
                                                                                EXECUTION COPY


==============================================================================================


                              RESIDENTIAL ACCREDIT LOANS, INC.,

                                           Company,

                               RESIDENTIAL FUNDING CORPORATION,

                                       Master Servicer,

                                             and

                            DEUTSCHE BANK TRUST COMPANY AMERICAS,

                                           Trustee

                                      SERIES SUPPLEMENT,

                                 DATED AS OF JANUARY 1, 2006,

                                              TO

                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT
                                 dated as of January 1, 2006

                       Mortgage Asset-Backed Pass-Through Certificates

                                       Series 2006-QS1


==============================================================================================






--------------------------------------------------------------------------------






Article I    DEFINITIONS....................................................................1

         Section 1.01. Definitions. ........................................................1

         Section 1.02. Use of Words and Phrases............................................16

         Section 1.03. Determination of LIBOR..............................................16

Article II   CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...............18

         Section 2.01. Conveyance of Mortgage Loans........................................18

         Section 2.02. Acceptance by Trustee.  ............................................19

         Section 2.03. Representations, Warranties and Covenants of the Master Servicer and
                       the Company.........................................................19

         Section 2.04. Representations and Warranties of Sellers. (See Section 2.04 of the
                       Standard Terms).....................................................22

         Section 2.05. Execution and Authentication of Certificates/Issuance of Certificates
                       Evidencing Interests in REMIC I Certificates........................22

         Section 2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
                       Acceptance by the Trustee...........................................22

         Section 2.07. Issuance of Certificates Evidencing Interest in REMIC II............22

         Section 2.08. Purposes and Powers of the Trust. (See Section 2.08 of the Standard
                       Terms)..............................................................22

Article III  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS................................23

Article IV   PAYMENTS TO CERTIFICATEHOLDERS................................................24

         Section 4.01. Certificate Account. ...............................................24

         Section 4.02. Distributions.......................................................24

         Section 4.03. Statements to Certificateholders; Statements to the Rating Agencies;
                       Exchange Act Reporting. (See Section 4.03 of the Standard Terms)....32

         Section 4.04. Distribution of Reports to the Trustee and the Company; Advances by
                       the Master Servicer. (See Section 4.04 of the Standard Terms).......32

         Section 4.05. Allocation of Realized Losses.......................................32

         Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property.......33

         Section 4.07. Optional Purchase of Defaulted Mortgage Loans.......................33

         Section 4.08. Surety Bond.........................................................34

         Section 4.09. Reserve Fund........................................................34

Article V    THE CERTIFICATES..............................................................35

         Section 5.01. The Certificates....................................................35

         Section 5.02. Registration of Transfer and Exchange of Certificates...............37

         Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates...................37

         Section 5.04. Persons Deemed Owners...............................................37

         Section 5.05. Appointment of Paying Agent.........................................37

         Section 5.06. U.S.A. Patriot Act Compliance.......................................37

Article VI   THE COMPANY AND THE MASTER SERVICER...........................................38

Article VII  DEFAULT.......................................................................39

Article VIII CONCERNING THE TRUSTEE........................................................40

         Section 8.01. Duties of the Trustee...............................................40

         Section 8.02. Certain Matters Affecting the Trustee...............................40

         Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans...............40

         Section 8.04. Trustee May Own Certificates........................................40

         Section 8.05. Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.40

         Section 8.06. Eligibility Requirements for Trustee................................40

         Section 8.07  Resignation and Removal of the Trustee..............................40

         Section 8.08  Successor Trustee...................................................40

         Section 8.09  Merger or Consolidation of Trustee..................................40

         Section 8.10  Appointment of Co-Trustee or Separate Trustee.......................40

         Section 8.11  Appointment of Custodians...........................................40

         Section 8.12  Appointment of Office or Agency.....................................40

Article IX   TERMINATION...................................................................41

Article X    REMIC PROVISIONS..............................................................42

         Section 10.01.REMIC Administration.  (See Section 10.01 of the Standard Terms)....42

         Section 10.02.Master Servicer; REMIC Administrator and Trustee

                       Indemnification. ...................................................42

         Section 10.03.Designation of REMICs...............................................42

         Section 10.04.Distributions on the Uncertificated REMIC I and REMIC II Regular
                       Interests...........................................................42

         Section 10.05.Compliance with Withholding Requirements............................44

Article XI   MISCELLANEOUS PROVISIONS......................................................45

         Section 11.01.Amendment.  (See Section 11.01 of the Standard Terms)...............45

         Section 11.02.Recordation of Agreement;  Counterparts.............................45

         Section 11.03.Limitation on Rights of Certificateholders..........................45

         Section 11.04.Governing Law.......................................................45

         Section 11.05.Notices.............................................................45

         Section 11.06.Required Notices to Rating Agency and Subservicer...................46

         Section 11.07.Severability of Provisions..........................................46

         Section 11.08.Supplemental Provisions for Resecuritization........................46

         Section 11.09.Allocation of Voting Rights.........................................46

         Section 11.10.No Petition.........................................................46






--------------------------------------------------------------------------------


                                           EXHIBITS

Exhibit One:          Mortgage Loan Schedule
Exhibit Two:          Schedule of Discount Fractions
Exhibit Three:        Information to be Included in
                      Monthly Distribution Date Statement
Exhibit Four:         Standard Terms of Pooling and Servicing
                      Agreement Dated as of January 1, 2006
Exhibit Five:         Aggregate Planned Principal Balances






--------------------------------------------------------------------------------






        This is a Series  Supplement,  dated as of January 1, 2006 (the "Series  Supplement"),
to the  Standard  Terms of Pooling and  Servicing  Agreement,  dated as of January 1, 2006 and
attached  as Exhibit  Four  hereto  (the  "Standard  Terms"  and,  together  with this  Series
Supplement,  the  "Pooling  and  Servicing  Agreement"  or  "Agreement"),   among  RESIDENTIAL
ACCREDIT  LOANS,  INC., as the company  (together  with its permitted  successors and assigns,
the  "Company"),  RESIDENTIAL  FUNDING  CORPORATION,  as master  servicer  (together  with its
permitted  successors  and assigns,  the "Master  Servicer"),  and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee (together with its permitted successors and assigns, the "Trustee").

                                    PRELIMINARY STATEMENT:

        The  Company  intends  to  sell  mortgage   asset-backed   pass-through   certificates
(collectively,  the "Certificates"),  to be issued hereunder in multiple classes, which in the
aggregate  will evidence the entire  beneficial  ownership  interest in the Mortgage Loans (as
defined herein).  As provided herein,  the REMIC  Administrator will make an election to treat
the entire  segregated  pool of assets  described in the definition of Trust Fund, and subject
to this  Agreement  (including the Mortgage  Loans),  as two real estate  mortgage  investment
conduits (each, a "REMIC") for federal income tax purposes.

        The terms and  provisions of the Standard Terms are hereby  incorporated  by reference
herein as though set forth in full  herein.  If any term or provision  contained  herein shall
conflict with or be  inconsistent  with any  provision  contained in the Standard  Terms,  the
terms and  provisions  of this Series  Supplement  shall  govern.  All  capitalized  terms not
otherwise  defined  herein  shall  have the  meanings  set forth in the  Standard  Terms.  The
Pooling and Servicing Agreement shall be dated as of the date of this Series Supplement.





--------------------------------------------------------------------------------


        The following table sets forth the designation,  type,  Pass-Through  Rate,  aggregate
Initial  Certificate  Principal  Balance,  Maturity Date, initial ratings and certain features
for each Class of Certificates comprising the interests in the Trust Fund created hereunder.

                               AGGREGATE
                                INITIAL                                                                      2)
                              CERTIFICATE
                PASS-THROUGH   PRINCIPAL                           MATURITY    FITCH/MOODY'S/     MINIMUM
 DESIGNATION       RATE        BALANCE      FEATURES(1)              DATE           S&P        DENOMINATIONS(

  Class A-1        5.75%     $1,200,000.00  Senior/Retail/Fixed     January     AAA/Aaa/AAA     $1,000.00
                                                    Rate           25, 2036
                                               Senior/Senior
  Class A-2                                  Support/PAC/Fixed      January
                   5.75%     $6,775,000.00          Rate           25, 2036     AAA/Aaa/AAA    $25,000.00
                                           0    Senior/Super
  Class A-3                                   Senior/PAC/Fixed      January
                   5.75%     $108,134,000.0         Rate           25, 2036     AAA/Aaa/AAA    $25,000.00
  Class A-4        5.75%     $17,636,000.00   Senior/PAC/Fixed      January     AAA/Aaa/AAA    $25,000.00
                                                    Rate           25, 2036
  Class A-5     Adjustable   $86,970,608.00 Senior/Companion/FloaterJanuary     AAA/Aaa/AAA    $25,000.00
                Rate(3)                       Adjustable Rate      25, 2036
                                            Senior/Companion/Inver
  Class A-6     Adjustable   $11,343,992.00  Floater/Adjustable   seJanuary     AAA/Aaa/AAA    $25,000.00
                  Rate(3)                           Rate           25, 2036
  Class A-7        5.75%     $25,784,400.00 Senior/Lockout/Fixed    January     AAA/Aaa/AAA    $25,000.00
                                                    Rate           25, 2036
  Class A-8     Adjustable   $42,974,000.00 Senior/Floater/AdjustablJanuary     AAA/Aaa/AAA    $25,000.00
                  Rate(3)                           Rate           25, 2036
                                           4) Senior/Interest
                Adjustable                      Only/Inverse        January
  Class A-9       Rate(3)            $0.00(  Floater/Adjustable    25, 2036     AAA/Aaa/AAA    $2,000,000.00
                                                    Rate
  Class A-P        0.00%     $2,784,564.75    Senior/Principal      January     AAA/Aaa/AAA    $25,000.00
                                                    Only           25, 2036
  Class A-V     Variable             $0.00(6)  Senior/Interest      January     AAA/Aaa/AAA    $2,000,000.00
                Rate(5)                      Only/Variable Rate    25, 2036
  Class R-I        6.00%           $100.00  Senior/Residual/Fixed   January     AAA/Aaa/AAA    (7)
                                                    Rate           25, 2036
  Class R-II       6.00%           $100.00  Senior/Residual/Fixed   January     AAA/Aaa/AAA           (7)
                                                    Rate           25, 2036
  Class M-1        6.00%     $10,525,500.00 Mezzanine/Fixed Rate    January       AA/NA/NA     $25,000.00
                                                                   25, 2036
  Class M-2        6.00%     $3,238,400.00  Mezzanine/Fixed Rate    January       A/NA/NA      $250,000.00
                                                                   25, 2036
  Class M-3        6.00%     $2,428,800.00  Mezzanine/Fixed Rate    January      BBB/NA/NA
                                                                   25, 2036                    $250,000.00
  Class B-1        6.00%     $1,619,200.00   Subordinate/Fixed      January       BB/NA/NA
                                                    Rate           25, 2036                    $250,000.00
  Class B-2        6.00%     $1,295,400.00   Subordinate/Fixed      January       B/NA/NA
                                                    Rate           25, 2036                    $250,000.00
  Class B-3        6.00%     $1,133,518.88   Subordinate/Fixed      January       NA/NA/NA
                                                    Rate           25, 2036                    $250,000.00



(1)  The Certificates, other than the Class B and Class R Certificates shall be
     Book-Entry Certificates. The Class B Certificates and the Class R
     Certificates shall be delivered to the holders thereof in physical form.

(2)  The Certificates, other than the Class R Certificates, shall be issuable in
     minimum dollar denominations as indicated above (by Certificate Principal
     Balance or Notional Amount, as applicable) and integral multiples of $1 (or
     $1,000 in the case of the Class B-1, Class B-2 and Class B-3 Certificates)
     in excess thereof, except that one Certificate of any of the Class B-1,
     Class B-2 and Class B-3 Certificates that contain an uneven multiple of
     $1,000 shall be issued in a denomination equal to the sum of the related
     minimum denomination set forth above and such uneven multiple for such
     Class or the sum of such denomination and an integral multiple of $1,000.

(3)
----------------------------------------------------------------------------------------------
--------------- ---------------- ----------------------- --------------------------- ---------------
Adjustable          Initial             Formula                   Maximum               Minimum
Rates:
--------------- ---------------- ----------------------- --------------------------- ---------------
--------------- ---------------- ----------------------- --------------------------- ---------------
Class A-5          5.20375%          LIBOR + 0.91%                 6.50%                 0.91%
--------------- ---------------- ----------------------- --------------------------- ---------------
--------------- ---------------- ----------------------- --------------------------- ---------------
Class A-6          9.93792%          42.85666667% -             42.85666667%             0.00%
                                  (7.666667 multiplied
                                       by LIBOR)
--------------- ---------------- ----------------------- --------------------------- ---------------
--------------- ---------------- ----------------------- --------------------------- ---------------
Class A-8          4.64375%          LIBOR + 0.35%                 7.50%                 0.35%
--------------- ---------------- ----------------------- --------------------------- ---------------
--------------- ---------------- ----------------------- --------------------------- ---------------

Class A-9          2.85625%          7.15% - LIBOR                 7.15%                 0.00%


(4)  The Class A-9 Certificates do not have a certificate principal balance. For
     the purpose of calculating interest payments, interest on the Class A-9
     Certificates will accrue on a notional amount equal to the certificate
     principal balance of the Class A-8 Certificates immediately prior to the
     related distribution date, which is initially equal to approximately
     $42,974,000.00.

(5)  The initial Pass-Through Rate on the Class A-V Certificates is 0.5042%.

(6)  The Class A-V Certificates do not have a certificate principal balance. For
     the purpose of calculating interest payments, interest on the Class A-V
     Certificates will accrue on a notional amount equal to the aggregate stated
     principal balance of the mortgage loans, which is initially equal to
     approximately $323,843,583.63.

(7)  Each class of the Class R Certificates shall be issuable in minimum
     denominations of not less than a 20% Percentage Interest; provided,
     however, that one Class R Certificate of each Class will be issuable to
     Residential Funding as "tax matters person" pursuant to Section 10.01(c)
     and (e) in a minimum denomination representing a Percentage Interest of not
     less than 0.01%.



        The  Mortgage  Loans have an  aggregate  principal  balance as of the Cut-off  Date of
$323,843,583.63

        In consideration of the mutual agreements herein  contained,  the Company,  the Master
Servicer and the Trustee agree as follows:






--------------------------------------------------------------------------------


ARTICLE I



                                         DEFINITIONS

Section  1.01         Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Adjustable  Rate  Certificates:  Any of the Class A-5,  Class A-6, Class A-8 and Class
A-9 Certificates.

        Aggregate  Planned  Principal  Balance:  With respect to any  Distribution  Date,  the
amount set forth in the table  entitled  "Aggregate  Planned  Principal  Balances"  in Exhibit
Five opposite such date.

        Bankruptcy  Amount:  As of any date of  determination  prior to the first  anniversary
of the Cut-off  Date,  an amount  equal to the excess,  if any, of (A)  $115,833  over (B) the
aggregate  amount of Bankruptcy  Losses  allocated  solely to one or more specific  Classes of
Certificates  in  accordance  with Section 4.05 of this Series  Supplement.  As of any date of
determination  on or after the first  anniversary  of the Cut-off Date, an amount equal to the
excess, if any, of

               (1) the  lesser  of (a) the  Bankruptcy  Amount  calculated  as of the close of
        business on the Business Day immediately  preceding the most recent anniversary of the
        Cut-off Date  coinciding  with or preceding  such date of  determination  (or, if such
        date of  determination  is an  anniversary  of the  Cut-off  Date,  the  Business  Day
        immediately  preceding such date of  determination)  (for purposes of this definition,
        the "Relevant Anniversary") and (b) the greatest of

                      (A)    (i)  if  the  aggregate  principal  balance  of  the  Non-Primary
               Residence  Loans as of the Relevant  Anniversary is less than 10% of the Stated
               Principal Balance of the Mortgage Loans as of the Relevant Anniversary,  $0.00,
               or (ii) if the aggregate  principal balance of the Non-Primary  Residence Loans
               as of the  Relevant  Anniversary  is equal to or greater than 10% of the Stated
               Principal  Balance of the Mortgage  Loans as of the Relevant  Anniversary,  the
               sum of (I) the aggregate  principal balance of the Non-Primary  Residence Loans
               with a  Loan-to-Value  Ratio of greater  than  80.00% but less than or equal to
               90.00%  (other  than  Additional  Collateral  Loans),  times  0.25%,  (II)  the
               aggregate  principal  balance  of  the  Non-Primary   Residence  Loans  with  a
               Loan-to-Value  Ratio of  greater  than  90.00% but less than or equal to 95.00%
               (other than Additional  Collateral Loans), times 0.50%, and (III) the aggregate
               principal  balance of the  Non-Primary  Residence  Loans  with a  Loan-to-Value
               Ratio of greater than 95.00%  (other than  Additional  Collateral  Loans) times
               0.75%, in each case as of the Relevant Anniversary;

                      (B)    the  greater  of (i) the  product  of (x) an amount  equal to the
               largest   difference  in  the  related  Monthly  Payment  for  any  Non-Primary
               Residence  Loan   remaining  in  the  Mortgage  Pool  (other  than   Additional
               Collateral Loans) which had an original  Loan-to-Value  Ratio of 80% or greater
               that would  result if the Net  Mortgage  Rate thereof was equal to the weighted
               average  (based  on the  principal  balance  of the  Mortgage  Loans  as of the
               Relevant  Anniversary)  of the Net Mortgage  Rates of all Mortgage  Loans as of
               the  Relevant  Anniversary  less  1.25% per  annum,  (y) a number  equal to the
               weighted  average  remaining term to maturity,  in months,  of all  Non-Primary
               Residence Loans remaining in the Mortgage Pool as of the Relevant  Anniversary,
               and (z) one plus the quotient of the number of all Non-Primary  Residence Loans
               remaining  in the  Mortgage  Pool  divided by the total  number of  Outstanding
               Mortgage  Loans in the Mortgage Pool as of the Relevant  Anniversary,  and (ii)
               $50,000; and

                      (C)    the greater of (i) 0.0006 times the aggregate  principal  balance
               of all the Mortgage  Loans in the Mortgage Pool as of the Relevant  Anniversary
               having a  Loan-to-Value  Ratio  (other  than  Additional  Collateral  Loans) at
               origination which exceeds 75% and (ii) $100,000,

               over (2) the aggregate  amount of Bankruptcy  Losses allocated solely to one or
        more  specific  Classes of  Certificates  in  accordance  with  Section 4.05 since the
        Relevant Anniversary.

        The  Bankruptcy  Amount may be  further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Certificate:   Any Class A, Class M, Class B or Class R Certificate.

        Certificate   Account:  The  separate  account  or  accounts  created  and  maintained
pursuant to Section 4.01 of the Standard Terms,  which shall be entitled  "Deutsche Bank Trust
Company  Americas,  as trustee,  in trust for the registered  holders of Residential  Accredit
Loans,  Inc.,  Mortgage  Asset-Backed  Pass-Through  Certificates,  Series 2006-QS1" and which
must be an Eligible Account.

        Certificate Policy:   None.

        Class A  Certificate:  Any one of the Class  A-1,  Class A-2,  Class  A-3,  Class A-4,
Class A-5, Class A-6,  Class A-7,  Class A-8, Class A-9, Class A-V or Class A-P  Certificates,
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form annexed to the Standard Terms as Exhibit A.

        Class  R  Certificate:   Any  one  of  the  Class  R-I  Certificates  and  Class  R-II
Certificates.

        Class  R-I  Certificate:  Any  one of  the  Class  R-I  Certificates  executed  by the
Trustee and  authenticated by the Certificate  Registrar  substantially in the form annexed to
the  Standard  Terms as  Exhibit  D and  evidencing  an  interest  designated  as a  "residual
interest" in REMIC I for purposes of the REMIC Provisions.

        Class  R-II  Certificate:  Any one of the  Class  R-II  Certificates  executed  by the
Trustee and  authenticated by the Certificate  Registrar  substantially in the form annexed to
the  Standard  Terms as  Exhibit  D and  evidencing  an  interest  designated  as a  "residual
interest" in REMIC II for purposes of the REMIC Provisions.

        Closing Date:   January 30, 2006.

        Corporate  Trust  Office:  The  principal  office  of  the  Trustee  at  which  at any
particular  time  its  corporate  trust  business  with  respect  to this  Agreement  shall be
administered,  which  office at the date of the  execution  of this  instrument  is located at
1761  East  St.  Andrew  Place,  Santa  Ana,  California  92705-4934,  Attention:  Residential
Funding Corporation Series 2006-QS1.

        Cut-off Date:   January 1, 2006.

        Determination  Date:  With respect to any  Distribution  Date, the second Business Day
prior to each Distribution Date.

        Discount Net Mortgage Rate:   6.00% per annum.

        Due Period:  With  respect to each  Distribution  Date,  the  calendar  month in which
such Distribution Date occurs.

        Eligible  Funds:  On any  Distribution  Date,  the excess,  if any,  of the  Available
Distribution Amount over the sum of (i) the aggregate amount of Accrued  Certificate  Interest
on the  Senior  Certificates,  (ii)  the  Senior  Principal  Distribution  Amount  (determined
without  regard  to  Section   4.02(a)(ii)(Y)(D)   hereof),  (iii)  the  Class  A-P  Principal
Distribution  Amount  (determined  without regard to clause (E) of the definition of Class A-P
Principal  Distribution  Amount) and (iv) the aggregate amount of Accrued Certificate Interest
on the Class M, Class B-1 and Class B-2 Certificates.

        Floater Certificates:   The Class A-5 Certificates and Class A-8 Certificates.

        Fraud  Loss  Amount:  As of any date of  determination  after  the  Cut-off  Date,  an
amount  equal to: (X) prior to the first  anniversary  of the Cut-off  Date an amount equal to
3.00% of the aggregate  outstanding  principal  balance of all of the Mortgage Loans as of the
Cut-off  Date  minus the  aggregate  amount of Fraud  Losses  allocated  solely to one or more
specific  Classes of Certificates  in accordance  with Section 4.05 of this Series  Supplement
since the  Cut-off  Date up to such  date of  determination,  (Y) from the  first to,  but not
including,  the second  anniversary  of the Cut-off Date, an amount equal to (1) the lesser of
(a) the Fraud  Loss  Amount as of the most  recent  anniversary  of the  Cut-off  Date and (b)
2.00% of the aggregate  outstanding  principal  balance of all of the Mortgage Loans as of the
most recent  anniversary  of the Cut-off Date minus (2) the  aggregate  amount of Fraud Losses
allocated  solely to one or more specific  Classes of  Certificates in accordance with Section
4.05 since the most recent  anniversary of the Cut-off Date up to such date of  determination,
and (Z) from the second to, but not including,  the fifth  anniversary of the Cut-off Date, an
amount  equal  to (1)  the  lesser  of (a)  the  Fraud  Loss  Amount  as of  the  most  recent
anniversary of the Cut-off Date and (b) 1.00% of the aggregate  outstanding  principal balance
of all of the Mortgage  Loans as of the most recent  anniversary of the Cut-off Date minus (2)
the  aggregate  amount of Fraud Losses  allocated  solely to one or more  specific  Classes of
Certificates  in  accordance  with  Section  4.05  since the most  recent  anniversary  of the
Cut-off  Date up to such date of  determination.  On and after  the fifth  anniversary  of the
Cut-off Date, the Fraud Loss Amount shall be zero.

        The Fraud  Loss  Amount  may be further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Initial   Monthly   Payment   Fund:   $224,710   representing    scheduled   principal
amortization  and interest at the Net  Mortgage  Rate  payable  during the  February  2006 Due
Period,  for those  Mortgage  Loans for which the Trustee will not be entitled to receive such
payment.

        Initial  Notional  Amount:  With respect to the Class A-9  Certificates,  $42,974,000.
With respect to the Class A-V  Certificates  or Subclass  thereof  issued  pursuant to Section
5.01(c) of the Standard Terms,  the aggregate  Cut-off Date Principal  Balance of the Mortgage
Loans  corresponding  to the  Uncertificated  REMIC I Regular  Interests Z represented by such
Class or Subclass on such date.

        Initial  Subordinate  Class  Percentage:  With  respect to each  Class of  Subordinate
Certificates,  an  amount  which is  equal  to the  initial  aggregate  Certificate  Principal
Balance of such Class of Subordinate  Certificates  divided by the aggregate  Stated Principal
Balance of all the Mortgage Loans as of the Cut-off Date as follows:

        Class M-1:   3.25%          Class B-1:   0.50%
        Class M-2:   1.00%          Class B-2:   0.40%
        Class M-3:   0.75%          Class B-3:   0.35%

        Interest  Accrual Period:  With respect to any Class of  Certificates  (other than the
Adjustable  Rate  Certificates)  and any  Distribution  Date, the calendar month preceding the
month  in  which  such  Distribution  Date  occurs.   With  respect  to  the  Adjustable  Rate
Certificates  and any  Distribution  Date,  the period  beginning on the 25th day of the month
preceding the month in which such  Distribution  Date occurs and ending on the 24th day of the
month in which such Distribution Date occurs.

        Interest  Only  Certificates:  Any one of the  Class  A-9  Certificates  or Class  A-V
Certificates. The Interest Only Certificates will have no Certificate Principal Balance.

        Inverse Floater Certificates:   The Class A-6 Certificates and Class A-9 Certificates.

        LIBOR:  With  respect to any  Distribution  Date,  the  arithmetic  mean of the London
interbank  offered rate  quotations for one-month  U.S.  Dollar  deposits,  expressed on a per
annum basis, determined in accordance with Section 1.03.

        Lockout Certificates:   The Class A-7 Certificates.

        Lockout  Percentage:  For any  Distribution  Date occurring prior to the  Distribution
Date in February 2011, 0%. For any Distribution  Date occurring  thereafter,  as follows:  30%
for any  Distribution  Date on or after  February 2011 and prior to February 2012; 40% for any
Distribution  Date  on or  after  February  2012  and  prior  to  February  2013;  60% for any
Distribution  Date  on or  after  February  2013  and  prior  to  February  2014;  80% for any
Distribution  Date on or after  February  2014 and prior to  February  2015;  and 100% for any
Distribution Date thereafter.

        Maturity  Date:  January 25, 2036, the  Distribution  Date  immediately  following the
latest scheduled maturity date of any Mortgage Loan.

        Mortgage Loan Schedule:  The list or lists of the Mortgage  Loans  attached  hereto as
Exhibit One (as  amended  from time to time to reflect the  addition of  Qualified  Substitute
Mortgage  Loans),  which list or lists shall set forth the  following  information  as to each
Mortgage Loan:

(i)     the Mortgage Loan identifying number ("RFC LOAN #");

(ii)    the maturity of the Mortgage Note ("MATURITY DATE");

(iii)   the Mortgage Rate ("ORIG RATE");

(iv)    the Subservicer pass-through rate ("CURR NET");

(v)     the Net Mortgage Rate ("NET MTG RT");

(vi)    the Pool Strip Rate ("STRIP");

(vii)   the initial scheduled monthly payment of principal,  if any, and interest ("ORIGINAL P
        & I");

(viii)  the Cut-off Date Principal Balance ("PRINCIPAL BAL");

(ix)    the Loan-to-Value Ratio at origination ("LTV");

(x)     the rate at which  the  Subservicing  Fee  accrues  ("SUBSERV  FEE")  and at which the
        Servicing Fee accrues ("MSTR SERV FEE");

(xi)    a code "T," "BT" or "CT" under the column "LN FEATURE,"  indicating  that the Mortgage
        Loan is secured by a second or vacation residence; and

(xii)   a code "N" under the column "OCCP CODE,"  indicating that the Mortgage Loan is secured
        by a non-owner occupied residence.

Such  schedule  may  consist  of  multiple  reports  that  collectively  set  forth all of the
information required.

        Notional  Amount:  As of any  Distribution  Date,  (i) with  respect  to the Class A-9
Certificates,  an  amount  equal  to  the  Certificate  Principal  Balance  of the  Class  A-8
Certificates  immediately  prior to such  date,  provided,  however,  for  federal  income tax
purposes,  as of any  Distribution  Date,  with  respect  to the Class A-9  Certificates,  the
equivalent  of  the  foregoing,   expressed  as  the   Uncertificated   Principal  Balance  of
Uncertificated  REMIC I Regular  Interest  W  immediately  prior to that  date;  and (ii) with
respect to any Class A-V  Certificates or Subclass  thereof issued pursuant to Section 5.01(c)
of  the  Standard  Terms,  the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans
corresponding to the  Uncertificated  REMIC I Regular Interests Z represented by such Class or
Subclass  immediately prior to such date.

        Pass-Through  Rate:  With  respect  to  the  Senior   Certificates   (other  than  the
Adjustable  Rate,  Class A-V and Class A-P  Certificates),  Class M  Certificates  and Class B
Certificates  and any  Distribution  Date,  the per annum  rates set forth in the  Preliminary
Statement hereto.

o       With respect to the Class A-5 and the initial  Interest  Accrual Period,  5.20375% per
               annum,  and as to any  Interest  Accrual  Period  thereafter,  a per annum rate
               equal to LIBOR plus  0.91%,  subject  to a maximum  rate of 6.50% and a minimum
               rate of 0.91% per annum.

o       With respect to the Class A-6  Certificates  and the initial  Interest Accrual Period,
               9.93792% per annum,  and as to any Interest Accrual Period  thereafter,  a rate
               equal to  42.85666667%  minus  (7.666667  multiplied  by  LIBOR),  subject to a
               maximum rate of 42.85666667% per annum and a minimum rate of 0.00% per annum.

o       With respect to the Class A-8  Certificates  and the initial  Interest Accrual Period,
               4.6437% per annum,  and as to any Interest  Accrual  Period  thereafter,  a per
               annum rate equal to LIBOR plus  0.35%,  subject to a maximum  rate of 7.50% per
               annum and a minimum rate of 0.35% per annum.

o       With respect to the Class A-9  Certificates  and the initial  Interest Accrual Period,
               2.85625% per annum,  and as to any Interest Accrual Period  thereafter,  a rate
               equal to 7.15 minus  LIBOR,  subject to a maximum rate of 7.15% per annum and a
               minimum rate of 0.00% per annum.

With  respect  to the  Class  A-V  Certificates  (other  than any  Subclass  thereof)  and any
Distribution  Date, a rate equal to the weighted  average,  expressed as a percentage,  of the
Pool  Strip  Rates  of all  Mortgage  Loans  as of the Due  Date in the  related  Due  Period,
weighted on the basis of the respective  Stated  Principal  Balances of such Mortgage Loans as
of the day  immediately  preceding  such  Distribution  Date (or,  with respect to the initial
Distribution  Date, at the close of business on the Cut-off  Date).  With respect to the Class
A-V Certificates and the initial  Distribution  Date the Pass-Through Rate is equal to 0.5042%
per annum.  With  respect  to any  Subclass  of Class A-V  Certificates  and any  Distribution
Date,  a rate equal to the weighted  average,  expressed  as a  percentage,  of the Pool Strip
Rates of all Mortgage Loans  corresponding to the  Uncertificated  REMIC I Regular Interests Z
represented  by such  Subclass as of the Due Date in the  related Due Period,  weighted on the
basis  of the  respective  Stated  Principal  Balances  of such  Mortgage  Loans as of the day
immediately  preceding  such  Distribution  Date (or with respect to the initial  Distribution
Date, at the close of business on the Cut-off  Date).  The Principal  Only  Certificates  have
no Pass-Through Rate and are not entitled to Accrued Certificate Interest.

        Prepayment  Assumption:  The  prepayment  assumption  to be used for  determining  the
accrual of original issue  discount and premium and market  discount on the  Certificates  for
federal  income tax purposes,  which assumes a constant  prepayment  rate of 8.0% per annum of
the then  outstanding  principal  balance of the related  Mortgage Loans in the first month of
the life of such Mortgage Loans and an additional  approximately  1.0909091% per annum in each
month  thereafter  until the twelfth  month,  and  beginning in the twelfth  month and in each
month  thereafter  during the life of the Mortgage Loans, a constant  prepayment rate of 20.0%
per annum.

        Prepayment  Distribution  Percentage:  With respect to any Distribution  Date and each
Class of Subordinate  Certificates,  under the applicable  circumstances  set forth below, the
respective percentages set forth below:

        (i)    For any  Distribution  Date prior to the  Distribution  Date in  February  2011
               (unless the Certificate  Principal Balances of the Senior  Certificates  (other
               than the Class A-P Certificates) have been reduced to zero), 0%.

        (ii)   For any Distribution  Date not discussed in clause (i) above on which any Class
               of Subordinate Certificates are outstanding:

                      (a)    in the  case  of  the  Class  of  Subordinate  Certificates  then
               outstanding  with the  Highest  Priority  and each other  Class of  Subordinate
               Certificates  for which the related  Prepayment  Distribution  Trigger has been
               satisfied,  a fraction,  expressed as a  percentage,  the numerator of which is
               the Certificate  Principal Balance of such Class immediately prior to such date
               and the denominator of which is the sum of the Certificate  Principal  Balances
               immediately  prior to such  date of (1) the Class of  Subordinate  Certificates
               then  outstanding  with the  Highest  Priority  and (2) all  other  Classes  of
               Subordinate  Certificates  for which  the  respective  Prepayment  Distribution
               Triggers have been satisfied; and

                      (b)    in the case of each other Class of Subordinate  Certificates  for
               which the Prepayment Distribution Triggers have not been satisfied, 0%; and

        Notwithstanding the foregoing,  if the application of the foregoing percentages on any
Distribution  Date as provided in Section 4.02 of this Series Supplement  (determined  without
regard to the  proviso to the  definition  of  "Subordinate  Principal  Distribution  Amount")
would  result  in a  distribution  in  respect  of  principal  of  any  Class  or  Classes  of
Subordinate  Certificates  in an  amount  greater  than the  remaining  Certificate  Principal
Balance thereof (any such class, a "Maturing  Class"),  then: (a) the Prepayment  Distribution
Percentage  of each  Maturing  Class  shall  be  reduced  to a level  that,  when  applied  as
described  above,  would exactly  reduce the  Certificate  Principal  Balance of such Class to
zero;  (b)  the  Prepayment  Distribution  Percentage  of  each  other  Class  of  Subordinate
Certificates  (any such Class, a  "Non-Maturing  Class") shall be  recalculated  in accordance
with the provisions in paragraph (ii) above, as if the Certificate  Principal  Balance of each
Maturing Class had been reduced to zero (such  percentage as recalculated,  the  "Recalculated
Percentage");  (c)  the  total  amount  of  the  reductions  in  the  Prepayment  Distribution
Percentages  of the  Maturing  Class or  Classes  pursuant  to  clause  (a) of this  sentence,
expressed as an aggregate  percentage,  shall be allocated among the  Non-Maturing  Classes in
proportion  to their  respective  Recalculated  Percentages  (the  portion  of such  aggregate
reduction so allocated to any Non-Maturing  Class, the "Adjustment  Percentage");  and (d) for
purposes  of  such  Distribution  Date,  the  Prepayment   Distribution   Percentage  of  each
Non-Maturing  Class shall be equal to the sum of (1) the  Prepayment  Distribution  Percentage
thereof,  calculated  in  accordance  with the  provisions  in paragraph  (ii) above as if the
Certificate  Principal  Balance of each Maturing Class had not been reduced to zero,  plus (2)
the related Adjustment Percentage.

        Principal Only Certificates:   Any one of the Class A-P Certificates.

        Record Date:  With respect to each  Distribution  Date and each Class of  Certificates
(other than the Adjustable Rate  Certificates for so long as the Adjustable Rate  Certificates
are in  book-entry  form),  the  close of  business  on the  last  Business  Day of the  month
preceding  the month in which the  related  Distribution  Date  occurs.  With  respect to each
Distribution  Date and the  Adjustable  Rate  Certificates  (so  long as they  are  Book-Entry
Certificates), the close of business on the Business Day prior to such Distribution Date.

        Related Classes:  As to any  Uncertificated  REMIC I Regular  Interest,  those classes
of Certificates  identified as "Related Classes of Certificates" to such Uncertificated  REMIC
I Regular Interest in the definition of Uncertificated REMIC I Regular Interest.

        REMIC I: The  segregated  pool of assets with respect to which a REMIC  election is to
be made, consisting of:
               (i)    the Mortgage Loans and the related Mortgage Files,

               (ii)   all payments and  collections in respect of the Mortgage Loans due after
                      the Cut-off  Date (other than  Monthly  Payments due in the month of the
                      Cut-off Date) as shall be on deposit in the Custodial  Account or in the
                      Certificate  Account  and  identified  as  belonging  to the Trust Fund,
                      including the proceeds  from the  liquidation  of Additional  Collateral
                      for any  Additional  Collateral  Loan,  but  not  including  amounts  on
                      deposit in the Initial Monthly Payment Fund,

               (iii)  property  which  secured a Mortgage Loan and which has been acquired for
                      the benefit of the  Certificateholders by foreclosure or deed in lieu of
                      foreclosure,

               (iv)   the hazard insurance  policies and Primary Insurance  Policies,  if any,
                      the Pledged  Assets with respect to each Pledged  Asset  Mortgage  Loan,
                      and the interest in the Surety Bond  transferred to the Trustee pursuant
                      to Section 2.01 herein, and

               (v)    all proceeds of clauses (i) through (iv) above.

        REMIC I Certificates:   The Class R-I Certificates.

        REMIC II: The  segregated  pool of assets  consisting  of the  Uncertificated  REMIC I
Regular  Interests  conveyed  in trust to the  Trustee  for the benefit of the holders of each
Class of Certificates  (other than the Class R-I Certificates)  pursuant to Section 2.06, with
respect to which a separate REMIC election is to be made.

        Senior  Certificate:  Any one of the  Class A  Certificates  or Class R  Certificates,
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form annexed to the Standard Terms as Exhibit A and Exhibit D.

        Senior  Interest  Distribution  Amount:  With respect to any  Distribution  Date,  the
aggregate  amount of Accrued  Certificate  Interest  to be  distributed  to the Holders of the
Senior Certificates for that Distribution Date.

        Senior  Percentage:  As of any  Distribution  Date, the lesser of 100% and a fraction,
expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate  Principal
Balance of the Senior Certificates  (other than the Class A-P Certificates)  immediately prior
to such  Distribution  Date and the  denominator  of which is the aggregate  Stated  Principal
Balance of all of the  Mortgage  Loans (or  related  REO  Properties)  (other than the related
Discount  Fraction of each Discount  Mortgage  Loan)  immediately  prior to such  Distribution
Date.

        Senior  Principal  Distribution  Amount:  With respect to any  Distribution  Date, the
lesser  of  (a)  the  balance  of  the  Available  Distribution  Amount  remaining  after  the
distribution  of  all  amounts  required  to be  distributed  therefrom  pursuant  to  Section
4.02(a)(i) and Section  4.02(a)(ii)(X)  (excluding any amount distributable pursuant to clause
(E) of the  definition  of "Class A-P Principal  Distribution  Amount") and (b) the sum of the
amounts  required to be  distributed  to the Senior  Certificateholders  on such  Distribution
Date pursuant to Sections 4.02(a)(ii)(Y), 4.02(a)(xvi) and 4.02(a)(xvii).

        Senior Support Certificates:  The Class A-2 Certificates.

        Special  Hazard  Amount:  As of any  Distribution  Date, an amount equal to $3,238,436
minus the sum of (i) the aggregate  amount of Special  Hazard Losses  allocated  solely to one
or more  specific  Classes of  Certificates  in  accordance  with  Section 4.05 of this Series
Supplement  and (ii) the  Adjustment  Amount (as defined  below) as most recently  calculated.
For  each  anniversary  of the  Cut-off  Date,  the  Adjustment  Amount  shall be equal to the
amount,  if any, by which the amount  calculated  in accordance  with the  preceding  sentence
(without  giving  effect to the  deduction  of the  Adjustment  Amount  for such  anniversary)
exceeds the greater of (A) the  greater of (i) the  product of the Special  Hazard  Percentage
for such  anniversary  multiplied  by the  outstanding  principal  balance of all the Mortgage
Loans on the  Distribution  Date  immediately  preceding such  anniversary  and (ii) twice the
outstanding  principal  balance of the Mortgage  Loan with the largest  outstanding  principal
balance  as of the  Distribution  Date  immediately  preceding  such  anniversary  and (B) the
greater of (i) the product of 0.50%  multiplied by the  outstanding  principal  balance of all
Mortgage Loans on the Distribution Date immediately  preceding such anniversary  multiplied by
a fraction,  the numerator of which is equal to the aggregate  outstanding  principal  balance
(as of the immediately  preceding  Distribution  Date) of all of the Mortgage Loans secured by
Mortgaged  Properties located in the State of California divided by the aggregate  outstanding
principal balance (as of the immediately  preceding  Distribution Date) of all of the Mortgage
Loans,  expressed as a  percentage,  and the  denominator  of which is equal to 31.92%  (which
percentage  is equal to the  percentage  of  Mortgage  Loans by  aggregate  principal  balance
initially  secured by Mortgaged  Properties  located in the State of California)  and (ii) the
aggregate outstanding  principal balance (as of the immediately  preceding  Distribution Date)
of the  largest  Mortgage  Loan  secured  by a  Mortgaged  Property  (or,  with  respect  to a
Cooperative Loan, the related Cooperative Apartment) located in the State of California.

        The Special  Hazard Amount may be further  reduced by the Master  Servicer  (including
accelerating  the  manner  in which  coverage  is  reduced)  provided  that  prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Special  Hazard  Percentage:  As of each  anniversary of the Cut-off Date, the greater
of (i) 1.0% and (ii) the largest  percentage  obtained by dividing the  aggregate  outstanding
principal  balance (as of  immediately  preceding  Distribution  Date) of the  Mortgage  Loans
secured by Mortgaged  Properties  located in a single,  five-digit  zip code area in the State
of  California  by the  outstanding  principal  balance  of all the  Mortgage  Loans as of the
immediately preceding Distribution Date.

        Subordinate  Principal  Distribution Amount: With respect to any Distribution Date and
each Class of  Subordinate  Certificates,  (a) the sum of (i) the  product of (x) the  related
Subordinate  Class  Percentage for such Class and (y) the aggregate of the amounts  calculated
(without giving effect to the related Senior  Percentages)  for such  Distribution  Date under
clauses  (1),  (2) and (3) of Section  4.02(a)(ii)(Y)(A);  (ii) such  Class's  pro rata share,
based on the  Certificate  Principal  Balance of each Class of Subordinate  Certificates  then
outstanding, of the principal collections described in Section  4.02(a)(ii)(Y)(B)(b)  (without
giving  effect  to  the  Senior  Accelerated  Distribution  Percentage)  to  the  extent  such
collections  are not otherwise  distributed to the Senior  Certificates;  (iii) the product of
(x) the related  Prepayment  Distribution  Percentage  and (y) the  aggregate of all Principal
Prepayments in Full received in the related  Prepayment  Period and  Curtailments  received in
the  preceding  calendar  month (other than the related  Discount  Fraction of such  Principal
Prepayments in Full and Curtailments  with respect to a Discount  Mortgage Loan) to the extent
not  payable  to the  Senior  Certificates;  (iv) if such  Class is the  Class of  Subordinate
Certificates  with the Highest  Priority,  any Excess  Subordinate  Principal  Amount for such
Distribution  Date not paid to the  Senior  Certificates;  and (v) any  amounts  described  in
clauses (i),  (ii) and (iii) as determined  for any previous  Distribution  Date,  that remain
undistributed  to the extent that such amounts are not  attributable  to Realized Losses which
have been  allocated  to a Class of  Subordinate  Certificates;  minus (b) the sum of (i) with
respect  to the  Class of  Subordinate  Certificates  with the  Lowest  Priority,  any  Excess
Subordinate  Principal  Amount  for  such  Distribution  Date;  and  (ii)  the  Capitalization
Reimbursement  Amount for such Distribution  Date, other than the related Discount Fraction of
any portion of that amount related to each Discount  Mortgage Loan,  multiplied by a fraction,
the  numerator of which is the  Subordinate  Principal  Distribution  Amount for such Class of
Subordinate  Certificates,  without giving effect to this clause (b)(ii),  and the denominator
of which is the sum of the  principal  distribution  amounts for all  Classes of  Certificates
other  than the Class A-P  Certificates,  without  giving  effect  to any  reductions  for the
Capitalization Reimbursement Amount.

        Super Senior Certificates:  The Class A-3 Certificates.

        Uncertificated  Accrued Interest:  With respect to each  Distribution  Date, (i) as to
each Uncertificated  REMIC I Regular Interest other than each  Uncertificated  REMIC I Regular
Interest Z, an amount  equal to the  aggregate  amount of Accrued  Certificate  Interest  that
would  result  under  the  terms  of  the  definition   thereof  on  the  Related  Classes  of
Certificates  (excluding  any Interest Only  Certificates)  if the  Pass-Through  Rate on such
Classes were equal to the  Uncertificated  Pass-Through  Rate on such  Uncertificated  REMIC I
Regular  Interest,  (ii) as to  each  Uncertificated  REMIC  I  Regular  Interest  Z and  each
Uncertificated  REMIC II Regular  Interest Z, an amount  equal to one month's  interest at the
Pool Strip Rate of the related  Mortgage Loan on the  principal  balance of such Mortgage Loan
reduced by such  Interest's  pro-rata  share of any  prepayment  interest  shortfalls or other
reductions of interest allocable to the Class A-V Certificates.

        Uncertificated  Pass-Through  Rate: With respect to each of the  Uncertificated  REMIC
I Regular  Interests,  other  than the  Uncertificated  REMIC I Regular  Interests  Z, the per
annum rate  specified in the  definition of  Uncertificated  REMIC I Regular  Interests.  With
respect to each  Uncertificated  REMIC I Regular Interest Z and each  Uncertificated  REMIC II
Regular Interest Z, the Pool Strip Rate for the related Mortgage Loan.

        Uncertificated  Principal  Balance:  With  respect  to  each  Uncertificated  REMIC  I
Regular Interest, as defined in the definition of Uncertificated REMIC I Regular Interests.

        Uncertificated  REMIC  I  Regular  Interests:   The  Uncertificated  REMIC  I  Regular
Interests Z together with the interests  identified in the table below,  each  representing an
undivided beneficial ownership interest in REMIC I, and having the following characteristics:

        1.      The  principal  balance  from  time to time  of  each  Uncertificated  REMIC I
                Regular Interest  identified in the table below shall be the amount identified
                as the Initial Principal  Balance thereof in such table,  minus the sum of (x)
                the aggregate of all amounts  previously  deemed  distributed  with respect to
                such  interest  and  applied to reduce the  Uncertificated  Principal  Balance
                thereof  pursuant  to  Section  10.04(a)(ii)  and  (y)  the  aggregate  of all
                reductions  in  Certificate  Principal  Balance  deemed  to have  occurred  in
                connection with Realized Losses that were previously  deemed  allocated to the
                Uncertificated  Principal  Balance  of such  Uncertificated  REMIC  I  Regular
                Interest  pursuant to Section 10.04(d),  which equals the aggregate  principal
                balance  of  the  Classes  of  Certificates  identified  as  related  to  such
                Uncertificated REMIC I Regular Interest in such table.

        2.      The Uncertificated  Pass-Through Rate for each Uncertificated  REMIC I Regular
                Interest  identified  in the table below shall be the per annum rate set forth
                in the Pass-Through Rate column of such table.

        3.      The  Uncertificated  REMIC I  Distribution  Amount  for each  REMIC I  Regular
                Interest  identified in the table below shall be, for any  Distribution  Date,
                the amount  deemed  distributed  with respect to such  Uncertificated  REMIC I
                Regular  Interest on such  Distribution  Date  pursuant to the  provisions  of
                Section 10.04(a).

-------------------------- --------------------------- --------------------- ------------------
 Uncertificated REMIC I        Related Classes of       Pass-Through Rate         Initial
    Regular Interest              Certificates                               Principal Balance
-------------------------- --------------------------- --------------------- ------------------
-------------------------- --------------------------- --------------------- ------------------
            V              Class A-1, Class A-2,              5.75%            $257,844,000.00
                           Class A-3, Class A-4,
                           Class A-5, Class A-6 and
                           Class A-7
-------------------------- --------------------------- --------------------- ------------------
-------------------------- --------------------------- --------------------- ------------------
            W              Class A-8 and Class A-9            7.50%             $42,974,000.00
-------------------------- --------------------------- --------------------- ------------------
-------------------------- --------------------------- --------------------- ------------------
            X              Class A-P                          0.00%              $2,784,564.75
-------------------------- --------------------------- --------------------- ------------------
-------------------------- --------------------------- --------------------- ------------------
            Y              Class R-II, Class M-1,             6.00%             $20,240,918.88
                           Class M-2, Class M-3,
                           Class B-1, Class B-2,
                           Class B-3
-------------------------- --------------------------- --------------------- ------------------

        Uncertificated  REMIC  I  Regular  Interests  Z:  Each  of  the  1,399  uncertificated
partial undivided  beneficial  ownership  interests in the Trust Fund,  numbered  sequentially
from 1 to 1,399,  each relating to the particular  Mortgage Loan identified by such sequential
number on the  Mortgage  Loan  Schedule,  each having no principal  balance,  and each bearing
interest  at the  respective  Pool Strip Rate on the Stated  Principal  Balance of the related
Mortgage Loan.

        Uncertificated  REMIC I Regular Interests Z Distribution  Amount:  With respect to any
Distribution  Date,  the sum of the amounts  deemed to be  distributed  on the  Uncertificated
REMIC I Regular Interests Z for such Distribution Date pursuant to Section 10.04(a).

        Uncertificated  REMIC I Regular Interest  Distribution  Amounts:  With respect to each
Uncertificated  REMIC I  Regular  Interest,  other  than the  Uncertificated  REMIC I  Regular
Interests  Z,  the  amount   specified  as  the   Uncertificated   REMIC  I  Regular  Interest
Distribution  Amount with respect thereto in the definition of Uncertificated  REMIC I Regular
Interests.   With   respect  to  the   Uncertificated   REMIC  I  Regular   Interests  Z,  the
Uncertificated REMIC I Regular Interests Z Distribution Amount.

        Uncertificated  REMIC  II  Regular  Interests  Z:  Each  of the  1,399  uncertificated
partial  undivided  beneficial  ownership  interests in REMIC II numbered  sequentially from 1
through  1,399,  each  relating to the  identically  numbered  Uncertificated  REMIC I Regular
Interests  Z, each having no  principal  balance  and bearing  interest at a rate equal to the
related Pool Strip Rate on the Stated  Principal  Balance of the Mortgage  Loan related to the
identically   numbered   Uncertificated   REMIC  I  Regular   Interests  Z,   comprising  such
Uncertificated  REMIC II  Regular  Interests  Z's pro rata  share  of the  amount  distributed
pursuant to Section 10.04(a).

        Uncertificated  REMIC II Regular Interests  Distribution  Amount:  With respect to any
Distribution  Date,  the sum of the amounts  deemed to be  distributed  on the  Uncertificated
REMIC I Regular Interests Z for such Distribution Date pursuant to Section 10.04(a).

        Underwriters:   Bear, Stearns & Co., Inc. and J.P. Morgan Securities, Inc..

Section  1.02         Use of Words and Phrases.

        "Herein," "hereby,"  "hereunder,"  "hereof,"  "hereinbefore,"  "hereinafter" and other
equivalent  words refer to the Pooling and  Servicing  Agreement  as a whole.  All  references
herein to Articles,  Sections or Subsections shall mean the corresponding  Articles,  Sections
and  Subsections  in the Pooling and Servicing  Agreement.  The  definitions  set forth herein
include both the singular and the plural.

        Section 1.03. Determination of LIBOR.

        LIBOR applicable to the calculation of the  Pass-Through  Rates on the Adjustable Rate
Certificates  for any  Interest  Accrual  Period  (other  than the  initial  Interest  Accrual
Period) will be determined as described below:

        On each  Distribution  Date,  LIBOR shall be established by the Trustee and, as to any
Interest  Accrual  Period,  will equal the rate for one month United  States  dollar  deposits
that  appears on the  Telerate  Screen Page 3750 of the  Moneyline  Telerate  Capital  Markets
Report as of 11:00 a.m.,  London  time,  on the second  LIBOR  Business Day prior to the first
day of such Interest  Accrual Period ("LIBOR Rate  Adjustment  Date").  "Telerate  Screen Page
3750" means the display  designated  as page 3750 on the Telerate  Service (or such other page
as may  replace  page 3750 on that  service  for the purpose of  displaying  London  interbank
offered rates of major  banks).  If such rate does not appear on such page (or such other page
as may replace that page on that service,  or if such service is no longer offered,  any other
service for  displaying  LIBOR or  comparable  rates as may be  selected by the Trustee  after
consultation  with the  Master  Servicer),  the rate  will be the  Reference  Bank  Rate.  The
"Reference  Bank Rate" will be determined on the basis of the rates at which  deposits in U.S.
Dollars  are offered by the  reference  banks  (which  shall be any three major banks that are
engaged  in  transactions  in the London  interbank  market,  selected  by the  Trustee  after
consultation  with the Master Servicer) as of 11:00 a.m.,  London time, on the day that is one
LIBOR  Business Day prior to the  immediately  preceding  Distribution  Date to prime banks in
the London  interbank market for a period of one month in amounts  approximately  equal to the
aggregate   Certificate   Principal   Balance  of  the  Adjustable  Rate   Certificates   then
outstanding.  The Trustee will request the  principal  London  office of each of the reference
banks to provide a quotation of its rate. If at least two such  quotations  are provided,  the
rate will be the arithmetic  mean of the quotations  rounded up to the next multiple of 1/16%.
If on such date fewer than two  quotations  are  provided as  requested,  the rate will be the
arithmetic  mean of the rates quoted by one or more major banks in New York City,  selected by
the Trustee  after  consultation  with the Master  Servicer,  as of 11:00 a.m.,  New York City
time,  on such date for loans in U.S.  Dollars to leading  European  banks for a period of one
month in amounts  approximately  equal to the aggregate  Certificate  Principal Balance of the
Adjustable Rate  Certificates  then  outstanding.  If no such quotations can be obtained,  the
rate will be LIBOR for the prior  Distribution  Date,  or, in the case of the first LIBOR Rate
Adjustment  Date,  4.31% per annum;  provided,  however,  if, under the  priorities  described
above,  LIBOR for a  Distribution  Date would be based on LIBOR for the previous  Distribution
Date for the third consecutive  Distribution  Date, the Trustee shall, after consultation with
the Master  Servicer,  select an alternative  comparable  index (over which the Trustee has no
control),  used for  determining  one-month  Eurodollar  lending rates that is calculated  and
published (or otherwise made  available) by an independent  party.  "LIBOR Business Day" means
any day other than (i) a Saturday or a Sunday or (ii) a day on which banking  institutions  in
the city of London, England are required or authorized by law to be closed.

        The  establishment  of LIBOR by the Trustee on any LIBOR Rate  Adjustment Date and the
Master Servicer's  subsequent  calculation of the Pass-Through Rates applicable to each of the
Adjustable Rate  Certificates  for the relevant  Interest  Accrual  Period,  in the absence of
manifest error, will be final and binding.

        Promptly  following  each LIBOR Rate  Adjustment  Date the  Trustee  shall  supply the
Master  Servicer  with the results of its  determination  of LIBOR on such date.  Furthermore,
the Trustee will supply the  Pass-Through  Rates on each of the Adjustable  Rate  Certificates
for the  current and the  immediately  preceding  Interest  Accrual  Period via the  Trustee's
internet website, which may be obtained by telephoning the Trustee at (800) 735-7777.






--------------------------------------------------------------------------------


ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;

                              ORIGINAL ISSUANCE OF CERTIFICATES

Section  2.01         Conveyance of Mortgage Loans.  (See Section 2.01 of the Standard
Terms).

Section  2.02         Acceptance by Trustee.  (See Section 2.02 of the Standard Terms)

Section  2.03         Representations, Warranties and Covenants
of the Master Servicer and the Company.

        (a)  For  representations,  warranties  and  covenants  of the  Master  Servicer,  see
Section 2.03(a) of the Standard Terms.

        (b) The  Company  hereby  represents  and  warrants  to the Trustee for the benefit of
Certificateholders  that as of the Closing Date (or, if otherwise  specified  below, as of the
date so specified):

(i)     No Mortgage  Loan is 30 or more days  Delinquent  in payment of principal and interest
        as of the Cut-off Date and no Mortgage Loan has been so  Delinquent  more than once in
        the 12-month period prior to the Cut-off Date;

(ii)    The  information set forth in Exhibit One hereto with respect to each Mortgage Loan or
        the Mortgage Loans,  as the case may be, is true and correct in all material  respects
        at the date or dates respecting which such information is furnished;

(iii)   The  Mortgage  Loans are  fully-amortizing  (subject  to  interest  only  periods,  if
        applicable),  fixed-rate  mortgage loans with level Monthly Payments due, with respect
        to a  majority  of the  Mortgage  Loans,  on the first day of each  month and terms to
        maturity at origination or modification of not more than 30 years;

(iv)    To the best of the Company's  knowledge,  except in the case of approximately  0.6% of
        the aggregate  principal  balance of the Mortgage Loans, if a Mortgage Loan is secured
        by a Mortgaged  Property with a  Loan-to-Value  Ratio at origination in excess of 80%,
        such  Mortgage Loan is the subject of a Primary  Insurance  Policy that insures (a) at
        least 35% of the Stated  Principal  Balance of the Mortgage Loan at origination if the
        Loan-to-Value  Ratio is between  100.00%  and  95.01%,  (b) at least 30% of the Stated
        Principal  Balance of the Mortgage Loan at origination if the  Loan-to-Value  Ratio is
        between  95.00% and  90.01%,  (c) at least 25% of such  balance  if the  Loan-to-Value
        Ratio is  between  90.00%  and  85.01%  and (d) at least  12% of such  balance  if the
        Loan-to-Value  Ratio is  between  85.00%  and  80.01%.  To the  best of the  Company's
        knowledge,  each such  Primary  Insurance  Policy is in full  force and effect and the
        Trustee is entitled to the benefits thereunder;

(v)     The  issuers  of  the  Primary  Insurance  Policies  are  insurance   companies  whose
        claims-paying abilities are currently acceptable to each Rating Agency;

(vi)    No more than 0.6% of the Mortgage Loans by aggregate  Stated  Principal  Balance as of
        the Cut-off Date are secured by Mortgaged  Properties located in any one zip code area
        in  California  and no more  than  0.5% of the  Mortgage  Loans  by  aggregate  Stated
        Principal Balance as of the Cut-off Date are secured by Mortgaged  Properties  located
        in any one zip code area outside California;

(vii)   The  improvements  upon the Mortgaged  Properties are insured against loss by fire and
        other hazards as required by the Program Guide,  including flood insurance if required
        under the National  Flood  Insurance  Act of 1968, as amended.  The Mortgage  requires
        the Mortgagor to maintain such casualty insurance at the Mortgagor's  expense,  and on
        the Mortgagor's  failure to do so, authorizes the holder of the Mortgage to obtain and
        maintain such insurance at the Mortgagor's expense and to seek reimbursement  therefor
        from the Mortgagor;

(viii)  Immediately prior to the assignment of the Mortgage Loans to the Trustee,  the Company
        had good  title to, and was the sole owner of,  each  Mortgage  Loan free and clear of
        any pledge,  lien,  encumbrance or security  interest  (other than rights to servicing
        and related  compensation)  and such  assignment  validly  transfers  ownership of the
        Mortgage  Loans to the Trustee  free and clear of any  pledge,  lien,  encumbrance  or
        security interest;

(ix)    Approximately  44.2% of the Mortgage Loans by aggregate Stated Principal Balance as of
        the  Cut-off  Date were  underwritten  under a  reduced  loan  documentation  program,
        approximately  11.3% of the Mortgage Loans by aggregate Stated Principal Balance as of
        the  Cut-off  Date  were   underwritten   under  a  no-stated   income  program,   and
        approximately  18.5% of the Mortgage Loans by aggregate Stated Principal Balance as of
        the Cut-off Date were underwritten under a no income/no asset program;

(x)     Except with respect to  approximately  20.1% of the Mortgage Loans by aggregate Stated
        Principal  Balance as of the  Cut-off  Date,  the  Mortgagor  represented  in its loan
        application  with respect to the related  Mortgage  Loan that the  Mortgaged  Property
        would be owner-occupied;

(xi)    None of the Mortgage Loans is a Buy-Down Mortgage Loan;

(xii)   Each Mortgage Loan  constitutes a qualified  mortgage under Section  860G(a)(3)(A)  of
        the Code and  Treasury  Regulations  Section  1.860G-2(a)(1),  (2),  (4), (5) and (6),
        without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3) or
        Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a
        Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding its failure to
        meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury  Regulation
        Section 1.860G-2(a)(1), (2), (4), (5) and (6);

(xiii)  A policy of title  insurance was effective as of the closing of each Mortgage Loan and
        is valid and  binding  and  remains in full  force and  effect,  unless the  Mortgaged
        Properties  are located in the State of Iowa and an  attorney's  certificate  has been
        provided as described in the Program Guide;

(xiv)   No more than 0.2% of the Mortgage Loans by aggregate  Stated  Principal  Balance as of
        the Cut-off Date are Cooperative Loans;

(xv)    With respect to each  Mortgage Loan  originated  under a  "streamlined"  Mortgage Loan
        program  (through  which no new or updated  appraisals  of  Mortgaged  Properties  are
        obtained  in  connection  with  the  refinancing  thereof),  the  related  Seller  has
        represented  that  either (a) the value of the  related  Mortgaged  Property as of the
        date the Mortgage Loan was  originated  was not less than the appraised  value of such
        property  at the  time  of  origination  of the  refinanced  Mortgage  Loan or (b) the
        Loan-to-Value  Ratio  of the  Mortgage  Loan  as of the  date  of  origination  of the
        Mortgage Loan generally meets the Company's underwriting guidelines;

(xvi)   Interest  on  each  Mortgage  Loan  is  calculated  on the  basis  of a  360-day  year
        consisting of twelve 30-day months;

(xvii)  None of the Mortgage Loans contain in the related  Mortgage File a Destroyed  Mortgage
        Note;

(xviii) None of the Mortgage  Loans has been made to an  International  Borrower,  and no such
        Mortgagor is a member of a foreign diplomatic mission with diplomatic rank;

(xix)   No Mortgage Loan  provides for payments  that are subject to reduction by  withholding
        taxes levied by any foreign (non-United States) sovereign government; and

(xx)    None of the Mortgage Loans is an Additional  Collateral  Loan and none of the Mortgage
        Loans is a Pledged Asset Loan.

It is  understood  and  agreed  that the  representations  and  warranties  set  forth in this
Section  2.03(b) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.

        Upon  discovery  by any of the  Company,  the  Master  Servicer,  the  Trustee  or any
Custodian of a breach of any of the  representations  and warranties set forth in this Section
2.03(b) that materially and adversely affects the interests of the  Certificateholders  in any
Mortgage  Loan,  the party  discovering  such breach shall give prompt  written  notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement);  provided,
however,  that in the  event of a breach  of the  representation  and  warranty  set  forth in
Section  2.03(b)(xii),  the party  discovering  such breach shall give such notice within five
days of  discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the
Company  shall  either (i) cure such breach in all  material  respects or (ii)  purchase  such
Mortgage  Loan from the  Trust  Fund at the  Purchase  Price  and in the  manner  set forth in
Section  2.02;  provided  that the  Company  shall have the option to  substitute  a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided  that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure or repurchase  must occur within 90 days from the date such breach
was discovered.  Any such  substitution  shall be effected by the Company under the same terms
and conditions as provided in Section 2.04 for  substitutions  by Residential  Funding.  It is
understood  and  agreed  that the  obligation  of the  Company  to cure  such  breach or to so
purchase or  substitute  for any  Mortgage  Loan as to which such a breach has occurred and is
continuing  shall  constitute  the  sole  remedy  respecting  such  breach  available  to  the
Certificateholders or the Trustee on behalf of the Certificateholders.

Section  2.04         Representations and Warranties of Sellers. (See Section 2.04 of the
Standard Terms)

Section  2.05         Execution and Authentication of Certificates/Issuance of Certificates
Evidencing Interests in REMIC I Certificates.

        The Trustee  acknowledges  the assignment to it of the Mortgage Loans and the delivery
of the  Mortgage  Files to it, or any  Custodian  on its  behalf,  subject  to any  exceptions
noted,  together  with the  assignment  to it of all other  assets  included in the Trust Fund
and/or the  applicable  REMIC,  receipt  of which is hereby  acknowledged.  Concurrently  with
such delivery and in exchange  therefor,  the Trustee,  pursuant to the written request of the
Company  executed by an officer of the Company,  has  executed and caused to be  authenticated
and  delivered to or upon the order of the Company the Class R-I  Certificates  in  authorized
denominations which together with the Uncertificated  REMIC I Regular Interests,  evidence the
beneficial interest in REMIC I.

Section  2.06         Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
Acceptance by the Trustee.

        The Company,  as of the Closing Date, and concurrently with the execution and delivery
hereof,  does hereby assign without recourse all the right,  title and interest of the Company
in and to the  Uncertificated  REMIC I Regular Interests to the Trustee for the benefit of the
Holders of each Class of  Certificates  (other than the Class R-I  Certificates).  The Trustee
acknowledges  receipt of the  Uncertificated  REMIC I Regular  Interests  and declares that it
holds and will hold the same in trust for the  exclusive  use and  benefit of all  present and
future  Holders of each Class of  Certificates  (other than the Class R-I  Certificates).  The
rights of the Holders of each Class of  Certificates  (other than the Class R-I  Certificates)
to receive  distributions  from the proceeds of REMIC II in respect of such  Classes,  and all
ownership  interests  of the Holders of such  Classes in such  distributions,  shall be as set
forth in this Agreement.

Section  2.07         Issuance of Certificates Evidencing Interest in REMIC II.

        The Trustee  acknowledges the assignment to it of the  Uncertificated  REMIC I Regular
Interests  and,  concurrently  therewith  and in  exchange  therefor,  pursuant to the written
request of the Company  executed by an officer of the  Company,  the Trustee has  executed and
caused to be authenticated  and delivered to or upon the order of the Company,  all Classes of
Certificates  (other  than the Class R-I  Certificates)  in  authorized  denominations,  which
evidence the ownership in the entire REMIC II.

Section  2.08         Purposes and Powers of the Trust. (See Section 2.08 of the Standard
Terms).






--------------------------------------------------------------------------------


ARTICLE III

                                 ADMINISTRATION AND SERVICING

                                      OF MORTGAGE LOANS

                               (SEE ARTICLE III OF THE STANDARD TERMS)






--------------------------------------------------------------------------------


ARTICLE IV



                                PAYMENTS TO CERTIFICATEHOLDERS

Section  4.01         Certificate Account.  (See Section 4.01 of the Standard Terms)

Section  4.02         Distributions.

        (a)    On each  Distribution Date the Master Servicer on behalf of the Trustee (or the
Paying Agent appointed by the Trustee) shall  distribute to the Master  Servicer,  in the case
of a distribution  pursuant to Section  4.02(a)(iii) below, and to each  Certificateholder  of
record on the next  preceding  Record Date  (other  than as  provided  in Section  9.01 of the
Standard Terms respecting the final  distribution)  either in immediately  available funds (by
wire  transfer  or  otherwise)  to the  account of such  Certificateholder  at a bank or other
entity having appropriate  facilities therefor, if such  Certificateholder has so notified the
Master  Servicer or the Paying Agent,  as the case may be, or, if such  Certificateholder  has
not so notified the Master  Servicer or the Paying  Agent by the Record Date,  by check mailed
to  such  Certificateholder  at the  address  of  such  Holder  appearing  in the  Certificate
Register  such  Certificateholder's  share  (which  share (A) with  respect  to each  Class of
Certificates  (other than any Subclass of the Class A-V  Certificates),  shall be based on the
aggregate of the Percentage  Interests  represented by  Certificates  of the applicable  Class
held by such Holder or (B) with respect to any Subclass of the Class A-V  Certificates,  shall
be equal to the amount (if any)  distributed  pursuant  to  Section  4.02(a)(i)  below to each
Holder of a Subclass  thereof) of the following  amounts,  in the following  order of priority
(subject  to the  provisions  of  Section  4.02(b),  (c) and (e)  below),  in each case to the
extent of the Available Distribution Amount:

                      (i)    to  the   Senior   Certificates   (other   than  the   Class  A-P
        Certificates),  on a pro rata basis based on Accrued  Certificate  Interest payable on
        such  Certificates  with  respect  to  such  Distribution  Date,  Accrued  Certificate
        Interest on such Classes of Certificates  (or Subclasses,  if any, with respect to the
        Class A-V  Certificates)  for such  Distribution  Date,  plus any Accrued  Certificate
        Interest  thereon  remaining  unpaid  from any  previous  Distribution  Date except as
        provided in the last paragraph of this Section 4.02(a); and

                      (ii)   (X)    to the Class  A-P  Certificates,  the Class A-P  Principal
        Distribution  Amount  (applied  to reduce the  Certificate  Principal  Balance of such
        Senior Certificates); and

                      (Y)    to the Senior  Certificates  (other than the Class A-P, Class A-9
        and Class A-V  Certificates),  in the  priorities  and  amounts  set forth in  Section
        4.02(b)  and  (c),  the  sum of the  following  (applied  to  reduce  the  Certificate
        Principal Balances of such Senior Certificates, as applicable):

(A)     the Senior Percentage for such Distribution Date times the sum of the following:

(1)     the  principal  portion of each  Monthly  Payment due during the related Due Period on
                      each  Outstanding   Mortgage  Loan  (other  than  the  related  Discount
                      Fraction of the  principal  portion of such  payment  with  respect to a
                      Discount  Mortgage  Loan),  whether or not  received  on or prior to the
                      related  Determination  Date,  minus the  principal  portion of any Debt
                      Service  Reduction  (other  than the  related  Discount  Fraction of the
                      principal  portion of such Debt Service  Reductions with respect to each
                      Discount  Mortgage  Loan) which  together with other  Bankruptcy  Losses
                      exceeds the Bankruptcy Amount;

(2)     the Stated  Principal  Balance of any Mortgage Loan  repurchased  during the preceding
                      calendar  month (or  deemed to have been so  repurchased  in  accordance
                      with Section  3.07(b) of the Standard  Terms)  pursuant to Section 2.02,
                      2.03,  2.04 or 4.07 and the  amount of any  shortfall  deposited  in the
                      Custodial  Account  in  connection  with the  substitution  of a Deleted
                      Mortgage  Loan  pursuant to Section  2.03 or 2.04  during the  preceding
                      calendar month (other than the related Discount  Fraction of such Stated
                      Principal  Balance or shortfall  with respect to each Discount  Mortgage
                      Loan); and

(3)     the  principal  portion of all other  unscheduled  collections  (other than  Principal
                      Prepayments in Full and  Curtailments and amounts received in connection
                      with a Cash  Liquidation or REO Disposition of a Mortgage Loan described
                      in  Section  4.02(a)(ii)(Y)(B)  of  this  Series  Supplement,  including
                      without  limitation  Insurance  Proceeds,  Liquidation  Proceeds and REO
                      Proceeds),   including  Subsequent   Recoveries,   received  during  the
                      preceding  calendar  month  (or  deemed  to  have  been so  received  in
                      accordance  with Section  3.07(b) of the  Standard  Terms) to the extent
                      applied  by the  Master  Servicer  as  recoveries  of  principal  of the
                      related  Mortgage  Loan  pursuant to Section 3.14 of the Standard  Terms
                      (other than the related  Discount  Fraction of the principal  portion of
                      such  unscheduled  collections,  with respect to each Discount  Mortgage
                      Loan);

(B)     with respect to each Mortgage Loan for which a Cash  Liquidation or a REO  Disposition
               occurred  during the preceding  calendar  month (or was deemed to have occurred
               during such period in accordance  with Section  3.07(b) of the Standard  Terms)
               and did not result in any Excess Special  Hazard  Losses,  Excess Fraud Losses,
               Excess  Bankruptcy  Losses or  Extraordinary  Losses,  an  amount  equal to the
               lesser  of (a) the  Senior  Percentage  for such  Distribution  Date  times the
               Stated  Principal  Balance  of such  Mortgage  Loan  (other  than  the  related
               Discount  Fraction  of such  Stated  Principal  Balance,  with  respect to each
               Discount Mortgage Loan) and (b) the Senior Accelerated  Distribution Percentage
               for  such   Distribution  Date  times  the  related   unscheduled   collections
               (including without limitation Insurance Proceeds,  Liquidation Proceeds and REO
               Proceeds)  to the extent  applied  by the  Master  Servicer  as  recoveries  of
               principal  of the  related  Mortgage  Loan  pursuant  to  Section  3.14  of the
               Standard  Terms  (in each  case  other  than the  portion  of such  unscheduled
               collections,  with respect to a Discount Mortgage Loan,  included in clause (C)
               of the definition of Class A-P Principal Distribution Amount);

(C)     the Senior  Accelerated  Distribution  Percentage for such Distribution Date times the
               aggregate  of all  Principal  Prepayments  in  Full  received  in  the  related
               Prepayment  Period and  Curtailments  received in the preceding  calendar month
               (other than the related  Discount  Fraction of such  Principal  Prepayments  in
               Full and Curtailments, with respect to each Discount Mortgage Loan);

(D)     any Excess Subordinate Principal Amount for such Distribution Date; and

(E)     any amounts described in subsection (ii)(Y),  clauses (A), (B) and (C) of this Section
               4.02(a), as determined for any previous  Distribution Date, which remain unpaid
               after  application of amounts  previously  distributed  pursuant to this clause
               (E) to the extent that such  amounts are not  attributable  to Realized  Losses
               which have been allocated to the Subordinate Certificates; minus

(F)     the  Capitalization  Reimbursement  Amount for such Distribution  Date, other than the
               related  Discount  Fraction  of any  portion  of that  amount  related  to each
               Discount  Mortgage  Loan,  multiplied by a fraction,  the numerator of which is
               the Senior Principal  Distribution Amount, without giving effect to this clause
               (F),  and the  denominator  of which is the sum of the  principal  distribution
               amounts for all Classes of Certificates  other than the Class A-P Certificates,
               without giving effect to any reductions  for the  Capitalization  Reimbursement
               Amount;

               (iii)  if the Certificate  Principal  Balances of the Subordinate  Certificates
        have not been reduced to zero, to the Master Servicer or a Sub-Servicer,  by remitting
        for deposit to the Custodial  Account,  to the extent of and in reimbursement  for any
        Advances or  Sub-Servicer  Advances  previously made with respect to any Mortgage Loan
        or REO  Property  which remain  unreimbursed  in whole or in part  following  the Cash
        Liquidation or REO  Disposition of such Mortgage Loan or REO Property,  minus any such
        Advances  that were made with respect to  delinquencies  that  ultimately  constituted
        Excess  Special  Hazard  Losses,  Excess Fraud  Losses,  Excess  Bankruptcy  Losses or
        Extraordinary Losses;

               (iv)   to the Holders of the Class M-1  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (v)    to the  Holders of the Class M-1  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for such
        Distribution  Date,  minus (y) the amount of any Class A-P  Collection  Shortfalls for
        such  Distribution  Date or remaining unpaid for all previous  Distribution  Dates, to
        the extent the amounts  available  pursuant  to clause (x) of  Sections  4.02(a)(vii),
        (ix),  (xi),  (xiii),  (xiv)  and  (xv) of this  Series  Supplement  are  insufficient
        therefor,  applied in reduction of the Certificate  Principal Balance of the Class M-1
        Certificates;

               (vi)   to the Holders of the Class M-2  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (vii)  to the  Holders of the Class M-2  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for such
        Distribution  Date,  minus (y) the amount of any Class A-P  Collection  Shortfalls for
        such  Distribution  Date or remaining unpaid for all previous  Distribution  Dates, to
        the extent the amounts  available  pursuant to clause (x) of  Sections  4.02(a)  (ix),
        (xi), (xiii),  (xiv) and (xv) are insufficient  therefor,  applied in reduction of the
        Certificate Principal Balance of the Class M-2 Certificates;

               (viii) to the Holders of the Class M-3  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (ix)   to the  Holders of the Class M-3  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for such
        Distribution  Date minus (y) the  amount of any Class A-P  Collection  Shortfalls  for
        such  Distribution  Date or remaining unpaid for all previous  Distribution  Dates, to
        the extent the  amounts  available  pursuant  to clause (x) of  Sections  4.02(a)(xi),
        (xiii),  (xiv)  and  (xv) are  insufficient  therefor,  applied  in  reduction  of the
        Certificate Principal Balance of the Class M-3 Certificates;

               (x)    to the Holders of the Class B-1  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (xi)   to the  Holders of the Class B-1  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for such
        Distribution  Date minus (y) the  amount of any Class A-P  Collection  Shortfalls  for
        such  Distribution  Date or remaining unpaid for all previous  Distribution  Dates, to
        the extent the amounts  available  pursuant  to clause (x) of Sections  4.02(a)(xiii),
        (xiv) and (xv) are  insufficient  therefor,  applied in reduction  of the  Certificate
        Principal Balance of the Class B-1 Certificates;

               (xii)  to the Holders of the Class B-2  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (xiii) to the  Holders of the Class B-2  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for such
        Distribution  Date minus (y) the  amount of any Class A-P  Collection  Shortfalls  for
        such  Distribution  Date or remaining unpaid for all previous  Distribution  Dates, to
        the extent the amounts available  pursuant to clause (x) of Sections  4.02(a)(xiv) and
        (xv) are  insufficient  therefor,  applied in reduction of the  Certificate  Principal
        Balance of the Class B-2 Certificates;

               (xiv)  to the  Holders of the Class B-3  Certificates,  an amount  equal to (x)
        the Accrued Certificate  Interest thereon for such Distribution Date, plus any Accrued
        Certificate  Interest thereon  remaining unpaid from any previous  Distribution  Date,
        except as provided below, minus (y) the amount of any Class A-P Collection  Shortfalls
        for such  Distribution Date or remaining unpaid for all previous  Distribution  Dates,
        to the extent the amounts available pursuant to clause (x) of Section  4.02(a)(xv) are
        insufficient therefor;

               (xv)   to the  Holders of the Class B-3  Certificates,  an amount  equal to (x)
        the Subordinate Principal  Distribution Amount for such Class of Certificates for such
        Distribution  Date minus (y) the  amount of any Class A-P  Collection  Shortfalls  for
        such  Distribution  Date or  remaining  unpaid  for all  previous  Distribution  Dates
        applied  in  reduction  of  the  Certificate   Principal  Balance  of  the  Class  B-3
        Certificates;

               (xvi)  to the  Senior  Certificates,  on a pro rata  basis in  accordance  with
        their respective  outstanding  Certificate Principal Balances, the portion, if any, of
        the Available Distribution Amount remaining after the foregoing  distributions applied
        to reduce the Certificate  Principal Balances of such Senior  Certificates,  but in no
        event more than the aggregate of the  outstanding  Certificate  Principal  Balances of
        each such Class of Senior Certificates,  and thereafter,  to each Class of Subordinate
        Certificates  then  outstanding  beginning with such Class with the Highest  Priority,
        any  portion  of  the  Available   Distribution  Amount  remaining  after  the  Senior
        Certificates  have been retired,  applied to reduce the Certificate  Principal Balance
        of each  such  Class  of  Subordinate  Certificates,  but in no  event  more  than the
        outstanding   Certificate   Principal  Balance  of  each  such  Class  of  Subordinate
        Certificates; and

               (xvii) to the Class R-II  Certificates,  the balance,  if any, of the Available
        Distribution Amount.

        Notwithstanding the foregoing,  on any Distribution Date, with respect to the Class of
Subordinate  Certificates  outstanding on such Distribution Date with the Lowest Priority,  or
in  the  event  the  Subordinate   Certificates   are  no  longer   outstanding,   the  Senior
Certificates,  Accrued  Certificate  Interest  thereon  remaining  unpaid  from  any  previous
Distribution  Date  will be  distributable  only to the  extent  that (1) a  shortfall  in the
amounts  available to pay Accrued  Certificate  Interest on any Class of Certificates  results
from an interest  rate  reduction in  connection  with a Servicing  Modification,  or (2) such
unpaid Accrued  Certificate  Interest was attributable to interest  shortfalls relating to the
failure of the Master  Servicer to make any  required  Advance,  or the  determination  by the
Master Servicer that any proposed  Advance would be a  Nonrecoverable  Advance with respect to
the  related  Mortgage  Loan where such  Mortgage  Loan has not yet been the subject of a Cash
Liquidation or REO Disposition or the related  Liquidation  Proceeds,  Insurance  Proceeds and
REO Proceeds have not yet been distributed to the Certificateholders.

        (b)    Distributions  of principal  on the Senior  Certificates  on each  Distribution
Date will be made as follows:

         (i)   the Class A-P Principal  Distribution  Amount shall be distributed to the Class
      A-P  Certificates,  until the Certificate  Principal Balance thereof has been reduced to
      zero;

         (ii)  the Senior Principal Distribution Amount shall be distributed:

             (A)       first, to the Class R-I Certificates and Class R-II Certificates,  on a
         pro rata basis in accordance with their respective  Certificate  Principal  Balances,
         until the Certificate Principal Balances thereof have been reduced to zero;

             (B)      second,  the  balance  of  the  Senior  Principal   Distribution  Amount
         remaining  after the  distributions,  if any,  described in clause  (b)(ii)(A)  above
         shall be distributed concurrently as follows:

                      (a)  85.7142857143%  of any remaining amount in the following manner and
                      priority:

                         (1) first,  to  the  Lockout  Certificates,   until  the  Certificate
                      Principal Balance of the Lockout  Certificates has been reduced to zero,
                      an amount equal to the Lockout  Percentage of the Lockout  Certificates'
                      pro rata  share  (based on the  Certificate  Principal  Balance  thereof
                      relative to the aggregate  Certificate  Principal Balance of all classes
                      of  Certificates  (other  than  the  Class  A-P  Certificates))  of  the
                      aggregate of the  collections  described in clauses (A),  (B),  (C), (D)
                      and  (E)  (net  of  amounts   set  forth  in  clause   (F))  of  Section
                      4.02(a)(ii)(Y),  without  application  of the Senior  Percentage and the
                      Senior Accelerated Distribution Percentage;  provided,  however, that if
                      the  aggregate  of the amounts set forth in clauses (A),  (B),  (C), (D)
                      and  (E)  (net  of  amounts   set  forth  in  clause   (F))  of  Section
                      4.02(a)(ii)(Y)  is more than the balance of the  Available  Distribution
                      Amount   remaining   after  the  amount  payable   pursuant  to  Section
                      4.02(a)(i)  and the Class A-P  Principal  Distribution  Amount have been
                      distributed,  the amount  paid to the Lockout  Certificates  pursuant to
                      this  Section  4.02(b)(ii)(B)(a)(1)  shall be reduced by an amount equal
                      to the Lockout  Certificates'  pro rata share (based on the  Certificate
                      Principal Balance of the Lockout Certificates  relative to the aggregate
                      Certificate  Principal  Balance of the Senior  Certificates  (other than
                      the Class A-P Certificates)) of such difference;

                         (2) second,  any  remaining  amount to the Class  A-2,  Class A-3 and
                      Class  A-4  Certificates,   until  the  Certificate  Principal  Balances
                      thereof have been reduced to the  Aggregate  Planned  Principal  Balance
                      for that distribution date, in the following manner and priority:

                                 a.  first,  to the  Class  A-2  Certificates  and  Class  A-3
                             Certificates,  on a pro  rata  basis  in  accordance  with  their
                             respective    Certificate    Principal   Balances,    until   the
                             Certificate  Principal  Balances  thereof  have been  reduced  to
                             zero; and

                             b.   second,   to  the   Class   A-4   Certificates,   until  the
                             Certificate principal Balance thereof has been reduced to zero;

                         (3) third,  any remaining  amount to the Class A-5  Certificates  and
                      Class A-6  Certificates,  on a pro rata basis in  accordance  with their
                      respective   Certificate  Principal  Balances,   until  the  Certificate
                      Principal Balances thereof have been reduced to zero;

                         (4) fourth,  any  remaining  amount to the Class  A-2,  Class A-3 and
                      Class  A-4  Certificates   without  regard  to  the  Aggregate   Planned
                      Principal  Balance for that  distribution  date, in the following manner
                      and priority:

                             a.  first,   to  the  class  A-2   Certificates   and  Class  A-3
                             Certificates,  on a pro  rata  basis  in  accordance  with  their
                             respective    Certificate    Principal   Balances,    until   the
                             Certificate  Principal  Balances  thereof  have been  reduced  to
                             zero; and

                             b. second, to the Class A-4  Certificates,  until the Certificate
                             Principal Balance thereof has been reduced to zero;

                         (5) fifth,  any  remaining  amount  to the  Class  A-1  Certificates,
                      until the  Certificate  Principal  Balance  thereof has been  reduced to
                      zero; and

                         (6) sixth,  any remaining amount to the Lockout  Certificates,  until
                      the Certificate Principal Balance thereof has been reduced to zero; and

(b)     14.2857142857%  of any  remaining  amount  to the  Class  A-8  Certificates  until the
                      Certificate Principal Balance thereof has been reduced to zero.

        (c)    Notwithstanding  Section  4.02(b),  on or after the  Credit  Support  Depletion
Date, an amount equal to the Class A-P Principal  Distribution  Amount will be  distributed to
the  Class  A-P  Certificates  and then  the  Senior  Principal  Distribution  Amount  will be
distributed to the remaining  Senior  Certificates  (other than the Class A-P Certificates and
the  Class  A-V  Certificates)  pro  rata in  accordance  with  their  respective  outstanding
Certificate Principal Balances.

        (d)    After  the  reduction  of the  Certificate  Principal  Balances  of the  Senior
Certificates  (other than the Class A-P  Certificates) to zero but prior to the Credit Support
Depletion  Date,  the Senior  Certificates  (other  than the Class A-P  Certificates)  will be
entitled to no further  distributions  of  principal  thereon and the  Available  Distribution
Amount will be distributed  solely to the holders of the Class A-P, Class A-V and  Subordinate
Certificates, in each case as described herein.

        (e)    In addition to the  foregoing  distributions,  with  respect to any  Subsequent
Recoveries,  the Master Servicer shall deposit such funds into the Custodial  Account pursuant
to  Section   3.07(b)(iii)  of  the  Standard  Terms.  If,  after  taking  into  account  such
Subsequent  Recoveries,  the  amount  of a  Realized  Loss  is  reduced,  the  amount  of such
Subsequent  Recoveries  will be applied to increase the Certificate  Principal  Balance of the
Class of  Subordinate  Certificates  with a Certificate  Principal  Balance  greater than zero
with the highest  payment  priority to which  Realized  Losses,  other than Excess  Bankruptcy
Losses,  Excess Fraud Losses,  Excess Special  Hazard Losses and  Extraordinary  Losses,  have
been  allocated,  but not by more than the amount of Realized Losses  previously  allocated to
that Class of  Certificates  pursuant to Section 4.05. The amount of any remaining  Subsequent
Recoveries  will be applied to increase  from zero the  Certificate  Principal  Balance of the
Class of  Certificates  with the next lower  payment  priority,  up to the amount of  Realized
Losses  previously  allocated  to that Class of  Certificates  pursuant to Section  4.05.  Any
remaining  Subsequent   Recoveries  will  in  turn  be  applied  to  increase  from  zero  the
Certificate  Principal  Balance  of the  Class of  Certificates  with the next  lower  payment
priority  up to  the  amount  of  Realized  Losses  previously  allocated  to  that  Class  of
Certificates  pursuant to Section 4.05,  and so on. Holders of such  Certificates  will not be
entitled  to any  payment in respect of  Accrued  Certificate  Interest  on the amount of such
increases for any Interest  Accrual Period  preceding the Interest Accrual Period that relates
to the Distribution  Date on which such increase  occurs.  Any such increases shall be applied
to the  Certificate  Principal  Balance of each  Certificate of such Class in accordance  with
its respective Percentage Interest.

        (f)    Each  distribution  with respect to a Book-Entry  Certificate  shall be paid to
the  Depository,  as  Holder  thereof,  and the  Depository  shall be solely  responsible  for
crediting the amount of such  distribution  to the accounts of its Depository  Participants in
accordance with its normal  procedures.  Each Depository  Participant shall be responsible for
disbursing  such  distribution  to the  Certificate  Owners  that  it  represents  and to each
indirect  participating  brokerage firm (a "brokerage  firm") for which it acts as agent. Each
brokerage firm shall be responsible  for disbursing  funds to the  Certificate  Owners that it
represents.  None of the  Trustee,  the  Certificate  Registrar,  the  Company  or the  Master
Servicer shall have any responsibility therefor.

        (g)    Except as  otherwise  provided in Section 9.01 of the  Standard  Terms,  if the
Master  Servicer  anticipates  that  a  final  distribution  with  respect  to  any  Class  of
Certificates will be made on the next  Distribution  Date, the Master Servicer shall, no later
than the Determination  Date in the month of such final  distribution,  notify the Trustee and
the Trustee shall,  no later than two (2) Business Days after such  Determination  Date,  mail
on such date to each Holder of such Class of  Certificates  a notice to the effect  that:  (i)
the  Trustee   anticipates  that  the  final  distribution  with  respect  to  such  Class  of
Certificates  will be made on such  Distribution Date but only upon presentation and surrender
of such  Certificates  at the office of the Trustee or as  otherwise  specified  therein,  and
(ii) no  interest  shall  accrue on such  Certificates  from and after the end of the  related
Interest  Accrual  Period.  In the event that  Certificateholders  required to surrender their
Certificates  pursuant  to  Section  9.01(c)  of the  Standard  Terms do not  surrender  their
Certificates  for final  cancellation,  the  Trustee  shall  cause  funds  distributable  with
respect to such  Certificates to be withdrawn from the  Certificate  Account and credited to a
separate  escrow  account  for the benefit of such  Certificateholders  as provided in Section
9.01(d) of the Standard Terms.

Section  4.03         Statements to Certificateholders; Statements to the Rating Agencies;
Exchange Act Reporting. (See Section 4.03 of the Standard Terms)

Section  4.04         Distribution of Reports to the Trustee and the Company; Advances by the
Master Servicer. (See Section 4.04 of the Standard Terms)

Section  4.05         Allocation of Realized Losses.

        Prior to each Distribution  Date, the Master Servicer shall determine the total amount
of Realized Losses, if any, that resulted from any Cash Liquidation,  Servicing  Modification,
Debt Service  Reduction,  Deficient  Valuation or REO  Disposition  that  occurred  during the
related  Prepayment  Period or, in the case of a Servicing  Modification  that  constitutes  a
reduction  of the  interest  rate on a  Mortgage  Loan,  the  amount of the  reduction  in the
interest  portion of the Monthly  Payment  due during the  related  Due Period.  The amount of
each  Realized  Loss shall be  evidenced  by an Officers'  Certificate.  All Realized  Losses,
other than Excess Special Hazard Losses,  Extraordinary  Losses,  Excess  Bankruptcy Losses or
Excess Fraud  Losses,  shall be allocated as follows:  first,  to the Class B-3  Certificates,
until the  Certificate  Principal  Balance  thereof has been reduced to zero;  second,  to the
Class B-2  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero;  third, to the Class B-1 Certificates  until the Certificate  Principal  Balance thereof
has been  reduced  to zero;  fourth,  to the Class  M-3  Certificates  until  the  Certificate
Principal  Balance  thereof has been  reduced to zero;  fifth,  to the Class M-2  Certificates
until the  Certificate  Principal  Balance  thereof has been  reduced to zero;  sixth,  to the
Class M-1  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero;  and,  thereafter,  if any such  Realized  Loss is on a Discount  Mortgage  Loan, to the
Class A-P  Certificates in an amount equal to the related  Discount  Fraction of the principal
portion  of the  Realized  Loss  until  the  Certificate  Principal  Balance  of the Class A-P
Certificates  has been  reduced to zero,  and the  remainder  of such  Realized  Losses on the
Discount  Mortgage  Loans and the entire  amount of such Realized  Losses on the  Non-Discount
Mortgage  Loans shall be  allocated  among all Senior  Certificates  (other than the Class A-P
Certificates)  on a pro rata basis,  as described  below;  provided,  however,  that after the
Credit Support  Depletion Date, such Realized Losses  otherwise  allocable to the Super Senior
Certificates  will be  allocated  to the Senior  Support  Certificates  until the  Certificate
Principal  Balance  of  the  Senior  Support  Certificates  has  been  reduced  to  zero.  The
principal  portion of any Excess Special  Hazard  Losses,  Excess  Bankruptcy  Losses,  Excess
Fraud Losses and  Extraordinary  Losses on the Discount  Mortgage  Loans shall be allocated to
the Class A-P  Certificates in an amount equal to the related  Discount  Fraction  thereof and
the  remainder  of the  principal  portion and the entire  interest  portion of such  Realized
Losses on the Discount  Mortgage Loans and the entire  principal and interest  portion of such
Realized  Losses  on   Non-Discount   Mortgage  Loans  will  be  allocated  among  the  Senior
Certificates  (other than the Class A-P Certificates) and the Subordinate  Certificates,  on a
pro rata basis, as described below.

        As used herein,  an  allocation  of a Realized Loss on a "pro rata basis" among two or
more  specified  Classes of  Certificates  means an allocation on a pro rata basis,  among the
various Classes so specified,  to each such Class of Certificates,  on the basis of their then
outstanding  Certificate  Principal  Balances  prior to giving effect to  distributions  to be
made on such  Distribution  Date in the case of the  principal  portion of a Realized  Loss or
based on the Accrued  Certificate  Interest thereon payable on such Distribution Date (without
regard to any  Compensating  Interest for such  Distribution  Date) in the case of an interest
portion of a Realized Loss.  Except as provided in the following  sentence,  any allocation of
the principal  portion of Realized  Losses (other than Debt Service  Reductions) to a Class of
Certificates  shall be made by  reducing  the  Certificate  Principal  Balance  thereof by the
amount so allocated,  which allocation  shall be deemed to have occurred on such  Distribution
Date;  provided  that no such  reduction  shall  reduce the  aggregate  Certificate  Principal
Balance of the  Certificates  below the  aggregate  Stated  Principal  Balance of the Mortgage
Loans.  Any  allocation of the principal  portion of Realized  Losses (other than Debt Service
Reductions) to the Subordinate  Certificates  then  outstanding with the Lowest Priority shall
be made by operation of the  definition of  "Certificate  Principal  Balance" and by operation
of the  provisions  of Section  4.02(a).  Allocations  of the  interest  portions  of Realized
Losses  (other than any  interest  rate  reduction  resulting  from a Servicing  Modification)
shall be made in  proportion  to the amount of Accrued  Certificate  Interest and by operation
of the  definition of "Accrued  Certificate  Interest"  and by operation of the  provisions of
Section  4.02(a).  Allocations  of the interest  portion of a Realized Loss  resulting from an
interest  rate  reduction  in  connection  with a  Servicing  Modification  shall  be  made by
operation of the  provisions  of Section  4.02(a).  Allocations  of the  principal  portion of
Debt  Service  Reductions  shall be made by operation of the  provisions  of Section  4.02(a).
All Realized Losses and all other losses  allocated to a Class of Certificates  hereunder will
be allocated among the  Certificates  of such Class in proportion to the Percentage  Interests
evidenced  thereby;  provided that if any Subclasses of the Class A-V  Certificates  have been
issued  pursuant to Section  5.01(c) of the Standard  Terms,  such  Realized  Losses and other
losses  allocated to the Class A-V  Certificates  shall be allocated  among such Subclasses in
proportion  to the  respective  amounts  of  Accrued  Certificate  Interest  payable  on  such
Distribution Date that would have resulted absent such reductions.

Section  4.06         Reports of Foreclosures and Abandonment of Mortgaged Property.  (See
Section 4.06 of the Standard Terms)

Section  4.07         Optional Purchase of Defaulted Mortgage Loans. (See Section 4.07 of the
Standard Terms)

Section  4.08         Surety Bond.  (See Section 4.08 of the Standard Terms)

ARTICLE V




--------------------------------------------------------------------------------




                                       THE CERTIFICATES

                            (SEE ARTICLE V OF THE STANDARD TERMS)





--------------------------------------------------------------------------------


ARTICLE VI




                             THE COMPANY AND THE MASTER SERVICER

                            (SEE ARTICLE VI OF THE STANDARD TERMS)






--------------------------------------------------------------------------------


ARTICLE VII



                                           DEFAULT

                           (SEE ARTICLE VII OF THE STANDARD TERMS)





--------------------------------------------------------------------------------



ARTICLE VIII


                                    CONCERNING THE TRUSTEE

                           (SEE ARTICLE VIII OF THE STANDARD TERMS)






--------------------------------------------------------------------------------


ARTICLE IX

                                         TERMINATION

                            (SEE ARTICLE IX OF THE STANDARD TERMS)






--------------------------------------------------------------------------------


ARTICLE X


                                       REMIC PROVISIONS

Section  10.01        REMIC Administration.  (See Section 10.01 of the Standard Terms)

Section  10.02        Master Servicer; REMIC Administrator and Trustee Indemnification.  (See
Section 10.02 of the Standard Terms)

Section  10.03        Designation of REMICs.

        The REMIC  Administrator shall make an election to treat the entire segregated pool of
assets  described in the definition of REMIC I, and subject to this  Agreement  (including the
Mortgage  Loans)  as a REMIC  ("REMIC  I") and  shall  make an  election  to treat the pool of
assets comprised of the  Uncertificated  REMIC I Regular Interests as a REMIC ("REMIC II") for
federal income tax purposes.

        The  Uncertificated  REMIC I Regular Interests will be "regular  interests" in REMIC I
and the Class R-I Certificates  will be the sole class of "residual  interests" in REMIC I for
purposes of the REMIC Provisions (as defined herein) under the federal income tax law.

        The Class A-1,  Class A-2,  Class A-3,  Class A-4,  Class A-5,  Class A-6,  Class A-7,
Class A-8,  Class A-9,  Class A-P,  Class M-1,  Class M-2, Class M-3, Class B-1, Class B-2 and
Class B-3  Certificates  and the  Uncertificated  REMIC II Regular  Interests Z, the rights in
and to which will be represented by the Class A-V  Certificates,  will be "regular  interests"
in REMIC II, and the Class R-II  Certificates  will be the sole class of "residual  interests"
therein for purposes of the REMIC  Provisions  (as defined  herein) under  federal  income tax
law.  On and after the date of issuance of any  Subclass  of Class A-V  Certificates  pursuant
to  Section   5.01(c)  of  the  Standard   Terms,   any  such  Subclass  will   represent  the
Uncertificated  REMIC II Regular  Interest or Interests Z specified  by the initial  Holder of
the Class A-V Certificates pursuant to said Section.

Section  10.04        Distributions on the Uncertificated REMIC I and REMIC II Regular
Interests.

        (a)On each  Distribution  Date the Trustee shall be deemed to distribute to itself, as
the  holder  of the  Uncertificated  REMIC I Regular  Interests,  the  Uncertificated  REMIC I
Regular  Interest  Distribution  Amounts in the  following  order of priority to the extent of
the  Available   Distribution   Amount  reduced  by  distributions   made  to  the  Class  R-I
Certificates pursuant to Section 4.02(a):

               (i)    Uncertificated  Accrued Interest on the  Uncertificated  REMIC I Regular
        Interests  for such  Distribution  Date,  plus  any  Uncertificated  Accrued  Interest
        thereon remaining unpaid from any previous Distribution Date; and

               (ii)   In  accordance  with the  priority  set forth in  Section  10.04(b),  an
        amount equal to the sum of the amounts in respect of principal  distributable  on each
        Class of Certificates  (other than the Class R-I Certificates)  under Section 4.02(a),
        as allocated thereto pursuant to Section 4.02(b).

        (b)The amount  described in Section  10.04(a)(ii)  shall be deemed  distributed to (i)
Uncertificated  REMIC I Regular  Interest V, (ii)  Uncertificated  REMIC I Regular Interest W,
(iii)  Uncertificated  REMIC I Regular  Interest  X, and (iv)  Uncertificated  REMIC I Regular
Interest Y with the amount to be  distributed  allocated  among such  interests in  accordance
with the priority  assigned to each Related  Class of  Certificates  (other than the Class R-I
Certificates),   respectively,  under  Section  4.02(b)  until  the  Uncertificated  Principal
Balance of each such interest is reduced to zero.

        (c)The portion of the  Uncertificated  REMIC I Regular Interest  Distribution  Amounts
described  in  Section  10.04(a)(ii)  shall be  deemed  distributed  by REMIC I to REMIC II in
accordance  with  the  priority  assigned  to the  Uncertificated  REMIC I  Regular  Interests
relative to that assigned to the Certificates under Section 4.02(b).

        (d)In  determining  from  time to time the  Uncertificated  REMIC I  Regular  Interest
Distribution Amounts and Uncertificated REMIC II Regular Interest Distribution Amounts:

               (i)    Realized Losses  allocated to the Class A-V  Certificates  under Section
        4.05 shall be deemed  allocated  to the  Uncertificated  REMIC II Regular  Interests Z
        pro-rata according to the respective  amounts of Uncertificated  Accrued Interest that
        would  have  accrued  on such  Uncertificated  REMIC II  Regular  Interests  Z for the
        Distribution  Date for which  such  allocation  is being  made in the  absence of such
        allocation;

               (ii)   Realized Losses  allocated to the Class A-1, Class A-3, Class A-4, Class
        A-5,  Class  A-6 and  Class  A-7  Certificates  under  Section  4.05  shall be  deemed
        allocated to Uncertificated REMIC I Regular Interest V;

               (iii)  Realized  Losses  allocated to the Class A-8 and Class A-9  Certificates
        under  Section  4.05  shall be  deemed  allocated  to  Uncertificated  REMIC I Regular
        Interest W;

               (iv)   Realized Losses  allocated to the Class A-P  Certificates  under Section
        4.05 shall be deemed allocated to Uncertificated REMIC I Regular Interest X;

               (v)    Realized Losses  allocated to the Class M-1, Class M-2, Class M-3, Class
        B-1,  Class B-2,  Class B-3 and Class R-II  Certificates  under  Section 4.05 shall be
        deemed allocated to Uncertificated REMIC I Regular Interest Y; and

               (vi)   Realized  Losses  allocated  to  the  Uncertificated  REMIC  II  Regular
        Interests Z under clause (i), above,  shall be deemed allocated,  in each case, to the
        related Uncertificated REMIC I Regular Interest Z.

        (e)On each  Distribution  Date the Trustee  shall be deemed to  distribute  from REMIC
II, in the  priority  set forth in  Sections  4.02(a) and (b), to the Holders of each Class of
Certificates  (other than the Class R-I Certificates) the amounts  distributable  thereon from
the  Uncertificated  REMIC I  Regular  Interest  Distribution  Amounts  deemed  to  have  been
received by REMIC II from REMIC I under this Section  10.04.  The amounts  deemed  distributed
hereunder  with  respect  to  the  Class  A-V  Certificates  shall  be  deemed  to  have  been
distributed in respect of the  Uncertificated  REMIC II Regular Interests Z in accordance with
their  respective  Uncertificated  REMIC II Regular  Interest  Distribution  Amounts,  as such
Uncertificated REMIC II Regular Interests Z comprise the Class A-V Certificates.

        (f)Notwithstanding  the deemed  distributions  on the  Uncertificated  REMIC I Regular
Interests  described  in this  Section  10.04,  distributions  of funds  from the  Certificate
Account shall be made only in accordance with Section 4.02.

Section  10.05        Compliance with Withholding Requirements.

               Notwithstanding  any other  provision  of this  Agreement,  the  Trustee or any
Paying  Agent,  as  applicable,   shall  comply  with  all  federal  withholding  requirements
respecting  payments to  Certificateholders,  including  interest or original  issue  discount
payments or advances  thereof that the Trustee or any Paying Agent, as applicable,  reasonably
believes  are  applicable  under the Code.  The  consent  of  Certificateholders  shall not be
required for such  withholding.  In the event the Trustee or any Paying Agent,  as applicable,
does  withhold  any amount  from  interest  or original  issue  discount  payments or advances
thereof to any  Certificateholder  pursuant to federal withholding  requirements,  the Trustee
or  any  Paying  Agent,   as  applicable,   shall   indicate  the  amount   withheld  to  such
Certificateholder pursuant to the terms of such requirements.






--------------------------------------------------------------------------------


ARTICLE XI


                                   MISCELLANEOUS PROVISIONS

Section  11.01        Amendment.  (See Section 11.01 of the Standard Terms)

Section  11.02        Recordation of Agreement;  Counterparts.  (See Section 11.02 of the
Standard Terms)

Section  11.03        Limitation on Rights of Certificateholders.  (See Section 11.03 of the
Standard Terms)

Section  11.04        Governing Law.  (See Section 11.04 of the Standard Terms)

Section  11.05        Notices.  All demands and notices hereunder shall be in writing and
shall be deemed to have been duly given if personally delivered at or mailed by registered
mail, postage prepaid (except for notices to the Trustee which shall be deemed to have been
duly given only when received), to the appropriate address for each recipient listed in the
table below or, in each case, such other address as may hereafter be furnished in writing to
the Master Servicer, the Trustee and the Company, as applicable:


---------------------------------- --------------------------------------------------------------
            RECIPIENT                                         ADDRESS
---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Company                            8400 Normandale Lake Boulevard
                                   Suite 250, Minneapolis, Minnesota  55437,
                                   Attention:   President

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Master Servicer                    2255 N. Ontario Street, Suite 400
                                   Burbank, California 91504-2130,
                                   Attention:   Managing Director/Master Servicing

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Trustee                            Corporate Trust Office
                                   1761 East St. Andrew Place
                                   Santa Ana, California 92705-4934,
                                   Attention:   Residential Accredit Loans, Inc. Series 2006-QS1

                                   The Trustee designates its offices located at DB Services
                                   Tennessee, 648 Grassmere Park Road, Nashville, TN
                                   37211-3658, Attn:  Transfer Unit, for the purposes of
                                   Section 8.12 of the Standard Terms

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Fitch Ratings                      One State Street Plaza
                                   New York, New York 10004

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Moody's Investors Service, Inc.    99 Church Street, 4th Floor
                                   New York, New York 10004
---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Standard & Poor's                  55 Water Street
Ratings Services, a division of    New York, New York 10041
The McGraw-Hill Companies, Inc.
---------------------------------- --------------------------------------------------------------

Any notice required or permitted to be mailed to a  Certificateholder  shall be given by first
class  mail,  postage  prepaid,  at the  address  of such  holder as shown in the  Certificate
Register.  Any  notice  so  mailed  within  the time  prescribed  in this  Agreement  shall be
conclusively presumed to have been duly given, whether or not the  Certificateholder  receives
such notice.

Section  11.06        Required Notices to Rating Agency and Subservicer.  (See Section 11.06
of the Standard Terms)

Section  11.07        Severability of Provisions. (See Section 11.07 of the Standard Terms)

Section  11.08        Supplemental Provisions for Resecuritization.  (See Section 11.08 of
the  Standard Terms)

Section  11.09        Allocation of Voting Rights.

               Ninety-seven  percent of all Voting Rights will be allocated  among all Holders
of the Certificates,  other than the Interest Only  Certificates and Class R Certificates,  in
proportion  to their then  outstanding  Certificate  Principal  Balances  of their  respective
Certificates,  in  accordance  with each  Class's  Percentage  Interests;  1.0% of all  Voting
Rights will be allocated among the Holders of the Class A-9  Certificates,  in accordance with
their  respective  Percentage  Interests;  1.0% of all Voting Rights shall be allocated  among
the Holders of the Class A-V  Certificates,  in accordance  with their  respective  Percentage
Interests;  0.5% of all Voting  Rights shall be  allocated  among the Holders of the Class R-I
Certificates,  in  accordance  with their  respective  Percentage  Interests;  and 0.5% of all
Voting  Rights  shall be  allocated  among the  Holders  of the Class  R-II  Certificates,  in
accordance with their respective Percentage Interests.

Section  11.010       No Petition.

               The  Depositor,  Master  Servicer  and  the  Trustee,  by  entering  into  this
Agreement, and each Certificateholder,  by accepting a Certificate,  hereby covenant and agree
that they will not at any time  institute  against the Trust Fund, or join in any  institution
against  the Trust Fund of, any  bankruptcy  proceedings  under any United  States  federal or
state  bankruptcy  or  similar  law in  connection  with any  obligation  with  respect to the
Certificates or this Agreement.




--------------------------------------------------------------------------------


        IN WITNESS  WHEREOF,  the  Company,  the Master  Servicer  and the Trustee have caused
their names to be signed hereto by their  respective  officers  thereunto duly  authorized and
their respective  seals,  duly attested,  to be hereunto  affixed,  all as of the day and year
first above written.



                                            RESIDENTIAL ACCREDIT LOANS, INC.
[Seal]


                                            By:  /s/Heather Anderson
                                                 Name:   Heather Anderson
                                                 Title:  Vice President

Attest:  __/s/Mark White________
      Name:  Mark White
      Title: Vice President


                                            RESIDENTIAL FUNDING CORPORATION
[Seal]


                                            By:  /s/Mark White
                                                 Name:  Mark White
                                                 Title: Associate

Attest:__/s/Heather Anderson _____
      Name: Heather Anderson
      Title: Associate


                                            DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee
[Seal]


                                            By:  /s/Brent Hoyler
                                                 Name:  Brent Hoyler
                                                 Title:  Associate

                                            By:  /s/Barbara Campbell
                                                 Name:  Barbara Campbell
                                                 Title:  Vice President


Attest:__/s/Eiko Akiyama________
      Name:  Eiko Akiyama
      Title:  Associate




--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                  )
                                  ) ss.:
COUNTY OF HENNEPIN                )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  Heather  Anderson,  known  to  me  to  be a  Vice  President  of
Residential   Accredit  Loans,  Inc.,  one  of  the  corporations  that  executed  the  within
instrument,  and  also  known  to me to be the  person  who  executed  it on  behalf  of  said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate  first above written.

 [Notarial Seal]



                                                                 /s/Amy Sue Olson

                                                                 Notary Public





--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                  )
                                  ) ss.:
COUNTY OF HENNEPIN                )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared Mark White, known to me to be an Associate of Residential Funding
Corporation,  one of the corporations that executed the within  instrument,  and also known to
me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me
that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

[Notarial Seal]



                                                                 /s/Amy Sue Olson

                                                                 Notary Public





--------------------------------------------------------------------------------


STATE OF CALIFORNIA
                                  )
                                  ) ss.:
COUNTY OF ORANGE                  )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  _______________,  known  to me to be a(n)  _________________  of
Deutsche  Bank Trust  Company  Americas,  the New York banking  corporation  that executed the
within  instrument,  and also known to me to be the person who  executed  it on behalf of said
banking corporation and acknowledged to me that such banking  corporation  executed the within
instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                                          /s/Amy Lynn Stoddard

                                                          Notary Public



 [Notarial Seal]



STATE OF CALIFORNIA               )
                                  ) ss.:
COUNTY OF ORANGE                  )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  _______________,  known  to me to be a(n)  _________________  of
Deutsche  Bank Trust  Company  Americas,  the New York banking  corporation  that executed the
within  instrument,  and also known to me to be the person who  executed  it on behalf of said
banking corporation and acknowledged to me that such banking  corporation  executed the within
instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                                          /s/Amy Lynn Stoddard

                                                          Notary Public

 [Notarial Seal]






--------------------------------------------------------------------------------






                                         EXHIBIT ONE

                                    MORTGAGE LOAN SCHEDULE

Fixed Rate Loan
Loan Number   S/S Code    Payment Type       Original Bal       Loan Feature
                          Orig Term          Principal Bal      # of Units
                          Orig Rate          Original PI        LTV
                          Net Curr           Current PI
City          State  Zip  Loan Purp          Note Date          MI Co Code
Servicer Loan #           Prop Type          First Pay Date     MI Coverage
Seller Loan   #           Occup Code         Maturity Date
Investor Loan #
8983812       E86/G02     F                  229,000.00         ZZ
                          360                221,496.69         1
                          6.6250             1466.31            92
                          6.3750             1466.31
SOUND BEACH   NY 11789    1                  10/24/03           04
0437215676                05                 12/01/03           25.0000
0000415752                O                  11/01/33
0

9748275       E82/G02     F                  131,200.00         ZZ
                          360                129,827.00         1
                          6.3750             818.52             75
                          6.1250             818.52
ROCHESTER     NH 03867    5                  01/06/05           00
0401054424                05                 03/01/05           0.0000
0401054424                N                  02/01/35
0

9872015       E22/G02     F                  308,000.00         TX
                          360                305,675.00         3
                          7.2500             2101.10            60
                          7.0000             2101.10
AUSTIN        TX 78705    5                  03/28/05           00
0423764125                05                 05/01/05           0.0000
0423764125                N                  04/01/35
0

9873785       E82/G02     F                  85,000.00          ZZ
                          360                84,373.48          1
                          6.5000             537.26             95
                          6.2500             537.26
DETROIT       MI 48234    2                  03/30/05           04
0401098819                05                 06/01/05           30.0000
0401098819                O                  05/01/35
0

9902685       T08/G02     F                  120,000.00         ZZ
                          360                119,136.87         1
                          7.2500             818.61             80
                          7.0000             818.61
ORLANDO       FL 32825    5                  04/04/05           00
0439201823                05                 05/01/05           0.0000
132028238                 N                  04/01/35
0

9902723       T08/G02     F                  192,000.00         ZZ
                          360                190,302.94         1
                          6.3750             1197.83            80
                          6.1250             1197.83
STILLWATER    MN 55082    5                  03/28/05           00
0439199514                05                 05/01/05           0.0000
12156586                  O                  04/01/35
0

9902739       T08/G02     F                  194,310.00         T
                          360                194,310.00         1
                          7.2500             1173.96            90
                          7.0000             1173.96
PONTE VERDA BEFL 32082    1                  04/04/05           11
0439203852                01                 05/01/05           25.0000
132028501                 O                  04/01/35
0

9902839       T08/G02     F                  359,650.00         ZZ
                          360                359,650.00         1
                          6.2500             1873.18            80
                          6.0000             1873.18
PALMDALE      CA 93551    5                  03/24/05           00
0439200916                05                 05/01/05           0.0000
132313364                 O                  04/01/35
0

9916811       A11/G02     F                  245,000.00         ZZ
                          360                245,000.00         1
                          6.2500             1276.05            36
                          6.0000             1276.04
WOODBURY      CT 06798    2                  04/15/05           00
0439217290                05                 06/01/05           0.0000
4674929940                O                  05/01/35
0

9925861       Z51/Z57     F                  88,000.00          ZZ
                          360                87,165.13          1
                          6.3750             549.01             80
                          6.1250             549.01
YORK          PA 17402    2                  02/23/05           00
3892421                   01                 04/01/05           0.0000
333414158                 O                  03/01/35
0

9946406       286/286     F                  138,400.00         ZZ
                          360                137,930.90         1
                          6.8750             909.19             80
                          6.6250             909.19
WALLED LAKE   MI 48390    1                  08/17/05           00
0004228247                01                 10/01/05           0.0000
0004228247                N                  09/01/35
0

9946879       025/025     F                  160,000.00         ZZ
                          360                160,000.00         1
                          6.5000             866.67             80
                          6.2500             866.67
ELK RIVER     MN 55330    5                  03/07/05           00
0201426590                05                 05/01/05           0.0000
0201426590                O                  04/01/35
0

9949446       286/286     F                  179,100.00         ZZ
                          360                178,576.52         4
                          7.6250             1267.66            90
                          6.6472             1267.66
ST LOUIS      MO 63118    1                  08/05/05           26
0004177432                05                 10/01/05           25.0000
0004177432                O                  09/01/35
0

9949486       286/286     F                  147,250.00         ZZ
                          360                146,850.77         1
                          8.0000             1080.47            95
                          7.0222             1080.47
PHILADELPHIA  PA 19146    1                  08/16/05           26
0004239470                07                 10/01/05           25.0000
0004239470                O                  09/01/35
0

9979923       462/G02     F                  219,100.00         ZZ
                          360                214,407.77         1
                          5.5000             1244.03            80
                          5.2500             1244.03
TUCSON        AZ 85746    1                  05/19/05           00
0439462433                03                 07/01/05           0.0000
0007419583                O                  06/01/35
0

9984603       462/G02     F                  430,000.00         ZZ
                          360                430,000.00         1
                          5.8750             2105.21            58
                          5.6250             2105.21
LIVERMORE     CA 94550    5                  05/19/05           00
0439466939                03                 07/01/05           0.0000
0008944688                O                  06/01/35
0

9985096       286/286     F                  104,000.00         ZZ
                          360                103,688.33         1
                          7.5000             727.19             80
                          7.2500             727.19
KANSAS CITY   MO 64157    1                  08/24/05           00
0004228908                09                 10/01/05           0.0000
0004228908                O                  09/01/35
0

9985246       286/286     F                  149,625.00         ZZ
                          360                149,198.45         1
                          7.7500             1071.94            95
                          7.0313             1071.94
BALTIMORE     MD 21234    1                  09/02/05           26
0004188499                07                 10/01/05           30.0000
0004188499                O                  09/01/35
0

9986220       286/286     F                  141,850.00         ZZ
                          360                141,369.17         1
                          6.8750             931.86             85
                          6.6250             931.86
HOMESTEAD     FL 33033    1                  08/23/05           10
0004238461                09                 10/01/05           25.0000
0004238461                N                  09/01/35
0

9986312       286/286     F                  42,500.00          ZZ
                          360                42,375.75          2
                          7.6250             300.82             85
                          7.3750             300.82
BINGHAMTON    NY 13901    1                  08/31/05           11
0004269020                05                 10/01/05           20.0000
0004269020                N                  09/01/35
0

9986318       286/286     F                  88,000.00          ZZ
                          360                87,729.65          2
                          7.3750             607.80             74
                          7.1250             607.80
COVINGTON     KY 41014    5                  08/26/05           00
0004269716                05                 10/01/05           0.0000
0004269716                O                  09/01/35
0

10009139      E22/U57     F                  162,000.00         ZZ
                          360                161,006.64         1
                          6.5000             1023.95            47
                          6.2500             1023.95
JACKSON       WY 83001    5                  06/27/05           00
0424603967                05                 08/01/05           0.0000
0424603967                O                  07/01/35
0

10013671      T08/G02     F                  125,000.00         ZZ
                          360                124,296.04         1
                          6.3750             779.84             45
                          6.1250             779.84
COMPTON       CA 90222    5                  06/13/05           00
0439548553                05                 08/01/05           0.0000
45010255                  O                  07/01/35
0

10013677      T08/G02     F                  182,000.00         ZZ
                          360                180,863.30         1
                          6.7500             1180.45            80
                          6.5000             1180.45
HIGHLAND      CA 92346    1                  06/06/05           00
0439543828                05                 08/01/05           0.0000
45080024                  O                  07/01/35
0

10013745      T08/G02     F                  199,280.00         ZZ
                          360                199,280.00         1
                          6.8750             1141.71            80
                          6.6250             1141.71
VALRICO       FL 33594    1                  06/16/05           00
0439543976                05                 08/01/05           0.0000
11290186                  O                  07/01/35
0

10050608      286/286     F                  157,600.00         ZZ
                          360                157,190.61         1
                          6.7500             1022.20            80
                          6.5000             1022.20
RICHMOND      VA 23238    1                  09/26/05           00
0004295992                07                 11/01/05           0.0000
0004295992                O                  10/01/35
0

10050626      286/286     F                  143,920.00         ZZ
                          360                143,581.15         1
                          7.2500             981.79             80
                          7.0000             981.79
PEORIA        IL 61615    1                  09/16/05           00
0004322443                07                 11/01/05           0.0000
0004322443                O                  10/01/35
0

10050648      286/286     F                  108,720.00         ZZ
                          360                108,468.25         1
                          7.3750             750.91             80
                          7.1250             750.91
SAINT CHARLES MO 63303    1                  09/28/05           00
0004346736                09                 11/01/05           0.0000
0004346736                O                  10/01/35
0

10050748      286/286     F                  121,600.00         ZZ
                          360                121,383.04         1
                          8.6250             945.80             95
                          7.8850             945.80
MCDONOUGH     GA 30252    1                  09/23/05           36
0004282089                05                 11/01/05           30.0000
0004282089                O                  10/01/35
0

10050762      286/286     F                  41,250.00          ZZ
                          360                41,060.91          1
                          8.2500             309.90             95
                          7.6070             309.90
WHEELERSBURG  OH 45694    1                  09/30/05           36
0004303859                05                 11/01/05           30.0000
0004303859                O                  10/01/35
0

10050794      286/286     F                  178,125.00         ZZ
                          360                177,764.04         1
                          8.0000             1307.02            95
                          7.0310             1307.02
AUSTIN        TX 78731    1                  09/26/05           36
0004329146                03                 11/01/05           30.0000
0004329146                O                  10/01/35
0

10051590      286/286     F                  260,000.00         ZZ
                          360                259,238.00         3
                          6.1250             1579.79            79
                          5.8750             1579.79
TAMARAC       FL 33309    5                  09/08/05           00
0004316100                05                 11/01/05           0.0000
0004316100                O                  10/01/35
0

10051624      286/286     F                  209,200.00         ZZ
                          360                208,880.64         2
                          7.3750             1444.90            80
                          7.1250             1444.90
CHICAGO       IL 60608    1                  10/06/05           00
0004321327                05                 12/01/05           0.0000
0004321327                O                  11/01/35
0

10051834      286/286     F                  378,000.00         ZZ
                          360                376,969.28         2
                          6.5000             2389.22            79
                          6.2500             2389.22
CHICAGO       IL 60641    1                  09/30/05           00
0004337727                05                 11/01/05           0.0000
0004337727                O                  10/01/35
0

10052568      286/286     F                  81,180.00          ZZ
                          360                81,010.04          2
                          7.8750             588.62             90
                          7.4150             588.62
NORTH ADAMS   MA 01247    1                  09/23/05           36
0004298803                05                 11/01/05           25.0000
0004298803                O                  10/01/35
0

10052586      286/286     F                  206,900.00         ZZ
                          360                206,576.21         2
                          7.2500             1411.43            90
                          6.9350             1411.43
PITTSFIELD    MA 01201    1                  10/04/05           36
0004322064                05                 12/01/05           25.0000
0004322064                O                  11/01/35
0

10066569      L49/G02     F                  232,500.00         ZZ
                          360                231,331.07         1
                          6.0000             1393.96            95
                          5.7500             1393.96
BOYNTON BEACH FL 33426    1                  07/14/05           10
0439727611                09                 09/01/05           30.0000
10025863                  O                  08/01/35
0

10068581      588/G02     F                  120,000.00         ZZ
                          360                118,871.58         1
                          5.9990             719.38             80
                          5.7490             719.38
HADDON TOWNSHINJ 08108    1                  06/30/05           00
0439779281                07                 08/01/05           0.0000
1153817                   O                  07/01/35
0

10068647      588/G02     F                  140,000.00         ZZ
                          360                139,998.69         1
                          6.2500             729.17             80
                          6.0000             729.17
DOVER TOWNSHIPNJ 08753    1                  06/30/05           00
0439777715                01                 08/01/05           0.0000
1155142                   O                  07/01/35
0

10068659      588/G02     F                  496,800.00         ZZ
                          360                496,800.00         1
                          6.1250             2535.75            80
                          5.8750             2535.75
FAIRFAX       VA 22032    1                  06/24/05           00
0439796384                05                 08/01/05           0.0000
1155392                   O                  07/01/35
0

10072569      E22/U57     F                  281,000.00         T
                          360                279,527.83         1
                          6.7500             1822.56            67
                          6.5000             1822.56
MIRAMAR       FL 33027    1                  06/29/05           00
0424744001                05                 08/01/05           0.0000
0424744001                O                  07/01/35
0

10073169      T08/G02     F                  218,800.00         ZZ
                          360                217,288.42         1
                          6.1250             1329.45            80
                          5.8750             1329.45
POPLAR GROVE  IL 61065    1                  05/27/05           00
0439826413                05                 07/01/05           0.0000
1390001001                O                  06/01/35
0

10073201      T08/G02     F                  132,000.00         ZZ
                          360                131,503.74         1
                          7.5000             922.96             100
                          6.6000             922.96
LARGO         FL 33774    1                  07/22/05           26
0439826157                05                 09/01/05           35.0000
14040378                  O                  08/01/35
0

10079359      588/G02     F                  114,000.00         ZZ
                          360                113,310.48         1
                          6.0000             683.49             80
                          5.7500             683.49
YEADON BOROUGHPA 19050    1                  06/27/05           00
0439811027                05                 08/01/05           0.0000
1150766                   O                  07/01/35
0

10123025      E22/G02     F                  91,580.00          ZZ
                          360                91,312.31          1
                          7.6250             648.20             95
                          7.3750             648.20
GROVE         OK 74344    1                  08/25/05           10
0425144102                05                 10/01/05           35.0000
0425144102                O                  09/01/35
0

10125651      E86/G02     F                  174,900.00         ZZ
                          360                17,939.31          1
                          6.5000             1105.49            50
                          6.2500             1105.49
HARRISBURG    PA 17110    1                  07/15/05           00
0439932419                03                 09/01/05           0.0000
885901                    O                  08/01/35
0

10127682      286/286     F                  288,000.00         ZZ
                          360                287,484.46         1
                          6.6250             1844.10            75
                          6.3750             1844.10
KETTERING     OH 45429    1                  10/14/05           00
0001777019                09                 12/01/05           0.0000
0001777019                O                  11/01/35
0

10127684      286/286     F                  407,407.96         T
                          360                406,688.71         1
                          6.8750             2676.39            80
                          6.6250             2676.39
BULLHEAD CITY AZ 86429    1                  10/05/05           00
0003572650                03                 12/01/05           0.0000
0003572650                O                  11/01/35
0

10127688      286/286     F                  276,800.00         ZZ
                          360                275,928.69         1
                          7.3750             1911.79            100
                          7.1250             1911.79
DENHAM SPRINGSLA 70706    2                  08/08/05           10
0003781738                05                 10/01/05           35.0000
0003781738                O                  09/01/35
0

10127690      286/286     F                  160,000.00         ZZ
                          360                159,736.92         2
                          7.0000             1064.49            80
                          6.7500             1064.49
FARMVILLE     VA 23901    1                  10/06/05           00
0003785425                05                 12/01/05           0.0000
0003785425                N                  11/01/35
0

10127694      286/286     F                  168,000.00         ZZ
                          360                167,702.72         1
                          6.6250             1075.73            80
                          6.3750             1075.73
MARION        IN 46952    2                  10/28/05           00
0003956456                05                 12/01/05           0.0000
0003956456                O                  11/01/35
0

10127696      286/286     F                  283,000.00         ZZ
                          360                282,461.56         1
                          6.2500             1742.48            76
                          6.0000             1742.48
SPARKS        NV 89436    1                  10/12/05           00
0004021633                03                 12/01/05           0.0000
0004021633                O                  11/01/35
0

10127702      286/286     F                  400,000.00         ZZ
                          360                399,274.82         1
                          6.5000             2528.28            77
                          6.2500             2528.28
STAFFORD      VA 22554    1                  11/02/05           00
0004098803                03                 12/01/05           0.0000
0004098803                O                  11/01/35
0

10127706      286/286     F                  55,800.00          ZZ
                          360                55,697.39          1
                          6.7500             361.92             90
                          6.5000             361.92
BALTIMORE     MD 21229    1                  10/20/05           01
0004150766                05                 12/01/05           25.0000
0004150766                N                  11/01/35
0

10127708      286/286     F                  47,700.00          ZZ
                          360                47,635.77          1
                          8.0000             350.01             90
                          7.7500             350.01
CHARLOTTE     NC 28226    2                  10/14/05           11
0004157220                01                 12/01/05           25.0000
0004157220                N                  11/01/35
0

10127710      286/286     F                  132,800.00         ZZ
                          360                132,228.96         1
                          6.1250             806.91             80
                          5.8750             806.91
NORFOLK       VA 23503    5                  08/03/05           00
0004210299                05                 10/01/05           0.0000
0004210299                O                  09/01/35
0

10127716      286/286     F                  260,000.00         ZZ
                          360                259,528.63         1
                          6.5000             1643.38            80
                          6.2500             1643.38
QUEEN CREEK   AZ 85242    5                  10/18/05           00
0004256271                03                 12/01/05           0.0000
0004256271                O                  11/01/35
0

10127722      286/286     F                  194,750.00         ZZ
                          360                194,137.07         1
                          5.7500             1136.51            95
                          5.5000             1136.51
BREMERTON     WA 98312    5                  09/01/05           11
0004279110                05                 11/01/05           25.0000
0004279110                O                  10/01/35
0

10127728      286/286     F                  60,000.00          ZZ
                          360                59,891.21          1
                          6.5000             379.25             80
                          6.2500             379.25
MARCUS HOOK   PA 19061    1                  10/31/05           00
0004292231                05                 12/01/05           0.0000
0004292231                O                  11/01/35
0

10127730      286/286     F                  208,000.00         ZZ
                          360                207,640.81         1
                          6.7500             1349.09            80
                          6.5000             1349.09
WESTFIELD     MA 01085    1                  10/14/05           00
0004294980                05                 12/01/05           0.0000
0004294980                O                  11/01/35
0

10127732      286/286     F                  114,400.00         ZZ
                          360                114,202.45         1
                          6.7500             742.00             80
                          6.5000             742.00
CONNEAUT LAKE PA 16316    1                  10/14/05           00
0004295633                05                 12/01/05           0.0000
0004295633                O                  11/01/35
0

10127734      286/286     F                  100,000.00         ZZ
                          360                99,814.27          1
                          6.3750             623.87             18
                          6.1250             623.87
RIVA          MD 21140    5                  10/06/05           00
0004303136                03                 12/01/05           0.0000
0004303136                O                  11/01/35
0

10127736      286/286     F                  215,000.00         ZZ
                          360                214,541.46         1
                          6.5000             1358.95            69
                          6.2500             1358.95
CAPITAL HEIGHTMD 20743    5                  10/12/05           00
0004303282                05                 12/01/05           0.0000
0004303282                O                  11/01/35
0

10127740      286/286     F                  160,000.00         ZZ
                          360                159,709.93         1
                          6.5000             1011.31            80
                          6.2500             1011.31
OXON HILL     MD 20745    1                  10/20/05           00
0004305962                05                 12/01/05           0.0000
0004305962                N                  11/01/35
0

10127744      286/286     F                  94,000.00          ZZ
                          360                93,724.50          1
                          6.1250             571.16             80
                          5.8750             571.16
CHESTERFIELD  MO 63017    1                  09/29/05           00
0004308242                01                 11/01/05           0.0000
0004308242                O                  10/01/35
0

10127748      286/286     F                  161,200.00         ZZ
                          360                160,914.75         1
                          6.6250             1032.19            69
                          6.3750             1032.19
GARDNERVILLE  NV 89460    5                  10/03/05           00
0004311680                03                 12/01/05           0.0000
0004311680                N                  11/01/35
0

10127750      286/286     F                  337,896.00         ZZ
                          360                337,326.62         1
                          6.8750             2219.74            80
                          6.6250             2219.74
KING GEORGE   VA 22485    1                  11/01/05           00
0004311823                05                 12/01/05           0.0000
0004311823                O                  11/01/35
0

10127752      286/286     F                  191,900.00         ZZ
                          360                191,567.94         1
                          6.7500             1244.66            80
                          6.5000             1244.66
CHICOPEE      MA 01013    1                  10/18/05           00
0004311843                05                 12/01/05           0.0000
0004311843                O                  11/01/35
0

10127760      286/286     F                  140,000.00         ZZ
                          360                139,720.43         1
                          6.0000             839.38             80
                          5.7500             839.38
BULLHEAD CITY AZ 86442    1                  10/14/05           00
0004319643                05                 12/01/05           0.0000
0004319643                O                  11/01/35
0

10127764      286/286     F                  188,000.00         ZZ
                          360                187,667.34         1
                          6.6250             1203.79            80
                          6.3750             1203.79
RINDGE        NH 03461    1                  10/28/05           00
0004322777                05                 12/01/05           0.0000
0004322777                O                  11/01/35
0

10127766      286/286     F                  105,366.00         ZZ
                          360                105,057.19         1
                          6.1250             640.22             80
                          5.8750             640.22
MCKINNEY      TX 75070    1                  09/29/05           00
0004323706                03                 11/01/05           0.0000
0004323706                O                  10/01/35
0

10127768      286/286     F                  244,000.00         ZZ
                          360                243,568.25         1
                          6.6250             1562.36            80
                          6.3750             1562.36
ESCONDIDO     CA 92025    1                  10/19/05           00
0004325112                01                 12/01/05           0.0000
0004325112                O                  11/01/35
0

10127776      286/286     F                  76,800.00          ZZ
                          360                76,644.32          1
                          6.7500             498.13             76
                          6.5000             498.13
DETROIT       MI 48205    5                  10/17/05           00
0004329526                05                 12/01/05           0.0000
0004329526                O                  11/01/35
0

10127782      286/286     F                  211,375.00         ZZ
                          360                211,018.56         1
                          6.8750             1388.59            95
                          6.6250             1388.59
CHARLEMONT    MA 01339    1                  10/28/05           01
0004332347                05                 12/01/05           30.0000
0004332347                O                  11/01/35
0

10127784      286/286     F                  61,840.00          ZZ
                          360                61,786.75          1
                          6.7500             401.10             80
                          6.5000             401.10
HAGERSTOWN    MD 21740    1                  11/01/05           00
0004332666                05                 01/01/06           0.0000
0004332666                N                  12/01/35
0

10127786      286/286     F                  61,840.00          ZZ
                          360                61,786.75          1
                          6.7500             401.10             80
                          6.5000             401.10
HAGERSTOWN    MD 21740    1                  11/01/05           00
0004332669                05                 01/01/06           0.0000
0004332669                N                  12/01/35
0

10127788      286/286     F                  441,000.00         ZZ
                          360                440,200.48         1
                          6.5000             2787.43            70
                          6.2500             2787.43
WASHINGTON    DC 20002    1                  10/20/05           00
0004332979                07                 12/01/05           0.0000
0004332979                N                  11/01/35
0

10127790      286/286     F                  327,500.00         ZZ
                          360                326,948.12         1
                          6.8750             2151.45            77
                          6.6250             2151.45
MUNDELEIN     IL 60060    5                  10/21/05           00
0004335159                05                 12/01/05           0.0000
0004335159                O                  11/01/35
0

10127792      286/286     F                  60,000.00          ZZ
                          360                59,912.86          2
                          7.6250             424.68             75
                          7.3750             424.68
COVINGTON     KY 41014    5                  10/12/05           00
0004336931                05                 12/01/05           0.0000
0004336931                N                  11/01/35
0

10127794      286/286     F                  248,000.00         ZZ
                          360                247,539.38         1
                          6.3750             1547.20            78
                          6.1250             1547.20
WALLINGFORD   CT 06492    1                  10/28/05           00
0004336979                05                 12/01/05           0.0000
0004336979                O                  11/01/35
0

10127796      286/286     F                  157,500.00         T
                          360                157,221.31         1
                          6.6250             1008.49            50
                          6.3750             1008.49
GLOUCESTER    MA 01938    1                  10/14/05           00
0004337106                05                 12/01/05           0.0000
0004337106                O                  11/01/35
0

10127800      286/286     F                  424,000.00         ZZ
                          360                423,193.27         1
                          6.2500             2610.65            80
                          6.0000             2610.65
ELMHURST      IL 60126    1                  10/14/05           00
0004337652                05                 12/01/05           0.0000
0004337652                O                  11/01/35
0

10127802      286/286     F                  18,900.00          ZZ
                          360                18,870.41          1
                          7.2500             128.94             90
                          7.0000             128.94
BALTIMORE     MD 21205    1                  10/13/05           01
0004337982                05                 12/01/05           25.0000
0004337982                N                  11/01/35
0

10127804      286/286     F                  42,300.00          ZZ
                          360                42,223.31          1
                          6.5000             267.37             90
                          6.2500             267.37
BALTIMORE     MD 21215    1                  10/24/05           01
0004340514                07                 12/01/05           25.0000
0004340514                N                  11/01/35
0

10127808      286/286     F                  150,400.00         ZZ
                          240                149,775.73         1
                          6.3750             1110.31            80
                          6.1250             1110.31
GLEN ALLEN    VA 23059    5                  10/12/05           00
0004340697                05                 12/01/05           0.0000
0004340697                O                  11/01/25
0

10127810      286/286     F                  67,500.00          ZZ
                          360                66,876.42          1
                          7.6250             477.77             75
                          7.3750             477.77
LOVES PARK    IL 61111    5                  10/05/05           00
0004340953                05                 12/01/05           0.0000
0004340953                O                  11/01/35
0

10127814      286/286     F                  304,000.00         ZZ
                          240                302,738.20         1
                          6.3750             2244.23            95
                          6.1250             2244.23
PORT ORCHARD  WA 98366    2                  10/21/05           01
0004342983                05                 12/01/05           30.0000
0004342983                O                  11/01/25
0

10127816      286/286     F                  88,000.00          ZZ
                          360                87,858.82          1
                          7.1250             592.88             80
                          6.8750             592.88
NORFOLK       VA 23509    1                  10/17/05           00
0004343258                05                 12/01/05           0.0000
0004343258                N                  11/01/35
0

10127818      286/286     F                  94,500.00          ZZ
                          360                94,348.39          1
                          7.1250             636.67             70
                          6.8750             636.67
NORFOLK       VA 23509    5                  10/17/05           00
0004343260                05                 12/01/05           0.0000
0004343260                N                  11/01/35
0

10127824      286/286     F                  422,000.00         ZZ
                          360                421,216.20         1
                          6.3750             2632.74            40
                          6.1250             2632.74
LAGUNA NIGUEL CA 92677    5                  10/13/05           00
0004345263                03                 12/01/05           0.0000
0004345263                N                  11/01/35
0

10127826      286/286     F                  134,372.00         ZZ
                          360                134,116.32         1
                          6.2500             827.36             80
                          6.0000             827.36
PASCO         WA 99301    1                  10/19/05           00
0004345282                05                 12/01/05           0.0000
0004345282                O                  11/01/35
0

10127828      286/286     F                  134,000.00         ZZ
                          360                133,800.48         3
                          7.5000             936.95             69
                          7.2500             936.95
NORFOLK       VA 23523    2                  10/24/05           00
0004345520                05                 12/01/05           0.0000
0004345520                N                  11/01/35
0

10127832      286/286     F                  160,000.00         ZZ
                          360                159,702.81         3
                          6.3750             998.20             80
                          6.1250             998.20
TORRINGTON    CT 06790    1                  10/12/05           00
0004345898                05                 12/01/05           0.0000
0004345898                N                  11/01/35
0

10127836      286/286     F                  600,000.00         ZZ
                          360                598,858.41         1
                          6.2500             3694.31            80
                          6.0000             3694.31
NORCO         CA 92860    5                  10/13/05           00
0004346287                05                 12/01/05           0.0000
0004346287                O                  11/01/35
0

10127990      286/286     F                  51,200.00          ZZ
                          360                51,102.58          1
                          6.2500             315.25             80
                          6.0000             315.25
SPRING        TX 77381    1                  10/13/05           00
0004348092                01                 12/01/05           0.0000
0004348092                N                  11/01/35
0

10127994      286/286     F                  64,000.00          ZZ
                          360                63,889.47          2
                          6.7500             415.11             80
                          6.5000             415.11
DEARBORN      MI 48126    1                  10/27/05           00
0004349001                05                 12/01/05           0.0000
0004349001                O                  11/01/35
0

10128000      286/286     F                  299,950.00         ZZ
                          360                299,456.82         4
                          7.0000             1995.58            75
                          6.7500             1995.58
LEOMINSTER    MA 01453    1                  10/27/05           00
0004350086                05                 12/01/05           0.0000
0004350086                N                  11/01/35
0

10128002      286/286     F                  96,850.00          ZZ
                          360                96,323.33          1
                          6.0000             580.67             90
                          5.7500             580.67
WEBSTER       TX 77598    1                  09/09/05           10
0004350443                03                 11/01/05           25.0000
0004350443                N                  10/01/35
0

10128008      286/286     F                  272,000.00         ZZ
                          360                271,469.89         1
                          6.1250             1652.71            80
                          5.8750             1652.71
WAYNE         NJ 07470    1                  10/14/05           00
0004351841                05                 12/01/05           0.0000
0004351841                O                  11/01/35
0

10128010      286/286     F                  65,000.00          ZZ
                          360                64,950.54          1
                          7.3750             448.94             68
                          7.1250             448.94
BALTIMORE     MD 21218    5                  11/04/05           00
0004352080                07                 01/01/06           0.0000
0004352080                N                  12/01/35
0

10128012      286/286     F                  39,600.00          ZZ
                          360                39,538.01          2
                          7.2500             270.15             90
                          7.0000             270.15
BLOOMINGTON   IL 61701    1                  10/14/05           01
0004352180                05                 12/01/05           25.0000
0004352180                N                  11/01/35
0

10128014      286/286     F                  448,000.00         ZZ
                          360                447,147.61         1
                          6.2500             2758.42            60
                          6.0000             2758.42
STATELINE     NV 89449    1                  10/07/05           00
0004353079                09                 12/01/05           0.0000
0004353079                N                  11/01/35
0

10128018      286/286     F                  288,000.00         ZZ
                          360                287,720.08         1
                          6.1250             1749.92            80
                          5.8750             1749.92
LIVINGSTON    CA 95334    1                  11/02/05           00
0004353899                05                 01/01/06           0.0000
0004353899                O                  12/01/35
0

10128022      286/286     F                  52,500.00          ZZ
                          360                52,423.74          1
                          7.6250             371.60             75
                          7.3750             371.60
INDIANAPOLIS  IN 46208    5                  10/14/05           00
0004354191                05                 12/01/05           0.0000
0004354191                N                  11/01/35
0

10128024      286/286     F                  525,000.00         ZZ
                          360                521,062.76         1
                          6.6250             3361.64            75
                          6.3750             3361.64
NORTH BERGEN  NJ 07047    5                  10/20/05           00
0004354302                05                 12/01/05           0.0000
0004354302                O                  11/01/35
0

10128026      286/286     F                  88,000.00          ZZ
                          360                87,848.03          1
                          6.7500             570.77             80
                          6.5000             570.77
WASHINGTON    DC 20020    5                  10/12/05           00
0004354391                01                 12/01/05           0.0000
0004354391                N                  11/01/35
0

10128028      286/286     F                  49,500.00          ZZ
                          360                49,426.29          1
                          7.5000             346.12             90
                          7.2500             346.12
BALTIMORE     MD 21224    1                  10/27/05           01
0004356729                05                 12/01/05           25.0000
0004356729                N                  11/01/35
0

10128032      286/286     F                  88,650.00          ZZ
                          360                88,493.13          1
                          6.6250             567.64             90
                          6.3750             567.64
CHAMPAIGN     IL 61821    1                  10/12/05           01
0004356923                05                 12/01/05           25.0000
0004356923                N                  11/01/35
0

10128036      286/286     F                  76,500.00          ZZ
                          360                76,383.22          1
                          7.3750             528.37             85
                          7.1250             528.37
BALTIMORE     MD 21224    1                  10/31/05           01
0004358370                07                 12/01/05           25.0000
0004358370                N                  11/01/35
0

10128042      286/286     F                  88,000.00          ZZ
                          360                87,855.30          1
                          7.0000             585.47             80
                          6.7500             585.47
BALTIMORE     MD 21218    1                  10/24/05           00
0004359011                08                 12/01/05           0.0000
0004359011                N                  11/01/35
0

10128044      286/286     F                  52,800.00          ZZ
                          360                52,711.03          4
                          6.8750             346.86             80
                          6.6250             346.86
DAYTON        OH 45405    1                  10/25/05           00
0004359046                05                 12/01/05           0.0000
0004359046                N                  11/01/35
0

10128046      286/286     F                  63,600.00          ZZ
                          360                63,487.96          1
                          6.7500             412.51             80
                          6.5000             412.51
BALTIMORE     MD 21223    1                  10/20/05           00
0004359055                07                 12/01/05           0.0000
0004359055                O                  11/01/35
0

10128052      286/286     F                  311,800.00         ZZ
                          360                311,206.76         1
                          6.2500             1919.81            80
                          6.0000             1919.81
SHREVEPORT    LA 71106    1                  10/27/05           00
0004359875                03                 12/01/05           0.0000
0004359875                O                  11/01/35
0

10128056      286/286     F                  369,000.00         ZZ
                          360                368,362.81         2
                          6.7500             2393.33            90
                          6.5000             2393.33
NORWALK       CT 06850    1                  10/26/05           10
0004361598                05                 12/01/05           25.0000
0004361598                O                  11/01/35
0

10128060      286/286     F                  55,250.00          ZZ
                          360                55,149.83          1
                          6.5000             349.22             85
                          6.2500             349.22
BALTIMORE     MD 21217    1                  10/24/05           01
0004361928                07                 12/01/05           20.0000
0004361928                N                  11/01/35
0

10128062      286/286     F                  127,800.00         ZZ
                          360                127,568.29         3
                          6.5000             807.79             90
                          6.2500             807.79
NORFOLK       VA 23517    1                  10/24/05           01
0004361985                05                 12/01/05           25.0000
0004361985                N                  11/01/35
0

10128064      286/286     F                  51,000.00          ZZ
                          360                50,907.53          1
                          6.5000             322.36             85
                          6.2500             322.36
BALTIMORE     MD 21217    1                  10/28/05           01
0004362038                07                 12/01/05           20.0000
0004362038                N                  11/01/35
0

10128066      286/286     F                  279,200.00         ZZ
                          360                278,681.43         1
                          6.3750             1741.85            80
                          6.1250             1741.85
RICHLAND      WA 99352    1                  10/13/05           00
0004362131                03                 12/01/05           0.0000
0004362131                O                  11/01/35
0

10128068      286/286     F                  54,400.00          ZZ
                          360                54,308.33          1
                          6.8750             357.37             80
                          6.6250             357.37
BALTIMORE     MD 21216    5                  10/19/05           00
0004362342                05                 12/01/05           0.0000
0004362342                N                  11/01/35
0

10128070      286/286     F                  148,000.00         ZZ
                          360                147,779.63         1
                          7.5000             1034.84            80
                          7.2500             1034.84
INDIANAPOLIS  IN 46217    2                  10/26/05           00
0004362537                05                 12/01/05           0.0000
0004362537                N                  11/01/35
0

10128072      286/286     F                  39,500.00          ZZ
                          360                39,411.51          1
                          7.5000             276.19             79
                          7.2500             276.19
LUBBOCK       TX 79404    2                  09/29/05           00
0004363397                05                 11/01/05           0.0000
0004363397                N                  10/01/35
0

10128074      286/286     F                  224,000.00         T
                          360                223,583.96         1
                          6.3750             1397.47            80
                          6.1250             1397.47
MARYSVILLE    CA 95901    1                  10/11/05           00
0004364481                05                 12/01/05           0.0000
0004364481                O                  11/01/35
0

10128076      286/286     F                  46,550.00          ZZ
                          360                46,473.46          1
                          7.0000             309.70             95
                          6.7500             309.70
SHELBY        OH 44875    1                  10/17/05           01
0004364726                05                 12/01/05           30.0000
0004364726                O                  11/01/35
0

10128078      286/286     F                  270,000.00         ZZ
                          360                269,522.25         1
                          6.6250             1728.84            90
                          6.3750             1728.84
CANFIELD      OH 44406    1                  10/17/05           01
0004365055                05                 12/01/05           25.0000
0004365055                O                  11/01/35
0

10128084      286/286     F                  210,000.00         ZZ
                          360                209,597.96         1
                          6.6250             1344.66            84
                          6.3750             1344.66
DOVER         FL 33527    5                  10/12/05           01
0004365195                05                 12/01/05           12.0000
0004365195                O                  11/01/35
0

10128090      286/286     F                  40,500.00          ZZ
                          360                40,431.75          1
                          6.8750             266.06             90
                          6.6250             266.06
BALTIMORE     MD 21213    5                  10/25/05           01
0004367007                05                 12/01/05           25.0000
0004367007                N                  11/01/35
0

10128094      286/286     F                  54,000.00          ZZ
                          360                53,953.50          1
                          6.7500             350.25             90
                          6.5000             350.25
URBANA        IL 61801    1                  11/02/05           01
0004367090                05                 01/01/06           25.0000
0004367090                N                  12/01/35
0

10128098      286/286     F                  40,000.00          ZZ
                          360                39,910.37          1
                          7.5000             279.69             80
                          7.2500             279.69
LUBBOCK       TX 79404    2                  09/29/05           00
0004367599                05                 11/01/05           0.0000
0004367599                N                  10/01/35
0

10128100      286/286     F                  188,000.00         ZZ
                          360                187,675.35         1
                          6.7500             1219.37            80
                          6.5000             1219.37
GLENDALE      AZ 85308    1                  10/25/05           00
0004368343                05                 12/01/05           0.0000
0004368343                O                  11/01/35
0

10128102      286/286     F                  79,325.00          ZZ
                          360                79,196.64          1
                          7.1250             534.43             95
                          6.8750             534.43
ROCKFORD      IL 61108    1                  10/14/05           01
0004369345                05                 12/01/05           30.0000
0004369345                O                  11/01/35
0

10128104      286/286     F                  117,900.00         ZZ
                          360                117,710.86         1
                          7.1250             794.32             90
                          6.8750             794.32
NORFOLK       VA 23502    1                  10/31/05           10
0004369512                05                 12/01/05           25.0000
0004369512                N                  11/01/35
0

10128106      286/286     F                  50,000.00          ZZ
                          360                49,887.36          1
                          6.1250             303.81             17
                          5.8750             303.81
SEATTLE       WA 98125    1                  10/19/05           00
0004369580                01                 12/01/05           0.0000
0004369580                O                  11/01/35
0

10128112      286/286     F                  145,600.00         ZZ
                          360                145,336.02         1
                          6.5000             920.30             80
                          6.2500             920.30
NORWOOD       OH 45212    1                  10/18/05           00
0004371497                05                 12/01/05           0.0000
0004371497                O                  11/01/35
0

10128114      286/286     F                  144,400.00         ZZ
                          360                144,125.25         1
                          6.2500             889.10             80
                          6.0000             889.10
CENTERVILLE   OH 45458    1                  10/11/05           00
0004371697                01                 12/01/05           0.0000
0004371697                O                  11/01/35
0

10128116      286/286     F                  305,400.00         ZZ
                          360                304,859.61         1
                          6.6250             1955.51            61
                          6.3750             1955.51
VIRGINIA BEACHVA 23455    1                  10/28/05           00
0004371874                05                 12/01/05           0.0000
0004371874                O                  11/01/35
0

10128120      286/286     F                  67,200.00          ZZ
                          360                67,086.76          1
                          6.8750             441.46             80
                          6.6250             441.46
BALTIMORE     MD 21213    5                  10/19/05           00
0004372434                07                 12/01/05           0.0000
0004372434                N                  11/01/35
0

10128122      286/286     F                  106,250.00         ZZ
                          360                106,070.95         1
                          6.8750             697.99             85
                          6.6250             697.99
OCEAN SHORES  WA 98569    1                  10/10/05           01
0004372870                03                 12/01/05           20.0000
0004372870                N                  11/01/35
0

10128124      286/286     F                  98,800.00          ZZ
                          360                98,612.02          2
                          6.2500             608.33             80
                          6.0000             608.33
LAKEWOOD      OH 44107    1                  10/27/05           00
0004373915                05                 12/01/05           0.0000
0004373915                O                  11/01/35
0

10128128      286/286     F                  65,000.00          ZZ
                          360                64,863.93          1
                          5.7500             379.33             21
                          5.5000             379.33
PORT ORCHARD  WA 98366    1                  10/12/05           00
0004374322                05                 12/01/05           0.0000
0004374322                O                  11/01/35
0

10128130      286/286     F                  396,000.00         ZZ
                          360                395,146.02         1
                          6.2500             2438.25            80
                          6.0000             2438.25
GIG HARBOR    WA 98335    2                  10/18/05           00
0004374548                05                 12/01/05           0.0000
0004374548                O                  11/01/35
0

10128132      286/286     F                  596,000.00         ZZ
                          360                594,798.70         1
                          6.1250             3621.36            80
                          5.8750             3621.36
PACIFIC GROVE CA 93950    1                  10/25/05           00
0004374658                05                 12/01/05           0.0000
0004374658                O                  11/01/35
0

10128134      286/286     F                  37,600.00          ZZ
                          360                37,539.68          1
                          7.1250             253.32             80
                          6.8750             253.32
DAYTON        KY 41074    1                  10/14/05           00
0004376441                05                 12/01/05           0.0000
0004376441                O                  11/01/35
0

10128138      286/286     F                  45,050.00          ZZ
                          360                44,877.71          1
                          7.1250             303.52             85
                          6.8750             303.52
GREENSBORO    NC 27409    1                  10/27/05           01
0004376572                01                 12/01/05           20.0000
0004376572                N                  11/01/35
0

10128142      286/286     F                  157,500.00         ZZ
                          360                157,287.77         1
                          8.0000             1155.68            90
                          7.7500             1155.68
BALTIMORE     MD 21231    1                  10/20/05           01
0004376803                05                 12/01/05           25.0000
0004376803                N                  11/01/35
0

10128144      286/286     F                  45,050.00          ZZ
                          360                44,877.71          1
                          7.1250             303.52             85
                          6.8750             303.52
GREENSBORO    NC 27409    1                  10/27/05           01
0004377024                01                 12/01/05           20.0000
0004377024                N                  11/01/35
0

10128146      286/286     F                  149,400.00         ZZ
                          360                149,089.65         4
                          6.8750             981.46             90
                          6.6250             981.46
TURNERS FALLS MA 01376    1                  10/25/05           11
0004377204                05                 12/01/05           25.0000
0004377204                N                  11/01/35
0

10128290      286/286     F                  210,889.00         ZZ
                          360                210,487.74         1
                          6.2500             1298.49            74
                          6.0000             1298.49
FALLS CHURCH  VA 22041    2                  10/27/05           00
0004377234                08                 12/01/05           0.0000
0004377234                O                  11/01/35
0

10128294      286/286     F                  480,000.00         ZZ
                          360                479,337.15         2
                          7.8750             3480.34            80
                          7.6250             3480.34
TEMPLE CITY   CA 91780    1                  10/12/05           00
0004377501                05                 12/01/05           0.0000
0004377501                N                  11/01/35
0

10128298      286/286     F                  155,800.00         ZZ
                          360                155,524.32         1
                          6.6250             997.61             95
                          6.3750             997.61
ALBUQUERQUE   NM 87110    1                  10/25/05           11
0004378456                05                 12/01/05           30.0000
0004378456                O                  11/01/35
0

10128300      286/286     F                  63,750.00          ZZ
                          360                63,655.08          1
                          7.5000             445.75             75
                          7.2500             445.75
KANSAS CITY   MO 64128    5                  10/18/05           00
0004378541                05                 12/01/05           0.0000
0004378541                N                  11/01/35
0

10128306      286/286     F                  55,900.00          ZZ
                          360                55,805.39          1
                          6.8750             367.23             80
                          6.6250             367.23
KANSAS CITY   KS 66112    1                  10/31/05           00
0004378987                05                 12/01/05           0.0000
0004378987                N                  11/01/35
0

10128310      286/286     F                  40,500.00          ZZ
                          360                40,435.03          1
                          7.1250             272.86             90
                          6.8750             272.86
HARRISBURG    PA 17103    1                  10/31/05           01
0004379086                05                 12/01/05           25.0000
0004379086                N                  11/01/35
0

10128316      286/286     F                  148,000.00         ZZ
                          360                147,744.42         1
                          6.7500             959.93             79
                          6.5000             959.93
ROCHESTER HILLMI 48306    2                  10/26/05           00
0004380929                01                 12/01/05           0.0000
0004380929                O                  11/01/35
0

10128318      286/286     F                  110,800.00         ZZ
                          360                110,563.90         1
                          6.5000             700.34             80
                          6.2500             700.34
WESTON        OH 43569    1                  10/24/05           00
0004381487                05                 12/01/05           0.0000
0004381487                O                  11/01/35
0

10128322      286/286     F                  125,200.00         ZZ
                          360                124,973.02         1
                          6.5000             791.35             80
                          6.2500             791.35
DAYTON        OH 45402    1                  10/26/05           00
0004381825                05                 12/01/05           0.0000
0004381825                O                  11/01/35
0

10128324      286/286     F                  47,685.00          ZZ
                          360                47,610.37          1
                          7.2500             325.30             85
                          7.0000             325.30
CHESTER       PA 19013    1                  11/01/05           01
0004381999                05                 12/01/05           20.0000
0004381999                N                  11/01/35
0

10128328      286/286     F                  192,000.00         ZZ
                          360                191,643.38         1
                          6.3750             1197.84            80
                          6.1250             1197.84
CITRUS HEIGHTSCA 95621    1                  10/21/05           00
0004383549                01                 12/01/05           0.0000
0004383549                O                  11/01/35
0

10128334      286/286     F                  264,800.00         ZZ
                          360                264,308.18         1
                          6.3750             1652.01            80
                          6.1250             1652.01
CULVER CITY   CA 90230    1                  10/26/05           00
0004384221                01                 12/01/05           0.0000
0004384221                O                  11/01/35
0

10128336      286/286     F                  448,000.00         ZZ
                          360                447,298.93         1
                          7.2500             3056.15            80
                          7.0000             3056.15
GARDEN GROVE  CA 92844    2                  10/27/05           00
0004384526                05                 12/01/05           0.0000
0004384526                O                  11/01/35
0

10128338      286/286     F                  61,200.00          ZZ
                          360                61,106.56          1
                          7.3750             422.70             90
                          7.1250             422.70
MADISON       OH 44057    1                  11/01/05           01
0004384798                05                 12/01/05           25.0000
0004384798                N                  11/01/35
0

10128344      286/286     F                  112,000.00         ZZ
                          360                111,811.26         4
                          6.8750             735.77             80
                          6.6250             735.77
HUBER HEIGHTS OH 45424    1                  10/25/05           00
0004385609                05                 12/01/05           0.0000
0004385609                N                  11/01/35
0

10128346      286/286     F                  276,250.00         ZZ
                          360                275,703.37         1
                          7.0000             1837.90            85
                          6.7500             1837.90
KISSIMMEE     FL 34746    1                  10/13/05           01
0004385622                03                 12/01/05           12.0000
0004385622                O                  11/01/35
0

10128348      286/286     F                  141,600.00         ZZ
                          360                141,468.85         1
                          6.3750             883.40             80
                          6.1250             883.40
ROANOKE       VA 24018    1                  11/04/05           00
0004385846                01                 01/01/06           0.0000
0004385846                O                  12/01/35
0

10128350      286/286     F                  128,000.00         ZZ
                          360                127,784.31         1
                          6.8750             840.87             80
                          6.6250             840.87
NORFOLK       VA 23503    1                  10/14/05           00
0004386011                01                 12/01/05           0.0000
0004386011                N                  11/01/35
0

10128354      286/286     F                  114,400.00         ZZ
                          360                114,225.35         1
                          7.3750             790.14             80
                          7.1250             790.14
SWANTON       VT 05488    5                  10/25/05           00
0004387893                05                 12/01/05           0.0000
0004387893                O                  11/01/35
0

10128358      286/286     F                  138,400.00         ZZ
                          360                138,130.27         1
                          6.1250             840.94             80
                          5.8750             840.94
AURORA        IL 60502    1                  10/14/05           00
0004388070                01                 12/01/05           0.0000
0004388070                O                  11/01/35
0

10128360      286/286     F                  80,000.00          ZZ
                          360                77,398.60          1
                          6.2500             492.58             59
                          6.0000             492.58
BAY CITY      MI 48706    1                  10/28/05           00
0004388399                05                 12/01/05           0.0000
0004388399                O                  11/01/35
0

10128362      286/286     F                  90,000.00          ZZ
                          360                89,155.25          1
                          6.7500             583.74             79
                          6.5000             583.74
NEWPORT NEWS  VA 23607    2                  10/25/05           00
0004388491                05                 12/01/05           0.0000
0004388491                N                  11/01/35
0

10128364      286/286     F                  500,000.00         ZZ
                          360                499,048.69         1
                          6.2500             3078.59            80
                          6.0000             3078.59
ADAMSTOWN     MD 21710    5                  10/24/05           00
0004388763                03                 12/01/05           0.0000
0004388763                O                  11/01/35
0

10128366      286/286     F                  280,000.00         ZZ
                          360                279,528.17         1
                          6.8750             1839.41            67
                          6.6250             1839.41
MANASSAS      VA 20110    5                  10/24/05           00
0004390326                05                 12/01/05           0.0000
0004390326                O                  11/01/35
0

10128370      286/286     F                  165,560.00         ZZ
                          360                165,259.83         1
                          6.5000             1046.46            80
                          6.2500             1046.46
MIDLOTHIAN    VA 23114    1                  10/28/05           00
0004390494                05                 12/01/05           0.0000
0004390494                O                  11/01/35
0

10128372      286/286     F                  95,200.00          ZZ
                          360                95,132.80          1
                          7.7500             682.03             85
                          7.5000             682.03
SPRINGFIELD   MA 01108    1                  11/03/05           01
0004390667                05                 01/01/06           20.0000
0004390667                N                  12/01/35
0

10128374      286/286     F                  137,842.00         ZZ
                          360                137,578.45         1
                          6.2500             848.72             79
                          6.0000             848.72
BELLEVILLE    IL 62221    1                  10/27/05           00
0004390767                05                 12/01/05           0.0000
0004390767                O                  11/01/35
0

10128376      286/286     F                  111,200.00         ZZ
                          360                111,011.77         1
                          6.8750             730.51             80
                          6.6250             730.51
SUFFOLK       VA 23438    1                  10/21/05           00
0004390854                05                 12/01/05           0.0000
0004390854                O                  11/01/35
0

10128378      286/286     F                  157,200.00         ZZ
                          360                156,914.98         1
                          6.5000             993.62             80
                          6.2500             993.62
PLANO         IL 60545    2                  10/26/05           00
0004391393                05                 12/01/05           0.0000
0004391393                O                  11/01/35
0

10128380      286/286     F                  76,000.00          ZZ
                          360                75,943.59          2
                          7.5000             531.41             90
                          7.2500             531.41
COLUMBUS      OH 43211    2                  11/02/05           01
0004392062                05                 01/01/06           25.0000
0004392062                N                  12/01/35
0

10128382      286/286     F                  38,250.00          ZZ
                          360                38,185.54          1
                          6.8750             251.28             85
                          6.6250             251.28
PAYETTE       ID 83661    1                  10/21/05           01
0004392404                05                 12/01/05           20.0000
0004392404                N                  11/01/35
0

10128384      286/286     F                  24,000.00          ZZ
                          360                23,957.31          1
                          6.8750             157.67             71
                          6.6250             157.67
FAYETTEVILLE  NC 28303    1                  10/31/05           00
0004392686                05                 12/01/05           0.0000
0004392686                O                  11/01/35
0

10128388      286/286     F                  293,760.00         ZZ
                          360                293,115.72         1
                          6.5000             1856.77            80
                          6.2500             1856.77
REVERE        MA 02151    1                  10/28/05           00
0004393410                05                 12/01/05           0.0000
0004393410                O                  11/01/35
0

10128390      286/286     F                  260,000.00         ZZ
                          360                259,561.87         1
                          6.8750             1708.02            80
                          6.6250             1708.02
BLOOMINGDALE  IL 60108    1                  10/19/05           00
0004393705                05                 12/01/05           0.0000
0004393705                O                  11/01/35
0

10128396      286/286     F                  37,000.00          ZZ
                          360                36,936.10          1
                          6.7500             239.99             79
                          6.5000             239.99
PRAIRIE CITY  OR 97869    1                  10/21/05           00
0004394368                05                 12/01/05           0.0000
0004394368                O                  11/01/35
0

10128404      286/286     F                  40,000.00          ZZ
                          360                39,908.10          1
                          6.1250             243.05             53
                          5.8750             243.05
SAN ANTONIO   TX 78237    1                  10/21/05           00
0004397116                05                 12/01/05           0.0000
0004397116                N                  11/01/35
0

10128410      286/286     F                  210,250.00         ZZ
                          360                209,868.81         1
                          6.5000             1328.93            80
                          6.2500             1328.93
SOUTH BRUNSWICNJ 08810    1                  10/21/05           00
0004397994                03                 12/01/05           0.0000
0004397994                O                  11/01/35
0

10128412      286/286     F                  208,000.00         ZZ
                          360                207,649.50         4
                          6.8750             1366.42            80
                          6.6250             1366.42
REXBURG       ID 83440    1                  10/26/05           00
0004398073                05                 12/01/05           0.0000
0004398073                N                  11/01/35
0

10128414      286/286     F                  85,000.00          ZZ
                          360                84,811.97          1
                          6.2500             523.36             42
                          6.0000             523.36
DALLAS        TX 75229    1                  10/19/05           00
0004398634                05                 12/01/05           0.0000
0004398634                O                  11/01/35
0

10128418      286/286     F                  479,825.00         ZZ
                          360                478,975.97         1
                          6.6250             3072.38            85
                          6.3750             3072.38
ROCKVILLE     MD 20852    1                  10/27/05           01
0004399840                09                 12/01/05           12.0000
0004399840                O                  11/01/35
0

10128420      286/286     F                  50,000.00          ZZ
                          360                49,915.74          1
                          6.8750             328.47             80
                          6.6250             328.47
PONTIAC       MI 48340    1                  11/04/05           00
0004400865                05                 12/01/05           0.0000
0004400865                N                  11/01/35
0

10128422      286/286     F                  50,000.00          ZZ
                          360                49,915.74          1
                          6.8750             328.47             80
                          6.6250             328.47
PONTIAC       MI 48340    1                  11/04/05           00
0004400868                05                 12/01/05           0.0000
0004400868                N                  11/01/35
0

10128428      286/286     F                  275,900.00         ZZ
                          360                275,411.81         1
                          6.6250             1766.62            80
                          6.3750             1766.62
BURTONSVILLE  MD 20866    1                  10/31/05           00
0004402235                09                 12/01/05           0.0000
0004402235                O                  11/01/35
0

10128432      286/286     F                  48,750.00          TX
                          360                48,679.21          1
                          7.6250             345.05             75
                          7.3750             345.05
DALLAS        TX 75216    5                  10/13/05           00
0004403201                05                 12/01/05           0.0000
0004403201                N                  11/01/35
0

10128440      286/286     F                  58,000.00          ZZ
                          360                57,953.62          1
                          7.1250             390.76             80
                          6.8750             390.76
MECHANICSBURG PA 17055    1                  11/04/05           00
0004406100                05                 01/01/06           0.0000
0004406100                N                  12/01/35
0

10128446      286/286     F                  96,800.00          ZZ
                          360                96,666.32          1
                          7.8750             701.87             80
                          7.6250             701.87
FELTON        DE 19943    1                  11/01/05           00
0004409222                05                 12/01/05           0.0000
0004409222                N                  11/01/35
0

10128448      286/286     F                  320,000.00         ZZ
                          360                319,405.65         1
                          6.3750             1996.39            80
                          6.1250             1996.39
EAST GREENWICHRI 02818    1                  11/01/05           00
0004411316                05                 12/01/05           0.0000
0004411316                O                  11/01/35
0

10128452      286/286     F                  40,500.00          ZZ
                          360                40,430.05          1
                          6.7500             262.69             75
                          6.5000             262.69
SHREVEPORT    LA 71107    5                  10/28/05           00
0004415345                05                 12/01/05           0.0000
0004415345                N                  11/01/35
0

10128454      286/286     F                  68,400.00          ZZ
                          360                68,342.54          1
                          6.8750             449.34             80
                          6.6250             449.34
DENVER        CO 80204    1                  11/02/05           00
0004416468                05                 01/01/06           0.0000
0004416468                N                  12/01/35
0

10128456      286/286     F                  180,000.00         ZZ
                          360                179,309.46         1
                          6.6250             1152.56            80
                          6.3750             1152.56
VIRGINIA BEACHVA 23462    1                  11/03/05           00
0004417543                05                 12/01/05           0.0000
0004417543                O                  11/01/35
0

10128458      286/286     F                  246,400.00         ZZ
                          360                246,177.25         1
                          6.5000             1557.42            80
                          6.2500             1557.42
ALEXANDRIA    VA 22307    1                  11/04/05           00
0004422624                01                 01/01/06           0.0000
0004422624                O                  12/01/35
0

10128460      286/286     F                  92,000.00          ZZ
                          360                91,833.19          1
                          6.5000             581.51             80
                          6.2500             581.51
SALISBURY     PA 15558    1                  11/01/05           00
0004422975                05                 12/01/05           0.0000
0004422975                O                  11/01/35
0

10128630      286/286     F                  49,410.00          ZZ
                          360                49,324.66          2
                          6.7500             320.48             90
                          6.0954             320.48
ROCHESTER     NY 14611    1                  10/13/05           36
0004197101                05                 12/01/05           25.0000
0004197101                N                  11/01/35
0

10128632      286/286     F                  68,242.00          ZZ
                          360                67,914.85          1
                          6.2500             420.18             90
                          5.5954             420.18
GLENCOE       AL 35905    1                  08/04/05           36
0004220464                05                 09/01/05           25.0000
0004220464                N                  08/01/35
0

10128634      286/286     F                  237,650.00         ZZ
                          360                236,619.71         1
                          6.3750             1482.63            97
                          5.7204             1482.63
VIRGINIA BEACHVA 23456    1                  09/01/05           36
0004224890                05                 10/01/05           25.0000
0004224890                O                  09/01/35
0

10128636      286/286     F                  44,100.00          ZZ
                          360                44,035.96          1
                          7.6250             312.14             90
                          6.9704             312.14
LUBBOCK       TX 79413    1                  10/18/05           36
0004236007                05                 12/01/05           25.0000
0004236007                N                  11/01/35
0

10128638      286/286     F                  44,100.00          ZZ
                          360                44,035.96          1
                          7.6250             312.14             90
                          6.9704             312.14
LUBBOCK       TX 79413    1                  10/18/05           36
0004236008                05                 12/01/05           25.0000
0004236008                N                  11/01/35
0

10128640      286/286     F                  53,350.00          ZZ
                          360                53,170.58          1
                          7.0000             354.94             97
                          6.3454             354.94
INDIANAPOLIS  IN 46241    1                  09/02/05           36
0004252873                05                 10/01/05           35.0000
0004252873                O                  09/01/35
0

10128642      286/286     F                  73,100.00          ZZ
                          360                72,988.40          1
                          7.3750             504.89             85
                          6.7204             504.89
BLOOMINGTON   IL 61701    2                  10/24/05           36
0004257144                05                 12/01/05           12.0000
0004257144                N                  11/01/35
0

10128644      286/286     F                  176,500.00         ZZ
                          360                176,063.43         1
                          7.0000             1174.26            97
                          6.3454             1174.26
INDIANAPOLIS  IN 46235    1                  09/13/05           36
0004299079                01                 11/01/05           35.0000
0004299079                O                  10/01/35
0

10128646      286/286     F                  177,750.00         ZZ
                          360                177,504.52         1
                          7.8750             1288.82            90
                          7.2204             1288.82
WARWICK       RI 02889    1                  10/11/05           36
0004311445                01                 12/01/05           25.0000
0004311445                O                  11/01/35
0

10128648      286/286     F                  80,550.00          ZZ
                          360                80,427.04          2
                          7.3750             556.34             90
                          6.7204             556.34
WESTFIR       OR 97492    1                  10/03/05           36
0004315797                05                 12/01/05           25.0000
0004315797                N                  11/01/35
0

10128654      286/286     F                  160,000.00         ZZ
                          360                159,604.23         1
                          7.0000             1064.49            97
                          6.3454             1064.49
FORT WAYNE    IN 46825    1                  09/28/05           36
0004319727                05                 11/01/05           35.0000
0004319727                O                  10/01/35
0

10128656      286/286     F                  122,400.00         ZZ
                          360                122,178.42         2
                          6.6250             783.75             90
                          5.9704             783.75
TROY          NY 12180    1                  10/06/05           36
0004330628                05                 12/01/05           25.0000
0004330628                N                  11/01/35
0

10128658      286/286     F                  120,510.00         ZZ
                          360                120,303.12         1
                          7.0000             801.76             90
                          6.3454             801.76
ATHENS        OH 45701    1                  10/13/05           36
0004333921                05                 12/01/05           25.0000
0004333921                N                  11/01/35
0

10128660      286/286     F                  85,500.00          ZZ
                          360                85,348.70          1
                          6.6250             547.47             90
                          5.9704             547.47
HOPEWELL      VA 23860    1                  10/06/05           36
0004337435                05                 12/01/05           25.0000
0004337435                N                  11/01/35
0

10128662      286/286     F                  130,450.00         ZZ
                          360                130,142.86         1
                          7.2500             889.90             90
                          6.5954             889.90
HOMESTEAD     FL 33033    1                  10/05/05           36
0004338609                01                 11/01/05           25.0000
0004338609                N                  10/01/35
0

10128668      286/286     F                  305,000.00         ZZ
                          360                304,486.05         1
                          6.8750             2003.64            85
                          6.2204             2003.64
HEDGESVILLE   WV 25427    5                  10/13/05           36
0004354574                03                 12/01/05           12.0000
0004354574                O                  11/01/35
0

10128670      286/286     F                  238,500.00         ZZ
                          360                238,077.98         2
                          6.6250             1527.15            90
                          5.9704             1527.15
CICERO        IL 60804    1                  10/06/05           36
0004354769                05                 12/01/05           25.0000
0004354769                N                  11/01/35
0

10128676      286/286     F                  164,700.00         ZZ
                          360                164,435.79         1
                          7.1250             1109.62            90
                          6.4704             1109.62
MERIDIAN      ID 83642    1                  10/06/05           36
0004361978                05                 12/01/05           25.0000
0004361978                N                  11/01/35
0

10128678      286/286     F                  185,000.00         ZZ
                          360                184,672.64         1
                          6.6250             1184.58            96
                          5.9704             1184.58
GOSHEN        IN 46528    1                  10/27/05           36
0004381283                05                 12/01/05           35.0000
0004381283                O                  11/01/35
0

10128680      286/286     F                  154,000.00         ZZ
                          360                153,781.90         1
                          7.7500             1103.28            87
                          7.0954             1103.28
MCKINNEY      TX 75070    2                  10/18/05           36
0004382896                03                 12/01/05           25.0000
0004382896                N                  11/01/35
0

10128682      286/286     F                  488,300.00         ZZ
                          360                487,659.00         1
                          8.1250             3625.62            95
                          7.4704             3625.62
GILBERT       AZ 85234    1                  10/18/05           36
0004390462                03                 12/01/05           30.0000
0004390462                O                  11/01/35
0

10128684      286/286     F                  100,800.00         ZZ
                          360                100,649.91         1
                          7.5000             704.81             90
                          6.8454             704.81
SPOKANE       WA 99202    1                  10/25/05           36
0004395840                05                 12/01/05           25.0000
0004395840                N                  11/01/35
0

10128686      286/286     F                  140,000.00         ZZ
                          360                139,775.42         1
                          7.1250             943.21             83
                          6.4704             943.21
FRANKLIN      OH 45005    2                  10/31/05           36
0004403592                05                 12/01/05           12.0000
0004403592                N                  11/01/35
0

10128688      286/286     F                  158,750.00         ZZ
                          360                158,525.18         1
                          7.7500             1137.31            90
                          7.0954             1137.31
ROUND ROCK    TX 78664    1                  11/01/05           36
0004411647                03                 12/01/05           25.0000
0004411647                N                  11/01/35
0

10128776      286/286     F                  147,781.00         ZZ
                          360                146,860.96         1
                          7.5000             1033.31            76
                          7.2500             1033.31
BARDSTOWN     KY 40004    2                  10/24/05           00
0004055761                05                 12/01/05           0.0000
0004055761                O                  11/01/35
0

10128782      286/286     F                  316,000.00         ZZ
                          360                315,465.29         1
                          6.8750             2075.90            69
                          6.6250             2075.90
GAITHERSBURG  MD 20882    5                  10/14/05           00
0004270612                03                 12/01/05           0.0000
0004270612                O                  11/01/35
0

10128792      286/286     F                  500,000.00         T
                          360                499,360.13         1
                          8.2500             3756.34            80
                          8.0000             3756.34
SCOTTSDALE    AZ 85259    1                  10/25/05           00
0004320009                01                 12/01/05           0.0000
0004320009                O                  11/01/35
0

10128800      286/286     F                  90,000.00          ZZ
                          360                89,865.98          1
                          7.5000             629.30             55
                          7.2500             629.30
MAGNOLIA      TX 77354    1                  10/17/05           00
0004335861                05                 12/01/05           0.0000
0004335861                O                  11/01/35
0

10128804      286/286     F                  231,000.00         T
                          360                230,610.75         1
                          6.8750             1517.51            60
                          6.6250             1517.51
SPARKS        NV 89436    5                  10/22/05           00
0004337585                05                 12/01/05           0.0000
0004337585                O                  11/01/35
0

10128806      286/286     F                  399,000.00         ZZ
                          360                398,359.95         1
                          7.1250             2688.14            76
                          6.8750             2688.14
CHESAPEAKE    VA 23322    1                  10/24/05           00
0004338025                05                 12/01/05           0.0000
0004338025                O                  11/01/35
0

10128814      286/286     F                  65,000.00          ZZ
                          360                64,900.78          1
                          7.3750             448.94             49
                          7.1250             448.94
CENTERVILLE   OH 45458    1                  10/18/05           00
0004351672                01                 12/01/05           0.0000
0004351672                O                  11/01/35
0

10128822      286/286     F                  500,000.00         ZZ
                          360                499,217.53         1
                          7.2500             3410.89            39
                          7.0000             3410.89
VIRGINIA BEACHVA 23451    5                  10/07/05           00
0004361527                05                 12/01/05           0.0000
0004361527                O                  11/01/35
0

10128830      286/286     F                  235,000.00         ZZ
                          360                234,658.74         1
                          7.6250             1663.32            67
                          7.3750             1663.32
MIAMI         FL 33173    2                  10/07/05           00
0004366503                05                 12/01/05           0.0000
0004366503                O                  11/01/35
0

10128832      286/286     F                  127,750.00         ZZ
                          360                127,536.59         1
                          7.0000             849.93             80
                          6.7500             849.93
STUARTS DRAFT VA 24477    1                  10/19/05           00
0004366811                05                 12/01/05           0.0000
0004366811                O                  11/01/35
0

10128834      286/286     F                  200,000.00         ZZ
                          360                199,687.00         1
                          7.2500             1364.36            55
                          7.0000             1364.36
SMITHSBURG    MD 21783    1                  10/17/05           00
0004366968                05                 12/01/05           0.0000
0004366968                O                  11/01/35
0

10128836      286/286     F                  100,750.00         ZZ
                          360                100,675.23         1
                          7.5000             704.46             65
                          7.2500             704.46
NEWPORT NEWS  VA 23608    1                  11/02/05           00
0004369062                05                 01/01/06           0.0000
0004369062                N                  12/01/35
0

10128838      286/286     F                  109,500.00         ZZ
                          360                109,303.36         1
                          6.6250             701.15             61
                          6.3750             701.15
JONESBORO     GA 30236    2                  10/14/05           00
0004369604                05                 12/01/05           0.0000
0004369604                O                  11/01/35
0

10128848      286/286     F                  47,400.00          TX
                          360                47,339.33          1
                          8.2500             356.11             60
                          8.0000             356.11
TOMBALL       TX 77375    5                  10/21/05           00
0004376997                05                 12/01/05           0.0000
0004376997                N                  11/01/35
0

10128850      286/286     F                  48,000.00          TX
                          360                47,938.57          1
                          8.2500             360.61             60
                          8.0000             360.61
TOMBALL       TX 77375    5                  10/21/05           00
0004377017                05                 12/01/05           0.0000
0004377017                N                  11/01/35
0

10128852      286/286     F                  240,000.00         ZZ
                          360                239,660.13         1
                          7.7500             1719.39            80
                          7.5000             1719.39
ATLANTA       GA 30309    1                  11/01/05           00
0004378118                05                 12/01/05           0.0000
0004378118                O                  11/01/35
0

10128854      286/286     F                  69,200.00          ZZ
                          360                69,074.45          1
                          7.0000             460.39             80
                          6.7500             460.39
KNOXVILLE     TN 37912    1                  10/31/05           00
0004378800                05                 12/01/05           0.0000
0004378800                O                  11/01/35
0

10128864      286/286     F                  60,000.00          ZZ
                          360                59,957.50          1
                          7.7500             429.85             57
                          7.5000             429.85
CHAMPAIGN     IL 61821    5                  10/27/05           00
0004386440                05                 01/01/06           0.0000
0004386440                O                  12/01/35
0

10128872      286/286     F                  57,000.00          ZZ
                          360                56,796.39          1
                          6.5000             360.28             55
                          6.2500             360.28
BETHLEHEM     PA 18018    1                  10/27/05           00
0004390259                05                 12/01/05           0.0000
0004390259                O                  11/01/35
0

10128874      286/286     F                  40,000.00          ZZ
                          360                39,944.76          1
                          7.8750             290.03             62
                          7.6250             290.03
DETROIT       MI 48209    5                  10/26/05           00
0004394927                05                 12/01/05           0.0000
0004394927                O                  11/01/35
0

10128878      286/286     F                  650,000.00         ZZ
                          360                649,146.72         1
                          8.1250             4826.24            75
                          7.8750             4826.24
ST GEORGE     UT 84790    1                  10/31/05           00
0004400234                03                 12/01/05           0.0000
0004400234                O                  11/01/35
0

10128880      286/286     F                  60,000.00          ZZ
                          360                59,912.86          1
                          7.6250             424.68             38
                          7.3750             424.68
COLORADO SPRINCO 80909    5                  10/25/05           00
0004403191                05                 12/01/05           0.0000
0004403191                O                  11/01/35
0

10128882      286/286     F                  61,200.00          T
                          360                61,108.14          1
                          7.8750             443.75             80
                          7.6250             443.75
HOT SPRINGS VIAR 71909    1                  10/21/05           00
0004411904                03                 12/01/05           0.0000
0004411904                O                  11/01/35
0

10128886      286/286     F                  415,150.00         ZZ
                          360                414,580.19         1
                          8.1250             3082.48            95
                          7.3154             3082.48
CLOVIS        CA 93612    1                  10/21/05           36
0003900771                05                 12/01/05           30.0000
0003900771                O                  11/01/35
0

10128888      286/286     F                  373,450.00         T
                          360                373,051.00         1
                          9.1250             3038.52            90
                          8.3154             3038.52
LAND O LAKES  FL 33609    1                  10/28/05           36
0003986580                03                 12/01/05           25.0000
0003986580                O                  11/01/35
0

10128890      286/286     F                  102,600.00         ZZ
                          360                102,429.43         1
                          7.2500             699.92             95
                          6.4404             699.92
FORT WAYNE    IN 46807    1                  10/17/05           36
0004150875                05                 12/01/05           30.0000
0004150875                O                  11/01/35
0

10128892      286/286     F                  101,650.00         ZZ
                          360                101,526.38         1
                          8.5000             781.61             95
                          7.6904             781.61
PHOENIX       AZ 85029    1                  10/20/05           36
0004245066                05                 12/01/05           30.0000
0004245066                O                  11/01/35
0

10128896      286/286     F                  70,200.00          ZZ
                          360                70,112.41          1
                          8.3750             533.58             90
                          7.5654             533.58
CELINA        OH 45822    5                  10/07/05           36
0004259318                05                 12/01/05           25.0000
0004259318                O                  11/01/35
0

10128898      286/286     F                  182,400.00         ZZ
                          360                182,135.16         1
                          8.5000             1402.50            95
                          7.6904             1402.50
PHOENIX       AZ 85041    1                  10/03/05           36
0004276647                05                 12/01/05           30.0000
0004276647                O                  11/01/35
0

10128900      286/286     F                  244,150.00         ZZ
                          360                243,812.88         1
                          8.0000             1791.49            95
                          7.1904             1791.49
ANDERSON      CA 96007    1                  10/06/05           36
0004292329                05                 12/01/05           30.0000
0004292329                O                  11/01/35
0

10128904      286/286     F                  526,700.00         ZZ
                          360                526,008.56         1
                          8.1250             3910.74            90
                          7.3154             3910.74
FREDERICK     MD 21702    1                  10/21/05           36
0004317864                09                 12/01/05           25.0000
0004317864                O                  11/01/35
0

10128910      286/286     F                  98,100.00          ZZ
                          360                97,974.45          1
                          8.2500             737.00             90
                          7.4404             737.00
FAIRFIELD     IA 52556    5                  10/20/05           36
0004335296                05                 12/01/05           25.0000
0004335296                O                  11/01/35
0

10128912      286/286     F                  368,125.00         ZZ
                          360                367,653.89         1
                          8.2500             2765.61            95
                          7.4404             2765.61
ORLANDO       FL 32826    1                  10/07/05           36
0004336935                05                 12/01/05           25.0000
0004336935                O                  11/01/35
0

10128914      286/286     F                  94,500.00          ZZ
                          360                94,385.08          1
                          8.5000             726.63             90
                          7.6904             726.63
CENTRALIA     WA 98532    1                  09/29/05           36
0004337393                05                 12/01/05           25.0000
0004337393                O                  11/01/35
0

10128916      286/286     F                  88,400.00          ZZ
                          360                88,265.05          1
                          7.3750             610.56             85
                          6.5654             610.56
SUMRALL       MS 39482    1                  10/14/05           36
0004340547                05                 12/01/05           12.0000
0004340547                O                  11/01/35
0

10128918      286/286     F                  266,000.00         ZZ
                          360                265,658.47         1
                          8.2500             1998.37            95
                          7.4404             1998.37
EGG HARBOR TOWNJ 08234    1                  10/13/05           36
0004340563                05                 12/01/05           30.0000
0004340563                O                  11/01/35
0

10128922      286/286     F                  304,950.00         ZZ
                          360                304,495.94         1
                          7.5000             2132.26            95
                          6.6904             2132.26
BURLINGTON    VT 05401    1                  10/06/05           36
0004345443                05                 12/01/05           30.0000
0004345443                O                  11/01/35
0

10128924      286/286     F                  220,875.00         ZZ
                          360                220,546.11         1
                          7.5000             1544.40            95
                          6.6904             1544.40
SAINT GEORGE  UT 84790    1                  10/07/05           36
0004349256                05                 12/01/05           30.0000
0004349256                O                  11/01/35
0

10128930      286/286     F                  231,371.00         ZZ
                          360                231,059.47         1
                          8.0000             1697.72            95
                          7.1904             1697.72
OLYMPIA       WA 98503    1                  10/17/05           36
0004356249                03                 12/01/05           30.0000
0004356249                O                  11/01/35
0

10128932      286/286     F                  103,550.00         ZZ
                          360                103,159.29         1
                          8.0000             759.82             95
                          7.1904             759.82
MARENGO       OH 43334    1                  10/28/05           36
0004359076                05                 12/01/05           30.0000
0004359076                O                  11/01/35
0

10128934      286/286     F                  351,500.00         ZZ
                          360                350,971.88         1
                          8.5000             2702.74            95
                          7.6904             2702.74
WHITE LAKE    MI 48383    1                  10/14/05           36
0004359295                05                 12/01/05           30.0000
0004359295                O                  11/01/35
0

10128936      286/286     F                  84,330.00          ZZ
                          360                84,219.29          1
                          8.1250             626.15             90
                          7.3154             626.15
WASHINGTON    IL 61571    1                  10/25/05           36
0004359349                05                 12/01/05           25.0000
0004359349                O                  11/01/35
0

10128940      286/286     F                  285,000.00         ZZ
                          360                284,644.47         2
                          8.3750             2166.21            95
                          7.5654             2166.21
AYER          MA 01432    1                  10/06/05           36
0004361663                05                 12/01/05           30.0000
0004361663                O                  11/01/35
0

10128944      286/286     F                  489,250.00         ZZ
                          360                488,655.12         1
                          8.5000             3761.91            95
                          7.6904             3761.91
SPRINGFIELD TWMI 48348    1                  10/31/05           36
0004364270                01                 12/01/05           30.0000
0004364270                O                  11/01/35
0

10128946      286/286     F                  298,200.00         ZZ
                          360                297,808.54         1
                          8.1250             2214.13            95
                          7.3154             2214.13
DUPONT        WA 98327    1                  10/24/05           36
0004364279                03                 12/01/05           30.0000
0004364279                O                  11/01/35
0

10128948      286/286     F                  109,250.00         ZZ
                          360                109,102.89         1
                          8.0000             801.64             95
                          7.1904             801.64
NEPTUNE       NJ 07753    1                  10/13/05           36
0004369231                05                 12/01/05           30.0000
0004369231                O                  11/01/35
0

10128950      286/286     F                  182,700.00         ZZ
                          360                182,472.07         1
                          8.3750             1388.66            90
                          7.5654             1388.66
PEORIA        AZ 85345    5                  10/10/05           36
0004369865                05                 12/01/05           25.0000
0004369865                O                  11/01/35
0

10128952      286/286     F                  113,900.00         ZZ
                          360                113,744.89         1
                          8.8750             906.24             95
                          8.0654             906.24
ALLENTOWN     PA 18103    1                  10/12/05           36
0004372084                05                 12/01/05           30.0000
0004372084                O                  11/01/35
0

10128956      286/286     F                  194,750.00         ZZ
                          360                194,487.77         1
                          8.0000             1429.01            95
                          7.1904             1429.01
VIRGINIA BEACHVA 23454    1                  10/31/05           36
0004374082                05                 12/01/05           30.0000
0004374082                O                  11/01/35
0

10128958      286/286     F                  55,950.00          ZZ
                          360                55,883.68          1
                          8.6250             435.18             95
                          7.8154             435.18
FARMINGTON    IL 61531    1                  10/24/05           36
0004376381                05                 12/01/05           30.0000
0004376381                O                  11/01/35
0

10128960      286/286     F                  235,800.00         ZZ
                          360                235,457.58         1
                          7.6250             1668.98            90
                          6.8154             1668.98
NORTH PORT    FL 34288    1                  10/27/05           36
0004376647                05                 12/01/05           25.0000
0004376647                O                  11/01/35
0

10128962      286/286     F                  388,000.00         ZZ
                          360                387,515.97         1
                          8.3750             2949.09            95
                          7.5654             2949.09
WASHINGTON    DC 20016    1                  10/05/05           36
0004380023                01                 12/01/05           30.0000
0004380023                O                  11/01/35
0

10128964      286/286     F                  399,000.00         ZZ
                          360                398,405.91         1
                          7.5000             2789.87            95
                          6.6904             2789.87
ROCKVILLE     MD 20853    1                  10/27/05           36
0004380931                05                 12/01/05           30.0000
0004380931                O                  11/01/35
0

10128968      286/286     F                  223,250.00         ZZ
                          360                222,949.40         1
                          8.0000             1638.13            95
                          7.1904             1638.13
VIRGINIA CITY NV 89440    1                  10/19/05           36
0004381270                05                 12/01/05           30.0000
0004381270                O                  11/01/35
0

10128972      286/286     F                  495,000.00         ZZ
                          360                494,428.34         1
                          8.7500             3894.17            90
                          7.9404             3894.17
PROVO         UT 84604    1                  10/27/05           36
0004381986                03                 12/01/05           25.0000
0004381986                O                  11/01/35
0

10128974      286/286     F                  460,750.00         ZZ
                          360                460,097.52         1
                          7.7500             3300.87            95
                          6.9404             3300.87
TRUMBULL      CT 06611    1                  10/13/05           36
0004387816                05                 12/01/05           25.0000
0004387816                O                  11/01/35
0

10128976      286/286     F                  641,250.00         ZZ
                          360                640,490.08         1
                          8.6250             4987.58            90
                          7.8154             4987.58
REHOBOTH      DE 19971    1                  10/27/05           36
0004390381                01                 12/01/05           25.0000
0004390381                O                  11/01/35
0

10128978      286/286     F                  192,900.00         ZZ
                          360                192,640.26         1
                          8.0000             1415.44            95
                          7.1904             1415.44
PRESCOTT VALLEAZ 86314    1                  10/10/05           36
0004391089                05                 12/01/05           30.0000
0004391089                O                  11/01/35
0

10128980      286/286     F                  81,900.00          T
                          360                81,795.18          1
                          8.2500             615.29             90
                          7.4404             615.29
AUBURN        AL 36830    2                  10/20/05           36
0004392619                05                 12/01/05           25.0000
0004392619                O                  11/01/35
0

10136913      E22/G02     F                  58,300.00          ZZ
                          360                58,102.39          1
                          6.8750             382.99             100
                          6.6250             382.99
LYONS         KS 67554    1                  08/31/05           10
0425166105                05                 10/01/05           35.0000
0425166105                O                  09/01/35
0

10165678      286/286     F                  345,500.00         ZZ
                          360                345,179.99         1
                          6.3750             2155.48            80
                          6.1250             2155.48
BRIDGEWATER   MA 02324    1                  11/10/05           00
0003820229                05                 01/01/06           0.0000
0003820229                O                  12/01/35
0

10165680      286/286     F                  146,740.00         ZZ
                          360                146,002.22         1
                          6.0000             879.79             80
                          5.7500             879.79
ALBUQUERQUE   NM 87114    1                  07/29/05           00
0004148098                03                 09/01/05           0.0000
0004148098                N                  08/01/35
0

10165682      286/286     F                  100,500.00         ZZ
                          360                99,960.55          2
                          6.6250             643.52             78
                          6.3750             643.52
HAMMOND       LA 70403    2                  06/28/05           00
0004202040                05                 08/01/05           0.0000
0004202040                N                  07/01/35
0

10165684      286/286     F                  63,900.00          ZZ
                          360                63,778.41          1
                          6.2500             393.45             90
                          6.0000             393.45
SPOKANE VALLEYWA 99212    1                  10/03/05           01
0004267579                05                 12/01/05           25.0000
0004267579                N                  11/01/35
0

10165686      286/286     F                  123,922.00         ZZ
                          360                123,341.95         1
                          6.3750             773.12             80
                          6.1250             773.12
FOX LAKE      IL 60020    1                  07/06/05           00
0004285246                01                 09/01/05           0.0000
0004285246                O                  08/01/35
0

10165690      286/286     F                  148,000.00         ZZ
                          360                147,738.10         1
                          6.6250             947.67             80
                          6.3750             947.67
TROY          OH 45373    1                  10/31/05           00
0004335326                05                 12/01/05           0.0000
0004335326                O                  11/01/35
0

10165692      286/286     F                  64,800.00          ZZ
                          360                64,667.54          1
                          5.8750             383.32             90
                          5.6250             383.32
CLARKSTON     WA 99403    5                  10/17/05           01
0004336885                05                 12/01/05           30.0000
0004336885                O                  11/01/35
0

10165694      286/286     F                  285,000.00         ZZ
                          360                284,729.57         1
                          6.2500             1754.80            75
                          6.0000             1754.80
SANTA ANA     CA 92701    5                  10/27/05           00
0004339716                01                 01/01/06           0.0000
0004339716                N                  12/01/35
0

10165696      286/286     F                  171,350.00         ZZ
                          360                170,859.68         1
                          6.2500             1055.04            80
                          6.0000             1055.04
ALBUQUERQUE   NM 87114    1                  09/28/05           00
0004339798                03                 11/01/05           0.0000
0004339798                N                  10/01/35
0

10165698      286/286     F                  344,000.00         ZZ
                          360                343,681.38         1
                          6.3750             2146.12            80
                          6.1250             2146.12
ARLINGTON HEIGIL 60005    2                  11/04/05           00
0004340326                05                 01/01/06           0.0000
0004340326                O                  12/01/35
0

10165700      286/286     F                  66,405.00          ZZ
                          360                66,284.60          1
                          6.5000             419.73             95
                          6.2500             419.73
WAYNESBORO    PA 17268    1                  10/31/05           01
0004345350                05                 12/01/05           35.0000
0004345350                O                  11/01/35
0

10165702      286/286     F                  206,622.00         ZZ
                          360                205,793.01         1
                          6.0000             1238.81            80
                          5.7500             1238.81
PORTLAND      ME 04103    1                  08/19/05           00
0004347755                01                 10/01/05           0.0000
0004347755                O                  09/01/35
0

10165706      286/286     F                  124,900.00         ZZ
                          360                124,335.87         1
                          5.8750             738.84             79
                          5.6250             738.84
MESA          AZ 85205    1                  08/03/05           00
0004349810                03                 10/01/05           0.0000
0004349810                O                  09/01/35
0

10165710      286/286     F                  62,000.00          ZZ
                          360                61,846.00          1
                          6.3750             386.80             80
                          6.1250             386.80
BELLA VISTA   AR 72714    1                  10/26/05           00
0004358447                09                 12/01/05           0.0000
0004358447                N                  11/01/35
0

10165714      286/286     F                  50,000.00          ZZ
                          360                49,904.87          1
                          6.2500             307.86             74
                          6.0000             307.86
AUGUSTA       GA 30906    2                  10/04/05           00
0004363306                05                 12/01/05           0.0000
0004363306                N                  11/01/35
0

10165716      286/286     F                  62,608.00          ZZ
                          360                62,497.21          1
                          6.6250             400.89             80
                          6.3750             400.89
ROCKFORD      IL 61108    1                  10/28/05           00
0004364255                05                 12/01/05           0.0000
0004364255                O                  11/01/35
0

10165718      286/286     F                  142,400.00         T
                          360                142,141.83         1
                          6.5000             900.07             80
                          6.2500             900.07
PALM COAST    FL 32137    5                  10/07/05           00
0004370429                05                 12/01/05           0.0000
0004370429                O                  11/01/35
0

10165722      286/286     F                  50,000.00          ZZ
                          360                49,765.94          1
                          6.3750             311.94             67
                          6.1250             311.94
DUNEDIN       FL 34698    5                  07/18/05           00
0004371136                01                 09/01/05           0.0000
0004371136                O                  08/01/35
0

10165724      286/286     F                  252,000.00         ZZ
                          360                251,519.69         1
                          6.2500             1551.61            80
                          6.0000             1551.61
TACOMA        WA 98446    2                  10/24/05           00
0004371766                05                 12/01/05           0.0000
0004371766                O                  11/01/35
0

10165726      286/286     F                  352,000.00         ZZ
                          360                351,681.79         1
                          6.5000             2224.88            80
                          6.2500             2224.88
ALBUQUERQUE   NM 87123    2                  11/01/05           00
0004373290                05                 01/01/06           0.0000
0004373290                O                  12/01/35
0

10165740      286/286     F                  320,800.00         ZZ
                          360                320,259.43         1
                          6.8750             2107.43            80
                          6.6250             2107.43
AUSTIN        TX 78704    1                  10/28/05           00
0004379533                05                 12/01/05           0.0000
0004379533                N                  11/01/35
0

10165742      286/286     F                  165,750.00         ZZ
                          348                165,433.23         1
                          6.6250             1073.03            79
                          6.3750             1073.03
YAKIMA        WA 98908    2                  10/24/05           00
0004381791                05                 12/01/05           0.0000
0004381791                O                  11/01/34
0

10165750      286/286     F                  108,000.00         ZZ
                          360                107,822.42         1
                          7.0000             718.53             80
                          6.7500             718.53
MC MURRAY     PA 15317    1                  10/28/05           00
0004383328                05                 12/01/05           0.0000
0004383328                N                  11/01/35
0

10165754      286/286     F                  216,000.00         ZZ
                          360                215,536.08         1
                          5.8750             1277.73            80
                          5.6250             1277.73
SAN DIEGO     CA 92110    1                  10/21/05           00
0004385192                01                 12/01/05           0.0000
0004385192                O                  11/01/35
0

10165756      286/286     F                  359,650.00         ZZ
                          360                358,932.13         1
                          6.0000             2156.29            80
                          5.7500             2156.29
APOPKA        FL 32712    5                  10/24/05           00
0004385468                05                 12/01/05           0.0000
0004385468                O                  11/01/35
0

10165760      286/286     F                  50,000.00          ZZ
                          360                49,957.99          1
                          6.8750             328.47             80
                          6.6250             328.47
AMARILLO      TX 79106    1                  11/08/05           00
0004391347                05                 01/01/06           0.0000
0004391347                N                  12/01/35
0

10165764      286/286     F                  120,000.00         ZZ
                          360                119,777.11         1
                          6.3750             748.65             80
                          6.1250             748.65
LAKE OSWEGO   OR 97035    2                  10/24/05           00
0004391389                01                 12/01/05           0.0000
0004391389                N                  11/01/35
0

10165768      286/286     F                  57,500.00          ZZ
                          360                57,421.55          1
                          6.5000             363.44             78
                          6.2500             363.44
HUBBARD       OH 44425    1                  11/03/05           00
0004393014                05                 01/01/06           0.0000
0004393014                O                  12/01/35
0

10165776      286/286     F                  107,600.00         ZZ
                          360                107,395.26         1
                          6.2500             662.52             80
                          6.0000             662.52
MONTGOMERY    AL 36116    1                  10/27/05           00
0004398328                05                 12/01/05           0.0000
0004398328                O                  11/01/35
0

10165784      286/286     F                  63,000.00          ZZ
                          360                62,893.83          1
                          6.8750             413.87             90
                          6.6250             413.87
NORRISTOWN    PA 19401    1                  10/31/05           01
0004399492                07                 12/01/05           25.0000
0004399492                N                  11/01/35
0

10165786      286/286     F                  295,000.00         ZZ
                          360                294,720.09         1
                          6.2500             1816.37            78
                          6.0000             1816.37
FONTANA       CA 92336    1                  11/01/05           00
0004400508                05                 01/01/06           0.0000
0004400508                N                  12/01/35
0

10165788      286/286     F                  262,400.00         ZZ
                          360                261,863.63         1
                          5.8750             1552.20            78
                          5.6250             1552.20
PHOENIX       AZ 85022    5                  10/17/05           00
0004400625                03                 12/01/05           0.0000
0004400625                O                  11/01/35
0

10165792      286/286     F                  691,600.00         ZZ
                          360                690,434.59         4
                          6.8750             4543.33            62
                          6.6250             4543.33
PALO ALTO     CA 94306    1                  10/21/05           00
0004401125                05                 12/01/05           0.0000
0004401125                N                  11/01/35
0

10165796      286/286     F                  99,450.00          ZZ
                          360                99,253.60          1
                          6.8750             653.32             90
                          6.6250             653.32
HOUSTON       TX 77042    1                  10/24/05           10
0004402590                01                 12/01/05           10.0000
0004402590                N                  11/01/35
0

10165800      286/286     F                  320,000.00         ZZ
                          360                319,419.86         1
                          6.5000             2022.62            80
                          6.2500             2022.62
RIALTO        CA 92376    5                  10/25/05           00
0004403376                05                 12/01/05           0.0000
0004403376                O                  11/01/35
0

10165802      286/286     F                  202,500.00         ZZ
                          360                202,091.87         1
                          6.8750             1330.29            90
                          6.6250             1330.29
DESERT HOT SPRCA 92240    1                  10/24/05           01
0004404820                05                 12/01/05           25.0000
0004404820                N                  11/01/35
0

10165804      286/286     F                  288,000.00         ZZ
                          360                287,257.20         1
                          5.7500             1680.69            80
                          5.5000             1680.69
HOUSTON       TX 77055    1                  10/31/05           00
0004404950                05                 12/01/05           0.0000
0004404950                O                  11/01/35
0

10165810      286/286     F                  492,000.00         ZZ
                          360                491,498.38         4
                          5.8750             2910.37            66
                          5.6250             2910.37
LOS ANGELES   CA 90006    5                  10/31/05           00
0004412579                05                 01/01/06           0.0000
0004412579                O                  12/01/35
0

10165812      286/286     F                  288,000.00         ZZ
                          360                287,490.40         1
                          6.6250             1844.10            80
                          6.3750             1844.10
PALMDALE      CA 93551    5                  10/27/05           00
0004412682                05                 12/01/05           0.0000
0004412682                O                  11/01/35
0

10165814      286/286     F                  592,000.00         ZZ
                          360                591,477.68         4
                          6.6250             3790.65            80
                          6.3750             3790.65
CHICAGO       IL 60647    2                  11/07/05           00
0004414091                03                 01/01/06           0.0000
0004414091                N                  12/01/35
0

10165818      286/286     F                  288,000.00         T
                          360                287,752.03         1
                          6.7500             1867.97            80
                          6.5000             1867.97
SCOTTSDALE    AZ 85254    5                  11/01/05           00
0004416216                05                 01/01/06           0.0000
0004416216                O                  12/01/35
0

10165822      286/286     F                  288,000.00         ZZ
                          360                287,726.73         1
                          6.2500             1773.27            80
                          6.0000             1773.27
DALLAS        TX 75244    1                  11/11/05           00
0004420835                05                 01/01/06           0.0000
0004420835                O                  12/01/35
0

10168671      E22/G02     F                  212,000.00         ZZ
                          360                211,500.86         1
                          7.2500             1446.21            80
                          7.0000             1446.21
FAIRHOPE      AL 36532    5                  09/16/05           00
0425352432                05                 11/01/05           0.0000
0425352432                O                  10/01/35
0

10169365      588/G02     F                  110,000.00         ZZ
                          360                109,608.08         2
                          6.6250             704.34             74
                          6.3750             704.34
BETHLEHEM CITYPA 18015    1                  08/26/05           00
0440082816                05                 10/01/05           0.0000
1153717                   O                  09/01/35
0

10170060      944/G02     F                  300,000.00         ZZ
                          360                299,386.78         1
                          5.8750             1774.61            60
                          5.6250             1774.61
SANTA MARIA   CA 93455    5                  10/31/05           00
0440578870                05                 12/01/05           0.0000
1001851295                N                  11/01/35
0

10170080      944/G02     F                  185,000.00         T
                          360                184,828.65         1
                          6.3750             1154.16            65
                          6.1250             1154.16
PALM COAST    FL 32164    5                  11/16/05           00
0440579944                05                 01/01/06           0.0000
1001853023                O                  12/01/35
0

10170088      944/G02     F                  359,650.00         ZZ
                          360                359,300.44         1
                          6.1250             2185.27            48
                          5.8750             2185.27
SAN JOSE      CA 95130    5                  11/01/05           00
0440579498                05                 01/01/06           0.0000
1001854160                O                  12/01/35
0

10170096      944/G02     F                  55,900.00          ZZ
                          360                55,843.01          1
                          5.8750             330.67             42
                          5.6250             330.67
WEST VALLEY CIUT 84119    5                  11/02/05           00
0440579456                05                 01/01/06           0.0000
1001854450                O                  12/01/35
0

10170104      944/G02     F                  75,000.00          ZZ
                          360                74,935.43          1
                          6.7500             486.45             43
                          6.5000             486.45
VANCOUVER     WA 98685    1                  11/01/05           00
0440579910                03                 01/01/06           0.0000
1001854845                O                  12/01/35
0

10170110      944/G02     F                  162,500.00         ZZ
                          360                162,330.33         1
                          5.7500             948.31             67
                          5.5000             948.31
SONORA        CA 95370    5                  11/03/05           00
0440579423                05                 01/01/06           0.0000
1001855204                O                  12/01/35
0

10170112      944/G02     F                  131,000.00         ZZ
                          360                130,878.67         1
                          6.3750             817.27             77
                          6.1250             817.27
TALYLORSVILLE UT 84119    2                  11/10/05           00
0440579233                05                 01/01/06           0.0000
1001855211                O                  12/01/35
0

10170114      944/G02     F                  400,000.00         ZZ
                          360                399,582.38         1
                          5.7500             2334.29            71
                          5.5000             2334.29
LIVERMORE     CA 94551    5                  11/11/05           00
0440591592                05                 01/01/06           0.0000
1001855335                O                  12/01/35
0

10170116      944/G02     F                  346,000.00         ZZ
                          360                345,671.70         1
                          6.2500             2130.38            56
                          6.0000             2130.38
FREMONT       CA 94538    5                  11/09/05           00
0440579928                05                 01/01/06           0.0000
1001855339                O                  12/01/35
0

10170120      944/G02     F                  422,500.00         ZZ
                          360                422,127.24         1
                          6.6250             2705.31            65
                          6.3750             2705.31
DALY CITY     CA 94014    5                  11/08/05           00
0440579761                01                 01/01/06           0.0000
1001855378                O                  12/01/35
0

10170122      944/G02     F                  605,000.00         ZZ
                          360                604,368.34         1
                          5.7500             3530.62            62
                          5.5000             3530.62
GILROY        CA 95020    5                  11/03/05           00
0440580579                05                 01/01/06           0.0000
1001855461                O                  12/01/35
0

10170124      944/G02     F                  103,200.00         ZZ
                          360                103,108.95         1
                          6.6250             660.80             80
                          6.3750             660.80
TAMPA         FL 33629    1                  11/11/05           00
0440579985                01                 01/01/06           0.0000
1001855477                O                  12/01/35
0

10170126      944/G02     F                  132,800.00         ZZ
                          360                132,570.68         1
                          6.7500             861.34             80
                          6.5000             861.34
SUPERIOR      WI 54880    1                  11/04/05           00
0440579290                05                 12/01/05           0.0000
1001855481                O                  11/01/35
0

10170128      944/G02     F                  400,000.00         ZZ
                          360                399,638.40         2
                          6.5000             2528.27            50
                          6.2500             2528.27
LAGUNA NIGUEL CA 92677    5                  11/11/05           00
0440580124                03                 01/01/06           0.0000
1001855723                O                  12/01/35
0

10170567      E22/G02     F                  144,000.00         T
                          360                143,616.74         1
                          6.6250             922.05             80
                          6.3750             922.05
SAINT GEORGE  UT 84770    1                  09/13/05           00
0425485281                09                 11/01/05           0.0000
0425485281                O                  10/01/35
0

10181343      E22/G02     F                  42,750.00          ZZ
                          360                42,645.36          1
                          7.8750             309.97             75
                          7.6250             309.97
ABERDEEN      WA 98520    5                  09/13/05           00
0425011335                05                 11/01/05           0.0000
0425011335                N                  10/01/35
0

10181345      E22/G02     F                  61,600.00          ZZ
                          360                61,468.22          1
                          7.8750             446.64             80
                          7.6250             446.64
HOQUIAM       WA 98550    2                  09/13/05           00
0425011384                05                 11/01/05           0.0000
0425011384                N                  10/01/35
0

10181347      E22/G02     F                  39,200.00          ZZ
                          360                39,101.03          1
                          7.1250             264.10             55
                          6.8750             264.10
HOQUIAM       WA 98550    2                  09/13/05           00
0425013778                05                 11/01/05           0.0000
0425013778                N                  10/01/35
0

10181355      E22/G02     F                  69,000.00          ZZ
                          360                68,856.60          1
                          7.8750             500.30             75
                          7.6250             500.30
ABERDEEN      WA 98520    5                  09/13/05           00
0425015963                05                 11/01/05           0.0000
0425015963                N                  10/01/35
0

10183531      E22/G02     F                  166,500.00         ZZ
                          360                166,098.18         1
                          7.1250             1121.74            90
                          6.8750             1121.74
LAKE WORTH    FL 33463    1                  09/28/05           10
0425401403                09                 11/01/05           30.0000
0425401403                O                  10/01/35
0

10184873      P60/G02     F                  145,800.00         ZZ
                          360                145,402.43         2
                          6.5000             921.56             90
                          6.2500             921.56
CLEVELAND     OH 44118    1                  09/20/05           11
0440199214                05                 11/01/05           25.0000
1310981220                N                  10/01/35
0

10187228      A21/G02     F                  380,000.00         ZZ
                          360                379,717.98         1
                          7.5000             2657.02            80
                          7.2500             2657.02
FORT WASHINGTOMD 20744    1                  11/15/05           00
0440678068                05                 01/01/06           0.0000
0100137162                O                  12/01/35
0

10187250      286/286     F                  75,000.00          ZZ
                          360                74,945.71          1
                          7.6250             530.85             63
                          7.3750             530.85
HOPKINS       MI 49328    1                  11/10/05           00
0003197072                05                 01/01/06           0.0000
0003197072                O                  12/01/35
0

10187292      286/286     F                  50,000.00          ZZ
                          360                49,863.81          1
                          7.6250             353.90             23
                          7.3750             353.90
BROWNSBURG    IN 46112    1                  11/09/05           00
0004405445                05                 01/01/06           0.0000
0004405445                O                  12/01/35
0

10187294      286/286     F                  45,500.00          ZZ
                          360                45,467.88          1
                          7.7500             325.97             80
                          7.5000             325.97
HAMTRAMCK     MI 48212    1                  11/23/05           00
0004405853                05                 01/01/06           0.0000
0004405853                O                  12/01/35
0

10187310      286/286     F                  80,000.00          ZZ
                          360                79,935.67          1
                          7.6250             566.24             54
                          7.3750             566.24
HORIZON CITY  TX 79928    1                  11/09/05           00
0004423853                05                 01/01/06           0.0000
0004423853                O                  12/01/35
0

10187322      286/286     F                  87,000.00          ZZ
                          360                86,941.62          1
                          8.0000             638.38             54
                          7.7500             638.38
CLARKSVILLE   TN 37043    1                  11/22/05           00
0004439668                05                 01/01/06           0.0000
0004439668                O                  12/01/35
0

10187496      944/G02     F                  275,000.00         ZZ
                          360                274,763.24         1
                          6.7500             1783.64            79
                          6.5000             1783.64
KEIZER        OR 97303    2                  11/15/05           00
0440710150                05                 01/01/06           0.0000
1001853455                O                  12/01/35
0

10187945      E22/G02     F                  60,800.00          ZZ
                          360                60,668.26          1
                          7.8750             440.84             80
                          7.6250             440.84
HOQUIAM       WA 98550    2                  09/13/05           00
0425011194                05                 11/01/05           0.0000
0425011194                N                  10/01/35
0

10188362      286/286     F                  97,500.00          T
                          360                97,418.08          1
                          6.8750             640.51             75
                          6.6250             640.51
DALTON        MA 01226    1                  11/09/05           00
0004101713                05                 01/01/06           0.0000
0004101713                O                  12/01/35
0

10188374      286/286     F                  52,700.00          ZZ
                          360                52,474.12          1
                          6.5000             333.10             85
                          6.2500             333.10
BALTIMORE     MD 21223    1                  08/10/05           01
0004213183                07                 10/01/05           20.0000
0004213183                N                  09/01/35
0

10188376      286/286     F                  260,000.00         ZZ
                          360                258,919.87         1
                          7.0000             1729.79            80
                          6.7500             1729.79
ROSELLE PARK  NJ 07204    2                  07/19/05           00
0004229627                05                 09/01/05           0.0000
0004229627                O                  08/01/35
0

10188378      286/286     F                  60,000.00          ZZ
                          360                59,955.47          2
                          7.5000             419.53             80
                          7.2500             419.53
BINGHAMTON    NY 13905    1                  11/07/05           00
0004237575                05                 01/01/06           0.0000
0004237575                N                  12/01/35
0

10188388      286/286     F                  63,200.00          ZZ
                          360                63,200.00          1
                          7.3750             388.42             80
                          7.1250             388.42
BALTIMORE     MD 21213    5                  11/22/05           00
0004256146                07                 01/01/06           0.0000
0004256146                N                  12/01/35
0

10188394      286/286     F                  271,960.00         ZZ
                          360                271,960.00         1
                          6.2500             1416.46            80
                          6.0000             1416.46
COVINGTON     WA 98042    1                  09/28/05           00
0004256290                05                 11/01/05           0.0000
0004256290                O                  10/01/35
0

10188408      286/286     F                  234,150.00         ZZ
                          360                234,149.99         1
                          7.0000             1365.88            85
                          6.7500             1365.88
RICHMOND      VA 23229    2                  10/11/05           11
0004306691                05                 12/01/05           20.0000
0004306691                N                  11/01/35
0

10188412      286/286     F                  240,000.00         ZZ
                          360                240,000.00         1
                          6.1250             1225.00            80
                          5.8750             1225.00
COLORADO SPRINCO 80904    1                  09/16/05           00
0004325794                05                 11/01/05           0.0000
0004325794                O                  10/01/35
0

10188414      286/286     F                  117,900.00         ZZ
                          360                117,900.00         1
                          6.8750             675.47             90
                          6.6250             675.47
SEATAC        WA 98188    1                  09/15/05           01
0004329822                01                 11/01/05           25.0000
0004329822                N                  10/01/35
0

10188416      286/286     F                  155,053.00         ZZ
                          360                154,587.59         1
                          6.0000             929.63             80
                          5.7500             929.63
CANTON        GA 30114    1                  09/29/05           00
0004331486                03                 11/01/05           0.0000
0004331486                O                  10/01/35
0

10188418      286/286     F                  136,000.00         ZZ
                          360                135,600.00         1
                          6.3750             722.50             80
                          6.1250             722.50
WESTLAND      MI 48185    5                  09/26/05           00
0004331863                05                 11/01/05           0.0000
0004331863                O                  10/01/35
0

10188422      286/286     F                  415,500.00         ZZ
                          360                415,500.00         1
                          7.1250             2467.03            68
                          6.8750             2467.03
LAS CRUCES    NM 88011    2                  09/26/05           00
0004335723                05                 11/01/05           0.0000
0004335723                N                  10/01/35
0

10188428      286/286     F                  160,000.00         ZZ
                          360                160,000.00         3
                          6.8750             916.67             80
                          6.6250             916.67
MACON         GA 31201    2                  09/21/05           00
0004339046                05                 11/01/05           0.0000
0004339046                N                  10/01/35
0

10188436      286/286     F                  332,000.00         T
                          360                332,000.00         1
                          7.5000             2075.00            80
                          7.2500             2075.00
MAUREPAS      LA 70449    5                  09/26/05           00
0004344940                05                 11/01/05           0.0000
0004344940                O                  10/01/35
0

10188442      286/286     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.0000             2600.00            80
                          5.7500             2600.00
MILPITAS      CA 95132    1                  10/07/05           00
0004346267                01                 12/01/05           0.0000
0004346267                O                  11/01/35
0

10188446      286/286     F                  450,000.00         ZZ
                          360                449,998.75         1
                          6.0000             2250.00            72
                          5.7500             2250.00
WAIPAHU       HI 96797    5                  09/27/05           00
0004350836                05                 11/01/05           0.0000
0004350836                O                  10/01/35
0

10188450      286/286     F                  70,000.00          ZZ
                          316                69,771.63          1
                          7.1250             491.30             74
                          6.8750             491.30
BALTIMORE     MD 21212    2                  09/28/05           00
0004352077                05                 11/01/05           0.0000
0004352077                N                  02/01/32
0

10188464      286/286     F                  62,250.00          ZZ
                          360                62,192.34          2
                          6.3750             388.36             75
                          6.1250             388.36
BOWLING GREEN KY 42101    5                  11/14/05           00
0004358924                05                 01/01/06           0.0000
0004358924                N                  12/01/35
0

10188466      286/286     F                  52,100.00          ZZ
                          360                52,050.56          1
                          6.2500             320.79             75
                          6.0000             320.79
BOWLING GREEN KY 42101    5                  11/14/05           00
0004358973                05                 01/01/06           0.0000
0004358973                N                  12/01/35
0

10188468      286/286     F                  209,084.00         ZZ
                          360                208,456.42         1
                          6.0000             1253.57            80
                          5.7500             1253.57
GAINESVILLE   GA 30507    1                  09/21/05           00
0004363377                03                 11/01/05           0.0000
0004363377                O                  10/01/35
0

10188470      286/286     F                  191,750.00         ZZ
                          360                191,129.74         1
                          6.1250             1165.10            80
                          5.8750             1165.10
BEND          OR 97701    1                  09/26/05           00
0004363423                03                 11/01/05           0.0000
0004363423                O                  10/01/35
0

10188476      286/286     F                  284,000.00         ZZ
                          360                284,000.00         1
                          6.0000             1420.00            59
                          5.7500             1420.00
RANCHO CUCAMONCA 91701    5                  10/07/05           00
0004366740                05                 12/01/05           0.0000
0004366740                O                  11/01/35
0

10188482      286/286     F                  275,400.00         ZZ
                          360                275,400.00         1
                          6.1250             1405.69            87
                          5.8750             1405.69
RICHMOND      VA 23227    1                  10/13/05           11
0004368982                05                 12/01/05           12.0000
0004368982                O                  11/01/35
0

10188492      286/286     F                  281,250.00         ZZ
                          360                281,250.00         1
                          7.5000             1757.81            75
                          7.2500             1757.81
ONTARIO       CA 91762    1                  10/11/05           00
0004372330                05                 12/01/05           0.0000
0004372330                O                  11/01/35
0

10188498      286/286     F                  204,000.00         ZZ
                          360                203,482.88         1
                          6.8750             1340.14            80
                          6.6250             1340.14
SPRING        TX 77381    1                  09/30/05           00
0004373552                05                 11/01/05           0.0000
0004373552                O                  10/01/35
0

10188502      286/286     F                  191,920.00         ZZ
                          360                191,920.00         1
                          6.6250             1059.56            80
                          6.3750             1059.56
MCDONOUGH     GA 30252    1                  10/20/05           00
0004374409                03                 12/01/05           0.0000
0004374409                O                  11/01/35
0

10188510      286/286     F                  120,000.00         ZZ
                          360                120,000.00         1
                          6.3750             637.50             80
                          6.1250             637.50
RICHMOND      VA 23236    1                  10/28/05           00
0004379138                05                 12/01/05           0.0000
0004379138                N                  11/01/35
0

10188748      286/286     F                  38,700.00          ZZ
                          360                38,665.01          1
                          6.5000             244.62             90
                          6.2500             244.62
WASHINGTON    DC 20032    1                  11/17/05           01
0004381078                07                 01/01/06           25.0000
0004381078                N                  12/01/35
0

10188760      286/286     F                  202,500.00         ZZ
                          360                202,334.01         3
                          7.0000             1347.24            90
                          6.7500             1347.24
ST ALBANS     VT 05478    1                  11/21/05           01
0004381700                05                 01/01/06           25.0000
0004381700                N                  12/01/35
0

10188774      286/286     F                  148,800.00         ZZ
                          360                148,743.09         1
                          6.8750             852.50             80
                          6.6250             852.50
GREENBELT     MD 20770    1                  10/14/05           00
0004385679                01                 12/01/05           0.0000
0004385679                O                  11/01/35
0

10188776      286/286     F                  47,250.00          ZZ
                          360                47,211.26          1
                          7.0000             314.36             90
                          6.7500             314.36
BALTIMORE     MD 21211    1                  11/07/05           01
0004385739                07                 01/01/06           25.0000
0004385739                N                  12/01/35
0

10188782      286/286     F                  278,000.00         ZZ
                          360                278,000.00         1
                          6.5000             1505.83            80
                          6.2500             1505.83
VICTORVILLE   CA 92392    5                  10/25/05           00
0004386390                05                 12/01/05           0.0000
0004386390                O                  11/01/35
0

10188787      E22/G02     F                  76,000.00          ZZ
                          360                75,792.26          1
                          6.8750             499.27             80
                          6.6250             499.27
BENTLEY       LA 71407    5                  09/26/05           00
0425668860                05                 11/01/05           0.0000
0425668860                O                  10/01/35
0

10188788      286/286     F                  612,000.00         ZZ
                          360                612,000.00         1
                          7.1250             3633.75            80
                          6.8750             3633.75
ASHBURN       VA 20148    2                  10/25/05           00
0004387874                03                 12/01/05           0.0000
0004387874                O                  11/01/35
0

10188796      286/286     F                  116,000.00         T
                          360                115,967.98         1
                          6.6250             640.42             80
                          6.3750             640.42
COEUR D ALENE ID 83814    1                  11/01/05           00
0004388380                05                 01/01/06           0.0000
0004388380                O                  12/01/35
0

10188798      286/286     F                  40,150.00          ZZ
                          360                40,118.67          1
                          7.2500             273.90             90
                          7.0000             273.90
BALTIMORE     MD 21215    1                  11/14/05           01
0004388664                07                 01/01/06           25.0000
0004388664                N                  12/01/35
0

10188814      286/286     F                  88,800.00          ZZ
                          360                88,708.75          1
                          6.8750             583.36             80
                          6.6250             583.36
ATHENS        IL 62613    2                  11/14/05           00
0004392528                05                 01/01/06           0.0000
0004392528                O                  12/01/35
0

10188836      286/286     F                  317,000.00         ZZ
                          360                317,000.00         1
                          6.7500             1783.13            77
                          6.5000             1783.13
ROCKLIN       CA 95765    1                  10/21/05           00
0004396281                05                 12/01/05           0.0000
0004396281                N                  11/01/35
0

10188860      286/286     F                  68,500.00          ZZ
                          360                68,443.84          1
                          7.0000             455.74             77
                          6.7500             455.74
CHARLOTTE     NC 28215    2                  11/10/05           00
0004399870                05                 01/01/06           0.0000
0004399870                N                  12/01/35
0

10188872      286/286     F                  431,250.00         ZZ
                          360                430,887.69         1
                          6.8750             2470.70            75
                          6.6250             2470.70
JACKSON       CA 95642    5                  10/27/05           00
0004400491                05                 12/01/05           0.0000
0004400491                O                  11/01/35
0

10188892      286/286     F                  461,250.00         ZZ
                          360                461,249.99         1
                          7.0000             2690.63            75
                          6.7500             2690.63
POWAY         CA 92064    2                  11/08/05           00
0004404986                03                 01/01/06           0.0000
0004404986                O                  12/01/35
0

10188902      286/286     F                  255,200.00         ZZ
                          360                255,010.60         1
                          7.5000             1784.40            80
                          7.2500             1784.40
PALM DESERT   CA 92211    1                  10/28/05           00
0004407027                03                 01/01/06           0.0000
0004407027                N                  12/01/35
0

10188915      E22/G02     F                  102,000.00         ZZ
                          360                101,747.70         1
                          7.0000             678.61             80
                          6.7500             678.61
RIDGELAND     MS 39157    1                  09/30/05           00
0425727179                07                 11/01/05           0.0000
0425727179                O                  10/01/35
0

10188959      E22/G02     F                  111,200.00         ZZ
                          360                110,896.78         1
                          6.5000             702.86             80
                          6.2500             702.86
CECIL         PA 15017    1                  09/30/05           00
0425752177                09                 11/01/05           0.0000
0425752177                O                  10/01/35
0

10190450      286/286     F                  62,100.00          ZZ
                          360                62,042.48          1
                          6.3750             387.43             63
                          6.1250             387.43
CHILLICOTHE   OH 45601    1                  11/17/05           00
0004408517                05                 01/01/06           0.0000
0004408517                O                  12/01/35
0

10190452      286/286     F                  60,000.00          T
                          240                59,847.50          1
                          6.2500             438.56             39
                          6.0000             438.56
PENSACOLA     FL 32507    5                  11/08/05           00
0004408527                05                 01/01/06           0.0000
0004408527                O                  12/01/25
0

10190482      286/286     F                  282,550.00         T
                          360                282,288.30         1
                          6.3750             1762.75            80
                          6.1250             1762.75
LAVEEN        AZ 85041    1                  11/10/05           00
0004411120                03                 01/01/06           0.0000
0004411120                O                  12/01/35
0

10190496      286/286     F                  69,700.00          ZZ
                          360                69,642.86          1
                          7.0000             463.72             85
                          6.7500             463.72
PHOENIX       AZ 85033    1                  11/01/05           01
0004412013                05                 01/01/06           25.0000
0004412013                N                  12/01/35
0

10190514      286/286     F                  457,600.00         ZZ
                          360                457,600.00         1
                          6.8750             2621.67            80
                          6.6250             2621.67
MURRIETA      CA 92562    5                  10/27/05           00
0004414978                05                 12/01/05           0.0000
0004414978                O                  11/01/35
0

10190524      286/286     F                  59,920.00          ZZ
                          360                59,868.41          1
                          6.7500             388.64             80
                          6.5000             388.64
BARTOW        FL 33830    1                  11/16/05           00
0004415703                05                 01/01/06           0.0000
0004415703                N                  12/01/35
0

10190596      286/286     F                  47,200.00          ZZ
                          360                47,163.18          1
                          7.2500             321.99             80
                          7.0000             321.99
SPRINGFIELD   MO 65803    5                  11/14/05           00
0004426563                05                 01/01/06           0.0000
0004426563                N                  12/01/35
0

10190668      286/286     F                  73,100.00          ZZ
                          240                72,955.36          1
                          6.7500             555.83             74
                          6.5000             555.83
MACHESNEY PARKIL 61115    2                  11/16/05           00
0004428408                05                 01/01/06           0.0000
0004428408                O                  12/01/25
0

10190692      286/286     F                  40,000.00          ZZ
                          360                39,972.47          1
                          7.8750             290.03             80
                          7.6250             290.03
BALTIMORE     MD 21213    1                  11/11/05           00
0004431592                07                 01/01/06           0.0000
0004431592                N                  12/01/35
0

10190734      286/286     F                  148,520.00         ZZ
                          360                148,520.00         1
                          7.1250             881.84             80
                          6.8750             881.84
HOFFMAN ESTATEIL 60195    1                  11/22/05           00
0004438154                01                 01/01/06           0.0000
0004438154                N                  12/01/35
0

10190740      286/286     F                  81,520.00          ZZ
                          360                81,451.51          1
                          6.8750             535.53             80
                          6.6250             535.53
SPOKANE       WA 99207    1                  11/21/05           00
0004441075                05                 01/01/06           0.0000
0004441075                O                  12/01/35
0

10196619      168/168     F                  213,400.00         ZZ
                          360                212,349.10         1
                          6.5000             1348.84            80
                          6.2500             1348.84
CORINTH       TX 76210    1                  08/29/05           00
0569819857                03                 10/01/05           0.0000
0569819857                O                  09/01/35
0

10200773      E22/G02     F                  133,600.00         ZZ
                          360                133,369.29         2
                          6.7500             866.53             80
                          6.5000             866.53
GREENFIELD    MA 01301    1                  10/07/05           00
0425366838                05                 12/01/05           0.0000
0425366838                O                  11/01/35
0

10201173      E22/G01     F                  82,500.00          ZZ
                          360                82,331.36          1
                          5.8750             488.02             67
                          5.6250             488.02
BLACK EARTH   WI 53515    5                  10/03/05           00
0425599024                05                 12/01/05           0.0000
0425599024                O                  11/01/35
0

10207859      E22/G02     F                  121,400.00         ZZ
                          360                121,223.72         1
                          7.6250             859.26             90
                          7.3750             859.26
BATON ROUGE   LA 70816    1                  10/12/05           04
0425566106                05                 12/01/05           25.0000
0425566106                N                  11/01/35
0

10212492      X78/G02     F                  116,000.00         ZZ
                          360                115,911.74         1
                          7.3750             801.18             80
                          7.1250             801.18
AUSTELL       GA 30168    2                  11/30/05           00
0440695500                05                 01/01/06           0.0000
991538                    O                  12/01/35
0

10213495      Z74/G02     F                  85,200.00          ZZ
                          360                85,056.73          2
                          7.0000             566.84             80
                          6.7500             566.84
MOUNT CLEMENS MI 48043    1                  10/13/05           00
0440313484                05                 12/01/05           0.0000
01048858                  O                  11/01/35
0

10217833      225/225     F                  341,100.00         ZZ
                          360                340,480.40         2
                          6.8750             2240.79            90
                          6.6250             2240.79
FISHKILL      NY 12524    1                  10/05/05           12
005772491                 05                 12/01/05           25.0000
005772491                 O                  11/01/35
0

10217955      225/225     F                  141,500.00         ZZ
                          360                141,166.85         2
                          7.2500             965.28             95
                          7.0000             965.28
AUSTIN        TX 78745    1                  09/09/05           12
003932065                 05                 11/01/05           30.0000
003932065                 O                  10/01/35
0

10221192      696/G02     F                  492,300.00         ZZ
                          360                491,407.50         1
                          6.5000             3111.67            80
                          6.2500             3111.67
WOODBRIDGE    VA 22192    1                  10/24/05           00
0440630762                03                 12/01/05           0.0000
23305077                  O                  11/01/35
0

10223527      168/168     F                  350,000.00         ZZ
                          360                348,974.24         2
                          6.1250             2126.64            78
                          5.8750             2126.64
QUEENS        NY 11426    1                  09/28/05           00
0569945615                05                 11/01/05           0.0000
0569945615                O                  10/01/35
0

10223639      168/168     F                  650,000.00         ZZ
                          360                648,821.58         2
                          6.5000             4108.45            80
                          6.2500             4108.45
MOUNT VERNON  NY 10552    1                  10/06/05           00
0569732042                05                 12/01/05           0.0000
0569732042                O                  11/01/35
0

10223678      696/G02     F                  58,700.00          ZZ
                          360                58,649.46          1
                          6.7500             380.73             08
                          6.5000             380.73
WASHINGTON    DC 20007    2                  12/01/05           00
0440673853                05                 01/01/06           0.0000
31205399                  N                  12/01/35
0

10223913      E22/G02     F                  52,200.00          ZZ
                          360                52,127.91          1
                          7.8750             378.49             90
                          7.6250             378.49
HARRISBURG    PA 17104    1                  10/25/05           10
0425663275                07                 12/01/05           25.0000
0425663275                N                  11/01/35
0

10225729      E22/G01     F                  192,000.00         ZZ
                          360                191,616.76         1
                          6.0000             1151.14            48
                          5.7500             1151.14
OCEAN         NJ 07712    5                  10/21/05           00
0425793072                05                 12/01/05           0.0000
0425793072                O                  11/01/35
0

10226345      369/G02     F                  92,700.00          ZZ
                          360                92,476.28          1
                          7.1250             624.54             90
                          6.8750             624.54
PHILADELPHIA  PA 19138    1                  09/30/05           10
0440323244                07                 11/01/05           25.0000
79831798                  O                  10/01/35
0

10226429      369/G02     F                  70,000.00          ZZ
                          360                69,835.20          2
                          7.2500             477.52             75
                          7.0000             477.52
RACINE        WI 53402    1                  09/23/05           00
0440320794                05                 11/01/05           0.0000
80092000                  O                  10/01/35
0

10228343      E22/G01     F                  184,000.00         ZZ
                          360                183,666.42         1
                          6.5000             1163.01            80
                          6.2500             1163.01
YORKVILLE     IL 60560    1                  10/27/05           00
0425750684                03                 12/01/05           0.0000
0425750684                O                  11/01/35
0

10228597      E82/G02     F                  136,000.00         TX
                          360                135,768.67         1
                          6.8750             893.42             80
                          6.6250             893.42
MISSOURI CITY TX 77459    5                  10/25/05           00
0401164579                03                 12/01/05           0.0000
0401164579                O                  11/01/35
0

10230046      196/G02     F                  584,000.00         ZZ
                          360                583,459.09         1
                          6.3750             3643.41            80
                          6.1250             3643.41
ELLIOT CITY   MD 21043    1                  11/21/05           00
0440710499                03                 01/01/06           0.0000
6506391                   O                  12/01/35
0

10230054      196/G02     F                  820,000.00         ZZ
                          360                819,311.10         1
                          6.8750             5386.82            75
                          6.6250             5386.82
WOODLAND HILLSCA 91364    2                  11/10/05           00
0440712198                05                 01/01/06           0.0000
6507487                   O                  12/01/35
0

10230058      196/G02     F                  425,000.00         ZZ
                          360                424,566.69         1
                          5.8750             2514.04            65
                          5.6250             2514.04
RANCHO CUCAMONCA 91701    5                  11/01/05           00
0440710655                05                 01/01/06           0.0000
6507627                   O                  12/01/35
0

10230062      196/G02     F                  455,000.00         ZZ
                          360                454,636.14         1
                          7.1250             3065.42            65
                          6.8750             3065.42
ORLAND PARK   IL 60467    1                  11/30/05           00
0440710622                05                 01/01/06           0.0000
6507708                   O                  12/01/35
0

10230074      196/G02     F                  434,000.00         ZZ
                          360                433,626.33         1
                          6.7500             2814.92            83
                          6.5000             2814.92
BURSON        CA 95225    1                  11/18/05           14
0440713006                05                 01/01/06           12.0000
6508250                   O                  12/01/35
0

10230076      196/G02     F                  421,200.00         ZZ
                          360                420,809.88         1
                          6.3750             2627.75            76
                          6.1250             2627.75
BIG LAKE      MN 55308    4                  11/18/05           00
0440707263                05                 01/01/06           0.0000
6750556                   O                  12/01/35
0

10230204      196/G02     F                  100,000.00         TX
                          360                99,818.71          1
                          6.5000             632.07             56
                          6.2500             632.07
LAGO VISTA    TX 78645    5                  10/12/05           00
0440714731                03                 12/01/05           0.0000
6506033                   O                  11/01/35
0

10230206      196/G02     F                  105,750.00         ZZ
                          360                105,553.34         1
                          6.3750             659.74             75
                          6.1250             659.74
LAFAYETTE     LA 70506    1                  10/21/05           00
0440715712                29                 12/01/05           0.0000
6506257                   N                  11/01/35
0

10230210      196/G02     F                  295,000.00         ZZ
                          360                294,425.08         1
                          6.1250             1792.46            49
                          5.8750             1792.46
AUBURN        CA 95603    5                  10/26/05           00
0440712461                05                 12/01/05           0.0000
6506423                   O                  11/01/35
0

10230212      196/G02     F                  156,000.00         ZZ
                          360                155,855.51         1
                          6.3750             973.24             45
                          6.1250             973.24
MORENO VALLEY CA 92557    5                  11/11/05           00
0440703759                05                 01/01/06           0.0000
6507203                   O                  12/01/35
0

10230214      196/G02     F                  117,500.00         ZZ
                          360                117,391.17         1
                          6.3750             733.05             61
                          6.1250             733.05
CORAL GABLES  FL 33146    1                  11/10/05           00
0440713642                01                 01/01/06           0.0000
6507235                   N                  12/01/35
0

10230216      196/G02     F                  252,000.00         ZZ
                          360                251,760.89         1
                          6.2500             1551.61            50
                          6.0000             1551.61
VIRGINIA BEACHVA 23451    5                  11/18/05           00
0440714855                05                 01/01/06           0.0000
6507293                   N                  12/01/35
0

10230218      196/G02     F                  300,000.00         ZZ
                          360                299,701.34         1
                          6.0000             1798.66            62
                          5.7500             1798.66
BOOTHWYN      PA 19061    5                  11/04/05           00
0440714418                05                 01/01/06           0.0000
6507295                   O                  12/01/35
0

10230224      196/G02     F                  312,000.00         ZZ
                          360                311,711.02         1
                          6.3750             1946.48            65
                          6.1250             1946.48
ARCADIA       CA 91006    5                  11/04/05           00
0440713782                05                 01/01/06           0.0000
6507471                   O                  12/01/35
0

10230226      196/G02     F                  83,700.00          ZZ
                          360                83,639.41          1
                          7.6250             592.43             90
                          7.3750             592.43
MILWAUKEE     WI 53209    5                  11/07/05           11
0440737070                05                 01/01/06           25.0000
6507550                   O                  12/01/35
0

10230242      196/G02     F                  349,000.00         ZZ
                          360                348,713.92         1
                          7.0000             2321.91            75
                          6.7500             2321.91
CHICAGO       IL 60634    5                  11/04/05           00
0440691418                05                 01/01/06           0.0000
6507725                   O                  12/01/35
0

10230258      196/G02     F                  278,400.00         ZZ
                          360                278,154.37         1
                          6.6250             1782.63            80
                          6.3750             1782.63
PEPPERELL     MA 01463    1                  11/21/05           00
0440688349                05                 01/01/06           0.0000
6507891                   O                  12/01/35
0

10230262      196/G02     F                  340,000.00         ZZ
                          360                339,692.09         1
                          6.5000             2149.04            80
                          6.2500             2149.04
ORLANDO       FL 32837    5                  11/14/05           00
0440737971                03                 01/01/06           0.0000
6507901                   O                  12/01/35
0

10230266      196/G02     F                  359,650.00         ZZ
                          360                359,308.75         1
                          6.2500             2214.43            55
                          6.0000             2214.43
CONCORD       CA 94521    5                  11/03/05           00
0440707834                05                 01/01/06           0.0000
6507969                   N                  12/01/35
0

10230268      196/G02     F                  359,650.00         ZZ
                          360                359,308.75         1
                          6.2500             2214.43            49
                          6.0000             2214.43
CONCORD       CA 94519    5                  11/03/05           00
0440749547                05                 01/01/06           0.0000
6507970                   N                  12/01/35
0

10230282      196/G02     F                  148,000.00         ZZ
                          360                147,875.66         1
                          6.8750             972.26             80
                          6.6250             972.26
CANTON        GA 30114    2                  11/10/05           00
0440715506                05                 01/01/06           0.0000
6508076                   O                  12/01/35
0

10230284      196/G02     F                  82,725.00          ZZ
                          360                82,657.18          1
                          7.0000             550.38             84
                          6.7500             550.38
HARVEY        LA 70058    1                  11/18/05           11
0440714939                05                 01/01/06           12.0000
6508081                   N                  12/01/35
0

10230294      196/G02     F                  215,000.00         ZZ
                          360                214,805.63         1
                          6.5000             1358.95            45
                          6.2500             1358.95
SAN LEANDRO   CA 94577    5                  11/15/05           00
0440749554                05                 01/01/06           0.0000
6508174                   O                  12/01/35
0

10230300      196/G02     F                  135,200.00         ZZ
                          360                135,086.41         1
                          6.8750             888.17             80
                          6.6250             888.17
SHEBOYGAN     WI 53081    2                  11/23/05           00
0440715399                01                 01/01/06           0.0000
6508233                   O                  12/01/35
0

10230310      196/G02     F                  131,000.00         ZZ
                          360                130,878.67         1
                          6.3750             817.27             29
                          6.1250             817.27
HEMET         CA 92543    2                  11/18/05           00
0440710770                05                 01/01/06           0.0000
6650673                   O                  12/01/35
0

10230358      X78/G02     F                  81,000.00          ZZ
                          360                81,000.00          1
                          8.0000             594.35             90
                          7.7500             594.35
HINESVILLE    GA 31313    1                  12/08/05           10
0440753945                05                 02/01/06           25.0000
991567                    N                  01/01/36
0

10231877      E22/G01     F                  184,000.00         ZZ
                          360                183,600.68         1
                          6.2500             1132.92            80
                          6.0000             1132.92
ROCKY HILL    CT 06067    1                  10/31/05           00
0425137734                05                 12/01/05           0.0000
0425137734                O                  11/01/35
0

10232281      E22/G01     F                  218,400.00         ZZ
                          360                217,852.44         1
                          6.6250             1398.44            80
                          6.3750             1398.44
RENO          NV 89511    5                  10/20/05           00
0425900347                05                 12/01/05           0.0000
0425900347                O                  11/01/35
0

10232400      196/G02     F                  800,000.00         ZZ
                          360                799,276.79         1
                          6.5000             5056.54            63
                          6.2500             5056.54
ALAMO         CA 94507    5                  11/15/05           00
0440712131                05                 01/01/06           0.0000
6755524                   O                  12/01/35
0

10232475      E22/G02     F                  328,000.00         ZZ
                          360                327,460.71         4
                          7.0000             2182.19            80
                          6.7500             2182.19
BRIDGEPORT    CT 06604    1                  10/31/05           00
0425881265                05                 12/01/05           0.0000
0425881265                N                  11/01/35
0

10232992      196/G02     F                  260,000.00         ZZ
                          360                259,776.14         1
                          6.7500             1686.36            80
                          6.5000             1686.36
MONTGOMERY    IL 60538    5                  11/23/05           00
0440688190                05                 01/01/06           0.0000
6507941                   O                  12/01/35
0

10233022      196/G02     F                  88,000.00          ZZ
                          360                87,918.49          1
                          6.3750             549.01             30
                          6.1250             549.01
MERCED        CA 95340    5                  11/23/05           00
0440711885                05                 01/01/06           0.0000
6650678                   O                  12/01/35
0

10233024      196/G02     F                  216,000.00         ZZ
                          360                215,804.73         1
                          6.5000             1365.27            50
                          6.2500             1365.27
LOS ANGELES   CA 90027    1                  11/18/05           00
0440711950                01                 01/01/06           0.0000
6755525                   O                  12/01/35
0

10233093      E82/G01     F                  87,200.00          ZZ
                          360                87,081.42          1
                          6.6250             558.35             70
                          6.3750             558.35
SPRING        TX 77388    2                  10/28/05           00
0401185798                03                 01/01/06           0.0000
0401185798                O                  12/01/35
0

10236641      E22/G02     F                  238,500.00         T
                          360                238,098.11         1
                          6.8750             1566.78            90
                          6.6250             1566.78
INDIALANTIC   FL 32903    1                  11/01/05           10
0425787959                05                 12/01/05           25.0000
0425787959                O                  11/01/35
0

10237305      T91/G01     F                  81,000.00          ZZ
                          300                80,667.35          1
                          6.3750             540.61             74
                          6.1250             540.61
CROSSVILLE    TN 38572    5                  10/20/05           00
0440335255                03                 11/25/05           0.0000
3000021378                O                  10/25/30
0

10238318      696/G02     F                  280,000.00         ZZ
                          360                280,000.00         1
                          7.2500             1691.67            80
                          7.0000             1691.67
WASHINGTON    DC 20011    1                  10/17/05           00
0440706943                05                 12/01/05           0.0000
20205112                  N                  11/01/35
0

10239988      696/G02     F                  259,600.00         ZZ
                          360                259,600.00         1
                          6.3750             1379.13            71
                          6.1250             1379.13
FORT WASHINGTOMD 20744    5                  12/13/05           00
0440733251                05                 02/01/06           0.0000
20205142                  O                  01/01/36
0

10240000      696/G02     F                  313,950.00         ZZ
                          360                313,950.00         1
                          6.7500             1765.97            63
                          6.5000             1765.97
CENTREVILLE   VA 20120    5                  12/09/05           00
0440716660                03                 02/01/06           0.0000
23305343                  O                  01/01/36
0

10240312      696/G02     F                  512,000.00         ZZ
                          360                512,000.00         1
                          6.5000             2773.33            80
                          6.2500             2773.33
WASHINGTON    DC 20018    1                  11/30/05           00
0440738227                05                 01/01/06           0.0000
40105506                  O                  12/01/35
0

10242902      696/G02     F                  47,900.00          ZZ
                          360                47,900.00          1
                          6.1250             244.49             80
                          5.8750             244.49
BALTIMORE     MD 21223    1                  11/18/05           00
0440764207                02                 01/01/06           0.0000
20205119                  N                  12/01/35
0

10242922      696/G02     F                  179,200.00         ZZ
                          360                179,200.00         1
                          6.7500             1008.00            70
                          6.5000             1008.00
SEMINOLE      FL 33772    1                  12/12/05           00
0440764132                05                 02/01/06           0.0000
32605285                  O                  01/01/36
0

10245206      B44/G02     F                  452,000.00         ZZ
                          360                452,000.00         1
                          7.3750             2777.92            80
                          7.1250             2777.92
DAVIS         CA 95616    1                  12/02/05           00
0440770410                05                 02/01/06           0.0000
2050184                   N                  01/01/36
0

10245406      696/G02     F                  286,000.00         ZZ
                          360                286,000.00         1
                          6.3750             1519.38            80
                          6.1250             1519.38
MCLEAN        VA 22102    1                  12/16/05           00
0440762938                06                 02/01/06           0.0000
25105211                  O                  01/01/36
0

10247075      E22/G02     F                  59,850.00          ZZ
                          360                59,769.41          1
                          8.0000             439.16             90
                          7.7500             439.16
VERO BEACH    FL 32962    1                  10/31/05           01
0425613551                05                 12/01/05           25.0000
0425613551                N                  11/01/35
0

10247348      696/G02     F                  649,950.00         ZZ
                          360                649,950.00         1
                          6.6250             3588.27            70
                          6.3750             3588.27
ASHBURN       VA 20148    5                  12/09/05           00
0440763423                03                 02/01/06           0.0000
80905001                  O                  01/01/36
0

10247589      P60/G01     F                  75,905.00          ZZ
                          360                75,760.56          1
                          6.2500             467.37             95
                          6.0000             467.37
BETHEL PARK   PA 15102    1                  10/21/05           10
0440342517                05                 12/01/05           30.0000
1311018683                O                  11/01/35
0

10248625      F44/G02     F                  116,000.00         ZZ
                          360                115,654.35         1
                          6.2500             714.23             78
                          6.0000             714.23
NORRISTOWN    PA 19401    5                  09/07/05           00
0440425304                07                 11/01/05           0.0000
55058819                  O                  10/01/35
0

10249259      U85/G02     F                  150,320.00         ZZ
                          360                150,057.37         2
                          6.6900             968.98             80
                          6.4400             968.98
MILWAUKEE     WI 53219    1                  10/28/05           00
0440414001                05                 12/01/05           0.0000
0510100030                O                  11/01/35
0

10249955      E22/G02     F                  388,000.00         ZZ
                          360                387,689.72         2
                          7.1250             2614.03            80
                          6.8750             2614.03
SAINT ALBANS  NY 11412    1                  11/04/05           00
0425943800                05                 01/01/06           0.0000
0425943800                O                  12/01/35
0

10250523      U05/G02     F                  82,450.00          ZZ
                          360                82,317.75          4
                          7.1250             555.48             80
                          6.8750             555.48
LUBBOCK       TX 79401    1                  10/27/05           00
0440677276                05                 12/01/05           0.0000
3000799872                N                  11/01/35
0

10251506      696/G02     F                  284,000.00         ZZ
                          360                284,000.00         1
                          6.8750             1627.08            80
                          6.6250             1627.08
PURCELLVILLE  VA 20132    1                  12/09/05           00
0440769164                09                 02/01/06           0.0000
24005242                  O                  01/01/36
0

10251512      696/G02     F                  238,500.00         ZZ
                          360                238,500.00         1
                          6.5000             1291.88            43
                          6.2500             1291.88
ARLINGTON     VA 22207    5                  12/02/05           00
0440769297                05                 01/01/06           0.0000
40105531                  N                  12/01/35
0

10251516      696/G02     F                  416,000.00         ZZ
                          360                416,000.00         1
                          6.7500             2340.00            80
                          6.5000             2340.00
WOODBRIDGE    VA 22193    1                  12/21/05           00
0440769131                03                 02/01/06           0.0000
26405297                  O                  01/01/36
0

10251575      H58/G01     F                  180,000.00         ZZ
                          360                179,665.67         1
                          6.3750             1122.97            65
                          6.1250             1122.97
CHANDLER      AZ 85224    1                  10/27/05           00
0440351013                05                 12/01/05           0.0000
341543                    O                  11/01/35
0

10251725      369/G02     F                  179,200.00         ZZ
                          360                178,912.55         4
                          7.1250             1207.30            80
                          6.8750             1207.30
VERNON ROCKVILCT 06066    1                  10/12/05           00
0440480234                05                 12/01/05           0.0000
80024532                  N                  11/01/35
0

10251763      369/G02     F                  120,000.00         ZZ
                          360                119,802.71         4
                          7.0000             798.36             80
                          6.7500             798.36
EL PASO       TX 79904    1                  10/05/05           00
0440564490                05                 12/01/05           0.0000
80116536                  N                  11/01/35
0

10251809      369/G02     F                  120,000.00         ZZ
                          360                119,802.71         4
                          7.0000             798.36             80
                          6.7500             798.36
EL PASO       TX 79904    1                  10/05/05           00
0440564383                05                 12/01/05           0.0000
80148935                  N                  11/01/35
0

10251825      369/G02     F                  60,000.00          ZZ
                          360                60,000.00          1
                          7.0000             350.00             80
                          6.7500             350.00
PLYMOUTH      IN 46563    1                  10/04/05           00
0440564789                05                 11/01/05           0.0000
80155146                  N                  10/01/35
0

10251853      369/G02     F                  127,900.00         ZZ
                          360                127,744.49         3
                          8.5000             983.44             80
                          8.2500             983.44
NORTH BENNINGTVT 05257    1                  10/12/05           00
0440480077                05                 12/01/05           0.0000
80165905                  N                  11/01/35
0

10251863      369/G02     F                  69,200.00          ZZ
                          360                69,089.01          2
                          7.1250             466.21             80
                          6.8750             466.21
SAINT ANN     MO 63074    1                  10/14/05           00
0440554301                05                 12/01/05           0.0000
80170210                  N                  11/01/35
0

10251901      369/G02     F                  169,000.00         ZZ
                          360                168,748.38         3
                          7.5000             1181.67            80
                          7.2500             1181.67
SALT LAKE CITYUT 84103    1                  10/11/05           00
0440483527                05                 12/01/05           0.0000
80183775                  N                  11/01/35
0

10253405      U05/G02     F                  76,650.00          ZZ
                          360                76,527.04          3
                          7.1250             516.41             80
                          6.8750             516.41
LUBBOCK       TX 79401    1                  10/27/05           00
0440678076                05                 12/01/05           0.0000
3000799863                N                  11/01/35
0

10253699      T61/G02     F                  83,893.00          ZZ
                          360                83,777.16          1
                          7.8750             608.28             90
                          7.6250             608.28
COATESVILLE   PA 19320    1                  10/31/05           10
0440448843                07                 12/01/05           25.0000
14453                     N                  11/01/35
0

10253717      Y78/G02     F                  103,548.00         ZZ
                          360                103,350.99         1
                          6.2500             637.56             78
                          6.0000             637.56
BAY CITY      MI 48706    5                  11/01/05           00
0440407393                05                 12/01/05           0.0000
22211197                  O                  11/01/35
0

10254341      E22/G02     F                  204,800.00         ZZ
                          360                204,428.70         1
                          6.5000             1294.48            79
                          6.2500             1294.48
MOBILE        AL 36608    2                  11/04/05           00
0426049524                05                 12/01/05           0.0000
0426049524                N                  11/01/35
0

10255687      462/G02     F                  150,750.00         ZZ
                          360                150,525.54         1
                          7.5000             1054.07            80
                          7.2500             1054.07
VALRICO       FL 33594    1                  10/31/05           00
0440554624                03                 12/01/05           0.0000
0006010375                N                  11/01/35
0

10255695      462/G02     F                  297,000.00         ZZ
                          360                296,546.61         1
                          7.3750             2051.31            90
                          7.1250             2051.31
LOVELAND      CO 80538    1                  10/31/05           01
0440550689                03                 12/01/05           25.0000
0006042873                O                  11/01/35
0

10255751      462/G02     F                  200,550.00         T
                          360                200,168.42         1
                          6.2500             1234.83            80
                          6.0000             1234.83
BRADENTON     FL 34212    1                  10/26/05           00
0440551851                09                 12/01/05           0.0000
0006229280                O                  11/01/35
0

10255855      462/G02     F                  445,000.00         ZZ
                          360                444,250.16         1
                          6.8750             2923.33            75
                          6.6250             2923.33
CAPE CORAL    FL 33914    4                  10/20/05           00
0440567956                05                 12/01/05           0.0000
0008585390                O                  11/01/35
0

10257407      E22/G01     F                  176,000.00         ZZ
                          360                176,000.00         1
                          6.2500             916.67             80
                          6.0000             916.67
PEMBROKE PINESFL 33024    5                  11/04/05           00
0425948411                01                 01/01/06           0.0000
0425948411                O                  12/01/35
0

10257499      E22/G01     F                  220,000.00         ZZ
                          360                219,815.18         1
                          6.8750             1445.24            79
                          6.6250             1445.24
COLORADO SPRINCO 80922    2                  11/03/05           00
0426058608                03                 01/01/06           0.0000
0426058608                O                  12/01/35
0

10260279      E22/G02     F                  30,750.00          ZZ
                          360                30,726.01          2
                          7.2500             209.77             75
                          7.0000             209.77
ROCHESTER     NY 14609    1                  11/10/05           00
0425798824                05                 01/01/06           0.0000
0425798824                N                  12/01/35
0

10263035      M37/G02     F                  145,600.00         T
                          360                145,477.68         1
                          6.8750             956.49             80
                          6.6250             956.49
ALBUQUERQUE   NM 87114    1                  11/04/05           00
0440507226                03                 01/01/06           0.0000
623570                    O                  12/01/35
0

10264423      E22/G02     F                  123,600.00         ZZ
                          360                123,503.58         4
                          7.2500             843.17             80
                          7.0000             843.17
CLARKSVILLE   TN 37043    1                  11/14/05           00
0426078648                05                 01/01/06           0.0000
0426078648                N                  12/01/35
0

10264583      E22/G02     F                  184,500.00         ZZ
                          360                184,366.46         2
                          7.6250             1305.88            90
                          7.3750             1305.88
PHILA         PA 19131    1                  11/14/05           04
0426193389                05                 01/01/06           25.0000
0426193389                N                  12/01/35
0

10265939      E22/G01     F                  160,000.00         ZZ
                          360                159,851.81         1
                          6.3750             998.19             80
                          6.1250             998.19
FALL RIVER    MA 02720    1                  11/15/05           00
0425950144                01                 01/01/06           0.0000
0425950144                O                  12/01/35
0

10266127      E22/G02     F                  116,000.00         ZZ
                          360                115,902.54         1
                          6.8750             762.04             80
                          6.6250             762.04
PEARLAND      TX 77581    1                  11/14/05           00
0426208161                09                 01/01/06           0.0000
0426208161                O                  12/01/35
0

10266427      H76/G02     F                  425,000.00         ZZ
                          360                424,247.97         1
                          6.6250             2721.33            79
                          6.3750             2721.33
MADISON       MS 39110    5                  10/31/05           00
0440477214                05                 12/01/05           0.0000
2005675798                O                  11/01/35
0

10266445      H76/G02     F                  165,000.00         ZZ
                          360                164,721.95         1
                          6.8750             1083.94            69
                          6.6250             1083.94
SHEFFIELD     MA 01257    5                  10/31/05           00
0440477206                05                 12/01/05           0.0000
2005671273                O                  11/01/35
0

10266459      H76/G02     F                  192,000.00         ZZ
                          360                191,692.01         1
                          7.1250             1293.54            78
                          6.8750             1293.54
WESLEY        AR 72773    5                  11/03/05           00
0440479061                05                 12/01/05           0.0000
2005659364                O                  11/01/35
0

10267689      H76/G02     F                  96,000.00          ZZ
                          360                95,838.22          1
                          6.8750             630.66             80
                          6.6250             630.66
PALM BAY      FL 32907    1                  10/31/05           00
0440477230                05                 12/01/05           0.0000
2005675698                N                  11/01/35
0

10267969      Y94/G02     F                  780,000.00         ZZ
                          360                779,294.87         1
                          6.5000             4930.13            80
                          6.2500             4930.13
SACRAMENTO    CA 95819    1                  11/08/05           00
0440716991                05                 01/01/06           0.0000
0000013663                O                  12/01/35
0

10268993      E82/G01     F                  183,200.00         ZZ
                          360                183,042.27         1
                          6.7500             1188.23            59
                          6.5000             1188.23
NORFOLK       VA 23504    2                  11/14/05           00
0401195169                05                 01/01/06           0.0000
0401195169                O                  12/01/35
0

10269415      H76/G02     F                  522,000.00         ZZ
                          360                521,030.47         1
                          6.3750             3256.61            90
                          6.1250             3256.61
WESTBURY      NY 11590    5                  10/28/05           01
0440575421                05                 12/01/05           25.0000
6734002977                O                  11/01/35
0

10269435      H76/G02     F                  185,600.00         ZZ
                          360                185,287.25         1
                          6.8750             1219.26            80
                          6.6250             1219.26
PITTSFIELD    NH 03263    5                  10/27/05           00
0440573772                05                 12/01/05           0.0000
2005674316                O                  11/01/35
0

10269787      H76/G02     F                  308,000.00         ZZ
                          360                307,541.39         1
                          7.5000             2153.59            80
                          7.2500             2153.59
BERWYN HEIGHTSMD 20740    5                  10/25/05           00
0440575397                05                 12/01/05           0.0000
2005675508                O                  11/01/35
0

10269863      H76/G02     F                  175,000.00         ZZ
                          240                174,315.89         1
                          6.8750             1343.68            65
                          6.6250             1343.68
ATTLEBORO     MA 02703    5                  10/28/05           00
0440575413                05                 12/01/05           0.0000
2005676507                O                  11/01/25
0

10271423      T61/G02     F                  78,795.00          ZZ
                          360                78,740.77          1
                          7.8750             571.32             90
                          7.6250             571.32
COATESVILLE   PA 19320    1                  11/10/05           14
0440565992                07                 01/01/06           25.0000
14816                     N                  12/01/35
0

10271449      H76/G02     F                  180,000.00         ZZ
                          360                179,704.04         1
                          7.0000             1197.55            80
                          6.7500             1197.55
BALDWINSVILLE NY 13027    5                  11/01/05           00
0440551034                05                 12/01/05           0.0000
2005675938                O                  11/01/35
0

10271539      H76/G02     F                  410,000.00         T
                          360                409,358.37         1
                          7.2500             2796.93            54
                          7.0000             2796.93
NORTH TOPSAIL NC 28460    5                  10/28/05           00
0440575389                05                 12/01/05           0.0000
2005673676                O                  11/01/35
0

10271597      253/253     F                  172,000.00         ZZ
                          360                172,000.00         1
                          6.5000             931.67             80
                          6.2500             931.67
JACKSON       MI 49203    1                  11/04/05           00
642760                    05                 01/01/06           0.0000
642760                    O                  12/01/35
0

10271599      H76/G02     F                  128,000.00         ZZ
                          360                127,712.87         1
                          6.8750             840.87             80
                          6.6250             840.87
PARKVILLE     MD 21234    5                  11/01/05           00
0440569812                07                 12/01/05           0.0000
2005673200                O                  11/01/35
0

10271747      313/G02     F                  351,000.00         ZZ
                          360                350,378.93         1
                          6.6250             2247.49            79
                          6.3750             2247.49
HAVERHILL     MA 01830    2                  10/26/05           00
0440668515                05                 12/01/05           0.0000
10875839                  O                  11/01/35
0

10271775      H76/G02     F                  123,000.00         ZZ
                          360                122,825.80         1
                          7.7500             881.19             71
                          7.5000             881.19
WARE          MA 01082    5                  10/27/05           00
0440571917                05                 12/01/05           0.0000
2005673758                O                  11/01/35
0

10271827      H76/G02     F                  285,000.00         ZZ
                          360                284,564.93         1
                          7.3750             1968.43            60
                          7.1250             1968.43
PORT CHESTER  NY 10573    5                  11/03/05           00
0440573657                05                 12/01/05           0.0000
2005677013                N                  11/01/35
0

10272587      H76/G02     F                  331,200.00         ZZ
                          360                330,628.08         1
                          6.7500             2148.16            90
                          6.5000             2148.16
FORTSON       GA 31808    2                  10/10/05           01
0440550739                03                 12/01/05           25.0000
2005670406                O                  11/01/35
0

10272649      H76/G02     F                  179,000.00         ZZ
                          360                178,690.89         1
                          6.7500             1161.00            95
                          6.5000             1161.00
STRONGSVILLE  OH 44149    5                  10/31/05           01
0440551067                05                 12/01/05           30.0000
2005676189                O                  11/01/35
0

10272785      H76/G02     F                  120,000.00         ZZ
                          360                119,854.09         1
                          8.5000             922.70             80
                          8.2500             922.70
CHESWICK      PA 15024    5                  10/26/05           00
0440570026                05                 12/01/05           0.0000
2005675395                O                  11/01/35
0

10272943      N67/G02     F                  169,200.00         ZZ
                          360                168,771.11         1
                          6.8750             1111.52            86
                          6.0750             1111.52
DURANT        OK 74701    2                  09/19/05           36
0440551141                05                 11/01/05           30.0000
1165007791                O                  10/01/35
0

10272945      N67/G02     F                  139,760.00         ZZ
                          360                138,808.70         1
                          8.0000             1025.51            90
                          7.7500             1025.51
ALBUQUERQUE   NM 87124    1                  10/07/05           12
0440554947                05                 12/01/05           30.0000
1165007906                O                  11/01/35
0

10272967      N67/G02     F                  100,800.00         ZZ
                          360                100,612.78         1
                          6.3750             628.86             80
                          6.1250             628.86
SPRINGFIELD   MI 49015    1                  10/25/05           00
0440555050                05                 12/01/05           0.0000
1330300320                O                  11/01/35
0

10272969      N67/G02     F                  123,200.00         T
                          360                122,987.26         1
                          6.7500             799.07             80
                          6.5000             799.07
PHOENIX       AZ 85019    1                  10/20/05           00
0440555068                03                 12/01/05           0.0000
1330300480                O                  11/01/35
0

10272971      N67/G02     F                  383,000.00         ZZ
                          360                380,897.18         1
                          5.8750             2265.59            71
                          5.6250             2265.59
OVERTON       NV 89040    2                  10/18/05           00
0440555076                05                 12/01/05           0.0000
1360003290                O                  11/01/35
0

10272975      N67/G02     F                  296,350.00         ZZ
                          360                295,812.75         1
                          6.5000             1873.13            80
                          6.2500             1873.13
LAS VEGAS     NV 89148    1                  10/18/05           00
0440555092                03                 12/01/05           0.0000
1360300429                O                  11/01/35
0

10272995      N67/G02     F                  397,600.00         ZZ
                          360                396,962.21         1
                          7.1250             2678.70            79
                          6.8750             2678.70
RENO          NV 89523    1                  10/10/05           00
0440555191                03                 12/01/05           0.0000
1860300132                N                  11/01/35
0

10273007      N67/G02     F                  112,500.00         ZZ
                          360                112,154.42         1
                          7.3750             777.01             93
                          7.1250             777.01
BISHOPVILLE   SC 29010    1                  08/12/05           01
0440555258                05                 10/01/05           35.0000
3253002039                O                  09/01/35
0

10273053      N67/G02     F                  150,000.00         ZZ
                          360                149,560.38         1
                          6.1250             911.42             63
                          5.8750             911.42
CAPE CORAL    FL 33991    5                  09/23/05           00
0440555480                05                 11/01/05           0.0000
3253004206                N                  10/01/35
0

10273057      N67/G02     F                  279,200.00         ZZ
                          360                278,740.96         1
                          7.0000             1857.52            80
                          6.7500             1857.52
PLACIDA       FL 33946    1                  10/31/05           00
0440555506                03                 12/01/05           0.0000
3253004354                O                  11/01/35
0

10273091      N67/G02     F                  77,400.00          T
                          360                77,284.76          1
                          7.5000             541.19             90
                          7.2500             541.19
SEBRING       FL 33872    1                  10/20/05           01
0440555670                01                 12/01/05           25.0000
3253004907                O                  11/01/35
0

10273113      N67/G02     F                  150,000.00         ZZ
                          360                148,448.55         1
                          6.8750             985.39             70
                          6.6250             985.39
CORAL SPRINGS FL 33071    1                  10/17/05           00
0440555787                01                 11/01/05           0.0000
3253005132                O                  10/01/35
0

10273123      N67/G02     F                  71,100.00          ZZ
                          360                71,009.01          1
                          8.2500             534.15             90
                          8.0000             534.15
WESTMORELAND  TN 37186    1                  10/18/05           14
0440555837                05                 12/01/05           30.0000
3253005203                O                  11/01/35
0

10273131      N67/G02     F                  175,000.00         ZZ
                          360                174,658.95         1
                          6.1250             1063.32            64
                          5.8750             1063.32
SORRENTO      FL 32776    1                  10/25/05           00
0440555878                03                 12/01/05           0.0000
3253005238                O                  11/01/35
0

10273143      N67/G02     F                  63,920.00          ZZ
                          360                63,831.75          1
                          7.8750             463.46             80
                          7.6250             463.46
ORLANDO       FL 32808    1                  10/21/05           00
0440555944                09                 12/01/05           0.0000
3253005310                O                  11/01/35
0

10273145      N67/G02     F                  96,750.00          ZZ
                          360                96,609.51          1
                          7.6250             684.79             90
                          7.3750             684.79
GREENWOOD     IN 46143    1                  10/18/05           11
0440555951                03                 12/01/05           30.0000
3253005332                N                  11/01/35
0

10273167      N67/G02     F                  53,300.00          T
                          360                53,230.04          1
                          8.1250             395.75             70
                          7.8750             395.75
LETCHER       KY 41832    5                  10/31/05           00
0440556066                05                 12/01/05           0.0000
3253005389                O                  11/01/35
0

10273177      N67/G02     F                  135,200.00         ZZ
                          360                134,972.17         1
                          6.8750             888.17             80
                          6.6250             888.17
ROUND LAKE BEAIL 60073    2                  10/19/05           00
0440556116                05                 12/01/05           0.0000
3253005420                O                  11/01/35
0

10273185      N67/G02     F                  102,400.00         ZZ
                          360                102,107.37         1
                          6.5000             647.24             80
                          6.2500             647.24
MARIETTA      GA 30008    5                  10/20/05           00
0440556165                05                 12/01/05           0.0000
3253005465                O                  11/01/35
0

10273187      N67/G02     F                  340,000.00         ZZ
                          360                339,351.26         1
                          7.2500             2319.40            80
                          7.0000             2319.40
CAPE CORAL    FL 33904    1                  10/19/05           00
0440556173                05                 12/01/05           0.0000
3253005467                O                  11/01/35
0

10273191      N67/G02     F                  96,000.00          ZZ
                          360                95,853.33          1
                          7.3750             663.05             80
                          7.1250             663.05
MEMPHIS       TN 38115    1                  10/25/05           00
0440556199                05                 12/01/05           0.0000
3253005482                N                  11/01/35
0

10273197      N67/G02     F                  113,520.00         ZZ
                          360                113,417.38         1
                          6.5000             717.52             80
                          6.2500             717.52
ORLANDO       FL 32810    1                  11/09/05           00
0440556223                05                 01/01/06           0.0000
3253005499                O                  12/01/35
0

10273201      N67/G02     F                  188,000.00         ZZ
                          360                187,533.61         1
                          6.7500             1219.36            80
                          6.5000             1219.36
ST PETERSBURG FL 33704    1                  10/24/05           00
0440556249                05                 12/01/05           0.0000
3253005504                O                  11/01/35
0

10273221      N67/G02     F                  122,650.00         T
                          360                122,438.20         1
                          6.7500             795.51             80
                          6.5000             795.51
CHARLOTTE     NC 28212    1                  10/24/05           00
0440556348                03                 12/01/05           0.0000
3253005574                O                  11/01/35
0

10273225      N67/G02     F                  151,050.00         ZZ
                          360                150,841.41         1
                          7.8750             1095.22            95
                          7.6250             1095.22
LILBURN       GA 30047    1                  10/31/05           14
0440556363                05                 12/01/05           35.0000
3253005592                O                  11/01/35
0

10273241      N67/G02     F                  97,000.00          ZZ
                          360                96,832.51          1
                          6.7500             629.14             80
                          6.5000             629.14
MATTHEWS      NC 28105    1                  10/21/05           00
0440556447                03                 12/01/05           0.0000
3253005644                O                  11/01/35
0

10273251      N67/G02     F                  110,400.00         ZZ
                          360                110,168.93         1
                          5.7500             644.26             80
                          5.5000             644.26
CHARLOTTE     NC 28269    1                  10/28/05           00
0440556496                05                 12/01/05           0.0000
3253005664                O                  11/01/35
0

10273253      N67/G02     F                  544,000.00         ZZ
                          360                543,190.02         1
                          7.5000             3803.73            80
                          7.2500             3803.73
NOVI          MI 48374    1                  10/20/05           00
0440556504                01                 12/01/05           0.0000
3253005668                O                  11/01/35
0

10273279      N67/G02     F                  61,750.00          ZZ
                          360                61,668.95          1
                          8.1250             458.49             95
                          7.8750             458.49
SALISBURY     NC 28146    1                  11/03/05           01
0440556637                05                 12/01/05           35.0000
3253005868                O                  11/01/35
0

10273295      N67/G02     F                  90,000.00          T
                          360                89,929.79          1
                          7.2500             613.96             90
                          7.0000             613.96
LEXINGTON     KY 40505    1                  11/08/05           11
0440556710                05                 01/01/06           25.0000
3253006057                O                  12/01/35
0

10273299      N67/G02     F                  182,000.00         ZZ
                          360                181,827.31         1
                          6.2500             1120.61            80
                          6.0000             1120.61
TAMPA         FL 33634    1                  11/07/05           00
0440556744                05                 01/01/06           0.0000
3253006083                O                  12/01/35
0

10273303      N67/G02     F                  89,680.00          ZZ
                          360                89,600.88          1
                          6.6250             574.23             80
                          6.3750             574.23
COLLIERVILLE  TN 38017    2                  11/04/05           00
0440556769                05                 01/01/06           0.0000
3253006110                N                  12/01/35
0

10273321      N67/G02     F                  41,250.00          ZZ
                          360                41,223.69          1
                          8.2500             309.90             75
                          8.0000             309.90
CHARLOTTE     NC 28216    5                  11/10/05           00
0440556850                05                 01/01/06           0.0000
3253006375                N                  12/01/35
0

10273327      N67/G02     F                  64,200.00          ZZ
                          360                64,011.84          1
                          6.1250             390.09             46
                          5.8750             390.09
PEMBROKE PINESFL 33027    5                  09/08/05           00
0440556884                01                 11/01/05           0.0000
3254021149                O                  10/01/35
0

10273331      N67/G02     F                  120,000.00         ZZ
                          360                119,573.01         1
                          6.6250             768.37             80
                          6.3750             768.37
FORT MYERS    FL 33907    1                  09/01/05           00
0440556900                03                 10/01/05           0.0000
3254021218                O                  09/01/35
0

10273333      N67/G02     F                  176,000.00         ZZ
                          360                175,710.64         1
                          7.0000             1170.93            80
                          6.7500             1170.93
MIAMI         FL 33033    1                  10/17/05           00
0440556918                05                 12/01/05           0.0000
3254021382                O                  11/01/35
0

10273341      N67/G02     F                  81,000.00          ZZ
                          360                80,825.16          1
                          6.6250             518.65             50
                          6.3750             518.65
CORAL SPRINGS FL 33071    2                  10/13/05           00
0440556959                01                 12/01/05           0.0000
3254021439                O                  11/01/35
0

10273345      N67/G02     F                  180,000.00         ZZ
                          360                179,696.69         1
                          6.8750             1182.47            80
                          6.6250             1182.47
PEMBROKE PINESFL 33026    5                  10/21/05           00
0440556975                03                 12/01/05           0.0000
3254021446                O                  11/01/35
0

10273351      N67/G02     F                  130,000.00         ZZ
                          360                129,760.70         1
                          7.5000             908.98             50
                          7.2500             908.98
LAKE WORTH    FL 33463    5                  10/14/05           00
0440557007                03                 12/01/05           0.0000
3254021466                O                  11/01/35
0

10273353      N67/G02     F                  99,200.00          ZZ
                          360                99,120.67          1
                          7.1250             668.33             80
                          6.8750             668.33
HIALEAH       FL 33014    1                  11/08/05           00
0440557015                01                 01/01/06           0.0000
3254021476                O                  12/01/35
0

10273357      N67/G02     F                  132,720.00         ZZ
                          360                132,473.50         1
                          6.3750             828.00             80
                          6.1250             828.00
INTERLACHEN   FL 32148    1                  10/31/05           00
0440557031                05                 12/01/05           0.0000
3254021503                O                  11/01/35
0

10273363      N67/G02     F                  121,125.00         ZZ
                          360                120,820.68         2
                          8.3750             920.64             85
                          7.4550             920.64
FRANKLINTON   NC 27525    5                  07/29/05           26
0440551158                05                 10/01/05           25.0000
3255008077                O                  09/01/35
0

10273365      N67/G02     F                  110,675.00         ZZ
                          360                110,044.31         1
                          7.1250             745.64             95
                          6.8750             745.64
PALM BAY      FL 32909    1                  05/26/05           10
0440557064                05                 07/01/05           35.0000
3255008089                O                  06/01/35
0

10273367      N67/G02     F                  44,500.00          ZZ
                          360                44,310.93          1
                          6.8750             292.33             69
                          6.6250             292.33
ROME          GA 30161    2                  07/27/05           00
0440557072                05                 09/01/05           0.0000
3255008094                N                  08/01/35
0

10273387      N67/G02     F                  176,000.00         ZZ
                          360                175,553.88         1
                          6.8750             1156.19            80
                          6.6250             1156.19
ST AUGUSTINE  FL 32086    1                  09/23/05           00
0440557171                05                 11/01/05           0.0000
3255008381                O                  10/01/35
0

10273389      N67/G02     F                  244,800.00         ZZ
                          360                244,115.52         1
                          6.3750             1527.23            80
                          6.1250             1527.23
HUNTERSVILLE  NC 28078    1                  09/16/05           00
0440557189                03                 11/01/05           0.0000
3255008386                O                  10/01/35
0

10273395      N67/G02     F                  64,600.00          ZZ
                          360                64,455.28          1
                          7.5000             451.69             95
                          6.4500             451.69
LOGANSPORT    IN 46947    2                  09/27/05           25
0440551166                05                 11/01/05           35.0000
3255008412                O                  10/01/35
0

10273401      N67/G02     F                  183,915.00         ZZ
                          360                183,547.92         1
                          6.0000             1102.66            80
                          5.7500             1102.66
CHARLOTTE     NC 28227    1                  10/11/05           00
0440557239                03                 12/01/05           0.0000
3255008505                O                  11/01/35
0

10273411      N67/G02     F                  136,800.00         ZZ
                          360                136,506.81         1
                          5.6250             787.50             80
                          5.3750             787.50
TROY          IL 62294    2                  10/11/05           00
0440557296                05                 12/01/05           0.0000
3255008529                O                  11/01/35
0

10273427      N67/G02     F                  282,400.00         ZZ
                          360                281,958.07         1
                          7.2500             1926.47            80
                          7.0000             1926.47
CAPE CORAL    FL 33993    1                  10/18/05           00
0440557361                05                 12/01/05           0.0000
3255008645                O                  11/01/35
0

10273429      N67/G02     F                  204,100.00         ZZ
                          360                203,845.39         1
                          8.3750             1551.31            90
                          7.3850             1551.31
HOMESTEAD     FL 33033    1                  10/12/05           26
0440551182                03                 12/01/05           30.0000
3255008652                O                  11/01/35
0

10273431      N67/G02     F                  95,000.00          ZZ
                          360                94,823.55          1
                          6.3750             592.68             80
                          6.1250             592.68
CHARLOTTE     NC 28205    1                  10/14/05           00
0440557379                05                 12/01/05           0.0000
3255008672                O                  11/01/35
0

10273443      N67/G02     F                  148,105.00         ZZ
                          360                147,747.57         1
                          7.1250             997.81             95
                          6.8750             997.81
WINTER HAVEN  FL 33880    1                  09/28/05           10
0440557437                03                 11/01/05           35.0000
3255008772                O                  10/01/35
0

10273447      N67/G02     F                  195,120.00         T
                          360                194,748.76         1
                          6.2500             1201.39            80
                          6.0000             1201.39
DELTONA       FL 32738    1                  10/07/05           00
0440557452                05                 12/01/05           0.0000
3255008799                O                  11/01/35
0

10273449      N67/G02     F                  136,000.00         ZZ
                          360                135,776.39         1
                          7.0000             904.81             80
                          6.7500             904.81
MIAMI         FL 33147    1                  10/14/05           00
0440557460                05                 12/01/05           0.0000
3255008821                O                  11/01/35
0

10273459      N67/G02     F                  94,300.00          ZZ
                          360                93,775.65          4
                          7.2500             643.29             90
                          7.0000             643.29
ROCHESTER     NY 14608    1                  05/31/05           11
0440557510                05                 07/01/05           25.0000
3274027591                N                  06/01/35
0

10273493      N67/G02     F                  108,000.00         ZZ
                          360                107,633.95         1
                          6.8750             709.48             80
                          6.6250             709.48
ODESSA        FL 33556    1                  08/31/05           00
0440557684                05                 10/01/05           0.0000
3274032261                O                  09/01/35
0

10273497      N67/G02     F                  170,000.00         ZZ
                          360                169,734.74         2
                          7.7500             1217.90            74
                          7.5000             1217.90
ALBANY        NY 12203    1                  10/18/05           00
0440557700                05                 12/01/05           0.0000
3274032442                O                  11/01/35
0

10273499      N67/G02     F                  144,000.00         ZZ
                          360                143,587.97         1
                          6.2500             886.63             80
                          6.0000             886.63
FOREST HILL   MD 21050    1                  09/21/05           00
0440557718                01                 11/01/05           0.0000
3274032504                O                  10/01/35
0

10273501      N67/G02     F                  200,000.00         ZZ
                          360                199,652.01         1
                          7.1250             1347.44            65
                          6.8750             1347.44
LATHAM        NY 12110    1                  10/24/05           00
0440557726                05                 12/01/05           0.0000
3274032537                O                  11/01/35
0

10273503      N67/G02     F                  280,000.00         ZZ
                          360                279,487.36         1
                          6.5000             1769.79            80
                          6.2500             1769.79
BROOKLYN      NY 11211    1                  10/14/05           00
0440557734                01                 12/01/05           0.0000
3274032543                O                  11/01/35
0

10273515      N67/G02     F                  128,000.00         ZZ
                          360                127,667.51         1
                          6.7500             830.21             80
                          6.5000             830.21
PINE BUSH     NY 12566    1                  09/13/05           00
0440557791                05                 11/01/05           0.0000
3274032833                O                  10/01/35
0

10273519      N67/G02     F                  59,000.00          ZZ
                          360                56,545.57          2
                          7.5000             412.54             67
                          7.2500             412.54
CHEEKTOWAGA   NY 14225    1                  10/20/05           00
0440557825                05                 12/01/05           0.0000
3274032984                N                  11/01/35
0

10273529      N67/G02     F                  357,700.00         ZZ
                          360                357,035.64         1
                          6.3750             2231.58            80
                          6.1250             2231.58
COMMACK       NY 11725    1                  10/25/05           00
0440557874                05                 12/01/05           0.0000
3274033253                O                  11/01/35
0

10273537      N67/G02     F                  427,500.00         ZZ
                          360                426,847.40         1
                          7.3750             2952.64            95
                          7.1250             2952.64
LAURELTON     NY 11413    1                  10/14/05           01
0440557908                05                 12/01/05           35.0000
3274033431                O                  11/01/35
0

10273575      N67/G02     F                  150,000.00         ZZ
                          360                149,728.07         1
                          6.5000             948.10             75
                          6.2500             948.10
NEW BEDFORD   MA 02740    5                  10/13/05           00
0440558096                05                 12/01/05           0.0000
3274033841                O                  11/01/35
0

10273591      N67/G02     F                  98,000.00          ZZ
                          360                97,804.39          1
                          6.0000             587.56             40
                          5.7500             587.56
LORTON        VA 22079    2                  10/20/05           00
0440558161                01                 12/01/05           0.0000
3274034060                N                  11/01/35
0

10273593      N67/G02     F                  65,000.00          ZZ
                          360                64,903.22          2
                          7.5000             454.49             65
                          7.2500             454.49
ALBANY        NY 12206    5                  10/19/05           00
0440558179                05                 12/01/05           0.0000
3274034061                N                  11/01/35
0

10273599      N67/G02     F                  180,000.00         ZZ
                          360                179,681.50         1
                          6.6250             1152.56            80
                          6.3750             1152.56
BROADVIEW     IL 60155    1                  10/20/05           00
0440558203                05                 12/01/05           0.0000
3274034077                O                  11/01/35
0

10273613      N67/G02     F                  161,250.00         ZZ
                          360                161,130.33         1
                          7.5000             1127.48            75
                          7.2500             1127.48
EAST PROVIDENCRI 02914    1                  11/10/05           00
0440558278                05                 01/01/06           0.0000
3274034142                O                  12/01/35
0

10273619      N67/G02     F                  280,000.00         ZZ
                          360                279,441.13         2
                          6.0000             1678.74            78
                          5.7500             1678.74
ELIZABETH     NJ 07201    2                  10/26/05           00
0440558302                05                 12/01/05           0.0000
3274034164                O                  11/01/35
0

10273643      N67/G02     F                  116,939.00         ZZ
                          360                116,716.52         1
                          6.2500             720.01             80
                          6.0000             720.01
BRISTOL       PA 19007    1                  10/17/05           00
0440558419                05                 12/01/05           0.0000
3274034501                O                  11/01/35
0

10273649      N67/G02     F                  90,000.00          ZZ
                          360                89,852.03          2
                          7.0000             598.77             75
                          6.7500             598.77
HARRISBURG    PA 17103    5                  10/17/05           00
0440558443                05                 12/01/05           0.0000
3274034538                N                  11/01/35
0

10273655      N67/G02     F                  154,000.00         ZZ
                          360                153,720.82         2
                          6.5000             973.38             74
                          6.2500             973.38
MANHEIM       PA 17545    5                  10/11/05           00
0440558476                05                 12/01/05           0.0000
3274034562                O                  11/01/35
0

10273663      N67/G02     F                  152,000.00         ZZ
                          360                151,731.06         1
                          6.6250             973.27             80
                          6.3750             973.27
DUNDALK       MD 21222    5                  10/28/05           00
0440558518                05                 12/01/05           0.0000
3274034609                O                  11/01/35
0

10273671      N67/G02     F                  127,440.00         ZZ
                          360                127,191.64         1
                          6.1250             774.34             80
                          5.8750             774.34
HARRISBURG    PA 17109    1                  10/17/05           00
0440558559                05                 12/01/05           0.0000
3274034636                O                  11/01/35
0

10273675      N67/G02     F                  127,000.00         ZZ
                          360                126,810.91         1
                          7.5000             888.00             68
                          7.2500             888.00
TARIFFVILLE   CT 06061    1                  10/14/05           00
0440558575                03                 12/01/05           0.0000
3274034652                O                  11/01/35
0

10273677      N67/G02     F                  296,000.00         ZZ
                          360                295,423.13         1
                          6.1250             1798.53            80
                          5.8750             1798.53
UPPER MARLBOROMD 20774    5                  10/13/05           00
0440558583                05                 12/01/05           0.0000
3274034655                O                  11/01/35
0

10273681      N67/G02     F                  167,920.00         ZZ
                          360                167,615.57         1
                          6.5000             1061.37            80
                          6.2500             1061.37
BRIDGEPORT    CT 06610    1                  10/25/05           00
0440558609                05                 12/01/05           0.0000
3274034670                O                  11/01/35
0

10273693      N67/G02     F                  479,500.00         ZZ
                          360                478,587.71         1
                          6.2500             2952.36            70
                          6.0000             2952.36
SOUTH MERRICK NY 11566    1                  10/27/05           00
0440558674                05                 12/01/05           0.0000
3274034754                O                  11/01/35
0

10273697      N67/G02     F                  292,500.00         ZZ
                          360                292,101.78         1
                          8.0000             2146.26            90
                          6.6200             2146.26
NORTH ATTLEBORMA 02760    1                  10/21/05           28
0440551216                05                 12/01/05           30.0000
3274034778                O                  11/01/35
0

10273703      N67/G02     F                  444,500.00         ZZ
                          360                443,569.61         1
                          5.7500             2593.98            70
                          5.5000             2593.98
GERMANTOWN    MD 20876    5                  10/19/05           00
0440558716                05                 12/01/05           0.0000
3274034794                O                  11/01/35
0

10273715      N67/G02     F                  170,000.00         ZZ
                          360                169,802.88         1
                          8.7500             1337.39            90
                          7.6600             1337.39
HAMPTON       VA 23666    5                  10/14/05           26
0440551224                05                 12/01/05           30.0000
3274034832                O                  11/01/35
0

10273731      N67/G02     F                  356,800.00         ZZ
                          360                356,198.78         1
                          6.8750             2343.92            80
                          6.6250             2343.92
LUSBY         MD 20657    5                  10/26/05           00
0440558849                05                 12/01/05           0.0000
3274034873                O                  11/01/35
0

10273735      N67/G02     F                  652,500.00         T
                          360                651,373.26         1
                          6.7500             4232.10            75
                          6.5000             4232.10
BERLIN        MD 21811    1                  11/04/05           00
0440558872                03                 12/01/05           0.0000
3274034877                O                  11/01/35
0

10273741      N67/G02     F                  232,000.00         ZZ
                          360                231,609.08         1
                          6.8750             1524.07            80
                          6.6250             1524.07
DANBURY       CT 06811    1                  10/24/05           00
0440558906                01                 12/01/05           0.0000
3274034919                O                  11/01/35
0

10273751      N67/G02     F                  82,000.00          ZZ
                          360                81,850.31          1
                          6.5000             518.30             80
                          6.2500             518.30
MANHEIM       PA 17545    1                  10/27/05           00
0440558955                05                 12/01/05           0.0000
3274034986                O                  11/01/35
0

10273761      N67/G02     F                  52,800.00          ZZ
                          360                52,717.37          1
                          7.2500             360.19             80
                          7.0000             360.19
SELINSGROVE   PA 17870    1                  10/27/05           00
0440559003                05                 12/01/05           0.0000
3274035013                O                  11/01/35
0

10273763      N67/G02     F                  482,400.00         ZZ
                          360                481,871.02         1
                          9.0000             3881.50            90
                          7.8400             3881.50
NORWALK       CT 06854    1                  10/28/05           37
0440551240                05                 12/01/05           30.0000
3274035030                O                  11/01/35
0

10273777      N67/G02     F                  59,800.00          ZZ
                          360                55,706.04          1
                          8.5000             459.81             65
                          8.2500             459.81
MAYS LANDING  NJ 08330    5                  10/26/05           00
0440559078                01                 12/01/05           0.0000
3274035106                N                  11/01/35
0

10273779      N67/G02     F                  44,200.00          ZZ
                          360                44,129.11          1
                          7.1250             297.78             80
                          6.8750             297.78
PORTAGE       PA 15946    1                  11/01/05           00
0440559086                05                 12/01/05           0.0000
3274035108                O                  11/01/35
0

10273785      N67/G02     F                  122,000.00         ZZ
                          360                121,778.83         1
                          6.5000             771.12             42
                          6.2500             771.12
HOFFMAN ESTATEIL 60192    1                  11/02/05           00
0440559110                01                 12/01/05           0.0000
3274035135                O                  11/01/35
0

10273807      N67/G02     F                  64,000.00          ZZ
                          360                63,911.63          1
                          7.8750             464.04             80
                          7.6250             464.04
NUMIDIA       PA 17858    1                  10/28/05           00
0440559227                03                 12/01/05           0.0000
3274035330                O                  11/01/35
0

10273809      N67/G02     F                  169,500.00         ZZ
                          360                169,343.01         1
                          6.3750             1057.46            63
                          6.1250             1057.46
EAST ORANGE   NJ 07017    2                  11/04/05           00
0440559235                05                 01/01/06           0.0000
3274035362                O                  12/01/35
0

10273811      N67/G02     F                  325,850.00         ZZ
                          360                325,433.01         1
                          8.2500             2448.00            95
                          6.9600             2448.00
HARRISBURG    PA 17110    1                  11/04/05           26
0440551257                05                 12/01/05           35.0000
3274035363                O                  11/01/35
0

10273829      N67/G02     F                  369,500.00         ZZ
                          360                369,189.58         1
                          6.8750             2427.35            56
                          6.6250             2427.35
DORCHESTER    MA 02125    2                  11/04/05           00
0440559326                05                 01/01/06           0.0000
3274035543                O                  12/01/35
0

10273839      N67/G02     F                  389,000.00         ZZ
                          360                388,656.79         2
                          6.6250             2490.81            69
                          6.3750             2490.81
NORWALK       CT 06854    2                  11/08/05           00
0440559375                05                 01/01/06           0.0000
3274035870                N                  12/01/35
0

10273865      N67/G02     F                  256,000.00         ZZ
                          360                255,213.15         1
                          5.8750             1514.34            80
                          5.6250             1514.34
CATONSVILLE   MD 21228    1                  09/12/05           00
0440559490                05                 11/01/05           0.0000
3275006293                O                  10/01/35
0

10273881      N67/G02     F                  123,500.00         ZZ
                          360                123,325.10         1
                          7.7500             884.77             95
                          7.5000             884.77
ROCHESTER     NY 14612    1                  10/21/05           12
0440559573                05                 12/01/05           35.0000
3275006401                O                  11/01/35
0

10273893      N67/G02     F                  384,800.00         ZZ
                          360                384,067.88         2
                          6.2500             2369.28            80
                          6.0000             2369.28
SAUGUS        MA 01906    2                  10/14/05           00
0440559631                05                 12/01/05           0.0000
3275006437                O                  11/01/35
0

10273907      N67/G02     F                  140,000.00         ZZ
                          360                139,733.64         1
                          6.2500             862.00             59
                          6.0000             862.00
NEW PALTZ     NY 12561    1                  10/17/05           00
0440559706                05                 12/01/05           0.0000
3275006479                O                  11/01/35
0

10273949      N67/G02     F                  70,000.00          ZZ
                          360                69,614.08          1
                          6.8750             459.85             80
                          6.6250             459.85
COVINGTON     LA 70433    1                  07/29/05           00
0440559904                05                 09/01/05           0.0000
3311000888                O                  08/01/35
0

10273967      N67/G02     F                  97,000.00          ZZ
                          360                96,810.96          1
                          6.1250             589.38             49
                          5.8750             589.38
GLENDALE      AZ 85307    5                  10/20/05           00
0440559995                05                 12/01/05           0.0000
3311001651                O                  11/01/35
0

10273983      N67/G02     F                  198,000.00         ZZ
                          360                197,658.10         1
                          6.7500             1284.22            58
                          6.5000             1284.22
GILBERT       AZ 85296    5                  10/20/05           00
0440560076                03                 12/01/05           0.0000
3311001841                O                  11/01/35
0

10273997      N67/G02     F                  63,920.00          ZZ
                          360                63,791.17          1
                          6.8750             419.91             80
                          6.6250             419.91
SAN ANGELO    TX 76904    1                  10/20/05           00
0440560159                05                 12/01/05           0.0000
3311001928                N                  11/01/35
0

10274001      N67/G02     F                  100,000.00         ZZ
                          360                99,861.91          1
                          7.8750             725.07             65
                          7.6250             725.07
FULTON        TX 78358    1                  10/17/05           00
0440560175                05                 12/01/05           0.0000
3311001934                O                  11/01/35
0

10274003      N67/G02     F                  203,000.00         ZZ
                          360                202,631.97         1
                          6.5000             1283.10            70
                          6.2500             1283.10
SCOTTSDALE    AZ 85260    1                  10/21/05           00
0440560183                03                 12/01/05           0.0000
3311001935                N                  11/01/35
0

10274007      N67/G02     F                  152,910.00         ZZ
                          360                152,593.52         1
                          7.7500             1095.47            90
                          7.5000             1095.47
SPRINGFIELD   LA 70462    1                  10/19/05           11
0440560209                05                 12/01/05           30.0000
3311001942                O                  11/01/35
0

10274009      N67/G02     F                  141,750.00         ZZ
                          360                141,505.22         1
                          6.7500             919.39             75
                          6.5000             919.39
TUCSON        AZ 85715    1                  10/17/05           00
0440560217                03                 12/01/05           0.0000
3311001951                O                  11/01/35
0

10274013      N67/G02     F                  200,000.00         ZZ
                          360                199,662.98         1
                          6.8750             1313.86            65
                          6.6250             1313.86
ROCKPORT      TX 78382    1                  10/17/05           00
0440560233                05                 12/01/05           0.0000
3311001979                O                  11/01/35
0

10274015      N67/G02     F                  158,400.00         ZZ
                          360                158,139.56         1
                          7.0000             1053.84            80
                          6.7500             1053.84
SLIDELL       LA 70460    1                  10/21/05           00
0440560241                03                 12/01/05           0.0000
3311001980                O                  11/01/35
0

10274017      N67/G02     F                  427,500.00         ZZ
                          360                427,130.17         1
                          10.1250            3791.17            95
                          9.8750             3791.17
SCOTTSDALE    AZ 85250    1                  10/20/05           01
0440560258                05                 12/01/05           35.0000
3311001987                O                  11/01/35
0

10274021      N67/G02     F                  120,650.00         ZZ
                          360                120,491.63         1
                          8.1250             895.82             95
                          7.8750             895.82
MISSOURI CITY TX 77459    1                  10/12/05           01
0440560274                03                 12/01/05           35.0000
3311002020                O                  11/01/35
0

10274029      N67/G02     F                  162,000.00         ZZ
                          240                161,389.25         1
                          7.6250             1317.47            58
                          7.3750             1317.47
TEMPE         AZ 85282    5                  10/13/05           00
0440560308                05                 12/01/05           0.0000
3311002061                N                  11/01/25
0

10274035      N67/G02     F                  317,600.00         ZZ
                          360                316,919.35         1
                          5.6250             1828.28            80
                          5.3750             1828.28
MANDEVILLE    LA 70448    1                  10/21/05           00
0440560332                05                 12/01/05           0.0000
3311002075                O                  11/01/35
0

10274045      N67/G02     F                  151,900.00         ZZ
                          360                151,772.39         1
                          6.8750             997.87             95
                          6.6250             997.87
COVINGTON     LA 70433    1                  11/08/05           11
0440560381                05                 01/01/06           35.0000
3311002170                O                  12/01/35
0

10274047      N67/G02     F                  212,000.00         ZZ
                          360                211,615.67         1
                          6.5000             1339.98            80
                          6.2500             1339.98
CHANDLER      AZ 85224    5                  10/27/05           00
0440560399                05                 12/01/05           0.0000
3311002200                O                  11/01/35
0

10274051      N67/G02     F                  126,000.00         ZZ
                          360                125,802.83         1
                          7.2500             859.54             90
                          7.0000             859.54
BUSH          LA 70431    1                  10/28/05           01
0440560415                05                 12/01/05           30.0000
3311002207                O                  11/01/35
0

10274053      N67/G02     F                  92,000.00          ZZ
                          360                91,837.21          1
                          6.6250             589.09             80
                          6.3750             589.09
SAN ANGELO    TX 76904    1                  10/27/05           00
0440560423                05                 12/01/05           0.0000
3311002215                O                  11/01/35
0

10274055      N67/G02     F                  75,200.00          ZZ
                          360                75,130.35          1
                          6.3750             469.15             80
                          6.1250             469.15
HOUSTON       TX 77014    1                  11/01/05           00
0440560431                03                 01/01/06           0.0000
3311002221                O                  12/01/35
0

10274069      N67/G02     F                  76,500.00          ZZ
                          360                76,315.39          1
                          7.1250             515.39             85
                          6.8750             515.39
MESQUITE      TX 75150    2                  10/04/05           11
0440560506                05                 11/01/05           25.0000
3315006202                N                  10/01/35
0

10274071      N67/G02     F                  155,200.00         TX
                          360                154,897.55         1
                          6.1250             943.01             80
                          5.8750             943.01
SPRING        TX 77386    5                  10/06/05           00
0440560514                05                 12/01/05           0.0000
3315006204                O                  11/01/35
0

10274081      N67/G02     F                  320,000.00         ZZ
                          360                318,141.76         1
                          5.8750             1892.92            75
                          5.6250             1892.92
RANCHO CUCAMONCA 91701    5                  10/07/05           00
0440560563                05                 12/01/05           0.0000
3315006268                N                  11/01/35
0

10274087      N67/G02     F                  300,000.00         ZZ
                          360                297,162.08         1
                          6.5000             1896.20            80
                          6.2500             1896.20
DIAMOND BAR   CA 91765    2                  09/20/05           00
0440560597                01                 11/01/05           0.0000
3315006303                O                  10/01/35
0

10274093      N67/G02     F                  127,300.00         ZZ
                          360                126,935.74         1
                          6.2500             783.81             95
                          6.0000             783.81
SPRING        TX 77373    1                  09/28/05           14
0440560621                03                 11/01/05           35.0000
3315006333                O                  10/01/35
0

10274095      N67/G02     F                  116,800.00         ZZ
                          360                116,481.50         1
                          6.5000             738.26             80
                          6.2500             738.26
PORTLAND      OR 97236    1                  09/16/05           00
0440560639                01                 11/01/05           0.0000
3315006341                O                  10/01/35
0

10274101      N67/G02     F                  355,000.00         ZZ
                          360                354,256.95         1
                          5.7500             2071.68            67
                          5.5000             2071.68
RANCHO CUCAMONCA 91701    5                  10/10/05           00
0440560662                05                 12/01/05           0.0000
3315006364                O                  11/01/35
0

10274117      N67/G02     F                  379,200.00         ZZ
                          360                378,495.71         1
                          6.3750             2365.71            80
                          6.1250             2365.71
FORT COLLINS  CO 80524    5                  10/05/05           00
0440560738                05                 12/01/05           0.0000
3315006418                O                  11/01/35
0

10274125      N67/G02     F                  193,000.00         ZZ
                          360                192,623.02         2
                          6.6250             1235.80            53
                          6.3750             1235.80
LOS ANGELES   CA 90037    5                  10/14/05           00
0440560779                05                 12/01/05           0.0000
3318005375                O                  11/01/35
0

10274129      N67/G02     F                  280,000.00         ZZ
                          360                279,467.26         2
                          6.2500             1724.01            70
                          6.0000             1724.01
YUBA CITY AREACA 95991    5                  10/06/05           00
0440560795                05                 12/01/05           0.0000
3318005484                N                  11/01/35
0

10274135      N67/G02     F                  230,000.00         ZZ
                          360                229,529.85         1
                          5.8750             1360.54            78
                          5.6250             1360.54
NEWBURY PARK ACA 91320    2                  10/17/05           00
0440560829                01                 12/01/05           0.0000
3318005741                O                  11/01/35
0

10274141      N67/G02     F                  218,000.00         ZZ
                          360                217,434.41         1
                          5.7500             1272.19            52
                          5.5000             1272.19
SAN DIEGO     CA 92113    5                  10/14/05           00
0440560852                05                 12/01/05           0.0000
3318005817                O                  11/01/35
0

10274149      N67/G02     F                  405,000.00         ZZ
                          360                404,172.14         1
                          5.8750             2395.73            76
                          5.6250             2395.73
LONG BEACH    CA 90802    2                  10/10/05           00
0440560902                01                 12/01/05           0.0000
3318005969                O                  11/01/35
0

10274165      N67/G02     F                  357,000.00         ZZ
                          360                356,653.02         1
                          6.1250             2169.17            85
                          5.4950             2169.17
CEDAR GROVE   NJ 07009    2                  11/04/05           26
0440551273                05                 01/01/06           25.0000
3318006063                O                  12/01/35
0

10274169      N67/G02     F                  353,000.00         ZZ
                          360                352,295.42         1
                          6.0000             2116.41            52
                          5.7500             2116.41
DOWNEY        CA 90241    2                  10/24/05           00
0440560993                05                 12/01/05           0.0000
3318006069                O                  11/01/35
0

10274173      N67/G02     F                  433,948.00         ZZ
                          360                433,060.97         1
                          5.8750             2566.97            50
                          5.6250             2566.97
CARMEL        CA 93923    2                  10/13/05           00
0440561017                05                 12/01/05           0.0000
3318006074                O                  11/01/35
0

10274181      N67/G02     F                  329,600.00         ZZ
                          360                329,002.45         1
                          6.5000             2083.30            80
                          6.2500             2083.30
WILDWOOD      NJ 08260    1                  10/21/05           00
0440561058                01                 12/01/05           0.0000
3318006095                N                  11/01/35
0

10274209      N67/G02     F                  340,000.00         ZZ
                          360                339,301.40         1
                          6.3750             2121.16            74
                          6.1250             2121.16
CANYON COUNTRYCA 91351    5                  10/19/05           00
0440561199                05                 12/01/05           0.0000
3318500692                O                  11/01/35
0

10274221      N67/G02     F                  162,500.00         ZZ
                          360                162,219.40         1
                          6.7500             1053.97            65
                          6.5000             1053.97
BROOKLYN PARK MN 55444    5                  10/20/05           00
0440561256                05                 12/01/05           0.0000
3339002963                N                  11/01/35
0

10274223      N67/G02     F                  139,750.00         ZZ
                          360                139,508.67         1
                          6.7500             906.42             65
                          6.5000             906.42
SAVAGE        MN 55378    5                  10/20/05           00
0440561264                05                 12/01/05           0.0000
3339002965                N                  11/01/35
0

10274225      N67/G02     F                  139,750.00         ZZ
                          360                139,508.67         1
                          6.7500             906.42             65
                          6.5000             906.42
SAVAGE        MN 55378    5                  10/20/05           00
0440561272                05                 12/01/05           0.0000
3339002966                N                  11/01/35
0

10274229      N67/G02     F                  99,200.00          ZZ
                          360                99,024.47          1
                          6.6250             635.19             80
                          6.3750             635.19
PUEBLO        CO 81001    5                  10/17/05           00
0440561298                05                 12/01/05           0.0000
3339003006                O                  11/01/35
0

10274247      N67/G02     F                  320,000.00         ZZ
                          360                319,724.49         1
                          6.7500             2075.51            77
                          6.5000             2075.51
BATTLE GROUND WA 98604    5                  11/04/05           00
0440561389                05                 01/01/06           0.0000
3339003188                O                  12/01/35
0

10274251      N67/G02     F                  160,400.00         ZZ
                          360                160,079.84         1
                          6.0000             961.68             65
                          5.7500             961.68
OLYMPIA       WA 98513    1                  10/24/05           00
0440561405                05                 12/01/05           0.0000
3339003193                O                  11/01/35
0

10274257      N67/G02     F                  80,000.00          ZZ
                          360                79,942.10          1
                          7.6250             566.23             80
                          7.3750             566.23
DALHART       TX 79022    1                  11/01/05           00
0440561439                05                 01/01/06           0.0000
3339003214                O                  12/01/35
0

10274305      N67/G02     F                  516,000.00         ZZ
                          360                515,018.25         1
                          6.2500             3177.10            80
                          6.0000             3177.10
PILOT HILL    CA 95664    1                  10/19/05           00
0440561660                03                 12/01/05           0.0000
3347004023                O                  11/01/35
0

10274307      N67/G02     F                  468,000.00         ZZ
                          360                466,739.53         1
                          5.8750             2768.40            80
                          5.6250             2768.40
GUALALA       CA 95445    1                  10/21/05           00
0440561678                05                 12/01/05           0.0000
3347004047                O                  11/01/35
0

10274311      N67/G02     F                  270,400.00         ZZ
                          360                270,137.19         1
                          6.1250             1642.98            80
                          5.8750             1642.98
MARYSVILLE    CA 95901    1                  11/01/05           00
0440561694                05                 01/01/06           0.0000
3347004108                O                  12/01/35
0

10274323      N67/G02     F                  197,470.00         ZZ
                          360                197,056.67         1
                          5.7500             1152.38            80
                          5.5000             1152.38
COLORADO SPRINCO 80922    1                  10/11/05           00
0440561751                03                 12/01/05           0.0000
3935000011                O                  11/01/35
0

10274325      N67/G02     F                  95,400.00          ZZ
                          360                95,286.95          1
                          8.6250             742.01             90
                          7.6350             742.01
FORT WAYNE    IN 46805    1                  10/14/05           26
0440551299                05                 12/01/05           30.0000
3935000014                O                  11/01/35
0

10274327      N67/G02     F                  140,000.00         ZZ
                          360                139,713.80         1
                          6.8750             919.70             68
                          6.6250             919.70
SAINT PAUL    MN 55116    1                  10/20/05           00
0440561769                01                 12/01/05           0.0000
3935000017                O                  11/01/35
0

10274331      N67/G02     F                  64,000.00          ZZ
                          360                63,911.63          1
                          7.8750             464.04             80
                          7.6250             464.04
FORT WAYNE    IN 46804    1                  10/25/05           00
0440561785                05                 12/01/05           0.0000
3935000033                O                  11/01/35
0

10274343      N67/G02     F                  149,700.00         ZZ
                          360                149,488.00         1
                          7.7500             1072.47            95
                          7.5000             1072.47
SUWANEE       GA 30024    1                  10/24/05           12
0440561843                05                 12/01/05           35.0000
3955000024                O                  11/01/35
0

10275267      E22/G01     F                  180,000.00         ZZ
                          360                179,829.21         1
                          6.2500             1108.29            80
                          6.0000             1108.29
HARRISBURG    PA 17110    1                  11/18/05           00
0426107157                05                 01/01/06           0.0000
0426107157                O                  12/01/35
0

10275413      E22/G01     F                  156,000.00         ZZ
                          360                156,000.00         1
                          6.3750             828.75             80
                          6.1250             828.75
COMMERCE CITY CO 80022    2                  11/11/05           00
0426231122                05                 01/01/06           0.0000
0426231122                O                  12/01/35
0

10275737      E22/G01     F                  160,000.00         ZZ
                          360                160,000.00         1
                          6.5000             866.67             59
                          6.2500             866.67
MIAMI         FL 33165    5                  11/14/05           00
0425952405                03                 01/01/06           0.0000
0425952405                O                  12/01/35
0

10275755      E22/G02     F                  19,500.00          ZZ
                          360                19,485.53          1
                          7.5000             136.35             75
                          7.2500             136.35
BURTON        MI 48529    1                  11/18/05           00
0425985462                05                 01/01/06           0.0000
0425985462                N                  12/01/35
0

10276489      J53/J53     F                  440,000.00         ZZ
                          360                439,221.45         1
                          6.6250             2817.37            80
                          6.3750             2817.37
BATON ROUGE   LA 70808    5                  10/31/05           00
03-0825                   05                 12/01/05           0.0000
03-0825                   O                  11/01/35
0

10277361      E22/G01     F                  176,000.00         ZZ
                          360                175,844.72         1
                          6.6250             1126.95            80
                          6.3750             1126.95
INDIAN HILLS  CO 80454    2                  11/16/05           00
0426090429                05                 01/01/06           0.0000
0426090429                O                  12/01/35
0

10277393      E22/G01     F                  91,000.00          ZZ
                          360                91,000.00          1
                          7.0000             530.83             65
                          6.7500             530.83
EASTON        PA 18042    5                  11/15/05           00
0426135216                05                 01/01/06           0.0000
0426135216                O                  12/01/35
0

10277551      E22/G02     F                  176,000.00         ZZ
                          360                175,872.61         2
                          7.6250             1245.72            80
                          7.3750             1245.72
HAMILTON TWP. NJ 08610    5                  11/15/05           00
0426189080                05                 01/01/06           0.0000
0426189080                O                  12/01/35
0

10278637      F62/F62     F                  218,000.00         ZZ
                          360                217,802.92         1
                          6.5000             1377.91            88
                          6.2500             1377.91
MIAMI         FL 33186    5                  11/11/05           04
00000000048398            09                 01/01/06           25.0000
00000000048398            O                  12/01/35
0

10278867      U85/G02     F                  103,900.00         ZZ
                          360                103,337.21         1
                          6.5000             656.72             80
                          6.2500             656.72
SHEBOYGAN     WI 53081    2                  11/07/05           00
0440566750                01                 01/01/06           0.0000
RENZELMANN                O                  12/01/35
0

10279047      E22/G01     F                  80,000.00          ZZ
                          360                79,924.10          1
                          6.2500             492.57             22
                          6.0000             492.57
ROYAL PALM BEAFL 33411    5                  11/17/05           00
0425858313                03                 01/01/06           0.0000
0425858313                O                  12/01/35
0

10279319      E22/G02     F                  18,540.00          ZZ
                          360                18,526.59          1
                          7.6250             131.22             75
                          7.3750             131.22
FLORENCE      AL 35630    1                  11/22/05           00
0426274767                05                 01/01/06           0.0000
0426274767                N                  12/01/35
0

10279723      462/G02     F                  116,050.00         ZZ
                          360                115,950.08         1
                          6.7500             752.69             80
                          6.5000             752.69
KATY          TX 77493    1                  11/10/05           00
0440684967                03                 01/01/06           0.0000
0006439772                O                  12/01/35
0

10279733      462/G02     F                  127,450.00         ZZ
                          360                127,345.53         1
                          7.0000             847.93             80
                          6.7500             847.93
YORK          PA 17402    1                  11/11/05           00
0440675692                05                 01/01/06           0.0000
0006508774                N                  12/01/35
0

10279735      462/G02     F                  306,300.00         ZZ
                          360                306,016.31         1
                          6.3750             1910.91            80
                          6.1250             1910.91
ROUND LAKE    IL 60073    1                  11/17/05           00
0440684652                03                 01/01/06           0.0000
0006509186                O                  12/01/35
0

10279745      462/G02     F                  158,800.00         ZZ
                          360                158,659.89         1
                          6.6250             1016.81            80
                          6.3750             1016.81
LAKE IN THE HIIL 60156    1                  11/15/05           00
0440673622                01                 01/01/06           0.0000
0006587471                N                  12/01/35
0

10279751      462/G02     F                  193,250.00         ZZ
                          360                193,071.01         1
                          6.3750             1205.63            80
                          6.1250             1205.63
SPRING        TX 77379    1                  11/10/05           00
0440676609                03                 01/01/06           0.0000
0006642276                O                  12/01/35
0

10279753      462/G02     F                  363,650.00         ZZ
                          360                363,313.19         1
                          6.3750             2268.71            80
                          6.1250             2268.71
MANASSAS      VA 20109    1                  11/15/05           00
0440675023                09                 01/01/06           0.0000
0006663173                O                  12/01/35
0

10279771      462/G02     F                  675,000.00         ZZ
                          360                674,278.38         1
                          5.6250             3885.68            75
                          5.3750             3885.68
CORONA        CA 92883    1                  11/01/05           00
0440670271                03                 01/01/06           0.0000
0007839780                O                  12/01/35
0

10279777      462/G02     F                  500,000.00         ZZ
                          360                499,525.58         1
                          6.2500             3078.59            63
                          6.0000             3078.59
SANTA CLARA   CA 95054    1                  11/03/05           00
0440676864                03                 01/01/06           0.0000
0008181380                O                  12/01/35
0

10279783      462/G02     F                  316,550.00         ZZ
                          360                315,947.71         1
                          6.2500             1949.06            80
                          6.0000             1949.06
RENO          NV 89521    1                  11/07/05           00
0440679264                03                 01/01/06           0.0000
0008440182                O                  12/01/35
0

10279789      462/G02     F                  345,000.00         ZZ
                          360                344,730.87         1
                          7.2500             2353.51            80
                          7.0000             2353.51
BRADENTON     FL 34203    1                  11/10/05           00
0440679900                03                 01/01/06           0.0000
0008642381                O                  12/01/35
0

10279793      462/G02     F                  310,400.00         ZZ
                          360                310,091.00         1
                          6.0000             1861.01            80
                          5.7500             1861.01
SAN JACINTO   CA 92583    1                  11/18/05           00
0440679637                05                 01/01/06           0.0000
0008759383                O                  12/01/35
0

10279803      462/G02     F                  620,000.00         ZZ
                          360                619,397.40         1
                          6.1250             3767.19            62
                          5.8750             3767.19
TORRANCE      CA 90503    1                  11/03/05           00
0440676625                01                 01/01/06           0.0000
0009057787                O                  12/01/35
0

10279805      462/G02     F                  222,450.00         ZZ
                          360                222,276.47         1
                          7.2500             1517.50            90
                          7.0000             1517.50
FORT MYERS    FL 33913    1                  11/04/05           01
0440677227                03                 01/01/06           25.0000
0009157181                O                  12/01/35
0

10279819      462/G02     F                  346,550.00         ZZ
                          360                346,258.86         1
                          6.8750             2276.59            72
                          6.6250             2276.59
KISSIMMEE     FL 34744    1                  11/12/05           00
0440673135                03                 01/01/06           0.0000
0009564782                O                  12/01/35
0

10279821      462/G02     F                  119,950.00         T
                          360                119,844.17         1
                          6.6250             768.05             80
                          6.3750             768.05
HOMESTEAD     FL 33035    1                  11/17/05           00
0440686533                03                 01/01/06           0.0000
0009587395                O                  12/01/35
0

10279825      462/G02     F                  378,100.00         ZZ
                          360                377,723.60         1
                          6.0000             2266.91            80
                          5.7500             2266.91
MURRIETA      CA 92563    1                  11/01/05           00
0440676401                05                 01/01/06           0.0000
0009685488                O                  12/01/35
0

10279831      462/G02     F                  290,000.00         ZZ
                          360                289,704.33         1
                          5.8750             1715.46            65
                          5.6250             1715.46
LA QUINTA     CA 92253    1                  11/14/05           00
0440676708                03                 01/01/06           0.0000
0009744780                O                  12/01/35
0

10279835      462/G02     F                  370,750.00         ZZ
                          360                370,488.33         1
                          7.7500             2656.10            72
                          7.5000             2656.10
KISSIMMEE     FL 34744    1                  11/16/05           00
0440673192                03                 01/01/06           0.0000
0009851486                O                  12/01/35
0

10279837      462/G02     F                  387,300.00         ZZ
                          360                386,941.28         1
                          6.3750             2416.25            80
                          6.1250             2416.25
STEVENSON RANCCA 91381    1                  11/14/05           00
0440665602                01                 01/01/06           0.0000
0009921982                O                  12/01/35
0

10279839      462/G02     F                  450,350.00         ZZ
                          360                449,901.67         1
                          6.0000             2700.08            78
                          5.7500             2700.08
MURRIETA      CA 92563    1                  11/08/05           00
0440673507                05                 01/01/06           0.0000
0009929381                O                  12/01/35
0

10279845      462/G02     F                  295,450.00         ZZ
                          360                295,207.82         1
                          7.0000             1965.63            80
                          6.7500             1965.63
ROUND LAKE    IL 60073    1                  11/15/05           00
0440679595                03                 01/01/06           0.0000
0009960881                O                  12/01/35
0

10279851      462/G02     F                  422,350.00         ZZ
                          360                421,929.55         1
                          6.0000             2532.20            80
                          5.7500             2532.20
MURRIETA      CA 92563    1                  11/16/05           00
0440686269                05                 01/01/06           0.0000
0009971789                O                  12/01/35
0

10279865      462/G02     F                  490,800.00         ZZ
                          360                490,322.97         1
                          6.1250             2982.15            80
                          5.8750             2982.15
BEAUMONT      CA 92223    1                  11/10/05           00
0440687028                03                 01/01/06           0.0000
0004880175                O                  12/01/35
0

10279867      462/G02     F                  604,000.00         ZZ
                          360                603,412.95         1
                          6.1250             3669.97            55
                          5.8750             3669.97
IRVINE        CA 92620    1                  11/04/05           00
0440674984                03                 01/01/06           0.0000
0004895975                O                  12/01/35
0

10279879      462/G02     F                  363,200.00         ZZ
                          360                362,863.60         1
                          6.3750             2265.89            80
                          6.1250             2265.89
HEMET         CA 92545    1                  11/18/05           00
0440684694                05                 01/01/06           0.0000
0005064274                O                  12/01/35
0

10279889      462/G02     F                  417,600.00         ZZ
                          360                417,184.28         1
                          6.0000             2503.73            80
                          5.7500             2503.73
CORONA        CA 92883    1                  11/16/05           00
0440679975                03                 01/01/06           0.0000
0005203179                O                  12/01/35
0

10279895      462/G02     F                  100,950.00         ZZ
                          360                100,869.27         1
                          7.1250             680.11             80
                          6.8750             680.11
HUMBLE        TX 77346    1                  11/13/05           00
0440703742                09                 01/01/06           0.0000
0005352976                N                  12/01/35
0

10279897      462/G02     F                  100,950.00         ZZ
                          360                100,869.27         1
                          7.1250             680.12             80
                          6.8750             680.12
HUMBLE        TX 77346    1                  11/13/05           00
0440676575                03                 01/01/06           0.0000
0005353479                N                  12/01/35
0

10279901      462/G02     F                  598,000.00         ZZ
                          360                597,418.78         1
                          6.1250             3633.52            73
                          5.8750             3633.52
VALLEJO       CA 94592    1                  11/08/05           00
0440676542                05                 01/01/06           0.0000
0005447776                O                  12/01/35
0

10279911      462/G02     F                  147,500.00         ZZ
                          360                147,349.62         1
                          5.8750             872.51             50
                          5.6250             872.51
AURORA        CO 80016    1                  11/08/05           00
0440684702                03                 01/01/06           0.0000
0005637475                O                  12/01/35
0

10279933      462/G02     F                  193,900.00         ZZ
                          360                193,728.93         1
                          6.6250             1241.57            85
                          6.3750             1241.57
HELOTES       TX 78023    1                  11/09/05           11
0440679397                03                 01/01/06           12.0000
0005901673                O                  12/01/35
0

10279939      462/G02     F                  117,600.00         ZZ
                          360                117,485.70         1
                          6.1250             714.55             75
                          5.8750             714.55
MINOOKA       IL 60447    1                  11/09/05           00
0440675403                03                 01/01/06           0.0000
0005944475                O                  12/01/35
0

10279945      462/G02     F                  240,350.00         ZZ
                          360                240,167.11         1
                          7.3750             1660.03            80
                          7.1250             1660.03
CHANDLER      AZ 85249    1                  11/18/05           00
0440684629                03                 01/01/06           0.0000
0005957378                O                  12/01/35
0

10279947      462/G02     F                  88,450.00          ZZ
                          360                88,364.03          1
                          6.1250             537.44             56
                          5.8750             537.44
ROUND ROCK    TX 78664    1                  11/18/05           00
0440679868                03                 01/01/06           0.0000
0005983978                O                  12/01/35
0

10279949      462/G02     F                  392,550.00         T
                          360                391,784.98         1
                          6.1250             2385.18            80
                          5.8750             2385.18
LAS VEGAS     NV 89131    1                  10/25/05           00
0440674745                03                 12/01/05           0.0000
0006033971                O                  11/01/35
0

10279951      462/G02     F                  220,050.00         ZZ
                          360                219,679.20         1
                          6.8750             1445.57            80
                          6.6250             1445.57
LAS VEGAS     NV 89123    1                  10/31/05           00
0440685022                03                 12/01/05           0.0000
0006037576                N                  11/01/35
0

10279955      462/G02     F                  87,300.00          ZZ
                          360                87,222.98          1
                          6.6250             559.00             29
                          6.3750             559.00
ELK GROVE     CA 95758    1                  11/02/05           00
0440675775                01                 01/01/06           0.0000
0006065775                N                  12/01/35
0

10279967      462/G02     F                  363,050.00         T
                          360                362,780.56         1
                          7.5000             2538.50            90
                          7.2500             2538.50
FT MYERS      FL 34119    1                  11/11/05           11
0440680635                01                 01/01/06           25.0000
0006139372                O                  12/01/35
0

10279983      462/G02     F                  87,950.00          ZZ
                          360                87,868.54          1
                          6.3750             548.70             80
                          6.1250             548.70
FORT WORTH    TX 76248    1                  11/11/05           00
0440680809                03                 01/01/06           0.0000
0006382170                O                  12/01/35
0

10280015      X05/G02     F                  415,000.00         ZZ
                          360                414,151.71         1
                          5.8750             2454.88            64
                          5.6250             2454.88
WAHIAWA       HI 96786    5                  10/31/05           00
0440591196                05                 12/01/05           0.0000
09510314                  O                  11/01/35
0

10280157      X05/G02     F                  91,000.00          ZZ
                          360                90,923.54          1
                          6.8750             597.81             65
                          6.6250             597.81
ALBANY        OR 97322    2                  11/08/05           00
0440578029                05                 01/01/06           0.0000
18511021                  N                  12/01/35
0

10280211      X05/G02     F                  390,000.00         ZZ
                          360                389,647.43         1
                          6.5000             2465.07            75
                          6.2500             2465.07
STOCKTON      CA 95209    5                  10/26/05           00
0440565786                05                 01/01/06           0.0000
07509225                  O                  12/01/35
0

10280273      X05/G02     F                  270,000.00         ZZ
                          360                269,749.93         1
                          6.3750             1684.45            63
                          6.1250             1684.45
LOS ANGELES   CA 90047    5                  10/31/05           00
0440566974                05                 01/01/06           0.0000
11510285                  O                  12/01/35
0

10280447      X05/G02     F                  113,600.00         ZZ
                          360                113,408.58         1
                          6.8750             746.27             80
                          6.6250             746.27
KETTLE FALLS  WA 99141    1                  10/19/05           00
0440569465                05                 12/01/05           0.0000
09509093                  O                  11/01/35
0

10280451      X05/G02     F                  241,440.00         ZZ
                          360                240,980.63         1
                          6.2500             1486.59            80
                          6.0000             1486.59
LANCASTER     CA 93535    1                  10/27/05           00
0440570570                05                 12/01/05           0.0000
11510040                  O                  11/01/35
0

10280475      X05/G02     F                  159,300.00         T
                          360                159,169.42         1
                          7.0000             1059.83            90
                          6.7500             1059.83
ALBUQUERQUE   NM 87121    1                  11/04/05           12
0440570372                03                 01/01/06           25.0000
6085032                   O                  12/01/35
0

10280483      X05/G02     F                  400,000.00         ZZ
                          360                399,620.46         1
                          6.2500             2462.87            65
                          6.0000             2462.87
WHITTIER AREA CA 90604    5                  11/01/05           00
0440566602                05                 01/01/06           0.0000
11510255                  O                  12/01/35
0

10280751      E22/G01     F                  184,000.00         ZZ
                          360                184,000.00         1
                          7.0000             1073.33            80
                          6.7500             1073.33
SURPRISE      AZ 85374    5                  11/16/05           00
0425837671                03                 01/01/06           0.0000
0425837671                O                  12/01/35
0

10280753      E22/G02     F                  184,800.00         ZZ
                          360                184,659.38         1
                          7.3750             1276.37            80
                          7.1250             1276.37
PALM COAST    FL 32137    1                  11/22/05           00
0425843976                05                 01/01/06           0.0000
0425843976                O                  12/01/35
0

10280971      E22/G02     F                  260,300.00         ZZ
                          360                260,081.31         1
                          6.8750             1709.99            80
                          6.6250             1709.99
SALEM         OR 97302    1                  11/19/05           00
0426204400                05                 01/01/06           0.0000
0426204400                O                  12/01/35
0

10280999      E22/G02     F                  280,000.00         ZZ
                          360                279,770.48         1
                          7.0000             1862.85            80
                          6.7500             1862.85
DUBLIN        OH 43017    1                  11/23/05           00
0426225066                03                 01/01/06           0.0000
0426225066                O                  12/01/35
0

10281101      E22/G02     F                  92,700.00          ZZ
                          360                92,634.58          1
                          7.7500             664.11             90
                          7.5000             664.11
LAKEWOOD      OH 44107    1                  11/23/05           01
0426307633                05                 01/01/06           30.0000
0426307633                O                  12/01/35
0

10281529      X05/G02     F                  184,000.00         ZZ
                          360                183,641.42         1
                          6.1250             1118.00            80
                          5.8750             1118.00
YACHATS       OR 97498    1                  10/26/05           00
0440570414                05                 12/01/05           0.0000
18510242                  N                  11/01/35
0

10281545      X05/G02     F                  252,750.00         ZZ
                          360                252,515.90         1
                          6.3750             1576.83            75
                          6.1250             1576.83
MERCED        CA 95340    2                  10/28/05           00
0440565927                05                 01/01/06           0.0000
07510296                  O                  12/01/35
0

10282209      E22/G02     F                  106,000.00         ZZ
                          360                105,925.18         1
                          7.7500             759.40             80
                          7.5000             759.40
CONWAY        SC 29527    1                  11/28/05           00
0426412805                03                 01/01/06           0.0000
0426412805                O                  12/01/35
0

10282479      E22/G02     F                  262,200.00         ZZ
                          360                262,024.07         1
                          8.0000             1923.93            95
                          7.7500             1923.93
HENDERSONVILLENC 28791    1                  11/28/05           10
0426145108                05                 01/01/06           35.0000
0426145108                O                  12/01/35
0

10282595      E22/G02     F                  113,520.00         ZZ
                          360                113,431.44         1
                          7.2500             774.41             80
                          7.0000             774.41
CINCINNATI    OH 45223    1                  11/28/05           00
0426260246                05                 01/01/06           0.0000
0426260246                O                  12/01/35
0

10282597      E22/G01     F                  75,000.00          T
                          360                74,930.54          1
                          6.3750             467.90             32
                          6.1250             467.90
HOUSTON       TX 77095    1                  11/22/05           00
0426263620                03                 01/01/06           0.0000
0426263620                O                  12/01/35
0

10283629      W99/G02     F                  96,800.00          ZZ
                          360                96,716.66          1
                          6.7500             627.84             80
                          6.5000             627.84
SUMTER        SC 29150    1                  11/21/05           00
0440664381                05                 01/01/06           0.0000
94039312                  O                  12/01/35
0

10284771      696/G02     F                  439,500.00         ZZ
                          360                439,112.24         1
                          6.6250             2814.17            65
                          6.3750             2814.17
ALEXANDRIA    VA 22308    5                  11/16/05           00
0440575652                05                 01/01/06           0.0000
24605255                  O                  12/01/35
0

10284793      E22/G02     F                  64,000.00          ZZ
                          360                63,954.83          1
                          7.7500             458.50             78
                          7.5000             458.50
GEORGETOWN    TN 37336    2                  11/30/05           00
0426189973                05                 01/01/06           0.0000
0426189973                O                  12/01/35
0

10285011      E22/G02     F                  202,500.00         ZZ
                          360                202,329.88         2
                          6.8750             1330.28            75
                          6.6250             1330.28
NASHUA        NH 03060    5                  11/29/05           00
0425698222                05                 01/01/06           0.0000
0425698222                N                  12/01/35
0

10285053      E22/G01     F                  110,000.00         ZZ
                          360                110,000.00         1
                          6.5000             595.83             19
                          6.2500             595.83
GAINESVILLE   VA 20155    1                  11/29/05           00
0426349015                05                 01/01/06           0.0000
0426349015                O                  12/01/35
0

10285195      E22/G01     F                  194,000.00         ZZ
                          360                194,000.00         1
                          6.6250             1071.04            75
                          6.3750             1071.04
ARVADA        CO 80004    2                  11/23/05           00
0425975075                05                 01/01/06           0.0000
0425975075                O                  12/01/35
0

10285211      E22/G02     F                  184,000.00         ZZ
                          360                183,843.56         3
                          7.6250             1302.34            80
                          7.3750             1302.34
TORRINGTON    CT 06790    1                  11/29/05           00
0425994597                05                 01/01/06           0.0000
0425994597                N                  12/01/35
0

10285350      696/G02     F                  336,250.00         T
                          360                336,250.00         1
                          7.2500             2031.51            90
                          7.0000             2031.51
GAINESVILLE   VA 20155    1                  12/28/05           12
0440837557                01                 02/01/06           25.0000
33805149                  O                  01/01/36
0

10285671      462/G02     F                  175,250.00         ZZ
                          360                175,106.35         1
                          7.0000             1165.95            80
                          6.7500             1165.95
MONTGOMERY    IL 60538    1                  11/21/05           00
0440683563                05                 01/01/06           0.0000
0006617674                N                  12/01/35
0

10285697      462/G02     F                  382,700.00         ZZ
                          360                382,362.35         1
                          6.6250             2450.48            95
                          6.3750             2450.48
HUNTLEY       IL 60142    1                  11/22/05           11
0440716066                05                 01/01/06           30.0000
0008367385                O                  12/01/35
0

10285711      462/G02     F                  424,950.00         ZZ
                          360                424,516.74         1
                          5.8750             2513.74            62
                          5.6250             2513.74
VALLEJO       CA 94592    1                  11/18/05           00
0440715092                05                 01/01/06           0.0000
0009513284                O                  12/01/35
0

10285713      462/G02     F                  290,950.00         ZZ
                          360                290,705.57         1
                          6.8750             1911.34            66
                          6.6250             1911.34
LAND O LAKES  FL 34638    1                  11/16/05           00
0440716082                05                 01/01/06           0.0000
0006286173                O                  12/01/35
0

10285727      462/G02     F                  127,150.00         ZZ
                          360                127,029.36         1
                          6.2500             782.89             80
                          6.0000             782.89
LITTLE ELM    TX 75068    1                  11/10/05           00
0440716850                03                 01/01/06           0.0000
0006381370                O                  12/01/35
0

10285731      462/G02     F                  536,900.00         ZZ
                          360                536,390.57         1
                          6.2500             3305.79            80
                          6.0000             3305.79
OCEANSIDE     CA 92056    1                  11/04/05           00
0440681005                01                 01/01/06           0.0000
0005459672                O                  12/01/35
0

10285737      462/G02     F                  334,550.00         ZZ
                          360                334,295.43         1
                          7.3750             2310.66            90
                          7.1250             2310.66
LAND O LAKES  FL 34639    1                  11/17/05           11
0440701993                03                 01/01/06           25.0000
0006480974                O                  12/01/35
0

10285767      462/G02     F                  249,150.00         ZZ
                          360                248,935.50         1
                          6.7500             1615.99            70
                          6.5000             1615.99
SAN JACINTO   CA 92583    1                  11/07/05           00
0440712404                05                 01/01/06           0.0000
0009594482                O                  12/01/35
0

10285773      462/G02     F                  748,300.00         ZZ
                          360                747,500.02         1
                          5.6250             4307.64            80
                          5.3750             4307.64
CORONA        CA 92883    1                  11/09/05           00
0440712438                05                 01/01/06           0.0000
0009115288                O                  12/01/35
0

10285787      462/G02     F                  357,550.00         ZZ
                          360                357,218.84         1
                          6.3750             2230.65            80
                          6.1250             2230.65
MURRIETA      CA 92562    1                  11/17/05           00
0440680478                05                 01/01/06           0.0000
0009208885                O                  12/01/35
0

10285813      462/G02     F                  383,000.00         ZZ
                          360                382,645.27         1
                          6.3750             2389.43            61
                          6.1250             2389.43
MOUNTAIN HOUSECA 95391    1                  11/08/05           00
0440712354                05                 01/01/06           0.0000
0007602584                O                  12/01/35
0

10285827      462/G02     F                  356,300.00         ZZ
                          360                355,993.23         1
                          6.7500             2310.96            80
                          6.5000             2310.96
CHICAGO       IL 60630    1                  11/22/05           00
0440712370                01                 01/01/06           0.0000
0005835871                O                  12/01/35
0

10285839      462/G02     F                  236,050.00         ZZ
                          360                235,820.57         1
                          6.1250             1434.27            80
                          5.8750             1434.27
BAKERSFIELD   CA 93311    1                  11/08/05           00
0440715084                05                 01/01/06           0.0000
0005822671                O                  12/01/35
0

10285857      462/G02     F                  719,350.00         ZZ
                          360                718,650.84         1
                          6.1250             4370.85            70
                          5.8750             4370.85
FREMONT       CA 94539    1                  11/10/05           00
0440715100                05                 01/01/06           0.0000
0008321689                O                  12/01/35
0

10285861      462/G02     F                  279,600.00         ZZ
                          360                279,334.70         1
                          6.2500             1721.55            85
                          6.0000             1721.55
BAKERSFIELD   CA 93312    1                  11/11/05           11
0440717221                05                 01/01/06           12.0000
0006430177                O                  12/01/35
0

10285887      462/G02     F                  664,050.00         ZZ
                          360                663,434.96         1
                          6.3750             4142.81            80
                          6.1250             4142.81
GLENDORA      CA 91741    1                  11/09/05           00
0440715035                03                 01/01/06           0.0000
0004866687                O                  12/01/35
0

10285891      462/G02     F                  115,200.00         ZZ
                          360                115,093.30         1
                          6.3750             718.70             80
                          6.1250             718.70
FT WORTH      TX 76052    1                  11/07/05           00
0440710267                03                 01/01/06           0.0000
0005466776                O                  12/01/35
0

10285893      462/G02     F                  488,000.00         ZZ
                          360                487,539.97         1
                          6.2500             3004.70            67
                          6.0000             3004.70
INDIO         CA 92201    1                  11/03/05           00
0440680544                03                 01/01/06           0.0000
0009164187                O                  12/01/35
0

10286077      462/G02     F                  229,000.00         ZZ
                          360                228,766.52         1
                          5.8750             1354.63            80
                          5.6250             1354.63
BAKERSFIELD   CA 93311    1                  11/10/05           00
0440717122                05                 01/01/06           0.0000
0004911376                O                  12/01/35
0

10286239      X94/G02     F                  76,400.00          ZZ
                          360                76,348.64          2
                          7.9900             560.06             80
                          7.7400             560.06
EAU CLAIRE    WI 54703    1                  11/29/05           00
0440669299                05                 01/01/06           0.0000
992426                    N                  12/01/35
0

10286275      462/G02     F                  212,000.00         ZZ
                          360                211,830.47         1
                          7.1250             1428.29            84
                          6.8750             1428.29
WESLEY CHAPEL FL 33544    1                  11/11/05           04
0440712453                05                 01/01/06           12.0000
0005018379                N                  12/01/35
0

10286277      X64/G02     F                  75,000.00          ZZ
                          360                74,936.99          1
                          6.8750             492.70             80
                          6.6250             492.70
DETROIT       MI 48224    5                  11/14/05           00
0440681401                05                 01/01/06           0.0000
0000050105                O                  12/01/35
0

10286333      462/G02     F                  260,100.00         ZZ
                          360                259,864.87         1
                          6.5000             1644.01            80
                          6.2500             1644.01
GRIDLEY       CA 95948    1                  11/16/05           00
0440715910                05                 01/01/06           0.0000
0005736475                O                  12/01/35
0

10286799      E22/G02     F                  76,500.00          ZZ
                          360                76,434.13          1
                          6.7500             496.18             62
                          6.5000             496.18
PUEBLO        CO 81005    2                  11/30/05           00
0426300927                05                 01/01/06           0.0000
0426300927                N                  12/01/35
0

10286809      E22/G02     F                  57,200.00          ZZ
                          360                57,160.64          1
                          7.8750             414.74             80
                          7.6250             414.74
KANSAS CITY   MO 64127    2                  11/30/05           00
0426305462                05                 01/01/06           0.0000
0426305462                N                  12/01/35
0

10286821      E22/G02     F                  71,000.00          ZZ
                          360                70,951.14          1
                          7.8750             514.80             78
                          7.6250             514.80
YAKIMA        WA 98902    5                  11/22/05           00
0426309183                05                 01/01/06           0.0000
0426309183                O                  12/01/35
0

10286845      E22/G02     F                  126,000.00         ZZ
                          360                125,917.57         1
                          8.1250             935.55             90
                          7.8750             935.55
COLUMBUS      OH 43229    1                  11/30/05           11
0426323846                05                 01/01/06           25.0000
0426323846                N                  12/01/35
0

10286995      E22/G02     F                  88,000.00          ZZ
                          360                87,929.63          1
                          7.1250             592.87             80
                          6.8750             592.87
PUEBLO        CO 81001    1                  11/29/05           00
0426390571                05                 01/01/06           0.0000
0426390571                O                  12/01/35
0

10287009      E22/G02     F                  50,400.00          ZZ
                          360                50,362.60          1
                          7.5000             352.40             80
                          7.2500             352.40
JACKSON       MS 39206    1                  11/30/05           00
0426400792                05                 01/01/06           0.0000
0426400792                N                  12/01/35
0

10287155      E22/G02     F                  307,200.00         ZZ
                          360                306,948.19         3
                          7.0000             2043.81            80
                          6.7500             2043.81
PATERSON      NJ 07522    1                  11/30/05           00
0426245015                05                 01/01/06           0.0000
0426245015                N                  12/01/35
0

10287185      E22/G02     F                  351,400.00         ZZ
                          360                350,050.18         1
                          6.0000             2106.82            46
                          5.7500             2106.82
VISALIA       CA 93292    5                  11/23/05           00
0426278735                05                 01/01/06           0.0000
0426278735                O                  12/01/35
0

10287269      E22/G02     F                  104,000.00         ZZ
                          360                103,922.82         1
                          7.5000             727.18             80
                          7.2500             727.18
LEO           IN 46765    1                  11/30/05           00
0426530754                05                 01/01/06           0.0000
0426530754                O                  12/01/35
0

10287281      E22/G02     F                  88,800.00          ZZ
                          360                88,728.99          1
                          7.1250             598.26             80
                          6.8750             598.26
GARLAND       TX 75041    1                  11/30/05           00
0426566873                05                 01/01/06           0.0000
0426566873                O                  12/01/35
0

10287333      E22/G02     F                  119,200.00         ZZ
                          360                119,097.37         4
                          6.7500             773.13             80
                          6.5000             773.13
COHOES        NY 12047    1                  11/30/05           00
0425598885                05                 01/01/06           0.0000
0425598885                N                  12/01/35
0

10287385      E22/G02     F                  113,400.00         ZZ
                          360                113,315.84         1
                          7.5000             792.91             90
                          7.2500             792.91
BOCA RATON    FL 33847    1                  11/28/05           04
0425840162                01                 01/01/06           25.0000
0425840162                N                  12/01/35
0

10287477      E22/G02     F                  92,650.00          ZZ
                          360                92,554.81          1
                          7.2500             632.04             78
                          7.0000             632.04
SPRINGFIELD   OR 97477    2                  11/29/05           00
0426070918                05                 01/01/06           0.0000
0426070918                N                  12/01/35
0

10287857      E82/G02     F                  108,100.00         ZZ
                          360                108,006.93         1
                          6.7500             701.13             81
                          6.5000             701.13
PLAINWELL     MI 49080    2                  11/25/05           04
0401197454                05                 01/01/06           12.0000
0401197454                O                  12/01/35
0

10287871      E82/G02     F                  110,400.00         ZZ
                          360                110,313.88         1
                          7.2500             753.12             80
                          7.0000             753.12
SAINT LOUIS   MO 63126    2                  11/25/05           00
0401191382                05                 01/01/06           0.0000
0401191382                O                  12/01/35
0

10287897      E82/G02     F                  90,000.00          ZZ
                          360                89,933.21          1
                          7.5000             629.29             90
                          7.2500             629.29
DETROIT       MI 48228    2                  11/25/05           04
0401191309                05                 01/01/06           25.0000
0401191309                N                  12/01/35
0

10288435      P01/G02     F                  114,400.00         ZZ
                          360                114,317.20         2
                          7.6250             809.72             80
                          7.3750             809.72
COHOES        NY 12047    1                  11/16/05           00
0440678514                05                 01/01/06           0.0000
050005249                 O                  12/01/35
0

10288509      E82/G01     F                  75,000.00          ZZ
                          360                74,936.99          1
                          6.8750             492.70             92
                          6.6250             492.70
OAK PARK      MI 48237    2                  11/14/05           04
0401190004                05                 01/01/06           30.0000
0401190004                O                  12/01/35
0

10288705      Q30/G02     F                  92,800.00          ZZ
                          360                92,729.38          2
                          7.3750             640.95             80
                          7.1250             640.95
WATERBURY     CT 06706    1                  11/18/05           00
0440679140                05                 01/01/06           0.0000
40048111                  N                  12/01/35
0

10288853      E22/G02     F                  327,920.00         T
                          360                327,664.19         1
                          7.2500             2236.99            80
                          7.0000             2236.99
HOBE SOUND    FL 33455    1                  12/01/05           00
0424260453                03                 01/01/06           0.0000
0424260453                O                  12/01/35
0

10288967      E22/G02     F                  52,000.00          ZZ
                          360                51,948.23          1
                          6.0000             311.77             70
                          5.7500             311.77
ASHEVILLE     NC 28803    5                  12/01/05           00
0426208849                05                 01/01/06           0.0000
0426208849                N                  12/01/35
0

10289013      E22/G02     F                  86,400.00          ZZ
                          360                86,323.48          1
                          8.1250             641.52             90
                          7.8750             641.52
RICHMOND      VA 23223    1                  12/01/05           04
0426339511                05                 01/01/06           25.0000
0426339511                N                  12/01/35
0

10289033      E22/G02     F                  104,500.00         ZZ
                          360                104,414.34         2
                          7.0000             695.24             78
                          6.7500             695.24
HAMMOND       LA 70403    2                  12/01/05           00
0426379053                05                 01/01/06           0.0000
0426379053                N                  12/01/35
0

10289035      E22/G02     F                  104,500.00         ZZ
                          360                104,414.34         2
                          7.0000             695.24             78
                          6.7500             695.24
HAMMOND       LA 70403    2                  12/01/05           00
0426379376                05                 01/01/06           0.0000
0426379376                N                  12/01/35
0

10289037      E22/G02     F                  104,500.00         ZZ
                          360                104,414.34         2
                          7.0000             695.24             78
                          6.7500             695.24
HAMMOND       LA 70403    2                  12/01/05           00
0426379699                05                 01/01/06           0.0000
0426379699                N                  12/01/35
0

10289039      E22/G02     F                  104,500.00         ZZ
                          360                104,414.34         2
                          7.0000             695.24             78
                          6.7500             695.24
HAMMOND       LA 70403    2                  12/01/05           00
0426379723                05                 01/01/06           0.0000
0426379723                N                  12/01/35
0

10289041      E22/G02     F                  104,500.00         ZZ
                          360                104,414.34         2
                          7.0000             695.24             78
                          6.7500             695.24
HAMMOND       LA 70403    2                  12/01/05           00
0426379749                05                 01/01/06           0.0000
0426379749                N                  12/01/35
0

10289055      E22/G02     F                  76,800.00          ZZ
                          360                76,800.00          1
                          7.5000             537.00             80
                          7.2500             537.00
SEAGOVILLE    TX 75159    2                  12/01/05           00
0426404687                05                 02/01/06           0.0000
0426404687                N                  01/01/36
0

10289059      E22/G02     F                  207,000.00         ZZ
                          360                206,842.49         1
                          7.3750             1429.70            90
                          7.1250             1429.70
LEHIGH ACRES  FL 33972    1                  12/01/05           10
0426413399                05                 01/01/06           30.0000
0426413399                O                  12/01/35
0

10289085      E22/G02     F                  103,200.00         ZZ
                          360                103,119.49         1
                          7.2500             704.01             80
                          7.0000             704.01
LIBURN        GA 30047    1                  12/01/05           00
0426446019                05                 01/01/06           0.0000
0426446019                O                  12/01/35
0

10289105      E22/G02     F                  98,400.00          ZZ
                          360                98,330.55          1
                          7.7500             704.95             80
                          7.5000             704.95
KANSAS CITY   MO 64134    2                  12/01/05           00
0426473179                03                 01/01/06           0.0000
0426473179                N                  12/01/35
0

10289115      E22/G02     F                  54,450.00          ZZ
                          360                54,412.53          1
                          7.8750             394.80             90
                          7.6250             394.80
HOUSTON       TX 77091    1                  12/01/05           10
0426489779                05                 01/01/06           25.0000
0426489779                N                  12/01/35
0

10289409      Z51/Z51     F                  755,000.00         ZZ
                          360                751,970.93         1
                          6.0000             4526.61            69
                          5.7500             4526.61
PAWLEYS ISLANDSC 29585    1                  08/16/05           00
777008574                 05                 10/01/05           0.0000
777008574                 N                  09/01/35
0

10289463      Z51/Z51     F                  749,500.00         ZZ
                          360                746,563.71         1
                          6.1250             4554.04            77
                          5.8750             4554.04
VADNAIS HEIGHTMN 55127    5                  08/17/05           00
777009560                 05                 10/01/05           0.0000
777009560                 O                  09/01/35
0

10289467      Z51/Z51     F                  724,000.00         ZZ
                          360                724,000.00         1
                          6.3750             3846.25            80
                          6.1250             3846.25
SAN BRUNO     CA 94066    1                  08/15/05           00
777009563                 05                 10/01/05           0.0000
777009563                 O                  09/01/35
0

10289469      Z51/Z51     F                  494,400.00         ZZ
                          360                494,400.00         1
                          6.5000             2678.00            80
                          6.2500             2678.00
OAKLAND       CA 94609    5                  08/30/05           00
777009568                 05                 11/01/05           0.0000
777009568                 O                  10/01/35
0

10289473      Z51/Z51     F                  540,000.00         ZZ
                          360                539,868.05         1
                          6.3750             2868.75            80
                          6.1250             2868.75
HALF MOON BAY CA 94019    1                  08/18/05           00
777009570                 05                 10/01/05           0.0000
777009570                 O                  09/01/35
0

10289475      Z51/Z51     F                  647,200.00         ZZ
                          360                647,200.00         1
                          6.3750             3438.25            80
                          6.1250             3438.25
SOUTH SAN FRANCA 94080    1                  08/29/05           00
777009574                 05                 10/01/05           0.0000
777009574                 O                  09/01/35
0

10289481      Z51/Z51     F                  496,000.00         ZZ
                          360                496,000.00         1
                          6.5000             2686.67            80
                          6.2500             2686.67
PINOLE        CA 94564    1                  09/02/05           00
777009577                 05                 11/01/05           0.0000
777009577                 O                  10/01/35
0

10289493      Z51/Z51     F                  649,000.00         ZZ
                          360                646,517.48         1
                          6.2500             3996.01            74
                          6.0000             3996.01
SAN DIEGO     CA 92115    5                  09/01/05           00
777009841                 05                 11/01/05           0.0000
777009841                 O                  10/01/35
0

10289495      Z51/Z51     F                  532,500.00         ZZ
                          360                528,848.58         1
                          5.8750             3149.94            75
                          5.6250             3149.94
ALTADENA      CA 91001    5                  09/02/05           00
777009842                 05                 11/01/05           0.0000
777009842                 O                  10/01/35
0

10289503      Z51/Z51     F                  660,000.00         ZZ
                          360                659,860.09         1
                          6.6250             3643.75            80
                          6.3750             3643.75
SARATOGA      CA 95070    1                  09/07/05           00
777010350                 05                 11/01/05           0.0000
777010350                 O                  10/01/35
0

10290053      L21/G02     F                  250,000.00         ZZ
                          360                249,784.75         1
                          6.7500             1621.50            47
                          6.5000             1621.50
OAKLAND       CA 94601    5                  11/18/05           00
0440582039                05                 01/01/06           0.0000
16507969                  O                  12/01/35
0

10290451      P27/G02     F                  92,000.00          ZZ
                          360                91,910.58          1
                          6.1250             559.00             80
                          5.8750             559.00
APPLETON      WI 54914    2                  11/17/05           00
0440687721                05                 01/01/06           0.0000
3131039847                O                  12/01/35
0

10292643      E22/G02     F                  239,900.00         ZZ
                          360                239,698.46         1
                          6.8750             1575.97            100
                          6.6250             1575.97
PALM CITY     FL 34990    1                  12/02/05           01
0425812708                01                 01/01/06           35.0000
0425812708                O                  12/01/35
0

10292653      E22/G02     F                  53,000.00          ZZ
                          360                53,000.00          1
                          7.2500             361.55             69
                          7.0000             361.55
PUEBLO        CO 81003    2                  12/02/05           00
0425895059                05                 02/01/06           0.0000
0425895059                N                  01/01/36
0

10292685      E22/G02     F                  90,900.00          ZZ
                          360                90,830.84          1
                          7.3750             627.82             90
                          7.1250             627.82
HOPEWELL      VA 23860    1                  12/02/05           10
0426034419                05                 01/01/06           25.0000
0426034419                N                  12/01/35
0

10292739      E22/G01     F                  76,475.00          ZZ
                          360                76,475.00          1
                          7.2500             521.69             95
                          7.0000             521.69
FLORENCE      AL 35630    1                  12/02/05           04
0426186169                05                 02/01/06           30.0000
0426186169                O                  01/01/36
0

10292743      E22/G02     F                  95,400.00          ZZ
                          360                95,334.34          1
                          7.8750             691.72             90
                          7.6250             691.72
REDFORD       MI 48240    1                  12/02/05           04
0426196275                05                 01/01/06           25.0000
0426196275                N                  12/01/35
0

10292745      E22/G02     F                  336,000.00         ZZ
                          360                335,756.81         1
                          7.6250             2378.19            80
                          7.3750             2378.19
CARSON CITY   NV 89703    1                  11/09/05           00
0426196382                05                 01/01/06           0.0000
0426196382                N                  12/01/35
0

10292777      E22/G02     F                  28,050.00          ZZ
                          360                28,030.21          1
                          7.7500             200.95             75
                          7.5000             200.95
ATHENS        AL 35614    1                  12/02/05           00
0426269726                05                 01/01/06           0.0000
0426269726                O                  12/01/35
0

10292877      E22/G02     F                  68,000.00          ZZ
                          360                67,949.53          1
                          7.5000             475.47             80
                          7.2500             475.47
TAYLORSVILLE  MS 39168    1                  12/02/05           00
0426410122                05                 01/01/06           0.0000
0426410122                O                  12/01/35
0

10292935      E22/G02     F                  171,450.00         ZZ
                          360                171,312.89         1
                          7.1250             1155.09            90
                          6.8750             1155.09
MELBOURNE     FL 32901    1                  11/30/05           10
0426508818                03                 01/01/06           25.0000
0426508818                N                  12/01/35
0

10292951      E22/G02     F                  79,200.00          ZZ
                          360                79,131.81          1
                          6.7500             513.69             80
                          6.5000             513.69
DALLAS        TX 75219    1                  12/02/05           00
0426527743                01                 01/01/06           0.0000
0426527743                O                  12/01/35
0

10292961      E22/G02     F                  111,920.00         ZZ
                          360                111,842.98         1
                          7.8750             811.50             80
                          7.6250             811.50
MOBILE        AL 36695    1                  12/02/05           00
0426546271                05                 01/01/06           0.0000
0426546271                N                  12/01/35
0

10292975      E22/G02     F                  311,200.00         ZZ
                          360                310,974.77         1
                          7.6250             2202.65            80
                          7.3750             2202.65
HOUSTON       TX 77025    1                  12/02/05           00
0426569836                05                 01/01/06           0.0000
0426569836                N                  12/01/35
0

10293373      462/G02     F                  198,150.00         ZZ
                          360                197,983.53         1
                          6.8750             1301.71            95
                          6.6250             1301.71
FAIRVIEW      TX 75069    1                  11/17/05           11
0440712560                03                 01/01/06           30.0000
0005684071                O                  12/01/35
0

10293383      462/G02     F                  77,550.00          ZZ
                          360                77,472.80          1
                          6.0000             464.96             80
                          5.7500             464.96
DALLAS        TX 75241    1                  11/08/05           00
0440701506                05                 01/01/06           0.0000
0006132575                N                  12/01/35
0

10293417      462/G02     F                  78,750.00          ZZ
                          360                78,678.81          1
                          6.5000             497.76             80
                          6.2500             497.76
DALLAS        TX 75241    1                  11/09/05           00
0440680460                05                 01/01/06           0.0000
0006016075                N                  12/01/35
0

10293681      S54/G02     F                  95,920.00          ZZ
                          360                95,848.81          1
                          7.5000             670.69             80
                          7.2500             670.69
INDIANAPOLIS  IN 46268    1                  12/02/05           00
0440694966                05                 01/01/06           0.0000
12023109                  O                  12/01/35
0

10293831      477/G02     F                  304,000.00         ZZ
                          360                303,738.26         1
                          6.7500             1971.74            80
                          6.5000             1971.74
ONTARIO       CA 91764    5                  11/17/05           00
0440687564                05                 01/01/06           0.0000
267229                    O                  12/01/35
0

10295051      E22/G02     F                  276,800.00         ZZ
                          360                276,800.00         1
                          7.5000             1935.43            80
                          7.2500             1935.43
HIALEAH       FL 33014    1                  12/05/05           00
0425808235                05                 02/01/06           0.0000
0425808235                O                  01/01/36
0

10295153      E22/G02     F                  68,800.00          ZZ
                          360                68,748.94          3
                          7.5000             481.06             80
                          7.2500             481.06
TROY          NY 12180    1                  12/05/05           00
0426158960                05                 01/01/06           0.0000
0426158960                N                  12/01/35
0

10295185      E22/G02     F                  152,000.00         ZZ
                          360                151,878.45         2
                          7.1250             1024.05            80
                          6.8750             1024.05
METAIRIE      LA 70001    1                  12/05/05           00
0426203543                05                 01/01/06           0.0000
0426203543                N                  12/01/35
0

10295269      E22/G02     F                  197,100.00         ZZ
                          360                196,957.35         1
                          7.6250             1395.06            90
                          7.3750             1395.06
DEERFIELD     WI 53531    2                  11/29/05           04
0426322061                05                 01/01/06           25.0000
0426322061                O                  12/01/35
0

10295337      E22/G02     F                  172,000.00         ZZ
                          360                171,865.83         1
                          7.2500             1173.34            80
                          7.0000             1173.34
FORT COLLINS  CO 80526    2                  11/29/05           00
0426359022                05                 01/01/06           0.0000
0426359022                O                  12/01/35
0

10295441      E22/G02     F                  117,000.00         ZZ
                          360                117,000.00         4
                          7.2500             798.15             90
                          7.0000             798.15
LANCASTER     PA 17602    1                  12/05/05           04
0426457222                05                 02/01/06           25.0000
0426457222                N                  01/01/36
0

10295497      E22/G02     F                  211,200.00         T
                          360                211,200.00         1
                          6.8750             1387.43            80
                          6.6250             1387.43
TEMPE         AZ 85282    1                  12/01/05           00
0426515300                05                 02/01/06           0.0000
0426515300                O                  01/01/36
0

10297137      462/G02     F                  78,750.00          ZZ
                          360                78,678.81          1
                          6.5000             497.76             80
                          6.2500             497.76
DALLAS        TX 75241    1                  11/09/05           00
0440680585                05                 01/01/06           0.0000
0006280473                N                  12/01/35
0

10297177      Y78/G02     F                  118,400.00         ZZ
                          240                118,154.93         1
                          6.3750             874.07             80
                          6.1250             874.07
WHITEHALL     OH 43213    2                  11/30/05           00
0440698371                05                 01/01/06           0.0000
149095801                 O                  12/01/25
0

10297365      X64/G02     F                  480,000.00         ZZ
                          360                480,000.00         1
                          7.1250             2850.00            80
                          6.8750             2850.00
LA GRANGE     IL 60525    5                  11/23/05           00
0440689792                05                 01/01/06           0.0000
00000505426               O                  12/01/35
0

10297419      975/G02     F                  330,000.00         ZZ
                          360                329,722.76         1
                          6.8750             2167.87            65
                          6.6250             2167.87
HACIENDA HEIGHCA 91745    1                  11/22/05           00
0440701910                05                 01/01/06           0.0000
2054768                   N                  12/01/35
0

10297445      X64/G02     F                  132,000.00         ZZ
                          360                131,880.67         1
                          6.5000             834.33             80
                          6.2500             834.33
WIXOM         MI 48393    1                  11/23/05           00
0440695138                01                 01/01/06           0.0000
0000049392                O                  12/01/35
0

10297473      P44/G02     F                  649,500.00         ZZ
                          360                649,017.98         1
                          7.5000             4541.40            75
                          7.2500             4541.40
BOSTON        MA 02116    5                  12/01/05           00
0440685485                06                 01/01/06           0.0000
0511290007                N                  12/01/35
0

10297525      L21/G02     F                  190,000.00         ZZ
                          360                189,832.36         1
                          6.6250             1216.60            75
                          6.3750             1216.60
HOOKSETT      NH 03106    2                  11/21/05           00
0440691483                05                 01/01/06           0.0000
28507630                  O                  12/01/35
0

10297711      E22/G02     F                  45,000.00          ZZ
                          360                45,000.00          1
                          8.1250             334.12             75
                          7.8750             334.12
MEMPHIS       TN 38127    2                  12/06/05           00
0426566972                05                 02/01/06           0.0000
0426566972                N                  01/01/36
0

10297801      E22/G02     F                  105,600.00         ZZ
                          360                105,521.63         1
                          7.5000             738.37             80
                          7.2500             738.37
KUNA          ID 83634    1                  11/30/05           00
0426111712                05                 01/01/06           0.0000
0426111712                N                  12/01/35
0

10297829      E22/G02     F                  138,600.00         ZZ
                          360                138,483.56         1
                          6.8750             910.50             80
                          6.6250             910.50
CORNEILUS     NC 28031    1                  12/06/05           00
0426188991                03                 01/01/06           0.0000
0426188991                O                  12/01/35
0

10297891      E22/G02     F                  281,400.00         ZZ
                          360                281,132.99         1
                          6.2500             1732.63            33
                          6.0000             1732.63
LAKE ARROWHEADCA 92352    5                  11/28/05           00
0426301255                05                 01/01/06           0.0000
0426301255                N                  12/01/35
0

10298043      E22/G02     F                  73,600.00          ZZ
                          360                73,543.99          1
                          7.3750             508.34             80
                          7.1250             508.34
HANOVER       PA 17331    1                  12/06/05           00
0426417184                05                 01/01/06           0.0000
0426417184                O                  12/01/35
0

10298055      E22/G02     F                  157,500.00         ZZ
                          360                157,388.84         1
                          7.7500             1128.35            90
                          7.5000             1128.35
MONROE        NC 28110    1                  12/06/05           04
0426426995                03                 01/01/06           25.0000
0426426995                N                  12/01/35
0

10298061      E22/G02     F                  259,920.00         ZZ
                          360                259,701.64         1
                          6.8750             1707.49            80
                          6.6250             1707.49
OLIVE BRANCH  MS 38654    1                  12/06/05           00
0426439535                05                 01/01/06           0.0000
0426439535                O                  12/01/35
0

10298279      L21/G02     F                  420,000.00         ZZ
                          300                419,481.52         1
                          7.0000             2968.48            55
                          6.7500             2968.48
NEWTON        PA 18940    5                  11/21/05           00
0440680817                05                 01/01/06           0.0000
28509196                  O                  12/01/30
0

10303117      313/G02     F                  344,400.00         ZZ
                          360                344,088.65         1
                          6.5000             2176.85            65
                          6.2500             2176.85
PHILADELPHIA  PA 19106    1                  12/01/05           00
0440714863                01                 01/01/06           0.0000
10912632                  O                  12/01/35
0

10303345      A68/G02     F                  90,800.00          ZZ
                          360                90,729.16          1
                          7.2500             619.42             80
                          7.0000             619.42
CARROLLTON    TX 75007    1                  11/28/05           00
0440704724                05                 01/01/06           0.0000
2001107750                N                  12/01/35
0

10303347      U85/G02     F                  61,875.00          ZZ
                          360                61,823.02          1
                          6.8750             406.47             75
                          6.6250             406.47
INDIANAPOLIS  IN 46203    2                  12/01/05           00
0440676534                05                 01/01/06           0.0000
0505061612                O                  12/01/35
0

10303407      Q30/G02     F                  286,000.00         ZZ
                          360                285,741.46         2
                          6.5000             1807.71            64
                          6.2500             1807.71
BROOKLYN      NY 11207    5                  11/29/05           00
0440681732                05                 01/01/06           0.0000
40048599                  O                  12/01/35
0

10303689      E22/G02     F                  78,300.00          ZZ
                          360                78,300.00          3
                          7.2500             534.14             90
                          7.0000             534.14
BINGHAMTON    NY 13904    1                  12/07/05           04
0425844719                05                 02/01/06           25.0000
0425844719                N                  01/01/36
0

10303719      E22/G02     F                  90,000.00          ZZ
                          360                89,929.79          1
                          7.2500             613.96             70
                          7.0000             613.96
JARRETT       VA 23867    1                  12/07/05           00
0426004925                05                 01/01/06           0.0000
0426004925                O                  12/01/35
0

10303723      E22/G02     F                  57,600.00          ZZ
                          360                57,600.00          3
                          7.8750             417.64             90
                          7.6250             417.64
SIDNEY        NE 69162    1                  12/07/05           04
0426029427                05                 02/01/06           25.0000
0426029427                N                  01/01/36
0

10303729      E22/G02     F                  55,200.00          ZZ
                          360                55,200.00          1
                          7.7500             395.46             80
                          7.5000             395.46
BIRMINGHAM    AL 35204    2                  12/07/05           00
0426046074                05                 02/01/06           0.0000
0426046074                N                  01/01/36
0

10303741      E22/G02     F                  39,750.00          ZZ
                          360                39,750.00          3
                          8.1250             295.14             75
                          7.8750             295.14
UTICA         NY 13502    5                  12/07/05           00
0426098216                05                 02/01/06           0.0000
0426098216                N                  01/01/36
0

10303803      E22/G02     F                  80,000.00          ZZ
                          360                79,940.63          1
                          7.5000             559.37             80
                          7.2500             559.37
BRIDGEPORT    TX 76426    1                  12/07/05           00
0426269056                05                 01/01/06           0.0000
0426269056                O                  12/01/35
0

10303845      E22/G02     F                  57,000.00          ZZ
                          360                57,000.00          1
                          7.5000             398.55             75
                          7.2500             398.55
GREENVILLE    NC 27834    5                  12/07/05           00
0426339347                05                 02/01/06           0.0000
0426339347                N                  01/01/36
0

10303901      E22/G02     F                  250,000.00         ZZ
                          360                250,000.00         1
                          6.7500             1621.50            80
                          6.5000             1621.50
MUKILTEO      WA 98276    1                  12/05/05           00
0426382511                05                 02/01/06           0.0000
0426382511                O                  01/01/36
0

10303989      E22/G02     F                  207,000.00         ZZ
                          360                207,000.00         3
                          7.1250             1394.60            79
                          6.8750             1394.60
OAK RIDGE     TN 37830    2                  12/07/05           00
0426444006                05                 02/01/06           0.0000
0426444006                N                  01/01/36
0

10304369      E82/G02     F                  298,100.00         ZZ
                          360                298,100.00         1
                          7.7500             2135.62            88
                          7.5000             2135.62
BELLEVILLE    MI 48111    2                  12/06/05           04
0401194071                03                 02/01/06           25.0000
0401194071                N                  01/01/36
0

10304727      168/168     F                  600,000.00         T
                          360                598,830.68         1
                          6.1250             3645.67            15
                          5.8750             3645.67
APTOS         CA 95003    2                  10/24/05           00
0579326411                05                 12/01/05           0.0000
0579326411                O                  11/01/35
0

10304729      168/168     F                  600,000.00         T
                          360                598,830.68         1
                          6.1250             3645.67            14
                          5.8750             3645.67
APTOS         CA 95003    5                  10/24/05           00
0579326527                05                 12/01/05           0.0000
0579326527                O                  11/01/35
0

10304733      168/168     F                  507,500.00         ZZ
                          360                506,534.41         1
                          6.2500             3124.77            79
                          6.0000             3124.77
HEMPSTEAD     NY 11554    5                  10/17/05           00
0579328775                05                 12/01/05           0.0000
0579328775                O                  11/01/35
0

10304763      168/168     F                  191,200.00         ZZ
                          360                190,900.78         1
                          7.2500             1304.33            80
                          7.0000             1304.33
CAPE CORAL    FL 33909    1                  10/20/05           00
0579368378                05                 12/01/05           0.0000
0579368378                O                  11/01/35
0

10304771      168/168     F                  420,000.00         T
                          360                418,080.88         1
                          6.5000             2654.69            70
                          6.2500             2654.69
NEW YORK      NY 10021    1                  07/29/05           00
0549954473                11                 09/01/05           0.0000
0549954473                O                  08/01/35
0

10304773      168/168     F                  431,000.00         ZZ
                          360                428,933.79         1
                          6.2500             2653.75            74
                          6.0000             2653.75
EAST NORWICH  NY 11732    5                  07/15/05           00
0549957898                05                 09/01/05           0.0000
0549957898                O                  08/01/35
0

10304797      168/168     F                  250,000.00         ZZ
                          360                249,501.00         1
                          6.0000             1498.88            57
                          5.7500             1498.88
CLARKSTOWN    NY 10956    2                  10/19/05           00
0569642540                05                 12/01/05           0.0000
0569642540                O                  11/01/35
0

10304799      168/168     F                  400,000.00         ZZ
                          360                399,201.59         1
                          6.0000             2398.21            64
                          5.7500             2398.21
OCEANSIDE     NY 11572    5                  10/21/05           00
0569645310                05                 12/01/05           0.0000
0569645310                O                  11/01/35
0

10304805      168/168     F                  266,000.00         ZZ
                          360                265,456.25         2
                          5.8750             1573.50            70
                          5.6250             1573.50
LINDEN        NJ 07036    1                  11/01/05           00
0569704995                05                 12/01/05           0.0000
0569704995                N                  11/01/35
0

10304819      168/168     F                  66,500.00          ZZ
                          360                66,387.94          1
                          6.8750             436.86             69
                          6.6250             436.86
LOCKPORT      NY 14094    5                  10/14/05           00
0569777933                05                 12/01/05           0.0000
0569777933                N                  11/01/35
0

10304821      168/168     F                  268,800.00         ZZ
                          360                268,300.74         1
                          6.3750             1676.97            80
                          6.1250             1676.97
CHOWCHILLA    CA 93610    1                  11/03/05           00
0569783402                05                 12/01/05           0.0000
0569783402                O                  11/01/35
0

10304831      168/168     F                  94,000.00          ZZ
                          240                93,566.04          1
                          6.2500             687.08             65
                          6.0000             687.08
BEMUS POINT   NY 14712    5                  10/19/05           00
0569832144                05                 12/01/05           0.0000
0569832144                O                  11/01/25
0

10304835      168/168     F                  647,500.00         ZZ
                          360                646,207.60         1
                          6.0000             3882.09            70
                          5.7500             3882.09
JERICHO       NY 11753    5                  10/26/05           00
0569853354                05                 12/01/05           0.0000
0569853354                O                  11/01/35
0

10304839      168/168     F                  158,250.00         ZZ
                          360                158,103.42         3
                          6.3750             987.28             75
                          6.1250             987.28
BUFFALO       NY 14222    1                  11/28/05           00
0569859433                05                 01/01/06           0.0000
0569859433                N                  12/01/35
0

10304841      168/168     F                  650,000.00         ZZ
                          360                648,763.28         1
                          6.2500             4002.17            49
                          6.0000             4002.17
ROSYLYN ESTATENY 11576    1                  10/21/05           00
0569868629                05                 12/01/05           0.0000
0569868629                O                  11/01/35
0

10304851      168/168     F                  359,650.00         ZZ
                          360                358,997.96         1
                          6.5000             2273.24            67
                          6.2500             2273.24
MOUNTAIN VIEW CA 94043    5                  10/27/05           00
0569898382                01                 12/01/05           0.0000
0569898382                N                  11/01/35
0

10304853      168/168     F                  159,120.00         ZZ
                          360                158,580.65         1
                          6.8750             1045.31            80
                          6.6250             1045.31
MIAMI BEACH   FL 33139    1                  08/17/05           00
0569902363                06                 10/01/05           0.0000
0569902363                O                  09/01/35
0

10304865      168/168     F                  550,000.00         ZZ
                          360                549,073.21         2
                          6.8750             3613.11            68
                          6.6250             3613.11
FLUSHING      NY 11355    2                  10/25/05           00
0569917026                05                 12/01/05           0.0000
0569917026                O                  11/01/35
0

10304867      168/168     F                  108,000.00         ZZ
                          360                107,818.02         1
                          6.8750             709.49             89
                          6.6250             709.49
LINCOLN PARK  MI 48146    2                  10/05/05           04
0569931371                05                 12/01/05           35.0000
0569931371                O                  11/01/35
0

10304869      168/168     F                  142,400.00         ZZ
                          360                142,137.91         1
                          6.6250             911.81             80
                          6.3750             911.81
PEMBROKE PINESFL 33024    1                  11/03/05           00
0569931738                01                 12/01/05           0.0000
0569931738                O                  11/01/35
0

10304871      168/168     F                  200,000.00         ZZ
                          360                199,610.21         1
                          6.1250             1215.23            47
                          5.8750             1215.23
BIRMINGHAM    MI 48009    1                  10/26/05           00
0569932149                08                 12/01/05           0.0000
0569932149                O                  11/01/35
0

10304875      168/168     F                  585,000.00         ZZ
                          360                583,886.95         1
                          6.2500             3601.95            65
                          6.0000             3601.95
POMONA        CA 91767    1                  11/02/05           00
0569947987                05                 12/01/05           0.0000
0569947987                N                  11/01/35
0

10304881      168/168     F                  332,800.00         ZZ
                          360                331,821.84         1
                          6.2500             2049.11            80
                          6.0000             2049.11
HUNTINGTON BEACA 92646    1                  09/22/05           00
0569959985                03                 11/01/05           0.0000
0569959985                O                  10/01/35
0

10304885      168/168     F                  96,000.00          ZZ
                          360                95,803.27          1
                          6.2500             591.09             80
                          6.0000             591.09
SHERRILS FORD NC 28673    1                  10/27/05           00
0569961220                05                 12/01/05           0.0000
0569961220                O                  11/01/35
0

10304897      168/168     F                  498,000.00         ZZ
                          360                497,201.15         1
                          7.1250             3355.12            80
                          6.8750             3355.12
HEMPSTEAD     NY 11003    1                  10/24/05           00
0569974631                05                 12/01/05           0.0000
0569974631                O                  11/01/35
0

10304899      168/168     F                  259,550.00         ZZ
                          360                259,078.01         1
                          6.5000             1640.54            80
                          6.2500             1640.54
SHIRLEY       NY 11967    1                  10/31/05           00
0569976529                05                 12/01/05           0.0000
0569976529                O                  11/01/35
0

10304907      168/168     F                  354,000.00         ZZ
                          360                353,388.71         1
                          6.7500             2296.04            75
                          6.5000             2296.04
PENDLETON     NY 14094    1                  10/31/05           00
0569985439                05                 12/01/05           0.0000
0569985439                O                  11/01/35
0

10304911      168/168     F                  268,000.00         ZZ
                          360                267,796.07         1
                          7.3750             1851.01            90
                          7.1250             1851.01
PERTH AMBOY   NJ 08861    1                  11/15/05           14
0569988764                01                 01/01/06           25.0000
0569988764                O                  12/01/35
0

10304915      168/168     F                  476,000.00         ZZ
                          360                475,027.02         1
                          5.8750             2815.72            80
                          5.6250             2815.72
WOODBRIDGE    VA 22193    5                  10/31/05           00
0569991471                05                 12/01/05           0.0000
0569991471                O                  11/01/35
0

10304919      168/168     F                  78,000.00          ZZ
                          360                77,858.80          2
                          6.7500             505.91             80
                          6.5000             505.91
WEST SENECA   NY 14224    5                  10/21/05           00
0569996686                05                 12/01/05           0.0000
0569996686                O                  11/01/35
0

10304939      168/168     F                  750,000.00         ZZ
                          360                748,573.03         1
                          6.2500             4617.88            47
                          6.0000             4617.88
GARDEN CITY   NY 11530    1                  10/24/05           00
0579375404                05                 12/01/05           0.0000
0579375404                O                  11/01/35
0

10304943      168/168     F                  157,000.00         ZZ
                          360                156,728.89         1
                          6.7500             1018.30            74
                          6.5000             1018.30
SEMINOLE      FL 33777    5                  10/21/05           00
0579378217                05                 12/01/05           0.0000
0579378217                O                  11/01/35
0

10304945      168/168     F                  316,000.00         ZZ
                          360                315,396.56         1
                          6.3750             1971.43            80
                          6.1250             1971.43
SEATTLE       WA 98144    1                  10/26/05           00
0579380602                01                 12/01/05           0.0000
0579380602                O                  11/01/35
0

10304951      168/168     F                  400,000.00         ZZ
                          360                399,325.97         1
                          6.8750             2627.72            62
                          6.6250             2627.72
STOCKTON      CA 95219    5                  10/19/05           00
0579393704                03                 12/01/05           0.0000
0579393704                N                  11/01/35
0

10304955      168/168     F                  70,000.00          ZZ
                          360                69,941.18          1
                          6.8750             459.86             70
                          6.6250             459.86
GREENSBURG    PA 15601    5                  11/16/05           00
0579397165                05                 01/01/06           0.0000
0579397165                N                  12/01/35
0

10304959      168/168     F                  270,000.00         ZZ
                          360                269,473.82         1
                          6.1250             1640.55            80
                          5.8750             1640.55
RENTON        WA 98055    1                  10/24/05           00
0609301632                03                 12/01/05           0.0000
0609301632                O                  11/01/35
0

10304965      168/168     F                  316,000.00         ZZ
                          360                315,398.76         1
                          6.2500             1945.67            80
                          6.0000             1945.67
KIRKLAND      WA 98034    1                  10/19/05           00
0609308556                05                 12/01/05           0.0000
0609308556                O                  11/01/35
0

10304967      168/168     F                  139,800.00         ZZ
                          360                139,486.26         1
                          6.5000             883.64             80
                          6.2500             883.64
SHARPTOWN     MD 21861    5                  10/20/05           00
0609310348                05                 12/01/05           0.0000
0609310348                O                  11/01/35
0

10304969      168/168     F                  191,900.00         ZZ
                          360                191,599.69         1
                          7.2500             1309.10            80
                          7.0000             1309.10
MIDDLETOWN    NY 10940    1                  10/26/05           00
0609310666                05                 12/01/05           0.0000
0609310666                O                  11/01/35
0

10304981      168/168     F                  320,000.00         ZZ
                          360                319,688.97         1
                          6.1250             1944.36            80
                          5.8750             1944.36
ELK GROVE     CA 95758    1                  11/03/05           00
0609326023                05                 01/01/06           0.0000
0609326023                O                  12/01/35
0

10304993      168/168     F                  300,000.00         ZZ
                          360                299,386.76         1
                          5.8750             1774.62            61
                          5.6250             1774.62
COLTON        CA 92324    5                  11/02/05           00
0609364049                05                 12/01/05           0.0000
0609364049                O                  11/01/35
0

10304995      168/168     F                  350,000.00         ZZ
                          360                349,395.60         1
                          6.7500             2270.10            54
                          6.5000             2270.10
SAN JOSE      CA 95132    5                  10/28/05           00
0609368753                05                 12/01/05           0.0000
0609368753                N                  11/01/35
0

10304997      168/168     F                  117,200.00         ZZ
                          360                117,091.45         1
                          6.3750             731.18             80
                          6.1250             731.18
O FALLON      MO 63366    2                  11/07/05           00
0609371428                05                 01/01/06           0.0000
0609371428                O                  12/01/35
0

10305001      168/168     F                  650,000.00         ZZ
                          360                649,412.38         1
                          6.5000             4108.45            78
                          6.2500             4108.45
ARCADIA       CA 91007    1                  11/03/05           00
0609379119                05                 01/01/06           0.0000
0609379119                O                  12/01/35
0

10305005      168/168     F                  117,600.00         ZZ
                          360                117,482.92         1
                          6.0000             705.08             80
                          5.7500             705.08
LAKE VILLA    IL 60046    1                  11/14/05           00
0609384163                05                 01/01/06           0.0000
0609384163                O                  12/01/35
0

10305019      168/168     F                  580,000.00         ZZ
                          360                579,449.67         1
                          6.2500             3571.16            68
                          6.0000             3571.16
SAN JOSE      CA 95129    1                  11/17/05           00
0609401882                05                 01/01/06           0.0000
0609401882                O                  12/01/35
0

10305027      168/168     F                  185,600.00         ZZ
                          360                185,423.90         1
                          6.2500             1142.78            80
                          6.0000             1142.78
EDMONDS       WA 98026    1                  11/18/05           00
0609410709                05                 01/01/06           0.0000
0609410709                O                  12/01/35
0

10305039      168/168     F                  150,300.00         ZZ
                          360                150,182.75         1
                          7.2500             1025.32            90
                          7.0000             1025.32
DENVER        CO 80203    1                  11/09/05           04
0609438468                01                 01/01/06           25.0000
0609438468                O                  12/01/35
0

10305041      168/168     F                  121,500.00         ZZ
                          360                121,397.92         1
                          6.8750             798.17             70
                          6.6250             798.17
LEHIGH ACRE   FL 33936    1                  11/25/05           00
0609453602                05                 01/01/06           0.0000
0609453602                N                  12/01/35
0

10305049      E82/G02     F                  224,000.00         ZZ
                          360                224,000.00         1
                          6.7500             1452.86            43
                          6.5000             1452.86
SHOREVIEW     MN 55126    2                  11/30/05           00
0401189683                05                 02/01/06           0.0000
0401189683                O                  01/01/36
0

10305113      975/G02     F                  359,650.00         ZZ
                          360                359,650.00         1
                          6.5000             2273.23            62
                          6.2500             2273.23
ALTADENA AREA CA 91001    5                  12/01/05           00
0440694867                05                 02/01/06           0.0000
2054784                   O                  01/01/36
0

10305717      E22/G02     F                  83,760.00          ZZ
                          360                83,760.00          1
                          6.8750             550.24             80
                          6.6250             550.24
HOUSTON       TX 77084    1                  12/07/05           00
0426157954                03                 02/01/06           0.0000
0426157954                O                  01/01/36
0

10305733      E22/G02     F                  56,000.00          ZZ
                          360                56,000.00          1
                          7.5000             391.56             76
                          7.2500             391.56
ORDWAY        CO 81063    2                  12/08/05           00
0426225447                05                 02/01/06           0.0000
0426225447                N                  01/01/36
0

10305859      E22/G02     F                  267,920.00         ZZ
                          360                267,920.00         1
                          6.8750             1760.04            80
                          6.6250             1760.04
HOOVER        AL 35244    1                  12/08/05           00
0426472056                03                 02/01/06           0.0000
0426472056                O                  01/01/36
0

10305891      E22/G02     F                  67,500.00          ZZ
                          360                67,448.63          4
                          7.3750             466.21             90
                          7.1250             466.21
WICHITA       KS 67213    1                  12/06/05           04
0426515011                05                 01/01/06           25.0000
0426515011                N                  12/01/35
0

10305901      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.8750             365.43             90
                          7.6250             365.43
TULSA         OK 74110    1                  12/07/05           04
0426527859                05                 02/01/06           25.0000
0426527859                N                  01/01/36
0

10305903      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.8750             365.43             90
                          7.6250             365.43
TULSA         OK 74110    1                  12/07/05           04
0426529228                05                 02/01/06           25.0000
0426529228                N                  01/01/36
0

10305905      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.8750             365.43             90
                          7.6250             365.43
TULSA         OK 74110    1                  12/07/05           04
0426530002                05                 02/01/06           25.0000
0426530002                N                  01/01/36
0

10306081      E82/G02     F                  120,000.00         ZZ
                          360                120,000.00         1
                          6.7500             778.32             49
                          6.5000             778.32
MARYSVILLE    CA 95901    2                  12/06/05           00
0401195524                05                 02/01/06           0.0000
0401195524                O                  01/01/36
0

10306083      E82/G02     F                  511,800.00         ZZ
                          360                511,800.00         1
                          6.5000             3234.92            62
                          6.2500             3234.92
PINE GROVE    CA 95665    2                  12/06/05           00
0401193628                05                 02/01/06           0.0000
0401193628                O                  01/01/36
0

10306211      L21/G02     F                  376,200.00         T
                          360                375,796.60         1
                          7.3750             2312.06            95
                          7.1250             2312.06
KISSIMMEE     FL 34747    1                  12/02/05           19
0440704989                03                 01/01/06           30.0000
11004953                  O                  12/01/35
0

10306213      L21/G02     F                  356,000.00         ZZ
                          360                356,000.00         3
                          6.6250             1965.42            80
                          6.3750             1965.42
CITY OF PHILADPA 19130    1                  11/30/05           00
0440700714                05                 01/01/06           0.0000
13510527                  O                  12/01/35
0

10306219      L21/G02     F                  515,000.00         ZZ
                          360                514,474.93         1
                          5.8750             3046.42            52
                          5.6250             3046.42
SAN DIEGO     CA 92107    5                  11/22/05           00
0440696193                05                 01/01/06           0.0000
16507270                  O                  12/01/35
0

10306223      L21/G02     F                  520,000.00         ZZ
                          360                520,000.00         1
                          6.8750             2979.17            80
                          6.6250             2979.17
LIVERMORE     CA 94550    5                  11/22/05           00
0440703338                05                 01/01/06           0.0000
16507642                  O                  12/01/35
0

10306227      L21/G02     F                  399,950.00         ZZ
                          360                399,950.00         1
                          6.7500             2249.72            80
                          6.5000             2249.72
PITTSBURG     CA 94565    1                  11/28/05           00
0440704047                05                 02/01/06           0.0000
16507858                  O                  01/01/36
0

10306229      L21/G02     F                  352,000.00         ZZ
                          360                352,000.00         1
                          6.7500             1980.00            80
                          6.5000             1980.00
OAKLAND       CA 94603    1                  11/25/05           00
0440703403                05                 01/01/06           0.0000
16507946                  O                  12/01/35
0

10306231      L21/G02     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.6250             3588.54            65
                          6.3750             3588.54
PETALUMA      CA 94952    5                  11/21/05           00
0440708832                05                 01/01/06           0.0000
16508052                  O                  12/01/35
0

10306235      L21/G02     F                  288,000.00         ZZ
                          360                288,000.00         1
                          7.1250             1710.00            80
                          6.8750             1710.00
TWP OF VOORHEENJ 08043    1                  12/02/05           00
0440696227                05                 01/01/06           0.0000
16508236                  O                  12/01/35
0

10306237      L21/G02     F                  302,900.00         ZZ
                          360                302,900.00         1
                          6.6250             1672.26            78
                          6.3750             1672.26
HIDDEN VALLEY CA 95467    2                  11/23/05           00
0440710853                03                 01/01/06           0.0000
32504859                  O                  12/01/35
0

10306239      L21/G02     F                  392,000.00         ZZ
                          360                391,645.62         1
                          6.5000             2477.71            80
                          6.2500             2477.71
SUISUN CITY   CA 94585    5                  11/23/05           00
0440680734                05                 01/01/06           0.0000
32504890                  O                  12/01/35
0

10306241      L21/G02     F                  1,120,000.00       ZZ
                          360                1,120,000.00       1
                          6.7500             6300.00            70
                          6.5000             6300.00
MESA          AZ 85215    2                  11/23/05           00
0440696169                03                 01/01/06           0.0000
35504610                  O                  12/01/35
0

10306247      L21/G02     F                  184,000.00         ZZ
                          360                184,000.00         1
                          6.7500             1035.00            80
                          6.5000             1035.00
BRIDGEPORT    CT 06606    1                  12/01/05           00
0440708253                05                 01/01/06           0.0000
70306057                  O                  12/01/35
0

10306253      L21/G02     F                  300,000.00         ZZ
                          360                300,000.00         1
                          7.5000             1875.00            80
                          7.2500             1875.00
BURTONSVILLE  MD 20866    1                  12/01/05           00
0440707883                09                 01/01/06           0.0000
70306125                  O                  12/01/35
0

10307585      L21/G02     F                  392,000.00         ZZ
                          360                391,654.15         1
                          6.6250             2510.02            80
                          6.3750             2510.02
LA PLATA      MD 20646    5                  11/28/05           00
0440703684                05                 01/01/06           0.0000
70306084                  O                  12/01/35
0

10307603      L21/G02     F                  168,000.00         ZZ
                          360                167,862.29         1
                          7.0000             1117.71            80
                          6.7500             1117.71
LEBANON       ME 04027    1                  11/30/05           00
0440694438                05                 01/01/06           0.0000
28509248                  O                  12/01/35
0

10307683      L21/G02     F                  261,200.00         ZZ
                          360                260,963.87         1
                          6.5000             1650.96            80
                          6.2500             1650.96
ST ALBANS     VT 05478    1                  11/23/05           00
0440693117                03                 01/01/06           0.0000
28608961                  O                  12/01/35
0

10307821      E22/G02     F                  61,000.00          ZZ
                          360                61,000.00          1
                          7.6250             431.75             68
                          7.3750             431.75
RALEIGH       NC 27614    2                  12/09/05           00
0426360657                05                 02/01/06           0.0000
0426360657                N                  01/01/36
0

10307863      E22/G02     F                  155,000.00         ZZ
                          360                154,882.05         1
                          7.3750             1070.55            71
                          7.1250             1070.55
CLEARLAKE     CA 95422    1                  11/16/05           00
0425652088                05                 01/01/06           0.0000
0425652088                O                  12/01/35
0

10307871      E22/G02     F                  58,500.00          ZZ
                          360                58,500.00          2
                          8.0000             429.25             90
                          7.7500             429.25
BUFFALO       NY 14150    1                  12/09/05           04
0425795077                05                 02/01/06           25.0000
0425795077                N                  01/01/36
0

10307881      E22/G02     F                  148,500.00         ZZ
                          360                148,500.00         1
                          8.1250             1102.61            90
                          7.8750             1102.61
PEMBERVILLE   OH 43450    1                  12/09/05           11
0425858610                05                 02/01/06           25.0000
0425858610                N                  01/01/36
0

10307907      E22/G02     F                  264,000.00         ZZ
                          360                264,000.00         1
                          6.8750             1734.29            80
                          6.6250             1734.29
MONROE        WA 98272    5                  12/02/05           00
0426026910                05                 02/01/06           0.0000
0426026910                O                  01/01/36
0

10308101      E22/G02     F                  200,000.00         ZZ
                          360                200,000.00         1
                          6.8750             1313.86            54
                          6.6250             1313.86
WOODINVILLE   WA 98072    1                  12/07/05           00
0426493367                05                 02/01/06           0.0000
0426493367                O                  01/01/36
0

10308179      E22/G02     F                  50,000.00          ZZ
                          360                50,000.00          1
                          7.0000             332.65             67
                          6.7500             332.65
ORLANDO       FL 32809    1                  12/09/05           00
0426574109                01                 02/01/06           0.0000
0426574109                O                  01/01/36
0

10308205      E22/G02     F                  118,750.00         ZZ
                          360                118,750.00         1
                          7.6250             840.51             95
                          7.3750             840.51
HOUSTON       TX 77077    1                  12/09/05           04
0426623005                09                 02/01/06           35.0000
0426623005                O                  01/01/36
0

10308229      E22/G02     F                  59,552.00          ZZ
                          360                59,552.00          1
                          7.8750             431.79             80
                          7.6250             431.79
CANTON        PA 17724    1                  12/09/05           00
0426274635                05                 02/01/06           0.0000
0426274635                O                  01/01/36
0

10308245      E22/G02     F                  75,200.00          ZZ
                          360                75,144.19          1
                          7.5000             525.81             80
                          7.2500             525.81
COLUMBUS      GA 31907    2                  11/23/05           00
0426287769                07                 01/01/06           0.0000
0426287769                N                  12/01/35
0

10309001      E82/G02     F                  308,000.00         ZZ
                          360                308,000.00         1
                          6.7500             1997.68            42
                          6.5000             1997.68
FORT LAUDERDALFL 33308    2                  12/02/05           00
0401192224                05                 02/01/06           0.0000
0401192224                O                  01/01/36
0

10309175      462/G02     F                  94,100.00          ZZ
                          360                94,014.93          1
                          6.5000             594.78             80
                          6.2500             594.78
FORT WORTH    TX 76052    1                  11/17/05           00
0440705382                03                 01/01/06           0.0000
0006749071                O                  12/01/35
0

10309237      U85/G02     F                  60,000.00          ZZ
                          360                59,955.47          1
                          7.5000             419.53             46
                          7.2500             419.53
MILWAUKEE     WI 53215    5                  12/07/05           00
0440710572                05                 01/10/06           0.0000
0505022248                O                  12/10/35
0

10309269      462/G02     F                  486,650.00         ZZ
                          360                486,177.01         1
                          6.1250             2956.94            80
                          5.8750             2956.94
NORTH LAS VEGANV 89084    1                  11/01/05           00
0440705234                03                 01/01/06           0.0000
0005249974                O                  12/01/35
0

10309475      H49/G02     F                  112,700.00         ZZ
                          360                112,618.43         1
                          7.6250             797.68             80
                          7.3750             797.68
CHARLOTTE     NC 28269    1                  12/05/05           00
0440709079                03                 01/01/06           0.0000
711010                    N                  12/01/35
0

10309511      U45/G02     F                  390,000.00         ZZ
                          360                389,638.79         1
                          6.3750             2433.09            80
                          6.1250             2433.09
MIRAMAR       FL 33027    5                  11/28/05           00
0440709863                03                 01/01/06           0.0000
51306774                  O                  12/01/35
0

10309575      H76/G02     F                  95,000.00          ZZ
                          360                94,839.90          1
                          6.8750             624.09             95
                          6.6250             624.09
BATTLE CREEK  MI 49017    2                  10/28/05           01
0440696003                05                 12/01/05           30.0000
676400                    O                  11/01/35
0

10309583      H76/G02     F                  160,000.00         ZZ
                          240                159,688.16         1
                          6.8750             1228.51            73
                          6.6250             1228.51
BROXTON       GA 31519    5                  11/08/05           00
0440696359                05                 01/01/06           0.0000
676803                    O                  12/01/25
0

10309595      H76/G02     F                  315,000.00         ZZ
                          360                314,783.22         1
                          7.8750             2283.97            74
                          7.6250             2283.97
PASADENA      MD 21122    5                  11/09/05           00
0440697035                05                 01/01/06           0.0000
677814                    O                  12/01/35
0

10310057      E23/G02     F                  568,000.00         ZZ
                          360                567,486.52         1
                          6.5000             3590.15            80
                          6.2500             3590.15
GARDEN GROVE  CA 92840    1                  11/17/05           00
0440773091                05                 01/01/06           0.0000
51056001                  O                  12/01/35
0

10310183      E23/G02     F                  472,000.00         ZZ
                          360                471,562.83         1
                          6.3750             2944.67            80
                          6.1250             2944.67
CANOGA PARK ARCA 91303    5                  11/03/05           00
0440706117                05                 01/01/06           0.0000
91007930                  O                  12/01/35
0

10310185      E23/G02     F                  560,000.00         ZZ
                          360                559,468.65         1
                          6.2500             3448.02            80
                          6.0000             3448.02
DOWNEY        CA 90240    5                  11/10/05           00
0440706141                05                 01/01/06           0.0000
91008021                  O                  12/01/35
0

10310239      L21/G02     F                  455,000.00         ZZ
                          360                454,578.58         1
                          6.3750             2838.61            52
                          6.1250             2838.61
PLEASANT HILL CA 94523    2                  11/22/05           00
0440735256                05                 01/01/06           0.0000
16507928                  N                  12/01/35
0

10310241      L21/G02     F                  513,500.00         ZZ
                          360                513,024.39         1
                          6.3750             3203.58            51
                          6.1250             3203.58
WALNUT CREEK  CA 94597    2                  11/21/05           00
0440735231                03                 01/01/06           0.0000
16507903                  O                  12/01/35
0

10310289      E22/G02     F                  356,000.00         ZZ
                          360                356,000.00         1
                          7.2500             2428.55            80
                          7.0000             2428.55
VERO BEACH    FL 32963    1                  12/12/05           00
0426541967                05                 02/01/06           0.0000
0426541967                N                  01/01/36
0

10310295      E22/G02     F                  53,600.00          ZZ
                          360                53,600.00          1
                          7.0000             356.60             80
                          6.7500             356.60
HOUSTON       TX 77077    1                  12/12/05           00
0426549648                09                 02/01/06           0.0000
0426549648                O                  01/01/36
0

10310349      E22/G02     F                  84,000.00          ZZ
                          360                84,000.00          1
                          8.0000             616.36             80
                          7.7500             616.36
GOSHEN        IN 46528    1                  12/12/05           00
0426609327                05                 02/01/06           0.0000
0426609327                N                  01/01/36
0

10310371      E22/G02     F                  162,000.00         T
                          360                162,000.00         1
                          7.5000             1132.73            90
                          7.2500             1132.73
PLANT CITY    FL 33563    1                  12/12/05           10
0426657755                05                 02/01/06           25.0000
0426657755                O                  01/01/36
0

10310379      E22/G02     F                  384,000.00         ZZ
                          360                383,742.34         1
                          8.0000             2817.66            90
                          7.7500             2817.66
MIRAMAR       FL 33027    1                  11/15/05           01
0425219771                03                 01/01/06           30.0000
0425219771                O                  12/01/35
0

10310391      E22/G02     F                  239,200.00         ZZ
                          360                239,200.00         1
                          7.6250             1693.04            80
                          7.3750             1693.04
CHELMSFORD    MA 01824    1                  12/12/05           00
0425717246                01                 02/01/06           0.0000
0425717246                O                  01/01/36
0

10310515      E22/G02     F                  65,600.00          ZZ
                          360                65,600.00          1
                          7.8750             475.65             80
                          7.6250             475.65
SOUTH BEND    IN 46617    2                  12/12/05           00
0426272191                05                 02/01/06           0.0000
0426272191                N                  01/01/36
0

10310551      E22/G02     F                  60,000.00          ZZ
                          360                60,000.00          1
                          8.1250             445.50             80
                          7.8750             445.50
BILOXI        MS 39532    1                  12/09/05           00
0426318812                05                 02/01/06           0.0000
0426318812                O                  01/01/36
0

10310565      E22/G02     F                  62,100.00          ZZ
                          360                62,100.00          1
                          7.6250             439.54             90
                          7.3750             439.54
NORFOLK       VA 23513    1                  12/12/05           04
0426360509                05                 02/01/06           25.0000
0426360509                N                  01/01/36
0

10310567      E22/G02     F                  335,000.00         ZZ
                          360                335,000.00         1
                          7.2500             2285.29            69
                          7.0000             2285.29
NIPOMO        CA 93444    5                  12/05/05           00
0426365367                05                 02/01/06           0.0000
0426365367                O                  01/01/36
0

10310605      E22/G02     F                  75,600.00          ZZ
                          360                75,600.00          1
                          6.8750             496.64             80
                          6.6250             496.64
KRUGERVILLE   TX 76227    1                  12/12/05           00
0426403473                05                 02/01/06           0.0000
0426403473                O                  01/01/36
0

10310611      E22/G02     F                  412,000.00         ZZ
                          360                412,000.00         1
                          6.8750             2706.55            80
                          6.6250             2706.55
LAKEVILLE     MA 02347    1                  12/12/05           00
0426404166                05                 02/01/06           0.0000
0426404166                N                  01/01/36
0

10310621      E22/G02     F                  72,000.00          ZZ
                          360                72,000.00          1
                          8.0000             528.31             80
                          7.7500             528.31
MILTON        FL 32570    1                  12/12/05           00
0426416079                05                 02/01/06           0.0000
0426416079                O                  01/01/36
0

10310625      E22/G02     F                  68,000.00          ZZ
                          360                68,000.00          1
                          7.6250             481.30             88
                          7.3750             481.30
KANSAS CITY   MO 64130    2                  12/09/05           10
0426423778                05                 02/01/06           25.0000
0426423778                N                  01/01/36
0

10310753      624/G02     F                  260,000.00         ZZ
                          360                259,776.14         1
                          6.7500             1686.36            80
                          6.5000             1686.36
FRESNO        CA 93727    1                  11/07/05           00
0440765741                05                 01/01/06           0.0000
1000094934                O                  12/01/35
0

10311015      E82/G02     F                  222,050.00         ZZ
                          360                222,050.00         1
                          6.7500             1440.21            90
                          6.5000             1440.21
MEMPHIS       TN 38125    5                  12/09/05           04
0401192802                05                 02/01/06           25.0000
0401192802                O                  01/01/36
0

10311027      E82/G02     F                  127,500.00         T
                          360                127,500.00         1
                          6.6250             816.40             43
                          6.3750             816.40
BULLHEAD CITY AZ 86429    2                  12/12/05           00
0401198882                05                 02/01/06           0.0000
0401198882                O                  01/01/36
0

10311049      624/G02     F                  327,000.00         ZZ
                          360                326,711.49         1
                          6.6250             2093.82            35
                          6.3750             2093.82
HOMEWOOD      CA 96141    5                  11/09/05           00
0440766160                05                 01/01/06           0.0000
1000094632                N                  12/01/35
0

10311069      624/G02     F                  296,000.00         ZZ
                          360                295,738.85         1
                          6.6250             1895.32            35
                          6.3750             1895.32
TAHOE CITY    CA 96145    5                  11/09/05           00
0440766178                05                 01/01/06           0.0000
1000094634                N                  12/01/35
0

10311091      624/G02     F                  88,000.00          ZZ
                          360                87,927.86          1
                          7.0000             585.47             80
                          6.7500             585.47
SPRINGFIELD   MO 65802    1                  11/18/05           00
0440765550                05                 01/01/06           0.0000
1000096116                O                  12/01/35
0

10311129      E23/G02     F                  303,000.00         ZZ
                          360                302,726.08         1
                          6.5000             1915.17            49
                          6.2500             1915.17
OAKLEY        CA 94561    2                  11/17/05           00
0440706091                05                 01/01/06           0.0000
63012361                  O                  12/01/35
0

10311147      624/G02     F                  189,000.00         ZZ
                          240                188,602.92         1
                          6.2500             1381.45            58
                          6.0000             1381.45
LAKE ELSINORE CA 92530    2                  11/18/05           00
0440765204                05                 01/01/06           0.0000
1000095852                O                  12/01/25
0

10311155      E23/G02     F                  650,000.00         ZZ
                          360                649,412.39         1
                          6.5000             4108.44            74
                          6.2500             4108.44
BENICIA       CA 94510    5                  11/21/05           00
0440706018                05                 01/01/06           0.0000
82000859                  O                  12/01/35
0

10311165      L21/G02     F                  400,000.00         ZZ
                          360                399,680.12         1
                          7.1250             2694.88            75
                          6.8750             2694.88
TOWNSHIP OF BANJ 08005    5                  11/29/05           00
0440708238                05                 01/01/06           0.0000
16507439                  O                  12/01/35
0

10311285      624/G02     F                  237,250.00         ZZ
                          360                237,024.89         1
                          6.2500             1460.79            65
                          6.0000             1460.79
PERRIS        CA 92571    5                  11/07/05           00
0440766061                05                 01/01/06           0.0000
1000095001                O                  12/01/35
0

10311427      H58/G02     F                  524,400.00         ZZ
                          360                524,400.00         1
                          6.6250             2895.12            80
                          6.3750             2895.12
FONTANA       CA 92336    5                  11/21/05           00
0440710440                05                 01/01/06           0.0000
337415                    O                  12/01/35
0

10311435      H58/G02     F                  430,400.00         ZZ
                          360                430,400.00         1
                          6.1250             2196.83            80
                          5.8750             2196.83
VACAVILLE     CA 95687    1                  11/08/05           00
0440707420                05                 01/01/06           0.0000
340318                    O                  12/01/35
0

10311437      H58/G02     F                  430,500.00         ZZ
                          360                430,500.00         1
                          6.6250             2376.72            71
                          6.3750             2376.72
TRACY         CA 95377    2                  11/16/05           00
0440703809                05                 01/01/06           0.0000
340748                    O                  12/01/35
0

10311439      H58/G02     F                  460,800.00         ZZ
                          360                460,800.00         1
                          6.3750             2448.00            80
                          6.1250             2448.00
ROWLAND HEIGHTCA 91748    5                  11/16/05           00
0440711497                05                 01/01/06           0.0000
341022                    O                  12/01/35
0

10311445      H58/G02     F                  290,000.00         ZZ
                          360                290,000.00         1
                          5.8750             1419.79            64
                          5.6250             1419.79
RICHMOND      CA 94804    2                  11/07/05           00
0440703312                05                 01/01/06           0.0000
343194                    O                  12/01/35
0

10311447      H58/G02     F                  252,428.00         ZZ
                          360                252,210.67         1
                          6.7500             1637.24            80
                          6.5000             1637.24
BAKERSFIELD   CA 93312    1                  11/15/05           00
0440695765                05                 01/01/06           0.0000
343307                    O                  12/01/35
0

10311457      H58/G02     F                  620,000.00         ZZ
                          360                619,411.72         1
                          6.2500             3229.17            45
                          6.0000             3229.17
LARKSPUR      CA 94939    1                  10/26/05           00
0440695674                03                 01/01/06           0.0000
343934                    O                  12/01/35
0

10311459      H58/G02     F                  510,000.00         ZZ
                          360                510,000.00         1
                          6.5000             2762.50            73
                          6.2500             2762.50
LINCOLN       CA 95648    2                  11/07/05           00
0440707008                03                 01/01/06           0.0000
343980                    O                  12/01/35
0

10311463      H58/G02     F                  584,353.00         ZZ
                          360                584,353.00         1
                          6.2500             3043.51            80
                          6.0000             3043.51
BRENTWOOD     CA 94513    1                  11/07/05           00
0440705465                05                 01/01/06           0.0000
344373                    O                  12/01/35
0

10311485      H58/G02     F                  420,000.00         ZZ
                          360                420,000.00         1
                          6.1250             2143.75            44
                          5.8750             2143.75
VISTA         CA 92084    2                  11/14/05           00
0440705648                03                 01/01/06           0.0000
345075                    O                  12/01/35
0

10311493      H58/G02     F                  598,400.00         ZZ
                          360                598,400.00         1
                          6.2500             3116.67            80
                          6.0000             3116.67
WEST LINN     OR 97068    1                  11/11/05           00
0440703635                03                 01/01/06           0.0000
345638                    O                  12/01/35
0

10311509      H58/G02     F                  524,000.00         ZZ
                          360                524,000.00         1
                          6.5000             2838.33            75
                          6.2500             2838.33
REDONDO BEACH CA 90278    2                  11/18/05           00
0440703981                01                 01/01/06           0.0000
346180                    O                  12/01/35
0

10311517      H58/G02     F                  455,000.00         ZZ
                          360                455,000.00         2
                          6.3750             2417.19            38
                          6.1250             2417.19
SAN FRANCISCO CA 94118    1                  11/15/05           00
0440710465                05                 01/01/06           0.0000
346317                    O                  12/01/35
0

10311521      H58/G02     F                  505,000.00         ZZ
                          360                505,000.00         1
                          6.2500             2630.21            69
                          6.0000             2630.21
MARTINEZ      CA 94553    5                  11/07/05           00
0440704757                05                 01/01/06           0.0000
346476                    O                  12/01/35
0

10311523      H58/G02     F                  435,000.00         ZZ
                          360                435,000.00         1
                          6.3750             2310.94            75
                          6.1250             2310.94
VACAVILLE     CA 95688    5                  11/18/05           00
0440711273                05                 01/01/06           0.0000
346498                    O                  12/01/35
0

10311555      H58/G02     F                  600,000.00         ZZ
                          360                600,000.00         1
                          6.2500             3125.00            80
                          6.0000             3125.00
NOVATO        CA 94947    5                  11/16/05           00
0440695914                05                 01/01/06           0.0000
347418                    O                  12/01/35
0

10311557      H58/G02     F                  460,000.00         ZZ
                          360                460,000.00         1
                          6.2500             2395.83            62
                          6.0000             2395.83
SEBASTOPOL    CA 95472    1                  11/10/05           00
0440695708                05                 01/01/06           0.0000
347429                    O                  12/01/35
0

10311591      H58/G02     F                  528,000.00         ZZ
                          360                528,000.00         1
                          6.5000             2860.00            80
                          6.2500             2860.00
OAKLAND       CA 94609    1                  11/11/05           00
0440704021                05                 01/01/06           0.0000
348408                    O                  12/01/35
0

10311623      H58/G02     F                  525,000.00         ZZ
                          360                525,000.00         1
                          6.2500             2734.37            75
                          6.0000             2734.37
EL CERRITO    CA 94530    1                  11/16/05           00
0440695922                05                 01/01/06           0.0000
349779                    O                  12/01/35
0

10312937      462/G02     F                  77,550.00          ZZ
                          360                77,472.80          1
                          6.0000             464.96             80
                          5.7500             464.96
DALLAS        TX 75241    1                  11/08/05           00
0440717007                05                 01/01/06           0.0000
0006129571                N                  12/01/35
0

10313815      E44/G02     F                  81,600.00          ZZ
                          360                81,600.00          1
                          6.7500             529.26             80
                          6.5000             529.26
OGDEN         UT 84403    1                  12/08/05           00
0440752780                05                 02/01/06           0.0000
57050129                  O                  01/01/36
0

10314111      E22/G02     F                  63,000.00          ZZ
                          360                63,000.00          4
                          8.1250             467.77             90
                          7.8750             467.77
OKLAHOMA CITY OK 73119    1                  12/13/05           10
0426626172                05                 02/01/06           25.0000
0426626172                N                  01/01/36
0

10314163      E22/G02     F                  340,000.00         ZZ
                          360                340,000.00         1
                          7.0000             1983.33            80
                          6.7500             1983.33
ROCKHALL      MD 21661    1                  11/23/05           00
0426067773                05                 01/01/06           0.0000
0426067773                N                  12/01/35
0

10314171      E22/G02     F                  231,200.00         ZZ
                          360                231,200.00         1
                          6.8750             1518.82            80
                          6.6250             1518.82
WIMBERLEY     TX 78676    1                  12/07/05           00
0426136321                05                 02/01/06           0.0000
0426136321                O                  01/01/36
0

10314205      E22/G02     F                  359,000.00         ZZ
                          360                359,000.00         4
                          6.5000             2269.12            60
                          6.2500             2269.12
BEND          OR 97701    5                  12/08/05           00
0426277562                05                 02/01/06           0.0000
0426277562                N                  01/01/36
0

10314223      E22/G02     F                  269,000.00         ZZ
                          360                269,000.00         1
                          6.6250             1722.44            71
                          6.3750             1722.44
KINGSBURG     CA 93631    1                  12/07/05           00
0426320966                05                 02/01/06           0.0000
0426320966                O                  01/01/36
0

10314253      E22/G02     F                  54,999.00          ZZ
                          360                54,999.00          1
                          7.7500             394.02             69
                          7.5000             394.02
DAVENPORT     IA 52806    2                  12/08/05           00
0426357828                05                 02/01/06           0.0000
0426357828                O                  01/01/36
0

10314365      E22/G02     F                  55,800.00          ZZ
                          360                55,800.00          1
                          8.1250             414.31             90
                          7.8750             414.31
SAINT LOUIS   MO 63136    1                  12/13/05           10
0426485488                05                 02/01/06           25.0000
0426485488                N                  01/01/36
0

10314371      E22/G02     F                  330,000.00         ZZ
                          360                327,848.44         1
                          7.3750             2279.23            70
                          7.1250             2279.23
HARTFORD      VT 05001    2                  12/08/05           00
0426488623                05                 02/01/06           0.0000
0426488623                O                  01/01/36
0

10314401      E22/G02     F                  84,720.00          ZZ
                          360                84,720.00          1
                          7.2500             577.94             80
                          7.0000             577.94
KERNERSVILLE  NC 27284    1                  12/13/05           00
0426509139                05                 02/01/06           0.0000
0426509139                O                  01/01/36
0

10314425      E22/G02     F                  133,600.00         ZZ
                          360                133,600.00         1
                          7.1250             793.25             80
                          6.8750             793.25
DULUTH        GA 30096    2                  12/08/05           00
0426529400                03                 02/01/06           0.0000
0426529400                O                  01/01/36
0

10314429      E22/G02     F                  386,000.00         ZZ
                          360                386,000.00         1
                          7.1250             2600.55            74
                          6.8750             2600.55
LONG BEACH    CA 90810    5                  12/06/05           00
0426532560                05                 02/01/06           0.0000
0426532560                O                  01/01/36
0

10314435      E22/G02     F                  100,000.00         ZZ
                          360                100,000.00         1
                          7.2500             604.17             59
                          7.0000             604.17
MEMPHIS       TN 38104    2                  12/13/05           00
0426538807                05                 02/01/06           0.0000
0426538807                N                  01/01/36
0

10314449      E22/G02     F                  175,200.00         ZZ
                          360                175,200.00         3
                          7.3750             1076.75            80
                          7.1250             1076.75
WEST SPRINGFIEMA 01089    1                  12/13/05           00
0426553582                05                 02/01/06           0.0000
0426553582                N                  01/01/36
0

10314451      E22/G02     F                  63,268.00          ZZ
                          360                63,268.00          1
                          7.7500             453.26             40
                          7.5000             453.26
NORTH MIAMI   FL 33168    5                  12/08/05           00
0426554283                05                 02/01/06           0.0000
0426554283                O                  01/01/36
0

10314463      E22/G02     F                  136,000.00         T
                          360                136,000.00         1
                          7.2500             821.67             80
                          7.0000             821.67
TILTON        NH 03276    1                  12/13/05           00
0426556643                05                 02/01/06           0.0000
0426556643                O                  01/01/36
0

10314689      L21/G02     F                  488,000.00         ZZ
                          360                488,000.00         1
                          6.7500             2745.00            80
                          6.5000             2745.00
PARTLOW       VA 22534    5                  11/30/05           00
0440710705                05                 01/01/06           0.0000
13507983                  O                  12/01/35
0

10314693      L21/G02     F                  414,045.00         ZZ
                          360                414,045.00         1
                          7.7500             2674.04            90
                          7.5000             2674.04
DAVENPORT     FL 33897    1                  12/08/05           19
0440735298                03                 02/01/06           25.0000
16508212                  N                  01/01/36
0

10314721      L21/G02     F                  319,200.00         ZZ
                          360                319,200.00         1
                          7.1250             1895.25            80
                          6.8750             1895.25
SO. RIVER     NJ 08882    1                  11/30/05           00
0440708188                05                 01/01/06           0.0000
28509202                  O                  12/01/35
0

10314731      L21/G02     F                  559,000.00         ZZ
                          360                559,000.00         1
                          6.7500             3144.38            80
                          6.5000             3144.38
FREMONT       CA 94536    5                  11/30/05           00
0440705739                05                 02/01/06           0.0000
36504761                  O                  01/01/36
0

10314733      L21/G02     F                  200,000.00         ZZ
                          360                199,831.97         1
                          6.8750             1313.86            73
                          6.6250             1313.86
HOOKSETT      NH 03106    1                  11/22/05           00
0440710739                01                 01/01/06           0.0000
28608841                  O                  12/01/35
0

10314745      L20/G02     F                  163,529.00         ZZ
                          360                163,529.00         1
                          6.6250             902.82             80
                          6.3750             902.82
MERIDIAN      ID 83642    1                  12/12/05           00
0440765717                03                 02/01/06           0.0000
12026802                  O                  01/01/36
0

10314795      L21/G02     F                  527,920.00         ZZ
                          360                527,920.00         1
                          6.6250             2914.56            80
                          6.3750             2914.56
TWP OF JACKSONNJ 08527    1                  12/08/05           00
0440751493                05                 02/01/06           0.0000
16507748                  O                  01/01/36
0

10314797      L20/G02     F                  256,000.00         ZZ
                          360                256,000.00         1
                          7.1250             1520.00            80
                          6.8750             1520.00
EAGLE         ID 83616    1                  12/07/05           00
0440766665                03                 02/01/06           0.0000
12039795                  N                  01/01/36
0

10314813      L21/G02     F                  1,000,000.00       T
                          360                1,000,000.00       1
                          6.7500             5625.00            53
                          6.5000             5625.00
WELLS         ME 04090    5                  12/08/05           00
0440735272                05                 02/01/06           0.0000
28509358                  O                  01/01/36
0

10314837      U80/G02     F                  705,000.00         T
                          360                705,000.00         1
                          6.3750             3745.31            75
                          6.1250             3745.31
PAWLEYS ISLANDSC 29585    2                  11/29/05           00
0440753259                02                 01/01/06           0.0000
30020895                  O                  12/01/35
0

10314841      W08/G02     F                  272,000.00         ZZ
                          360                271,771.48         1
                          6.8750             1786.85            80
                          6.6250             1786.85
MIAMI         FL 33182    1                  12/09/05           00
0440765113                05                 01/01/06           0.0000
058120                    O                  12/01/35
0

10314843      L21/G02     F                  179,000.00         ZZ
                          360                178,849.61         1
                          6.8750             1175.91            90
                          6.6250             1175.91
NORTHFIELD    NH 03276    5                  11/23/05           10
0440708345                05                 01/01/06           25.0000
28609280                  O                  12/01/35
0

10315345      588/G02     F                  240,000.00         ZZ
                          360                239,812.78         1
                          7.2500             1637.22            80
                          7.0000             1637.22
RESTON        VA 20191    1                  11/30/05           00
0440712305                05                 01/01/06           0.0000
1167583                   O                  12/01/35
0

10315351      588/G02     F                  274,500.00         ZZ
                          360                274,301.33         1
                          7.6250             1942.89            90
                          7.3750             1942.89
GARFIELD CITY NJ 07026    1                  11/23/05           01
0440701464                05                 01/01/06           25.0000
1159807                   O                  12/01/35
0

10315353      588/G02     F                  110,000.00         ZZ
                          360                109,909.84         1
                          7.0000             731.83             79
                          6.7500             731.83
TOWN OF POUGHKNY 12590    1                  11/14/05           00
0440699262                05                 01/01/06           0.0000
1159938                   N                  12/01/35
0

10315357      588/G02     F                  168,000.00         ZZ
                          360                167,898.23         1
                          8.5000             1291.77            80
                          8.2500             1291.77
JEFFERSON TOWNNJ 07849    1                  11/07/05           00
0440707982                05                 01/01/06           0.0000
1161559                   N                  12/01/35
0

10315363      588/G02     F                  100,000.00         ZZ
                          360                99,905.11          1
                          6.2500             615.72             19
                          6.0000             615.72
LACEY TOWNSHIPNJ 08734    1                  11/02/05           00
0440698611                05                 01/01/06           0.0000
1163560                   O                  12/01/35
0

10315365      588/G02     F                  408,750.00         ZZ
                          360                408,514.83         1
                          8.7500             3215.64            75
                          8.5000             3215.64
TWNSP OF PARSINJ 07950    1                  11/10/05           00
0440702207                03                 01/01/06           0.0000
1163607                   N                  12/01/35
0

10315373      588/G02     F                  127,500.00         ZZ
                          360                127,279.84         1
                          6.7500             826.96             57
                          6.5000             826.96
KENNETT SQUAREPA 19348    1                  11/01/05           00
0440698470                05                 12/01/05           0.0000
1164347                   O                  11/01/35
0

10315375      588/G02     F                  168,000.00         ZZ
                          360                167,855.36         1
                          6.7500             1089.64            80
                          6.5000             1089.64
TOWNSHIP OF UPPA 19014    1                  11/07/05           00
0440698405                05                 01/01/06           0.0000
1164735                   O                  12/01/35
0

10315377      588/G02     F                  50,000.00          ZZ
                          360                49,959.02          1
                          7.0000             332.65             14
                          6.7500             332.65
JEFFERSON TOWNNJ 07438    1                  11/21/05           00
0440701480                05                 01/01/06           0.0000
1164742                   O                  12/01/35
0

10315383      588/G02     F                  141,700.00         ZZ
                          360                141,565.55         2
                          6.2500             872.47             65
                          6.0000             872.47
PHILLIPSBURG TNJ 08865    1                  11/16/05           00
0440705663                05                 01/01/06           0.0000
1165299                   N                  12/01/35
0

10315385      588/G02     F                  107,000.00         ZZ
                          360                106,920.59         1
                          7.5000             748.16             79
                          7.2500             748.16
CAMDEN CITY   NJ 08110    1                  11/22/05           00
0440698413                05                 01/01/06           0.0000
1165421                   O                  12/01/35
0

10315395      588/G02     F                  122,000.00         ZZ
                          360                121,920.19         1
                          8.1250             905.85             77
                          7.8750             905.85
ALPHA BOROUGH NJ 08865    1                  11/08/05           00
0440698934                05                 01/01/06           0.0000
1165727                   N                  12/01/35
0

10315407      588/G02     F                  195,900.00         ZZ
                          360                195,750.94         1
                          7.3750             1353.03            80
                          7.1250             1353.03
VERNON TOWNSHINJ 07462    1                  11/21/05           00
0440698728                03                 01/01/06           0.0000
1166020                   O                  12/01/35
0

10315413      588/G02     F                  142,400.00         ZZ
                          360                142,105.49         1
                          8.1250             1057.32            80
                          7.8750             1057.32
MONROE TOWNSHINJ 08094    1                  11/15/05           00
0440711687                01                 01/01/06           0.0000
1166074                   O                  12/01/35
0

10315419      588/G02     F                  240,800.00         ZZ
                          360                240,634.28         1
                          7.8750             1745.97            80
                          7.6250             1745.97
BERKELEY TOWNSNJ 08721    1                  11/30/05           00
0440710846                05                 01/01/06           0.0000
1166153                   O                  12/01/35
0

10315425      588/G02     F                  84,900.00          ZZ
                          360                84,833.77          2
                          7.2500             579.17             66
                          7.0000             579.17
PHILADELPHIA CPA 19141    1                  11/18/05           00
0440711919                05                 01/01/06           0.0000
1166684                   N                  12/01/35
0

10315427      588/G02     F                  75,000.00          ZZ
                          360                74,952.18          1
                          8.2500             563.45             75
                          8.0000             563.45
EMMAUS BOROUGHPA 18049    1                  11/16/05           00
0440703551                07                 01/01/06           0.0000
1166705                   N                  12/01/35
0

10315429      588/G02     F                  56,500.00          ZZ
                          360                56,467.49          1
                          8.7500             444.49             67
                          8.5000             444.49
WHITEHALL TOWNPA 18052    1                  11/21/05           00
0440701423                05                 01/01/06           0.0000
1166740                   N                  12/01/35
0

10315431      588/G02     F                  101,150.00         ZZ
                          360                100,882.30         1
                          6.0000             606.45             75
                          5.7500             606.45
CUMRU TOWNSHIPPA 19608    1                  11/10/05           00
0440702090                05                 01/01/06           0.0000
1166742                   N                  12/01/35
0

10315451      588/G02     F                  265,700.00         ZZ
                          360                265,482.21         1
                          7.0000             1767.71            51
                          6.7500             1767.71
LAFAYETTE TOWNNJ 07848    2                  11/21/05           00
0440708303                05                 01/01/06           0.0000
1167505                   O                  12/01/35
0

10315769      A52/G02     F                  51,000.00          ZZ
                          360                51,000.00          1
                          7.2500             347.91             75
                          7.0000             347.91
LITHONIA      GA 30058    1                  12/12/05           00
0440739670                05                 02/01/06           0.0000
37576                     N                  01/01/36
0

10315837      L21/G02     F                  999,920.00         ZZ
                          360                999,920.00         1
                          7.0000             5832.87            80
                          6.7500             5832.87
COLTS NECK    NJ 07722    1                  12/06/05           00
0440735199                05                 02/01/06           0.0000
28505192                  O                  01/01/36
0

10316149      E22/G02     F                  332,800.00         ZZ
                          360                332,800.00         1
                          7.0000             1941.33            80
                          6.7500             1941.33
LAFAYETTE HILLPA 19444    1                  12/14/05           00
0425395282                09                 02/01/06           0.0000
0425395282                O                  01/01/36
0

10316213      E22/G02     F                  202,500.00         ZZ
                          360                202,349.72         1
                          7.5000             1415.91            90
                          7.2500             1415.91
IRVINGTON     NJ 07111    1                  11/30/05           04
0426127890                05                 01/01/06           25.0000
0426127890                N                  12/01/35
0

10316341      E22/G02     F                  62,400.00          ZZ
                          360                62,400.00          1
                          7.3750             430.98             80
                          7.1250             430.98
HITCHCOCK     TX 77563    2                  12/09/05           00
0426404653                03                 02/01/06           0.0000
0426404653                O                  01/01/36
0

10316417      E22/G02     F                  332,000.00         ZZ
                          360                332,000.00         1
                          6.8750             1902.08            80
                          6.6250             1902.08
LAKE WORTH    FL 33467    1                  12/14/05           00
0426470472                03                 02/01/06           0.0000
0426470472                O                  01/01/36
0

10316421      E22/G02     F                  56,800.00          ZZ
                          360                56,800.00          1
                          7.7500             406.92             80
                          7.5000             406.92
LAKETON       IN 46943    5                  12/09/05           00
0426473138                05                 02/01/06           0.0000
0426473138                O                  01/01/36
0

10316451      E22/G02     F                  252,000.00         ZZ
                          360                252,000.00         1
                          6.5000             1592.81            80
                          6.2500             1592.81
EVERETT       WA 98208    1                  12/05/05           00
0426501847                05                 02/01/06           0.0000
0426501847                O                  01/01/36
0

10316541      E22/G02     F                  270,100.00         ZZ
                          360                270,100.00         1
                          7.6250             1911.75            80
                          7.3750             1911.75
DELAND        FL 32724    1                  12/12/05           00
0426549788                03                 02/01/06           0.0000
0426549788                N                  01/01/36
0

10316555      E22/G02     F                  58,500.00          ZZ
                          360                58,500.00          1
                          8.0000             429.25             90
                          7.7500             429.25
HOUSTON       TX 77057    1                  12/14/05           04
0426555629                01                 02/01/06           25.0000
0426555629                O                  01/01/36
0

10316557      E22/G02     F                  415,000.00         ZZ
                          360                415,000.00         1
                          6.8750             2726.25            73
                          6.6250             2726.25
ONTARIO       CA 91761    5                  12/09/05           00
0426556676                05                 02/01/06           0.0000
0426556676                O                  01/01/36
0

10316641      E22/G02     F                  192,000.00         ZZ
                          360                192,000.00         1
                          7.8750             1260.00            80
                          7.6250             1260.00
PRAIRIEVILLE  LA 70769    1                  12/14/05           00
0426616447                05                 02/01/06           0.0000
0426616447                O                  01/01/36
0

10316643      E22/G02     F                  170,560.00         ZZ
                          360                170,560.00         1
                          7.2500             1163.52            80
                          7.0000             1163.52
COLLIERVILLE  TN 38017    1                  12/14/05           00
0426627360                05                 02/01/06           0.0000
0426627360                N                  01/01/36
0

10316729      L21/G02     F                  485,000.00         ZZ
                          360                485,000.00         1
                          6.5000             2627.08            72
                          6.2500             2627.08
SANTA ROSA    CA 95404    1                  12/01/05           00
0440735223                05                 02/01/06           0.0000
16507910                  O                  01/01/36
0

10317047      462/G02     F                  472,150.00         ZZ
                          360                472,150.00         1
                          7.5000             2950.94            90
                          7.2500             2950.94
ROCKLEDGE     FL 32955    1                  11/22/05           04
0440716926                03                 01/01/06           25.0000
0009517988                O                  12/01/35
0

10317255      462/G02     F                  153,100.00         ZZ
                          360                152,866.29         1
                          7.3750             1057.43            80
                          7.1250             1057.43
VALRICO       FL 33594    1                  10/28/05           00
0440717015                05                 12/01/05           0.0000
0005615075                N                  11/01/35
0

10317423      U36/G02     F                  231,200.00         T
                          360                231,005.76         1
                          6.8750             1518.82            80
                          6.6250             1518.82
LAWRENCEVILLE GA 30044    1                  12/09/05           00
0440767226                03                 01/01/06           0.0000
115192005                 O                  12/01/35
0

10317539      462/G02     F                  317,200.00         ZZ
                          360                317,200.00         1
                          6.5000             1718.17            80
                          6.2500             1718.17
LAS VEGAS     NV 89138    1                  11/02/05           00
0440716678                03                 01/01/06           0.0000
0005528575                O                  12/01/35
0

10317613      462/G02     F                  168,000.00         ZZ
                          360                168,000.00         1
                          7.0000             980.00             80
                          6.7500             980.00
MIAMI         FL 33186    1                  11/23/05           00
0440716553                09                 01/01/06           0.0000
0006509178                N                  12/01/35
0

10317781      E22/G02     F                  279,200.00         ZZ
                          360                279,200.00         4
                          7.0000             1857.52            80
                          6.7500             1857.52
HOUSTON       TX 77019    1                  12/14/05           00
0426302394                05                 02/01/06           0.0000
0426302394                N                  01/01/36
0

10317795      E22/G02     F                  239,900.00         ZZ
                          360                239,900.00         1
                          7.2500             1449.40            80
                          7.0000             1449.40
CAPE CORAL    FL 33991    1                  12/15/05           00
0426325874                05                 02/01/06           0.0000
0426325874                O                  01/01/36
0

10317817      E22/G02     F                  215,800.00         ZZ
                          360                215,800.00         1
                          7.2500             1472.14            80
                          7.0000             1472.14
FRISCO        TX 75035    1                  12/15/05           00
0426409272                03                 02/01/06           0.0000
0426409272                O                  01/01/36
0

10317881      E22/G02     F                  169,600.00         ZZ
                          360                169,600.00         1
                          7.5000             1060.00            80
                          7.2500             1060.00
SUMNER        WA 98390    1                  12/12/05           00
0426481255                03                 02/01/06           0.0000
0426481255                N                  01/01/36
0

10317929      E22/G02     F                  50,000.00          ZZ
                          360                50,000.00          1
                          6.2500             307.86             67
                          6.0000             307.86
JACKSON       MI 49201    5                  12/14/05           00
0426528501                05                 02/01/06           0.0000
0426528501                N                  01/01/36
0

10317979      E22/G02     F                  143,000.00         ZZ
                          360                143,000.00         1
                          7.2500             975.51             69
                          7.0000             975.51
OXFORD        GA 30054    2                  12/15/05           00
0426572269                05                 02/01/06           0.0000
0426572269                N                  01/01/36
0

10317983      E22/G02     F                  267,000.00         ZZ
                          360                267,000.00         4
                          7.3750             1844.10            73
                          7.1250             1844.10
SPOKANE VALLEYWA 99216    2                  12/08/05           00
0426575700                05                 02/01/06           0.0000
0426575700                N                  01/01/36
0

10317989      E22/G02     F                  228,000.00         ZZ
                          360                228,000.00         1
                          6.3750             1211.25            80
                          6.1250             1211.25
FRANKFORD TWP.NJ 07826    1                  12/15/05           00
0426578100                05                 02/01/06           0.0000
0426578100                N                  01/01/36
0

10318007      E22/G02     F                  400,000.00         ZZ
                          360                400,000.00         3
                          7.1250             2375.00            80
                          6.8750             2375.00
LOS ANGELES   CA 90063    1                  12/12/05           00
0426604476                05                 02/01/06           0.0000
0426604476                N                  01/01/36
0

10318009      E22/G02     F                  172,000.00         ZZ
                          360                172,000.00         3
                          7.8750             1247.12            80
                          7.6250             1247.12
NEW HAVEN     CT 06511    1                  12/15/05           00
0426605457                05                 02/01/06           0.0000
0426605457                N                  01/01/36
0

10318045      E22/G02     F                  61,200.00          ZZ
                          360                61,200.00          1
                          7.7500             438.44             85
                          7.5000             438.44
SOUTH BEND    IN 46616    2                  12/15/05           04
0426642591                05                 02/01/06           20.0000
0426642591                N                  01/01/36
0

10318065      E22/G02     F                  117,120.00         ZZ
                          360                117,120.00         4
                          7.8750             768.60             80
                          7.6250             768.60
GRAND RAPIDS  MI 49509    1                  12/15/05           00
0426668430                05                 02/01/06           0.0000
0426668430                N                  01/01/36
0

10318501      462/G02     F                  94,400.00          ZZ
                          360                94,308.25          1
                          6.1250             573.59             80
                          5.8750             573.59
MANOR         TX 78653    1                  11/17/05           00
0440708451                03                 01/01/06           0.0000
0006802870                O                  12/01/35
0

10318531      462/G02     F                  132,400.00         ZZ
                          360                132,294.12         1
                          7.1250             892.01             80
                          6.8750             892.01
SAN ANTONIO   TX 78251    1                  11/11/05           00
0440708402                03                 01/01/06           0.0000
0005825476                O                  12/01/35
0

10318939      W08/G02     F                  273,240.00         ZZ
                          360                273,240.00         1
                          6.5000             1480.05            80
                          6.2500             1480.05
VERO BEACH    FL 32966    1                  12/14/05           00
0440768448                03                 02/01/06           0.0000
057909M                   O                  01/01/36
0

10319395      E82/G02     F                  156,750.00         ZZ
                          360                156,750.00         1
                          6.8750             1029.74            83
                          6.6250             1029.74
LEE'S SUMMIT  MO 64081    2                  12/09/05           04
0401194618                05                 02/01/06           12.0000
0401194618                O                  01/01/36
0

10319417      Z37/G02     F                  78,000.00          ZZ
                          360                78,000.00          1
                          7.5000             545.39             80
                          7.2500             545.39
MT. CLEMENS   MI 48043    1                  12/02/05           00
0440753580                05                 02/01/06           0.0000
12012104                  N                  01/01/36
0

10319421      Z37/G02     F                  175,200.00         ZZ
                          360                175,200.00         4
                          7.6250             1240.05            80
                          7.3750             1240.05
KILLEEN       TX 76542    1                  12/08/05           00
0440768497                05                 02/01/06           0.0000
12035963                  O                  01/01/36
0

10319549      T53/G02     F                  340,000.00         ZZ
                          360                340,000.00         1
                          7.1250             2018.75            80
                          6.8750             2018.75
PASADENA      CA 91107    1                  12/06/05           00
0440768380                01                 02/01/06           0.0000
31003506                  O                  01/01/36
0

10319681      E22/G02     F                  88,000.00          ZZ
                          360                88,000.00          1
                          6.5000             476.67             80
                          6.2500             476.67
HOLLYWOOD     FL 33020    1                  12/16/05           00
0426045068                01                 02/01/06           0.0000
0426045068                N                  01/01/36
0

10319705      E22/G02     F                  77,800.00          ZZ
                          360                77,800.00          2
                          7.2500             530.73             80
                          7.0000             530.73
ALVIN         TX 77511    1                  12/09/05           00
0426163556                05                 02/01/06           0.0000
0426163556                N                  01/01/36
0

10319707      E22/G02     F                  77,800.00          ZZ
                          360                77,800.00          2
                          7.2500             530.73             80
                          7.0000             530.73
ALVIN         TX 77551    1                  12/09/05           00
0426164042                05                 02/01/06           0.0000
0426164042                N                  01/01/36
0

10319709      E22/G02     F                  77,800.00          ZZ
                          360                77,800.00          2
                          7.2500             530.73             80
                          7.0000             530.73
ALVIN         TX 77511    1                  12/09/05           00
0426164083                05                 02/01/06           0.0000
0426164083                N                  01/01/36
0

10319711      E22/G02     F                  77,800.00          ZZ
                          360                77,800.00          2
                          7.2500             530.73             80
                          7.0000             530.73
ALVIN         TX 77511    1                  12/09/05           00
0426164216                05                 02/01/06           0.0000
0426164216                N                  01/01/36
0

10319715      E22/G02     F                  130,400.00         ZZ
                          360                130,400.00         4
                          7.5000             815.00             80
                          7.2500             815.00
MEMPHIS       TN 38122    1                  12/16/05           00
0426179735                05                 02/01/06           0.0000
0426179735                N                  01/01/36
0

10319717      E22/G02     F                  61,100.00          ZZ
                          360                61,100.00          1
                          7.3750             375.51             78
                          7.1250             375.51
TULSA         OK 74116    2                  12/16/05           00
0426179925                05                 02/01/06           0.0000
0426179925                N                  01/01/36
0

10319725      E22/G02     F                  249,550.00         ZZ
                          360                249,345.45         1
                          7.0000             1660.26            68
                          6.7500             1660.26
MERIDEN       CT 06451    1                  11/29/05           00
0426204657                05                 01/01/06           0.0000
0426204657                O                  12/01/35
0

10319783      E22/G02     F                  55,800.00          ZZ
                          360                55,800.00          1
                          8.1250             414.31             90
                          7.8750             414.31
SICKLERVILLE  NJ 08081    1                  12/16/05           04
0426338000                09                 02/01/06           25.0000
0426338000                N                  01/01/36
0

10319807      E22/G02     F                  200,000.00         ZZ
                          360                200,000.00         1
                          7.2500             1364.35            80
                          7.0000             1364.35
DENVER        CO 80202    5                  12/12/05           00
0426364618                06                 02/01/06           0.0000
0426364618                O                  01/01/36
0

10319817      E22/G02     F                  52,715.00          ZZ
                          360                52,715.00          1
                          8.0000             386.80             95
                          7.7500             386.80
TONAWANDA     NY 14150    1                  12/16/05           04
0426377982                05                 02/01/06           30.0000
0426377982                O                  01/01/36
0

10319835      E22/G02     F                  47,750.00          ZZ
                          360                47,750.00          1
                          7.5000             333.87             63
                          7.2500             333.87
GASTONIA      NC 28054    2                  12/16/05           00
0426401766                05                 02/01/06           0.0000
0426401766                N                  01/01/36
0

10319861      E22/G02     F                  509,000.00         ZZ
                          360                509,000.00         1
                          8.1250             3446.35            75
                          7.8750             3446.35
KNOXVILLE     TN 37934    2                  12/16/05           00
0426438743                05                 02/01/06           0.0000
0426438743                N                  01/01/36
0

10319879      E22/G02     F                  213,500.00         ZZ
                          360                213,500.00         1
                          6.5000             1349.47            70
                          6.2500             1349.47
MURFREESBORO  TN 37128    1                  12/16/05           00
0426455853                03                 02/01/06           0.0000
0426455853                O                  01/01/36
0

10319883      E22/G02     F                  74,000.00          ZZ
                          360                74,000.00          1
                          7.0000             492.32             50
                          6.7500             492.32
ALBERTVILLE   AL 35951    1                  12/16/05           00
0426458535                05                 02/01/06           0.0000
0426458535                N                  01/01/36
0

10319893      E22/G02     F                  48,750.00          ZZ
                          360                48,750.00          1
                          7.8750             353.47             75
                          7.6250             353.47
KETTERING     OH 45420    1                  12/16/05           00
0426460911                05                 02/01/06           0.0000
0426460911                N                  01/01/36
0

10320059      E22/G02     F                  78,400.00          ZZ
                          360                78,400.00          1
                          7.8750             514.50             80
                          7.6250             514.50
KANSAS CITY   KS 66102    1                  12/16/05           00
0426574042                05                 02/01/06           0.0000
0426574042                N                  01/01/36
0

10320077      E22/G02     F                  501,600.00         ZZ
                          360                501,600.00         1
                          6.8750             2873.75            80
                          6.6250             2873.75
LOS ANGELES   CA 90042    1                  12/07/05           00
0426585246                05                 02/01/06           0.0000
0426585246                O                  01/01/36
0

10320101      E22/G02     F                  197,600.00         ZZ
                          360                197,600.00         1
                          7.2500             1347.98            80
                          7.0000             1347.98
BAKERSFIELD   CA 93307    1                  12/05/05           00
0426603452                05                 02/01/06           0.0000
0426603452                O                  01/01/36
0

10320187      E22/G02     F                  174,400.00         ZZ
                          360                174,400.00         1
                          7.6250             1108.17            80
                          7.3750             1108.17
LEE'S SUMMIT  MO 64064    1                  12/15/05           00
0426692414                03                 02/01/06           0.0000
0426692414                N                  01/01/36
0

10320205      E22/G02     F                  75,001.00          ZZ
                          360                75,001.00          1
                          7.5000             468.76             58
                          7.2500             468.76
GRAND JUNCTIONCO 81501    1                  12/16/05           00
0426732434                05                 02/01/06           0.0000
0426732434                N                  01/01/36
0

10320207      E22/G02     F                  75,001.00          ZZ
                          360                75,001.00          1
                          7.5000             468.76             60
                          7.2500             468.76
GRAND JUNCTIONCO 81503    1                  12/16/05           00
0426733986                05                 02/01/06           0.0000
0426733986                N                  01/01/36
0

10320483      E82/G02     F                  78,800.00          ZZ
                          360                78,800.00          1
                          7.3750             544.25             76
                          7.1250             544.25
MONROE        WI 53566    2                  12/15/05           00
0401205265                05                 02/01/06           0.0000
0401205265                O                  01/01/36
0

10320609      462/G02     F                  411,000.00         ZZ
                          360                410,628.45         1
                          6.5000             2597.80            80
                          6.2500             2597.80
DOWELL        MD 20629    1                  11/23/05           00
0440752467                01                 01/01/06           0.0000
0010017788                O                  12/01/35
0

10321245      168/168     F                  592,000.00         ZZ
                          360                590,818.37         1
                          6.0000             3549.34            80
                          5.7500             3549.34
SYOSSET       NY 11791    1                  10/06/05           00
0569746914                05                 12/01/05           0.0000
0569746914                O                  11/01/35
0

10323473      E22/G02     F                  76,000.00          ZZ
                          360                76,000.00          1
                          7.1250             512.03             80
                          6.8750             512.03
SUMMERVILLE   SC 29483    2                  12/19/05           00
0425670270                05                 02/01/06           0.0000
0425670270                N                  01/01/36
0

10323515      E22/G02     F                  52,500.00          ZZ
                          360                52,500.00          1
                          7.7500             376.12             80
                          7.5000             376.12
GREAT FALLS   MT 59405    5                  12/13/05           00
0426128062                05                 02/01/06           0.0000
0426128062                O                  01/01/36
0

10323529      E22/G02     F                  468,000.00         ZZ
                          360                468,000.00         3
                          7.3750             2876.25            80
                          7.1250             2876.25
DORCHESTER    MA 02125    2                  12/14/05           00
0426206918                05                 02/01/06           0.0000
0426206918                O                  01/01/36
0

10323587      E22/G02     F                  96,000.00          ZZ
                          360                96,000.00          1
                          7.0000             638.69             80
                          6.7500             638.69
MAGNA         UT 84044    2                  12/13/05           00
0426331815                05                 02/01/06           0.0000
0426331815                O                  01/01/36
0

10323611      E22/G02     F                  125,820.00         ZZ
                          360                125,820.00         4
                          7.8750             912.28             90
                          7.6250             912.28
HUNTSVILLE    AL 35805    1                  12/19/05           04
0426362521                05                 02/01/06           25.0000
0426362521                N                  01/01/36
0

10323617      E22/G02     F                  307,000.00         ZZ
                          360                307,000.00         4
                          7.2500             1854.79            53
                          7.0000             1854.79
NORTH ARLINGTONJ 07031    5                  12/13/05           00
0426367793                05                 02/01/06           0.0000
0426367793                O                  01/01/36
0

10323627      E22/G02     F                  300,000.00         T
                          360                300,000.00         1
                          7.2500             2046.53            74
                          7.0000             2046.53
SOUTH PALM BEAFL 33480    5                  12/14/05           00
0426377206                08                 02/01/06           0.0000
0426377206                O                  01/01/36
0

10323651      E22/G02     F                  184,250.00         ZZ
                          360                184,250.00         1
                          7.0000             1225.82            59
                          6.7500             1225.82
LAKE HUGHES   CA 93532    2                  12/13/05           00
0426409058                05                 02/01/06           0.0000
0426409058                O                  01/01/36
0

10323713      E22/G02     F                  47,250.00          ZZ
                          360                47,250.00          1
                          7.5000             330.38             75
                          7.2500             330.38
PHILADELPHIA  PA 19120    1                  12/19/05           00
0426458220                07                 02/01/06           0.0000
0426458220                N                  01/01/36
0

10323731      E22/G02     F                  160,000.00         ZZ
                          360                160,000.00         1
                          7.6250             1132.47            80
                          7.3750             1132.47
TACOMA        WA 98404    5                  12/13/05           00
0426468781                05                 02/01/06           0.0000
0426468781                N                  01/01/36
0

10323755      E22/G02     F                  74,250.00          ZZ
                          360                74,250.00          1
                          7.3750             512.83             90
                          7.1250             512.83
MOUNT DORA    FL 32757    1                  12/19/05           10
0426489860                07                 02/01/06           25.0000
0426489860                N                  01/01/36
0

10323803      E22/G02     F                  67,600.00          ZZ
                          240                67,600.00          1
                          7.3750             539.43             80
                          7.1250             539.43
DALLAS        TX 75217    2                  12/13/05           00
0426517702                03                 02/01/06           0.0000
0426517702                O                  01/01/26
0

10323839      E22/G02     F                  90,000.00          ZZ
                          360                90,000.00          1
                          6.8750             515.63             60
                          6.6250             515.63
PEORIA        AZ 85345    5                  12/13/05           00
0426545984                01                 02/01/06           0.0000
0426545984                N                  01/01/36
0

10323887      E22/G02     F                  65,600.00          ZZ
                          360                65,600.00          1
                          8.1250             487.08             72
                          7.8750             487.08
BELTON        MO 64012    2                  12/19/05           00
0426577722                05                 02/01/06           0.0000
0426577722                N                  01/01/36
0

10323961      E22/G02     F                  51,200.00          ZZ
                          360                51,200.00          1
                          7.7500             366.80             80
                          7.5000             366.80
BRIGHTON      AL 35020    2                  12/19/05           00
0426624979                05                 02/01/06           0.0000
0426624979                N                  01/01/36
0

10324007      E22/G02     F                  64,000.00          ZZ
                          360                64,000.00          1
                          8.1250             475.20             80
                          7.8750             475.20
READING       PA 19606    1                  12/19/05           00
0426652475                07                 02/01/06           0.0000
0426652475                N                  01/01/36
0

10324021      E22/G02     F                  74,250.00          ZZ
                          360                74,250.00          1
                          7.3750             512.83             90
                          7.1250             512.83
MOUNT DORA    FL 32757    1                  12/19/05           01
0426659298                07                 02/01/06           25.0000
0426659298                N                  01/01/36
0

10324045      E22/G02     F                  168,869.00         ZZ
                          360                168,869.00         1
                          7.0000             985.07             80
                          6.7500             985.07
COMMERCE CITY CO 80022    1                  12/19/05           00
0426674537                03                 02/01/06           0.0000
0426674537                O                  01/01/36
0

10324083      E22/G02     F                  54,800.00          ZZ
                          360                54,800.00          1
                          7.8750             359.63             40
                          7.6250             359.63
GRAND JUNCTIONCO 81503    1                  12/19/05           00
0426739033                03                 02/01/06           0.0000
0426739033                N                  01/01/36
0

10324087      E22/G02     F                  129,600.00         ZZ
                          360                129,600.00         1
                          7.5000             810.00             80
                          7.2500             810.00
KATY          TX 77449    1                  12/19/05           00
0426755278                03                 02/01/06           0.0000
0426755278                O                  01/01/36
0

10324597      E82/G02     F                  396,000.00         ZZ
                          360                396,000.00         1
                          7.0000             2634.60            50
                          6.7500             2634.60
PEYTON        CO 80831    2                  12/16/05           00
0401200423                05                 02/01/06           0.0000
0401200423                O                  01/01/36
0

10324613      E82/G02     F                  360,000.00         ZZ
                          360                360,000.00         1
                          7.2500             2455.83            73
                          7.0000             2455.83
TACOMA        WA 98406    2                  12/16/05           00
0401205067                05                 02/01/06           0.0000
0401205067                O                  01/01/36
0

10325669      825/G02     F                  336,000.00         ZZ
                          360                336,000.00         1
                          6.7500             1890.00            80
                          6.5000             1890.00
COPPER MOUNTAICO 80443    1                  12/15/05           00
0440768992                01                 02/01/06           0.0000
12013265                  O                  01/01/36
0

10326173      944/G02     F                  330,000.00         ZZ
                          360                329,387.09         1
                          6.3750             2058.77            76
                          6.1250             2058.77
LOS BANOS     CA 93635    5                  10/26/05           00
0440768976                05                 12/01/05           0.0000
1001852474                O                  11/01/35
0

10326205      E22/G02     F                  48,750.00          ZZ
                          360                48,750.00          4
                          7.2500             332.56             65
                          7.0000             332.56
ROCHESTER     NY 14609    1                  12/20/05           00
0425798246                05                 02/01/06           0.0000
0425798246                N                  01/01/36
0

10326219      E22/G02     F                  75,001.00          ZZ
                          360                75,001.00          1
                          7.2500             511.64             54
                          7.0000             511.64
OMAHA         NE 68164    1                  12/20/05           00
0425985272                05                 02/01/06           0.0000
0425985272                O                  01/01/36
0

10326271      E22/G02     F                  352,750.00         ZZ
                          360                352,750.00         1
                          7.5000             2466.48            85
                          7.2500             2466.48
FARIHOPE      AL 36532    5                  12/15/05           04
0426289922                05                 02/01/06           12.0000
0426289922                O                  01/01/36
0

10326329      E22/G02     F                  81,600.00          ZZ
                          360                81,600.00          1
                          6.0000             489.23             80
                          5.7500             489.23
PORT TREVERTONPA 17864    1                  12/20/05           00
0426642161                05                 02/01/06           0.0000
0426642161                O                  01/01/36
0

10326343      E22/G02     F                  49,900.00          ZZ
                          360                49,900.00          1
                          7.7500             357.49             72
                          7.5000             357.49
BRYSON CITY   NC 28713    1                  12/20/05           00
0426354684                05                 02/01/06           0.0000
0426354684                O                  01/01/36
0

10326369      E22/G02     F                  237,600.00         ZZ
                          360                237,600.00         1
                          6.8750             1560.86            80
                          6.6250             1560.86
SANDY         UT 84092    2                  12/15/05           00
0426413373                05                 02/01/06           0.0000
0426413373                O                  01/01/36
0

10326423      E22/G02     F                  97,000.00          ZZ
                          360                97,000.00          1
                          7.0000             645.34             72
                          6.7500             645.34
HATTIESBURG   MS 39401    2                  12/19/05           00
0426483012                05                 02/01/06           0.0000
0426483012                O                  01/01/36
0

10326469      E22/G02     F                  33,154.00          ZZ
                          360                33,154.00          1
                          8.1250             246.17             95
                          7.8750             246.17
CONNELL       WA 99326    1                  12/15/05           04
0426531984                05                 02/01/06           30.0000
0426531984                O                  01/01/36
0

10326485      E22/G02     F                  448,000.00         ZZ
                          360                448,000.00         4
                          7.6250             2846.67            80
                          7.3750             2846.67
PEABODY       MA 01960    1                  12/20/05           00
0426537890                05                 02/01/06           0.0000
0426537890                N                  01/01/36
0

10326511      E22/G02     F                  69,000.00          ZZ
                          360                69,000.00          1
                          7.5000             482.46             80
                          7.2500             482.46
PUEBLO        CO 81003    2                  12/20/05           00
0426547592                05                 02/01/06           0.0000
0426547592                N                  01/01/36
0

10326519      E22/G02     F                  63,180.00          ZZ
                          360                63,180.00          2
                          8.1250             427.78             90
                          7.8750             427.78
CHATTANOOGA   TN 37411    1                  12/20/05           10
0426550463                05                 02/01/06           25.0000
0426550463                N                  01/01/36
0

10327083      L21/G02     F                  425,000.00         ZZ
                          360                425,000.00         1
                          6.5000             2302.08            59
                          6.2500             2302.08
SEBASTOPOL    CA 95472    2                  12/07/05           00
0440754075                05                 02/01/06           0.0000
16507513                  O                  01/01/36
0

10327103      L21/G02     F                  502,400.00         ZZ
                          360                502,400.00         1
                          6.8750             2878.33            80
                          6.6250             2878.33
SAN LORENZO   CA 94580    1                  12/09/05           00
0440770444                05                 02/01/06           0.0000
16508271                  O                  01/01/36
0

10327169      E86/G02     F                  638,400.00         ZZ
                          360                638,400.00         1
                          7.0000             3724.00            70
                          6.7500             3724.00
BROOKLYN      NY 11229    1                  11/21/05           00
0440770311                05                 01/01/06           0.0000
1003487                   O                  12/01/35
0

10327171      E86/G02     F                  434,000.00         ZZ
                          360                434,000.00         1
                          5.8750             2124.79            49
                          5.6250             2124.79
TUALATIN      OR 97062    1                  10/25/05           00
0440778256                05                 12/01/05           0.0000
1003769                   O                  11/01/35
0

10327177      E86/G02     F                  480,000.00         ZZ
                          360                480,000.00         1
                          5.7500             2300.00            80
                          5.5000             2300.00
YUCCA VALLEY  CA 92284    5                  10/04/05           00
0440770774                05                 12/01/05           0.0000
1011359                   O                  11/01/35
0

10327179      E86/G02     F                  560,000.00         ZZ
                          360                560,000.00         2
                          6.0000             2800.00            70
                          5.7500             2800.00
LOS ANGELES   CA 91601    5                  10/18/05           00
0440788578                05                 12/01/05           0.0000
1015526                   N                  11/01/35
0

10327181      E86/G02     F                  640,000.00         ZZ
                          360                640,000.00         1
                          6.5000             3466.67            80
                          6.2500             3466.67
FORESTBURGH   NY 12777    1                  11/10/05           00
0440771517                05                 01/01/06           0.0000
1015952                   O                  12/01/35
0

10327187      E86/G02     F                  850,000.00         ZZ
                          360                850,000.00         1
                          6.5000             4604.17            73
                          6.2500             4604.17
CLARKSBURG    MD 20871    2                  11/10/05           00
0440770295                05                 01/01/06           0.0000
1018218                   O                  12/01/35
0

10327189      E86/G02     F                  449,240.00         ZZ
                          360                449,240.00         1
                          6.3750             2386.59            70
                          6.1250             2386.59
FALLBROOK     CA 92028    1                  10/26/05           00
0440771301                05                 12/01/05           0.0000
1027754                   N                  11/01/35
0

10327199      E86/G02     F                  480,000.00         T
                          360                479,522.16         1
                          6.0000             2877.84            54
                          5.7500             2877.84
NEVADA CITY   CA 95959    1                  11/02/05           00
0440772507                05                 01/01/06           0.0000
1022644                   O                  12/01/35
0

10327201      E86/G02     F                  483,000.00         T
                          360                483,000.00         1
                          6.6250             2666.56            70
                          6.3750             2666.56
BROOKLYN      NY 11231    5                  11/18/05           00
0440771624                01                 01/01/06           0.0000
1022835                   O                  12/01/35
0

10327211      E86/G02     F                  530,000.00         ZZ
                          360                530,000.00         1
                          6.5000             2870.83            68
                          6.2500             2870.83
VALLEY CENTER CA 92082    2                  10/21/05           00
0440771129                05                 12/01/05           0.0000
1024948                   O                  11/01/35
0

10327213      E86/G02     F                  515,250.00         ZZ
                          360                514,712.05         1
                          5.7500             3006.86            75
                          5.5000             3006.86
RANCHO SANTA MCA 92688    1                  11/02/05           00
0440772861                03                 01/01/06           0.0000
1026291                   O                  12/01/35
0

10327215      E86/G02     F                  525,000.00         ZZ
                          360                525,000.00         1
                          6.2500             2734.37            70
                          6.0000             2734.37
LONG BEACH    CA 90807    1                  11/01/05           00
0440772705                05                 01/01/06           0.0000
1028764                   O                  12/01/35
0

10327217      E86/G02     F                  693,750.00         ZZ
                          360                693,750.00         1
                          6.8750             3974.61            75
                          6.6250             3974.61
BREWSTER      NY 10509    1                  11/28/05           00
0440772499                05                 01/01/06           0.0000
1029139                   O                  12/01/35
0

10327219      E86/G02     F                  577,200.00         T
                          360                577,200.00         1
                          8.1250             3908.12            70
                          7.8750             3908.12
SEA ISLE CITY NJ 08243    1                  11/04/05           00
0440775641                01                 01/01/06           0.0000
1029196                   O                  12/01/35
0

10327221      E86/G02     F                  460,000.00         ZZ
                          360                460,000.00         1
                          5.6250             2156.25            68
                          5.3750             2156.25
LOS ANGELES   CA 91364    1                  11/01/05           00
0440772242                05                 01/01/06           0.0000
1030369                   O                  12/01/35
0

10327223      E86/G02     F                  456,000.00         ZZ
                          360                456,000.00         1
                          6.1250             2327.50            60
                          5.8750             2327.50
BEND          OR 97701    1                  10/27/05           00
0440772325                03                 12/01/05           0.0000
1032694                   N                  11/01/35
0

10327225      E86/G02     F                  476,000.00         ZZ
                          360                476,000.00         1
                          6.5000             2578.33            80
                          6.2500             2578.33
BRADENTON     FL 34209    1                  11/02/05           00
0440788321                03                 12/01/05           0.0000
1033463                   O                  11/01/35
0

10327227      E86/G02     F                  904,500.00         ZZ
                          360                904,500.00         2
                          7.5000             5653.13            75
                          7.2500             5653.13
BROOKLYN      NY 11229    2                  11/15/05           00
0440772770                05                 01/01/06           0.0000
1035084                   O                  12/01/35
0

10327231      E86/G02     F                  540,000.00         ZZ
                          360                540,000.00         1
                          6.3750             2868.75            80
                          6.1250             2868.75
WAINSCOTT     NY 11975    1                  11/09/05           00
0440770071                05                 01/01/06           0.0000
1036434                   O                  12/01/35
0

10327239      E86/G02     F                  583,200.00         ZZ
                          360                583,200.00         1
                          6.5000             3159.00            80
                          6.2500             3159.00
SUTTER CREEK  CA 95685    1                  11/01/05           00
0440771392                05                 01/01/06           0.0000
1038648                   O                  12/01/35
0

10327249      E86/G02     F                  619,500.00         ZZ
                          360                618,349.40         1
                          6.3750             3864.87            62
                          6.1250             3864.87
SEVERNA PARK  MD 21146    2                  10/25/05           00
0440771491                05                 12/01/05           0.0000
1042389                   O                  11/01/35
0

10327251      E86/G02     F                  521,250.00         ZZ
                          360                521,250.00         1
                          6.1250             2660.55            75
                          5.8750             2660.55
WASHINGTON    DC 20002    1                  10/18/05           00
0440772887                05                 12/01/05           0.0000
1042470                   O                  11/01/35
0

10327253      E86/G02     F                  577,500.00         ZZ
                          360                577,500.00         1
                          7.1250             3428.91            70
                          6.8750             3428.91
RAMONA        CA 92065    1                  11/16/05           00
0440770923                05                 01/01/06           0.0000
1042709                   N                  12/01/35
0

10327257      E86/G02     F                  540,000.00         ZZ
                          360                540,000.00         1
                          6.7500             3037.50            80
                          6.5000             3037.50
LOMA LINDA    CA 92354    1                  11/02/05           00
0440770972                05                 01/01/06           0.0000
1043830                   O                  12/01/35
0

10327265      E86/G02     F                  424,000.00         ZZ
                          360                424,000.00         1
                          7.2500             2561.67            80
                          7.0000             2561.67
PHOENIX       AZ 85022    1                  11/08/05           00
0440771640                05                 01/01/06           0.0000
1045423                   O                  12/01/35
0

10327279      E86/G02     F                  612,500.00         ZZ
                          360                612,500.00         1
                          6.5000             3317.71            70
                          6.2500             3317.71
ORINDA        CA 94563    1                  11/03/05           00
0440772002                05                 01/01/06           0.0000
1048926                   O                  12/01/35
0

10327285      E86/G02     F                  441,000.00         ZZ
                          360                441,000.00         1
                          6.8750             2526.56            70
                          6.6250             2526.56
LAS VEGAS     NV 89134    2                  11/02/05           00
0440788115                03                 01/01/06           0.0000
1048957                   N                  12/01/35
0

10327287      E86/G02     F                  432,000.00         ZZ
                          360                432,000.00         1
                          7.6250             2745.00            80
                          7.3750             2745.00
ALEXANDRIA    VA 22309    1                  11/14/05           00
0440772879                05                 01/01/06           0.0000
1048983                   O                  12/01/35
0

10327307      E86/G02     F                  640,000.00         ZZ
                          360                640,000.00         1
                          7.6250             4066.67            80
                          7.3750             4066.67
FOLLY BEACH   SC 29439    1                  11/21/05           00
0440772986                05                 01/01/06           0.0000
1054602                   N                  12/01/35
0

10327311      E86/G02     F                  516,250.00         ZZ
                          360                516,250.00         1
                          6.0000             2581.25            70
                          5.7500             2581.25
WEST NYACK    NY 10994    1                  11/30/05           00
0440770097                05                 01/01/06           0.0000
1056215                   O                  12/01/35
0

10327315      E86/G02     F                  940,000.00         ZZ
                          360                938,295.85         1
                          6.5000             5941.44            80
                          6.2500             5941.44
MEDFORD       OR 97504    1                  10/27/05           00
0440772408                05                 12/01/05           0.0000
1056944                   O                  11/01/35
0

10327317      E86/G02     F                  917,000.00         ZZ
                          360                917,000.00         1
                          6.8750             5253.65            71
                          6.6250             5253.65
LA HABRA HEIGHCA 90631    5                  11/21/05           00
0440772804                05                 01/01/06           0.0000
1057144                   O                  12/01/35
0

10327319      E86/G02     F                  864,000.00         ZZ
                          360                864,000.00         1
                          6.7500             4860.00            80
                          6.5000             4860.00
BERKELEY HEIGHNJ 07922    1                  12/01/05           00
0440772515                05                 01/01/06           0.0000
1057408                   O                  12/01/35
0

10327323      E86/G02     F                  775,000.00         ZZ
                          360                773,525.47         1
                          6.2500             4771.81            70
                          6.0000             4771.81
NORTH TOPSAIL NC 28460    5                  10/03/05           00
0440772812                05                 12/01/05           0.0000
1057981                   O                  11/01/35
0

10327331      E86/G02     F                  483,000.00         ZZ
                          360                483,000.00         1
                          6.8750             2767.19            70
                          6.6250             2767.19
ACWORTH       GA 30101    2                  11/23/05           00
0440772416                03                 01/01/06           0.0000
1059610                   O                  12/01/35
0

10327333      E86/G02     F                  783,200.00         ZZ
                          360                782,491.97         1
                          6.5000             4950.36            80
                          6.2500             4950.36
STAFFORD      VA 22556    1                  11/18/05           00
0440772028                05                 01/01/06           0.0000
1060456                   O                  12/01/35
0

10327347      E86/G02     F                  435,000.00         ZZ
                          360                435,000.00         1
                          6.8750             2492.19            70
                          6.6250             2492.19
VENTURA       CA 93003    5                  11/08/05           00
0440775625                05                 01/01/06           0.0000
1063335                   O                  12/01/35
0

10327371      E86/G02     F                  607,500.00         ZZ
                          360                607,500.00         1
                          8.3750             4239.84            75
                          8.1250             4239.84
EAST FALMOUTH MA 02536    1                  11/22/05           00
0440775880                05                 01/01/06           0.0000
1067485                   O                  12/01/35
0

10327375      E86/G02     F                  980,000.00         ZZ
                          360                980,000.00         1
                          6.8750             5614.58            70
                          6.6250             5614.58
SARASOTA      FL 34238    1                  11/22/05           00
0440772200                03                 01/01/06           0.0000
1068435                   N                  12/01/35
0

10327379      E86/G02     F                  630,000.00         ZZ
                          360                630,000.00         1
                          7.0000             3675.00            70
                          6.7500             3675.00
EL DORADO HILLCA 95762    5                  11/10/05           00
0440790715                05                 01/01/06           0.0000
1068861                   O                  12/01/35
0

10327381      E86/G02     F                  444,500.00         ZZ
                          360                444,500.00         1
                          7.0000             2592.92            70
                          6.7500             2592.92
EL DORADO HILLCA 95762    5                  11/10/05           00
0440790657                05                 01/01/06           0.0000
1068878                   N                  12/01/35
0

10327389      E86/G02     F                  910,000.00         ZZ
                          360                910,000.00         3
                          6.8750             5213.54            65
                          6.6250             5213.54
SAN FRANCISCO CA 94110    5                  11/15/05           00
0440788453                05                 01/01/06           0.0000
1069478                   N                  12/01/35
0

10327405      E86/G02     F                  518,000.00         ZZ
                          360                518,000.00         1
                          6.7500             2913.75            70
                          6.5000             2913.75
SAN RAMON     CA 94583    1                  11/21/05           00
0440772838                05                 01/01/06           0.0000
1075141                   O                  12/01/35
0

10327407      E86/G02     F                  860,683.00         ZZ
                          360                860,683.00         1
                          8.1250             5827.54            75
                          7.8750             5827.54
SIMI VALLEY   CA 93065    1                  11/18/05           00
0440772853                03                 01/01/06           0.0000
1075184                   O                  12/01/35
0

10327411      E86/G02     F                  419,300.00         ZZ
                          360                419,300.00         1
                          7.7500             2707.98            70
                          7.5000             2707.98
SAN FRANCISCO CA 94110    1                  11/18/05           00
0440770535                05                 01/01/06           0.0000
1076151                   O                  12/01/35
0

10327417      E86/G02     F                  430,400.00         ZZ
                          360                430,400.00         1
                          6.3750             2286.50            80
                          6.1250             2286.50
MILTON        DE 19968    2                  11/22/05           00
0440772465                05                 01/01/06           0.0000
1077561                   O                  12/01/35
0

10327419      E86/G02     F                  444,000.00         ZZ
                          360                444,000.00         1
                          7.5000             2775.00            80
                          7.2500             2775.00
WESTFIELD     NJ 07090    1                  11/21/05           00
0440770832                05                 01/01/06           0.0000
1077917                   N                  12/01/35
0

10327427      E86/G02     F                  420,750.00         ZZ
                          360                420,750.00         1
                          7.1250             2498.20            70
                          6.8750             2498.20
CHANDLER      AZ 85249    1                  11/18/05           00
0440772283                03                 01/01/06           0.0000
1078957                   N                  12/01/35
0

10327429      E86/G02     F                  511,000.00         ZZ
                          360                511,000.00         1
                          6.8750             2927.60            70
                          6.6250             2927.60
BREA          CA 92821    1                  11/30/05           00
0440771426                05                 01/01/06           0.0000
1079313                   O                  12/01/35
0

10327431      E86/G02     F                  870,000.00         ZZ
                          360                870,000.00         1
                          8.1250             5890.62            75
                          7.8750             5890.62
LOS ANGELES   CA 90035    1                  11/22/05           00
0440771053                05                 01/01/06           0.0000
1079428                   O                  12/01/35
0

10327437      E86/G02     F                  608,930.00         ZZ
                          360                608,930.00         1
                          7.5000             3805.81            70
                          7.2500             3805.81
FORT MYERS    FL 33908    1                  11/23/05           00
0440770303                03                 01/01/06           0.0000
1082167                   O                  12/01/35
0

10327443      E86/G02     F                  518,000.00         ZZ
                          360                518,000.00         1
                          7.0000             3021.67            70
                          6.7500             3021.67
SANTA CLARA   CA 95054    1                  11/17/05           00
0440773000                01                 01/01/06           0.0000
1082811                   O                  12/01/35
0

10327447      E86/G02     F                  460,000.00         ZZ
                          360                460,000.00         1
                          7.5000             2875.00            80
                          7.2500             2875.00
SCOTTSDALE    AZ 85258    1                  11/22/05           00
0440771103                03                 01/01/06           0.0000
1083484                   O                  12/01/35
0

10327449      E86/G02     F                  875,000.00         ZZ
                          360                875,000.00         1
                          7.7500             5651.04            70
                          7.5000             5651.04
MICHIGAN CITY IN 46360    1                  12/06/05           00
0440771855                05                 01/01/06           0.0000
1083633                   N                  12/01/35
0

10327451      E86/G02     F                  519,200.00         ZZ
                          360                519,200.00         1
                          7.2500             3136.83            80
                          7.0000             3136.83
JONESBORO     GA 30236    1                  11/30/05           00
0440807824                03                 01/01/06           0.0000
1083700                   O                  12/01/35
0

10327457      E86/G02     F                  536,720.00         ZZ
                          360                536,720.00         1
                          6.8750             3074.96            80
                          6.6250             3074.96
ANTIOCH       CA 94509    1                  12/02/05           00
0440771137                05                 02/01/06           0.0000
1085978                   O                  01/01/36
0

10327465      E86/G02     F                  700,732.00         ZZ
                          360                700,732.00         1
                          8.2500             4817.53            80
                          8.0000             4817.53
TROY          MI 48098    1                  11/29/05           00
0440771509                05                 01/01/06           0.0000
1087573                   O                  12/01/35
0

10327467      E86/G02     F                  461,300.00         ZZ
                          360                461,300.00         1
                          5.7500             2210.40            70
                          5.5000             2210.40
GARDEN GROVE  CA 92845    1                  11/25/05           00
0440775633                05                 01/01/06           0.0000
1088423                   O                  12/01/35
0

10327483      E86/G02     F                  538,849.00         ZZ
                          360                538,849.00         1
                          7.7500             3480.06            70
                          7.5000             3480.06
ELLICOTT CITY MD 21043    1                  11/23/05           00
0440775732                03                 01/01/06           0.0000
827650                    N                  12/01/35
0

10327487      E86/G02     F                  536,100.00         ZZ
                          360                536,100.00         1
                          7.8750             3518.16            70
                          7.6250             3518.16
CONCORD       CA 94519    1                  11/17/05           00
0440770915                03                 01/01/06           0.0000
917562                    O                  12/01/35
0

10327489      E86/G02     F                  456,850.00         ZZ
                          360                456,850.00         1
                          7.2500             2760.14            70
                          7.0000             2760.14
CHANDLER      AZ 85249    1                  11/23/05           00
0440772895                03                 01/01/06           0.0000
917741                    N                  12/01/35
0

10327491      E86/G02     F                  479,500.00         ZZ
                          360                479,066.52         1
                          6.5000             3030.77            70
                          6.2500             3030.77
MENLO PARK    CA 94025    5                  11/10/05           00
0440788222                05                 01/01/06           0.0000
928705                    N                  12/01/35
0

10327499      E86/G02     F                  665,000.00         ZZ
                          360                665,000.00         3
                          6.5000             3602.08            70
                          6.2500             3602.08
CHICAGO       IL 60613    1                  11/30/05           00
0440771467                05                 01/01/06           0.0000
986585                    N                  12/01/35
0

10327501      E86/G02     F                  630,000.00         T
                          360                630,000.00         1
                          6.8750             3609.38            70
                          6.6250             3609.38
HIGHLAND MILLSNY 10930    1                  11/17/05           00
0440808897                05                 01/01/06           0.0000
988404                    O                  12/01/35
0

10327505      E86/G02     F                  515,400.00         ZZ
                          360                515,400.00         1
                          7.3750             3167.56            70
                          7.1250             3167.56
ALDIE         VA 20105    1                  11/04/05           00
0440771046                03                 01/01/06           0.0000
991714                    O                  12/01/35
0

10329113      E22/G02     F                  66,000.00          ZZ
                          360                66,000.00          1
                          7.3750             455.85             78
                          7.1250             455.85
PETERSBURG    VA 23803    2                  12/21/05           00
0425915030                05                 02/01/06           0.0000
0425915030                N                  01/01/36
0

10329123      E22/G02     F                  72,000.00          ZZ
                          360                72,000.00          1
                          8.1250             534.60             90
                          7.8750             534.60
FORT WAYNE    IN 46835    5                  12/21/05           04
0426589669                05                 02/01/06           25.0000
0426589669                N                  01/01/36
0

10329185      E22/G02     F                  480,000.00         ZZ
                          360                480,000.00         1
                          6.8750             2750.00            80
                          6.6250             2750.00
ATLANTA       GA 30319    1                  12/21/05           00
0426620027                05                 02/01/06           0.0000
0426620027                O                  01/01/36
0

10329195      E22/G02     F                  68,000.00          ZZ
                          360                68,000.00          2
                          7.7500             487.16             80
                          7.5000             487.16
WILLIAMSPORT  PA 17701    1                  12/21/05           00
0426626347                05                 02/01/06           0.0000
0426626347                O                  01/01/36
0

10329215      E22/G02     F                  140,371.00         ZZ
                          360                140,371.00         1
                          7.0000             818.83             80
                          6.7500             818.83
CHICO         CA 95926    1                  12/19/05           00
0426646816                01                 02/01/06           0.0000
0426646816                O                  01/01/36
0

10329265      E22/G02     F                  75,920.00          ZZ
                          360                75,920.00          1
                          7.3750             524.36             80
                          7.1250             524.36
HOUSTON       TX 77082    1                  12/20/05           00
0426680120                03                 02/01/06           0.0000
0426680120                O                  01/01/36
0

10329273      E22/G02     F                  252,000.00         ZZ
                          360                252,000.00         1
                          7.3750             1740.50            80
                          7.1250             1740.50
MONITOR       WA 98836    1                  12/15/05           00
0426696696                05                 02/01/06           0.0000
0426696696                O                  01/01/36
0

10329275      E22/G02     F                  234,000.00         ZZ
                          360                234,000.00         1
                          7.0000             1365.00            56
                          6.7500             1365.00
SUISUN CITY   CA 94585    2                  12/14/05           00
0426696860                05                 02/01/06           0.0000
0426696860                N                  01/01/36
0

10329297      E22/G02     F                  232,425.00         ZZ
                          360                232,425.00         1
                          7.5000             1452.66            75
                          7.2500             1452.66
PLANT CITY    FL 33566    1                  12/21/05           00
0426714036                03                 02/01/06           0.0000
0426714036                N                  01/01/36
0

10329321      E22/G02     F                  250,000.00         ZZ
                          360                250,000.00         1
                          6.8750             1642.32            50
                          6.6250             1642.32
MORGAN HILL   CA 95037    1                  12/16/05           00
0426748109                09                 02/01/06           0.0000
0426748109                N                  01/01/36
0

10329345      E22/G02     F                  175,000.00         ZZ
                          360                175,000.00         1
                          6.5000             1106.12            35
                          6.2500             1106.12
FAR ROCKAWAY  NY 11691    1                  12/21/05           00
0426106639                05                 02/01/06           0.0000
0426106639                O                  01/01/36
0

10329397      E22/G02     F                  258,700.00         ZZ
                          360                258,700.00         1
                          8.1250             1751.61            90
                          7.8750             1751.61
FARMINGTON HILMI 48331    1                  12/21/05           04
0426289856                05                 02/01/06           25.0000
0426289856                N                  01/01/36
0

10329437      E22/G02     F                  650,000.00         ZZ
                          360                650,000.00         1
                          6.5000             3520.83            75
                          6.2500             3520.83
COLORADO SPRINCO 80919    2                  12/16/05           00
0426362026                05                 02/01/06           0.0000
0426362026                O                  01/01/36
0

10329443      E22/G02     F                  72,900.00          ZZ
                          360                72,900.00          1
                          7.3750             503.50             90
                          7.1250             503.50
MILTON        NC 27305    2                  12/21/05           04
0426376125                05                 02/01/06           25.0000
0426376125                N                  01/01/36
0

10329459      E22/G02     F                  287,000.00         ZZ
                          360                287,000.00         1
                          7.1250             1933.57            68
                          6.8750             1933.57
CLARK FORK    ID 83811    5                  12/15/05           00
0426390118                05                 02/01/06           0.0000
0426390118                O                  01/01/36
0

10329523      E22/G02     F                  198,400.00         ZZ
                          360                198,400.00         1
                          7.0000             1319.96            80
                          6.7500             1319.96
ENOLA         PA 17025    2                  12/16/05           00
0426460481                05                 02/01/06           0.0000
0426460481                O                  01/01/36
0

10329573      E22/G02     F                  113,508.00         ZZ
                          360                113,508.00         1
                          7.8750             744.90             80
                          7.6250             744.90
WINSTON SALEM NC 27105    1                  12/21/05           00
0426511622                05                 02/01/06           0.0000
0426511622                O                  01/01/36
0

10329581      E22/G02     F                  76,000.00          T
                          360                76,000.00          1
                          6.6250             486.64             43
                          6.3750             486.64
PALM BAY      FL 32907    1                  12/21/05           00
0426515821                05                 02/01/06           0.0000
0426515821                O                  01/01/36
0

10329617      E22/G02     F                  250,000.00         ZZ
                          360                250,000.00         1
                          7.3750             1726.69            90
                          7.1250             1726.69
EASLEY        SC 29640    5                  12/16/05           04
0426541256                05                 02/01/06           30.0000
0426541256                O                  01/01/36
0

10329631      E22/G02     F                  73,600.00          ZZ
                          360                73,600.00          1
                          7.3750             508.34             80
                          7.1250             508.34
PRATTVILLE    AL 36067    1                  12/21/05           00
0426549408                05                 02/01/06           0.0000
0426549408                O                  01/01/36
0

10329983      E82/G02     F                  213,000.00         ZZ
                          360                213,000.00         1
                          7.5000             1489.33            85
                          7.2500             1489.33
STONE PARK    IL 60165    5                  12/19/05           04
0401208111                05                 02/01/06           12.0000
0401208111                O                  01/01/36
0

10329993      E82/G02     F                  320,500.00         ZZ
                          360                320,500.00         1
                          6.8750             2105.46            69
                          6.6250             2105.46
ANNANDALE     VA 22003    2                  12/19/05           00
0401198668                03                 02/01/06           0.0000
0401198668                O                  01/01/36
0

10329995      E82/G02     F                  89,000.00          ZZ
                          360                89,000.00          1
                          6.7500             577.25             75
                          6.5000             577.25
BEN WHEELER   TX 75754    2                  12/19/05           00
0401191861                05                 02/01/06           0.0000
0401191861                O                  01/01/36
0

10330031      L20/G02     F                  76,400.00          ZZ
                          360                76,400.00          1
                          6.8500             500.62             80
                          6.6000             500.62
OGDEN         UT 84404    1                  12/15/05           00
0440771004                05                 02/01/06           0.0000
1061120432                O                  01/01/36
0

10330173      E33/G02     F                  136,000.00         ZZ
                          360                136,000.00         1
                          7.2500             821.67             80
                          7.0000             821.67
LINDENHURST   IL 60046    1                  10/28/05           00
0440771319                01                 12/01/05           0.0000
85669                     O                  11/01/35
0

10332085      B42/G02     F                  189,000.00         ZZ
                          360                188,405.17         1
                          5.7500             1102.96            61
                          5.5000             1102.96
RIALTO        CA 92376    5                  09/15/05           00
0440768158                05                 11/01/05           0.0000
500027                    O                  10/01/35
0

10332087      B42/G02     F                  534,500.00         ZZ
                          360                533,381.22         1
                          5.7500             3119.20            63
                          5.5000             3119.20
TUALATIN      OR 97062    2                  10/12/05           00
0440767333                05                 12/01/05           0.0000
500030                    O                  11/01/35
0

10332091      B42/G02     F                  174,000.00         ZZ
                          360                173,644.32         1
                          5.8750             1029.28            43
                          5.6250             1029.28
CORONA        CA 92882    5                  10/12/05           00
0440773760                05                 12/01/05           0.0000
500604                    O                  11/01/35
0

10332093      B42/G02     F                  377,000.00         ZZ
                          360                377,000.00         1
                          5.8750             1845.73            59
                          5.6250             1845.73
CANOGA PARK   CA 91304    1                  10/18/05           00
0440773711                05                 12/01/05           0.0000
500642                    O                  11/01/35
0

10332097      B42/G02     F                  168,000.00         ZZ
                          360                168,000.00         1
                          6.8750             962.50             80
                          6.6250             962.50
HIALEAH       FL 33015    1                  10/13/05           00
0440767440                01                 12/01/05           0.0000
500881                    O                  11/01/35
0

10332099      B42/G02     F                  359,000.00         ZZ
                          360                359,000.00         1
                          6.0000             1795.00            80
                          5.7500             1795.00
CHINO HILLS   CA 91709    5                  10/21/05           00
0440775823                09                 12/01/05           0.0000
500898                    O                  11/01/35
0

10332103      B42/G02     F                  224,000.00         ZZ
                          360                224,000.00         1
                          6.5000             1213.33            80
                          6.2500             1213.33
VAIL          CO 81657    1                  10/14/05           00
0440768307                20                 12/01/05           0.0000
500913                    N                  11/01/35
0

10332105      B42/G02     F                  200,000.00         ZZ
                          360                199,591.18         2
                          5.8750             1183.08            46
                          5.6250             1183.08
PACOIMA AREA  CA 91331    5                  10/05/05           00
0440777357                05                 12/01/05           0.0000
500915                    O                  11/01/35
0

10332109      B42/G02     F                  93,400.00          ZZ
                          360                92,874.71          1
                          6.2500             575.08             87
                          6.0000             575.08
ALLEN         TX 75002    2                  10/19/05           14
0440768018                05                 12/01/05           25.0000
500932                    O                  11/01/35
0

10332113      B42/G02     F                  160,000.00         ZZ
                          360                160,000.00         1
                          5.8750             783.33             35
                          5.6250             783.33
DENVER        CO 80206    1                  10/13/05           00
0440766780                06                 12/01/05           0.0000
500981                    O                  11/01/35
0

10332123      B42/G02     F                  910,000.00         ZZ
                          360                910,000.00         1
                          5.8750             4455.21            70
                          5.6250             4455.21
SEAL BEACH    CA 90071    5                  10/20/05           00
0440775807                03                 12/01/05           0.0000
501198                    O                  11/01/35
0

10332129      B42/G02     F                  130,700.00         ZZ
                          360                130,700.00         1
                          7.7500             844.10             80
                          7.5000             844.10
LAS VEGAS     NV 89149    1                  09/20/05           00
0440773752                01                 11/01/05           0.0000
501213                    N                  10/01/35
0

10332133      B42/G02     F                  272,400.00         ZZ
                          360                271,929.62         1
                          6.7500             1766.79            80
                          6.5000             1766.79
CENTREVILLE   VA 20120    1                  10/03/05           00
0440775484                09                 12/01/05           0.0000
501219                    O                  11/01/35
0

10332137      B42/G02     F                  252,000.00         ZZ
                          360                252,000.00         1
                          6.8750             1443.75            80
                          6.6250             1443.75
BIG BEAR LAKE CA 92315    1                  09/25/05           00
0440774057                05                 11/01/05           0.0000
501222                    O                  10/01/35
0

10332149      B42/G02     F                  196,800.00         ZZ
                          360                196,499.58         2
                          7.3750             1359.25            80
                          7.1250             1359.25
BONITA SPRINGSFL 34135    1                  10/07/05           00
0440775799                05                 12/01/05           0.0000
501230                    O                  11/01/35
0

10332151      B42/G02     F                  608,000.00         ZZ
                          360                606,727.38         1
                          5.7500             3548.13            61
                          5.5000             3548.13
ROCKLIN       CA 95677    5                  10/04/05           00
0440767507                05                 12/01/05           0.0000
501231                    O                  11/01/35
0

10332157      B42/G02     F                  164,000.00         ZZ
                          360                163,716.81         1
                          6.7500             1063.71            80
                          6.5000             1063.71
RIVERTON      UT 84065    1                  10/21/05           00
0440775708                05                 12/01/05           0.0000
501240                    O                  11/01/35
0

10332165      B42/G02     F                  600,000.00         ZZ
                          360                600,000.00         1
                          6.1250             3062.50            60
                          5.8750             3062.50
SAN JOSE      CA 95129    5                  10/14/05           00
0440767549                05                 12/01/05           0.0000
501253                    O                  11/01/35
0

10332167      B42/G02     F                  311,500.00         ZZ
                          360                310,907.34         1
                          6.2500             1917.96            63
                          6.0000             1917.96
DOWNEY        CA 90242    5                  10/21/05           00
0440769354                05                 12/01/05           0.0000
501256                    N                  11/01/35
0

10332169      B42/G02     F                  525,000.00         ZZ
                          360                523,926.86         1
                          5.8750             3105.58            50
                          5.6250             3105.58
RANCHO SANTA MCA 92679    5                  10/05/05           00
0440771905                03                 12/01/05           0.0000
501257                    O                  11/01/35
0

10332181      B42/G02     F                  210,000.00         ZZ
                          360                210,000.00         1
                          6.2500             1093.75            70
                          6.0000             1093.75
PHELAN AREA   CA 92371    5                  10/07/05           00
0440768257                05                 12/01/05           0.0000
501504                    O                  11/01/35
0

10332189      B42/G02     F                  154,000.00         ZZ
                          360                153,619.08         1
                          7.0000             1024.57            80
                          6.7500             1024.57
WESLEY CHAPEL FL 33543    1                  10/28/05           00
0440774834                03                 12/01/05           0.0000
501512                    O                  11/01/35
0

10332195      B42/G02     F                  368,000.00         ZZ
                          360                367,211.32         1
                          5.6250             2118.42            66
                          5.3750             2118.42
CHATSWORTH ARECA 91311    5                  10/13/05           00
0440767481                05                 12/01/05           0.0000
501518                    O                  11/01/35
0

10332199      B42/G02     F                  524,000.00         ZZ
                          360                524,000.00         2
                          6.5000             2838.33            80
                          6.2500             2838.33
SANTA ANA     CA 92706    1                  10/31/05           00
0440775658                05                 01/01/06           0.0000
501564                    O                  12/01/35
0

10332201      B42/G02     F                  400,000.00         ZZ
                          360                397,352.54         2
                          6.5000             2166.67            46
                          6.2500             2166.67
DANA POINT    CA 92624    5                  10/19/05           00
0440773984                05                 12/01/05           0.0000
501565                    O                  11/01/35
0

10332209      B42/G02     F                  109,800.00         ZZ
                          360                109,705.46         1
                          6.7500             712.17             90
                          6.5000             712.17
GUTHRIE       OK 73044    1                  11/07/05           01
0440774487                05                 01/01/06           25.0000
3050053417                O                  12/01/35
0

10332211      B42/G02     F                  296,000.00         ZZ
                          360                296,000.00         1
                          7.2500             1788.33            80
                          7.0000             1788.33
HUNTINGTON PARCA 90255    1                  10/28/05           00
0440774503                05                 01/01/06           0.0000
501579                    O                  12/01/35
0

10332221      B42/G02     F                  186,400.00         ZZ
                          360                186,070.18         1
                          6.6250             1193.54            80
                          6.3750             1193.54
BATON ROUGE   LA 70818    1                  11/04/05           00
0440776235                05                 12/01/05           0.0000
501591                    O                  11/01/35
0

10332227      B42/G02     F                  165,000.00         ZZ
                          360                164,857.94         1
                          6.7500             1070.19            77
                          6.5000             1070.19
JACKSON       GA 30233    2                  11/07/05           00
0440773513                05                 01/01/06           0.0000
501602                    N                  12/01/35
0

10332243      B42/G02     F                  306,683.00         ZZ
                          360                306,683.00         1
                          6.5000             1661.20            80
                          6.2500             1661.20
PLAINFIELD    IL 60544    1                  11/08/05           00
0440775831                03                 01/01/06           0.0000
501627                    O                  12/01/35
0

10332249      B42/G02     F                  617,500.00         ZZ
                          360                616,928.07         4
                          6.3750             3852.40            65
                          6.1250             3852.40
PASADENA      CA 91104    1                  11/04/05           00
0440775757                05                 01/01/06           0.0000
501641                    N                  12/01/35
0

10332257      B42/G02     F                  72,000.00          ZZ
                          360                71,933.31          1
                          6.3750             449.19             80
                          6.1250             449.19
POMPANO BEACH FL 33063    1                  11/04/05           00
0440776821                01                 01/01/06           0.0000
501648                    O                  12/01/35
0

10332259      B42/G02     F                  422,000.00         ZZ
                          360                422,000.00         1
                          6.3750             2241.88            75
                          6.1250             2241.88
NORTHRIDGE    CA 91324    5                  11/03/05           00
0440776847                05                 01/01/06           0.0000
501650                    O                  12/01/35
0

10332263      B42/G02     F                  248,000.00         ZZ
                          360                248,000.00         1
                          6.2500             1291.67            77
                          6.0000             1291.67
PORTLAND      OR 97211    5                  10/21/05           00
0440775377                05                 12/01/05           0.0000
501669                    O                  11/01/35
0

10332265      B42/G02     F                  260,000.00         ZZ
                          360                259,374.03         1
                          6.5000             1643.38            79
                          6.2500             1643.38
LOS ANGELES   CA 90033    5                  10/06/05           00
0440773646                05                 12/01/05           0.0000
501670                    O                  11/01/35
0

10332285      B42/G02     F                  438,750.00         ZZ
                          360                438,750.00         4
                          6.9900             2555.72            65
                          6.7400             2555.72
BAKERSFIELD   CA 93308    1                  11/17/05           00
0440777019                05                 01/01/06           0.0000
701080                    N                  12/01/35
0

10332293      B42/G02     F                  60,000.00          ZZ
                          360                59,947.06          1
                          6.6250             384.19             42
                          6.3750             384.19
CRESTVIEW     FL 32536    5                  11/16/05           00
0440767267                05                 01/01/06           0.0000
95639                     N                  12/01/35
0

10332513      E22/G02     F                  65,650.00          ZZ
                          360                65,650.00          1
                          6.8750             431.27             65
                          6.6250             431.27
RICHMOND      VA 23224    5                  12/22/05           00
0426083150                05                 02/01/06           0.0000
0426083150                N                  01/01/36
0

10332571      E22/G02     F                  37,500.00          ZZ
                          360                37,500.00          1
                          7.3750             259.00             75
                          7.1250             259.00
NEW ALBANY    IN 47150    1                  12/22/05           00
0426328845                05                 02/01/06           0.0000
0426328845                N                  01/01/36
0

10332665      E22/G02     F                  480,000.00         ZZ
                          360                480,000.00         1
                          7.0000             3193.45            80
                          6.7500             3193.45
SPRINGFIELD   OR 97478    1                  12/14/05           00
0426497293                05                 02/01/06           0.0000
0426497293                O                  01/01/36
0

10332719      E22/G02     F                  73,800.00          ZZ
                          360                73,800.00          1
                          8.0000             541.52             90
                          7.7500             541.52
LAKE CHARLES  LA 70601    1                  12/22/05           10
0426555876                05                 02/01/06           25.0000
0426555876                N                  01/01/36
0

10332721      E22/G02     F                  150,000.00         ZZ
                          360                150,000.00         1
                          6.8750             985.39             48
                          6.6250             985.39
JACKSONVILLE  FL 32258    1                  12/22/05           00
0426556197                03                 02/01/06           0.0000
0426556197                O                  01/01/36
0

10332749      E22/G02     F                  150,000.00         ZZ
                          360                150,000.00         1
                          6.3750             935.80             57
                          6.1250             935.80
VENICE        FL 34293    1                  12/22/05           00
0426585220                29                 02/01/06           0.0000
0426585220                O                  01/01/36
0

10332769      E22/G02     F                  59,500.00          ZZ
                          360                59,500.00          1
                          7.2500             405.89             75
                          7.0000             405.89
PUEBLO        CO 81004    2                  12/22/05           00
0426602512                05                 02/01/06           0.0000
0426602512                N                  01/01/36
0

10332823      E22/G02     F                  188,000.00         ZZ
                          360                188,000.00         1
                          7.8750             1233.75            80
                          7.6250             1233.75
FRESNO        CA 93722    1                  12/12/05           00
0426670212                05                 02/01/06           0.0000
0426670212                N                  01/01/36
0

10332867      E22/G02     F                  200,650.00         T
                          360                200,650.00         1
                          8.1250             1358.57            90
                          7.8750             1358.57
ORLANDO       FL 32832    1                  12/22/05           04
0426714580                03                 02/01/06           25.0000
0426714580                O                  01/01/36
0

10332873      E22/G02     F                  484,822.00         ZZ
                          360                484,822.00         1
                          7.0000             3225.53            80
                          6.7500             3225.53
STUART        FL 34997    1                  12/22/05           00
0426716601                05                 02/01/06           0.0000
0426716601                O                  01/01/36
0

10332909      E22/G02     F                  89,200.00          ZZ
                          360                89,200.00          1
                          7.3750             616.08             80
                          7.1250             616.08
OMAHA         NE 68104    1                  12/22/05           00
0426749933                05                 02/01/06           0.0000
0426749933                N                  01/01/36
0

10332929      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          8.0000             369.82             90
                          7.7500             369.82
OMAHA         NE 68111    5                  12/22/05           04
0426769725                05                 02/01/06           25.0000
0426769725                N                  01/01/36
0

10332931      E22/G02     F                  69,300.00          ZZ
                          360                69,300.00          1
                          8.0000             508.50             90
                          7.7500             508.50
OMAHA         NE 68104    5                  12/22/05           04
0426769816                05                 02/01/06           25.0000
0426769816                N                  01/01/36
0

10332951      E22/G02     F                  80,000.00          ZZ
                          360                80,000.00          1
                          7.5000             559.37             80
                          7.2500             559.37
GREENSBORO    NC 27405    2                  12/21/05           00
0426340725                05                 02/01/06           0.0000
0426340725                N                  01/01/36
0

10333149      E82/G02     F                  180,500.00         ZZ
                          360                180,500.00         1
                          6.7500             1170.72            95
                          6.5000             1170.72
MEMPHIS       TN 38128    2                  12/21/05           04
0401192752                05                 02/01/06           30.0000
0401192752                O                  01/01/36
0

10333153      E82/G02     F                  79,900.00          ZZ
                          360                79,900.00          1
                          7.2500             545.06             87
                          7.0000             545.06
KOKOMO        IN 46902    2                  12/21/05           04
0401206461                05                 02/01/06           25.0000
0401206461                O                  01/01/36
0

10333183      E82/G02     F                  283,000.00         ZZ
                          360                283,000.00         1
                          6.8750             1859.11            62
                          6.6250             1859.11
LA QUINTA     CA 92253    2                  12/20/05           00
0401204482                03                 02/01/06           0.0000
0401204482                O                  01/01/36
0

10333217      P54/G02     F                  73,000.00          ZZ
                          360                73,000.00          1
                          6.7500             473.48             50
                          6.5000             473.48
ARVIN         CA 93203    2                  12/09/05           00
0440808541                05                 02/01/06           0.0000
12447                     O                  01/01/36
0

10333441      975/G02     F                  650,000.00         ZZ
                          360                650,000.00         1
                          7.1250             4379.17            77
                          6.8750             4379.17
COSTA MESA    CA 92627    1                  12/14/05           00
0440778637                03                 02/01/06           0.0000
11964090                  O                  01/01/36
0

10334175      E82/G02     F                  160,000.00         ZZ
                          360                160,000.00         1
                          7.2500             1091.48            56
                          7.0000             1091.48
TEHACHAPI     CA 93561    5                  12/21/05           00
0401208400                05                 02/01/06           0.0000
0401208400                N                  01/01/36
0

10334595      E22/G02     F                  288,500.00         ZZ
                          360                288,500.00         1
                          7.2500             1968.08            75
                          7.0000             1968.08
ROCHESTER     MI 48307    2                  12/21/05           00
0426691796                05                 02/01/06           0.0000
0426691796                O                  01/01/36
0

10334633      E22/G02     F                  105,520.00         ZZ
                          360                105,520.00         1
                          7.6250             670.49             80
                          7.3750             670.49
COLLEGE STATIOTX 77845    1                  12/22/05           00
0426725362                05                 02/01/06           0.0000
0426725362                O                  01/01/36
0

10334651      E22/G02     F                  325,000.00         ZZ
                          360                325,000.00         1
                          7.2500             1963.54            65
                          7.0000             1963.54
WELLINGTON    FL 33414    5                  12/23/05           00
0426746830                03                 02/01/06           0.0000
0426746830                N                  01/01/36
0

10334663      E22/G02     F                  57,668.00          ZZ
                          360                57,668.00          1
                          7.7500             413.14             80
                          7.5000             413.14
ARLINGTON     TX 76010    1                  12/22/05           00
0426775854                05                 02/01/06           0.0000
0426775854                O                  01/01/36
0

10334673      E22/G02     F                  400,000.00         ZZ
                          360                400,000.00         1
                          6.8750             2627.72            67
                          6.6250             2627.72
ORLANDO       FL 32819    1                  12/23/05           00
0426807467                03                 02/01/06           0.0000
0426807467                O                  01/01/36
0

10334753      E22/G02     F                  113,000.00         ZZ
                          360                113,000.00         1
                          7.1250             761.30             23
                          6.8750             761.30
CAMERON PARK  CA 95682    5                  12/05/05           00
0426532305                05                 02/01/06           0.0000
0426532305                O                  01/01/36
0

10334781      E22/G02     F                  240,000.00         ZZ
                          360                240,000.00         1
                          6.7500             1350.00            80
                          6.5000             1350.00
WARWICK       RI 02888    1                  12/23/05           00
0426552758                05                 02/01/06           0.0000
0426552758                O                  01/01/36
0

10334799      E22/G02     F                  65,600.00          ZZ
                          360                65,600.00          1
                          7.5000             458.68             80
                          7.2500             458.68
NORFOLK       VA 23504    2                  12/23/05           00
0425026218                05                 02/01/06           0.0000
0425026218                N                  01/01/36
0

10334829      E22/G02     F                  53,250.00          ZZ
                          360                53,250.00          2
                          7.3750             367.78             75
                          7.1250             367.78
DAYTON        OH 45403    2                  12/23/05           00
0426004883                05                 02/01/06           0.0000
0426004883                N                  01/01/36
0

10334835      E22/G02     F                  60,300.00          ZZ
                          360                60,300.00          3
                          7.5000             421.63             90
                          7.2500             421.63
ROCHESTER     NY 14613    1                  12/23/05           04
0426048740                05                 02/01/06           25.0000
0426048740                N                  01/01/36
0

10334841      E22/G02     F                  750,000.00         ZZ
                          360                750,000.00         2
                          6.2500             4617.88            63
                          6.0000             4617.88
WOODLAND      CA 95695    2                  12/16/05           00
0426075131                05                 02/01/06           0.0000
0426075131                O                  01/01/36
0

10335085      E22/G02     F                  74,400.00          ZZ
                          360                74,400.00          1
                          6.8750             488.76             80
                          6.6250             488.76
WENATCHEE     WA 98801    1                  12/20/05           00
0426672812                05                 02/01/06           0.0000
0426672812                O                  01/01/36
0

10335329      E82/G02     F                  74,550.00          ZZ
                          360                74,550.00          1
                          7.8750             540.54             90
                          7.6250             540.54
DETROIT       MI 48205    2                  12/23/05           04
0401198197                05                 02/01/06           25.0000
0401198197                O                  01/01/36
0

10335335      E82/G02     F                  121,000.00         ZZ
                          360                121,000.00         1
                          7.1250             815.20             88
                          6.8750             815.20
KNOXVILLE     TN 37932    2                  12/22/05           04
0401204805                05                 02/01/06           25.0000
0401204805                O                  01/01/36
0

10335357      E82/G02     F                  81,200.00          ZZ
                          360                81,200.00          1
                          7.6250             574.73             89
                          7.3750             574.73
HAWLEY        PA 18428    2                  12/20/05           04
0401198403                05                 02/01/06           25.0000
0401198403                O                  01/01/36
0

10335467      L21/G02     F                  324,000.00         T
                          360                324,000.00         1
                          7.3750             1991.25            90
                          7.1250             1991.25
WEST PALM BEACFL 33411    1                  12/20/05           19
0440769495                05                 02/01/06           25.0000
11007632                  O                  01/01/36
0

10335517      L21/G02     F                  193,300.00         ZZ
                          360                193,300.00         3
                          6.8750             1269.85            65
                          6.6250             1269.85
PARADISE      CA 95969    1                  12/07/05           00
0440767796                05                 02/01/06           0.0000
32504981                  N                  01/01/36
0

10335711      L21/G02     F                  243,725.00         ZZ
                          360                243,725.00         1
                          6.5000             1320.18            75
                          6.2500             1320.18
SACRAMENTO    CA 95842    2                  12/13/05           00
0440767986                05                 02/01/06           0.0000
32504977                  O                  01/01/36
0

10335731      L21/G02     F                  317,000.00         T
                          360                317,000.00         1
                          6.5000             2003.66            64
                          6.2500             2003.66
CHOWCHILLA    CA 93610    1                  12/01/05           00
0440770675                03                 02/01/06           0.0000
16507968                  O                  01/01/36
0

10335737      B42/G02     F                  144,250.00         ZZ
                          360                143,968.88         1
                          6.1250             876.48             59
                          5.8750             876.48
RALEIGH       NC 27612    5                  10/26/05           00
0440771756                05                 12/01/05           0.0000
501192                    O                  11/01/35
0

10335907      E82/G02     F                  276,300.00         ZZ
                          360                276,300.00         1
                          7.0000             1838.23            53
                          6.7500             1838.23
PALMDALE      CA 93551    2                  12/21/05           00
0401202569                05                 02/01/06           0.0000
0401202569                O                  01/01/36
0

10337113      L21/G02     F                  226,500.00         ZZ
                          360                226,500.00         1
                          6.5000             1226.88            89
                          6.2500             1226.88
BRENTWOOD     NH 03833    2                  11/30/05           19
0440769891                01                 01/01/06           25.0000
28609490                  O                  12/01/35
0

10337115      L21/G02     F                  96,400.00          ZZ
                          360                96,400.00          1
                          6.8750             552.29             80
                          6.6250             552.29
PORT ROYAL    SC 29935    1                  12/21/05           00
0440769842                09                 02/01/06           0.0000
28509601                  O                  01/01/36
0

10337421      E22/G02     F                  76,500.00          ZZ
                          360                76,500.00          1
                          7.1250             515.39             90
                          6.8750             515.39
PUEBLO        CO 81004    2                  12/20/05           04
0426400032                05                 02/01/06           25.0000
0426400032                O                  01/01/36
0

10337439      E22/G02     F                  197,000.00         ZZ
                          360                197,000.00         1
                          6.6250             1261.41            50
                          6.3750             1261.41
OVIEDO        FL 32765    2                  12/20/05           00
0426415030                03                 02/01/06           0.0000
0426415030                O                  01/01/36
0

10337487      E22/G02     F                  50,240.00          ZZ
                          360                50,240.00          1
                          8.1250             373.03             80
                          7.8750             373.03
MOBILE        AL 36608    1                  12/27/05           00
0426484689                01                 02/01/06           0.0000
0426484689                O                  01/01/36
0

10337561      E22/G02     F                  73,600.00          ZZ
                          360                73,600.00          1
                          7.2500             502.08             80
                          7.0000             502.08
BREAUX BRIDGE LA 70517    2                  12/20/05           00
0426584272                05                 02/01/06           0.0000
0426584272                O                  01/01/36
0

10337667      E22/G02     F                  209,758.00         ZZ
                          360                209,758.00         1
                          8.0000             1398.39            75
                          7.7500             1398.39
PALM COAST    FL 32137    1                  12/27/05           00
0426652947                05                 02/01/06           0.0000
0426652947                N                  01/01/36
0

10337743      E22/G02     F                  320,000.00         ZZ
                          360                320,000.00         1
                          6.8750             1833.33            80
                          6.6250             1833.33
RIVERSIDE     CA 92509    5                  12/21/05           00
0426696829                05                 02/01/06           0.0000
0426696829                O                  01/01/36
0

10337793      E22/G02     F                  84,000.00          ZZ
                          360                84,000.00          1
                          7.2500             573.03             80
                          7.0000             573.03
PASADENA      TX 77502    1                  12/21/05           00
0426748349                05                 02/01/06           0.0000
0426748349                O                  01/01/36
0

10337823      E22/G02     F                  236,000.00         ZZ
                          360                236,000.00         1
                          6.7500             1327.50            53
                          6.5000             1327.50
OAKLAND       CA 94605    5                  12/16/05           00
0426771929                05                 02/01/06           0.0000
0426771929                O                  01/01/36
0

10338539      E82/G02     F                  150,000.00         ZZ
                          360                150,000.00         1
                          6.7500             972.90             55
                          6.5000             972.90
VISALIA       CA 93277    2                  12/27/05           00
0401194790                05                 02/01/06           0.0000
0401194790                N                  01/01/36
0

10338963      P01/G02     F                  76,000.00          ZZ
                          360                76,000.00          1
                          7.1250             512.03             80
                          6.8750             512.03
SKANEATELES   NY 13152    1                  12/19/05           00
0440773406                05                 02/01/06           0.0000
05005669                  O                  01/01/36
0

10340809      E22/G02     F                  145,000.00         ZZ
                          360                145,000.00         1
                          7.0000             964.69             40
                          6.7500             964.69
MORENO VALLEY CA 92555    1                  12/16/05           00
0426450441                03                 02/01/06           0.0000
0426450441                O                  01/01/36
0

10340829      E22/G02     F                  535,000.00         ZZ
                          360                535,000.00         1
                          7.3750             3288.02            57
                          7.1250             3288.02
CHINO HILLS   CA 91709    5                  12/13/05           00
0426502142                03                 02/01/06           0.0000
0426502142                O                  01/01/36
0

10340917      E22/G02     F                  182,400.00         ZZ
                          360                182,400.00         1
                          6.8750             1045.00            80
                          6.6250             1045.00
JACKSONVILLE  FL 32277    1                  12/28/05           00
0426583357                05                 02/01/06           0.0000
0426583357                O                  01/01/36
0

10340937      E22/G02     F                  100,000.00         ZZ
                          360                100,000.00         1
                          7.2500             682.18             80
                          7.0000             682.18
PUEBLO        CO 81005    2                  12/22/05           00
0426596516                05                 02/01/06           0.0000
0426596516                O                  01/01/36
0

10341075      E22/G02     F                  333,900.00         ZZ
                          360                333,900.00         1
                          7.6250             2363.32            77
                          7.3750             2363.32
NORTHBROOK    IL 60062    2                  12/22/05           00
0426695243                05                 02/01/06           0.0000
0426695243                O                  01/01/36
0

10341077      E22/G02     F                  60,400.00          ZZ
                          360                60,400.00          1
                          8.1250             448.47             80
                          7.8750             448.47
KINGSVILLE    TX 78363    1                  12/28/05           00
0426698312                05                 02/01/06           0.0000
0426698312                N                  01/01/36
0

10341109      E22/G02     F                  75,853.00          ZZ
                          360                75,853.00          2
                          6.7500             491.98             100
                          6.5000             491.98
POESTENKILL   NY 12140    1                  12/28/05           11
0426730388                05                 02/01/06           35.0000
0426730388                O                  01/01/36
0

10344081      E22/G02     F                  67,050.00          ZZ
                          360                67,050.00          1
                          8.0000             491.99             90
                          7.7500             491.99
TOMBALL       TX 77375    1                  12/22/05           04
0426591202                05                 02/01/06           25.0000
0426591202                N                  01/01/36
0

10344191      E22/G02     F                  292,800.00         ZZ
                          360                292,800.00         1
                          7.2500             1769.00            80
                          7.0000             1769.00
SANDWICH      MA 02563    2                  12/23/05           00
0426353231                05                 02/01/06           0.0000
0426353231                O                  01/01/36
0

10344215      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.5000             352.40             90
                          7.2500             352.40
OKLAHOMA CITY OK 73110    1                  12/28/05           10
0426415311                05                 02/01/06           25.0000
0426415311                N                  01/01/36
0

10344219      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.5000             352.40             90
                          7.2500             352.40
OKLAHOMA CITY OK 73106    1                  12/28/05           04
0426420337                05                 02/01/06           25.0000
0426420337                N                  01/01/36
0

10344223      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.5000             352.40             90
                          7.2500             352.40
OKLAHOMA CITY OK 73119    1                  12/28/05           04
0426420410                05                 02/01/06           25.0000
0426420410                N                  01/01/36
0

10344225      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.5000             352.40             90
                          7.2500             352.40
OKLAHOMA CITY OK 73130    1                  12/28/05           10
0426420436                05                 02/01/06           25.0000
0426420436                N                  01/01/36
0

10344231      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.5000             352.40             90
                          7.2500             352.40
OKLAHOMA CITY OK 73149    1                  12/28/05           10
0426428090                05                 02/01/06           25.0000
0426428090                N                  01/01/36
0

10344241      E22/G02     F                  50,400.00          ZZ
                          360                50,400.00          1
                          7.5000             352.40             90
                          7.2500             352.40
OKLAHOMA CITY OK 73115    1                  12/28/05           10
0426431870                05                 02/01/06           25.0000
0426431870                N                  01/01/36
0

10344321      E22/G02     F                  59,600.00          ZZ
                          360                59,600.00          1
                          8.0000             437.32             77
                          7.7500             437.32
EL PASO       TX 79924    2                  12/29/05           00
0426533998                03                 02/01/06           0.0000
0426533998                N                  01/01/36
0

10344363      E22/G02     F                  70,125.00          ZZ
                          360                70,125.00          1
                          7.7500             502.38             85
                          7.5000             502.38
HOUSTON       TX 77060    2                  12/22/05           04
0426643227                05                 02/01/06           12.0000
0426643227                O                  01/01/36
0

10344417      E22/G02     F                  59,600.00          TX
                          360                59,600.00          1
                          8.0000             437.32             77
                          7.7500             437.32
EL PASO       TX 79924    5                  12/29/05           00
0426677142                03                 02/01/06           0.0000
0426677142                N                  01/01/36
0

10344423      E22/G02     F                  59,600.00          TX
                          360                59,600.00          1
                          8.0000             437.32             77
                          7.7500             437.32
EL PASO       TX 79924    5                  12/29/05           00
0426678918                03                 02/01/06           0.0000
0426678918                N                  01/01/36
0

10344437      E22/G02     F                  76,700.00          ZZ
                          360                76,700.00          1
                          7.5000             536.30             75
                          7.2500             536.30
MONTGOMERY    AL 36107    1                  12/29/05           00
0426683603                05                 02/01/06           0.0000
0426683603                O                  01/01/36
0

10344459      E22/G02     F                  59,600.00          ZZ
                          360                59,600.00          1
                          8.0000             437.32             77
                          7.7500             437.32
EL PASO       TX 79924    2                  12/29/05           00
0426690707                03                 02/01/06           0.0000
0426690707                N                  01/01/36
0

10344461      E22/G02     F                  59,600.00          ZZ
                          360                59,600.00          1
                          8.0000             437.32             77
                          7.7500             437.32
EL PASO       TX 79924    2                  12/29/05           00
0426690798                03                 02/01/06           0.0000
0426690798                N                  01/01/36
0

10344463      E22/G02     F                  59,600.00          TX
                          360                59,600.00          1
                          8.0000             437.32             77
                          7.7500             437.32
EL PASO       TX 79924    5                  12/29/05           00
0426690871                03                 02/01/06           0.0000
0426690871                N                  01/01/36
0

10344475      E22/G02     F                  72,600.00          ZZ
                          240                72,600.00          1
                          7.2500             573.81             76
                          7.0000             573.81
HOUSTON       TX 77017    2                  12/23/05           00
0426693479                05                 02/01/06           0.0000
0426693479                O                  01/01/26
0

10344507      E22/G02     F                  81,600.00          ZZ
                          360                81,600.00          1
                          7.3750             563.59             80
                          7.1250             563.59
SAVANNAH      GA 31404    2                  12/29/05           00
0426703195                05                 02/01/06           0.0000
0426703195                N                  01/01/36
0

10344513      E22/G02     F                  148,500.00         ZZ
                          360                148,500.00         4
                          7.7500             1063.87            90
                          7.5000             1063.87
PASCO         WA 99301    1                  12/21/05           04
0426704813                05                 02/01/06           25.0000
0426704813                N                  01/01/36
0

10344531      E22/G02     F                  148,500.00         ZZ
                          360                148,500.00         4
                          7.7500             1063.87            90
                          7.5000             1063.87
PASCO         WA 99301    1                  12/21/05           04
0426714473                05                 02/01/06           25.0000
0426714473                N                  01/01/36
0

10344545      E22/G02     F                  148,500.00         ZZ
                          360                148,500.00         4
                          7.7500             1063.87            90
                          7.5000             1063.87
PASCO         WA 99301    1                  12/21/05           04
0426718714                05                 02/01/06           25.0000
0426718714                N                  01/01/36
0

10344559      E22/G02     F                  285,000.00         ZZ
                          360                285,000.00         1
                          6.5000             1801.39            64
                          6.2500             1801.39
TACOMA        WA 98403    5                  12/23/05           00
0426724712                05                 02/01/06           0.0000
0426724712                O                  01/01/36
0

10345237      313/G02     F                  75,100.00          ZZ
                          360                75,100.00          1
                          6.8750             493.35             48
                          6.6250             493.35
DEMOREST      GA 30535    1                  12/20/05           00
0440791580                05                 02/01/06           0.0000
10957926                  O                  01/01/36
0

10348217      B39/G02     F                  124,720.00         ZZ
                          360                124,720.00         1
                          7.0000             727.53             80
                          6.7500             727.53
HASTINGS      MN 55033    1                  12/09/05           00
0440804284                01                 02/01/06           0.0000
05803141F                 N                  01/01/36
0

10348433      E22/G02     F                  61,325.00          ZZ
                          360                61,325.00          1
                          7.7500             439.34             100
                          7.5000             439.34
SKIATOOK      OK 74070    1                  12/30/05           10
0426469748                05                 02/01/06           35.0000
0426469748                O                  01/01/36
0

10348501      E22/G02     F                  180,025.00         ZZ
                          360                180,025.00         1
                          6.7500             1167.64            95
                          6.5000             1167.64
EAST WENATCHEEWA 98802    2                  12/23/05           04
0426542379                05                 02/01/06           30.0000
0426542379                O                  01/01/36
0

10348513      E22/G02     F                  200,000.00         ZZ
                          360                200,000.00         1
                          7.0000             1330.60            29
                          6.7500             1330.60
TRACY (CITY)  CA 95304    5                  12/20/05           00
0426549184                05                 02/01/06           0.0000
0426549184                O                  01/01/36
0

10348595      E22/G02     F                  68,000.00          ZZ
                          360                68,000.00          1
                          7.2500             463.88             80
                          7.0000             463.88
PUEBLO        CO 81004    2                  12/30/05           00
0426619276                05                 02/01/06           0.0000
0426619276                N                  01/01/36
0

10349515      E82/G02     F                  84,500.00          ZZ
                          360                84,500.00          1
                          7.1250             569.29             82
                          6.8750             569.29
CHARLOTTE     NC 28209    2                  12/28/05           04
0401206792                05                 02/01/06           12.0000
0401206792                O                  01/01/36
0

10349523      E82/G02     F                  79,200.00          ZZ
                          360                79,200.00          1
                          7.1250             533.59             80
                          6.8750             533.59
SAN ANTONIO   TX 78251    2                  12/27/05           00
0401182910                05                 02/01/06           0.0000
0401182910                O                  01/01/36
0

10349837      313/G02     F                  138,550.00         ZZ
                          360                138,550.00         2
                          7.6250             980.65             85
                          7.3750             980.65
MILWAUKEE     WI 53222    1                  12/28/05           10
0440844637                05                 02/01/06           20.0000
10783165                  N                  01/01/36
0

10350369      U45/G02     F                  238,000.00         ZZ
                          360                238,000.00         1
                          6.7500             1543.66            61
                          6.5000             1543.66
PITTSBURG     CA 94565    2                  12/19/05           00
0440807444                05                 02/01/06           0.0000
513300007                 O                  01/01/36
0

10350403      Q14/G02     F                  55,300.00          ZZ
                          360                55,300.00          4
                          7.2500             377.24             51
                          7.0000             377.24
INDEPENDENCE  MO 64052    2                  12/23/05           00
0440806065                05                 02/01/06           0.0000
0000532830                N                  01/01/36
0

10350483      E82/G02     F                  55,000.00          ZZ
                          360                55,000.00          2
                          7.3750             379.87             58
                          7.1250             379.87
MOUNT HOLLY   NC 28120    2                  12/23/05           00
0401198122                05                 02/01/06           0.0000
0401198122                N                  01/01/36
0

10353021      T08/M32     F                  605,600.00         ZZ
                          360                605,600.00         1
                          6.2500             3154.17            80
                          6.0000             3154.17
SAN DIEGO     CA 92129    2                  10/31/05           00
TO BE ASSIGNED            05                 12/01/05           0.0000
132320120                 O                  11/01/35
0

10353507      W51/G02     F                  320,000.00         ZZ
                          360                319,437.66         1
                          7.5000             2237.49            80
                          7.2500             2237.49
PARLIER       CA 93648    5                  10/06/05           00
0440858439                05                 12/01/05           0.0000
CA0517555                 O                  11/01/35
0

10354997      L21/G02     F                  85,700.00          ZZ
                          360                85,700.00          1
                          7.1250             508.84             78
                          6.8750             508.84
CONYERS       GA 30094    1                  12/14/05           00
0440804722                05                 02/01/06           0.0000
26508728                  O                  01/01/36
0

10355015      L21/G02     F                  138,050.00         ZZ
                          360                138,050.00         1
                          6.7500             776.53             78
                          6.5000             776.53
HILLIARD      FL 32046    2                  12/16/05           00
0440791119                05                 02/01/06           0.0000
26508891                  O                  01/01/36
0

10355315      L21/G02     F                  135,200.00         ZZ
                          360                135,200.00         1
                          7.1250             802.75             80
                          6.8750             802.75
OPA LOCKA     FL 33055    1                  10/21/05           00
0440791085                05                 12/01/05           0.0000
26508131                  O                  11/01/35
0

10366399      E22/G02     F                  79,800.00          ZZ
                          360                79,800.00          1
                          6.6250             510.97             70
                          6.3750             510.97
RENTON        WA 98059    2                  12/29/05           00
0426839411                01                 02/01/06           0.0000
0426839411                O                  01/01/36
0

10366863      253/253     F                  56,250.00          ZZ
                          360                56,250.00          1
                          7.7500             402.98             75
                          7.5000             402.98
MCKINNEY      TX 75069    1                  12/28/05           00
647324                    05                 02/01/06           0.0000
647324                    N                  01/01/36
0

Total Number of Loans     1,399

Total Original Balance    324,365,230.96

Total Principal Balance   323,843,583.63

Total Original P+I        2,037,392.61

Total Current P+I         2,037,392.60




--------------------------------------------------------------------------------

Fixed Rate Passthru
Loan Number                             Sub Serv Fee
Principal Bal                           Mstr Serv Fee
Curr Note Rate                          Alloc Exp
Net Curr                                Misc Exp
Investor Rate                           Spread
Post Strip Rate                         Strip
8983812                                 0.2500
221496.69                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

9748275                                 0.2500
129827.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

9872015                                 0.2500
305675.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

9873785                                 0.2500
84373.48                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

9902685                                 0.2500
119136.87                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

9902723                                 0.2500
190302.94                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

9902739                                 0.2500
194310.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

9902839                                 0.2500
359650.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

9916811                                 0.2500
245000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

9925861                                 0.2500
87165.13                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

9946406                                 0.2500
137930.90                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

9946879                                 0.2500
160000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

9949446                                 0.9778
178576.52                               0.0800
7.6250                                  0.0000
6.6472                                  0.0000
6.5672
6.0000                                  0.5672

9949486                                 0.9778
146850.77                               0.0800
8.0000                                  0.0000
7.0222                                  0.0000
6.9422
6.0000                                  0.9422

9979923                                 0.2500
214407.77                               0.0300
5.5000                                  0.0000
5.2500                                  0.0000
5.2200
5.2200                                  0.0000

9984603                                 0.2500
430000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

9985096                                 0.2500
103688.33                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

9985246                                 0.7187
149198.45                               0.0800
7.7500                                  0.0000
7.0313                                  0.0000
6.9513
6.0000                                  0.9513

9986220                                 0.2500
141369.17                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

9986312                                 0.2500
42375.75                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

9986318                                 0.2500
87729.65                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10009139                                0.2500
161006.64                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10013671                                0.2500
124296.04                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10013677                                0.2500
180863.30                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10013745                                0.2500
199280.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10050608                                0.2500
157190.61                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10050626                                0.2500
143581.15                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10050648                                0.2500
108468.25                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10050748                                0.7400
121383.04                               0.0800
8.6250                                  0.0000
7.8850                                  0.0000
7.8050
6.0000                                  1.8050

10050762                                0.6430
41060.91                                0.0800
8.2500                                  0.0000
7.6070                                  0.0000
7.5270
6.0000                                  1.5270

10050794                                0.9690
177764.04                               0.0800
8.0000                                  0.0000
7.0310                                  0.0000
6.9510
6.0000                                  0.9510

10051590                                0.2500
259238.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10051624                                0.2500
208880.64                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10051834                                0.2500
376969.28                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10052568                                0.4600
81010.04                                0.0800
7.8750                                  0.0000
7.4150                                  0.0000
7.3350
6.0000                                  1.3350

10052586                                0.3150
206576.21                               0.0800
7.2500                                  0.0000
6.9350                                  0.0000
6.8550
6.0000                                  0.8550

10066569                                0.2500
231331.07                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10068581                                0.2500
118871.58                               0.0300
5.9990                                  0.0000
5.7490                                  0.0000
5.7190
5.7190                                  0.0000

10068647                                0.2500
139998.69                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10068659                                0.2500
496800.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10072569                                0.2500
279527.83                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10073169                                0.2500
217288.42                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10073201                                0.9000
131503.74                               0.0800
7.5000                                  0.0000
6.6000                                  0.0000
6.5200
6.0000                                  0.5200

10079359                                0.2500
113310.48                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10123025                                0.2500
91312.31                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10125651                                0.2500
17939.31                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127682                                0.2500
287484.46                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10127684                                0.2500
406688.71                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10127688                                0.2500
275928.69                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10127690                                0.2500
159736.92                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10127694                                0.2500
167702.72                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10127696                                0.2500
282461.56                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10127702                                0.2500
399274.82                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127706                                0.2500
55697.39                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127708                                0.2500
47635.77                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10127710                                0.2500
132228.96                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10127716                                0.2500
259528.63                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127722                                0.2500
194137.07                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10127728                                0.2500
59891.21                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127730                                0.2500
207640.81                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127732                                0.2500
114202.45                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127734                                0.2500
99814.27                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10127736                                0.2500
214541.46                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127740                                0.2500
159709.93                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127744                                0.2500
93724.50                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10127748                                0.2500
160914.75                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10127750                                0.2500
337326.62                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10127752                                0.2500
191567.94                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127760                                0.2500
139720.43                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10127764                                0.2500
187667.34                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10127766                                0.2500
105057.19                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10127768                                0.2500
243568.25                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10127776                                0.2500
76644.32                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127782                                0.2500
211018.56                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10127784                                0.2500
61786.75                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127786                                0.2500
61786.75                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10127788                                0.2500
440200.48                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127790                                0.2500
326948.12                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10127792                                0.2500
59912.86                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10127794                                0.2500
247539.38                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10127796                                0.2500
157221.31                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10127800                                0.2500
423193.27                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10127802                                0.2500
18870.41                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10127804                                0.2500
42223.31                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10127808                                0.2500
149775.73                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10127810                                0.2500
66876.42                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10127814                                0.2500
302738.20                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10127816                                0.2500
87858.82                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10127818                                0.2500
94348.39                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10127824                                0.2500
421216.20                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10127826                                0.2500
134116.32                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10127828                                0.2500
133800.48                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10127832                                0.2500
159702.81                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10127836                                0.2500
598858.41                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10127990                                0.2500
51102.58                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10127994                                0.2500
63889.47                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128000                                0.2500
299456.82                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10128002                                0.2500
96323.33                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10128008                                0.2500
271469.89                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10128010                                0.2500
64950.54                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10128012                                0.2500
39538.01                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10128014                                0.2500
447147.61                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128018                                0.2500
287720.08                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10128022                                0.2500
52423.74                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10128024                                0.2500
521062.76                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128026                                0.2500
87848.03                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128028                                0.2500
49426.29                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128032                                0.2500
88493.13                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128036                                0.2500
76383.22                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10128042                                0.2500
87855.30                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10128044                                0.2500
52711.03                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128046                                0.2500
63487.96                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128052                                0.2500
311206.76                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128056                                0.2500
368362.81                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128060                                0.2500
55149.83                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128062                                0.2500
127568.29                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128064                                0.2500
50907.53                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128066                                0.2500
278681.43                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10128068                                0.2500
54308.33                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128070                                0.2500
147779.63                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128072                                0.2500
39411.51                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128074                                0.2500
223583.96                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10128076                                0.2500
46473.46                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10128078                                0.2500
269522.25                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128084                                0.2500
209597.96                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128090                                0.2500
40431.75                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128094                                0.2500
53953.50                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128098                                0.2500
39910.37                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128100                                0.2500
187675.35                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128102                                0.2500
79196.64                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128104                                0.2500
117710.86                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128106                                0.2500
49887.36                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10128112                                0.2500
145336.02                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128114                                0.2500
144125.25                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128116                                0.2500
304859.61                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128120                                0.2500
67086.76                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128122                                0.2500
106070.95                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128124                                0.2500
98612.02                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128128                                0.2500
64863.93                                0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10128130                                0.2500
395146.02                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128132                                0.2500
594798.70                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10128134                                0.2500
37539.68                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128138                                0.2500
44877.71                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128142                                0.2500
157287.77                               0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10128144                                0.2500
44877.71                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128146                                0.2500
149089.65                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128290                                0.2500
210487.74                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128294                                0.2500
479337.15                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10128298                                0.2500
155524.32                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128300                                0.2500
63655.08                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128306                                0.2500
55805.39                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128310                                0.2500
40435.03                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128316                                0.2500
147744.42                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128318                                0.2500
110563.90                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128322                                0.2500
124973.02                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128324                                0.2500
47610.37                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10128328                                0.2500
191643.38                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10128334                                0.2500
264308.18                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10128336                                0.2500
447298.93                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10128338                                0.2500
61106.56                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10128344                                0.2500
111811.26                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128346                                0.2500
275703.37                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10128348                                0.2500
141468.85                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10128350                                0.2500
127784.31                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128354                                0.2500
114225.35                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10128358                                0.2500
138130.27                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10128360                                0.2500
77398.60                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128362                                0.2500
89155.25                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128364                                0.2500
499048.69                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128366                                0.2500
279528.17                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128370                                0.2500
165259.83                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128372                                0.2500
95132.80                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10128374                                0.2500
137578.45                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128376                                0.2500
111011.77                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128378                                0.2500
156914.98                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128380                                0.2500
75943.59                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128382                                0.2500
38185.54                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128384                                0.2500
23957.31                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128388                                0.2500
293115.72                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128390                                0.2500
259561.87                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128396                                0.2500
36936.10                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128404                                0.2500
39908.10                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10128410                                0.2500
209868.81                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128412                                0.2500
207649.50                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128414                                0.2500
84811.97                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10128418                                0.2500
478975.97                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128420                                0.2500
49915.74                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128422                                0.2500
49915.74                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128428                                0.2500
275411.81                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128432                                0.2500
48679.21                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10128440                                0.2500
57953.62                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128446                                0.2500
96666.32                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10128448                                0.2500
319405.65                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10128452                                0.2500
40430.05                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10128454                                0.2500
68342.54                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128456                                0.2500
179309.46                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128458                                0.2500
246177.25                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128460                                0.2500
91833.19                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128630                                0.6546
49324.66                                0.0800
6.7500                                  0.0000
6.0954                                  0.0000
6.0154
6.0000                                  0.0154

10128632                                0.6546
67914.85                                0.0300
6.2500                                  0.0000
5.5954                                  0.0000
5.5654
5.5654                                  0.0000

10128634                                0.6546
236619.71                               0.0300
6.3750                                  0.0000
5.7204                                  0.0000
5.6904
5.6904                                  0.0000

10128636                                0.6546
44035.96                                0.0800
7.6250                                  0.0000
6.9704                                  0.0000
6.8904
6.0000                                  0.8904

10128638                                0.6546
44035.96                                0.0800
7.6250                                  0.0000
6.9704                                  0.0000
6.8904
6.0000                                  0.8904

10128640                                0.6546
53170.58                                0.0800
7.0000                                  0.0000
6.3454                                  0.0000
6.2654
6.0000                                  0.2654

10128642                                0.6546
72988.40                                0.0800
7.3750                                  0.0000
6.7204                                  0.0000
6.6404
6.0000                                  0.6404

10128644                                0.6546
176063.43                               0.0800
7.0000                                  0.0000
6.3454                                  0.0000
6.2654
6.0000                                  0.2654

10128646                                0.6546
177504.52                               0.0800
7.8750                                  0.0000
7.2204                                  0.0000
7.1404
6.0000                                  1.1404

10128648                                0.6546
80427.04                                0.0800
7.3750                                  0.0000
6.7204                                  0.0000
6.6404
6.0000                                  0.6404

10128654                                0.6546
159604.23                               0.0800
7.0000                                  0.0000
6.3454                                  0.0000
6.2654
6.0000                                  0.2654

10128656                                0.6546
122178.42                               0.0300
6.6250                                  0.0000
5.9704                                  0.0000
5.9404
5.9404                                  0.0000

10128658                                0.6546
120303.12                               0.0800
7.0000                                  0.0000
6.3454                                  0.0000
6.2654
6.0000                                  0.2654

10128660                                0.6546
85348.70                                0.0300
6.6250                                  0.0000
5.9704                                  0.0000
5.9404
5.9404                                  0.0000

10128662                                0.6546
130142.86                               0.0800
7.2500                                  0.0000
6.5954                                  0.0000
6.5154
6.0000                                  0.5154

10128668                                0.6546
304486.05                               0.0800
6.8750                                  0.0000
6.2204                                  0.0000
6.1404
6.0000                                  0.1404

10128670                                0.6546
238077.98                               0.0300
6.6250                                  0.0000
5.9704                                  0.0000
5.9404
5.9404                                  0.0000

10128676                                0.6546
164435.79                               0.0800
7.1250                                  0.0000
6.4704                                  0.0000
6.3904
6.0000                                  0.3904

10128678                                0.6546
184672.64                               0.0300
6.6250                                  0.0000
5.9704                                  0.0000
5.9404
5.9404                                  0.0000

10128680                                0.6546
153781.90                               0.0800
7.7500                                  0.0000
7.0954                                  0.0000
7.0154
6.0000                                  1.0154

10128682                                0.6546
487659.00                               0.0800
8.1250                                  0.0000
7.4704                                  0.0000
7.3904
6.0000                                  1.3904

10128684                                0.6546
100649.91                               0.0800
7.5000                                  0.0000
6.8454                                  0.0000
6.7654
6.0000                                  0.7654

10128686                                0.6546
139775.42                               0.0800
7.1250                                  0.0000
6.4704                                  0.0000
6.3904
6.0000                                  0.3904

10128688                                0.6546
158525.18                               0.0800
7.7500                                  0.0000
7.0954                                  0.0000
7.0154
6.0000                                  1.0154

10128776                                0.2500
146860.96                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128782                                0.2500
315465.29                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128792                                0.2500
499360.13                               0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10128800                                0.2500
89865.98                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128804                                0.2500
230610.75                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10128806                                0.2500
398359.95                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10128814                                0.2500
64900.78                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10128822                                0.2500
499217.53                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10128830                                0.2500
234658.74                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10128832                                0.2500
127536.59                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10128834                                0.2500
199687.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10128836                                0.2500
100675.23                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10128838                                0.2500
109303.36                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10128848                                0.2500
47339.33                                0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10128850                                0.2500
47938.57                                0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10128852                                0.2500
239660.13                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10128854                                0.2500
69074.45                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10128864                                0.2500
59957.50                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10128872                                0.2500
56796.39                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10128874                                0.2500
39944.76                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10128878                                0.2500
649146.72                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10128880                                0.2500
59912.86                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10128882                                0.2500
61108.14                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10128886                                0.8096
414580.19                               0.0800
8.1250                                  0.0000
7.3154                                  0.0000
7.2354
6.0000                                  1.2354

10128888                                0.8096
373051.00                               0.0800
9.1250                                  0.0000
8.3154                                  0.0000
8.2354
6.0000                                  2.2354

10128890                                0.8096
102429.43                               0.0800
7.2500                                  0.0000
6.4404                                  0.0000
6.3604
6.0000                                  0.3604

10128892                                0.8096
101526.38                               0.0800
8.5000                                  0.0000
7.6904                                  0.0000
7.6104
6.0000                                  1.6104

10128896                                0.8096
70112.41                                0.0800
8.3750                                  0.0000
7.5654                                  0.0000
7.4854
6.0000                                  1.4854

10128898                                0.8096
182135.16                               0.0800
8.5000                                  0.0000
7.6904                                  0.0000
7.6104
6.0000                                  1.6104

10128900                                0.8096
243812.88                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128904                                0.8096
526008.56                               0.0800
8.1250                                  0.0000
7.3154                                  0.0000
7.2354
6.0000                                  1.2354

10128910                                0.8096
97974.45                                0.0800
8.2500                                  0.0000
7.4404                                  0.0000
7.3604
6.0000                                  1.3604

10128912                                0.8096
367653.89                               0.0800
8.2500                                  0.0000
7.4404                                  0.0000
7.3604
6.0000                                  1.3604

10128914                                0.8096
94385.08                                0.0800
8.5000                                  0.0000
7.6904                                  0.0000
7.6104
6.0000                                  1.6104

10128916                                0.8096
88265.05                                0.0800
7.3750                                  0.0000
6.5654                                  0.0000
6.4854
6.0000                                  0.4854

10128918                                0.8096
265658.47                               0.0800
8.2500                                  0.0000
7.4404                                  0.0000
7.3604
6.0000                                  1.3604

10128922                                0.8096
304495.94                               0.0800
7.5000                                  0.0000
6.6904                                  0.0000
6.6104
6.0000                                  0.6104

10128924                                0.8096
220546.11                               0.0800
7.5000                                  0.0000
6.6904                                  0.0000
6.6104
6.0000                                  0.6104

10128930                                0.8096
231059.47                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128932                                0.8096
103159.29                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128934                                0.8096
350971.88                               0.0800
8.5000                                  0.0000
7.6904                                  0.0000
7.6104
6.0000                                  1.6104

10128936                                0.8096
84219.29                                0.0800
8.1250                                  0.0000
7.3154                                  0.0000
7.2354
6.0000                                  1.2354

10128940                                0.8096
284644.47                               0.0800
8.3750                                  0.0000
7.5654                                  0.0000
7.4854
6.0000                                  1.4854

10128944                                0.8096
488655.12                               0.0800
8.5000                                  0.0000
7.6904                                  0.0000
7.6104
6.0000                                  1.6104

10128946                                0.8096
297808.54                               0.0800
8.1250                                  0.0000
7.3154                                  0.0000
7.2354
6.0000                                  1.2354

10128948                                0.8096
109102.89                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128950                                0.8096
182472.07                               0.0800
8.3750                                  0.0000
7.5654                                  0.0000
7.4854
6.0000                                  1.4854

10128952                                0.8096
113744.89                               0.0800
8.8750                                  0.0000
8.0654                                  0.0000
7.9854
6.0000                                  1.9854

10128956                                0.8096
194487.77                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128958                                0.8096
55883.68                                0.0800
8.6250                                  0.0000
7.8154                                  0.0000
7.7354
6.0000                                  1.7354

10128960                                0.8096
235457.58                               0.0800
7.6250                                  0.0000
6.8154                                  0.0000
6.7354
6.0000                                  0.7354

10128962                                0.8096
387515.97                               0.0800
8.3750                                  0.0000
7.5654                                  0.0000
7.4854
6.0000                                  1.4854

10128964                                0.8096
398405.91                               0.0800
7.5000                                  0.0000
6.6904                                  0.0000
6.6104
6.0000                                  0.6104

10128968                                0.8096
222949.40                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128972                                0.8096
494428.34                               0.0800
8.7500                                  0.0000
7.9404                                  0.0000
7.8604
6.0000                                  1.8604

10128974                                0.8096
460097.52                               0.0800
7.7500                                  0.0000
6.9404                                  0.0000
6.8604
6.0000                                  0.8604

10128976                                0.8096
640490.08                               0.0800
8.6250                                  0.0000
7.8154                                  0.0000
7.7354
6.0000                                  1.7354

10128978                                0.8096
192640.26                               0.0800
8.0000                                  0.0000
7.1904                                  0.0000
7.1104
6.0000                                  1.1104

10128980                                0.8096
81795.18                                0.0800
8.2500                                  0.0000
7.4404                                  0.0000
7.3604
6.0000                                  1.3604

10136913                                0.2500
58102.39                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165678                                0.2500
345179.99                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10165680                                0.2500
146002.22                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10165682                                0.2500
99960.55                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10165684                                0.2500
63778.41                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165686                                0.2500
123341.95                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10165690                                0.2500
147738.10                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10165692                                0.2500
64667.54                                0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10165694                                0.2500
284729.57                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165696                                0.2500
170859.68                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165698                                0.2500
343681.38                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10165700                                0.2500
66284.60                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10165702                                0.2500
205793.01                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10165706                                0.2500
124335.87                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10165710                                0.2500
61846.00                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10165714                                0.2500
49904.87                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165716                                0.2500
62497.21                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10165718                                0.2500
142141.83                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10165722                                0.2500
49765.94                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10165724                                0.2500
251519.69                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165726                                0.2500
351681.79                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10165740                                0.2500
320259.43                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165742                                0.2500
165433.23                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10165750                                0.2500
107822.42                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10165754                                0.2500
215536.08                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10165756                                0.2500
358932.13                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10165760                                0.2500
49957.99                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165764                                0.2500
119777.11                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10165768                                0.2500
57421.55                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10165776                                0.2500
107395.26                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165784                                0.2500
62893.83                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165786                                0.2500
294720.09                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10165788                                0.2500
261863.63                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10165792                                0.2500
690434.59                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165796                                0.2500
99253.60                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165800                                0.2500
319419.86                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10165802                                0.2500
202091.87                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10165804                                0.2500
287257.20                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10165810                                0.2500
491498.38                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10165812                                0.2500
287490.40                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10165814                                0.2500
591477.68                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10165818                                0.2500
287752.03                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10165822                                0.2500
287726.73                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10168671                                0.2500
211500.86                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10169365                                0.2500
109608.08                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10170060                                0.2500
299386.78                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10170080                                0.2500
184828.65                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10170088                                0.2500
359300.44                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10170096                                0.2500
55843.01                                0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10170104                                0.2500
74935.43                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10170110                                0.2500
162330.33                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10170112                                0.2500
130878.67                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10170114                                0.2500
399582.38                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10170116                                0.2500
345671.70                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10170120                                0.2500
422127.24                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10170122                                0.2500
604368.34                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10170124                                0.2500
103108.95                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10170126                                0.2500
132570.68                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10170128                                0.2500
399638.40                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10170567                                0.2500
143616.74                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10181343                                0.2500
42645.36                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10181345                                0.2500
61468.22                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10181347                                0.2500
39101.03                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10181355                                0.2500
68856.60                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10183531                                0.2500
166098.18                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10184873                                0.2500
145402.43                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10187228                                0.2500
379717.98                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10187250                                0.2500
74945.71                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10187292                                0.2500
49863.81                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10187294                                0.2500
45467.88                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10187310                                0.2500
79935.67                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10187322                                0.2500
86941.62                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10187496                                0.2500
274763.24                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10187945                                0.2500
60668.26                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10188362                                0.2500
97418.08                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188374                                0.2500
52474.12                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10188376                                0.2500
258919.87                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188378                                0.2500
59955.47                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10188388                                0.2500
63200.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10188394                                0.2500
271960.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10188408                                0.2500
234149.99                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188412                                0.2500
240000.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10188414                                0.2500
117900.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188416                                0.2500
154587.59                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10188418                                0.2500
135600.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10188422                                0.2500
415500.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10188428                                0.2500
160000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188436                                0.2500
332000.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10188442                                0.2500
520000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10188446                                0.2500
449998.75                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10188450                                0.2500
69771.63                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10188464                                0.2500
62192.34                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10188466                                0.2500
52050.56                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10188468                                0.2500
208456.42                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10188470                                0.2500
191129.74                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10188476                                0.2500
284000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10188482                                0.2500
275400.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10188492                                0.2500
281250.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10188498                                0.2500
203482.88                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188502                                0.2500
191920.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10188510                                0.2500
120000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10188748                                0.2500
38665.01                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10188760                                0.2500
202334.01                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188774                                0.2500
148743.09                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188776                                0.2500
47211.26                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188782                                0.2500
278000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10188787                                0.2500
75792.26                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188788                                0.2500
612000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10188796                                0.2500
115967.98                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10188798                                0.2500
40118.67                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10188814                                0.2500
88708.75                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188836                                0.2500
317000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10188860                                0.2500
68443.84                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188872                                0.2500
430887.69                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10188892                                0.2500
461249.99                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188902                                0.2500
255010.60                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10188915                                0.2500
101747.70                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10188959                                0.2500
110896.78                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10190450                                0.2500
62042.48                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10190452                                0.2500
59847.50                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10190482                                0.2500
282288.30                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10190496                                0.2500
69642.86                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10190514                                0.2500
457600.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10190524                                0.2500
59868.41                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10190596                                0.2500
47163.18                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10190668                                0.2500
72955.36                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10190692                                0.2500
39972.47                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10190734                                0.2500
148520.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10190740                                0.2500
81451.51                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10196619                                0.2500
212349.10                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10200773                                0.2500
133369.29                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10201173                                0.2500
82331.36                                0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10207859                                0.2500
121223.72                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10212492                                0.2500
115911.74                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10213495                                0.2500
85056.73                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10217833                                0.2500
340480.40                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10217955                                0.2500
141166.85                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10221192                                0.2500
491407.50                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10223527                                0.2500
348974.24                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10223639                                0.2500
648821.58                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10223678                                0.2500
58649.46                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10223913                                0.2500
52127.91                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10225729                                0.2500
191616.76                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10226345                                0.2500
92476.28                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10226429                                0.2500
69835.20                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10228343                                0.2500
183666.42                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10228597                                0.2500
135768.67                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10230046                                0.2500
583459.09                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230054                                0.2500
819311.10                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10230058                                0.2500
424566.69                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10230062                                0.2500
454636.14                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10230074                                0.2500
433626.33                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10230076                                0.2500
420809.88                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230204                                0.2500
99818.71                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10230206                                0.2500
105553.34                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230210                                0.2500
294425.08                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10230212                                0.2500
155855.51                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230214                                0.2500
117391.17                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230216                                0.2500
251760.89                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10230218                                0.2500
299701.34                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10230224                                0.2500
311711.02                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230226                                0.2500
83639.41                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10230242                                0.2500
348713.92                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10230258                                0.2500
278154.37                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10230262                                0.2500
339692.09                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10230266                                0.2500
359308.75                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10230268                                0.2500
359308.75                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10230282                                0.2500
147875.66                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10230284                                0.2500
82657.18                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10230294                                0.2500
214805.63                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10230300                                0.2500
135086.41                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10230310                                0.2500
130878.67                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10230358                                0.2500
81000.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10231877                                0.2500
183600.68                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10232281                                0.2500
217852.44                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10232400                                0.2500
799276.79                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10232475                                0.2500
327460.71                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10232992                                0.2500
259776.14                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10233022                                0.2500
87918.49                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10233024                                0.2500
215804.73                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10233093                                0.2500
87081.42                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10236641                                0.2500
238098.11                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10237305                                0.2500
80667.35                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10238318                                0.2500
280000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10239988                                0.2500
259600.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10240000                                0.2500
313950.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10240312                                0.2500
512000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10242902                                0.2500
47900.00                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10242922                                0.2500
179200.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10245206                                0.2500
452000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10245406                                0.2500
286000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10247075                                0.2500
59769.41                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10247348                                0.2500
649950.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10247589                                0.2500
75760.56                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10248625                                0.2500
115654.35                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10249259                                0.2500
150057.37                               0.0800
6.6900                                  0.0000
6.4400                                  0.0000
6.3600
6.0000                                  0.3600

10249955                                0.2500
387689.72                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10250523                                0.2500
82317.75                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10251506                                0.2500
284000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10251512                                0.2500
238500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10251516                                0.2500
416000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10251575                                0.2500
179665.67                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10251725                                0.2500
178912.55                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10251763                                0.2500
119802.71                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10251809                                0.2500
119802.71                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10251825                                0.2500
60000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10251853                                0.2500
127744.49                               0.0800
8.5000                                  0.0000
8.2500                                  0.0000
8.1700
6.0000                                  2.1700

10251863                                0.2500
69089.01                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10251901                                0.2500
168748.38                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10253405                                0.2500
76527.04                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10253699                                0.2500
83777.16                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10253717                                0.2500
103350.99                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10254341                                0.2500
204428.70                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10255687                                0.2500
150525.54                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10255695                                0.2500
296546.61                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10255751                                0.2500
200168.42                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10255855                                0.2500
444250.16                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10257407                                0.2500
176000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10257499                                0.2500
219815.18                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10260279                                0.2500
30726.01                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10263035                                0.2500
145477.68                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10264423                                0.2500
123503.58                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10264583                                0.2500
184366.46                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10265939                                0.2500
159851.81                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10266127                                0.2500
115902.54                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10266427                                0.2500
424247.97                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10266445                                0.2500
164721.95                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10266459                                0.2500
191692.01                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10267689                                0.2500
95838.22                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10267969                                0.2500
779294.87                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10268993                                0.2500
183042.27                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10269415                                0.2500
521030.47                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10269435                                0.2500
185287.25                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10269787                                0.2500
307541.39                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10269863                                0.2500
174315.89                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10271423                                0.2500
78740.77                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10271449                                0.2500
179704.04                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10271539                                0.2500
409358.37                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10271597                                0.2500
172000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10271599                                0.2500
127712.87                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10271747                                0.2500
350378.93                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10271775                                0.2500
122825.80                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10271827                                0.2500
284564.93                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10272587                                0.2500
330628.08                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10272649                                0.2500
178690.89                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10272785                                0.2500
119854.09                               0.0800
8.5000                                  0.0000
8.2500                                  0.0000
8.1700
6.0000                                  2.1700

10272943                                0.8000
168771.11                               0.0800
6.8750                                  0.0000
6.0750                                  0.0000
6.0000
6.0000                                  0.0000

10272945                                0.2500
138808.70                               0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10272967                                0.2500
100612.78                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10272969                                0.2500
122987.26                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10272971                                0.2500
380897.18                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10272975                                0.2500
295812.75                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10272995                                0.2500
396962.21                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10273007                                0.2500
112154.42                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10273053                                0.2500
149560.38                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10273057                                0.2500
278740.96                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10273091                                0.2500
77284.76                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273113                                0.2500
148448.55                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273123                                0.2500
71009.01                                0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10273131                                0.2500
174658.95                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10273143                                0.2500
63831.75                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10273145                                0.2500
96609.51                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10273167                                0.2500
53230.04                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10273177                                0.2500
134972.17                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273185                                0.2500
102107.37                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273187                                0.2500
339351.26                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10273191                                0.2500
95853.33                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10273197                                0.2500
113417.38                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273201                                0.2500
187533.61                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10273221                                0.2500
122438.20                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10273225                                0.2500
150841.41                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10273241                                0.2500
96832.51                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10273251                                0.2500
110168.93                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10273253                                0.2500
543190.02                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273279                                0.2500
61668.95                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10273295                                0.2500
89929.79                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10273299                                0.2500
181827.31                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273303                                0.2500
89600.88                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10273321                                0.2500
41223.69                                0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10273327                                0.2500
64011.84                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10273331                                0.2500
119573.01                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10273333                                0.2500
175710.64                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10273341                                0.2500
80825.16                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10273345                                0.2500
179696.69                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273351                                0.2500
129760.70                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273353                                0.2500
99120.67                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10273357                                0.2500
132473.50                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10273363                                0.9200
120820.68                               0.0800
8.3750                                  0.0000
7.4550                                  0.0000
7.3750
6.0000                                  1.3750

10273365                                0.2500
110044.31                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10273367                                0.2500
44310.93                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273387                                0.2500
175553.88                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273389                                0.2500
244115.52                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10273395                                1.0500
64455.28                                0.0800
7.5000                                  0.0000
6.4500                                  0.0000
6.3700
6.0000                                  0.3700

10273401                                0.2500
183547.92                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10273411                                0.2500
136506.81                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10273427                                0.2500
281958.07                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10273429                                0.9900
203845.39                               0.0800
8.3750                                  0.0000
7.3850                                  0.0000
7.3050
6.0000                                  1.3050

10273431                                0.2500
94823.55                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10273443                                0.2500
147747.57                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10273447                                0.2500
194748.76                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273449                                0.2500
135776.39                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10273459                                0.2500
93775.65                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10273493                                0.2500
107633.95                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273497                                0.2500
169734.74                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10273499                                0.2500
143587.97                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273501                                0.2500
199652.01                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10273503                                0.2500
279487.36                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273515                                0.2500
127667.51                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10273519                                0.2500
56545.57                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273529                                0.2500
357035.64                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10273537                                0.2500
426847.40                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10273575                                0.2500
149728.07                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273591                                0.2500
97804.39                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10273593                                0.2500
64903.22                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273599                                0.2500
179681.50                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10273613                                0.2500
161130.33                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273619                                0.2500
279441.13                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10273643                                0.2500
116716.52                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273649                                0.2500
89852.03                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10273655                                0.2500
153720.82                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273663                                0.2500
151731.06                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10273671                                0.2500
127191.64                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10273675                                0.2500
126810.91                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10273677                                0.2500
295423.13                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10273681                                0.2500
167615.57                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273693                                0.2500
478587.71                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273697                                1.3800
292101.78                               0.0800
8.0000                                  0.0000
6.6200                                  0.0000
6.5400
6.0000                                  0.5400

10273703                                0.2500
443569.61                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10273715                                1.0900
169802.88                               0.0800
8.7500                                  0.0000
7.6600                                  0.0000
7.5800
6.0000                                  1.5800

10273731                                0.2500
356198.78                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273735                                0.2500
651373.26                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10273741                                0.2500
231609.08                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273751                                0.2500
81850.31                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273761                                0.2500
52717.37                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10273763                                1.1600
481871.02                               0.0800
9.0000                                  0.0000
7.8400                                  0.0000
7.7600
6.0000                                  1.7600

10273777                                0.2500
55706.04                                0.0800
8.5000                                  0.0000
8.2500                                  0.0000
8.1700
6.0000                                  2.1700

10273779                                0.2500
44129.11                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10273785                                0.2500
121778.83                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10273807                                0.2500
63911.63                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10273809                                0.2500
169343.01                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10273811                                1.2900
325433.01                               0.0800
8.2500                                  0.0000
6.9600                                  0.0000
6.8800
6.0000                                  0.8800

10273829                                0.2500
369189.58                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273839                                0.2500
388656.79                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10273865                                0.2500
255213.15                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10273881                                0.2500
123325.10                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10273893                                0.2500
384067.88                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273907                                0.2500
139733.64                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10273949                                0.2500
69614.08                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10273967                                0.2500
96810.96                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10273983                                0.2500
197658.10                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10273997                                0.2500
63791.17                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10274001                                0.2500
99861.91                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10274003                                0.2500
202631.97                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10274007                                0.2500
152593.52                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10274009                                0.2500
141505.22                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10274013                                0.2500
199662.98                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10274015                                0.2500
158139.56                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10274017                                0.2500
427130.17                               0.0800
10.1250                                 0.0000
9.8750                                  0.0000
9.7950
6.0000                                  3.7950

10274021                                0.2500
120491.63                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10274029                                0.2500
161389.25                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10274035                                0.2500
316919.35                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10274045                                0.2500
151772.39                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10274047                                0.2500
211615.67                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10274051                                0.2500
125802.83                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10274053                                0.2500
91837.21                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10274055                                0.2500
75130.35                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10274069                                0.2500
76315.39                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10274071                                0.2500
154897.55                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10274081                                0.2500
318141.76                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10274087                                0.2500
297162.08                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10274093                                0.2500
126935.74                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10274095                                0.2500
116481.50                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10274101                                0.2500
354256.95                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10274117                                0.2500
378495.71                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10274125                                0.2500
192623.02                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10274129                                0.2500
279467.26                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10274135                                0.2500
229529.85                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10274141                                0.2500
217434.41                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10274149                                0.2500
404172.14                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10274165                                0.6300
356653.02                               0.0300
6.1250                                  0.0000
5.4950                                  0.0000
5.4650
5.4650                                  0.0000

10274169                                0.2500
352295.42                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10274173                                0.2500
433060.97                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10274181                                0.2500
329002.45                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10274209                                0.2500
339301.40                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10274221                                0.2500
162219.40                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10274223                                0.2500
139508.67                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10274225                                0.2500
139508.67                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10274229                                0.2500
99024.47                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10274247                                0.2500
319724.49                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10274251                                0.2500
160079.84                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10274257                                0.2500
79942.10                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10274305                                0.2500
515018.25                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10274307                                0.2500
466739.53                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10274311                                0.2500
270137.19                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10274323                                0.2500
197056.67                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10274325                                0.9900
95286.95                                0.0800
8.6250                                  0.0000
7.6350                                  0.0000
7.5550
6.0000                                  1.5550

10274327                                0.2500
139713.80                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10274331                                0.2500
63911.63                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10274343                                0.2500
149488.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10275267                                0.2500
179829.21                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10275413                                0.2500
156000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10275737                                0.2500
160000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10275755                                0.2500
19485.53                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10276489                                0.2500
439221.45                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10277361                                0.2500
175844.72                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10277393                                0.2500
91000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10277551                                0.2500
175872.61                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10278637                                0.2500
217802.92                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10278867                                0.2500
103337.21                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10279047                                0.2500
79924.10                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10279319                                0.2500
18526.59                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10279723                                0.2500
115950.08                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10279733                                0.2500
127345.53                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10279735                                0.2500
306016.31                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10279745                                0.2500
158659.89                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10279751                                0.2500
193071.01                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10279753                                0.2500
363313.19                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10279771                                0.2500
674278.38                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10279777                                0.2500
499525.58                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10279783                                0.2500
315947.71                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10279789                                0.2500
344730.87                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10279793                                0.2500
310091.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10279803                                0.2500
619397.40                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279805                                0.2500
222276.47                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10279819                                0.2500
346258.86                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10279821                                0.2500
119844.17                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10279825                                0.2500
377723.60                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10279831                                0.2500
289704.33                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10279835                                0.2500
370488.33                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10279837                                0.2500
386941.28                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10279839                                0.2500
449901.67                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10279845                                0.2500
295207.82                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10279851                                0.2500
421929.55                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10279865                                0.2500
490322.97                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279867                                0.2500
603412.95                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279879                                0.2500
362863.60                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10279889                                0.2500
417184.28                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10279895                                0.2500
100869.27                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10279897                                0.2500
100869.27                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10279901                                0.2500
597418.78                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279911                                0.2500
147349.62                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10279933                                0.2500
193728.93                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10279939                                0.2500
117485.70                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279945                                0.2500
240167.11                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10279947                                0.2500
88364.03                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279949                                0.2500
391784.98                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10279951                                0.2500
219679.20                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10279955                                0.2500
87222.98                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10279967                                0.2500
362780.56                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10279983                                0.2500
87868.54                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10280015                                0.2500
414151.71                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10280157                                0.2500
90923.54                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10280211                                0.2500
389647.43                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10280273                                0.2500
269749.93                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10280447                                0.2500
113408.58                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10280451                                0.2500
240980.63                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10280475                                0.2500
159169.42                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10280483                                0.2500
399620.46                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10280751                                0.2500
184000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10280753                                0.2500
184659.38                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10280971                                0.2500
260081.31                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10280999                                0.2500
279770.48                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10281101                                0.2500
92634.58                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10281529                                0.2500
183641.42                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10281545                                0.2500
252515.90                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10282209                                0.2500
105925.18                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10282479                                0.2500
262024.07                               0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10282595                                0.2500
113431.44                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10282597                                0.2500
74930.54                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10283629                                0.2500
96716.66                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10284771                                0.2500
439112.24                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10284793                                0.2500
63954.83                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10285011                                0.2500
202329.88                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10285053                                0.2500
110000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10285195                                0.2500
194000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10285211                                0.2500
183843.56                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10285350                                0.2500
336250.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10285671                                0.2500
175106.35                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10285697                                0.2500
382362.35                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10285711                                0.2500
424516.74                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10285713                                0.2500
290705.57                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10285727                                0.2500
127029.36                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10285731                                0.2500
536390.57                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10285737                                0.2500
334295.43                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10285767                                0.2500
248935.50                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10285773                                0.2500
747500.02                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10285787                                0.2500
357218.84                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10285813                                0.2500
382645.27                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10285827                                0.2500
355993.23                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10285839                                0.2500
235820.57                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10285857                                0.2500
718650.84                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10285861                                0.2500
279334.70                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10285887                                0.2500
663434.96                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10285891                                0.2500
115093.30                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10285893                                0.2500
487539.97                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10286077                                0.2500
228766.52                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10286239                                0.2500
76348.64                                0.0800
7.9900                                  0.0000
7.7400                                  0.0000
7.6600
6.0000                                  1.6600

10286275                                0.2500
211830.47                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10286277                                0.2500
74936.99                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10286333                                0.2500
259864.87                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10286799                                0.2500
76434.13                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10286809                                0.2500
57160.64                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10286821                                0.2500
70951.14                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10286845                                0.2500
125917.57                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10286995                                0.2500
87929.63                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10287009                                0.2500
50362.60                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10287155                                0.2500
306948.19                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10287185                                0.2500
350050.18                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10287269                                0.2500
103922.82                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10287281                                0.2500
88728.99                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10287333                                0.2500
119097.37                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10287385                                0.2500
113315.84                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10287477                                0.2500
92554.81                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10287857                                0.2500
108006.93                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10287871                                0.2500
110313.88                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10287897                                0.2500
89933.21                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10288435                                0.2500
114317.20                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10288509                                0.2500
74936.99                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10288705                                0.2500
92729.38                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10288853                                0.2500
327664.19                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10288967                                0.2500
51948.23                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289013                                0.2500
86323.48                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10289033                                0.2500
104414.34                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10289035                                0.2500
104414.34                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10289037                                0.2500
104414.34                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10289039                                0.2500
104414.34                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10289041                                0.2500
104414.34                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10289055                                0.2500
76800.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10289059                                0.2500
206842.49                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10289085                                0.2500
103119.49                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10289105                                0.2500
98330.55                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10289115                                0.2500
54412.53                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10289409                                0.2500
751970.93                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10289463                                0.2500
746563.71                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10289467                                0.2500
724000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10289469                                0.2500
494400.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10289473                                0.2500
539868.05                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10289475                                0.2500
647200.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10289481                                0.2500
496000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10289493                                0.2500
646517.48                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10289495                                0.2500
528848.58                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10289503                                0.2500
659860.09                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10290053                                0.2500
249784.75                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10290451                                0.2500
91910.58                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10292643                                0.2500
239698.46                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10292653                                0.2500
53000.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10292685                                0.2500
90830.84                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10292739                                0.2500
76475.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10292743                                0.2500
95334.34                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10292745                                0.2500
335756.81                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10292777                                0.2500
28030.21                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10292877                                0.2500
67949.53                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10292935                                0.2500
171312.89                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10292951                                0.2500
79131.81                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10292961                                0.2500
111842.98                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10292975                                0.2500
310974.77                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10293373                                0.2500
197983.53                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10293383                                0.2500
77472.80                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10293417                                0.2500
78678.81                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10293681                                0.2500
95848.81                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10293831                                0.2500
303738.26                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10295051                                0.2500
276800.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10295153                                0.2500
68748.94                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10295185                                0.2500
151878.45                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10295269                                0.2500
196957.35                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10295337                                0.2500
171865.83                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10295441                                0.2500
117000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10295497                                0.2500
211200.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10297137                                0.2500
78678.81                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10297177                                0.2500
118154.93                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10297365                                0.2500
480000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10297419                                0.2500
329722.76                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10297445                                0.2500
131880.67                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10297473                                0.2500
649017.98                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10297525                                0.2500
189832.36                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10297711                                0.2500
45000.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10297801                                0.2500
105521.63                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10297829                                0.2500
138483.56                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10297891                                0.2500
281132.99                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10298043                                0.2500
73543.99                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10298055                                0.2500
157388.84                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10298061                                0.2500
259701.64                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10298279                                0.2500
419481.52                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10303117                                0.2500
344088.65                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10303345                                0.2500
90729.16                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10303347                                0.2500
61823.02                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10303407                                0.2500
285741.46                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10303689                                0.2500
78300.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10303719                                0.2500
89929.79                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10303723                                0.2500
57600.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10303729                                0.2500
55200.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10303741                                0.2500
39750.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10303803                                0.2500
79940.63                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10303845                                0.2500
57000.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10303901                                0.2500
250000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10303989                                0.2500
207000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10304369                                0.2500
298100.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10304727                                0.2500
598830.68                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10304729                                0.2500
598830.68                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10304733                                0.2500
506534.41                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304763                                0.2500
190900.78                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10304771                                0.2500
418080.88                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10304773                                0.2500
428933.79                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304797                                0.2500
249501.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304799                                0.2500
399201.59                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304805                                0.2500
265456.25                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304819                                0.2500
66387.94                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10304821                                0.2500
268300.74                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10304831                                0.2500
93566.04                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304835                                0.2500
646207.60                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10304839                                0.2500
158103.42                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10304841                                0.2500
648763.28                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304851                                0.2500
358997.96                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10304853                                0.2500
158580.65                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10304865                                0.2500
549073.21                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10304867                                0.2500
107818.02                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10304869                                0.2500
142137.91                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10304871                                0.2500
199610.21                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10304875                                0.2500
583886.95                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304881                                0.2500
331821.84                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304885                                0.2500
95803.27                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304897                                0.2500
497201.15                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10304899                                0.2500
259078.01                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10304907                                0.2500
353388.71                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10304911                                0.2500
267796.07                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10304915                                0.2500
475027.02                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304919                                0.2500
77858.80                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10304939                                0.2500
748573.03                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304943                                0.2500
156728.89                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10304945                                0.2500
315396.56                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10304951                                0.2500
399325.97                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10304955                                0.2500
69941.18                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10304959                                0.2500
269473.82                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10304965                                0.2500
315398.76                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10304967                                0.2500
139486.26                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10304969                                0.2500
191599.69                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10304981                                0.2500
319688.97                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10304993                                0.2500
299386.76                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10304995                                0.2500
349395.60                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10304997                                0.2500
117091.45                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10305001                                0.2500
649412.38                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10305005                                0.2500
117482.92                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10305019                                0.2500
579449.67                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10305027                                0.2500
185423.90                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10305039                                0.2500
150182.75                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10305041                                0.2500
121397.92                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10305049                                0.2500
224000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10305113                                0.2500
359650.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10305717                                0.2500
83760.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10305733                                0.2500
56000.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10305859                                0.2500
267920.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10305891                                0.2500
67448.63                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10305901                                0.2500
50400.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10305903                                0.2500
50400.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10305905                                0.2500
50400.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10306081                                0.2500
120000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10306083                                0.2500
511800.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10306211                                0.2500
375796.60                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10306213                                0.2500
356000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10306219                                0.2500
514474.93                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10306223                                0.2500
520000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10306227                                0.2500
399950.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10306229                                0.2500
352000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10306231                                0.2500
650000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10306235                                0.2500
288000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10306237                                0.2500
302900.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10306239                                0.2500
391645.62                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10306241                                0.2500
1120000.00                              0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10306247                                0.2500
184000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10306253                                0.2500
300000.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10307585                                0.2500
391654.15                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10307603                                0.2500
167862.29                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10307683                                0.2500
260963.87                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10307821                                0.2500
61000.00                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10307863                                0.2500
154882.05                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10307871                                0.2500
58500.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10307881                                0.2500
148500.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10307907                                0.2500
264000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10308101                                0.2500
200000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10308179                                0.2500
50000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10308205                                0.2500
118750.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10308229                                0.2500
59552.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10308245                                0.2500
75144.19                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10309001                                0.2500
308000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10309175                                0.2500
94014.93                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10309237                                0.2500
59955.47                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10309269                                0.2500
486177.01                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10309475                                0.2500
112618.43                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10309511                                0.2500
389638.79                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10309575                                0.2500
94839.90                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10309583                                0.2500
159688.16                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10309595                                0.2500
314783.22                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10310057                                0.2500
567486.52                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10310183                                0.2500
471562.83                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10310185                                0.2500
559468.65                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10310239                                0.2500
454578.58                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10310241                                0.2500
513024.39                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10310289                                0.2500
356000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10310295                                0.2500
53600.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10310349                                0.2500
84000.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10310371                                0.2500
162000.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10310379                                0.2500
383742.34                               0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10310391                                0.2500
239200.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10310515                                0.2500
65600.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10310551                                0.2500
60000.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10310565                                0.2500
62100.00                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10310567                                0.2500
335000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10310605                                0.2500
75600.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10310611                                0.2500
412000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10310621                                0.2500
72000.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10310625                                0.2500
68000.00                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10310753                                0.2500
259776.14                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10311015                                0.2500
222050.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10311027                                0.2500
127500.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10311049                                0.2500
326711.49                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10311069                                0.2500
295738.85                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10311091                                0.2500
87927.86                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10311129                                0.2500
302726.08                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10311147                                0.2500
188602.92                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311155                                0.2500
649412.39                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10311165                                0.2500
399680.12                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10311285                                0.2500
237024.89                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311427                                0.2500
524400.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10311435                                0.2500
430400.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10311437                                0.2500
430500.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10311439                                0.2500
460800.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10311445                                0.2500
290000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10311447                                0.2500
252210.67                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10311457                                0.2500
619411.72                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311459                                0.2500
510000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10311463                                0.2500
584353.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311485                                0.2500
420000.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10311493                                0.2500
598400.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311509                                0.2500
524000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10311517                                0.2500
455000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10311521                                0.2500
505000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311523                                0.2500
435000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10311555                                0.2500
600000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311557                                0.2500
460000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10311591                                0.2500
528000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10311623                                0.2500
525000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10312937                                0.2500
77472.80                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10313815                                0.2500
81600.00                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10314111                                0.2500
63000.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10314163                                0.2500
340000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10314171                                0.2500
231200.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10314205                                0.2500
359000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10314223                                0.2500
269000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10314253                                0.2500
54999.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10314365                                0.2500
55800.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10314371                                0.2500
327848.44                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10314401                                0.2500
84720.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10314425                                0.2500
133600.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10314429                                0.2500
386000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10314435                                0.2500
100000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10314449                                0.2500
175200.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10314451                                0.2500
63268.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10314463                                0.2500
136000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10314689                                0.2500
488000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10314693                                0.2500
414045.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10314721                                0.2500
319200.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10314731                                0.2500
559000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10314733                                0.2500
199831.97                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10314745                                0.2500
163529.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10314795                                0.2500
527920.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10314797                                0.2500
256000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10314813                                0.2500
1000000.00                              0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10314837                                0.2500
705000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10314841                                0.2500
271771.48                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10314843                                0.2500
178849.61                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10315345                                0.2500
239812.78                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10315351                                0.2500
274301.33                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10315353                                0.2500
109909.84                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10315357                                0.2500
167898.23                               0.0800
8.5000                                  0.0000
8.2500                                  0.0000
8.1700
6.0000                                  2.1700

10315363                                0.2500
99905.11                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10315365                                0.2500
408514.83                               0.0800
8.7500                                  0.0000
8.5000                                  0.0000
8.4200
6.0000                                  2.4200

10315373                                0.2500
127279.84                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10315375                                0.2500
167855.36                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10315377                                0.2500
49959.02                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10315383                                0.2500
141565.55                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10315385                                0.2500
106920.59                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10315395                                0.2500
121920.19                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10315407                                0.2500
195750.94                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10315413                                0.2500
142105.49                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10315419                                0.2500
240634.28                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10315425                                0.2500
84833.77                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10315427                                0.2500
74952.18                                0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10315429                                0.2500
56467.49                                0.0800
8.7500                                  0.0000
8.5000                                  0.0000
8.4200
6.0000                                  2.4200

10315431                                0.2500
100882.30                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10315451                                0.2500
265482.21                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10315769                                0.2500
51000.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10315837                                0.2500
999920.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10316149                                0.2500
332800.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10316213                                0.2500
202349.72                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10316341                                0.2500
62400.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10316417                                0.2500
332000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10316421                                0.2500
56800.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10316451                                0.2500
252000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10316541                                0.2500
270100.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10316555                                0.2500
58500.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10316557                                0.2500
415000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10316641                                0.2500
192000.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10316643                                0.2500
170560.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10316729                                0.2500
485000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10317047                                0.2500
472150.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10317255                                0.2500
152866.29                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10317423                                0.2500
231005.76                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10317539                                0.2500
317200.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10317613                                0.2500
168000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10317781                                0.2500
279200.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10317795                                0.2500
239900.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10317817                                0.2500
215800.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10317881                                0.2500
169600.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10317929                                0.2500
50000.00                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10317979                                0.2500
143000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10317983                                0.2500
267000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10317989                                0.2500
228000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10318007                                0.2500
400000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10318009                                0.2500
172000.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10318045                                0.2500
61200.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10318065                                0.2500
117120.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10318501                                0.2500
94308.25                                0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10318531                                0.2500
132294.12                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10318939                                0.2500
273240.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10319395                                0.2500
156750.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10319417                                0.2500
78000.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10319421                                0.2500
175200.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10319549                                0.2500
340000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10319681                                0.2500
88000.00                                0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10319705                                0.2500
77800.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10319707                                0.2500
77800.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10319709                                0.2500
77800.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10319711                                0.2500
77800.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10319715                                0.2500
130400.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10319717                                0.2500
61100.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10319725                                0.2500
249345.45                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10319783                                0.2500
55800.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10319807                                0.2500
200000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10319817                                0.2500
52715.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10319835                                0.2500
47750.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10319861                                0.2500
509000.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10319879                                0.2500
213500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10319883                                0.2500
74000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10319893                                0.2500
48750.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10320059                                0.2500
78400.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10320077                                0.2500
501600.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10320101                                0.2500
197600.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10320187                                0.2500
174400.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10320205                                0.2500
75001.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10320207                                0.2500
75001.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10320483                                0.2500
78800.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10320609                                0.2500
410628.45                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10321245                                0.2500
590818.37                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10323473                                0.2500
76000.00                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10323515                                0.2500
52500.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10323529                                0.2500
468000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10323587                                0.2500
96000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10323611                                0.2500
125820.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10323617                                0.2500
307000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10323627                                0.2500
300000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10323651                                0.2500
184250.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10323713                                0.2500
47250.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10323731                                0.2500
160000.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10323755                                0.2500
74250.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10323803                                0.2500
67600.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10323839                                0.2500
90000.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10323887                                0.2500
65600.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10323961                                0.2500
51200.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10324007                                0.2500
64000.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10324021                                0.2500
74250.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10324045                                0.2500
168869.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10324083                                0.2500
54800.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10324087                                0.2500
129600.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10324597                                0.2500
396000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10324613                                0.2500
360000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10325669                                0.2500
336000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10326173                                0.2500
329387.09                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10326205                                0.2500
48750.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10326219                                0.2500
75001.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10326271                                0.2500
352750.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10326329                                0.2500
81600.00                                0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10326343                                0.2500
49900.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10326369                                0.2500
237600.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10326423                                0.2500
97000.00                                0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10326469                                0.2500
33154.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10326485                                0.2500
448000.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10326511                                0.2500
69000.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10326519                                0.2500
63180.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10327083                                0.2500
425000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327103                                0.2500
502400.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327169                                0.2500
638400.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10327171                                0.2500
434000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10327177                                0.2500
480000.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10327179                                0.2500
560000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10327181                                0.2500
640000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327187                                0.2500
850000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327189                                0.2500
449240.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10327199                                0.2500
479522.16                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10327201                                0.2500
483000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10327211                                0.2500
530000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327213                                0.2500
514712.05                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10327215                                0.2500
525000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10327217                                0.2500
693750.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327219                                0.2500
577200.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10327221                                0.2500
460000.00                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10327223                                0.2500
456000.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10327225                                0.2500
476000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327227                                0.2500
904500.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10327231                                0.2500
540000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10327239                                0.2500
583200.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327249                                0.2500
618349.40                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10327251                                0.2500
521250.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10327253                                0.2500
577500.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10327257                                0.2500
540000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10327265                                0.2500
424000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10327279                                0.2500
612500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327285                                0.2500
441000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327287                                0.2500
432000.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10327307                                0.2500
640000.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10327311                                0.2500
516250.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10327315                                0.2500
938295.85                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327317                                0.2500
917000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327319                                0.2500
864000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10327323                                0.2500
773525.47                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10327331                                0.2500
483000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327333                                0.2500
782491.97                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327347                                0.2500
435000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327371                                0.2500
607500.00                               0.0800
8.3750                                  0.0000
8.1250                                  0.0000
8.0450
6.0000                                  2.0450

10327375                                0.2500
980000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327379                                0.2500
630000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10327381                                0.2500
444500.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10327389                                0.2500
910000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327405                                0.2500
518000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10327407                                0.2500
860683.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10327411                                0.2500
419300.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10327417                                0.2500
430400.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10327419                                0.2500
444000.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10327427                                0.2500
420750.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10327429                                0.2500
511000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327431                                0.2500
870000.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10327437                                0.2500
608930.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10327443                                0.2500
518000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10327447                                0.2500
460000.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10327449                                0.2500
875000.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10327451                                0.2500
519200.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10327457                                0.2500
536720.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327465                                0.2500
700732.00                               0.0800
8.2500                                  0.0000
8.0000                                  0.0000
7.9200
6.0000                                  1.9200

10327467                                0.2500
461300.00                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10327483                                0.2500
538849.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10327487                                0.2500
536100.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10327489                                0.2500
456850.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10327491                                0.2500
479066.52                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327499                                0.2500
665000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10327501                                0.2500
630000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10327505                                0.2500
515400.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329113                                0.2500
66000.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329123                                0.2500
72000.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10329185                                0.2500
480000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10329195                                0.2500
68000.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10329215                                0.2500
140371.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10329265                                0.2500
75920.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329273                                0.2500
252000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329275                                0.2500
234000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10329297                                0.2500
232425.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10329321                                0.2500
250000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10329345                                0.2500
175000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10329397                                0.2500
258700.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10329437                                0.2500
650000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10329443                                0.2500
72900.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329459                                0.2500
287000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10329523                                0.2500
198400.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10329573                                0.2500
113508.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10329581                                0.2500
76000.00                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10329617                                0.2500
250000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329631                                0.2500
73600.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10329983                                0.2500
213000.00                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10329993                                0.2500
320500.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10329995                                0.2500
89000.00                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10330031                                0.2500
76400.00                                0.0800
6.8500                                  0.0000
6.6000                                  0.0000
6.5200
6.0000                                  0.5200

10330173                                0.2500
136000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10332085                                0.2500
188405.17                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10332087                                0.2500
533381.22                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10332091                                0.2500
173644.32                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332093                                0.2500
377000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332097                                0.2500
168000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10332099                                0.2500
359000.00                               0.0300
6.0000                                  0.0000
5.7500                                  0.0000
5.7200
5.7200                                  0.0000

10332103                                0.2500
224000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10332105                                0.2500
199591.18                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332109                                0.2500
92874.71                                0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10332113                                0.2500
160000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332123                                0.2500
910000.00                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332129                                0.2500
130700.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10332133                                0.2500
271929.62                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10332137                                0.2500
252000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10332149                                0.2500
196499.58                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10332151                                0.2500
606727.38                               0.0300
5.7500                                  0.0000
5.5000                                  0.0000
5.4700
5.4700                                  0.0000

10332157                                0.2500
163716.81                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10332165                                0.2500
600000.00                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10332167                                0.2500
310907.34                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10332169                                0.2500
523926.86                               0.0300
5.8750                                  0.0000
5.6250                                  0.0000
5.5950
5.5950                                  0.0000

10332181                                0.2500
210000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10332189                                0.2500
153619.08                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10332195                                0.2500
367211.32                               0.0300
5.6250                                  0.0000
5.3750                                  0.0000
5.3450
5.3450                                  0.0000

10332199                                0.2500
524000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10332201                                0.2500
397352.54                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10332209                                0.2500
109705.46                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10332211                                0.2500
296000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10332221                                0.2500
186070.18                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10332227                                0.2500
164857.94                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10332243                                0.2500
306683.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10332249                                0.2500
616928.07                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10332257                                0.2500
71933.31                                0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10332259                                0.2500
422000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10332263                                0.2500
248000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10332265                                0.2500
259374.03                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10332285                                0.2500
438750.00                               0.0800
6.9900                                  0.0000
6.7400                                  0.0000
6.6600
6.0000                                  0.6600

10332293                                0.2500
59947.06                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10332513                                0.2500
65650.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10332571                                0.2500
37500.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10332665                                0.2500
480000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10332719                                0.2500
73800.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10332721                                0.2500
150000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10332749                                0.2500
150000.00                               0.0800
6.3750                                  0.0000
6.1250                                  0.0000
6.0450
6.0000                                  0.0450

10332769                                0.2500
59500.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10332823                                0.2500
188000.00                               0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10332867                                0.2500
200650.00                               0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10332873                                0.2500
484822.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10332909                                0.2500
89200.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10332929                                0.2500
50400.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10332931                                0.2500
69300.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10332951                                0.2500
80000.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10333149                                0.2500
180500.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10333153                                0.2500
79900.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10333183                                0.2500
283000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10333217                                0.2500
73000.00                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10333441                                0.2500
650000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10334175                                0.2500
160000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10334595                                0.2500
288500.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10334633                                0.2500
105520.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10334651                                0.2500
325000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10334663                                0.2500
57668.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10334673                                0.2500
400000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10334753                                0.2500
113000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10334781                                0.2500
240000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10334799                                0.2500
65600.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10334829                                0.2500
53250.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10334835                                0.2500
60300.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10334841                                0.2500
750000.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10335085                                0.2500
74400.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10335329                                0.2500
74550.00                                0.0800
7.8750                                  0.0000
7.6250                                  0.0000
7.5450
6.0000                                  1.5450

10335335                                0.2500
121000.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10335357                                0.2500
81200.00                                0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10335467                                0.2500
324000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10335517                                0.2500
193300.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10335711                                0.2500
243725.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10335731                                0.2500
317000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10335737                                0.2500
143968.88                               0.0300
6.1250                                  0.0000
5.8750                                  0.0000
5.8450
5.8450                                  0.0000

10335907                                0.2500
276300.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10337113                                0.2500
226500.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10337115                                0.2500
96400.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10337421                                0.2500
76500.00                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10337439                                0.2500
197000.00                               0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10337487                                0.2500
50240.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10337561                                0.2500
73600.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10337667                                0.2500
209758.00                               0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10337743                                0.2500
320000.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10337793                                0.2500
84000.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10337823                                0.2500
236000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10338539                                0.2500
150000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10338963                                0.2500
76000.00                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10340809                                0.2500
145000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10340829                                0.2500
535000.00                               0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10340917                                0.2500
182400.00                               0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10340937                                0.2500
100000.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10341075                                0.2500
333900.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10341077                                0.2500
60400.00                                0.0800
8.1250                                  0.0000
7.8750                                  0.0000
7.7950
6.0000                                  1.7950

10341109                                0.2500
75853.00                                0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10344081                                0.2500
67050.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344191                                0.2500
292800.00                               0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10344215                                0.2500
50400.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344219                                0.2500
50400.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344223                                0.2500
50400.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344225                                0.2500
50400.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344231                                0.2500
50400.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344241                                0.2500
50400.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344321                                0.2500
59600.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344363                                0.2500
70125.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10344417                                0.2500
59600.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344423                                0.2500
59600.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344437                                0.2500
76700.00                                0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10344459                                0.2500
59600.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344461                                0.2500
59600.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344463                                0.2500
59600.00                                0.0800
8.0000                                  0.0000
7.7500                                  0.0000
7.6700
6.0000                                  1.6700

10344475                                0.2500
72600.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10344507                                0.2500
81600.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10344513                                0.2500
148500.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10344531                                0.2500
148500.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10344545                                0.2500
148500.00                               0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10344559                                0.2500
285000.00                               0.0800
6.5000                                  0.0000
6.2500                                  0.0000
6.1700
6.0000                                  0.1700

10345237                                0.2500
75100.00                                0.0800
6.8750                                  0.0000
6.6250                                  0.0000
6.5450
6.0000                                  0.5450

10348217                                0.2500
124720.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10348433                                0.2500
61325.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

10348501                                0.2500
180025.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10348513                                0.2500
200000.00                               0.0800
7.0000                                  0.0000
6.7500                                  0.0000
6.6700
6.0000                                  0.6700

10348595                                0.2500
68000.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10349515                                0.2500
84500.00                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10349523                                0.2500
79200.00                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10349837                                0.2500
138550.00                               0.0800
7.6250                                  0.0000
7.3750                                  0.0000
7.2950
6.0000                                  1.2950

10350369                                0.2500
238000.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10350403                                0.2500
55300.00                                0.0800
7.2500                                  0.0000
7.0000                                  0.0000
6.9200
6.0000                                  0.9200

10350483                                0.2500
55000.00                                0.0800
7.3750                                  0.0000
7.1250                                  0.0000
7.0450
6.0000                                  1.0450

10353021                                0.2500
605600.00                               0.0300
6.2500                                  0.0000
6.0000                                  0.0000
5.9700
5.9700                                  0.0000

10353507                                0.2500
319437.66                               0.0800
7.5000                                  0.0000
7.2500                                  0.0000
7.1700
6.0000                                  1.1700

10354997                                0.2500
85700.00                                0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10355015                                0.2500
138050.00                               0.0800
6.7500                                  0.0000
6.5000                                  0.0000
6.4200
6.0000                                  0.4200

10355315                                0.2500
135200.00                               0.0800
7.1250                                  0.0000
6.8750                                  0.0000
6.7950
6.0000                                  0.7950

10366399                                0.2500
79800.00                                0.0800
6.6250                                  0.0000
6.3750                                  0.0000
6.2950
6.0000                                  0.2950

10366863                                0.2500
56250.00                                0.0800
7.7500                                  0.0000
7.5000                                  0.0000
7.4200
6.0000                                  1.4200

Total Number of Loans:                  1,399

Total Original Balance:                 324,365,230.96

Total Principal Balance:                323,843,583.63

Total Original P+I:                     2,037,392.61

Total Current P+I:                      2,037,392.60





--------------------------------------------------------------------------------


                                         EXHIBIT TWO

                                SCHEDULE OF DISCOUNT FRACTIONS

Loan Number     Current Balance Net Mortgage Rate  Discount Fraction  PO Balance
9902839 "$359,650.00 "  0.0597  0.005   "$1,798.25 "
9916811 "$245,000.00 "  0.0597  0.005   "$1,225.00 "
9979923 "$214,407.77 "  0.0522  0.13    "$27,873.01 "
9984603 "$430,000.00 "  0.05595 0.0675  "$29,025.00 "
10051590        "$259,238.00 "  0.05845 0.025833333     "$6,696.98 "
10066569        "$231,331.07 "  0.0572  0.046666667     "$10,795.45 "
10068581        "$118,871.58 "  0.05719 0.046833333     "$5,567.15 "
10068647        "$139,998.69 "  0.0597  0.005   $699.99
10068659        "$496,800.00 "  0.05845 0.025833333     "$12,834.00 "
10073169        "$217,288.42 "  0.05845 0.025833333     "$5,613.28 "
10079359        "$113,310.48 "  0.0572  0.046666667     "$5,287.82 "
10127696        "$282,461.56 "  0.0597  0.005   "$1,412.31 "
10127710        "$132,228.96 "  0.05845 0.025833333     "$3,415.91 "
10127722        "$194,137.07 "  0.0547  0.088333333     "$17,148.77 "
10127744        "$93,724.50 "   0.05845 0.025833333     "$2,421.22 "
10127760        "$139,720.43 "  0.0572  0.046666667     "$6,520.29 "
10127766        "$105,057.19 "  0.05845 0.025833333     "$2,713.98 "
10127800        "$423,193.27 "  0.0597  0.005   "$2,115.97 "
10127826        "$134,116.32 "  0.0597  0.005   $670.58
10127836        "$598,858.41 "  0.0597  0.005   "$2,994.29 "
10127990        "$51,102.58 "   0.0597  0.005   $255.51
10128002        "$96,323.33 "   0.0572  0.046666667     "$4,495.09 "
10128008        "$271,469.89 "  0.05845 0.025833333     "$7,012.97 "
10128014        "$447,147.61 "  0.0597  0.005   "$2,235.74 "
10128018        "$287,720.08 "  0.05845 0.025833333     "$7,432.77 "
10128052        "$311,206.76 "  0.0597  0.005   "$1,556.03 "
10128106        "$49,887.36 "   0.05845 0.025833333     "$1,288.76 "
10128114        "$144,125.25 "  0.0597  0.005   $720.63
10128124        "$98,612.02 "   0.0597  0.005   $493.06
10128128        "$64,863.93 "   0.0547  0.088333333     "$5,729.65 "
10128130        "$395,146.02 "  0.0597  0.005   "$1,975.73 "
10128132        "$594,798.70 "  0.05845 0.025833333     "$15,365.63 "
10128290        "$210,487.74 "  0.0597  0.005   "$1,052.44 "
10128358        "$138,130.27 "  0.05845 0.025833333     "$3,568.37 "
10128360        "$77,398.60 "   0.0597  0.005   $386.99
10128364        "$499,048.69 "  0.0597  0.005   "$2,495.24 "
10128374        "$137,578.45 "  0.0597  0.005   $687.89
10128404        "$39,908.10 "   0.05845 0.025833333     "$1,030.96 "
10128414        "$84,811.97 "   0.0597  0.005   $424.06
10128632        "$67,914.85 "   0.055654        0.072433333     "$4,919.30 "
10128634        "$236,619.71 "  0.056904        0.0516  "$12,209.58 "
10128656        "$122,178.42 "  0.059404        0.009933333     "$1,213.64 "
10128660        "$85,348.70 "   0.059404        0.009933333     $847.80
10128670        "$238,077.98 "  0.059404        0.009933333     "$2,364.91 "
10128678        "$184,672.64 "  0.059404        0.009933333     "$1,834.41 "
10165680        "$146,002.22 "  0.0572  0.046666667     "$6,813.44 "
10165684        "$63,778.41 "   0.0597  0.005   $318.89
10165692        "$64,667.54 "   0.05595 0.0675  "$4,365.06 "
10165694        "$284,729.57 "  0.0597  0.005   "$1,423.65 "
10165696        "$170,859.68 "  0.0597  0.005   $854.30
10165702        "$205,793.01 "  0.0572  0.046666667     "$9,603.67 "
10165706        "$124,335.87 "  0.05595 0.0675  "$8,392.67 "
10165714        "$49,904.87 "   0.0597  0.005   $249.52
10165724        "$251,519.69 "  0.0597  0.005   "$1,257.60 "
10165754        "$215,536.08 "  0.05595 0.0675  "$14,548.69 "
10165756        "$358,932.13 "  0.0572  0.046666667     "$16,750.17 "
10165776        "$107,395.26 "  0.0597  0.005   $536.98
10165786        "$294,720.09 "  0.0597  0.005   "$1,473.60 "
10165788        "$261,863.63 "  0.05595 0.0675  "$17,675.80 "
10165804        "$287,257.20 "  0.0547  0.088333333     "$25,374.39 "
10165810        "$491,498.38 "  0.05595 0.0675  "$33,176.14 "
10165822        "$287,726.73 "  0.0597  0.005   "$1,438.63 "
10170060        "$299,386.78 "  0.05595 0.0675  "$20,208.61 "
10170088        "$359,300.44 "  0.05845 0.025833333     "$9,281.93 "
10170096        "$55,843.01 "   0.05595 0.0675  "$3,769.40 "
10170110        "$162,330.33 "  0.0547  0.088333333     "$14,339.18 "
10170114        "$399,582.38 "  0.0547  0.088333333     "$35,296.44 "
10170116        "$345,671.70 "  0.0597  0.005   "$1,728.36 "
10170122        "$604,368.34 "  0.0547  0.088333333     "$53,385.87 "
10188394        "$271,960.00 "  0.0597  0.005   "$1,359.80 "
10188412        "$240,000.00 "  0.05845 0.025833333     "$6,200.00 "
10188416        "$154,587.59 "  0.0572  0.046666667     "$7,214.09 "
10188442        "$520,000.00 "  0.0572  0.046666667     "$24,266.67 "
10188446        "$449,998.75 "  0.0572  0.046666667     "$20,999.94 "
10188466        "$52,050.56 "   0.0597  0.005   $260.25
10188468        "$208,456.42 "  0.0572  0.046666667     "$9,727.97 "
10188470        "$191,129.74 "  0.05845 0.025833333     "$4,937.52 "
10188476        "$284,000.00 "  0.0572  0.046666667     "$13,253.33 "
10188482        "$275,400.00 "  0.05845 0.025833333     "$7,114.50 "
10190452        "$59,847.50 "   0.0597  0.005   $299.24
10201173        "$82,331.36 "   0.05595 0.0675  "$5,557.37 "
10223527        "$348,974.24 "  0.05845 0.025833333     "$9,015.17 "
10225729        "$191,616.76 "  0.0572  0.046666667     "$8,942.12 "
10230058        "$424,566.69 "  0.05595 0.0675  "$28,658.25 "
10230210        "$294,425.08 "  0.05845 0.025833333     "$7,605.98 "
10230216        "$251,760.89 "  0.0597  0.005   "$1,258.80 "
10230218        "$299,701.34 "  0.0572  0.046666667     "$13,986.06 "
10230266        "$359,308.75 "  0.0597  0.005   "$1,796.54 "
10230268        "$359,308.75 "  0.0597  0.005   "$1,796.54 "
10231877        "$183,600.68 "  0.0597  0.005   $918.00
10242902        "$47,900.00 "   0.05845 0.025833333     "$1,237.42 "
10247589        "$75,760.56 "   0.0597  0.005   $378.80
10248625        "$115,654.35 "  0.0597  0.005   $578.27
10253717        "$103,350.99 "  0.0597  0.005   $516.76
10255751        "$200,168.42 "  0.0597  0.005   "$1,000.84 "
10257407        "$176,000.00 "  0.0597  0.005   $880.00
10272971        "$380,897.18 "  0.05595 0.0675  "$25,710.56 "
10273053        "$149,560.38 "  0.05845 0.025833333     "$3,863.64 "
10273131        "$174,658.95 "  0.05845 0.025833333     "$4,512.02 "
10273251        "$110,168.93 "  0.0547  0.088333333     "$9,731.59 "
10273299        "$181,827.31 "  0.0597  0.005   $909.14
10273327        "$64,011.84 "   0.05845 0.025833333     "$1,653.64 "
10273401        "$183,547.92 "  0.0572  0.046666667     "$8,565.57 "
10273411        "$136,506.81 "  0.05345 0.109166667     "$14,901.99 "
10273447        "$194,748.76 "  0.0597  0.005   $973.74
10273499        "$143,587.97 "  0.0597  0.005   $717.94
10273591        "$97,804.39 "   0.0572  0.046666667     "$4,564.20 "
10273619        "$279,441.13 "  0.0572  0.046666667     "$13,040.59 "
10273643        "$116,716.52 "  0.0597  0.005   $583.58
10273671        "$127,191.64 "  0.05845 0.025833333     "$3,285.78 "
10273677        "$295,423.13 "  0.05845 0.025833333     "$7,631.76 "
10273693        "$478,587.71 "  0.0597  0.005   "$2,392.94 "
10273703        "$443,569.61 "  0.0547  0.088333333     "$39,181.98 "
10273865        "$255,213.15 "  0.05595 0.0675  "$17,226.89 "
10273893        "$384,067.88 "  0.0597  0.005   "$1,920.34 "
10273907        "$139,733.64 "  0.0597  0.005   $698.67
10273967        "$96,810.96 "   0.05845 0.025833333     "$2,500.95 "
10274035        "$316,919.35 "  0.05345 0.109166667     "$34,597.03 "
10274071        "$154,897.55 "  0.05845 0.025833333     "$4,001.52 "
10274081        "$318,141.76 "  0.05595 0.0675  "$21,474.57 "
10274093        "$126,935.74 "  0.0597  0.005   $634.68
10274101        "$354,256.95 "  0.0547  0.088333333     "$31,292.70 "
10274129        "$279,467.26 "  0.0597  0.005   "$1,397.34 "
10274135        "$229,529.85 "  0.05595 0.0675  "$15,493.26 "
10274141        "$217,434.41 "  0.0547  0.088333333     "$19,206.71 "
10274149        "$404,172.14 "  0.05595 0.0675  "$27,281.62 "
10274165        "$356,653.02 "  0.05465 0.089166667     "$31,801.56 "
10274169        "$352,295.42 "  0.0572  0.046666667     "$16,440.45 "
10274173        "$433,060.97 "  0.05595 0.0675  "$29,231.62 "
10274251        "$160,079.84 "  0.0572  0.046666667     "$7,470.39 "
10274305        "$515,018.25 "  0.0597  0.005   "$2,575.09 "
10274307        "$466,739.53 "  0.05595 0.0675  "$31,504.92 "
10274311        "$270,137.19 "  0.05845 0.025833333     "$6,978.54 "
10274323        "$197,056.67 "  0.0547  0.088333333     "$17,406.67 "
10275267        "$179,829.21 "  0.0597  0.005   $899.15
10279047        "$79,924.10 "   0.0597  0.005   $399.62
10279771        "$674,278.38 "  0.05345 0.109166667     "$73,608.72 "
10279777        "$499,525.58 "  0.0597  0.005   "$2,497.63 "
10279783        "$315,947.71 "  0.0597  0.005   "$1,579.74 "
10279793        "$310,091.00 "  0.0572  0.046666667     "$14,470.91 "
10279803        "$619,397.40 "  0.05845 0.025833333     "$16,001.10 "
10279825        "$377,723.60 "  0.0572  0.046666667     "$17,627.10 "
10279831        "$289,704.33 "  0.05595 0.0675  "$19,555.04 "
10279839        "$449,901.67 "  0.0572  0.046666667     "$20,995.41 "
10279851        "$421,929.55 "  0.0572  0.046666667     "$19,690.05 "
10279865        "$490,322.97 "  0.05845 0.025833333     "$12,666.68 "
10279867        "$603,412.95 "  0.05845 0.025833333     "$15,588.17 "
10279889        "$417,184.28 "  0.0572  0.046666667     "$19,468.60 "
10279901        "$597,418.78 "  0.05845 0.025833333     "$15,433.32 "
10279911        "$147,349.62 "  0.05595 0.0675  "$9,946.10 "
10279939        "$117,485.70 "  0.05845 0.025833333     "$3,035.05 "
10279947        "$88,364.03 "   0.05845 0.025833333     "$2,282.74 "
10279949        "$391,784.98 "  0.05845 0.025833333     "$10,121.11 "
10280015        "$414,151.71 "  0.05595 0.0675  "$27,955.24 "
10280451        "$240,980.63 "  0.0597  0.005   "$1,204.90 "
10280483        "$399,620.46 "  0.0597  0.005   "$1,998.10 "
10281529        "$183,641.42 "  0.05845 0.025833333     "$4,744.07 "
10285711        "$424,516.74 "  0.05595 0.0675  "$28,654.88 "
10285727        "$127,029.36 "  0.0597  0.005   $635.15
10285731        "$536,390.57 "  0.0597  0.005   "$2,681.95 "
10285773        "$747,500.02 "  0.05345 0.109166667     "$81,602.09 "
10285839        "$235,820.57 "  0.05845 0.025833333     "$6,092.03 "
10285857        "$718,650.84 "  0.05845 0.025833333     "$18,565.15 "
10285861        "$279,334.70 "  0.0597  0.005   "$1,396.67 "
10285893        "$487,539.97 "  0.0597  0.005   "$2,437.70 "
10286077        "$228,766.52 "  0.05595 0.0675  "$15,441.74 "
10287185        "$350,050.18 "  0.0572  0.046666667     "$16,335.68 "
10288967        "$51,948.23 "   0.0572  0.046666667     "$2,424.25 "
10289409        "$751,970.93 "  0.0572  0.046666667     "$35,091.98 "
10289463        "$746,563.71 "  0.05845 0.025833333     "$19,286.23 "
10289493        "$646,517.48 "  0.0597  0.005   "$3,232.59 "
10289495        "$528,848.58 "  0.05595 0.0675  "$35,697.28 "
10290451        "$91,910.58 "   0.05845 0.025833333     "$2,374.36 "
10293383        "$77,472.80 "   0.0572  0.046666667     "$3,615.40 "
10297891        "$281,132.99 "  0.0597  0.005   "$1,405.67 "
10304727        "$598,830.68 "  0.05845 0.025833333     "$15,469.79 "
10304729        "$598,830.68 "  0.05845 0.025833333     "$15,469.79 "
10304733        "$506,534.41 "  0.0597  0.005   "$2,532.67 "
10304773        "$428,933.79 "  0.0597  0.005   "$2,144.67 "
10304797        "$249,501.00 "  0.0572  0.046666667     "$11,643.38 "
10304799        "$399,201.59 "  0.0572  0.046666667     "$18,629.41 "
10304805        "$265,456.25 "  0.05595 0.0675  "$17,918.30 "
10304831        "$93,566.04 "   0.0597  0.005   $467.83
10304835        "$646,207.60 "  0.0572  0.046666667     "$30,156.35 "
10304841        "$648,763.28 "  0.0597  0.005   "$3,243.82 "
10304871        "$199,610.21 "  0.05845 0.025833333     "$5,156.60 "
10304875        "$583,886.95 "  0.0597  0.005   "$2,919.43 "
10304881        "$331,821.84 "  0.0597  0.005   "$1,659.11 "
10304885        "$95,803.27 "   0.0597  0.005   $479.02
10304915        "$475,027.02 "  0.05595 0.0675  "$32,064.32 "
10304939        "$748,573.03 "  0.0597  0.005   "$3,742.87 "
10304959        "$269,473.82 "  0.05845 0.025833333     "$6,961.41 "
10304965        "$315,398.76 "  0.0597  0.005   "$1,576.99 "
10304981        "$319,688.97 "  0.05845 0.025833333     "$8,258.63 "
10304993        "$299,386.76 "  0.05595 0.0675  "$20,208.61 "
10305005        "$117,482.92 "  0.0572  0.046666667     "$5,482.54 "
10305019        "$579,449.67 "  0.0597  0.005   "$2,897.25 "
10305027        "$185,423.90 "  0.0597  0.005   $927.12
10306219        "$514,474.93 "  0.05595 0.0675  "$34,727.06 "
10309269        "$486,177.01 "  0.05845 0.025833333     "$12,559.57 "
10310185        "$559,468.65 "  0.0597  0.005   "$2,797.34 "
10311147        "$188,602.92 "  0.0597  0.005   $943.01
10311285        "$237,024.89 "  0.0597  0.005   "$1,185.12 "
10311435        "$430,400.00 "  0.05845 0.025833333     "$11,118.67 "
10311445        "$290,000.00 "  0.05595 0.0675  "$19,575.00 "
10311457        "$619,411.72 "  0.0597  0.005   "$3,097.06 "
10311463        "$584,353.00 "  0.0597  0.005   "$2,921.77 "
10311485        "$420,000.00 "  0.05845 0.025833333     "$10,850.00 "
10311493        "$598,400.00 "  0.0597  0.005   "$2,992.00 "
10311521        "$505,000.00 "  0.0597  0.005   "$2,525.00 "
10311555        "$600,000.00 "  0.0597  0.005   "$3,000.00 "
10311557        "$460,000.00 "  0.0597  0.005   "$2,300.00 "
10311623        "$525,000.00 "  0.0597  0.005   "$2,625.00 "
10312937        "$77,472.80 "   0.0572  0.046666667     "$3,615.40 "
10315363        "$99,905.11 "   0.0597  0.005   $499.53
10315383        "$141,565.55 "  0.0597  0.005   $707.83
10315431        "$100,882.30 "  0.0572  0.046666667     "$4,707.84 "
10317929        "$50,000.00 "   0.0597  0.005   $250.00
10318501        "$94,308.25 "   0.05845 0.025833333     "$2,436.30 "
10321245        "$590,818.37 "  0.0572  0.046666667     "$27,571.52 "
10326329        "$81,600.00 "   0.0572  0.046666667     "$3,808.00 "
10327171        "$434,000.00 "  0.05595 0.0675  "$29,295.00 "
10327177        "$480,000.00 "  0.0547  0.088333333     "$42,400.00 "
10327179        "$560,000.00 "  0.0572  0.046666667     "$26,133.33 "
10327199        "$479,522.16 "  0.0572  0.046666667     "$22,377.70 "
10327213        "$514,712.05 "  0.0547  0.088333333     "$45,466.23 "
10327215        "$525,000.00 "  0.0597  0.005   "$2,625.00 "
10327221        "$460,000.00 "  0.05345 0.109166667     "$50,216.67 "
10327223        "$456,000.00 "  0.05845 0.025833333     "$11,780.00 "
10327251        "$521,250.00 "  0.05845 0.025833333     "$13,465.63 "
10327311        "$516,250.00 "  0.0572  0.046666667     "$24,091.67 "
10327323        "$773,525.47 "  0.0597  0.005   "$3,867.63 "
10327467        "$461,300.00 "  0.0547  0.088333333     "$40,748.17 "
10332085        "$188,405.17 "  0.0547  0.088333333     "$16,642.46 "
10332087        "$533,381.22 "  0.0547  0.088333333     "$47,115.34 "
10332091        "$173,644.32 "  0.05595 0.0675  "$11,720.99 "
10332093        "$377,000.00 "  0.05595 0.0675  "$25,447.50 "
10332099        "$359,000.00 "  0.0572  0.046666667     "$16,753.33 "
10332105        "$199,591.18 "  0.05595 0.0675  "$13,472.40 "
10332109        "$92,874.71 "   0.0597  0.005   $464.37
10332113        "$160,000.00 "  0.05595 0.0675  "$10,800.00 "
10332123        "$910,000.00 "  0.05595 0.0675  "$61,425.00 "
10332151        "$606,727.38 "  0.0547  0.088333333     "$53,594.25 "
10332165        "$600,000.00 "  0.05845 0.025833333     "$15,500.00 "
10332167        "$310,907.34 "  0.0597  0.005   "$1,554.54 "
10332169        "$523,926.86 "  0.05595 0.0675  "$35,365.06 "
10332181        "$210,000.00 "  0.0597  0.005   "$1,050.00 "
10332195        "$367,211.32 "  0.05345 0.109166667     "$40,087.24 "
10332263        "$248,000.00 "  0.0597  0.005   "$1,240.00 "
10334841        "$750,000.00 "  0.0597  0.005   "$3,750.00 "
10335737        "$143,968.88 "  0.05845 0.025833333     "$3,719.20 "
10353021        "$605,600.00 "  0.0597  0.005   "$3,028.00 "





--------------------------------------------------------------------------------






                                        EXHIBIT THREE

                                INFORMATION TO BE INCLUDED IN
                             MONTHLY DISTRIBUTION DATE STATEMENT

(i)     the applicable Record Date, Determination Date and Distribution Date;

(ii)    the  aggregate  amount of  payments  received  with  respect  to the  Mortgage  Loans,
        including prepayment amounts;

(iii)   the  Servicing  Fee and  Subservicing  Fee  payable  to the  Master  Servicer  and the
        Subservicer;

(iv)    the amount of any other fees or expenses paid;

(v)      (a) the amount of such distribution to the  Certificateholders  of such Class applied
        to reduce the Certificate  Principal  Balance  thereof,  and (b) the aggregate  amount
        included therein representing Principal Prepayments;

(vi)    the amount of such distribution to Holders of such Class of Certificates  allocable to
        interest;

(vii)   if the  distribution  to the  Holders of such Class of  Certificates  is less than the
        full  amount  that would be  distributable  to such  Holders if there were  sufficient
        funds available therefor, the amount of the shortfall;

(viii)  the aggregate  Certificate Principal Balance of each Class of Certificates and each of
        the Senior  Percentage  and  Subordinate  Class  Percentage,  before and after  giving
        effect to the amounts  distributed on such Distribution Date,  separately  identifying
        any  reduction  thereof  due to  Realized  Losses  other  than  pursuant  to an actual
        distribution of principal;

(ix)    the  aggregate  Certificate  Principal  Balance  of each of the Class A  Certificates,
        Class M Certificates and Class B Certificates as of the Closing Date;

(x)     the weighted  average  remaining  term to maturity of the Mortgage  Loans after giving
        effect to the amounts distributed on such Distribution Date;

(xi)    the weighted  average  Mortgage Rates of the Mortgage Loans after giving effect to the
        amounts distributed on such Distribution Date;

(xii)   if applicable,  the Special Hazard Amount, Fraud Loss Amount and Bankruptcy Amount and
        as of the close of business on the applicable Distribution Date;

(xiii)  the Pool Stated  Principal  Balance  and number of the  Mortgage  Loans  after  giving
        effect to the  distribution of principal on such  Distribution  Date and the number of
        Mortgage Loans at the beginning and end of the related Due Period;

(xiv)   on the basis of the most recent reports furnished to it by  Sub-Servicers,  the number
        and Stated  Principal  Balances of Mortgage  Loans that are Delinquent (A) 30-59 days,
        (B) 60-89 days and (C) 90 or more days and the number  and Stated  Principal  Balances
        of Mortgage Loans that are in foreclosure;

(xv)    the aggregate amount of Realized Losses for such Distribution Date;

(xvi)   the amount,  terms and general purpose of any Advance by the Master Servicer  pursuant
        to Section 4.04;

(xvii)  any material  modifications,  extensions or waivers to the terms of the Mortgage Loans
        during the Due Period or that have cumulatively become material over time;

(xviii) any material breaches of Mortgage Loan  representations  or warranties or covenants in
        the Agreement.

(xix)   the related Subordinate Principal Distribution Amount;

(xx)    the  number,  aggregate  principal  balance and Stated  Principal  Balances of any REO
        Properties;

(xxi)   the aggregate Accrued  Certificate  Interest  remaining unpaid, if any, for each Class
        of  Certificates,  after giving effect to the distribution  made on such  Distribution
        Date;

(xxii)  the Pass-Through Rate with respect to the Class A-V Certificates;

(xxiii) the Pass-Through  Rates on the Floater  Certificates and Inverse Floater  Certificates
        for such Distribution Date, separately identifying LIBOR for such Distribution Date;

               (xiv)  the  Notional  Amount  with  respect  to each  class  of  Interest  Only
        Certificates;

               (xv)   the occurrence of the Credit Support Depletion Date;

               (xvi)  the related Senior  Accelerated  Distribution  Percentage  applicable to
        such distribution;

               (xvii) the related Senior Percentage for such Distribution Date;

               (xix)  the aggregate  amount of any recoveries on previously  foreclosed  loans
        from Sellers;

        In the case of  information  furnished  pursuant to clauses  (i) and (ii)  above,  the
amounts shall be expressed as a dollar amount per Certificate with a $1,000 denomination.

        The Trustee's internet website is www.tss.db.com/invr.






--------------------------------------------------------------------------------






                                         EXHIBIT FOUR

                                                                              EXECUTION VERSION



                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT


                                 Dated as of January 1, 2006


                               Residential Accredit Loans, Inc.
                       Mortgage Asset-Backed Pass-Through Certificates








--------------------------------------------------------------------------------


                                      TABLE OF CONTENTS

                                                                                            PAGE

ARTICLE I         DEFINITIONS...............................................................2

        Section 1.01. Definitions...........................................................2

        Section 1.02. Use of Words and Phrases.............................................34

ARTICLE II        CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..........35

        Section 2.01. Conveyance of Mortgage Loans.........................................35

        Section 2.02. Acceptance by Trustee................................................41

        Section 2.03. Representations, Warranties and Covenants of the Master
                          Servicer and the Company.........................................42

        Section 2.04. Representations and Warranties of Residential Funding................44

        Section 2.05. Execution and Authentication of Certificates/Issuance of
                          Certificates Evidencing Interests in REMIC I Certificates........45

        Section 2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular
                          Interests; Acceptance by the Trustee.............................46

        Section 2.07. Issuance of Certificates Evidencing Interests in REMIC II............46

        Section 2.08. Purposes and Powers of the Trust.....................................46

ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................46

        Section 3.01. Master Servicer to Act as Servicer...................................46

        Section 3.02. Subservicing Agreements Between Master Servicer and
                          Subservicers; Enforcement of Subservicers' and Sellers'
                          Obligations......................................................48

        Section 3.03. Successor Subservicers...............................................49

        Section 3.04. Liability of the Master Servicer.....................................49

        Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
                          Certificateholders...............................................50

        Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee......50

        Section 3.07. Collection of Certain Mortgage Loan Payments;  Deposits to
                          Custodial Account................................................50

        Section 3.08. Subservicing Accounts; Servicing Accounts............................53

        Section 3.09. Access to Certain Documentation and  Information Regarding the
                          Mortgage Loans...................................................55

        Section 3.10. Permitted Withdrawals from the Custodial Account.....................55

        Section 3.11. Maintenance of the Primary Insurance  Policies; Collections
                          Thereunder.......................................................57

        Section 3.12. Maintenance of Fire Insurance and  Omissions and Fidelity
                          Coverage.........................................................58

        Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments.....................59

        Section 3.14. Realization Upon Defaulted Mortgage Loans............................61

        Section 3.15. Trustee to Cooperate; Release of Mortgage Files......................65

        Section 3.16. Servicing and Other Compensation; Compensating Interest..............66

        Section 3.17. Reports to the Trustee and the Company...............................67

        Section 3.18. Annual Statement as to Compliance and Servicing Assessment...........67

        Section 3.19. Annual Independent Public Accountants' Servicing Report..............68

        Section 3.20. Rights of the Company in Respect of the Master Servicer..............68

        Section 3.21. Administration of Buydown Funds......................................68

        Section 3.22. Advance Facility.....................................................69

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................73

        Section 4.01. Certificate Account..................................................73

        Section 4.02. Distributions.     As provided in Section 4.02 of the Series
                          Supplement.......................................................74

        Section 4.03. Statements to Certificateholders; Statements to Rating
                          Agencies; Exchange Act Reporting.................................74

        Section 4.04. Distribution of Reports to the Trustee and  the Company;
                          Advances by the Master Servicer..................................76

        Section 4.05. Allocation of Realized Losses........................................77

        Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property........78

        Section 4.07. Optional Purchase of Defaulted Mortgage Loans........................78

        Section 4.08. Surety Bond..........................................................78

ARTICLE V         THE CERTIFICATES.........................................................79

        Section 5.01. The Certificates.....................................................79

        Section 5.02. Registration of Transfer and Exchange of Certificates................81

        Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates....................87

        Section 5.04. Persons Deemed Owners................................................87

        Section 5.05. Appointment of Paying Agent..........................................87

        Section 5.06. U.S.A. Patriot Act Compliance........................................88

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER......................................89

        Section 6.01. Respective Liabilities of the Company and the Master Servicer........89

        Section 6.02. Merger or Consolidation of the Company or the Master Servicer;
                          Assignment of Rights and Delegation of Duties by Master
                          Servicer.........................................................89

        Section 6.03. Limitation on Liability of the Company,  the Master Servicer
                          and Others.......................................................90

        Section 6.04. Company and Master Servicer Not to Resign............................91

ARTICLE VII       DEFAULT..................................................................92

        Section 7.01. Events of Default....................................................92

        Section 7.02. Trustee or Company to Act; Appointment of Successor..................94

        Section 7.03. Notification to Certificateholders...................................95

        Section 7.04. Waiver of Events of Default..........................................95

ARTICLE VIII      CONCERNING THE TRUSTEE...................................................96

        Section 8.01. Duties of Trustee....................................................96

        Section 8.02. Certain Matters Affecting the Trustee................................97

        Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans................99

        Section 8.04. Trustee May Own Certificates.........................................99

        Section 8.05. Master Servicer to Pay Trustee's Fees  and Expenses;
                          Indemnification..................................................99

        Section 8.06. Eligibility Requirements for Trustee................................100

        Section 8.07. Resignation and Removal of the Trustee..............................101

        Section 8.08. Successor Trustee...................................................102

        Section 8.09. Merger or Consolidation of Trustee..................................102

        Section 8.10. Appointment of Co-Trustee or Separate Trustee.......................102

        Section 8.11. Appointment of Custodians...........................................103

        Section 8.12. Appointment of Office or Agency.....................................104

ARTICLE IX        TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES....................105

        Section 9.01. Optional Purchase by the Master Servicer of All Certificates;
                          Termination Upon Purchase by the Master Servicer or
                          Liquidation of All Mortgage Loans...............................105

        Section 9.02. Additional Termination Requirements.................................108

        Section 9.03. Termination of Multiple REMICs......................................109

ARTICLE X         REMIC PROVISIONS........................................................110

        Section 10.01.REMIC Administration................................................110

        Section 10.02.Master Servicer, REMIC Administrator and Trustee Indemnification....113

        Section 10.03.Designation of REMIC(s). As provided in Section 10.03 of the
                          Series Supplement...............................................114

        Section 10.04.Distributions on the Uncertificated REMIC I and REMIC II
                          Regular Interests. As provided in Section 10.04 of the
                          Series Supplement...............................................114

        Section 10.05.Compliance with Withholding Requirements. As provided in
                          Section 10.05 of the Series Supplement..........................114

ARTICLE XI        MISCELLANEOUS PROVISIONS................................................115

        Section 11.01.Amendment...........................................................115

        Section 11.02.Recordation of Agreement; Counterparts..............................117

        Section 11.03.Limitation on Rights of Certificateholders..........................118
        Section 11.04.Governing Law.......................................................118

        Section 11.05.Notices. As provided in Section 11.05 of the Series Supplement......119

        Section 11.06.Required Notices to Rating Agency and Subservicer...................119

        Section 11.07.Severability of Provisions..........................................120

        Section 11.08.Supplemental Provisions for Resecuritization........................120

        Section 11.09.Allocation of Voting Rights.........................................120

        Section 11.10.No Petition.........................................................120

ARTICLE XII       COMPLIANCE WITH REGULATION AB...........................................121

        Section 12.01.Intent of the Parties; Reasonableness...............................121

        Section 12.02.Additional Representations and Warranties of the Trustee............121

        Section 12.03.Information to Be Provided by the Trustee...........................122

        Section 12.04.Report on Assessment of Compliance and Attestation..................122

        Section 12.05.Indemnification; Remedies...........................................123






--------------------------------------------------------------------------------

                                           EXHIBITS

Exhibit A:            Form of Class A Certificate
Exhibit B:            Form of Class M Certificate
Exhibit C:            Form of Class B Certificate
Exhibit D:            Form of Class R Certificate
Exhibit E:            Form of Seller/Servicer Contract
Exhibit F:            Forms of Request for Release
Exhibit G-1:          Form of Transfer Affidavit and Agreement
Exhibit G-2:          Form of Transferor Certificate
Exhibit H:            Form of Investor Representation Letter
Exhibit I:            Form of Transferor Representation Letter
Exhibit J:            Form of Rule 144A Investment Representation Letter
Exhibit K:            Text of Amendment to Pooling and Servicing Agreement Pursuant to
                      Section 11.01(e) for a Limited Guaranty
Exhibit L:            Form of Limited Guaranty
Exhibit M:            Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N:            Request for Exchange Form
Exhibit O:            Form of Form 10-K Certification
Exhibit P:            Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q:            Information to be Provided by the Master Servicer to the Rating
Agencies              Relating to Reportable Modified Mortgage Loans
Exhibit R:            Servicing Criteria








--------------------------------------------------------------------------------


        This is the Standard Terms of Pooling and Servicing Agreement, dated as of January 1,
2006 (the "Standard Terms", and as incorporated by reference into a Series Supplement dated
as of the Cut-off Date, the "Pooling and Servicing Agreement" or "Agreement"), among
RESIDENTIAL ACCREDIT LOANS, INC., as the company (together with its permitted successors and
assigns, the "Company"), RESIDENTIAL FUNDING CORPORATION, as master servicer (together with
its permitted successors and assigns, the "Master Servicer"), and the trustee named in the
applicable Series Supplement (together with its permitted successors and assigns, the
"Trustee").

                                    PRELIMINARY STATEMENT:

        The Company intends to sell certain mortgage asset-backed pass-through certificates
(collectively, the "Certificates"), to be issued under the Agreement in multiple classes,
which in the aggregate will evidence the entire beneficial ownership interest in the
Mortgage Loans.

        In consideration of the mutual agreements herein contained, the Company, the Master
Servicer and the Trustee agree as follows:




--------------------------------------------------------------------------------

ARTICLE I




                                         DEFINITIONS

Section 1.01.  Definitions.

        Whenever used in this Agreement, the following words and phrases, unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accretion Termination Date:  As defined in the Series Supplement.

        Accrual Certificates:  As defined in the Series Supplement.

        Accrued Certificate Interest:  With respect to each Distribution Date, as to any
Class or Subclass of Certificates (other than any Principal Only Certificates), interest
accrued during the related Interest Accrual Period at the related Pass-Through Rate on the
Certificate Principal Balance or Notional Amount thereof immediately prior to such
Distribution Date. Accrued Certificate Interest will be calculated on the basis of a 360-day
year, consisting of twelve 30-day months. In each case Accrued Certificate Interest on any
Class or Subclass of Certificates will be reduced by the amount of:

        (i)    Prepayment Interest Shortfalls on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group (to the extent not offset by the Master Servicer with a payment of
               Compensating Interest as provided in Section 4.01),

         (ii)  the interest portion (adjusted to the Net Mortgage Rate (or the Modified Net
               Mortgage Rate in the case of a Modified Mortgage Loan)) of Realized Losses on
               all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan
               Groups, on the Mortgage Loans in the related Loan Group (including Excess
               Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and
               Extraordinary Losses) not allocated solely to one or more specific Classes of
               Certificates pursuant to Section 4.05,

         (iii) the interest portion of Advances that were (A) previously made with respect to
               a Mortgage Loan or REO Property on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group, which remained unreimbursed following the Cash Liquidation or REO
               Disposition of such Mortgage Loan or REO Property and (B) made with respect to
               delinquencies that were ultimately determined to be Excess Special Hazard
               Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
               and

        (iv)   any other interest shortfalls not covered by the subordination provided by the
               Class M Certificates and Class B Certificates, including interest that is not
               collectible from the Mortgagor pursuant to the Servicemembers Civil Relief Act
               of 1940, as amended, or similar legislation or regulations as in effect from
               time to time,

with all such reductions allocated (A) among all of the Certificates in proportion to their
respective amounts of Accrued Certificate Interest payable on such Distribution Date absent
such reductions or (B) if the Mortgage Pool is comprised of two or more Loan Groups, the
related Senior Percentage of such reductions among the related Senior Certificates in
proportion to the amounts of Accrued Certificate Interest payable from the related Loan
Group on such Distribution Date absent such reductions, with the remainder of such
reductions allocated among the holders of the Class M Certificates and Class B Certificates
in proportion to their respective amounts of Accrued Certificate Interest payable on such
Distribution Date absent such reductions.  In addition to that portion of the reductions
described in the preceding sentence that are allocated to any Class of Class B Certificates
or any Class of Class M Certificates, Accrued Certificate Interest on such Class of Class B
Certificates or such Class of Class M Certificates will be reduced by the interest portion
(adjusted to the Net Mortgage Rate) of Realized Losses that are allocated solely to such
Class of Class B Certificates or such Class of Class M Certificates pursuant to Section 4.05.

        Addendum and Assignment Agreement:  The Addendum and Assignment Agreement, dated as
of January 31, 1995, between MLCC and the Master Servicer.

        Additional Collateral:  Any of the following held, in addition to the related
Mortgaged Property, as security for a Mortgage Loan: (i) all money, securities, security
entitlements, accounts, general intangibles, payment rights, instruments, documents, deposit
accounts, certificates of deposit, commodities contracts and other investment property and
other property of whatever kind or description now existing or hereafter acquired which is
pledged as security for the repayment of such Mortgage Loan, (ii) third-party guarantees,
and (A) all money, securities, security entitlements, accounts, general intangibles, payment
rights, instruments, documents, deposit accounts, certificates of deposit, commodities
contracts and other investment property and other property of whatever kind or description
now existing or hereafter acquired which is pledged as collateral for such guarantee or (B)
any mortgaged property securing the performance of such guarantee, or (iii) such other
collateral as may be set forth in the Series Supplement.

        Additional Collateral Loan:  Each Mortgage Loan that is supported by Additional
Collateral.

        Adjusted Mortgage Rate:  With respect to any Mortgage Loan and any date of
determination, the Mortgage Rate borne by the related Mortgage Note, less the rate at which
the related Subservicing Fee accrues.

        Advance:  As to any Mortgage Loan, any advance made by the Master Servicer, pursuant
to Section 4.04.

        Advance Facility: As defined in Section 3.22.

        Advance Facility Notice: As defined in Section 3.22.

        Advance Facility Trustee: As defined in Section 3.22.

        Advancing Person: As defined in Section 3.22.

        Advance Reimbursement Amounts: As defined in Section 3.22.

        Affiliate:  With respect to any Person, any other Person controlling, controlled by
or under common control with such first Person.  For the purposes of this definition,
"control" means the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the foregoing.

        Ambac: Ambac Assurance Corporation (formerly known as AMBAC Indemnity Corporation).

        Amount Held for Future Distribution:  As to any Distribution Date and, with respect
to any Mortgage Pool that is comprised of two or more Loan Groups, each Loan Group, the
total of the amounts held in the Custodial Account at the close of business on the preceding
Determination Date on account of (i) Liquidation Proceeds, Subsequent Recoveries, Insurance
Proceeds, Curtailments, Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04 or
4.07 and Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04 received or made
in the month of such Distribution Date (other than such Liquidation Proceeds, Insurance
Proceeds and purchases of Mortgage Loans that the Master Servicer has deemed to have been
received in the preceding month in accordance with Section 3.07(b)), and Principal
Prepayments in Full made after the related Prepayment Period, and (ii) payments which
represent early receipt of scheduled payments of principal and interest due on a date or
dates subsequent to the related Due Date.

        Appraised Value:  As to any Mortgaged Property, the lesser of (i) the appraised value
of such Mortgaged Property based upon the appraisal made at the time of the origination of
the related Mortgage Loan, and (ii) the sales price of the Mortgaged Property at such time
of origination, except in the case of a Mortgaged Property securing a refinanced or modified
Mortgage Loan as to which it is either the appraised value determined above or the appraised
value determined in an appraisal at the time of refinancing or modification, as the case may
be.

        Assigned Contracts:  With respect to any Pledged Asset Loan: the Credit Support
Pledge Agreement; the Funding and Pledge Agreement, among GMAC Mortgage Corporation,
National Financial Services Corporation and the Mortgagor or other person pledging the
related Pledged Assets; the Additional Collateral Agreement, between GMAC Mortgage
Corporation and the Mortgagor or other person pledging the related Pledged Assets; or such
other contracts as may be set forth in the Series Supplement.

        Assignment:  An assignment of the Mortgage, notice of transfer or equivalent
instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect of record the sale of the Mortgage Loan to
the Trustee for the benefit of Certificateholders, which assignment, notice of transfer or
equivalent instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if permitted by law
and accompanied by an Opinion of Counsel to that effect.

        Assignment Agreement:  The Assignment and Assumption Agreement, dated the Closing
Date, between Residential Funding and the Company relating to the transfer and assignment of
the Mortgage Loans.

        Assignment of Proprietary Lease:  With respect to a Cooperative Loan, the assignment
of the related Cooperative Lease from the Mortgagor to the originator of the Cooperative
Loan.

        Available Distribution Amount:  As to any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an amount equal to (a)
the sum of (i) the amount relating to the Mortgage Loans on deposit in the Custodial Account
as of the close of business on the immediately preceding Determination Date, including any
Subsequent Recoveries, and amounts deposited in the Custodial Account in connection with the
substitution of Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on
the immediately preceding Certificate Account Deposit Date, (iii) any amount deposited in
the Certificate Account on the related Certificate Account Deposit Date pursuant to the
second paragraph of Section 3.12(a), (iv) any amount deposited in the Certificate Account
pursuant to Section 4.07, (v) any amount that the Master Servicer is not permitted to
withdraw from the Custodial Account or the Certificate Account pursuant to Section 3.16(e),
(vi) any amount received by the Trustee pursuant to the Surety Bond in respect of such
Distribution Date and (vii) the proceeds of any Pledged Assets received by the Master
Servicer, reduced by (b) the sum as of the close of business on the immediately preceding
Determination Date of (w) aggregate Foreclosure Profits, (x) the Amount Held for Future
Distribution, and (y) amounts permitted to be withdrawn by the Master Servicer from the
Custodial Account in respect of the Mortgage Loans pursuant to clauses (ii)-(x), inclusive,
of Section 3.10(a). Such amount shall be determined separately for each Loan Group.
Additionally, with respect to any Mortgage Pool that is comprised of two or more Loan
Groups, if on any Distribution Date Compensating Interest provided pursuant to this Section
3.16(e) is less than Prepayment Interest Shortfalls incurred on the Mortgage Loans in
connection with Principal Prepayments in Full and Curtailments made in the prior calendar
month, such Compensating Interest shall be allocated on such Distribution Date to the
Available Distribution Amount for each Loan Group on a pro rata basis in accordance with the
respective amounts of such Prepayment Interest Shortfalls incurred on the Mortgage Loans in
such Loan Group in respect of such Distribution Date.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Bankruptcy Loss:  With respect to any Mortgage Loan, a Deficient Valuation or Debt
Service Reduction; provided, however, that neither a Deficient Valuation nor a Debt Service
Reduction shall be deemed a Bankruptcy Loss hereunder so long as the Master Servicer has
notified the Trustee in writing that the Master Servicer is diligently pursuing any remedies
that may exist in connection with the representations and warranties made regarding the
related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard
to payments due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard insurance policy and
any related escrow payments in respect of such Mortgage Loan are being advanced on a current
basis by the Master Servicer or a Subservicer, in either case without giving effect to any
Debt Service Reduction.

        Book-Entry Certificate:  Any Certificate registered in the name of the Depository or
its nominee, and designated as such in the Preliminary Statement to the Series Supplement.

        Business Day:  Any day other than (i) a Saturday or a Sunday or (ii) a day on which
banking institutions in the State of New York, the State of Michigan, the State of
California or the State of Illinois (and such other state or states in which the Custodial
Account or the Certificate Account are at the time located) are required or authorized by
law or executive order to be closed.
        Buydown Funds:  Any amount contributed by the seller of a Mortgaged Property, the
Company or other source in order to enable the Mortgagor to reduce the payments required to
be made from the Mortgagor's funds in the early years of a Mortgage Loan.  Buydown Funds are
not part of the Trust Fund prior to deposit into the Custodial or Certificate Account.

        Buydown Mortgage Loan:  Any Mortgage Loan as to which a specified amount of interest
is paid out of related Buydown Funds in accordance with a related buydown agreement.

        Calendar Quarter:  A Calendar Quarter shall consist of one of the following time
periods in any given year:  January 1 through March 31, April 1 through June 30, July 1
through September 30, and October 1 through December 31.

        Capitalization Reimbursement Amount: With respect to any Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the
amount of Advances or Servicing Advances that were added to the Stated Principal Balance of
all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan Groups, on the
Mortgage Loans in the related Loan Group,  during the prior calendar month and reimbursed to
the Master Servicer or Subservicer on or prior to such Distribution Date pursuant to Section
3.10(a)(vii), plus the Capitalization Reimbursement Shortfall Amount remaining unreimbursed
from any prior Distribution Date and reimbursed to the Master Servicer or Subservicer on or
prior to such Distribution Date.

        Capitalization Reimbursement Shortfall Amount:  With respect to any Distribution Date
and, with respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan
Group, the amount, if any, by which the amount of Advances or Servicing Advances that were
added to the Stated Principal Balance of all Mortgage Loans (or, if the Mortgage Pool is
comprised of two or more Loan Groups, on the Mortgage Loans in the related Loan Group)
during the preceding calendar month exceeds the amount of principal payments on the Mortgage
Loans included in the Available Distribution Amount (or, if the Mortgage Pool is comprised
of two or more Loan Groups, Available Distribution Amount for the related Loan Group) for
that Distribution Date.

        Cash Liquidation:  As to any defaulted Mortgage Loan other than a Mortgage Loan as to
which an REO Acquisition occurred, a determination by the Master Servicer that it has
received all Insurance Proceeds, Liquidation Proceeds and other payments or cash recoveries
which the Master Servicer reasonably and in good faith expects to be finally recoverable
with respect to such Mortgage Loan.

        Certificate Account Deposit Date:  As to any Distribution Date, the Business Day
prior thereto.

        Certificateholder or Holder:  The Person in whose name a Certificate is registered in
the Certificate Register, and, in respect of any Insured Certificates, the Certificate
Insurer to the extent of Cumulative Insurance Payments, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R Certificate for
purposes hereof and, solely for the purpose of giving any consent or direction pursuant to
this Agreement, any Certificate, other than a Class R Certificate, registered in the name of
the Company, the Master Servicer or any Subservicer or any Affiliate thereof shall be deemed
not to be outstanding and the Percentage Interest or Voting Rights evidenced thereby shall
not be taken into account in determining whether the requisite amount of Percentage
Interests or Voting Rights necessary to effect any such consent or direction has been
obtained.  All references herein to "Holders" or "Certificateholders" shall reflect the
rights of Certificate Owners as they may indirectly exercise such rights through the
Depository and participating members thereof, except as otherwise specified herein;
provided, however, that the Trustee shall be required to recognize as a "Holder" or
"Certificateholder" only the Person in whose name a Certificate is registered in the
Certificate Register.

        Certificate Insurer: As defined in the Series Supplement.

        Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is the
beneficial owner of such Certificate, as reflected on the books of an indirect participating
brokerage firm for which a Depository Participant acts as agent, if any, and otherwise on
the books of a Depository Participant, if any, and otherwise on the books of the Depository.

        Certificate Principal Balance:  With respect to each Certificate (other than any
Interest Only Certificate), on any date of determination, an amount equal to:

         (i)   the Initial Certificate Principal Balance of such Certificate as specified on
               the face thereof, plus

         (ii)  any Subsequent Recoveries added to the Certificate Principal Balance of such
               Certificate pursuant to Section 4.02, plus

        (iii)  in the case of each Accrual Certificate, an amount equal to the aggregate
               Accrued Certificate Interest added to the Certificate Principal Balance
               thereof prior to such date of determination, minus

         (iv)  the sum of (x) the aggregate of all amounts previously distributed with
               respect to such Certificate (or any predecessor Certificate) and applied to
               reduce the Certificate Principal Balance thereof pursuant to Section 4.02(a)
               and (y) the aggregate of all reductions in Certificate Principal Balance
               deemed to have occurred in connection with Realized Losses which were
               previously allocated to such Certificate (or any predecessor Certificate)
               pursuant to Section 4.05;

provided, that the Certificate Principal Balance of each Certificate of the Class of
Subordinate Certificates with the Lowest Priority at any given time shall be further reduced
by an amount equal to the Percentage Interest represented by such Certificate multiplied by
the excess, if any, of (A) the then aggregate Certificate Principal Balance of all Classes
of Certificates then outstanding over (B) the then aggregate Stated Principal Balance of the
Mortgage Loans.

        Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 5.02.

        Class:  Collectively, all of the Certificates bearing the same designation.  The
initial Class A-V Certificates and any Subclass thereof issued pursuant to Section 5.01(c)
shall be a single Class for purposes of this Agreement.

        Class A-P Certificate:  Any one of the Certificates designated as a Class A-P
Certificate.

        Class A-P Collection Shortfall:  With respect to the Cash Liquidation or REO
Disposition of a Discount Mortgage Loan, any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the excess of the
amount described in clause (C)(1) of the definition of Class A-P Principal Distribution
Amount (for the related Loan Group, if applicable) over the amount described in clause
(C)(2) of such definition.

        Class A-P Principal Distribution Amount: With respect to any Distribution Date and,
with respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an
amount equal to the aggregate of:

               (A)    the related Discount Fraction of the principal portion of each Monthly
        Payment on each Discount Mortgage Loan (or, with respect to any Mortgage Pool
        comprised of two or more Loan Groups, each Discount Mortgage Loan in the related Loan
        Group) due during the related Due Period, whether or not received on or prior to the
        related Determination Date, minus the Discount Fraction of the principal portion of
        any related Debt Service Reduction which together with other Bankruptcy Losses
        exceeds the Bankruptcy Amount;

               (B)    the related Discount Fraction of the principal portion of all
        unscheduled collections on each Discount Mortgage Loan (or, with respect to any
        Mortgage Pool comprised of two or more Loan Groups, each Discount Mortgage Loan in
        the related Loan Group) received during the preceding calendar month or, in the case
        of Principal Prepayments in Full, during the related Prepayment Period (other than
        amounts received in connection with a Cash Liquidation or REO Disposition of a
        Discount Mortgage Loan described in clause (C) below), including Principal
        Prepayments in Full, Curtailments, Subsequent Recoveries and repurchases (including
        deemed repurchases under Section 3.07(b)) of such Discount Mortgage Loans (or, in the
        case of a substitution of a Deleted Mortgage Loan, the Discount Fraction of the
        amount of any shortfall deposited in the Custodial Account in connection with such
        substitution);

               (C)    in connection with the Cash Liquidation or REO Disposition of a
        Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of two or
        more Loan Groups, each Discount Mortgage Loan in the related Loan Group) that
        occurred during the preceding calendar month (or was deemed to have occurred during
        such period in accordance with Section 3.07(b)) that did not result in any Excess
        Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
        Losses, an amount equal to the lesser of (1) the applicable Discount Fraction of the
        Stated Principal Balance of such Discount Mortgage Loan immediately prior to such
        Distribution Date and (2) the aggregate amount of the collections on such Mortgage
        Loan to the extent applied as recoveries of principal;

               (D)    any amounts allocable to principal for any previous Distribution Date
        (calculated pursuant to clauses (A) through (C) above) that remain undistributed; and

               (E)    the amount of any Class A-P Collection Shortfalls for such Distribution
        Date and the related Loan Group, if applicable, and the amount of any Class A-P
        Collection Shortfalls (for the related Loan Group, if applicable) remaining unpaid
        for all previous Distribution Dates, but only to the extent of the Eligible Funds for
        such Distribution Date; minus

               (F)    the related Discount Fraction of the portion of the Capitalization
        Reimbursement Amount (for the related Loan Group, if applicable) for such
        Distribution Date, if any, related to each Discount Mortgage Loan (in the related
        Loan Group, if applicable).

        Notwithstanding the foregoing, with respect to any Distribution Date on and after the
Credit Support Depletion Date, the Class A-P Principal Distribution Amount (for a Loan
Group, if applicable) shall equal the excess of (i) the sum of (a) the related Discount
Fraction of the principal portion of each Monthly Payment on each Discount Mortgage Loan (in
the related Loan Group, if applicable) received or advanced prior to the related
Determination Date and not previously distributed minus the Discount Fraction of the
principal portion of any related Debt Service Reduction which together with other Bankruptcy
Losses exceeds the Bankruptcy Amount and (b) the related Discount Fraction of the aggregate
amount of unscheduled collections described in clauses (B) and (C) above over (ii) the
amount calculated pursuant to clause (F) above.

        Class A-V Certificate:  Any one of the Certificates designated as a Class A-V
Certificate, including any Subclass thereof.

        Class B Certificate:  Any one of the Certificates designated as a Class B-1
Certificate, Class B-2 Certificate or Class B-3 Certificate.

        Class M Certificate:  Any one of the Certificates designated as a Class M-1
Certificate, Class M-2 Certificate or Class M-3 Certificate.

        Closing Date:  As defined in the Series Supplement.

        Code:  The Internal Revenue Code of 1986, as amended.

        Combined Collateral LLC:  Combined Collateral LLC, a Delaware limited liability
company.

        Commission:  The Securities and Exchange Commission.

        Compensating Interest:  With respect to any Distribution Date, an amount equal to
Prepayment Interest Shortfalls resulting from Principal Prepayments in Full during the
related Prepayment Period and Curtailments during the prior calendar month and included in
the Available Distribution Amount for such Distribution Date, but not more than the lesser
of (a) one-twelfth of 0.125% of the Stated Principal Balance of the Mortgage Loans
immediately preceding such Distribution Date and (b) the sum of the Servicing Fee and all
income and gain on amounts held in the Custodial Account and the Certificate Account and
payable to the Certificateholders with respect to such Distribution Date; provided that for
purposes of this definition the amount of the Servicing Fee will not be reduced pursuant to
Section 7.02(a) except as may be required pursuant to the last sentence of such Section.

        Compliance With Laws Representation:  The following representation and warranty (or
any representation and warranty that is substantially similar) made by Residential Funding
in Section 4 of Assignment Agreement: "Each Mortgage Loan at the time it was made complied
in all material respects with applicable local, state, and federal laws, including, but not
limited to, all applicable anti-predatory lending laws".

        Cooperative:  A private, cooperative housing corporation which owns or leases land
and all or part of a building or buildings, including apartments, spaces used for commercial
purposes and common areas therein and whose board of directors authorizes, among other
things, the sale of Cooperative Stock.

        Cooperative Apartment:  A dwelling unit in a multi-dwelling building owned or leased
by a Cooperative, which unit the Mortgagor has an exclusive right to occupy pursuant to the
terms of a proprietary lease or occupancy agreement.

        Cooperative Lease:  With respect to a Cooperative Loan, the proprietary lease or
occupancy agreement with respect to the Cooperative Apartment occupied by the Mortgagor and
relating to the related Cooperative Stock, which lease or agreement confers an exclusive
right to the holder of such Cooperative Stock to occupy such apartment.

        Cooperative Loans:  Any of the Mortgage Loans made in respect of a Cooperative
Apartment, evidenced by a Mortgage Note and secured by (i) a Security Agreement, (ii) the
related Cooperative Stock Certificate, (iii) an assignment of the Cooperative Lease, (iv)
financing statements and (v) a stock power (or other similar instrument), and ancillary
thereto, a recognition agreement between the Cooperative and the originator of the
Cooperative Loan, each of which was transferred and assigned to the Trustee pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative Stock:  With respect to a Cooperative Loan, the single outstanding class
of stock, partnership interest or other ownership instrument in the related Cooperative.

        Cooperative Stock Certificate:  With respect to a Cooperative Loan, the stock
certificate or other instrument evidencing the related Cooperative Stock.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Credit Support Depletion Date:  The first Distribution Date on which the Certificate
Principal Balances of the Subordinate Certificates have been reduced to zero.

        Credit Support Pledge Agreement:  The Credit Support Pledge Agreement, dated as of
November 24, 1998, among the Master Servicer, GMAC Mortgage Corporation, Combined Collateral
LLC and The First National Bank of Chicago (now known as Bank One, National Association), as
custodian.

        Cumulative Insurance Payments:  As defined in the Series Supplement.

        Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal
Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained pursuant
to Section 3.07 in the name of a depository institution, as custodian for the holders of the
Certificates, for the holders of certain other interests in mortgage loans serviced or sold
by the Master Servicer and for the Master Servicer, into which the amounts set forth in
Section 3.07 shall be deposited directly.  Any such account or accounts shall be an Eligible
Account.

        Custodial Agreement:  An agreement that may be entered into among the Company, the
Master Servicer, the Trustee and a Custodian pursuant to which the Custodian will hold
certain documents relating to the Mortgage Loans on behalf of the Trustee.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off Date Principal Balance:  As to any Mortgage Loan, the unpaid principal
balance thereof at the Cut-off Date after giving effect to all installments of principal due
on or prior thereto (or due during the month of the Cut-off Date), whether or not received.

        Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent jurisdiction in a
proceeding under the Bankruptcy Code, except such a reduction constituting a Deficient
Valuation or any reduction that results in a permanent forgiveness of principal.

        Deficient Valuation:  With respect to any Mortgage Loan, a valuation by a court of
competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding
indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid
in connection with any scheduled Monthly Payment that constitutes a permanent forgiveness of
principal, which valuation or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any Certificate other than a Book-Entry Certificate.

        Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent:  As used herein, a Mortgage Loan is considered to be: "30 to 59 days" or
"30 or more days" delinquent when a payment due on any scheduled due date remains unpaid as
of the close of business on the last business day immediately prior to the next following
monthly scheduled due date; "60 to 89 days" or "60 or more days" delinquent when a payment
due on any scheduled due date remains unpaid as of the close of business on the last
business day immediately prior to the second following monthly scheduled due date; and so
on. The determination as to whether a Mortgage Loan falls into these categories is made as
of the close of business on the last business day of each month. For example, a Mortgage
Loan with a payment due on July 1 that remained unpaid as of the close of business on July
31 would then be considered to be 30 to 59 days delinquent. Delinquency information as of
the Cut-off Date is determined and prepared as of the close of business on the last business
day immediately prior to the Cut-off Date.

        Depository:  The Depository Trust Company, or any successor Depository hereafter
named.  The nominee of the initial Depository for purposes of registering those Certificates
that are to be Book-Entry Certificates is Cede & Co.  The Depository shall at all times be a
"clearing corporation" as defined in Section 8-102(a)(5) of the Uniform Commercial Code of
the State of New York and a "clearing agency" registered pursuant to the provisions of
Section 17A of the Securities Exchange Act of 1934, as amended.

        Depository Participant:  A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry transfers and
pledges of securities deposited with the Depository.

        Destroyed Mortgage Note:  A Mortgage Note the original of which was permanently lost
or destroyed and has not been replaced.

        Determination Date: As defined in the Series Supplement.

        Discount Fraction:  With respect to each Discount Mortgage Loan, the fraction
expressed as a percentage, the numerator of which is the Discount Net Mortgage Rate minus
the Net Mortgage Rate (or the initial Net Mortgage Rate with respect to any Discount
Mortgage Loans as to which the Mortgage Rate is modified pursuant to 3.07(a)) for such
Mortgage Loan and the denominator of which is the Discount Net Mortgage Rate.  The Discount
Fraction with respect to each Discount Mortgage Loan is set forth as an exhibit attached to
the Series Supplement.

        Discount Mortgage Loan:  Any Mortgage Loan having a Net Mortgage Rate (or the initial
Net Mortgage Rate) of less than the Discount Net Mortgage Rate per annum and any Mortgage
Loan deemed to be a Discount Mortgage Loan pursuant to the definition of Qualified
Substitute Mortgage Loan.

        Discount Net Mortgage Rate:  As defined in the Series Supplement.

        Disqualified Organization:  Any organization defined as a "disqualified organization"
under Section 860E(e)(5) of the Code, and if not otherwise included, any of the following:
(i) the United States, any State or political subdivision thereof, any possession of the
United States, or any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to tax and,
except for the Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization, or any agency
or instrumentality of any of the foregoing, (iii) any organization (other than certain
farmers' cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of the Code on
unrelated business taxable income), (iv) rural electric and telephone cooperatives described
in Section 1381(a)(2)(C) of the Code, (v) any "electing large partnership," as defined in
Section 775(a) of the Code and (vi) any other Person so designated by the Trustee based upon
an Opinion of Counsel that the holding of an Ownership Interest in a Class R Certificate by
such Person may cause the Trust Fund or any Person having an Ownership Interest in any Class
of Certificates (other than such Person) to incur a liability for any federal tax imposed
under the Code that would not otherwise be imposed but for the Transfer of an Ownership
Interest in a Class R Certificate to such Person.  The terms "United States", "State" and
"international organization" shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

        Distribution Date:  The 25th day of any month beginning in the month immediately
following the month of the initial issuance of the Certificates or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day.

        Due Date:  With respect to any Distribution Date and any Mortgage Loan, the day
during the related Due Period on which the Monthly Payment is due.

        Due Period:  With respect to any Distribution Date, the one-month period set forth in
the Series Supplement.

        Eligible Account:  An account that is any of the following: (i) maintained with a
depository institution the debt obligations of which have been rated by each Rating Agency
in its highest rating available, or (ii) an account or accounts in a depository institution
in which such accounts are fully insured to the limits established by the FDIC, provided
that any deposits not so insured shall, to the extent acceptable to each Rating Agency, as
evidenced in writing, be maintained such that (as evidenced by an Opinion of Counsel
delivered to the Trustee and each Rating Agency) the registered Holders of Certificates have
a claim with respect to the funds in such account or a perfected first security interest
against any collateral (which shall be limited to Permitted Investments) securing such funds
that is superior to claims of any other depositors or creditors of the depository
institution with which such account is maintained, or (iii) in the case of the Custodial
Account, a trust account or accounts maintained in the corporate trust department of U.S.
Bank, National Association, or (iv) in the case of the Certificate Account, a trust account
or accounts maintained in the corporate trust division of the Trustee, or (v) an account or
accounts of a depository institution acceptable to each Rating Agency (as evidenced in
writing by each Rating Agency that use of any such account as the Custodial Account or the
Certificate Account will not reduce the rating assigned to any Class of Certificates by such
Rating Agency below the then-current rating assigned to such Certificates).

        Event of Default:  As defined in Section 7.01.

        Excess Bankruptcy Loss:  Any Bankruptcy Loss, or portion thereof, which exceeds the
then applicable Bankruptcy Amount.

        Excess Fraud Loss:  Any Fraud Loss, or portion thereof, which exceeds the then
applicable Fraud Loss Amount.

        Excess Special Hazard Loss:  Any Special Hazard Loss, or portion thereof, that
exceeds the then applicable Special Hazard Amount.

        Excess Subordinate Principal Amount:  With respect to any  Distribution Date on which
the aggregate Certificate Principal Balance of the Class of Subordinate Certificates then
outstanding with the Lowest Priority is to be reduced to zero and on which Realized Losses
are to be allocated to such class or classes, the excess, if any, of (i) the amount that
would otherwise be distributable in respect of principal on such class or classes of
Certificates on such Distribution Date over (ii) the excess, if any, of the aggregate
Certificate Principal Balance of such class or classes of Certificates immediately prior to
such Distribution Date over the aggregate amount of Realized Losses to be allocated to such
classes of Certificates on such Distribution Date as reduced by any amount calculated
pursuant to clause (E) of the definition of Class A-P Principal Distribution Amount. With
respect to any Mortgage Pool that is comprised of two or more Loan Groups, the Excess
Subordinate Principal Amount will be allocated between each Loan Group on a pro rata basis
in accordance with the amount of Realized Losses attributable to each Loan Group and
allocated to the Certificates on such Distribution Date.

        Exchange Act:  The Securities and Exchange Act of 1934, as amended.

        Extraordinary Events:  Any of the following conditions with respect to a Mortgaged
Property (or, with respect to a Cooperative Loan, the Cooperative Apartment) or Mortgage
Loan causing or resulting in a loss which causes the liquidation of such Mortgage Loan:

(a)     losses that are of the type that would be covered by the fidelity bond and the errors
        and omissions insurance policy required to be maintained pursuant to Section 3.12(b)
        but are in excess of the coverage maintained thereunder;

(b)     nuclear reaction or nuclear radiation or radioactive contamination, all whether
        controlled or uncontrolled, and whether such loss be direct or indirect, proximate or
        remote or be in whole or in part caused by, contributed to or aggravated by a peril
        covered by the definition of the term "Special Hazard Loss";

(c)     hostile or warlike action in time of peace or war, including action in hindering,
        combating or defending against an actual, impending or expected attack:

1.      by any government or sovereign power, de jure or de facto, or by any authority
               maintaining or using military, naval or air forces; or

2.      by military, naval or air forces; or

3.      by an agent of any such government, power, authority or forces;

(d)     any weapon of war employing atomic fission or radioactive force whether in time of
        peace or war; or

(e)     insurrection, rebellion, revolution, civil war, usurped power or action taken by
        governmental authority in hindering, combating or defending against such an
        occurrence, seizure or destruction under quarantine or customs regulations,
        confiscation by order of any government or public authority; or risks of contraband
        or illegal transportation or trade.

        Extraordinary Losses:  Any loss incurred on a Mortgage Loan caused by or resulting
from an Extraordinary Event.

        Fannie Mae:  Federal National Mortgage Association, a federally chartered and
privately owned corporation organized and existing under the Federal National Mortgage
Association Charter Act, or any successor thereto.

        FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

        Final Distribution Date:  The Distribution Date on which the final distribution in
respect of the Certificates will be made pursuant to Section 9.01, which Final Distribution
Date shall in no event be later than the end of the 90-day liquidation period described in
Section 9.02.

        Fitch:  Fitch Ratings or its successor in interest.

        Foreclosure Profits:  As to any Distribution Date or related Determination Date and
any Mortgage Loan, the excess, if any, of Liquidation Proceeds, Insurance Proceeds and REO
Proceeds (net of all amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of each Mortgage Loan or REO Property for which a Cash Liquidation or REO
Disposition occurred in the related Prepayment Period over the sum of the unpaid principal
balance of such Mortgage Loan or REO Property (determined, in the case of an REO
Disposition, in accordance with Section 3.14) plus accrued and unpaid interest at the
Mortgage Rate on such unpaid principal balance from the Due Date to which interest was last
paid by the Mortgagor to the first day of the month following the month in which such Cash
Liquidation or REO Disposition occurred.

        Form 10-K Certification:  As defined in Section 4.03(e).

        Fraud Losses:  Realized Losses on Mortgage Loans as to which there was fraud in the
origination of such Mortgage Loan.

        Freddie Mac:  Federal Home Loan Mortgage Corporation, a corporate instrumentality of
the United States created and existing under Title III of the Emergency Home Finance Act of
1970, as amended, or any successor thereto.

        Highest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than zero, with
the earliest priority for payments pursuant to Section 4.02(a), in the following order:
Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates.

        Independent:  When used with respect to any specified Person, means such a Person who
(i) is in fact independent of the Company, the Master Servicer and the Trustee, or any
Affiliate thereof, (ii) does not have any direct financial interest or any material indirect
financial interest in the Company, the Master Servicer or the Trustee or in an Affiliate
thereof, and (iii) is not connected with the Company, the Master Servicer or the Trustee as
an officer, employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

        Initial Certificate Principal Balance:  With respect to each Class of Certificates,
the Certificate Principal Balance of such Class of Certificates as of the Cut-off Date, as
set forth in the Series Supplement.

        Initial Monthly Payment Fund: An amount representing scheduled principal amortization
and interest at the Net Mortgage Rate for the Due Date in the first Due Period commencing
subsequent to the Cut-off Date for those Mortgage Loans for which the Trustee will not be
entitled to receive such payment, and as more specifically defined in the Series Supplement.

        Initial Notional Amount:  With respect to any Class or Subclass of Interest Only
Certificates, the amount initially used as the principal basis for the calculation of any
interest payment amount, as more specifically defined in the Series Supplement.

        Initial Subordinate Class Percentage: As defined in the Series Supplement.

        Insurance Proceeds:  Proceeds paid in respect of the Mortgage Loans pursuant to any
Primary Insurance Policy or any other related insurance policy covering a Mortgage Loan
(excluding any Certificate Policy (as defined in the Series Supplement)), to the extent such
proceeds are payable to the mortgagee under the Mortgage, any Subservicer, the Master
Servicer or the Trustee and are not applied to the restoration of the related Mortgaged
Property (or, with respect to a Cooperative Loan, the related Cooperative Apartment) or
released to the Mortgagor in accordance with the procedures that the Master Servicer would
follow in servicing mortgage loans held for its own account.

        Insurer:  Any named insurer under any Primary Insurance Policy or any successor
thereto or the named insurer in any replacement policy.

        Interest Accrual Period: As defined in the Series Supplement.

        Interest Only Certificates:  A Class or Subclass of Certificates not entitled to
payments of principal, and designated as such in the Series Supplement. The Interest Only
Certificates will have no Certificate Principal Balance.

        Interim Certification:  As defined in Section 2.02.

        International Borrower:  In connection with any Mortgage Loan, a borrower who is (a)
a United States citizen employed in a foreign country, (b) a non-permanent resident alien
employed in the United States or (c) a citizen of a country other than the United States
with income derived from sources outside the United States.

        Junior Certificateholder: The Holder of not less than 95% of the Percentage Interests
of the Junior Class of Certificates.

        Junior Class of Certificates: The Class of Subordinate Certificates outstanding as of
the date of the repurchase of a Mortgage Loan pursuant to Section 4.07 herein that has the
Lowest Priority.

        Late Collections:  With respect to any Mortgage Loan, all amounts received during any
Due Period, whether as late payments of Monthly Payments or as Insurance Proceeds,
Liquidation Proceeds or otherwise, which represent late payments or collections of Monthly
Payments due but delinquent for a previous Due Period and not previously recovered.

        Liquidation Proceeds:  Amounts (other than Insurance Proceeds) received by the Master
Servicer in connection with the taking of an entire Mortgaged Property by exercise of the
power of eminent domain or condemnation or in connection with the liquidation of a defaulted
Mortgage Loan through trustee's sale, foreclosure sale or otherwise, other than REO Proceeds.

        Loan Group:  Any group of Mortgage  Loans  designated  as a separate loan group in the
Series  Supplement.  The  Certificates  relating to each Loan Group will be  designated in the
Series Supplement.

        Loan-to-Value Ratio:  As of any date, the fraction, expressed as a percentage, the
numerator of which is the current principal balance of the related Mortgage Loan at the date
of determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.

        Lower Priority:  As of any date of determination and any Class of Subordinate
Certificates, any other Class of Subordinate Certificates then outstanding with a later
priority for payments pursuant to Section 4.02 (a).

        Lowest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than zero, with
the latest priority for payments pursuant to Section 4.02(a), in the following order: Class
B-3, Class B-2, Class B-1, Class M-3, Class M-2 and Class M-1 Certificates.

        Maturity Date: The latest possible maturity date, solely for purposes of Section
1.860G-1(a)(4)(iii) of the Treasury regulations, by which the Certificate Principal Balance
of each Class of Certificates (other than the Interest Only Certificates which have no
Certificate Principal Balance) and each Uncertificated REMIC Regular Interest would be
reduced to zero, as designated in the Series Supplement.

        MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized and
existing under the laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The system of recording transfers of Mortgages electronically
maintained by MERS.

        MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on
the MERS(R)System.

        MLCC:  Merrill Lynch Credit Corporation, or its successor in interest.

        Modified Mortgage Loan:  Any Mortgage Loan that has been the subject of a Servicing
Modification.

        Modified Net Mortgage Rate:  As to any Mortgage Loan that is the subject of a
Servicing Modification, the Net Mortgage Rate minus the rate per annum by which the Mortgage
Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any Mortgage Loan, MERS acting as the mortgagee of such
Mortgage Loan, solely as nominee for the originator of such Mortgage Loan and its successors
and assigns, at the origination thereof.

        Monthly Payment:  With respect to any Mortgage Loan (including any REO Property) and
any Due Date, the payment of principal and interest due thereon in accordance with the
amortization schedule at the time applicable thereto (after adjustment, if any, for
Curtailments and for Deficient Valuations occurring prior to such Due Date but before any
adjustment to such amortization schedule by reason of any bankruptcy, other than a Deficient
Valuation, or similar proceeding or any moratorium or similar waiver or grace period and
before any Servicing Modification that constitutes a reduction of the interest rate on such
Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With respect to each Mortgage Note related to a Mortgage Loan which is not
a Cooperative Loan, the mortgage, deed of trust or other comparable instrument creating a
first lien on an estate in fee simple or leasehold interest in real property securing a
Mortgage Note.

        Mortgage File:  The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan and any additional documents required to be added to the Mortgage
File pursuant to this Agreement.

        Mortgage Loans:  Such of the mortgage loans transferred and assigned to the Trustee
pursuant to Section 2.01 as from time to time are held or deemed to be held as a part of the
Trust Fund, the Mortgage Loans originally so held being identified in the initial Mortgage
Loan Schedule, and Qualified Substitute Mortgage Loans held or deemed held as part of the
Trust Fund including, without limitation, (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate, Cooperative Lease and Mortgage File and all rights appertaining thereto,
and (ii) with respect to each Mortgage Loan other than a Cooperative Loan, each related
Mortgage Note, Mortgage and Mortgage File and all rights appertaining thereto.

        Mortgage Loan Schedule:  As defined in the Series Supplement.

        Mortgage Note:  The originally executed note or other evidence of indebtedness
evidencing the indebtedness of a Mortgagor under a Mortgage Loan, together with any
modification thereto.

        Mortgage Pool:  The pool of mortgage loans, including all Loan Groups, if any,
consisting of the Mortgage Loans.

        Mortgage Rate:  As to any Mortgage Loan, the interest rate borne by the related
Mortgage Note, or any modification thereto other than a Servicing Modification.

        Mortgaged Property:  The underlying real property securing a Mortgage Loan or, with
respect to a Cooperative Loan, the related Cooperative Lease and Cooperative Stock.

        Mortgagor:  The obligor on a Mortgage Note.

        Net Mortgage Rate:  As to each Mortgage Loan, a per annum rate of interest equal to
the Adjusted Mortgage Rate less the per annum rate at which the Servicing Fee is calculated.

        Non-Discount Mortgage Loan:  A Mortgage Loan that is not a Discount Mortgage Loan.

        Non-Primary Residence Loans:  The Mortgage Loans designated as secured by second or
vacation residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable Advance:  Any Advance previously made or proposed to be made by the
Master Servicer or Subservicer in respect of a Mortgage Loan (other than a Deleted Mortgage
Loan) which, in the good faith judgment of the Master Servicer, will not, or, in the case of
a proposed Advance, would not, be ultimately recoverable by the Master Servicer from related
Late Collections, Insurance Proceeds, Liquidation Proceeds, REO Proceeds or amounts
reimbursable to the Master Servicer pursuant to Section 4.02(a) hereof. To the extent that
any Mortgagor is not obligated under the related Mortgage documents to pay or reimburse any
portion of any Servicing Advances that are outstanding with respect to the related Mortgage
Loan as a result of a modification of such Mortgage Loan by the Master Servicer, which
forgives amounts which the Master Servicer or Subservicer had previously advanced, and the
Master Servicer determines that no other source of payment or reimbursement for such
advances is available to it, such Servicing Advances shall be deemed to be Nonrecoverable
Advances.  The determination by the Master Servicer that it has made a Nonrecoverable
Advance or that any proposed Advance  would constitute a Nonrecoverable Advance, shall be
evidenced by an Officers' Certificate delivered to the Company, the Trustee and any
Certificate Insurer.

        Nonsubserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference
thereto, is not subject to a Subservicing Agreement.

        Notional Amount: With respect to any Class or Subclass of Interest Only Certificates,
an amount used as the principal basis for the calculation of any interest payment amount, as
more specifically defined in the Series Supplement.

        Officers' Certificate:  A certificate signed by the Chairman of the Board, the
President or a Vice President or Assistant Vice President, or a Director or Managing
Director, and by the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of the Company or the Master Servicer, as the case may be, and
delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel:  A written opinion of counsel acceptable to the Trustee and the
Master Servicer, who may be counsel for the Company or the Master Servicer, provided that
any opinion of counsel (i) referred to in the definition of "Disqualified Organization" or
(ii) relating to the qualification of any REMIC formed under the Series Supplement or
compliance with the REMIC Provisions must, unless otherwise specified, be an opinion of
Independent counsel.

        Outstanding Mortgage Loan:  As to any Due Date, a Mortgage Loan (including an REO
Property) which was not the subject of a Principal Prepayment in Full, Cash Liquidation or
REO Disposition and which was not purchased, deleted or substituted for prior to such Due
Date pursuant to Section 2.02, 2.03, 2.04 or 4.07.

        Ownership Interest:  As to any Certificate, any ownership or security interest in
such Certificate, including any interest in such Certificate as the Holder thereof and any
other interest therein, whether direct or indirect, legal or beneficial, as owner or as
pledgee.

        Pass-Through Rate:  As defined in the Series Supplement.

        Paying Agent:  The Trustee or any successor Paying Agent appointed by the Trustee.

        Percentage Interest:  With respect to any Certificate (other than a Class R
Certificate), the undivided percentage ownership interest in the related Class evidenced by
such Certificate, which percentage ownership interest shall be equal to the Initial
Certificate Principal Balance thereof or Initial Notional Amount (in the case of any
Interest Only Certificate) thereof divided by the aggregate Initial Certificate Principal
Balance or the aggregate of the Initial Notional Amounts, as applicable, of all the
Certificates of the same Class.  With respect to a Class R Certificate, the interest in
distributions to be made with respect to such Class evidenced thereby, expressed as a
percentage, as stated on the face of each such Certificate.

        Permitted Investments:  One or more of the following:

(i)     obligations of or guaranteed as to timely payment of principal and interest by the
        United States or any agency or instrumentality thereof when such obligations are
        backed by the full faith and credit of the United States;

(ii)    repurchase agreements on obligations specified in clause (i) maturing not more than
        one month from the date of acquisition thereof, provided that the unsecured
        short-term debt obligations of the party agreeing to repurchase such obligations are
        at the time rated by each Rating Agency in its highest short-term rating available;

(iii)   federal funds, certificates of deposit, demand deposits, time deposits and bankers'
        acceptances (which shall each have an original maturity of not more than 90 days and,
        in the case of bankers' acceptances, shall in no event have an original maturity of
        more than 365 days or a remaining maturity of more than 30 days) denominated in
        United States dollars of any U.S. depository institution or trust company
        incorporated under the laws of the United States or any state thereof or of any
        domestic branch of a foreign depository institution or trust company; provided that
        the debt obligations of such depository institution or trust company at the date of
        acquisition thereof have been rated by each Rating Agency in its highest short-term
        rating available; and, provided further that, if the original maturity of such
        short-term obligations of a domestic branch of a foreign depository institution or
        trust company shall exceed 30 days, the short-term rating of such institution shall
        be A-1+ in the case of Standard & Poor's if Standard & Poor's is a Rating Agency;

(iv)    commercial paper and demand notes (having original maturities of not more than 365
        days) of any corporation incorporated under the laws of the United States or any
        state thereof which on the date of acquisition has been rated by each Rating Agency
        in its highest short-term rating available; provided that such commercial paper shall
        have a remaining maturity of not more than 30 days;

(v)     any mutual fund, money market fund, common trust fund or other pooled investment
        vehicle, the assets of which are limited to instruments that otherwise would
        constitute Permitted Investments hereunder and have been rated by each Rating Agency
        in its highest short-term rating available (in the case of Standard & Poor's such
        rating shall be either AAAm or AAAm-G), including any such fund that is managed by
        the Trustee or any affiliate of the Trustee or for which the Trustee or any of its
        affiliates acts as an adviser; and

(vi)    other obligations or securities that are acceptable to each Rating Agency as a
        Permitted Investment hereunder and will not reduce the rating assigned to any Class
        of Certificates by such Rating Agency (without giving effect to any Certificate
        Policy (as defined in the Series Supplement) in the case of Insured Certificates (as
        defined in the Series Supplement) below the lower of the then-current rating assigned
        to such Certificates by such Rating Agency, as evidenced in writing;

provided, however, no instrument shall be a Permitted Investment if it represents, either
(1) the right to receive only interest payments with respect to the underlying debt
instrument or (2) the right to receive both principal and interest payments derived from
obligations underlying such instrument and the principal and interest payments with respect
to such instrument provide a yield to maturity greater than 120% of the yield to maturity at
par of such underlying obligations.  References herein to the highest rating available on
unsecured long-term debt shall mean AAA in the case of Standard & Poor's and Fitch and Aaa
in the case of Moody's, and for purposes of this Agreement, any references herein to the
highest rating available on unsecured commercial paper and short-term debt obligations shall
mean the following: A-1 in the case of Standard & Poor's, P-1 in the case of Moody's and F-1
in the case of Fitch; provided, however, that any Permitted Investment that is a short-term
debt obligation rated A-1 by Standard & Poor's must satisfy the following additional
conditions: (i) the total amount of debt from A-1 issuers must be limited to the investment
of monthly principal and interest payments (assuming fully amortizing collateral); (ii) the
total amount of A-1 investments must not represent more than 20% of the aggregate
outstanding Certificate Principal Balance of the Certificates and each investment must not
mature beyond 30 days; (iii) the terms of the debt must have a predetermined fixed dollar
amount of principal due at maturity that cannot vary; and (iv) if the investments may be
liquidated prior to their maturity or are being relied on to meet a certain yield, interest
must be tied to a single interest rate index plus a single fixed spread (if any) and must
move proportionately with that index.

        Permitted Transferee:  Any Transferee of a Class R Certificate, other than a
Disqualified Organization or Non-United States Person.

        Person:  Any individual, corporation, limited liability company, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or government
or any agency or political subdivision thereof.

        Pledged Amount: With respect to any Pledged Asset Loan, the amount of money remitted
to Combined Collateral LLC, at the direction of or for the benefit of the related Mortgagor.

        Pledged Asset Loan:  Any Mortgage Loan supported by Pledged Assets or such other
collateral, other than the related Mortgaged Property, set forth in the Series Supplement.

        Pledged Assets:  With respect to any Mortgage Loan, all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts and other investment
property and other property of whatever kind or description pledged by Combined Collateral
LLC as security in respect of any Realized Losses in connection with such Mortgage Loan up
to the Pledged Amount for such Mortgage Loan, and any related collateral, or such other
collateral as may be set forth in the Series Supplement.

        Pledged Asset Mortgage Servicing Agreement: The Pledged Asset Mortgage Servicing
Agreement, dated as of February 28, 1996 between MLCC and the Master Servicer.

        Pooling and Servicing Agreement or Agreement:  With respect to any Series, this
Standard Terms together with the related Series Supplement.
        Pool Stated Principal Balance:  As to any Distribution Date, the aggregate of the
Stated Principal Balances of each Mortgage Loan.

        Pool Strip Rate:   With respect to each Mortgage Loan, a per annum rate equal to the
excess of (a) the Net Mortgage Rate of such Mortgage Loan over (b) the Discount Net Mortgage
Rate (but not less than 0.00%) per annum.

        Prepayment Distribution Trigger:  With respect to any Distribution Date and any Class
of Subordinate Certificates (other than the Class M-1 Certificates), a test that shall be
satisfied if the fraction (expressed as a percentage) equal to the sum of the Certificate
Principal Balances of such Class and each Class of Subordinate Certificates with a Lower
Priority than such Class immediately prior to such Distribution Date divided by the
aggregate Stated Principal Balance of all of the Mortgage Loans (or related REO Properties)
immediately prior to such Distribution Date is greater than or equal to the sum of the
related Initial Subordinate Class Percentages of such Classes of Subordinate Certificates.

        Prepayment Interest Shortfall:  As to any Distribution Date and any Mortgage Loan
(other than a Mortgage Loan relating to an REO Property) that was the subject of (a) a
Principal Prepayment in Full during the portion of the related Prepayment Period that falls
during the prior calendar month, an amount equal to the excess of one month's interest at
the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the Stated Principal Balance of such Mortgage Loan over the amount of interest
(adjusted to the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan)) paid by the Mortgagor for such month to the date of such Principal
Prepayment in Full or (b) a Curtailment during the prior calendar month, an amount equal to
one month's interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period:  As to any Distribution Date and Principal Prepayment in Full, the
period commencing on the 16th day of the month prior to the month in which that Distribution
Date occurs and ending on the 15th day of the month in which such Distribution Date occurs.

        Primary Insurance Policy:  Each primary policy of mortgage guaranty insurance or any
replacement policy therefor referred to in Section 2.03(b)(iv) and (v).

        Principal Only Certificates:  A Class of Certificates not entitled to payments of
interest, and more specifically designated as such in the Series Supplement.

        Principal Prepayment:  Any payment of principal or other recovery on a Mortgage Loan,
including a recovery that takes the form of Liquidation Proceeds or Insurance Proceeds,
which is received in advance of its scheduled Due Date and is not accompanied by an amount
as to interest representing scheduled interest on such payment due on any date or dates in
any month or months subsequent to the month of prepayment.

        Principal Prepayment in Full:  Any Principal Prepayment of the entire principal
balance of a Mortgage Loan that is made by the Mortgagor.

        Program Guide:  Collectively, the Client Guide and the Servicer Guide for Residential
Funding's Expanded Criteria Mortgage Program.

        Purchase Price:  With respect to any Mortgage Loan (or REO Property) required to be
or otherwise purchased on any date pursuant to Section 2.02, 2.03, 2.04 or 4.07, an amount
equal to the sum of (i) 100% of the Stated Principal Balance thereof plus the principal
portion of any related unreimbursed Advances and (ii) unpaid accrued interest at the
Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the
Servicing Fee is calculated in the case of a Modified Mortgage Loan) (or at the Net Mortgage
Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) in the case of
a purchase made by the Master Servicer) on the Stated Principal Balance thereof to the Due
Date in the Due Period related to the Distribution Date occurring in the month following the
month of purchase from the Due Date to which interest was last paid by the Mortgagor.

        Qualified Substitute Mortgage Loan:  A Mortgage Loan substituted by Residential
Funding or the Company for a Deleted Mortgage Loan which must, on the date of such
substitution, as confirmed in an Officers' Certificate delivered to the Trustee, with a copy
to the Custodian,

        (i)    have an outstanding principal balance, after deduction of the principal
               portion of the monthly payment due in the month of substitution (or in the
               case of a substitution of more than one Mortgage Loan for a Deleted Mortgage
               Loan, an aggregate outstanding principal balance, after such deduction), not
               in excess of the Stated Principal Balance of the Deleted Mortgage Loan (the
               amount of any shortfall to be deposited by Residential Funding in the
               Custodial Account in the month of substitution);

        (ii)   have a Mortgage Rate and a Net Mortgage Rate no lower than and not more than
               1% per annum higher than the Mortgage Rate and Net Mortgage Rate,
               respectively, of the Deleted Mortgage Loan as of the date of substitution;

        (iii)  have a Loan-to-Value Ratio at the time of substitution no higher than that of
               the Deleted Mortgage Loan at the time of substitution;

        (iv)   have a remaining term to stated maturity not greater than (and not more than
               one year less than) that of the Deleted Mortgage Loan;

        (v)    comply with each representation and warranty set forth in Sections 2.03 and
               2.04 hereof and Section 4 of the Assignment Agreement; and

        (vi)   have a Pool Strip Rate equal to or greater than that of the Deleted Mortgage
               Loan.

Notwithstanding any other provisions herein, (x) with respect to any Qualified Substitute
Mortgage Loan substituted for a Deleted Mortgage Loan which was a Discount Mortgage Loan,
such Qualified Substitute Mortgage Loan shall be deemed to be a Discount Mortgage Loan and
to have a Discount Fraction equal to the Discount Fraction of the Deleted Mortgage Loan and
(y) in the event that the "Pool Strip Rate" of any Qualified Substitute Mortgage Loan as
calculated pursuant to the definition of "Pool Strip Rate" is greater than the Pool Strip
Rate of the related Deleted Mortgage Loan

        (i)    the Pool Strip Rate of such Qualified Substitute Mortgage Loan shall be equal
               to the Pool Strip Rate of the related Deleted Mortgage Loan for purposes of
               calculating the Pass-Through Rate on the Class A-V Certificates and

        (ii)   the excess of the Pool Strip Rate on such Qualified Substitute Mortgage Loan
               as calculated pursuant to the definition of "Pool Strip Rate" over the Pool
               Strip Rate on the related Deleted Mortgage Loan shall be payable to the Class
               R Certificates pursuant to Section 4.02 hereof.

        Rating Agency:  Each of the statistical credit rating agencies specified in the
Preliminary Statement of the Series Supplement.  If any agency or a successor is no longer
in existence, "Rating Agency" shall be such statistical credit rating agency, or other
comparable Person, designated by the Company, notice of which designation shall be given to
the Trustee and the Master Servicer.

        Realized Loss:  With respect to each Mortgage Loan (or REO Property):

        (a)    as to which a Cash Liquidation or REO Disposition has occurred, an amount (not
               less than zero) equal to (i) the Stated Principal Balance of the Mortgage Loan
               (or REO Property) as of the date of Cash Liquidation or REO Disposition, plus
               (ii) interest (and REO Imputed Interest, if any) at the Net Mortgage Rate from
               the Due Date as to which interest was last paid or advanced to
               Certificateholders up to the Due Date in the Due Period related to the
               Distribution Date on which such Realized Loss will be allocated pursuant to
               Section 4.05 on the Stated Principal Balance of such Mortgage Loan (or REO
               Property) outstanding during each Due Period that such interest was not paid
               or advanced, minus (iii) the proceeds, if any, received during the month in
               which such Cash Liquidation (or REO Disposition) occurred, to the extent
               applied as recoveries of interest at the Net Mortgage Rate and to principal of
               the Mortgage Loan, net of the portion thereof reimbursable to the Master
               Servicer or any Subservicer with respect to related Advances, Servicing
               Advances or other expenses as to which the Master Servicer or Subservicer is
               entitled to reimbursement thereunder but which have not been previously
               reimbursed,

        (b)    which is the subject of a Servicing Modification, (i) (1)  the amount by which
               the interest portion of a Monthly Payment or the principal balance of such
               Mortgage Loan was reduced or (2) the sum of any other amounts owing under the
               Mortgage Loan that were forgiven and that constitute Servicing Advances that
               are reimbursable to the Master Servicer or a Subservicer, and (ii) any such
               amount with respect to a Monthly Payment that was or would have been due in
               the month immediately following the month in which a Principal Prepayment or
               the Purchase Price of such Mortgage Loan is received or is deemed to have been
               received,

        (c)    which has become the subject of a Deficient Valuation, the difference between
               the principal balance of the Mortgage Loan outstanding immediately prior to
               such Deficient Valuation and the principal balance of the Mortgage Loan as
               reduced by the Deficient Valuation, or

        (d)    which has become the object of a Debt Service Reduction, the amount of such
               Debt Service Reduction.

Notwithstanding the above, neither a Deficient Valuation nor a Debt Service Reduction shall
be deemed a Realized Loss hereunder so long as the Master Servicer has notified the Trustee
in writing that the Master Servicer is diligently pursuing any remedies that may exist in
connection with the representations and warranties made regarding the related Mortgage Loan
and either (A) the related Mortgage Loan is not in default with regard to payments due
thereunder or (B) delinquent payments of principal and interest under the related Mortgage
Loan and any premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current basis by
the Master Servicer or a Subservicer, in either case without giving effect to any Debt
Service Reduction.

To the extent the Master Servicer receives Subsequent Recoveries with respect to any
Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be
reduced to the extent such recoveries are applied to reduce the Certificate Principal
Balance of any Class of Certificates on any Distribution Date.

        Record Date:  With respect to each Distribution Date, the close of business on the
last Business Day of the month next preceding the month in which the related Distribution
Date occurs.

        Regular Certificate:  Any of the Certificates other than a Class R Certificate.

        Regulation AB:  Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.
ss.ss.229.1100-229.1123, as such may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
1,531 (January 7, 2005)) or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time.

        Reimbursement Amounts: As defined in Section 3.22.

        REMIC:  A "real estate mortgage investment conduit" within the meaning of Section
860D of the Code.

        REMIC Administrator:  Residential Funding Corporation.  If Residential Funding
Corporation is found by a court of competent jurisdiction to no longer be able to fulfill
its obligations as REMIC Administrator under this Agreement the Master Servicer or Trustee
acting as Master Servicer shall appoint a successor REMIC Administrator, subject to
assumption of the REMIC Administrator obligations under this Agreement.

        REMIC Provisions:  Provisions of the federal income tax law relating to real estate
mortgage investment conduits, which appear at Sections 860A through 860G of Subchapter M of
Chapter 1 of the Code, and related provisions, and temporary and final regulations (or, to
the extent not inconsistent with such temporary or final regulations, proposed regulations)
and published rulings, notices and announcements promulgated thereunder, as the foregoing
may be in effect from time to time.

        REO Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section 3.14.
        REO Disposition:  As to any REO Property, a determination by the Master Servicer that
it has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and other
payments and recoveries (including proceeds of a final sale) which the Master Servicer
expects to be finally recoverable from the sale or other disposition of the REO Property.

        REO Imputed Interest:  As to any REO Property, for any period, an amount equivalent
to interest (at the Net Mortgage Rate that would have been applicable to the related
Mortgage Loan had it been outstanding) on the unpaid principal balance of the Mortgage Loan
as of the date of acquisition thereof for such period.

        REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property
(including, without limitation, proceeds from the rental of the related Mortgaged Property
or, with respect to a Cooperative Loan, the related Cooperative Apartment) which proceeds
are required to be deposited into the Custodial Account only upon the related REO
Disposition.

        REO Property:  A Mortgaged Property acquired by the Master Servicer through
foreclosure or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable Modified Mortgage Loan:  Any Mortgage Loan that (i) has been subject to an
interest rate reduction, (ii) has been subject to a term extension or (iii) has had amounts
owing on such Mortgage Loan capitalized by adding such amount to the Stated Principal
Balance of such Mortgage Loan; provided, however, that a Mortgage Loan modified in
accordance with clause (i) above for a temporary period shall not be a Reportable Modified
Mortgage Loan if such Mortgage Loan has not been delinquent in payments of principal and
interest for six months since the date of such modification if that interest rate reduction
is not made permanent thereafter.

        Request for Release:  A request for release, the forms of which are attached as
Exhibit F hereto, or an electronic request in a form acceptable to the Custodian.

        Required Insurance Policy:  With respect to any Mortgage Loan, any insurance policy
which is required to be maintained from time to time under this Agreement, the Program Guide
or the related Subservicing Agreement in respect of such Mortgage Loan.

        Required Surety Payment:  With respect to any Additional Collateral Loan that becomes
a Liquidated Mortgage Loan, the lesser of (i) the principal portion of the Realized Loss
with respect to such Mortgage Loan and (ii) the excess, if any, of (a) the amount of
Additional Collateral required at origination with respect to such Mortgage Loan over (b)
the net proceeds realized by the Subservicer from the related Additional Collateral.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation, in its
capacity as seller of the Mortgage Loans to the Company and any successor thereto.

        Responsible Officer:  When used with respect to the Trustee, any officer of the
Corporate Trust Department of the Trustee, including any Senior Vice President, any Vice
President, any Assistant Vice President, any Assistant Secretary, any Trust Officer or
Assistant Trust Officer with particular responsibility for this transaction, or any other
officer of the Trustee customarily performing functions similar to those performed by any of
the above designated officers to whom, with respect to a particular matter, such matter is
referred.

        Retail Certificates:  A Senior Certificate, if any, offered in smaller minimum
denominations than other Senior Certificates, and designated as such in the Series
Supplement.

        Schedule of Discount Fractions:  The schedule setting forth the Discount Fractions
with respect to the Discount Mortgage Loans, attached as an exhibit to the Series Supplement.

        Securitization Transaction:  Any transaction involving a sale or other transfer of
mortgage loans directly or indirectly to an issuing entity in connection with an issuance of
publicly offered or privately placed, rated or unrated mortgage-backed securities.

        Security Agreement:  With respect to a Cooperative Loan, the agreement creating a
security interest in favor of the originator in the related Cooperative Stock.

        Seller:  As to any Mortgage Loan, a Person, including any Subservicer, that executed
a Seller's Agreement applicable to such Mortgage Loan.

        Seller's  Agreement:  An  agreement  for the  origination  and sale of Mortgage  Loans
generally in the form of the Seller  Contract  referred to or contained in the Program  Guide,
or in such other  form as has been  approved  by the Master  Servicer  and the  Company,  each
containing   representations  and  warranties  in  respect  of  one  or  more  Mortgage  Loans
consistent in all material respects with those set forth in the Program Guide.

        Senior  Accelerated  Distribution  Percentage:  With respect to any Distribution  Date
occurring on or prior to the 60th  Distribution  Date and,  with respect to any Mortgage  Pool
comprised  of  two  or  more  Loan  Groups,   any  Loan  Group,  100%.  With  respect  to  any
Distribution Date thereafter and any such Loan Group, if applicable, as follows:

(i)     for any  Distribution  Date  after the 60th  Distribution  Date but on or prior to the
        72nd Distribution  Date, the related Senior Percentage for such Distribution Date plus
        70% of the related Subordinate Percentage for such Distribution Date;

(ii)    for any  Distribution  Date  after the 72nd  Distribution  Date but on or prior to the
        84th Distribution  Date, the related Senior Percentage for such Distribution Date plus
        60% of the related Subordinate Percentage for such Distribution Date;

(iii)   for any  Distribution  Date  after the 84th  Distribution  Date but on or prior to the
        96th Distribution  Date, the related Senior Percentage for such Distribution Date plus
        40% of the related Subordinate Percentage for such Distribution Date;

(iv)    for any  Distribution  Date  after the 96th  Distribution  Date but on or prior to the
        108th  Distribution  Date, the related Senior  Percentage for such  Distribution  Date
        plus 20% of the related Subordinate Percentage for such Distribution Date; and

(v)     for any Distribution  Date  thereafter,  the Senior  Percentage for such  Distribution
        Date;

provided, however,

        (i) that any scheduled reduction to the Senior Accelerated Distribution Percentage
described above shall not occur as of any Distribution Date unless either

               (a)(1)(X) the outstanding principal balance of the Mortgage Loans delinquent
        60 days or more (including Mortgage Loans which are in foreclosure, have been
        foreclosed or otherwise liquidated, or with respect to which the Mortgagor is in
        bankruptcy and any REO Property) averaged over the last six months, as a percentage
        of the aggregate outstanding Certificate Principal Balance of the Subordinate
        Certificates, is less than 50% or (Y) the outstanding principal balance of Mortgage
        Loans delinquent 60 days or more (including Mortgage Loans which are in foreclosure,
        have been foreclosed or otherwise liquidated, or with respect to which the Mortgagor
        is in bankruptcy and any REO Property) averaged over the last six months, as a
        percentage of the aggregate outstanding principal balance of all Mortgage Loans
        averaged over the last six months, does not exceed 2% and (2) Realized Losses on the
        Mortgage Loans to date for such Distribution Date if occurring during the sixth,
        seventh, eighth, ninth or tenth year (or any year thereafter) after the Closing Date
        are less than 30%, 35%, 40%, 45% or 50%, respectively, of the sum of the Initial
        Certificate Principal Balances of the Subordinate Certificates or

                (b)(1) the outstanding principal balance of Mortgage Loans delinquent 60 days
        or more (including Mortgage Loans which are in foreclosure, have been foreclosed or
        otherwise liquidated, or with respect to which the Mortgagor is in bankruptcy and any
        REO Property) averaged over the last six months, as a percentage of the aggregate
        outstanding principal balance of all Mortgage Loans averaged over the last six
        months, does not exceed 4% and (2) Realized Losses on the Mortgage Loans to date for
        such Distribution Date, if occurring during the sixth, seventh, eighth, ninth or
        tenth year (or any year thereafter) after the Closing Date are less than 10%, 15%,
        20%, 25% or 30%, respectively, of the sum of the Initial Certificate Principal
        Balances of the Subordinate Certificates, and

        (ii) that for any Distribution Date on which the Senior Percentage is greater than
the Senior Percentage as of the Closing Date, the Senior Accelerated Distribution Percentage
for such Distribution Date shall be 100%, or, if the Mortgage Pool is comprised of two or
more Loan Groups, for any Distribution Date on which the weighted average of the Senior
Percentages for each Loan Group, weighted on the basis of the Stated Principal Balances of
the Mortgage Loans in the related Loan Group (excluding the Discount Fraction of the
Discount Mortgage Loans in such Loan Group) exceeds the weighted average of the initial
Senior Percentages (calculated on such basis) for each Loan Group, each of the Senior
Accelerated Distribution Percentages for such Distribution Date will equal 100%.

Notwithstanding the foregoing, upon the reduction of the Certificate Principal Balances of
the related Senior Certificates (other than the Class A-P Certificates, if any) to zero, the
related Senior Accelerated Distribution Percentage shall thereafter be 0%.

        Senior Certificate:  As defined in the Series Supplement.

        Senior Percentage: As defined in the Series Supplement.

        Senior Support Certificate:  A Senior Certificate that provides additional credit
enhancement to certain other classes of Senior Certificates and designated as such in the
Preliminary Statement of the Series Supplement.

        Series:  All of the Certificates issued pursuant to a Pooling and Servicing Agreement
and bearing the same series designation.

        Series Supplement:  The agreement into which this Standard Terms is incorporated and
pursuant to which, together with this Standard Terms, a Series of Certificates is issued.

        Servicing Accounts:  The account or accounts created and maintained pursuant to
Section 3.08.

        Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation
AB, as such may be amended from time to time.

        Servicing Advances:  All customary, reasonable and necessary "out of pocket" costs
and expenses incurred in connection with a default, delinquency or other unanticipated event
by the Master Servicer or a Subservicer in the performance of its servicing obligations,
including, but not limited to, the cost of (i) the preservation, restoration and protection
of a Mortgaged Property or, with respect to a Cooperative Loan, the related Cooperative
Apartment, (ii) any enforcement or judicial proceedings, including foreclosures, including
any expenses incurred in relation to any such proceedings that result from the Mortgage Loan
being registered on the MERS System, (iii) the management and liquidation of any REO
Property, (iv) any mitigation procedures implemented in accordance with Section 3.07, and
(v) compliance with the obligations under Sections 3.01, 3.08, 3.11, 3.12(a) and 3.14,
including, if the Master Servicer or any Affiliate of the Master Servicer provides services
such as appraisals and brokerage services that are customarily provided by Persons other
than servicers of mortgage loans, reasonable compensation for such services.

        Servicing Advance Reimbursement Amounts: As defined in Section 3.22.

        Servicing Fee:  With respect to any Mortgage Loan and Distribution Date, the fee
payable monthly to the Master Servicer in respect of master servicing compensation that
accrues at an annual rate designated on the Mortgage Loan Schedule as the "MSTR SERV FEE"
for such Mortgage Loan, as may be adjusted with respect to successor Master Servicers as
provided in Section 7.02.

        Servicing Modification: Any reduction of the interest rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date of a Mortgage
Loan, and any increase to the outstanding principal balance of a Mortgage Loan by adding to
the Stated Principal Balance unpaid principal and interest and other amounts owing under the
Mortgage Loan, in each case pursuant to a modification of a Mortgage Loan that is in
default, or for which, in the judgment of the Master Servicer, default is reasonably
foreseeable in accordance with Section 3.07(a).

        Servicing Officer:  Any officer of the Master Servicer involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name and specimen
signature appear on a list of servicing officers furnished to the Trustee by the Master
Servicer, as such list may from time to time be amended.

        Special Hazard Loss:  Any Realized Loss not in excess of the cost of the lesser of
repair or replacement of a Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) suffered by such Mortgaged Property (or Cooperative
Apartment) on account of direct physical loss, exclusive of (i) any loss of a type covered
by a hazard policy or a flood insurance policy required to be maintained in respect of such
Mortgaged Property pursuant to Section 3.12(a), except to the extent of the portion of such
loss not covered as a result of any coinsurance provision and (ii) any Extraordinary Loss.

        Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor in interest.

        Stated Principal Balance:  With respect to any Mortgage Loan or related REO Property,
as of any Distribution Date, (i) the sum of (a) the Cut-off Date Principal Balance of the
Mortgage Loan plus (b) any amount by which the Stated  Principal Balance of the Mortgage
Loan has been increased pursuant to a Servicing Modification, minus (ii) the sum of (a) the
principal portion of the Monthly Payments due with respect to such Mortgage Loan or REO
Property during each Due Period ending with the Due Period related to the previous
Distribution Date which were received or with respect to which an Advance was made, and (b)
all Principal Prepayments with respect to such Mortgage Loan or REO Property, and all
Insurance Proceeds, Liquidation Proceeds and REO Proceeds, to the extent applied by the
Master Servicer as recoveries of principal in accordance with Section 3.14 with respect to
such Mortgage Loan or REO Property, in each case which were distributed pursuant to Section
4.02 on any previous Distribution Date, and (c) any Realized Loss allocated to
Certificateholders with respect thereto for any previous Distribution Date.

        Subclass: With respect to the Class A-V Certificates, any Subclass thereof issued
pursuant to Section 5.01(c). Any such Subclass will represent the Uncertificated Class A-V
REMIC Regular Interest or Interests specified by the initial Holder of the Class A-V
Certificates pursuant to Section 5.01(c).

        Subordinate Certificate:  Any one of the Class M Certificates or Class B
Certificates, executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit B and Exhibit C, respectively.

        Subordinate Class Percentage:  With respect to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator of which is
the aggregate Certificate Principal Balance of such Class of Subordinate Certificates
immediately prior to such date and the denominator of which is the aggregate Stated
Principal Balance of all of the Mortgage Loans (or related REO Properties) (other than the
related Discount Fraction of each Discount Mortgage Loan) immediately prior to such
Distribution Date.

        Subordinate Percentage: As of any Distribution Date and, with respect to any Mortgage
Pool comprised of two or more Loan Groups, any Loan Group, 100% minus the related Senior
Percentage as of such Distribution Date.

        Subsequent Recoveries: As of any Distribution Date, amounts received by the Master
Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.10)
or surplus amounts held by the Master Servicer to cover estimated expenses (including, but
not limited to, recoveries in respect of the representations and warranties made by the
related Seller pursuant to the applicable Seller's Agreement and assigned to the Trustee
pursuant to Section 2.04) specifically related to a Mortgage Loan that was the subject of a
Cash Liquidation or an REO Disposition prior to the related Prepayment Period that resulted
in a Realized Loss.

        Subserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference thereto,
is subject to a Subservicing Agreement.

        Subservicer:  Any Person with whom the Master Servicer has entered into a
Subservicing Agreement and who generally satisfied the requirements set forth in the Program
Guide in respect of the qualification of a Subservicer as of the date of its approval as a
Subservicer by the Master Servicer.

        Subservicer Advance:  Any delinquent installment of principal and interest on a
Mortgage Loan which is advanced by the related Subservicer (net of its Subservicing Fee)
pursuant to the Subservicing Agreement.

        Subservicing Account:  An account established by a Subservicer in accordance with
Section 3.08.

        Subservicing Agreement:  The written contract between the Master Servicer and any
Subservicer relating to servicing and administration of certain Mortgage Loans as provided
in Section 3.02, generally in the form of the servicer contract referred to or contained in
the Program Guide or in such other form as has been approved by the Master Servicer and the
Company.  With respect to Additional Collateral Loans subserviced by MLCC, the Subservicing
Agreement shall also include the Addendum and Assignment Agreement and the Pledged Asset
Mortgage Servicing Agreement. With respect to any Pledged Asset Loan subserviced by GMAC
Mortgage Corporation, the  Addendum and Assignment Agreement, dated as of November 24, 1998,
between the Master Servicer and GMAC Mortgage Corporation, as such agreement may be amended
from time to time.

        Subservicing Fee:  As to any Mortgage Loan, the fee payable monthly to the related
Subservicer (or, in the case of a Nonsubserviced Mortgage Loan, to the Master Servicer) in
respect of subservicing and other compensation that accrues at an annual rate equal to the
excess of the Mortgage Rate borne by the related Mortgage Note over the rate per annum
designated on the Mortgage Loan Schedule as the "CURR NET" for such Mortgage Loan.

        Successor Master Servicer: As defined in Section 3.22.

        Surety:  Ambac, or its successors in interest, or such other surety as may be
identified in the Series Supplement.

        Surety Bond:  The Limited Purpose Surety Bond (Policy No. AB0039BE), dated February
28, 1996 in respect to Mortgage Loans originated by MLCC, or the Surety Bond (Policy No.
AB0240BE), dated March 17, 1999 in respect to Mortgage Loans originated by Novus Financial
Corporation, in each case issued by Ambac for the benefit of certain beneficiaries,
including the Trustee for the benefit of the Holders of the Certificates, but only to the
extent that such Surety Bond covers any Additional Collateral Loans, or such other Surety
Bond as may be identified in the Series Supplement.

        Tax Returns:  The federal income tax return on Internal Revenue Service Form 1066,
U.S. Real Estate Mortgage Investment Conduit Income Tax Return, including Schedule Q
thereto, Quarterly Notice to Residual Interest Holders of REMIC Taxable Income or Net Loss
Allocation, or any successor forms, to be filed on behalf of any REMIC formed under the
Series Supplement and under the REMIC Provisions, together with any and all other
information, reports or returns that may be required to be furnished to the
Certificateholders or filed with the Internal Revenue Service or any other governmental
taxing authority under any applicable provisions of federal, state or local tax laws.

        Transaction Party:  As defined in Section 12.02(a).

        Transfer:  Any direct or indirect transfer, sale, pledge, hypothecation or other form
of assignment of any Ownership Interest in a Certificate.

        Transferee:  Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate.

        Transferor:  Any Person who is disposing by Transfer of any Ownership Interest in a
Certificate.

        Trust Fund:  The segregated pool of assets related to a Series, with respect to which
one or more REMIC elections are to be made pursuant to this Agreement, consisting of:

(i)     the Mortgage Loans and the related Mortgage Files and collateral securing such
        Mortgage Loans,

(ii)    all payments on and collections in respect of the Mortgage Loans due after the
        Cut-off Date as shall be on deposit in the Custodial Account or in the Certificate
        Account and identified as belonging to the Trust Fund, including the proceeds from
        the liquidation of Additional Collateral for any Additional Collateral Loan or
        Pledged Assets for any Pledged Asset Loan, but not including amounts on deposit in
        the Initial Monthly Payment Fund,

(iii)   property that secured a Mortgage Loan and that has been acquired for the benefit of
        the Certificateholders by foreclosure or deed in lieu of foreclosure,

(iv)    the hazard insurance policies and Primary Insurance Policies, if any, the Pledged
        Assets with respect to each Pledged Asset Loan, and the interest in the Surety Bond
        transferred to the Trustee pursuant to Section 2.01, and

(v)     all proceeds of clauses (i) through (iv) above.

        Trustee Information:  As specified in Section 12.05(a)(i)(A).

        Uninsured Cause:  Any cause of damage to property subject to a Mortgage such that the
complete restoration of such property is not fully reimbursable by the hazard insurance
policies.

        United States Person or U.S. Person: (i) A citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or partnership for
United States federal income tax purposes organized in or under the laws of the United
States or any state thereof or the District of Columbia (unless, in the case of a
partnership, Treasury regulations provide otherwise), provided that, for purposes solely of
the restrictions on the transfer of residual interests, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be treated as a
United States Person or U.S. Person unless all persons that own an interest in such
partnership either directly or indirectly through any chain of entities no one of which is a
corporation for United States federal income tax purposes are required by the applicable
operating agreement to be United States Persons,  (iii) an estate the income of which is
includible in gross income for United States tax purposes, regardless of its source, or (iv)
a trust if a court within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority to control
all substantial decisions of the trust.  Notwithstanding the preceding sentence, to the
extent provided in Treasury regulations, certain Trusts in existence on August 20, 1996, and
treated as United States persons prior to such date, that elect to continue to be treated as
United States persons will also be a U.S. Person.

        U.S.A. Patriot Act:  Uniting and Strengthening America by Providing Appropriate Tools
to Intercept and Obstruct Terrorism Act of 2001, as amended.

        Voting Rights:  The portion of the voting rights of all of the Certificates which is
allocated to any Certificate, and more specifically designated in Article XI of the Series
Supplement.

Section 1.02.  Use of Words and Phrases.

        "Herein," "hereby," "hereunder," `hereof," "hereinbefore," "hereinafter" and other
equivalent words refer to the Pooling and Servicing Agreement as a whole.  All references
herein to Articles, Sections or Subsections shall mean the corresponding Articles, Sections
and Subsections in the Pooling and Servicing Agreement.  The definitions set forth herein
include both the singular and the plural.





--------------------------------------------------------------------------------


ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;

                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.  Conveyance of Mortgage Loans.

(a)     The Company, concurrently with the execution and delivery hereof, does hereby assign
to the Trustee for the benefit of the Certificateholders without recourse all the right,
title and interest of the Company in and to the Mortgage Loans, including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off Date (other
than payments of principal and interest due on the Mortgage Loans in the month of the
Cut-off Date).  In connection with such transfer and assignment, the Company does hereby
deliver to the Trustee the Certificate Policy (as defined in the Series Supplement), if any
for the benefit of the Holders of the Insured Certificates (as defined in the Series
Supplement).

(b)     In connection with such assignment, except as set forth in Section 2.01(c) and
subject to Section 2.01(d) below, the Company does hereby deliver to, and deposit with, the
Trustee, or to and with one or more Custodians, as the duly appointed agent or agents of the
Trustee for such purpose, the following documents or instruments (or copies thereof as
permitted by this Section) (I) with respect to each Mortgage Loan so assigned (other than a
Cooperative Loan):

(i)     The original Mortgage Note, endorsed without recourse in blank or to the order of the
        Trustee, and showing an unbroken chain of endorsements from the originator thereof to
        the Person endorsing it to the Trustee, or with respect to any Destroyed Mortgage
        Note, an original lost note affidavit from the related Seller or Residential Funding
        stating that the original Mortgage Note was lost, misplaced or destroyed, together
        with a copy of the related Mortgage Note;

(ii)    The original Mortgage, noting the presence of the MIN of the Mortgage Loan and
        language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a
        MOM Loan, with evidence of recording indicated thereon or a copy of the Mortgage with
        evidence of recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System, an original Assignment of
        the Mortgage to the Trustee with evidence of recording indicated thereon or a copy of
        such assignment with evidence of recording indicated thereon;

(iv)    The original recorded assignment or assignments of the Mortgage showing an unbroken
        chain of title from the originator thereof to the Person assigning it to the Trustee
        (or to MERS, if the Mortgage Loan is registered on the MERS(R)System and noting the
        presence of a MIN) with evidence of recordation noted thereon or attached thereto, or
        a copy of such assignment or assignments of the Mortgage with evidence of recording
        indicated thereon; and

(v)     The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Mortgage Loan or a copy of each modification, assumption
        agreement or preferred loan agreement.

        and (II) with respect to each Cooperative Loan so assigned:

(i)     The original Mortgage Note, endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of endorsements from the originator thereof to the Person
        endorsing it to the Trustee, or with respect to any Destroyed Mortgage Note, an
        original lost note affidavit from the related Seller or Residential Funding stating
        that the original Mortgage Note was lost, misplaced or destroyed, together with a
        copy of the related Mortgage Note;

(ii)    A counterpart of the Cooperative Lease and the Assignment of Proprietary Lease to the
        originator of the Cooperative Loan with intervening assignments showing an unbroken
        chain of title from such originator to the Trustee;

(iii)   The related Cooperative Stock Certificate, representing the related Cooperative Stock
        pledged with respect to such Cooperative Loan, together with an undated stock power
        (or other similar instrument) executed in blank;

(iv)    The original recognition agreement by the Cooperative of the interests of the
        mortgagee with respect to the related Cooperative Loan;

(v)     The Security Agreement;

(vi)    Copies of the original UCC-1 financing statement, and any continuation statements,
        filed by the originator of such Cooperative Loan as secured party, each with evidence
        of recording thereof, evidencing the interest of the originator under the Security
        Agreement and the Assignment of Proprietary Lease;

(vii)   Copies of the filed UCC-3 assignments of the security interest referenced in clause
        (vi) above showing an unbroken chain of title from the originator to the Trustee,
        each with evidence of recording thereof, evidencing the interest of the originator
        under the Security Agreement and the Assignment of Proprietary Lease;

(viii)  An executed assignment of the interest of the originator in the Security Agreement,
        Assignment of Proprietary Lease and the recognition agreement referenced in clause
        (iv) above, showing an unbroken chain of title from the originator to the Trustee;

(ix)    The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Cooperative Loan; and

(x)     A duly completed UCC-1 financing statement showing the Master Servicer as debtor, the
        Company as secured party and the Trustee as assignee and a duly completed UCC-1
        financing statement showing the Company as debtor and the Trustee as secured party,
        each in a form sufficient for filing, evidencing the interest of such debtors in the
        Cooperative Loans.

(c)     The Company may, in lieu of delivering the original of the documents set forth in
Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii), (iv), (vii), (ix) and
(x) (or copies thereof as permitted by Section 2.01(b)) to the Trustee or the Custodian or
Custodians, deliver such documents to the Master Servicer, and the Master Servicer shall
hold such documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence.  Within thirty
Business Days following the earlier of (i) the receipt of the original of all of the
documents or instruments set forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and
Section (b)(II)(ii), (iv), (vii), (ix) and (x) (or copies thereof as permitted by such
Section) for any Mortgage Loan and (ii) a written request by the Trustee to deliver those
documents with respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to the Trustee
or the Custodian or Custodians that are the duly appointed agent or agents of the Trustee.

        The parties hereto agree that it is not intended that any Mortgage Loan be included
in the Trust Fund that is either (i) a "High-Cost Home Loan" as defined in the New Jersey
Home Ownership Act effective November 27, 2003, (ii) a "High-Cost Home Loan" as defined in
the New Mexico Home Loan Protection Act effective January 1, 2004, (iii) a "High Cost Home
Mortgage Loan" as defined in the Massachusetts Predatory Home Loan Practices Act effective
November 7, 2004 or (iv)  a "High-Cost Home Loan" as defined in the Indiana House Enrolled
Act No. 1229, effective as of January 1, 2005.

(d)     Notwithstanding the provisions of Section 2.01(c), in connection with any Mortgage
Loan, if the Company cannot deliver the original of the Mortgage, any assignment,
modification, assumption agreement or preferred loan agreement (or copy thereof as permitted
by Section 2.01(b)) with evidence of recording thereon concurrently with the execution and
delivery of this Agreement because of (i) a delay caused by the public recording office
where such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a delay in the
receipt of certain information necessary to prepare the related assignments, the Company
shall deliver or cause to be delivered to the Trustee or the respective Custodian a copy of
such Mortgage, assignment, modification, assumption agreement or preferred loan agreement.

        The Company shall promptly cause to be recorded in the appropriate public office for
real property records the Assignment referred to in clause (I)(iii) of Section 2.01(b),
except (a) in states where, in the opinion of counsel acceptable to the Trustee and the
Master Servicer, such recording is not required to protect the Trustee's interests in the
Mortgage Loan against the claim of any subsequent transferee or any successor to or creditor
of the Company or the originator of such Mortgage Loan or (b) if MERS is identified on the
Mortgage or on a properly recorded assignment of the Mortgage as the mortgagee of record
solely as nominee for the Seller and its successors and assigns, and shall promptly cause to
be filed the Form UCC-3 assignment and UCC-1 financing statement referred to in clause
(II)(vii) and (x), respectively, of Section 2.01(b).  If any Assignment, Form UCC-3 or Form
UCC-1, as applicable, is lost or returned unrecorded to the Company because of any defect
therein, the Company shall prepare a substitute Assignment, Form UCC-3 or Form UCC-1, as
applicable, or cure such defect, as the case may be, and cause such Assignment to be
recorded in accordance with this paragraph.  The Company shall promptly deliver or cause to
be delivered to the Trustee or the respective Custodian such Mortgage or Assignment or Form
UCC-3 or Form UCC-1, as applicable, (or copy thereof as permitted by Section 2.01(b)) with
evidence of recording indicated thereon at the time specified in Section 2.01(c).  In
connection with its servicing of Cooperative Loans, the Master Servicer will use its best
efforts to file timely continuation statements with regard to each financing statement and
assignment relating to Cooperative Loans as to which the related Cooperative Apartment is
located outside of the State of New York.

        If the Company delivers to the Trustee or Custodian any Mortgage Note or Assignment
of Mortgage in blank, the Company shall, or shall cause the Custodian to, complete the
endorsement of the Mortgage Note and the Assignment of Mortgage in the name of the Trustee
in conjunction with the Interim Certification issued by the Custodian, as contemplated by
Section 2.02.

        Any of the items set forth in Sections 2.01(b)(I)(ii), (iii), (iv) and (v) and
(II)(vi) and (vii) and that may be delivered as a copy rather than the original may be
delivered to the Trustee or the Custodian.

        In connection with the assignment of any Mortgage Loan registered on the MERS(R)
System, the Company further agrees that it will cause, at the Company's own expense, within
30 Business Days after the Closing Date, the MERS(R)System to indicate that such Mortgage
Loans have been assigned by the Company to the Trustee in accordance with this Agreement for
the benefit of the Certificateholders by including (or deleting, in the case of  Mortgage
Loans which are repurchased in accordance with this Agreement) in such computer files (a)
the code in the field which identifies the specific Trustee and (b) the code in the field
"Pool Field" which identifies the series of the Certificates issued in connection with such
Mortgage Loans.  The Company further agrees that it will not, and will not permit the Master
Servicer to, and the Master Servicer agrees that it will not, alter the codes referenced in
this paragraph with respect to any Mortgage Loan during the term of this Agreement unless
and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.


(e)     Residential Funding hereby assigns to the Trustee its security interest in and to any
Additional Collateral or Pledged Assets, its right to receive amounts due or to become due
in respect of any Additional Collateral or Pledged Assets pursuant to the related
Subservicing Agreement and its rights as beneficiary under the Surety Bond in respect of any
Additional Collateral Loans.  With respect to any Additional Collateral Loan or Pledged
Asset Loan, Residential Funding shall cause to be filed in the appropriate recording office
a UCC-3 statement giving notice of the assignment of the related security interest to the
Trust Fund and shall thereafter cause the timely filing of all necessary continuation
statements with regard to such financing statements.

(f)     It is intended that the conveyance by the Company to the Trustee of the Mortgage
Loans as provided for in this Section 2.01 be and the Uncertificated REMIC Regular
Interests, if any (as provided for in Section 2.06), be construed as a sale by the Company
to the Trustee of the Mortgage Loans and any Uncertificated REMIC Regular Interests for the
benefit of the Certificateholders.  Further, it is not intended that such conveyance be
deemed to be a pledge of the Mortgage Loans and any Uncertificated REMIC Regular Interests
by the Company to the Trustee to secure a debt or other obligation of the Company.
Nonetheless, (a) this Agreement is intended to be and hereby is a security agreement within
the meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction; (b) the conveyance provided for in
Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company to the Trustee
of a security interest in all of the Company's right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to any and all
general intangibles, payment intangibles, accounts, chattel paper, instruments, documents,
money, deposit accounts, certificates of deposit, goods, letters of credit, advices of
credit and investment property and other property of whatever kind or description now
existing or hereafter acquired consisting of, arising from or relating to any of the
following: (A) the Mortgage Loans, including (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate and Cooperative Lease, (ii) with respect to each Mortgage Loan other than
a Cooperative Loan, the related Mortgage Note and Mortgage, and (iii) any insurance policies
and all other documents in the related Mortgage File, (B) all amounts payable pursuant to
the Mortgage Loans in accordance with the terms thereof, (C) any Uncertificated REMIC
Regular Interests and (D) all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including without limitation
all amounts from time to time held or invested in the Certificate Account or the Custodial
Account, whether in the form of cash, instruments, securities or other property and (2) an
assignment by the Company to the Trustee of any security interest in any and all of
Residential Funding's right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the property described in the
foregoing clauses (1)(A), (B), (C) and (D) granted by Residential Funding to the Company
pursuant to the Assignment Agreement; (c) the possession by the Trustee, the Custodian or
any other agent of the Trustee of Mortgage Notes or such other items of property as
constitute instruments, money, payment intangibles, negotiable documents, goods, deposit
accounts, letters of credit, advices of credit, investment property, certificated securities
or chattel paper shall be deemed to be "possession by the secured party," or possession by a
purchaser or a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the Minnesota Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction as in effect (including, without
limitation, Sections 8-106, 9-313, 9-314 and 9-106 thereof); and (d) notifications to
persons holding such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments, receipts  or
confirmations from, securities intermediaries, bailees or agents of, or persons holding for
(as applicable) the Trustee for the purpose of perfecting such security interest under
applicable law.

        The Company and, at the Company's direction, Residential Funding and the Trustee
shall, to the extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were determined to create a security interest in
the Mortgage Loans, any Uncertificated REMIC Regular Interests and the other property
described above, such security interest would be determined to be a perfected security
interest of first priority under applicable law and will be maintained as such throughout
the term of this Agreement.  Without limiting the generality of the foregoing, the Company
shall prepare and deliver to the Trustee not less than 15 days prior to any filing date and,
the Trustee shall forward for filing, or shall cause to be forwarded for filing, at the
expense of the Company, all filings necessary to maintain the effectiveness of any original
filings necessary under the Uniform Commercial Code as in effect in any jurisdiction to
perfect the Trustee's security interest in or lien on the Mortgage Loans and any
Uncertificated REMIC Regular Interests, as evidenced by an Officers' Certificate of the
Company, including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of Residential Funding, the
Company or the Trustee (such preparation and filing shall be at the expense of the Trustee,
if occasioned by a change in the Trustee's name), (2) any change of type or jurisdiction of
organization of Residential Funding or the Company, (3) any transfer of any interest of
Residential Funding or the Company in any Mortgage Loan or (4) any transfer of any interest
of Residential Funding or the Company in any Uncertificated REMIC Regular Interest.

(g)     The Master Servicer hereby acknowledges the receipt by it of the Initial Monthly
Payment Fund.  The Master Servicer shall hold such Initial Monthly Payment Fund in the
Custodial Account and shall include such Initial Monthly Payment Fund in the Available
Distribution Amount for the initial Distribution Date.  Notwithstanding anything herein to
the contrary, the Initial Monthly Payment Fund shall not be an asset of any REMIC.  To the
extent that the Initial Monthly Payment Fund constitutes a reserve fund for federal income
tax purposes, (1) it shall be an outside reserve fund and not an asset of any REMIC, (2) it
shall be owned by the Seller and (3) amounts transferred by any REMIC to the Initial Monthly
Payment Fund shall be treated as transferred to the Seller or any successor, all within the
meaning of Section 1.860G-2(h) of the Treasury Regulations.

(h)     The Company agrees that the sale of each Pledged Asset Loan pursuant to this
Agreement will also constitute the assignment, sale, setting-over, transfer and conveyance
to the Trustee, without recourse (but subject to the Company's covenants, representations
and warranties specifically provided herein), of all of the Company's obligations and all of
the Company's right, title and interest in, to and under, whether now existing or hereafter
acquired as owner of the Mortgage Loan with respect to any and all money, securities,
security entitlements, accounts, general intangibles, payment intangibles, instruments,
documents, deposit accounts, certificates of deposit, commodities contracts, and other
investment property and other property of whatever kind or description consisting of,
arising from or related to (i) the Assigned Contracts, (ii) all rights, powers and remedies
of the Company as owner of such Mortgage Loan under or in connection with the Assigned
Contracts, whether arising under the terms of such Assigned Contracts, by statute, at law or
in equity, or otherwise arising out of any default by the Mortgagor under or in connection
with the Assigned Contracts, including all rights to exercise any election or option or to
make any decision or determination or to give or receive any notice, consent, approval or
waiver thereunder, (iii) the Pledged Amounts and all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts, and other investment
property and other property of whatever kind or description and all cash and non-cash
proceeds of the sale, exchange, or redemption of, and all stock or conversion rights, rights
to subscribe, liquidation dividends or preferences, stock dividends, rights to interest,
dividends, earnings, income, rents, issues, profits, interest payments or other
distributions of cash or other property that secures a Pledged Asset Loan, (iv) all
documents, books and records concerning the foregoing (including all computer programs,
tapes, disks and related items containing any such information) and (v) all insurance
proceeds (including proceeds from the Federal Deposit Insurance Corporation or the
Securities Investor Protection Corporation or any other insurance company) of any of the
foregoing or replacements thereof or substitutions therefor, proceeds of proceeds and the
conversion, voluntary or involuntary, of any thereof.  The foregoing transfer, sale,
assignment and conveyance does not constitute and is not intended to result in the creation,
or an assumption by the Trustee, of any obligation of the Company, or any other person in
connection with the Pledged Assets or under any agreement or instrument relating thereto,
including any obligation to the Mortgagor, other than as owner of the Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee acknowledges receipt (or, with respect to Mortgage Loans subject to a
Custodial Agreement, and based solely upon a receipt or certification executed by the
Custodian, receipt by the respective Custodian as the duly appointed agent of the Trustee)
of the documents referred to in Section 2.01(b)(i) above (except that for purposes of such
acknowledgement only, a Mortgage Note may be endorsed in blank) and declares that it, or a
Custodian as its agent, holds and will hold such documents and the other documents
constituting a part of the Mortgage Files delivered to it, or a Custodian as its agent, and
the rights of Residential Funding with respect to any Pledged Assets, Additional Collateral
and the Surety Bond assigned to the Trustee pursuant to Section 2.01, in trust for the use
and benefit of all present and future Certificateholders.  The Trustee or Custodian (such
Custodian being so obligated under a Custodial Agreement) agrees, for the benefit of
Certificateholders, to review each Mortgage File delivered to it pursuant to Section 2.01(b)
within 45 days after the Closing Date to ascertain that all required documents (specifically
as set forth in Section 2.01(b)), have been executed and received, and that such documents
relate to the Mortgage Loans identified on the Mortgage Loan Schedule, as supplemented, that
have been conveyed to it, and to deliver to the Trustee a certificate (the "Interim
Certification") to the effect that all documents required to be delivered pursuant to
Section 2.01(b) above have been executed and received and that such documents relate to the
Mortgage Loans identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification.  Upon delivery of the Mortgage Files by
the Company or the Master Servicer, the Trustee shall acknowledge receipt (or, with respect
to Mortgage Loans subject to a Custodial Agreement, and based solely upon a receipt or
certification executed by the Custodian, receipt by the respective Custodian as the duly
appointed agent of the Trustee) of the documents referred to in Section 2.01(c) above.

        If the Custodian, as the Trustee's agent, finds any document or documents
constituting a part of a Mortgage File to be missing or defective, the Trustee shall
promptly so notify the Master Servicer and the Company.  Pursuant to Section 2.3 of the
Custodial Agreement, the Custodian will notify the Master Servicer, the Company and the
Trustee of any such omission or defect found by it in respect of any Mortgage File held by
it in respect of the items reviewed by it pursuant to the Custodial Agreement.  If such
omission or defect materially and adversely affects the interests of the Certificateholders,
the Master Servicer shall promptly notify Residential Funding of such omission or defect and
request Residential Funding to correct or cure such omission or defect within 60 days from
the date the Master Servicer was notified of such omission or defect and, if Residential
Funding does not correct or cure such omission or defect within such period, require
Residential Funding to purchase such Mortgage Loan from the Trust Fund at its Purchase
Price, within 90 days from the date the Master Servicer was notified of such omission or
defect; provided that if the omission or defect would cause the Mortgage Loan to be other
than a "qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or
repurchase must occur within 90 days from the date such breach was discovered.  The Purchase
Price for any such Mortgage Loan shall be deposited by the Master Servicer in the Custodial
Account maintained by it pursuant to Section 3.07 and, upon receipt by the Trustee of
written notification of such deposit signed by a Servicing Officer, the Trustee or any
Custodian, as the case may be, shall release to Residential Funding the related Mortgage
File and the Trustee shall execute and deliver such instruments of transfer or assignment
prepared by the Master Servicer, in each case without recourse, as shall be necessary to
vest in Residential Funding or its designee any Mortgage Loan released pursuant hereto and
thereafter such Mortgage Loan shall not be part of the Trust Fund.  It is understood and
agreed that the obligation of Residential Funding to so cure or purchase any Mortgage Loan
as to which a material and adverse defect in or omission of a constituent document exists
shall constitute the sole remedy respecting such defect or omission available to
Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.03.  Representations, Warranties and Covenants
                      of the Master Servicer and the Company.

(a)     The Master Servicer hereby represents and warrants to the Trustee for the benefit of
the Certificateholders that:

(i)     The Master Servicer is a corporation duly organized, validly existing and in good
        standing under the laws governing its creation and existence and is or will be in
        compliance with the laws of each state in which any Mortgaged Property is located to
        the extent necessary to ensure the enforceability of each Mortgage Loan in accordance
        with the terms of this Agreement;

(ii)    The execution and delivery of this Agreement by the Master Servicer and its
        performance and compliance with the terms of this Agreement will not violate the
        Master Servicer's Certificate of Incorporation or Bylaws or constitute a material
        default (or an event which, with notice or lapse of time, or both, would constitute a
        material default) under, or result in the material breach of, any material contract,
        agreement or other instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization, execution and delivery by the Trustee and
        the Company, constitutes a valid, legal and binding obligation of the Master
        Servicer, enforceable against it in accordance with the terms hereof subject to
        applicable bankruptcy, insolvency, reorganization, moratorium and other laws
        affecting the enforcement of creditors' rights generally and to general principles of
        equity, regardless of whether such enforcement is considered in a proceeding in
        equity or at law;

(iv)    The Master Servicer is not in default with respect to any order or decree of any
        court or any order, regulation or demand of any federal, state, municipal or
        governmental agency, which default might have consequences that would materially and
        adversely affect the condition (financial or other) or operations of the Master
        Servicer or its properties or might have consequences that would materially adversely
        affect its performance hereunder;

(v)     No litigation is pending or, to the best of the Master Servicer's knowledge,
        threatened against the Master Servicer which would prohibit its entering into this
        Agreement or performing its obligations under this Agreement;

(vi)    The Master Servicer will comply in all material respects in the performance of this
        Agreement with all reasonable rules and requirements of each insurer under each
        Required Insurance Policy;

(vii)   No information, certificate of an officer, statement furnished in writing or report
        delivered to the Company, any Affiliate of the Company or the Trustee by the Master
        Servicer will, to the knowledge of the Master Servicer, contain any untrue statement
        of a material fact or omit a material fact necessary to make the information,
        certificate, statement or report not misleading;

(viii)  The Master Servicer has examined each existing, and will examine each new,
        Subservicing Agreement and is or will be familiar with the terms thereof.  The terms
        of each existing Subservicing Agreement and each designated Subservicer are
        acceptable to the Master Servicer and any new Subservicing Agreements will comply
        with the provisions of Section 3.02; and

(ix)    The Master Servicer is a member of MERS in good standing, and will comply in all
        material respects with the rules and procedures of MERS in connection with the
        servicing of the Mortgage Loans that are registered with MERS.

It is understood and agreed that the representations and warranties set forth in this
Section 2.03(a) shall survive delivery of the respective Mortgage Files to the Trustee or
any Custodian.

        Upon discovery by either the Company, the Master Servicer, the Trustee or any
Custodian of a breach of any representation or warranty set forth in this Section 2.03(a)
which materially and adversely affects the interests of the Certificateholders in any
Mortgage Loan, the party discovering such breach shall give prompt written notice to the
other parties (any Custodian being so obligated under a Custodial Agreement).  Within 90
days of its discovery or its receipt of notice of such breach, the Master Servicer shall
either (i) cure such breach in all material respects or (ii) to the extent that such breach
is with respect to a Mortgage Loan or a related document, purchase such Mortgage Loan from
the Trust Fund at the Purchase Price and in the manner set forth in Section 2.02; provided
that if the omission or defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or repurchase must
occur within 90 days from the date such breach was discovered.  The obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage Loan shall constitute the sole
remedy in respect of a breach of a representation and warranty set forth in this Section
2.03(a) available to the Certificateholders or the Trustee on behalf of the
Certificateholders.

(b)     Representations and warranties relating to the Mortgage Loans are set forth in
Section 2.03(b) of the Series Supplement.

Section 2.04.  Representations and Warranties of Residential Funding.

        The Company, as assignee of Residential Funding under the Assignment Agreement,
hereby assigns to the Trustee for the benefit of Certificateholders all of its right, title
and interest in respect of the Assignment Agreement applicable to a Mortgage Loan.  Insofar
as the Assignment Agreement relates to the representations and warranties made by
Residential Funding in respect of such Mortgage Loan and any remedies provided thereunder
for any breach of such representations and warranties, such right, title and interest may be
enforced by the Master Servicer on behalf of the Trustee and the Certificateholders.  Upon
the discovery by the Company, the Master Servicer, the Trustee or any Custodian of a breach
of any of the representations and warranties made in the Assignment Agreement (which, for
purposes hereof, will be deemed to include any other cause giving rise to a repurchase
obligation under the Assignment Agreement) in respect of any Mortgage Loan which materially
and adversely affects the interests of the Certificateholders in such Mortgage Loan, the
party discovering such breach shall give prompt written notice to the other parties (any
Custodian being so obligated under a Custodial Agreement).  The Master Servicer shall
promptly notify Residential Funding of such breach and request that Residential Funding
either (i) cure such breach in all material respects within 90 days from the date the Master
Servicer was notified of such breach or (ii) purchase such Mortgage Loan from the Trust Fund
at the Purchase Price and in the manner set forth in Section 2.02; provided that Residential
Funding shall have the option to substitute a Qualified Substitute Mortgage Loan or Loans
for such Mortgage Loan if such substitution occurs within two years following the Closing
Date; provided that if the breach would cause the Mortgage Loan to be other than a
"qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure, repurchase
or substitution must occur within 90 days from the date the breach was discovered.  If a
breach of the Compliance With Laws Representation has given rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to Section 4 of the Assignment Agreement,
then the Master Servicer shall request that Residential Funding pay to the Trust Fund,
concurrently with and in addition to the remedies provided in the preceding sentence, an
amount equal to any liability, penalty or expense that was actually incurred and paid out of
or on behalf of the Trust Fund, and that directly resulted from such breach, or if incurred
and paid by the Trust Fund thereafter, concurrently with such payment. In the event that
Residential Funding elects to substitute a Qualified Substitute Mortgage Loan or Loans for a
Deleted Mortgage Loan pursuant to this Section 2.04, Residential Funding shall deliver to
the Trustee or the Custodian for the benefit of the Certificateholders with respect to such
Qualified Substitute Mortgage Loan or Loans, the original Mortgage Note, the Mortgage, an
Assignment of the Mortgage in recordable form, if required pursuant to Section 2.01, and
such other documents and agreements as are required by Section 2.01, with the Mortgage Note
endorsed as required by Section 2.01.  No substitution will be made in any calendar month
after the Determination Date for such month.  Monthly Payments due with respect to Qualified
Substitute Mortgage Loans in the month of substitution shall not be part of the Trust Fund
and will be retained by the Master Servicer and remitted by the Master Servicer to
Residential Funding on the next succeeding Distribution Date.  For the month of
substitution, distributions to the Certificateholders will include the Monthly Payment due
on a Deleted Mortgage Loan for such month and thereafter Residential Funding shall be
entitled to retain all amounts received in respect of such Deleted Mortgage Loan. The Master
Servicer shall amend or cause to be amended the Mortgage Loan Schedule, and, if the Deleted
Mortgage Loan was a Discount Mortgage Loan, the Schedule of Discount Fractions, for the
benefit of the Certificateholders to reflect the removal of such Deleted Mortgage Loan and
the substitution of the Qualified Substitute Mortgage Loan or Loans and the Master Servicer
shall deliver the amended Mortgage Loan Schedule, and, if the Deleted Mortgage Loan was a
Discount Mortgage Loan, the amended Schedule of Discount Fractions, to the Trustee.  Upon
such substitution, the Qualified Substitute Mortgage Loan or Loans shall be subject to the
terms of this Agreement and the related Subservicing Agreement in all respects, Residential
Funding shall be deemed to have made the representations and warranties with respect to the
Qualified Substitute Mortgage Loan contained in the related Assignment Agreement, and the
Company and the Master Servicer shall be deemed to have made with respect to any Qualified
Substitute Mortgage Loan or Loans, as of the date of substitution, the covenants,
representations and warranties set forth in this Section 2.04, in Section 2.03 hereof and in
Section 4 of the Assignment Agreement, and the Master Servicer shall be obligated to
repurchase or substitute for any Qualified Substitute Mortgage Loan as to which a Repurchase
Event (as defined in the Assignment Agreement) has occurred pursuant to Section 4 of the
Assignment Agreement.

        In connection with the substitution of one or more Qualified Substitute Mortgage
Loans for one or more Deleted Mortgage Loans, the Master Servicer will determine the amount
(if any) by which the aggregate principal balance of all such Qualified Substitute Mortgage
Loans as of the date of substitution is less than the aggregate Stated Principal Balance of
all such Deleted Mortgage Loans (in each case after application of the principal portion of
the Monthly Payments due in the month of substitution that are to be distributed to the
Certificateholders in the month of substitution).  Residential Funding shall deposit the
amount of such shortfall into the Custodial Account on the day of substitution, without any
reimbursement therefor.  Residential Funding shall give notice in writing to the Trustee of
such event, which notice shall be accompanied by an Officers' Certificate as to the
calculation of such shortfall and (subject to Section 10.01(f)) by an Opinion of Counsel to
the effect that such substitution will not cause (a) any federal tax to be imposed on the
Trust Fund, including without limitation, any federal tax imposed on "prohibited
transactions" under Section 860F(a)(1) of the Code or on "contributions after the startup
date" under Section 860G(d)(1) of the Code or (b) any portion of any REMIC to fail to qualify
as such at any time that any Certificate is outstanding.

        It is understood and agreed that the obligation of Residential Funding to cure such
breach or purchase, or to substitute for, a Mortgage Loan as to which such a breach has
occurred and is continuing and to make any additional payments required under the Assignment
Agreement in connection with a breach of the Compliance With Laws Representation shall
constitute the sole remedy respecting such breach available to the Certificateholders or the
Trustee on behalf of Certificateholders.  If the Master Servicer is Residential Funding,
then the Trustee shall also have the right to give the notification and require the purchase
or substitution provided for in the second preceding paragraph in the event of such a breach
of a representation or warranty made by Residential Funding in the Assignment Agreement.  In
connection with the purchase of or substitution for any such Mortgage Loan by Residential
Funding, the Trustee shall assign to Residential Funding all of the Trustee's right, title
and interest in respect of the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05.  Execution and Authentication of Certificates/Issuance of Certificates
                      Evidencing Interests in REMIC I Certificates.

               As provided in Section 2.05 of the Series Supplement.

Section 2.06.  Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
                      Acceptance by the Trustee.

               As provided in Section 2.06 of the Series Supplement.

Section 2.07.  Issuance of Certificates Evidencing Interests in REMIC II.

               As provided in Section 2.07 of the Series Supplement.

Section 2.08.  Purposes and Powers of the Trust.

        The purpose of the trust, as created hereunder, is to engage in the following
activities:

(a)     to sell the Certificates to the Company in exchange for the Mortgage Loans;

(b)     to enter into and perform its obligations under this Agreement;

(c)     to engage in those activities that are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith; and

(d)     subject to compliance with this Agreement, to engage in such other activities as may
be required in connection with conservation of the Trust Fund and the making of
distributions to the Certificateholders.

               The trust is hereby authorized to engage in the foregoing activities.
Notwithstanding the provisions of Section 11.01, the trust shall not engage in any activity
other than in connection with the foregoing or other than as required or authorized by the
terms of this Agreement while any Certificate is outstanding, and this Section 2.08 may not
be amended, without the consent of the Certificateholders evidencing a majority of the
aggregate Voting Rights of the Certificates.





--------------------------------------------------------------------------------


ARTICLE III

                                 ADMINISTRATION AND SERVICING
                                      OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in accordance
with the terms of this Agreement and the respective Mortgage Loans and shall have full power
and authority, acting alone or through Subservicers as provided in Section 3.02, to do any
and all things which it may deem necessary or desirable in connection with such servicing
and administration.  Without limiting the generality of the foregoing, the Master Servicer
in its own name or in the name of a Subservicer is hereby authorized and empowered by the
Trustee when the Master Servicer or the Subservicer, as the case may be, believes it
appropriate in its best judgment, to execute and deliver, on behalf of the
Certificateholders and the Trustee or any of them, any and all instruments of satisfaction
or cancellation, or of partial or full release or discharge, or of consent to assumption or
modification in connection with a proposed conveyance, or of assignment of any Mortgage and
Mortgage Note in connection with the repurchase of a Mortgage Loan and all other comparable
instruments, or with respect to the modification or re-recording of a Mortgage for the
purpose of correcting the Mortgage, the subordination of the lien of the Mortgage in favor
of a public utility company or government agency or unit with powers of eminent domain, the
taking of a deed in lieu of foreclosure, the commencement, prosecution or completion of
judicial or non-judicial foreclosure, the conveyance of a Mortgaged Property to the related
Insurer, the acquisition of any property acquired by foreclosure or deed in lieu of
foreclosure, or the management, marketing and conveyance of any property acquired by
foreclosure or deed in lieu of foreclosure with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. The Master Servicer further is authorized and empowered
by the Trustee, on behalf of the Certificateholders and the Trustee, in its own name or in
the name of the Subservicer, when the Master Servicer or the Subservicer, as the case may
be, believes it appropriate in its best judgment to register any Mortgage Loan on the MERS(R)
System, or cause the removal from the registration of any Mortgage Loan on the MERS(R)System,
to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them,
any and all instruments of assignment and other comparable instruments with respect to such
assignment or re-recording of a Mortgage in the name of MERS, solely as nominee for the
Trustee and its successors and assigns.  Any expenses incurred in connection with the
actions described in the preceding sentence shall be borne by the Master Servicer in
accordance with Section 3.16(c), with no right of reimbursement; provided, that if, as a
result of MERS discontinuing or becoming unable to continue operations in connection with
the MERS System, it becomes necessary to remove any Mortgage Loan from registration on the
MERS System and to arrange for the assignment of the related Mortgages to the Trustee, then
any related expenses shall be reimbursable to the Master Servicer.  Notwithstanding the
foregoing, subject to Section 3.07(a), the Master Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange of such
Mortgage Loan within the meaning of Section 1001 of the Code and any proposed, temporary or
final regulations promulgated thereunder (other than in connection with a proposed
conveyance or assumption of such Mortgage Loan that is treated as a Principal Prepayment in
Full pursuant to Section 3.13(d) hereof) and cause any REMIC formed under the Series
Supplement to fail to qualify as a REMIC under the Code.  The Trustee shall furnish the
Master Servicer with any powers of attorney and other documents necessary or appropriate to
enable the Master Servicer to service and administer the Mortgage Loans.  The Trustee shall
not be liable for any action taken by the Master Servicer or any Subservicer pursuant to
such powers of attorney. In servicing and administering any Nonsubserviced Mortgage Loan,
the Master Servicer shall, to the extent not inconsistent with this Agreement, comply with
the Program Guide as if it were the originator of such Mortgage Loan and had retained the
servicing rights and obligations in respect thereof.  In connection with servicing and
administering the Mortgage Loans, the Master Servicer and any Affiliate of the Master
Servicer (i) may perform services such as appraisals and brokerage services that are not
customarily provided by servicers of mortgage loans, and shall be entitled to reasonable
compensation therefor in accordance with Section 3.10 and (ii) may, at its own discretion
and on behalf of the Trustee, obtain credit information in the form of a "credit score" from
a credit repository.

(b)     All costs incurred by the Master Servicer or by Subservicers in effecting the timely
payment of taxes and assessments on the properties subject to the Mortgage Loans shall not,
for the purpose of calculating monthly distributions to the Certificateholders, be added to
the amount owing under the related Mortgage Loans, notwithstanding that the terms of such
Mortgage Loan so permit, and such costs shall be recoverable to the extent permitted by
Section 3.10(a)(ii).

(c)     The Master Servicer may enter into one or more agreements in connection with the
offering of pass-through certificates evidencing interests in one or more of the
Certificates providing for the payment by the Master Servicer of amounts received by the
Master Servicer as servicing compensation hereunder and required to cover certain Prepayment
Interest Shortfalls on the Mortgage Loans, which payment obligation will thereafter be an
obligation of the Master Servicer hereunder.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers; Enforcement
                      of Subservicers' and Sellers' Obligations.

(a)     The Master Servicer may continue in effect Subservicing Agreements entered into by
Residential Funding and Subservicers prior to the execution and delivery of this Agreement,
and may enter into new Subservicing Agreements with Subservicers, for the servicing and
administration of all or some of the Mortgage Loans.  Each Subservicer of a Mortgage Loan
shall be entitled to receive and retain, as provided in the related Subservicing Agreement
and in Section 3.07, the related Subservicing Fee from payments of interest received on such
Mortgage Loan after payment of all amounts required to be remitted to the Master Servicer in
respect of such Mortgage Loan.  For any Mortgage Loan that is a Nonsubserviced Mortgage
Loan, the Master Servicer shall be entitled to receive and retain an amount equal to the
Subservicing Fee from payments of interest.  Unless the context otherwise requires,
references in this Agreement to actions taken or to be taken by the Master Servicer in
servicing the Mortgage Loans include actions taken or to be taken by a Subservicer on behalf
of the Master Servicer.  Each Subservicing Agreement will be upon such terms and conditions
as are generally required or permitted by the Program Guide and are not inconsistent with
this Agreement and as the Master Servicer and the Subservicer have agreed.  A representative
form of Subservicing Agreement is attached hereto as Exhibit E.  With the approval of the
Master Servicer, a Subservicer may delegate its servicing obligations to third-party
servicers, but such Subservicer will remain obligated under the related Subservicing
Agreement.  The Master Servicer and a Subservicer may enter into amendments thereto or a
different form of Subservicing Agreement, and the form referred to or included in the
Program Guide is merely provided for information and shall not be deemed to limit in any
respect the discretion of the Master Servicer to modify or enter into different Subservicing
Agreements; provided, however, that any such amendments or different forms shall be
consistent with and not violate the provisions of either this Agreement or the Program Guide
in a manner which would materially and adversely affect the interests of the
Certificateholders.  The Program Guide and any other Subservicing Agreement entered into
between the Master Servicer and any Subservicer shall require the Subservicer to accurately
and fully report its borrower credit files to each of the Credit Repositories in a timely
manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for the benefit
of the Trustee and the Certificateholders, shall use its best reasonable efforts to enforce
the obligations of each Subservicer under the related Subservicing Agreement and of each
Seller under the related Seller's Agreement insofar as the Company's rights with respect to
Seller's obligation has been assigned to the Trustee hereunder, to the extent that the
non-performance of any such Seller's obligation would have a material and adverse effect on
a Mortgage Loan, including, without limitation, the obligation to purchase a Mortgage Loan
on account of defective documentation, as described in Section 2.02, or on account of a
breach of a representation or warranty, as described in Section 2.04.  Such enforcement,
including, without limitation, the legal prosecution of claims, termination of Subservicing
Agreements or Seller's Agreements, as appropriate, and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such time as the
Master Servicer would employ in its good faith business judgment and which are normal and
usual in its general mortgage servicing activities.  The Master Servicer shall pay the costs
of such enforcement at its own expense, and shall be reimbursed therefor only (i) from a
general recovery resulting from such enforcement to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loan or (ii) from a specific
recovery of costs, expenses or attorneys fees against the party against whom such
enforcement is directed.  For purposes of clarification only, the parties agree that the
foregoing is not intended to, and does not, limit the ability of the Master Servicer to be
reimbursed for expenses that are incurred in connection with the enforcement of a Seller's
obligations (insofar as the Company's rights with respect to such Seller's obligations have
been assigned to the Trustee hereunder) and are reimbursable pursuant to Section
3.10(a)(viii).

Section 3.03.  Successor Subservicers.

        The Master Servicer shall be entitled to terminate any Subservicing Agreement that
may exist in accordance with the terms and conditions of such Subservicing Agreement and
without any limitation by virtue of this Agreement; provided, however, that in the event of
termination of any Subservicing Agreement by the Master Servicer or the Subservicer, the
Master Servicer shall either act as servicer of the related Mortgage Loan or enter into a
Subservicing Agreement with a successor Subservicer which will be bound by the terms of the
related Subservicing Agreement.  If the Master Servicer or any Affiliate of Residential
Funding acts as servicer, it will not assume liability for the representations and
warranties of the Subservicer which it replaces.  If the Master Servicer enters into a
Subservicing Agreement with a successor Subservicer, the Master Servicer shall use
reasonable efforts to have the successor Subservicer assume liability for the
representations and warranties made by the terminated Subservicer in respect of the related
Mortgage Loans and, in the event of any such assumption by the successor Subservicer, the
Master Servicer may, in the exercise of its business judgment, release the terminated
Subservicer from liability for such representations and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of this Agreement
relating to agreements or arrangements between the Master Servicer or a Subservicer or
reference to actions taken through a Subservicer or otherwise, the Master Servicer shall
remain obligated and liable to the Trustee and the Certificateholders for the servicing and
administering of the Mortgage Loans in accordance with the provisions of Section 3.01
without diminution of such obligation or liability by virtue of such Subservicing Agreements
or arrangements or by virtue of indemnification from the Subservicer or the Company and to
the same extent and under the same terms and conditions as if the Master Servicer alone were
servicing and administering the Mortgage Loans.  The Master Servicer shall be entitled to
enter into any agreement with a Subservicer or Seller for indemnification of the Master
Servicer and nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.

Section 3.05.  No Contractual Relationship Between Subservicer and
                      Trustee or Certificateholders.

        Any Subservicing Agreement that may be entered into and any other transactions or
services relating to the Mortgage Loans involving a Subservicer in its capacity as such and
not as an originator shall be deemed to be between the Subservicer and the Master Servicer
alone and the Trustee and the Certificateholders shall not be deemed parties thereto and
shall have no claims, rights, obligations, duties or liabilities with respect to the
Subservicer in its capacity as such except as set forth in Section 3.06.  The foregoing
provision shall not in any way limit a Subservicer's obligation to cure an omission or
defect or to repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     If the Master Servicer shall for any reason no longer be the master servicer
(including by reason of an Event of Default), the Trustee, its designee or its successor
shall thereupon assume all of the rights and obligations of the Master Servicer under each
Subservicing Agreement that may have been entered into.  The Trustee, its designee or the
successor servicer for the Trustee shall be deemed to have assumed all of the Master
Servicer's interest therein and to have replaced the Master Servicer as a party to the
Subservicing Agreement to the same extent as if the Subservicing Agreement had been assigned
to the assuming party except that the Master Servicer shall not thereby be relieved of any
liability or obligations under the Subservicing Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the expense of the
Master Servicer, deliver to the assuming party all documents and records relating to each
Subservicing Agreement and the Mortgage Loans then being serviced and an accounting of
amounts collected and held by it and otherwise use its best efforts to effect the orderly
and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.  Collection of Certain Mortgage Loan Payments;
                      Deposits to Custodial Account.

(a)     The Master Servicer shall make reasonable efforts to collect all payments called for
under the terms and provisions of the Mortgage Loans, and shall, to the extent such
procedures shall be consistent with this Agreement and the terms and provisions of any
related Primary Insurance Policy, follow such collection procedures as it would employ in
its good faith business judgment and which are normal and usual in its general mortgage
servicing activities.  Consistent with the foregoing, the Master Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty interest in
connection with the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments
due on a Mortgage Loan in accordance with the Program Guide; provided, however, that the
Master Servicer shall first determine that any such waiver or extension will not impair the
coverage of any related Primary Insurance Policy or materially adversely affect the lien of
the related Mortgage.  Notwithstanding anything in this Section to the contrary, the Master
Servicer shall not enforce any prepayment charge to the extent that such enforcement would
violate any applicable law.  In the event of any such arrangement, the Master Servicer shall
make timely advances on the related Mortgage Loan during the scheduled period in accordance
with the amortization schedule of such Mortgage Loan without modification thereof by reason
of such arrangements unless otherwise agreed to by the Holders of the Classes of
Certificates affected thereby; provided, however, that no such extension shall be made if
any such advance would be a Nonrecoverable Advance.  Consistent with the terms of this
Agreement, the Master Servicer may also waive, modify or vary any term of any Mortgage Loan
or consent to the postponement of strict compliance with any such term or in any manner
grant indulgence to any Mortgagor if in the Master Servicer's determination such waiver,
modification, postponement or indulgence is not materially adverse to the interests of the
Certificateholders (taking into account any estimated Realized Loss that might result absent
such action); provided, however, that the Master Servicer may not modify materially or
permit any Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any principal or
interest (unless in connection with the liquidation of the related Mortgage Loan or except
in connection with prepayments to the extent that such reamortization is not inconsistent
with the terms of the Mortgage Loan), capitalize any amounts owing on the Mortgage Loan by
adding such amount to the outstanding principal balance of the Mortgage Loan, or extend the
final maturity date of such Mortgage Loan, unless such Mortgage Loan is in default or, in
the judgment of the Master Servicer, such default is reasonably foreseeable;  provided,
further, that (1) no such modification shall reduce the interest rate on a Mortgage Loan
below one-half of the Mortgage Rate as in effect on the Cut-off Date, but not less than the
sum of the rates at which the Servicing Fee and the Subservicing Fee with respect to such
Mortgage Loan accrues plus the rate at which the premium paid to the Certificate Insurer, if
any, accrues, (2)  the final maturity date for any Mortgage Loan shall not be extended
beyond the Maturity Date, (3) the Stated Principal Balance of all Reportable Modified
Mortgage Loans subject to Servicing Modifications (measured at the time of the Servicing
Modification and after giving effect to any Servicing Modification) can be no more than five
percent of the aggregate principal balance of the Mortgage Loans as of the Cut-off Date,
unless such limit is increased from time to time with the consent of the Rating Agencies and
the Certificate Insurer, if any.  In addition, any amounts owing on a Mortgage Loan added to
the outstanding principal balance of such Mortgage Loan must be fully amortized over the
remaining term of such Mortgage Loan, and such amounts may be added to the outstanding
principal balance of a Mortgage Loan only once during the life of such Mortgage Loan.  Also,
the addition of such amounts described in the preceding sentence shall be implemented in
accordance with the Program Guide and may be implemented only by Subservicers that have been
approved by the Master Servicer for such purpose. In connection with any Curtailment of a
Mortgage Loan, the Master Servicer, to the extent not inconsistent with the terms of the
Mortgage Note and local law and practice, may permit the Mortgage Loan to be reamortized
such that the Monthly Payment is recalculated as an amount that will fully amortize the
remaining Stated Principal Balance thereof by the original Maturity Date based on the
original Mortgage Rate; provided, that such re-amortization shall not be permitted if it
would constitute a reissuance of the Mortgage Loan for federal income tax purposes, except
if such reissuance is described in Treasury Regulation Section 1.860G-2(b)(3).

(b)     The Master Servicer shall establish and maintain a Custodial Account in which the
Master Servicer shall deposit or cause to be deposited on a daily basis, except as otherwise
specifically provided herein, the following payments and collections remitted by
Subservicers or received by it in respect of the Mortgage Loans subsequent to the Cut-off
Date (other than in respect of principal and interest on the Mortgage Loans due on or before
the Cut-off Date):

(i)     All payments on account of principal, including Principal Prepayments made by
        Mortgagors on the Mortgage Loans and the principal component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(ii)    All payments on account of interest at the Adjusted Mortgage Rate on the Mortgage
        Loans, including Buydown Funds, if any, and the interest component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(iii)   Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net of any
        related expenses of the Subservicer);

(iv)    All proceeds of any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04 or
        4.07 (including amounts received from Residential Funding pursuant to the last
        paragraph of Section 4 of the Assignment Agreement in respect of any liability,
        penalty or expense that resulted from a breach of the Compliance With Laws
        Representation and all amounts required to be deposited in connection with the
        substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or 2.04;

(v)     Any amounts required to be deposited pursuant to Section 3.07(c) or 3.21;

(vi)    All amounts transferred from the Certificate Account to the Custodial Account in
        accordance with Section 4.02(a);

(vii)   Any amounts realized by the Subservicer and received by the Master Servicer in
        respect of any Additional Collateral; and

(viii)  Any amounts received by the Master Servicer in respect of Pledged Assets.

The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being
understood and agreed that, without limiting the generality of the foregoing, payments on
the Mortgage Loans which are not part of the Trust Fund (consisting of payments in respect
of principal and interest on the Mortgage Loans due on or before the Cut-off Date) and
payments or collections in the nature of prepayment charges or late payment charges or
assumption fees may but need not be deposited by the Master Servicer in the Custodial
Account.  In the event any amount not required to be deposited in the Custodial Account is
so deposited, the Master Servicer may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding.  The Custodial Account may
contain funds that belong to one or more trust funds created for mortgage pass-through
certificates of other series and may contain other funds respecting payments on mortgage
loans belonging to the Master Servicer or serviced or master serviced by it on behalf of
others.  Notwithstanding such commingling of funds, the Master Servicer shall keep records
that accurately reflect the funds on deposit in the Custodial Account that have been
identified by it as being attributable to the Mortgage Loans.

        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03, 2.04 and 4.07
received in any calendar month, the Master Servicer may elect to treat such amounts as
included in the Available Distribution Amount for the Distribution Date in the month of
receipt, but is not obligated to do so.  If the Master Servicer so elects, such amounts will
be deemed to have been received (and any related Realized Loss shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution maintaining
the Custodial Account to invest the funds in the Custodial Account attributable to the
Mortgage Loans in Permitted Investments which shall mature not later than the Certificate
Account Deposit Date next following the date of such investment (with the exception of the
Amount Held for Future Distribution) and which shall not be sold or disposed of prior to
their maturities.  All income and gain realized from any such investment shall be for the
benefit of the Master Servicer as additional servicing compensation and shall be subject to
its withdrawal or order from time to time.  The amount of any losses incurred in respect of
any such investments attributable to the investment of amounts in respect of the Mortgage
Loans shall be deposited in the Custodial Account by the Master Servicer out of its own
funds immediately as realized without any right of reimbursement.

(d)     The Master Servicer shall give notice to the Trustee and the Company of any change in
the location of the Custodial Account and the location of the Certificate Account prior to
the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant to a
Subservicing Agreement, the Master Servicer shall cause the Subservicer, pursuant to the
Subservicing Agreement, to establish and maintain one or more Subservicing Accounts which
shall be an Eligible Account or, if such account is not an Eligible Account, shall generally
satisfy the requirements of the Program Guide and be otherwise acceptable to the Master
Servicer and each Rating Agency.  The Subservicer will be required thereby to deposit into
the Subservicing Account on a daily basis all proceeds of Mortgage Loans received by the
Subservicer, less its Subservicing Fees and unreimbursed advances and expenses, to the
extent permitted by the Subservicing Agreement.  If the Subservicing Account is not an
Eligible Account, the Master Servicer shall be deemed to have received such monies upon
receipt thereof by the Subservicer.  The Subservicer shall not be required to deposit in the
Subservicing Account payments or collections in the nature of prepayment charges or late
charges or assumption fees.  On or before the date specified in the Program Guide, but in no
event later than the Determination Date, the Master Servicer shall cause the Subservicer,
pursuant to the Subservicing Agreement, to remit to the Master Servicer for deposit in the
Custodial Account all funds held in the Subservicing Account with respect to each Mortgage
Loan serviced by such Subservicer that are required to be remitted to the Master Servicer.
The Subservicer will also be required, pursuant to the Subservicing Agreement, to advance on
such scheduled date of remittance amounts equal to any scheduled monthly installments of
principal and interest less its Subservicing Fees on any Mortgage Loans for which payment
was not received by the Subservicer.  This obligation to advance with respect to each
Mortgage Loan will continue up to and including the first of the month following the date on
which the related Mortgaged Property is sold at a foreclosure sale or is acquired by the
Trust Fund by deed in lieu of foreclosure or otherwise.  All such advances received by the
Master Servicer shall be deposited promptly by it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing Agreement, to
remit to the Master Servicer for deposit in the Custodial Account interest at the Adjusted
Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the Servicing
Fee accrues in the case of a Modified Mortgage Loan) on any Curtailment received by such
Subservicer in respect of a Mortgage Loan from the related Mortgagor during any month that
is to be applied by the Subservicer to reduce the unpaid principal balance of the related
Mortgage Loan as of the first day of such month, from the date of application of such
Curtailment to the first day of the following month.  Any amounts paid by a Subservicer
pursuant to the preceding sentence shall be for the benefit of the Master Servicer as
additional servicing compensation and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the Master Servicer
shall for any Nonsubserviced Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage Loans to, establish and maintain one or more Servicing Accounts and deposit and
retain therein all collections from the Mortgagors (or advances from Subservicers) for the
payment of taxes, assessments, hazard insurance premiums, Primary Insurance Policy premiums,
if applicable, or comparable items for the account of the Mortgagors.  Each Servicing
Account shall satisfy the requirements for a Subservicing Account and, to the extent
permitted by the Program Guide or as is otherwise acceptable to the Master Servicer, may
also function as a Subservicing Account.  Withdrawals of amounts related to the Mortgage
Loans from the Servicing Accounts may be made only to effect timely payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if applicable, or
comparable items, to reimburse the Master Servicer or Subservicer out of related collections
for any payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any Mortgagors any sums
as may be determined to be overages, to pay interest, if required, to Mortgagors on balances
in the Servicing Account or to clear and terminate the Servicing Account at the termination
of this Agreement in accordance with Section 9.01 or in accordance with the Program Guide.
As part of its servicing duties, the Master Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors interest on
funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the preceding
subsection that are not timely paid by the Mortgagors or advanced by the Subservicers on the
date when the tax, premium or other cost for which such payment is intended is due, but the
Master Servicer shall be required so to advance only to the extent that such advances, in
the good faith judgment of the Master Servicer, will be recoverable by the Master Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and
                      Information Regarding the Mortgage Loans.

        If compliance with this Section 3.09 shall make any Class of Certificates legal for
investment by federally insured savings and loan associations, the Master Servicer shall
provide, or cause the Subservicers to provide, to the Trustee, the Office of Thrift
Supervision or the FDIC and the supervisory agents and examiners thereof access to the
documentation regarding the Mortgage Loans required by applicable regulations of the Office
of Thrift Supervision, such access being afforded without charge but only upon reasonable
request and during normal business hours at the offices designated by the Master Servicer.
The Master Servicer shall permit such representatives to photocopy any such documentation
and shall provide equipment for that purpose at a charge reasonably approximating the cost
of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided herein, make withdrawals from
the Custodial Account of amounts on deposit therein pursuant to Section 3.07 that are
attributable to the Mortgage Loans for the following purposes:

(i)     to make deposits into the Certificate Account in the amounts and in the manner
        provided for in Section 4.01;

(ii)    to reimburse itself or the related Subservicer for previously unreimbursed Advances,
        Servicing Advances or other expenses made pursuant to Sections 3.01, 3.07(a), 3.08,
        3.11, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant to the terms of this
        Agreement, such withdrawal right being limited to amounts received on the related
        Mortgage Loans (including, for this purpose, REO Proceeds, Insurance Proceeds,
        Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan pursuant to
        Section 2.02, 2.03, 2.04 or 4.07) which represent (A) Late Collections of Monthly
        Payments for which any such advance was made in the case of Subservicer Advances or
        Advances pursuant to Section 4.04 and (B) recoveries of amounts in respect of which
        such advances were made in the case of Servicing Advances;

(iii)   to pay to itself or the related Subservicer (if not previously retained by such
        Subservicer) out of each payment received by the Master Servicer on account of
        interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
        equal to that remaining portion of any such payment as to interest (but not in excess
        of the Servicing Fee and the Subservicing Fee, if not previously retained) which,
        when deducted, will result in the remaining amount of such interest being interest at
        the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
        Mortgage Loan) on the amount specified in the amortization schedule of the related
        Mortgage Loan as the principal balance thereof at the beginning of the period
        respecting which such interest was paid after giving effect to any previous
        Curtailments;

(iv)    to pay to itself as additional servicing compensation any interest or investment
        income earned on funds and other property deposited in or credited to the Custodial
        Account that it is entitled to withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional servicing compensation any Foreclosure Profits, any
        amounts remitted by Subservicers as interest in respect of Curtailments pursuant to
        Section 3.08(b), and any amounts paid by a Mortgagor in connection with a Principal
        Prepayment in Full in respect of interest for any period during the calendar month in
        which such Principal Prepayment in Full is to be distributed to the
        Certificateholders;

(vi)    to pay to itself, a Subservicer, a Seller, Residential Funding, the Company or any
        other appropriate Person, as the case may be, with respect to each Mortgage Loan or
        property acquired in respect thereof that has been purchased or otherwise transferred
        pursuant to Section 2.02, 2.03, 2.04, 4.07 or 9.01, all amounts received thereon and
        not required to be distributed to the Certificateholders as of the date on which the
        related Stated Principal Balance or Purchase Price is determined;

(vii)   to reimburse itself or the related Subservicer for any Nonrecoverable Advance or
        Advances in the manner and to the extent provided in subsection (c) below, and any
        Advance or Servicing Advance made in connection with a modified Mortgage Loan that is
        in default or, in the judgment of the Master Servicer, default is reasonably
        foreseeable pursuant to Section 3.07(a), to the extent the amount of the  Advance or
        Servicing Advance was added to the Stated Principal Balance of the Mortgage Loan in a
        prior calendar month, or any Advance reimbursable to the Master Servicer pursuant to
        Section 4.02(a);

(viii)  to reimburse itself or the Company for expenses incurred by and reimbursable to it or
        the Company pursuant to Sections 3.01(a), 3.11, 3.13, 3.14(c), 6.03, 10.01 or
        otherwise, or in connection with enforcing, in accordance with this Agreement, any
        repurchase, substitution or indemnification obligation of any Seller (other than an
        Affiliate of the Company) pursuant to the related Seller's Agreement;

(ix)    to reimburse itself for Servicing Advances expended by it (a) pursuant to Section
        3.14 in good faith in connection with the restoration of property damaged by an
        Uninsured Cause, and (b) in connection with the liquidation of a Mortgage Loan or
        disposition of an REO Property to the extent not otherwise reimbursed pursuant to
        clause (ii) or (viii) above; and

(x)     to withdraw any amount deposited in the Custodial Account that was not required to be
        deposited therein pursuant to Section 3.07.

(b)     Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v) and (vi),
the Master Servicer's entitlement thereto is limited to collections or other recoveries on
the related Mortgage Loan, the Master Servicer shall keep and maintain separate accounting,
on a Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any withdrawal from
the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse itself or the related Subservicer
for any advance made in respect of a Mortgage Loan that the Master Servicer determines to be
a Nonrecoverable Advance by withdrawal from the Custodial Account of amounts on deposit
therein attributable to the Mortgage Loans on any Certificate Account Deposit Date
succeeding the date of such determination.  Such right of reimbursement in respect of a
Nonrecoverable Advance relating to an Advance pursuant to Section 4.04 on any such
Certificate Account Deposit Date shall be limited to an amount not exceeding the portion of
such Advance previously paid to Certificateholders (and not theretofore reimbursed to the
Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of the Primary Insurance
                      Policies; Collections Thereunder.

(a)     The Master Servicer shall not take, or permit any Subservicer to take, any action
which would result in non-coverage under any applicable Primary Insurance Policy of any loss
which, but for the actions of the Master Servicer or Subservicer, would have been covered
thereunder.  To the extent coverage is available, the Master Servicer shall keep or cause to
be kept in full force and effect each such Primary Insurance Policy until the principal
balance of the related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or
less of the Appraised Value in the case of such a Mortgage Loan having a Loan-to-Value Ratio
at origination in excess of 80%, provided that such Primary Insurance Policy was in place as
of the Cut-off Date and the Company had knowledge of such Primary Insurance Policy.  The
Master Servicer shall be entitled to cancel or permit the discontinuation of any Primary
Insurance Policy as to any Mortgage Loan, if the Stated Principal Balance of the Mortgage
Loan is reduced below an amount equal to 80% of the appraised value of the related Mortgaged
Property as determined in any appraisal thereof after the Closing Date, or if the
Loan-to-Value Ratio is reduced below 80% as a result of principal payments on the Mortgage
Loan after the Closing Date.  In the event that the Company gains knowledge that as of the
Closing Date, a Mortgage Loan had a Loan-to-Value Ratio at origination in excess of 80% and
is not the subject of a Primary Insurance Policy (and was not included in any exception to
the representation in Section 2.03(b)(iv)) and that such Mortgage Loan has a current
Loan-to-Value Ratio in excess of 80% then the Master Servicer shall use its reasonable
efforts to obtain and maintain a Primary Insurance Policy to the extent that such a policy
is obtainable at a reasonable price.  The Master Servicer shall not cancel or refuse to
renew any such Primary Insurance Policy applicable to a Nonsubserviced Mortgage Loan, or
consent to any Subservicer canceling or refusing to renew any such Primary Insurance Policy
applicable to a Mortgage Loan subserviced by it, that is in effect at the date of the
initial issuance of the Certificates and is required to be kept in force hereunder unless
the replacement Primary Insurance Policy for such canceled or non-renewed policy is
maintained with an insurer whose claims-paying ability is acceptable to each Rating Agency
for mortgage pass-through certificates having a rating equal to or better than the lower of
the then-current rating or the rating assigned to the Certificates as of the Closing Date by
such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the Mortgage
Loans, the Master Servicer agrees to present or to cause the related Subservicer to present,
on behalf of the Master Servicer, the Subservicer, if any, the Trustee and
Certificateholders, claims to the related Insurer under any Primary Insurance Policies, in a
timely manner in accordance with such policies, and, in this regard, to take or cause to be
taken such reasonable action as shall be necessary to permit recovery under any Primary
Insurance Policies respecting defaulted Mortgage Loans.  Pursuant to Section 3.07, any
Insurance Proceeds collected by or remitted to the Master Servicer under any Primary
Insurance Policies shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and
                      Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan (other than a
Cooperative Loan) fire insurance with extended coverage in an amount which is equal to the
lesser of the principal balance owing on such Mortgage Loan or 100 percent of the insurable
value of the improvements; provided, however, that such coverage may not be less than the
minimum amount required to fully compensate for any loss or damage on a replacement cost
basis.  To the extent it may do so without breaching the related Subservicing Agreement, the
Master Servicer shall replace any Subservicer that does not cause such insurance, to the
extent it is available, to be maintained.  The Master Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of foreclosure, of any
Mortgage Loan (other than a Cooperative Loan), fire insurance with extended coverage in an
amount which is at least equal to the amount necessary to avoid the application of any
co-insurance clause contained in the related hazard insurance policy.  Pursuant to Section
3.07, any amounts collected by the Master Servicer under any such policies (other than
amounts to be applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with the Master
Servicer's normal servicing procedures) shall be deposited in the Custodial Account, subject
to withdrawal pursuant to Section 3.10.  Any cost incurred by the Master Servicer in
maintaining any such insurance shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the Mortgage
Loan, notwithstanding that the terms of the Mortgage Loan so permit.  Such costs shall be
recoverable by the Master Servicer out of related late payments by the Mortgagor or out of
Insurance Proceeds and Liquidation Proceeds to the extent permitted by Section 3.10.  It is
understood and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan other than
pursuant to such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance.  Whenever the improvements securing a Mortgage Loan
(other than a Cooperative Loan) are located at the time of origination of such Mortgage Loan
in a federally designated special flood hazard area, the Master Servicer shall cause flood
insurance (to the extent available) to be maintained in respect thereof.  Such flood
insurance shall be in an amount equal to the lesser of (i) the amount required to compensate
for any loss or damage to the Mortgaged Property on a replacement cost basis and (ii) the
maximum amount of such insurance available for the related Mortgaged Property under the
national flood insurance program (assuming that the area in which such Mortgaged Property is
located is participating in such program).

        If the Master Servicer shall obtain and maintain a blanket fire insurance policy with
extended coverage insuring against hazard losses on all of the Mortgage Loans, it shall
conclusively be deemed to have satisfied its obligations as set forth in the first sentence
of this Section 3.12(a), it being understood and agreed that such policy may contain a
deductible clause, in which case the Master Servicer shall, in the event that there shall
not have been maintained on the related Mortgaged Property a policy complying with the first
sentence of this Section 3.12(a) and there shall have been a loss which would have been
covered by such policy, deposit in the Certificate Account the amount not otherwise payable
under the blanket policy because of such deductible clause.  Any such deposit by the Master
Servicer shall be made on the Certificate Account Deposit Date next preceding the
Distribution Date which occurs in the month following the month in which payments under any
such policy would have been deposited in the Custodial Account.  In connection with its
activities as administrator and servicer of the Mortgage Loans, the Master Servicer agrees
to present, on behalf of itself, the Trustee and the Certificateholders, claims under any
such blanket policy.

(b)     The Master Servicer shall obtain and maintain at its own expense and keep in full
force and effect throughout the term of this Agreement a blanket fidelity bond and an errors
and omissions insurance policy covering the Master Servicer's officers and employees and
other persons acting on behalf of the Master Servicer in connection with its activities
under this Agreement.  The amount of coverage shall be at least equal to the coverage that
would be required by Fannie Mae or Freddie Mac, whichever is greater, with respect to the
Master Servicer if the Master Servicer were servicing and administering the Mortgage Loans
for Fannie Mae or Freddie Mac.  In the event that any such bond or policy ceases to be in
effect, the Master Servicer shall obtain a comparable replacement bond or policy from an
issuer or insurer, as the case may be, meeting the requirements, if any, of the Program
Guide and acceptable to the Company.  Coverage of the Master Servicer under a policy or bond
obtained by an Affiliate of the Master Servicer and providing the coverage required by this
Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses; Assumption and
                      Modification Agreements; Certain Assignments.

(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master Servicer or
Subservicer, to the extent it has knowledge of such conveyance, shall enforce any
due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent permitted under
applicable law and governmental regulations, but only to the extent that such enforcement
will not adversely affect or jeopardize coverage under any Required Insurance Policy.
Notwithstanding the foregoing:

(i)     the Master Servicer shall not be deemed to be in default under this Section 3.13(a)
        by reason of any transfer or assumption which the Master Servicer is restricted by
        law from preventing; and

(ii)    if the Master Servicer determines that it is reasonably likely that any Mortgagor
        will bring, or if any Mortgagor does bring, legal action to declare invalid or
        otherwise avoid enforcement of a due-on-sale clause contained in any Mortgage Note or
        Mortgage, the Master Servicer shall not be required to enforce the due-on-sale clause
        or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale clause to the extent
set forth in Section 3.13(a), in any case in which a Mortgaged Property is to be conveyed to
a Person by a Mortgagor, and such Person is to enter into an assumption or modification
agreement or supplement to the Mortgage Note or Mortgage which requires the signature of the
Trustee, or if an instrument of release signed by the Trustee is required releasing the
Mortgagor from liability on the Mortgage Loan, the Master Servicer is authorized, subject to
the requirements of the sentence next following, to execute and deliver, on behalf of the
Trustee, the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or Mortgage or
other instruments as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable laws regarding assumptions or the
transfer of the Mortgaged Property to such Person; provided, however, none of such terms and
requirements shall either (i) both (A) constitute a "significant modification" effecting an
exchange or reissuance of such Mortgage Loan under the REMIC Provisions and (B) cause any
portion of any REMIC formed under the Series Supplement to fail to qualify as a REMIC under
the Code or (subject to Section 10.01(f)), result in the imposition of any tax on
"prohibited transactions" or (ii) constitute "contributions" after the start-up date under
the REMIC Provisions.  The Master Servicer shall execute and deliver such documents only if
it reasonably determines that (i) its execution and delivery thereof will not conflict with
or violate any terms of this Agreement or cause the unpaid balance and interest on the
Mortgage Loan to be uncollectible in whole or in part, (ii) any required consents of
insurers under any Required Insurance Policies have been obtained and (iii) subsequent to
the closing of the transaction involving the assumption or transfer (A) the Mortgage Loan
will continue to be secured by a first mortgage lien pursuant to the terms of the Mortgage,
(B) such transaction will not adversely affect the coverage under any Required Insurance
Policies, (C) the Mortgage Loan will fully amortize over the remaining term thereof, (D) no
material term of the Mortgage Loan (including the interest rate on the Mortgage Loan) will
be altered nor will the term of the Mortgage Loan be changed and (E) if the
seller/transferor of the Mortgaged Property is to be released from liability on the Mortgage
Loan, such release will not (based on the Master Servicer's or Subservicer's good faith
determination) adversely affect the collectability of the Mortgage Loan.  Upon receipt of
appropriate instructions from the Master Servicer in accordance with the foregoing, the
Trustee shall execute any necessary instruments for such assumption or substitution of
liability as directed in writing by the Master Servicer.  Upon the closing of the
transactions contemplated by such documents, the Master Servicer shall cause the originals
or true and correct copies of the assumption agreement, the release (if any), or the
modification or supplement to the Mortgage Note or Mortgage to be delivered to the Trustee
or the Custodian and deposited with the Mortgage File for such Mortgage Loan.  Any fee
collected by the Master Servicer or such related Subservicer for entering into an assumption
or substitution of liability agreement will be retained by the Master Servicer or such
Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be, shall be entitled
to approve a request from a Mortgagor for a partial release of the related Mortgaged
Property, the granting of an easement thereon in favor of another Person, any alteration or
demolition of the related Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) without any right of reimbursement or other similar matters
if it has determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for, and the
timely and full collectability of, such Mortgage Loan would not be adversely affected
thereby and that any portion of any REMIC formed under the Series Supplement would not fail
to continue to qualify as a REMIC under the Code as a result thereof and (subject to Section
10.01(f)) that no tax on "prohibited transactions" or "contributions" after the startup day
would be imposed on any such REMIC as a result thereof.  Any fee collected by the Master
Servicer or the related Subservicer for processing such a request will be retained by the
Master Servicer or such Subservicer as additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement, the Trustee
and Master Servicer shall be entitled to approve an assignment in lieu of satisfaction with
respect to any Mortgage Loan, provided the obligee with respect to such Mortgage Loan
following such proposed assignment provides the Trustee and Master Servicer with a "Lender
Certification for Assignment of Mortgage Loan" in the form attached hereto as Exhibit M, in
form and substance satisfactory to the Trustee and Master Servicer, providing the following:
(i) that the substance of the assignment is, and is intended to be, a refinancing of such
Mortgage; (ii) that the Mortgage Loan following the proposed assignment will have a rate of
interest at least 0.25 percent below or above the rate of interest on such Mortgage Loan
prior to such proposed assignment; and (iii) that such assignment is at the request of the
borrower under the related Mortgage Loan.  Upon approval of an assignment in lieu of
satisfaction with respect to any Mortgage Loan, the Master Servicer shall receive cash in an
amount equal to the unpaid principal balance of and accrued interest on such Mortgage Loan
and the Master Servicer shall treat such amount as a Principal Prepayment in Full with
respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert (which may
include an REO Acquisition) the ownership of properties securing such of the Mortgage Loans
as come into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 3.07.  Alternatively, the
Master Servicer may take other actions in respect of a defaulted Mortgage Loan, which may
include (i) accepting a short sale (a payoff of the Mortgage Loan for an amount less than
the total amount contractually owed in order to facilitate a sale of the Mortgaged Property
by the Mortgagor) or permitting a short refinancing (a payoff of the Mortgage Loan for an
amount less than the total amount contractually owed in order to facilitate refinancing
transactions by the Mortgagor not involving a sale of the Mortgaged Property), (ii)
arranging for a repayment plan or (iii) agreeing to a modification in accordance with
Section 3.07.  In connection with such foreclosure or other conversion, the Master Servicer
shall, consistent with Section 3.11, follow such practices and procedures as it shall deem
necessary or advisable, as shall be normal and usual in its general mortgage servicing
activities and as shall be required or permitted by the Program Guide; provided that the
Master Servicer shall not be liable in any respect hereunder if the Master Servicer is
acting in connection with any such foreclosure or other conversion in a manner that is
consistent with the provisions of this Agreement.  The Master Servicer, however, shall not
be required to expend its own funds or incur other reimbursable charges in connection with
any foreclosure, or attempted foreclosure which is not completed, or towards the restoration
of any property unless it shall determine (i) that such restoration and/or foreclosure will
increase the proceeds of liquidation of the Mortgage Loan to Holders of Certificates of one
or more Classes after reimbursement to itself for such expenses or charges and (ii) that
such expenses or charges will be recoverable to it through Liquidation Proceeds, Insurance
Proceeds, or REO Proceeds (respecting which it shall have priority for purposes of
withdrawals from the Custodial Account pursuant to Section 3.10, whether or not such
expenses and charges are actually recoverable from related Liquidation Proceeds, Insurance
Proceeds or REO Proceeds).  In the event of such a determination by the Master Servicer
pursuant to this Section 3.14(a), the Master Servicer shall be entitled to reimbursement of
such amounts pursuant to Section 3.10.

               In addition to the foregoing, the Master Servicer shall use its best
reasonable efforts to realize upon any Additional Collateral for such of the Additional
Collateral Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to Section 3.07;
provided that the Master Servicer shall not, on behalf of the Trustee, obtain title to any
such Additional Collateral as a result of or in lieu of the disposition thereof or
otherwise; and provided further that (i) the Master Servicer shall not proceed with respect
to such Additional Collateral in any manner that would impair the ability to recover against
the related Mortgaged Property, and (ii) the Master Servicer shall proceed with any REO
Acquisition in a manner that preserves the ability to apply the proceeds of such Additional
Collateral against amounts owed under the defaulted Mortgage Loan.  Any proceeds realized
from such Additional Collateral (other than amounts to be released to the Mortgagor or the
related guarantor in accordance with procedures that the Master Servicer would follow in
servicing loans held for its own account, subject to the terms and conditions of the related
Mortgage and Mortgage Note and to the terms and conditions of any security agreement,
guarantee agreement, mortgage or other agreement governing the disposition of the proceeds
of such Additional Collateral) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 3.10.  Any other payment received by the Master Servicer in
respect of such Additional Collateral shall be deposited in the Custodial Account subject to
withdrawal pursuant to Section 3.10.

               For so long as the Master Servicer is the Master Servicer under the Credit
Support Pledge Agreement, the Master Servicer shall perform its obligations under the Credit
Support Pledge Agreement in accordance with such Agreement and in a manner that is in the
best interests of the Certificateholders. Further, the Master Servicer shall use its best
reasonable efforts to realize upon any Pledged Assets for such of the Pledged Asset Loans as
come into and continue in default and as to which no satisfactory arrangements can be made
for collection of delinquent payments pursuant to Section 3.07; provided that the Master
Servicer shall not, on behalf of the Trustee, obtain title to any such Pledged Assets as a
result of or in lieu of the disposition thereof or otherwise; and provided further that (i)
the Master Servicer shall not proceed with respect to such Pledged Assets in any manner that
would impair the ability to recover against the related Mortgaged Property, and (ii) the
Master Servicer shall proceed with any REO Acquisition in a manner that preserves the
ability to apply the proceeds of such Pledged Assets against amounts owed under the
defaulted Mortgage Loan.  Any proceeds realized from such Pledged Assets (other than amounts
to be released to the Mortgagor or the related guarantor in accordance with procedures that
the Master Servicer would follow in servicing loans held for its own account, subject to the
terms and conditions of the related Mortgage and Mortgage Note and to the terms and
conditions of any security agreement, guarantee agreement, mortgage or other agreement
governing the disposition of the proceeds of such Pledged Assets) shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 3.10.  Any other payment
received by the Master Servicer in respect of such Pledged Assets shall be deposited in the
Custodial Account subject to withdrawal pursuant to Section 3.10.

               Concurrently with the foregoing, the Master Servicer may pursue any remedies
that may be available in connection with a breach of a representation and warranty with
respect to any such Mortgage Loan in accordance with Sections 2.03 and 2.04.  However, the
Master Servicer is not required to continue to pursue both foreclosure (or similar remedies)
with respect to the Mortgage Loans and remedies in connection with a breach of a
representation and warranty if the Master Servicer determines in its reasonable discretion
that one such remedy is more likely to result in a greater recovery as to the Mortgage
Loan.  Upon the occurrence of a Cash Liquidation or REO Disposition, following the deposit
in the Custodial Account of all Insurance Proceeds, Liquidation Proceeds and other payments
and recoveries referred to in the definition of "Cash Liquidation" or "REO Disposition," as
applicable, upon receipt by the Trustee of written notification of such deposit signed by a
Servicing Officer, the Trustee or any Custodian, as the case may be, shall release to the
Master Servicer the related Mortgage File and the Trustee shall execute and deliver such
instruments of transfer or assignment prepared by the Master Servicer, in each case without
recourse, as shall be necessary to vest in the Master Servicer or its designee, as the case
may be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of
the Trust Fund.  Notwithstanding the foregoing or any other provision of this Agreement, in
the Master Servicer's sole discretion with respect to any defaulted Mortgage Loan or REO
Property as to either of the following provisions, (i) a Cash Liquidation or REO Disposition
may be deemed to have occurred if substantially all amounts expected by the Master Servicer
to be received in connection with the related defaulted Mortgage Loan or REO Property have
been received, and (ii) for purposes of determining the amount of any Liquidation Proceeds,
Insurance Proceeds, REO Proceeds or any other unscheduled collections or the amount of any
Realized Loss, the Master Servicer may take into account minimal amounts of additional
receipts expected to be received or any estimated additional liquidation expenses expected
to be incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     If title to any Mortgaged Property is acquired by the Trust Fund as an REO Property
by foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale shall be
issued to the Trustee or to its nominee on behalf of Certificateholders.  Notwithstanding
any such acquisition of title and cancellation of the related Mortgage Loan, such REO
Property shall (except as otherwise expressly provided herein) be considered to be an
Outstanding Mortgage Loan held in the Trust Fund until such time as the REO Property shall
be sold.  Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it shall be
assumed that, notwithstanding that the indebtedness evidenced by the related Mortgage Note
shall have been discharged, such Mortgage Note and the related amortization schedule in
effect at the time of any such acquisition of title (after giving effect to any previous
Curtailments and before any adjustment thereto by reason of any bankruptcy or similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     If the Trust Fund acquires any REO Property as aforesaid or otherwise in connection
with a default or imminent default on a Mortgage Loan, the Master Servicer on behalf of the
Trust Fund shall dispose of such REO Property as soon as practicable, giving due
consideration to the interests of the Certificateholders, but in all cases within three full
years after the taxable year of its acquisition by the Trust Fund for purposes of Section
860G(a)(8) of the Code (or such shorter period as may be necessary under applicable state
(including any state in which such property is located) law to maintain the status of any
portion of any REMIC formed under the Series Supplement as a REMIC under applicable state
law and avoid taxes resulting from such property failing to be foreclosure property under
applicable state law) or, at the expense of the Trust Fund, request, more than 60 days
before the day on which such grace period would otherwise expire, an extension of such grace
period unless the Master Servicer (subject to Section 10.01(f)) obtains for the Trustee an
Opinion of Counsel, addressed to the Trustee and the Master Servicer, to the effect that the
holding by the Trust Fund of such REO Property subsequent to such period will not result in
the imposition of taxes on "prohibited transactions" as defined in Section 860F of the Code
or cause any REMIC formed under the Series Supplement to fail to qualify as a REMIC (for
federal (or any applicable State or local) income tax purposes) at any time that any
Certificates are outstanding, in which case the Trust Fund may continue to hold such REO
Property (subject to any conditions contained in such Opinion of Counsel).  The Master
Servicer shall be entitled to be reimbursed from the Custodial Account for any costs
incurred in obtaining such Opinion of Counsel, as provided in Section 3.10.  Notwithstanding
any other provision of this Agreement, no REO Property acquired by the Trust Fund shall be
rented (or allowed to continue to be rented) or otherwise used by or on behalf of the Trust
Fund in such a manner or pursuant to any terms that would (i) cause such REO Property to
fail to qualify as "foreclosure property" within the meaning of Section 860G(a)(8) of the
Code or (ii) subject the Trust Fund to the imposition of any federal income taxes on the
income earned from such REO Property, including any taxes imposed by reason of Section
860G(c) of the Code, unless the Master Servicer has agreed to indemnify and hold harmless
the Trust Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or repurchase of
any Mortgage Loan pursuant to the terms of this Agreement, as well as any recovery resulting
from a collection of Liquidation Proceeds, Insurance Proceeds or REO Proceeds, will be
applied in the following order of priority: first, to reimburse the Master Servicer or the
related Subservicer in accordance with Section 3.10(a)(ii); second, to the
Certificateholders to the extent of accrued and unpaid interest on the Mortgage Loan, and
any related REO Imputed Interest, at the Net Mortgage Rate (or the Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan) to the Due Date prior to the Distribution Date
on which such amounts are to be distributed; third, to the Certificateholders as a recovery
of principal on the Mortgage Loan (or REO Property); fourth, to all Servicing Fees and
Subservicing Fees payable therefrom (and the Master Servicer and the Subservicer shall have
no claims for any deficiencies with respect to such fees which result from the foregoing
allocation); and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose obligors is not a
United States Person, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, "foreclosure") in respect of such Mortgage Loan, the Master Servicer
will cause compliance with the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or
any successor thereto) necessary to assure that no withholding tax obligation arises with
respect to the proceeds of such foreclosure except to the extent, if any, that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon the receipt
by the Master Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Master Servicer will immediately notify the Trustee (if it
holds the related Mortgage File) or the Custodian by a certification of a Servicing Officer
(which certification shall include a statement to the effect that all amounts received or to
be received in connection with such payment which are required to be deposited in the
Custodial Account pursuant to Section 3.07 have been or will be so deposited), substantially
in one of the forms attached hereto as Exhibit F, or, in the case of the Custodian, an
electronic request in a form acceptable to the Custodian, requesting delivery to it of the
Mortgage File.  Within two Business Days of receipt of such certification and request, the
Trustee shall release, or cause the Custodian to release, the related Mortgage File to the
Master Servicer.  The Master Servicer is authorized to execute and deliver to the Mortgagor
the request for reconveyance, deed of reconveyance or release or satisfaction of mortgage or
such instrument releasing the lien of the Mortgage, together with the Mortgage Note with, as
appropriate, written evidence of cancellation thereon and to cause the removal from the
registration on the MERS(R)System of such Mortgage and to execute and deliver, on behalf of
the Trustee and the Certificateholders or any of them, any and all instruments of
satisfaction or cancellation or of partial or full release.  No expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be chargeable
to the Custodial Account or the Certificate Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of any Mortgage
Loan, the Master Servicer shall deliver to the Custodian, with a copy to the Trustee, a
certificate of a Servicing Officer substantially in one of the forms attached as Exhibit F
hereto, or, in the case of the Custodian, an electronic request in a form acceptable to the
Custodian, requesting that possession of all, or any document constituting part of, the
Mortgage File be released to the Master Servicer and certifying as to the reason for such
release and that such release will not invalidate any insurance coverage provided in respect
of the Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing,
the Trustee shall deliver, or cause the Custodian to deliver, the Mortgage File or any
document therein to the Master Servicer.  The Master Servicer shall cause each Mortgage File
or any document therein so released to be returned to the Trustee, or the Custodian as agent
for the Trustee when the need therefor by the Master Servicer no longer exists, unless (i)
the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account or (ii) the Mortgage File or such document
has been delivered directly or through a Subservicer to an attorney, or to a public trustee
or other public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either judicially
or non-judicially, and the Master Servicer has delivered directly or through a Subservicer
to the Trustee a certificate of a Servicing Officer certifying as to the name and address of
the Person to which such Mortgage File or such document was delivered and the purpose or
purposes of such delivery.  In the event of the liquidation of a Mortgage Loan, the Trustee
shall deliver the Request for Release with respect thereto to the Master Servicer upon
deposit of the related Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master Servicer on the Trustee's behalf shall execute and deliver
to the Master Servicer, if necessary, any court pleadings, requests for trustee's sale or
other documents necessary to the foreclosure or trustee's sale in respect of a Mortgaged
Property or to any legal action brought to obtain judgment against any Mortgagor on the
Mortgage Note or Mortgage or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity.  Together with such documents or pleadings (if signed by the Trustee), the
Master Servicer shall deliver to the Trustee a certificate of a Servicing Officer requesting
that such pleadings or documents be executed by the Trustee and certifying as to the reason
such documents or pleadings are required and that the execution and delivery thereof by the
Trustee will not invalidate any insurance coverage under any Required Insurance Policy or
invalidate or otherwise affect the lien of the Mortgage, except for the termination of such
a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Compensating Interest.

(a)     The Master Servicer, as compensation for its activities hereunder, shall be entitled
to receive on each Distribution Date the amounts provided for by clauses (iii), (iv), (v)
and (vi) of Section 3.10(a), subject to clause (e) below.  The amount of servicing
compensation provided for in such clauses shall be accounted for on a Mortgage
Loan-by-Mortgage Loan basis.  In the event that Liquidation Proceeds, Insurance Proceeds and
REO Proceeds (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of a Cash Liquidation or REO Disposition exceed the unpaid principal balance of such
Mortgage Loan plus unpaid interest accrued thereon (including REO Imputed Interest) at a per
annum rate equal to the related Net Mortgage Rate (or the Modified Net Mortgage Rate in the
case of a Modified Mortgage Loan), the Master Servicer shall be entitled to retain therefrom
and to pay to itself and/or the related Subservicer, any Foreclosure Profits and any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of prepayment charges, assumption fees,
late payment charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the Subservicer
to the extent provided herein, subject to clause (e) below.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including payment of
premiums for the Primary Insurance Policies, if any, to the extent such premiums are not
required to be paid by the related Mortgagors, and the fees and expenses of the Trustee and
any co-trustee (as provided in Section 8.05) and the fees and expense of any Custodian) and
shall not be entitled to reimbursement therefor except as specifically provided in Sections
3.10 and 3.14.

(d)     The Master Servicer's right to receive servicing compensation may not be transferred
in whole or in part except in connection with the transfer of all of its responsibilities
and obligations of the Master Servicer under this Agreement.

(e)     Notwithstanding any other provision herein, the amount of servicing compensation that
the Master Servicer shall be entitled to receive for its activities hereunder for the period
ending on each Distribution Date shall be reduced (but not below zero) by an amount equal to
Compensating Interest (if any) for such Distribution Date.  Such reduction shall be applied
during such period as follows: first, to any Servicing Fee or Subservicing Fee to which the
Master Servicer is entitled pursuant to Section 3.10(a)(iii), and second, to any income or
gain realized from any investment of funds held in the Custodial Account or the Certificate
Account to which the Master Servicer is entitled pursuant to Sections 3.07(c) or 4.01(b),
respectively.  In making such reduction, the Master Servicer (i) will not withdraw from the
Custodial Account any such amount representing all or a portion of the Servicing Fee to
which it is entitled pursuant to Section 3.10(a)(iii), and (ii) will not withdraw from the
Custodial Account or Certificate Account any such amount to which it is entitled pursuant to
Section 3.07(c) or 4.01(b).

Section 3.17.  Reports to the Trustee and the Company.

        Not later than fifteen days after it receives a written request from the Trusee or
the Company, the Master Servicer shall forward to the Trustee and the Company a statement,
certified by a Servicing Officer, setting forth the status of the Custodial Account as of
the close of business on the immediately preceding Distribution Date as it relates to the
Mortgage Loans and showing, for the period covered by such statement, the aggregate of
deposits in or withdrawals from the Custodial Account in respect of the Mortgage Loans for
each category of deposit specified in Section 3.07 and each category of withdrawal specified
in Section 3.10.

Section 3.18.  Annual Statement as to Compliance and Servicing Assessment.

        The Master Servicer will deliver to the Company and the Trustee on or before the
earlier of (a) March 31 of each year or (b) with respect to any calendar year during which
the Company's annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission, the date on which the annual
report on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, (i) a servicing assessment as described in Section
4.03(f)(ii) and (ii) a servicer compliance statement, signed by an authorized officer of the
Master Servicer, as described in Items 1122(a), 1122(b) and 1123 of Regulation AB, to the
effect that:

        (A)    A review of the Master Servicer's activities during the reporting period and
of its performance under this Agreement has been made under such officer's supervision.

        (B)    To the best of such officer's knowledge, based on such review, the Master
Servicer has fulfilled all of its obligations under this Agreement in all material respects
throughout the reporting period or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such officer and
the nature and status thereof.

        The Master Servicer shall use commercially reasonable efforts to obtain from all
other parties participating in the servicing function any additional certifications required
under Item 1122 and Item 1123 of Regulation AB to the extent required to be included in a
Report on Form 10-K; provided, however, that a failure to obtain such certifications shall
not be a breach of the Master Servicer's duties hereunder if any such party fails to deliver
such a certification.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year or (b) with respect to any
calendar year during which the Company's annual report on Form 10-K is required to be filed
in accordance with the Exchange Act and the rules and regulations of the Commission, the
date on which the annual report is required to be filed in accordance with the Exchange Act
and the rules and regulations of the Commission, the Master Servicer at its expense shall
cause a firm of independent public accountants, which shall be members of the American
Institute of Certified Public Accountants, to furnish a report to the Company and the
Trustee the attestation required under Item 1122(b) of Regulation AB.  In rendering such
statement, such firm may rely, as to matters relating to the direct servicing of mortgage
loans by Subservicers, upon comparable statements for examinations conducted by independent
public accountants substantially in accordance with standards established by the American
Institute of Certified Public Accountants (rendered within one year of such statement) with
respect to such Subservicers.

Section 3.20.  Rights of the Company in Respect of the Master Servicer.

        The Master Servicer shall afford the Company, upon reasonable notice, during normal
business hours access to all records maintained by the Master Servicer in respect of its
rights and obligations hereunder and access to officers of the Master Servicer responsible
for such obligations.  Upon request, the Master Servicer shall furnish the Company with its
most recent financial statements and such other information as the Master Servicer possesses
regarding its business, affairs, property and condition, financial or otherwise.  The Master
Servicer shall also cooperate with all reasonable requests for information including, but
not limited to, notices, tapes and copies of files, regarding itself, the Mortgage Loans or
the Certificates from any Person or Persons identified by the Company or Residential
Funding.  The Company may, but is not obligated to, enforce the obligations of the Master
Servicer hereunder and may, but is not obligated to, perform, or cause a designee to
perform, any defaulted obligation of the Master Servicer hereunder or exercise the rights of
the Master Servicer hereunder; provided that the Master Servicer shall not be relieved of
any of its obligations hereunder by virtue of such performance by the Company or its
designee.  The Company shall not have any responsibility or liability for any action or
failure to act by the Master Servicer and is not obligated to supervise the performance of
the Master Servicer under this Agreement or otherwise.

Section 3.21.  Administration of Buydown Funds

(a)     With respect to any Buydown Mortgage Loan, the Subservicer has deposited Buydown
Funds in an account that satisfies the requirements for a Subservicing Account (the "Buydown
Account").  The Master Servicer shall cause the Subservicing Agreement to require that upon
receipt from the Mortgagor of the amount due on a Due Date for each Buydown Mortgage Loan,
the Subservicer will withdraw from the Buydown Account the predetermined amount that, when
added to the amount due on such date from the Mortgagor, equals the full Monthly Payment and
transmit that amount in accordance with the terms of the Subservicing Agreement to the
Master Servicer together with the related payment made by the Mortgagor or advanced by the
Subservicer.

(b)     If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its entirety during
the period (the "Buydown Period") when Buydown Funds are required to be applied to such
Buydown Mortgage Loan, the Subservicer shall be required to withdraw from the Buydown
Account and remit any Buydown Funds remaining in the Buydown Account in accordance with the
related buydown agreement.  The amount of Buydown Funds which may be remitted in accordance
with the related buydown agreement may reduce the amount required to be paid by the
Mortgagor to fully prepay the related Mortgage Loan.  If the Mortgagor on a Buydown Mortgage
Loan defaults on such Mortgage Loan during the Buydown Period and the property securing such
Buydown Mortgage Loan is sold in the liquidation thereof (either by the Master Servicer or
the insurer under any related Primary Insurance Policy), the Subservicer shall be required
to withdraw from the Buydown Account the Buydown Funds for such Buydown Mortgage Loan still
held in the Buydown Account and remit the same to the Master Servicer in accordance with the
terms of the Subservicing Agreement for deposit in the Custodial Account or, if instructed
by the Master Servicer, pay to the insurer under any related Primary Insurance Policy if the
Mortgaged Property is transferred to such insurer and such insurer pays all of the loss
incurred in respect of such default.  Any amount so remitted pursuant to the preceding
sentence will be deemed to reduce the amount owed on the Mortgage Loan.

Section 3.22.  Advance Facility

(a)     The Master Servicer is hereby authorized to enter into a financing or other facility
(any such arrangement, an "Advance Facility") under which (1) the Master Servicer sells,
assigns or pledges to another Person (an "Advancing Person") the Master Servicer's rights
under this Agreement to be reimbursed for any Advances or Servicing Advances and/or (2) an
Advancing Person agrees to fund some or all Advances and/or Servicing Advances required to
be made by the Master Servicer pursuant to this Agreement.  No consent of the Depositor, the
Trustee, the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility.  Notwithstanding the existence of any Advance
Facility under which an Advancing Person agrees to fund Advances and/or Servicing Advances
on the Master Servicer's behalf, the Master Servicer  shall remain obligated pursuant to
this Agreement to make Advances and Servicing Advances pursuant to and as required by this
Agreement.  If the Master Servicer enters into an Advance Facility, and for so long as an
Advancing Person remains entitled to receive reimbursement for any Advances including
Nonrecoverable Advances ("Advance Reimbursement Amounts") and/or Servicing Advances
including Nonrecoverable Advances ("Servicing Advance Reimbursement Amounts" and together
with Advance Reimbursement Amounts, "Reimbursement Amounts") (in each case to the extent
such type of Reimbursement Amount is included in the Advance Facility), as applicable,
pursuant to this Agreement, then the Master Servicer shall identify such Reimbursement
Amounts consistent with the reimbursement rights set forth in Section 3.10(a)(ii) and (vii)
and remit such Reimbursement Amounts in accordance with this Section 3.22 or otherwise in
accordance with the documentation establishing the Advance Facility to such Advancing Person
or to a trustee, agent or custodian (an "Advance Facility Trustee") designated by such
Advancing Person in an Advance Facility Notice described below in Section 3.22(b).
Notwithstanding the foregoing, if so required pursuant to the terms of the Advance Facility,
the Master Servicer may direct, and if so directed in writing the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the Reimbursement Amounts
identified pursuant to the preceding sentence.  An Advancing Person whose obligations
hereunder are limited to the funding of Advances and/or Servicing Advances shall not be
required to meet the qualifications of a Master Servicer or a Subservicer pursuant to
Section 3.02(a) or 6.02(c) hereof and shall not be deemed to be a Subservicer under this
Agreement.  Notwithstanding anything to the contrary herein, in no event shall Advance
Reimbursement Amounts or Servicing Advance Reimbursement Amounts be included in the
Available Distribution Amount or distributed to Certificateholders.

(b)     If the Master Servicer enters into an Advance Facility and makes the election set
forth in Section 3.22(a), the Master Servicer and the related Advancing Person shall deliver
to the Certificate Insurer and the Trustee a written notice and payment instruction (an
"Advance Facility Notice"), providing the Trustee with written payment instructions as to
where to remit Advance Reimbursement Amounts and/or Servicing Advance Reimbursement Amounts
(each to the extent such type of Reimbursement Amount is included within the Advance
Facility) on subsequent Distribution Dates.  The payment instruction shall require the
applicable Reimbursement Amounts to be distributed to the Advancing Person or to an Advance
Facility Trustee designated in the Advance Facility Notice.  An Advance Facility Notice may
only be terminated by the joint written direction of the Master Servicer and the related
Advancing Person (and any related Advance Facility Trustee).  The Master Servicer shall
provide the Certificate Insurer, if any, with notice  of any termination of any Advance
Facility pursuant to this Section 3.22(b).

(c)     Reimbursement Amounts shall consist solely of amounts in respect of Advances and/or
Servicing Advances made with respect to the Mortgage Loans for which the Master Servicer
would be permitted to reimburse itself in accordance with Section 3.10(a)(ii) and (vii)
hereof, assuming the Master Servicer or the Advancing Person had made the related Advance(s)
and/or Servicing Advance(s). Notwithstanding the foregoing, except with respect to
reimbursement of Nonrecoverable Advances as set forth in Section 3.10(c) of this Agreement,
no Person shall be entitled to reimbursement from funds held in the Collection Account for
future distribution to Certificateholders pursuant to this Agreement. Neither the Company
nor the Trustee shall have any duty or liability with respect to the calculation of any
Reimbursement Amount, nor shall the Company or the Trustee have any responsibility to track
or monitor the administration of the Advance Facility or have any responsibility to track,
monitor or verify the payment of Reimbursement Amounts to the related Advancing Person or
Advance Facility Trustee; provided, however, the Trustee shall maintain records with respect
to the payment of such Reimbursement Amounts as it does with respect to other distributions
made pursuant to this Agreement. The Master Servicer shall maintain and provide to any
Successor Master Servicer a detailed accounting on a loan-by-loan basis as to amounts
advanced by, sold, pledged or assigned to, and reimbursed to any Advancing Person. The
Successor Master Servicer shall be entitled to rely on any such information provided by the
Master Servicer and the Successor Master Servicer shall not be liable for any errors in such
information.

(d)     Upon the direction of and at the expense of the Master Servicer, the Trustee agrees
to execute such acknowledgments reasonably satisfactory to the Trustee provided by the
Master Servicer recognizing the interests of any Advancing Person or Advance Facility
Trustee in such Reimbursement Amounts as the Master Servicer may cause to be made subject to
Advance Facilities pursuant to this Section 3.22.

(e)     Reimbursement Amounts collected with respect to each Mortgage Loan shall be allocated
to outstanding unreimbursed Advances or Servicing Advances (as the case may be) made with
respect to that Mortgage Loan on a "first-in, first out" ("FIFO") basis, subject to the
qualifications set forth below:

               (i)    Any  successor  Master  Servicer to  Residential  Funding (a  "Successor
        Master  Servicer")  and the  Advancing  Person or Advance  Facility  Trustee  shall be
        required to apply all amounts  available in  accordance  with this Section  3.22(e) to
        the  reimbursement  of Advances  and  Servicing  Advances in the manner  provided  for
        herein;  provided,  however, that after the succession of a Successor Master Servicer,
        (A) to the  extent  that any  Advances  or  Servicing  Advances  with  respect  to any
        particular Mortgage Loan are reimbursed from payments or recoveries,  if any, from the
        related  Mortgagor,  and  Liquidation  Proceeds or Insurance  Proceeds,  if any,  with
        respect to that Mortgage Loan,  reimbursement  shall be made,  first, to the Advancing
        Person or Advance Facility  Trustee in respect of Advances and/or  Servicing  Advances
        related to that Mortgage  Loan to the extent of the interest of the  Advancing  Person
        or Advance Facility Trustee in such Advances and/or Servicing Advances,  second to the
        Master  Servicer  in respect of Advances  and/or  Servicing  Advances  related to that
        Mortgage  Loan in excess of those in which the  Advancing  Person or Advance  Facility
        Trustee  Person has an  interest,  and third,  to the  Successor  Master  Servicer  in
        respect of any other  Advances  and/or  Servicing  Advances  related to that  Mortgage
        Loan, from such sources as and when collected,  and (B) reimbursements of Advances and
        Servicing  Advances  that are  Nonrecoverable  Advances  shall be made pro rata to the
        Advancing Person or Advance Facility Trustee,  on the one hand, and any such Successor
        Master  Servicer,  on the  other  hand,  on the  basis  of  the  respective  aggregate
        outstanding  unreimbursed  Advances and  Servicing  Advances  that are  Nonrecoverable
        Advances owed to the Advancing  Person,  Advance  Facility  Trustee or Master Servicer
        pursuant to this Agreement,  on the one hand, and any such Successor  Master Servicer,
        on the other  hand,  and  without  regard to the date on which  any such  Advances  or
        Servicing  Advances  shall have been made.  In the event that, as a result of the FIFO
        allocation  made  pursuant to this  Section  3.22(e),  some or all of a  Reimbursement
        Amount paid to the Advancing  Person or Advance  Facility  Trustee relates to Advances
        or Servicing  Advances  that were made by a Person other than  Residential  Funding or
        the  Advancing  Person or  Advance  Facility  Trustee,  then the  Advancing  Person or
        Advance Facility Trustee shall be required to remit any portion of such  Reimbursement
        Amount to the Person entitled to such portion of such  Reimbursement  Amount.  Without
        limiting the generality of the foregoing,  Residential  Funding shall remain  entitled
        to be reimbursed by the Advancing  Person or Advance Facility Trustee for all Advances
        and  Servicing  Advances  funded by  Residential  Funding to the  extent  the  related
        Reimbursement  Amount(s)  have not been assigned or pledged to an Advancing  Person or
        Advance Facility Trustee.  The  documentation  establishing any Advance Facility shall
        require  Residential  Funding to provide to the  related  Advancing  Person or Advance
        Facility Trustee loan by loan information  with respect to each  Reimbursement  Amount
        distributed  to such  Advancing  Person or  Advance  Facility  Trustee on each date of
        remittance  thereof to such Advancing  Person or Advance Facility  Trustee,  to enable
        the Advancing  Person or Advance  Facility Trustee to make the FIFO allocation of each
        Reimbursement Amount with respect to each Mortgage Loan.

               (ii)   By way of  illustration,  and not by way of limiting the  generality  of
        the  foregoing,  if the Master  Servicer  resigns or is  terminated at a time when the
        Master  Servicer  is a party to an Advance  Facility,  and is  replaced by a Successor
        Master  Servicer,  and the  Successor  Master  Servicer  directly  funds  Advances  or
        Servicing  Advances  with respect to a Mortgage Loan and does not assign or pledge the
        related  Reimbursement  Amounts to the related  Advancing  Person or Advance  Facility
        Trustee,  then all  payments and  recoveries  received  from the related  Mortgagor or
        received  in the form of  Liquidation  Proceeds  with  respect to such  Mortgage  Loan
        (including  Insurance  Proceeds  collected in connection  with a  liquidation  of such
        Mortgage  Loan) will be allocated  first to the Advancing  Person or Advance  Facility
        Trustee until the related  Reimbursement  Amounts  attributable  to such Mortgage Loan
        that are owed to the Master Servicer and the Advancing  Person,  which were made prior
        to any Advances or Servicing  Advances made by the  Successor  Master  Servicer,  have
        been  reimbursed  in full,  at which  point the  Successor  Master  Servicer  shall be
        entitled to retain all  related  Reimbursement  Amounts  subsequently  collected  with
        respect to that  Mortgage  Loan  pursuant to Section  3.10 of this  Agreement.  To the
        extent that the  Advances or  Servicing  Advances  are  Nonrecoverable  Advances to be
        reimbursed  on an  aggregate  basis  pursuant to Section 3.10 of this  Agreement,  the
        reimbursement  paid in this  manner will be made pro rata to the  Advancing  Person or
        Advance Facility Trustee,  on the one hand, and the Successor Master Servicer,  on the
        other hand, as described in clause (i)(B) above.

        (f)    The Master  Servicer  shall remain  entitled to be reimbursed  for all Advances
and Servicing  Advances  funded by the Master  Servicer to the extent the related rights to be
reimbursed therefor have not been sold, assigned or pledged to an Advancing Person.

        (g)    Any amendment to this Section 3.22 or to any other  provision of this Agreement
that may be necessary or appropriate  to effect the terms of an Advance  Facility as described
generally  in  this  Section  3.22,  including  amendments  to add  provisions  relating  to a
successor  Master  Servicer,  may be entered into by the  Trustee,  the  Certificate  Insurer,
Company and the Master  Servicer  without the consent of any  Certificateholder,  with written
confirmation  from each Rating Agency that the  amendment  will not result in the reduction of
the  ratings  on any  class of the  Certificates  below  the  lesser  of the then  current  or
original  ratings on such  Certificates,  notwithstanding  anything to the contrary in Section
11.01 of or elsewhere in this Agreement.

        (h)    Any rights of set-off  that the Trust  Fund,  the  Trustee,  the  Company,  any
Successor  Master  Servicer  or any other  Person  might  otherwise  have  against  the Master
Servicer  under this  Agreement  shall not attach to any rights to be reimbursed  for Advances
or Servicing Advances that have been sold, transferred,  pledged,  conveyed or assigned to any
Advancing Person.

        (i)    At any time when an Advancing  Person shall have ceased funding Advances and/or
Servicing  Advances (as the case may be) and the Advancing  Person or related Advance Facility
Trustee shall have  received  Reimbursement  Amounts  sufficient in the aggregate to reimburse
all Advances and/or  Servicing  Advances (as the case may be) the right to  reimbursement  for
which were  assigned to the  Advancing  Person,  then upon the  delivery  of a written  notice
signed by the  Advancing  Person and the Master  Servicer or its  successor  or assign) to the
Trustee  terminating the Advance Facility Notice (the "Notice of Facility  Termination"),  the
Master  Servicer or its  Successor  Master  Servicer  shall again be entitled to withdraw  and
retain the related Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

        (j)    After delivery of any Advance Facility Notice, and until any such Advance
Facility Notice has been terminated by a Notice of Facility Termination, this Section 3.22
may not be amended or otherwise modified without the prior written consent of the related
Advancing Person.


ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master Servicer on behalf of the Trustee shall establish and maintain a
Certificate Account in which the Master Servicer shall cause to be deposited on behalf of
the Trustee on or before 2:00 P.M. New York time on each Certificate Account Deposit Date by
wire transfer of immediately available funds an amount equal to the sum of (i) any Advance
for the immediately succeeding Distribution Date, (ii) any amount required to be deposited
in the Certificate Account pursuant to Section 3.12(a), (iii) any amount required to be
deposited in the Certificate Account pursuant to Section 3.16(e) or Section 4.07, (iv) any
amount required to be paid pursuant to Section 9.01 and (v) all other amounts constituting
the Available Distribution Amount for the immediately succeeding Distribution Date.

(b)     The Trustee shall, upon written request from the Master Servicer, invest or cause the
institution maintaining the Certificate Account to invest the funds in the Certificate
Account in Permitted Investments designated in the name of the Trustee for the benefit of
the Certificateholders, which shall mature or be payable on demand not later than the
Business Day next preceding the Distribution Date next following the date of such investment
(except that (i) any investment in the institution with which the Certificate Account is
maintained may mature or be payable on demand on such Distribution Date and (ii) any other
investment may mature or be payable on demand on such Distribution Date if the Trustee shall
advance funds on such Distribution Date to the Certificate Account in the amount payable on
such investment on such Distribution Date, pending receipt thereof to the extent necessary
to make distributions on the Certificates) and shall not be sold or disposed of prior to
maturity.  Subject to Section 3.16(e), all income and gain realized from any such investment
shall be for the benefit of the Master Servicer and shall be subject to its withdrawal or
order from time to time.  The amount of any losses incurred in respect of any such
investments shall be deposited in the Certificate Account by the Master Servicer out of its
own funds immediately as realized without any right of reimbursement.  The Trustee or its
Affiliates are permitted to receive compensation that could be deemed to be in the Trustee's
economic self-interest for (i) serving as investment adviser (with respect to investments
made through its Affiliates), administrator, shareholder servicing agent, custodian or
sub-custodian with respect to certain of the Permitted Investments, (ii) using Affiliates to
effect transactions in certain Permitted Investments and (iii) effecting transactions in
certain Permitted Investments.

Section 4.02.  Distributions.

                      As provided in Section 4.02 of the Series Supplement.

Section 4.03.  Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
Reporting.

(a)     Concurrently with each distribution charged to the Certificate Account and with
respect to each Distribution Date the Master Servicer shall forward to the Trustee and the
Trustee shall either forward by mail or make available to each Holder and the Company, via
the Trustee's internet website, a statement (and at its option, any additional files
containing the same information in an alternative format) setting forth information as to
each Class of Certificates, the Mortgage Pool and, if the Mortgage Pool is comprised of two
or more Loan Groups, each Loan Group, to the extent applicable.  This statement will include
the information set forth in an exhibit to the Series Supplement.  The Trustee shall mail to
each Holder that requests a paper copy by telephone a paper copy via first class mail.  The
Trustee shall provide prior notification to the Company, the Master Servicer and the
Certificateholders regarding any such modification.  In addition, the Master Servicer shall
provide to any manager of a trust fund consisting of some or all of the Certificates, upon
reasonable request, such additional information as is reasonably obtainable by the Master
Servicer at no additional expense to the Master Servicer.  Also, at the request of a Rating
Agency, the Master Servicer shall provide the information relating to the Reportable
Modified Mortgage Loans substantially in the form attached hereto as Exhibit Q to such
Rating Agency within a reasonable period of time; provided, however, that the Master
Servicer shall not be required to provide such information more than four times in a
calendar year to any Rating Agency.

(b)     Within a reasonable period of time after the end of each calendar year, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to the Trustee, and the Trustee shall make available to each Person who at any
time during the calendar year was the Holder of a Certificate, other than a Class R
Certificate, via the Trustee's internet website, a statement containing the information set
forth in clauses (i) and (ii) of the exhibit to the Series Supplement referred to in
subsection (a) above aggregated for such calendar year or applicable portion thereof during
which such Person was a Certificateholder.  The Trustee shall mail to each Holder that
requests a paper copy by telephone a paper copy via first class mail.  Such obligation of
the Master Servicer shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer pursuant to any requirements
of the Code.

(c)     Within a reasonable period of time after the end of each calendar year, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to the Trustee, and the Trustee shall make available to each Person who at any
time during the calendar year was the Holder of a Class R Certificate, via the Trustee's
internet website, a statement containing the applicable distribution information provided
pursuant to this Section 4.03 aggregated for such calendar year or applicable portion
thereof during which such Person was the Holder of a Class R Certificate.  The Trustee shall
mail to each Holder that requests a paper copy by telephone a paper copy via first class
mail.  Such obligation of the Master Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Master Servicer
pursuant to any requirements of the Code.

(d)     Upon the written request of any Certificateholder, the Master Servicer, as soon as
reasonably practicable, shall provide the requesting Certificateholder with such information
as is necessary and appropriate, in the Master Servicer's sole discretion, for purposes of
satisfying applicable reporting requirements under Rule 144A.

(e)     The Master Servicer shall, on behalf of the Company and in respect of the Trust Fund,
sign and cause to be filed with the Commission any periodic reports required to be filed
under the provisions of the Exchange Act, and the rules and regulations of the Commission
thereunder including, without limitation, reports on Form 10-K, Form 10-D and Form 8-K.  In
connection with the preparation and filing of such periodic reports, the Trustee shall
timely provide to the Master Servicer (I) a list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year, (II) copies of all pleadings,
other legal process and any other documents relating to any claims, charges or complaints
involving the Trustee, as trustee hereunder, or the Trust Fund that are received by a
Responsible Officer of the Trustee, (III) notice of all matters that, to the actual
knowledge of a Responsible Officer of the Trustee, have been submitted to a vote of the
Certificateholders, other than those matters that have been submitted to a vote of the
Certificateholders at the request of the Company or the Master Servicer, and (IV) notice of
any failure of the Trustee to make any distribution to the Certificateholders as required
pursuant to the Series Supplement. Neither the Master Servicer nor the Trustee shall have
any liability with respect to the Master Servicer's failure to properly prepare or file such
periodic reports resulting from or relating to the Master Servicer's inability or failure to
obtain any information not resulting from the Master Servicer's own negligence or willful
misconduct.

(f)     Any Form 10-K filed with the Commission in connection with this Section 4.03 shall
include, with respect to the Certificates relating to such 10-K:

(i)     A certification, signed by the senior officer in charge of the servicing functions of
        the Master Servicer, in the form attached as Exhibit O hereto or such other form as
        may be required or permitted by the Commission (the "Form 10-K Certification"), in
        compliance with Rules 13a-14 and 15d-14 under the Exchange Act and any additional
        directives of the Commission.

(ii)    A report regarding its assessment of compliance during the preceding calendar year
        with all applicable servicing criteria set forth in relevant Commission regulations
        with respect to mortgage-backed securities transactions taken as a whole involving
        the Master Servicer that are backed by the same types of assets as those backing the
        certificates, as well as similar reports on assessment of compliance received from
        other parties participating in the servicing function as required by relevant
        Commission regulations, as described in Item 1122(a) of Regulation AB.  The Master
        Servicer shall obtain from all other parties participating in the servicing function
        any required assessments.

(iii)   With respect to each assessment report described immediately above, a report by a
        registered public accounting firm that attests to, and reports on, the assessment
        made by the asserting party, as set forth in relevant Commission regulations, as
        described in Regulation 1122(b) of Regulation AB and Section 3.19.

(iv)    The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)     In connection with the Form 10-K Certification, the Trustee shall provide the Master
Servicer with a back-up certification substantially in the form attached hereto as Exhibit P.

(h)     This Section 4.03 may be amended in accordance with this Agreement without the
consent of the Certificateholders.

(i)     The Trustee shall make available on the Trustee's internet website each of the
reports filed with the Commission by or on behalf of the Company under the Exchange Act, as
soon as reasonably practicable upon delivery of such reports to the Trustee.

Section 4.04.  Distribution of Reports to the Trustee and
                      the Company; Advances by the Master Servicer.

(a)     Prior to the close of business on the Determination Date, the Master Servicer shall
furnish a written statement to the Trustee, any Paying Agent and the Company (the
information in such statement to be made available to any Certificate Insurer and
Certificateholders by the Master Servicer on request) setting forth (i) the Available
Distribution Amount and (ii) the amounts required to be withdrawn from the Custodial Account
and deposited into the Certificate Account on the immediately succeeding Certificate Account
Deposit Date pursuant to clause (iii) of Section 4.01(a).  The determination by the Master
Servicer of such amounts shall, in the absence of obvious error, be presumptively deemed to
be correct for all purposes hereunder and the Trustee shall be protected in relying upon the
same without any independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit Date, the
Master Servicer shall either (i) deposit in the Certificate Account from its own funds, or
funds received therefor from the Subservicers, an amount equal to the Advances to be made by
the Master Servicer in respect of the related Distribution Date, which shall be in an
aggregate amount equal to the aggregate amount of Monthly Payments (with each interest
portion thereof adjusted to the Net Mortgage Rate), less the amount of any related Servicing
Modifications, Debt Service Reductions or reductions in the amount of interest collectable
from the Mortgagor pursuant to the Servicemembers Civil Relief Act, as amended, or similar
legislation or regulations then in effect, on the Outstanding Mortgage Loans as of the
related Due Date, which Monthly Payments were not received as of the close of business as of
the related Determination Date; provided that no Advance shall be made if it would be a
Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the Custodial Account and
deposit in the Certificate Account all or a portion of the Amount Held for Future
Distribution in discharge of any such Advance, or (iii) make advances in the form of any
combination of (i) and (ii) aggregating the amount of such Advance.  Any portion of the
Amount Held for Future Distribution so used shall be replaced by the Master Servicer by
deposit in the Certificate Account on or before 11:00 A.M. New York time on any future
Certificate Account Deposit Date to the extent that funds attributable to the Mortgage Loans
that are available in the Custodial Account for deposit in the Certificate Account on such
Certificate Account Deposit Date shall be less than payments to Certificateholders required
to be made on the following Distribution Date.  The Master Servicer shall be entitled to use
any Advance made by a Subservicer as described in Section 3.07(b) that has been deposited in
the Custodial Account on or before such Distribution Date as part of the Advance made by the
Master Servicer pursuant to this Section 4.04.  The amount of any reimbursement pursuant to
Section 4.02(a) in respect of outstanding Advances on any Distribution Date shall be
allocated to specific Monthly Payments due but delinquent for previous Due Periods, which
allocation shall be made, to the extent practicable, to Monthly Payments which have been
delinquent for the longest period of time.  Such allocations shall be conclusive for
purposes of reimbursement to the Master Servicer from recoveries on related Mortgage Loans
pursuant to Section 3.10.

        The determination by the Master Servicer that it has made a Nonrecoverable Advance or
that any proposed Advance, if made, would constitute a Nonrecoverable Advance, shall be
evidenced by an Officers' Certificate of the Master Servicer delivered to the Company and
the Trustee.

        If the Master Servicer determines as of the Business Day preceding any Certificate
Account Deposit Date that it will be unable to deposit in the Certificate Account an amount
equal to the Advance required to be made for the immediately succeeding Distribution Date,
it shall give notice to the Trustee of its inability to advance (such notice may be given by
telecopy), not later than 3:00 P.M., New York time, on such Business Day, specifying the
portion of such amount that it will be unable to deposit.  Not later than 3:00 P.M., New
York time, on the Certificate Account Deposit Date the Trustee shall, unless by 12:00 Noon,
New York time, on such day the Trustee shall have been notified in writing (by telecopy)
that the Master Servicer shall have directly or indirectly deposited in the Certificate
Account such portion of the amount of the Advance as to which the Master Servicer shall have
given notice pursuant to the preceding sentence, pursuant to Section 7.01, (a) terminate all
of the rights and obligations of the Master Servicer under this Agreement in accordance with
Section 7.01 and (b) assume the rights and obligations of the Master Servicer hereunder,
including the obligation to deposit in the Certificate Account an amount equal to the
Advance for the immediately succeeding Distribution Date.

        The Trustee shall deposit all funds it receives pursuant to this Section 4.04 into
the Certificate Account.

Section 4.05.  Allocation of Realized Losses.

        As provided in Section 4.05 of the Series Supplement.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers shall file information returns with respect
to the receipt of mortgage interests received in a trade or business, the reports of
foreclosures and abandonments of any Mortgaged Property and the information returns relating
to cancellation of indebtedness income with respect to any Mortgaged Property required by
Sections 6050H, 6050J and 6050P, respectively, of the Code, and deliver to the Trustee an
Officers' Certificate on or before March 31 of each year stating that such reports have been
filed.  Such reports shall be in form and substance sufficient to meet the reporting
requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

(a)     With respect to any Mortgage Loan that is delinquent in payment by 90 days or more,
the Master Servicer may, at its option, purchase such Mortgage Loan from the Trustee at the
Purchase Price therefor; provided, that such Mortgage Loan that becomes 90 days or more
delinquent during any given Calendar Quarter shall only be eligible for purchase pursuant to
this Section during the period beginning on the first Business Day of the following Calendar
Quarter, and ending at the close of business on the second-to-last Business Day of such
following Calendar Quarter; and provided, further, that such Mortgage Loan is 90 days or
more delinquent at the time of repurchase.  Such option if not exercised shall not
thereafter be reinstated as to any Mortgage Loan, unless the delinquency is cured and the
Mortgage Loan thereafter again becomes delinquent in payment by 90 days or more in a
subsequent Calendar Quarter.

(b)     If at any time the Master Servicer makes a payment to the Certificate Account
covering the amount of the Purchase Price for such a Mortgage Loan as provided in clause (a)
above, and the Master Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the Certificate
Account, then the Trustee shall execute the assignment of such Mortgage Loan at the request
of the Master Servicer, without recourse, to the Master Servicer, which shall succeed to all
the Trustee's right, title and interest in and to such Mortgage Loan, and all security and
documents relative thereto.  Such assignment shall be an assignment outright and not for
security.  The Master Servicer will thereupon own such Mortgage, and all such security and
documents, free of any further obligation to the Trustee or the Certificateholders with
respect thereto.

        If,  however,  the Master  Servicer  shall have  exercised  its right to  repurchase a
Mortgage  Loan  pursuant  to this  Section  4.07 upon the  written  request  of and with funds
provided by the Junior  Certificateholder  and thereupon transferred such Mortgage Loan to the
Junior Certificateholder, the Master Servicer shall so notify the Trustee in writing.

Section 4.08.  Surety Bond.

(a)     If a Required Surety Payment is payable pursuant to the Surety Bond with respect to
any Additional Collateral Loan, the Master Servicer shall so notify the Trustee as soon as
reasonably practicable and the Trustee shall promptly complete the notice in the form of
Attachment 1 to the Surety Bond and shall promptly submit such notice to the Surety as a
claim for a Required Surety.  The Master Servicer shall upon request assist the Trustee in
completing such notice and shall provide any information requested by the Trustee in
connection therewith.

(b)     Upon receipt of a Required Surety Payment from the Surety on behalf of the Holders of
Certificates, the Trustee shall deposit such Required Surety Payment in the Certificate
Account and shall distribute such Required Surety Payment, or the proceeds thereof, in
accordance with the provisions of Section 4.02.

(c)     The Trustee shall (i) receive as attorney-in-fact of each Holder of a Certificate any
Required Surety Payment from the Surety and (ii) disburse the same to the Holders of such
Certificates as set forth in Section 4.02.

ARTICLE V

                                       THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The Senior, Class M, Class B and Class R Certificates shall be substantially in the
forms set forth in Exhibits A, B, C and D, respectively, and shall, on original issue, be
executed and delivered by the Trustee to the Certificate Registrar for authentication and
delivery to or upon the order of the Company upon receipt by the Trustee or one or more
Custodians of the documents specified in Section 2.01.  The Certificates shall be issuable
in the minimum denominations designated in the Preliminary Statement to the Series
Supplement.

        The Certificates shall be executed by manual or facsimile signature on behalf of an
authorized officer of the Trustee.  Certificates bearing the manual or facsimile signatures
of individuals who were at any time the proper officers of the Trustee shall bind the
Trustee, notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Certificate or did not hold such
offices at the date of such Certificates.  No Certificate shall be entitled to any benefit
under this Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication substantially in the form provided for herein executed by
the Certificate Registrar by manual signature, and such certificate upon any Certificate
shall be conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder.  All Certificates shall be dated the date of their
authentication.

(b)     Except as provided below, registration of Book-Entry Certificates may not be
transferred by the Trustee except to another Depository that agrees to hold such
Certificates for the respective Certificate Owners with Ownership Interests therein.  The
Holders of the Book-Entry Certificates shall hold their respective Ownership Interests in
and to each of such Certificates through the book-entry facilities of the Depository and,
except as provided below, shall not be entitled to Definitive Certificates in respect of
such Ownership Interests.  All transfers by Certificate Owners of their respective Ownership
Interests in the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such Certificate
Owner.  Each Depository Participant shall transfer the Ownership Interests only in the
Book-Entry Certificates of Certificate Owners it represents or of brokerage firms for which
it acts as agent in accordance with the Depository's normal procedures.

        The Trustee, the Master Servicer and the Company may for all purposes (including the
making of payments due on the respective Classes of Book-Entry Certificates) deal with the
Depository as the authorized representative of the Certificate Owners with respect to the
upon receipt of notice of such intent from the Depository, the Depository Participants
holding beneficial interests in the Book - Entry Certificates agree to such termination,
respective Classes of Book-Entry Certificates for the purposes of exercising the rights of
Certificateholders hereunder.  The rights of Certificate Owners with respect to the
respective Classes of Book-Entry Certificates shall be limited to those established by law
and agreements between such Certificate Owners and the Depository Participants and brokerage
firms representing such Certificate Owners.  Multiple requests and directions from, and
votes of, the Depository as Holder of any Class of Book-Entry Certificates with respect to
any particular matter shall not be deemed inconsistent if they are made with respect to
different Certificate Owners.  The Trustee may establish a reasonable record date in
connection with solicitations of consents from or voting by Certificateholders and shall
give notice to the Depository of such record date.

        If (i)(A) the Company advises the Trustee in writing that the Depository is no longer
willing or able to properly discharge its responsibilities as Depository and (B) the Company
is unable to locate a qualified successor or (ii) the Company notifies the Depository of its
intent to terminate the book-entry system and, upon receipt of notice of such intent from
the Depository, the Depository Participants holding beneficial interests in the Book-Entry
Certificates agree to such termination through the Depository, the Trustee shall notify all
Certificate Owners, through the Depository, of the occurrence of any such event and of the
availability of Definitive Certificates to Certificate Owners requesting the same.  Upon
surrender to the Trustee of the Book-Entry Certificates by the Depository, accompanied by
registration instructions from the Depository for registration of transfer, the Trustee
shall issue the Definitive Certificates.  In addition, if an Event of Default has occurred
and is continuing, each Certificate Owner materially adversely affected thereby may at its
option request a Definitive Certificate evidencing such Certificate Owner's Percentage
Interest in the related Class of Certificates.  In order to make such a request, such
Certificate Owner shall, subject to the rules and procedures of the Depository, provide the
Depository or the related Depository Participant with directions for the Certificate
Registrar to exchange or cause the exchange of the Certificate Owner's interest in such
Class of Certificates for an equivalent Percentage Interest in fully registered definitive
form.  Upon receipt by the Certificate Registrar of instructions from the Depository
directing the Certificate Registrar to effect such exchange (such instructions shall contain
information regarding the Class of Certificates and the Certificate Principal Balance being
exchanged, the Depository Participant account to be debited with the decrease, the
registered holder of and delivery instructions for the Definitive Certificate, and any other
information reasonably required by the Certificate Registrar), (i) the Certificate Registrar
shall instruct the Depository to reduce the related Depository Participant's account by the
aggregate Certificate Principal Balance of the Definitive Certificate, (ii) the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in accordance
with the registration and delivery instructions provided by the Depository, a Definitive
Certificate evidencing such Certificate Owner's Percentage Interest in such Class of
Certificates and (iii) the Trustee shall execute and the Certificate Registrar shall
authenticate a new Book-Entry Certificate reflecting the reduction in the aggregate
Certificate Principal Balance of such Class of Certificates by the Certificate Principal
Balance of the Definitive Certificate.

        Neither the Company, the Master Servicer nor the Trustee shall be liable for any
actions taken by the Depository or its nominee, including, without limitation, any delay in
delivery of any instructions required under Section 5.01 and may conclusively rely on, and
shall be protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates, the Trustee and the Master Servicer shall recognize the Holders of the
Definitive Certificates as Certificateholders hereunder.

(c)     If the Class A-V Certificates are Definitive Certificates, from time to time
Residential Funding, as the initial Holder of the Class A-V Certificates, may exchange such
Holder's Class A-V Certificates for Subclasses of Class A-V Certificates to be issued under
this Agreement by delivering a "Request for Exchange" substantially in the form attached to
this Agreement as Exhibit N executed by an authorized officer, which Subclasses, in the
aggregate, will represent the Uncertificated Class A-V REMIC Regular Interests corresponding
to the Class A-V Certificates so surrendered for exchange.  Any Subclass so issued shall
bear a numerical designation commencing with Class A-V-1 and continuing sequentially
thereafter, and will evidence ownership of the Uncertificated REMIC Regular Interest or
Interests specified in writing by such initial Holder to the Trustee. The Trustee may
conclusively, without any independent verification, rely on, and shall be protected in
relying on, Residential Funding's determinations of the Uncertificated Class A-V REMIC
Regular Interests corresponding to any Subclass, the Initial Notional Amount and the initial
Pass-Through Rate on a Subclass as set forth in such Request for Exchange and the Trustee
shall have no duty to determine if any Uncertificated Class A-V REMIC Regular Interest
designated on a Request for Exchange corresponds to a Subclass which has previously been
issued. Each Subclass so issued shall be substantially in the form set forth in Exhibit A
and shall, on original issue, be executed and delivered by the Trustee to the Certificate
Registrar for authentication and delivery in accordance with Section 5.01(a).  Every
Certificate presented or surrendered for exchange by the initial Holder shall (if so
required by the Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied
by a written instrument of transfer attached to such Certificate and shall be completed to
the satisfaction of the Trustee and the Certificate Registrar duly executed by, the initial
Holder thereof or his attorney duly authorized in writing.  The Certificates of any Subclass
of Class A-V Certificates may be transferred in whole, but not in part, in accordance with
the provisions of Section 5.02.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee shall cause to be kept at one of the offices or agencies to be appointed
by the Trustee in accordance with the provisions of Section 8.12 a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as
herein provided.  The Trustee is initially appointed Certificate Registrar for the purpose
of registering Certificates and transfers and exchanges of Certificates as herein provided.
The Certificate Registrar, or the Trustee, shall provide the Master Servicer with a
certified list of Certificateholders as of each Record Date prior to the related
Determination Date.

(b)     Upon surrender for registration of transfer of any Certificate at any office or
agency of the Trustee maintained for such purpose pursuant to Section 8.12 and, in the case
of any Class M, Class B or Class R Certificate, upon satisfaction of the conditions set
forth below, the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more new
Certificates of a like Class (or Subclass) and aggregate Percentage Interest.

(c)     At the option of the Certificateholders, Certificates may be exchanged for other
Certificates of authorized denominations of a like Class (or Subclass) and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any such office
or agency.  Whenever any Certificates are so surrendered for exchange the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver the Certificates of
such Class which the Certificateholder making the exchange is entitled to receive.  Every
Certificate presented or surrendered for transfer or exchange shall (if so required by the
Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied by a written
instrument of transfer in form satisfactory to the Trustee and the Certificate Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing.

(d)     No transfer, sale, pledge or other disposition of a Class B Certificate shall be made
unless such transfer, sale, pledge or other disposition is exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state securities
laws or is made in accordance with said Act and laws.  In the event that a transfer of a
Class B Certificate is to be made either (i)(A) the Trustee shall require a written Opinion
of Counsel acceptable to and in form and substance satisfactory to the Trustee and the
Company that such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made pursuant to said
Act and laws, which Opinion of Counsel shall not be an expense of the Trustee, the Company
or the Master Servicer (except that, if such transfer is made by the Company or the Master
Servicer or any Affiliate thereof, the Company or the Master Servicer shall provide such
Opinion of Counsel at their own expense); provided that such Opinion of Counsel will not be
required in connection with the initial transfer of any such Certificate by the Company or
any Affiliate thereof to the Company or an Affiliate of the Company and (B) the Trustee
shall require the transferee to execute a representation letter, substantially in the form
of Exhibit H hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each acceptable to and
in form and substance satisfactory to the Company and the Trustee certifying to the Company
and the Trustee the facts surrounding such transfer, which representation letters shall not
be an expense of the Trustee, the Company or the Master Servicer; provided, however, that
such representation letters will not be required in connection with any transfer of any such
Certificate by the Company or any Affiliate thereof to the Company or an Affiliate of the
Company, and the Trustee shall be entitled to conclusively rely upon a representation
(which, upon the request of the Trustee, shall be a written representation) from the
Company, of the status of such transferee as an Affiliate of the Company or (ii) the
prospective transferee of such a Certificate shall be required to provide the Trustee, the
Company and the Master Servicer with an investment letter substantially in the form of
Exhibit J attached hereto (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the Company or
the Master Servicer, and which investment letter states that, among other things, such
transferee (A) is a "qualified institutional buyer" as defined under Rule 144A, acting for
its own account or the accounts of other "qualified institutional buyers" as defined under
Rule 144A, and (B) is aware that the proposed transferor intends to rely on the exemption
from registration requirements under the Securities Act of 1933, as amended, provided by
Rule 144A. The Holder of any such Certificate desiring to effect any such transfer, sale,
pledge or other disposition shall, and does hereby agree to, indemnify the Trustee, the
Company, the Master Servicer and the Certificate Registrar against any liability that may
result if the transfer, sale, pledge or other disposition is not so exempt or is not made in
accordance with such federal and state laws.

(e)     (i)    In the case of any Class B or Class R Certificate presented for registration
               in the name of any Person, either (A) the Trustee shall require an Opinion of
               Counsel acceptable to and in form and substance satisfactory to the Trustee,
               the Company and the Master Servicer to the effect that the purchase or holding
               of such Class B or Class R Certificate is permissible under applicable law,
               will not constitute or result in any non-exempt prohibited transaction under
               Section 406 of the Employee Retirement Income Security Act of 1974, as amended
               ("ERISA"), or Section 4975 of the Code (or comparable provisions of any
               subsequent enactments), and will not subject the Trustee, the Company or the
               Master Servicer to any obligation or liability (including obligations or
               liabilities under ERISA or Section 4975 of the Code) in addition to those
               undertaken in this Agreement, which Opinion of Counsel shall not be an expense
               of the Trustee, the Company or the Master Servicer or (B) the prospective
               Transferee shall be required to provide the Trustee, the Company and the
               Master Servicer with a certification to the effect set forth in paragraph six
               of Exhibit H (with respect to any Class B Certificate) or paragraph fifteen of
               Exhibit G-1 (with respect to any Class R Certificate), which the Trustee may
               rely upon without further inquiry or investigation, or such other
               certifications as the Trustee may deem desirable or necessary in order to
               establish that such Transferee or the Person in whose name such registration
               is requested either (a) is not an employee benefit plan or other plan subject
               to the prohibited transaction provisions of ERISA or Section 4975 of the Code,
               or any Person (including an investment manager, a named fiduciary or a trustee
               of any such plan) who is using "plan assets" of any such plan to effect such
               acquisition (each, a "Plan Investor") or (b) in the case of any Class B
               Certificate, the following conditions are satisfied:  (i) such Transferee is
               an insurance company, (ii) the source of funds used to purchase or hold such
               Certificate (or interest therein) is an "insurance company general account"
               (as defined in U.S. Department of Labor Prohibited Transaction Class Exemption
               ("PTCE") 95-60, and (iii) the conditions set forth in Sections I and III of
               PTCE 95-60 have been satisfied (each entity that satisfies this clause (b), a
               "Complying Insurance Company").

               (ii)   Any Transferee of a Class M Certificate will be deemed to have
               represented by virtue of its purchase or holding of such Certificate (or
               interest therein) that either (a) such Transferee is not a Plan Investor, (b)
               it has acquired and is holding such Certificate in reliance on Prohibited
               Transaction Exemption ("PTE") 94-29, as most recently amended, PTE 2002-41, 67
               Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it
               understands that there are certain conditions to the availability of the RFC
               Exemption including that such Certificate must be rated, at the time of
               purchase, not lower than "BBB-" (or its equivalent) by Standard & Poor's,
               Fitch or Moody's or (c) such Transferee is a Complying Insurance Company.

               (iii)  (A)  If any Class M Certificate (or any interest therein) is acquired
               or held by any Person that does not satisfy the conditions described in
               paragraph (ii) above, then the last preceding Transferee that either (i) is
               not a Plan Investor, (ii) acquired such Certificate in compliance with the RFC
               Exemption, or (iii) is a Complying Insurance Company shall be restored, to the
               extent permitted by law, to all rights and obligations as Certificate Owner
               thereof retroactive to the date of such Transfer of such Class M Certificate.
               The Trustee shall be under no liability to any Person for making any payments
               due on such Certificate to such preceding Transferee.

                      (B)    Any purported Certificate Owner whose acquisition or holding of
               any Class M Certificate (or interest therein) was effected in violation of the
               restrictions in this Section 5.02(e) shall indemnify and hold harmless the
               Company, the Trustee, the Master Servicer, any Subservicer, the Underwriters
               and the Trust Fund from and against any and all liabilities, claims, costs or
               expenses incurred by such parties as a result of such acquisition or holding.

(f)     (i)  Each Person who has or who acquires any Ownership Interest in a Class R
Certificate shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the following provisions and to have irrevocably authorized the
Trustee or its designee under clause (iii)(A) below to deliver payments to a Person other
than such Person and to negotiate the terms of any mandatory sale under clause (iii)(B)
below and to execute all instruments of transfer and to do all other things necessary in
connection with any such sale.  The rights of each Person acquiring any Ownership Interest
in a Class R Certificate are expressly subject to the following provisions:

(A)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall be a Permitted Transferee and shall promptly notify the Trustee of any
               change or impending change in its status as a Permitted Transferee.

(B)     In connection with any proposed Transfer of any Ownership Interest in a Class R
               Certificate, the Trustee shall require delivery to it, and shall not register
               the Transfer of any Class R Certificate until its receipt of, (I) an affidavit
               and agreement (a "Transfer Affidavit and Agreement," in the form attached
               hereto as Exhibit G-1) from the proposed Transferee, in form and substance
               satisfactory to the Master Servicer, representing and warranting, among other
               things, that it is a Permitted Transferee, that it is not acquiring its
               Ownership Interest in the Class R Certificate that is the subject of the
               proposed Transfer as a nominee, trustee or agent for any Person who is not a
               Permitted Transferee, that for so long as it retains its Ownership Interest in
               a Class R Certificate, it will endeavor to remain a Permitted Transferee, and
               that it has reviewed the provisions of this Section 5.02(f) and agrees to be
               bound by them, and (II) a certificate, in the form attached hereto as Exhibit
               G-2, from the Holder wishing to transfer the Class R Certificate, in form and
               substance satisfactory to the Master Servicer, representing and warranting,
               among other things, that no purpose of the proposed Transfer is to impede the
               assessment or collection of tax.

(C)     Notwithstanding the delivery of a Transfer Affidavit and Agreement by a proposed
               Transferee under clause (B) above, if a Responsible Officer of the Trustee who
               is assigned to this Agreement has actual knowledge that the proposed
               Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
               in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall agree (x) to require a Transfer Affidavit and Agreement from any other
               Person to whom such Person attempts to transfer its Ownership Interest in a
               Class R Certificate and (y) not to transfer its Ownership Interest unless it
               provides a certificate to the Trustee in the form attached hereto as Exhibit
               G-2.

(E)     Each Person holding or acquiring an Ownership Interest in a Class R Certificate, by
               purchasing an Ownership Interest in such Certificate, agrees to give the
               Trustee written notice that it is a "pass-through interest holder" within the
               meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
               immediately upon acquiring an Ownership Interest in a Class R Certificate, if
               it is, or is holding an Ownership Interest in a Class R Certificate on behalf
               of, a "pass-through interest holder."

(ii)    The Trustee shall register the Transfer of any Class R Certificate only if it shall
        have received the Transfer Affidavit and Agreement, a certificate of the Holder
        requesting such transfer in the form attached hereto as Exhibit G-2 and all of such
        other documents as shall have been reasonably required by the Trustee as a condition
        to such registration.  Transfers of the Class R Certificates to Non-United States
        Persons and Disqualified Organizations (as defined in Section 860E(e)(5) of the Code)
        are prohibited.

(iii)   (A)           If any Disqualified Organization shall become a holder of a Class R
        Certificate, then the last preceding Permitted Transferee shall be restored, to the
        extent permitted by law, to all rights and obligations as Holder thereof retroactive
        to the date of registration of such Transfer of such Class R Certificate.  If a
        Non-United States Person shall become a holder of a Class R Certificate, then the
        last preceding United States Person shall be restored, to the extent permitted by
        law, to all rights and obligations as Holder thereof retroactive to the date of
        registration of such Transfer of such Class R Certificate.  If a transfer of a Class
        R Certificate is disregarded pursuant to the provisions of Treasury Regulations
        Section 1.860E-1 or Section 1.860G-3, then the last preceding Permitted Transferee
        shall be restored, to the extent permitted by law, to all rights and obligations as
        Holder thereof retroactive to the date of registration of such Transfer of such Class
        R Certificate. The Trustee shall be under no liability to any Person for any
        registration of Transfer of a Class R Certificate that is in fact not permitted by
        this Section 5.02(f) or for making any payments due on such Certificate to the holder
        thereof or for taking any other action with respect to such holder under the
        provisions of this Agreement.

(B)     If any purported Transferee shall become a Holder of a Class R Certificate in
               violation of the restrictions in this Section 5.02(f) and to the extent that
               the retroactive restoration of the rights of the Holder of such Class R
               Certificate as described in clause (iii)(A) above shall be invalid, illegal or
               unenforceable, then the Master Servicer shall have the right, without notice
               to the holder or any prior holder of such Class R Certificate, to sell such
               Class R Certificate to a purchaser selected by the Master Servicer on such
               terms as the Master Servicer may choose.  Such purported Transferee shall
               promptly endorse and deliver each Class R Certificate in accordance with the
               instructions of the Master Servicer.  Such purchaser may be the Master
               Servicer itself or any Affiliate of the Master Servicer.  The proceeds of such
               sale, net of the commissions (which may include commissions payable to the
               Master Servicer or its Affiliates), expenses and taxes due, if any, shall be
               remitted by the Master Servicer to such purported Transferee.  The terms and
               conditions of any sale under this clause (iii)(B) shall be determined in the
               sole discretion of the Master Servicer, and the Master Servicer shall not be
               liable to any Person having an Ownership Interest in a Class R Certificate as
               a result of its exercise of such discretion.

(iv)    The Master Servicer, on behalf of the Trustee, shall make available, upon written
        request from the Trustee, all information necessary to compute any tax imposed (A) as
        a result of the Transfer of an Ownership Interest in a Class R Certificate to any
        Person who is a Disqualified Organization, including the information regarding
        "excess inclusions" of such Class R Certificates required to be provided to the
        Internal Revenue Service and certain Persons as described in Treasury Regulations
        Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
        investment company, real estate investment trust, common trust fund, partnership,
        trust, estate or organization described in Section 1381 of the Code that holds an
        Ownership Interest in a Class R Certificate having as among its record holders at any
        time any Person who is a Disqualified Organization.  Reasonable compensation for
        providing such information may be required by the Master Servicer from such Person.

(v)     The provisions of this Section 5.02(f) set forth prior to this clause (v) may be
        modified, added to or eliminated, provided that there shall have been delivered to
        the Trustee the following:

(A)     written notification from each Rating Agency to the effect that the modification,
               addition to or elimination of such provisions will not cause such Rating
               Agency to downgrade its then-current ratings, if any, of any Class of the
               Senior (in the case of the Insured Certificates (as defined in the Series
               Supplement), such determination shall be made without giving effect to the
               Certificate Policy (as defined in the Series Supplement)), Class M or Class B
               Certificates below the lower of the then-current rating or the rating assigned
               to such Certificates as of the Closing Date by such Rating Agency; and

(B)     subject to Section 10.01(f), an Officers' Certificate of the Master Servicer stating
               that the Master Servicer has received an Opinion of Counsel, in form and
               substance satisfactory to the Master Servicer, to the effect that such
               modification, addition to or absence of such provisions will not cause any
               portion of any REMIC formed under the Series Supplement to cease to qualify as
               a REMIC and will not cause (x) any portion of any REMIC formed under the
               Series Supplement to be subject to an entity-level tax caused by the Transfer
               of any Class R Certificate to a Person that is a Disqualified Organization or
               (y) a Certificateholder or another Person to be subject to a REMIC-related tax
               caused by the Transfer of a Class R Certificate to a Person that is not a
               Permitted Transferee.

(g)     No service charge shall be made for any transfer or exchange of Certificates of any
Class, but the Trustee may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or exchange of
Certificates.

(h)     All Certificates surrendered for transfer and exchange shall be destroyed by the
Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate Registrar, or the
Trustee and the Certificate Registrar receive evidence to their satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to the Trustee
and the Certificate Registrar such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Trustee or the Certificate
Registrar that such Certificate has been acquired by a bona fide purchaser, the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in exchange for
or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate
of like tenor, Class and Percentage Interest but bearing a number not contemporaneously
outstanding.  Upon the issuance of any new Certificate under this Section, the Trustee may
require the payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees and expenses
of the Trustee and the Certificate Registrar) connected therewith.  Any duplicate
Certificate issued pursuant to this Section shall constitute complete and indefeasible
evidence of ownership in the Trust Fund, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

Section 5.04.  Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer, the Company,
the Master Servicer, the Trustee, any Certificate Insurer, the Certificate Registrar and any
agent of the Company, the Master Servicer, the Trustee, any Certificate Insurer or the
Certificate Registrar may treat the Person in whose name any Certificate is registered as
the owner of such Certificate for the purpose of receiving distributions pursuant to Section
4.02 and for all other purposes whatsoever, except as and to the extent provided in the
definition of "Certificateholder," and neither the Company, the Master Servicer, the
Trustee, any Certificate Insurer, the Certificate Registrar nor any agent of the Company,
the Master Servicer, the Trustee, any Certificate Insurer or the Certificate Registrar shall
be affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making distributions to the
Certificateholders pursuant to Section 4.02.  In the event of any such appointment, on or
prior to each Distribution Date the Master Servicer on behalf of the Trustee shall deposit
or cause to be deposited with the Paying Agent a sum sufficient to make the payments to the
Certificateholders in the amounts and in the manner provided for in Section 4.02, such sum
to be held in trust for the benefit of the Certificateholders.

        The Trustee shall cause each Paying Agent to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee that such Paying Agent
shall hold all sums held by it for the payment to the Certificateholders in trust for the
benefit of the Certificateholders entitled thereto until such sums shall be distributed to
such Certificateholders.  Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the Certificateholders on
the date of receipt by such Paying Agent.

Section 5.06.  U.S.A. Patriot Act Compliance.

        To help fight the funding of terrorism and money laundering activities, the Trustee
will obtain, verify and record information that identifies individuals or entities that
establish a relationship or open an account with the Trustee.  The Trustee will ask for the
name, address, tax identification number and other information that will allow the Trustee
to identify the individual or entity who is establishing the relationship or opening the
account.  The Trustee may also ask for formation documents such as articles of
incorporation, an offering memorandum, or other identifying documents to be provided.






--------------------------------------------------------------------------------

ARTICLE VI


                             THE COMPANY AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Company and the Master Servicer.

        The Company and the Master Servicer shall each be liable in accordance herewith only
to the extent of the obligations specifically and respectively imposed upon and undertaken
by the Company and the Master Servicer herein.  By way of illustration and not limitation,
the Company is not liable for the servicing and administration of the Mortgage Loans, nor is
it obligated by Section 7.01 or Section 10.01 to assume any obligations of the Master
Servicer or to appoint a designee to assume such obligations, nor is it liable for any other
obligation hereunder that it may, but is not obligated to, assume unless it elects to assume
such obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Company or the Master Servicer; Assignment of
                      Rights and Delegation of Duties by Master Servicer.

(a)     The Company and the Master Servicer shall each keep in full effect its existence,
rights and franchises as a corporation under the laws of the state of its incorporation, and
shall each obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Company or the Master Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to which the
Company or the Master Servicer shall be a party, or any Person succeeding to the business of
the Company or the Master Servicer, shall be the successor of the Company or the Master
Servicer, as the case may be, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to the Master
Servicer shall be qualified to service mortgage loans on behalf of Fannie Mae or Freddie
Mac; and provided further that each Rating Agency's ratings, if any, of the Senior (in the
case of the Insured Certificates (as defined in the Series Supplement), such determination
shall be made without giving effect to the Certificate Policy (as defined in the Series
Supplement)), Class M or Class B Certificates in effect immediately prior to such merger or
consolidation will not be qualified, reduced or withdrawn as a result thereof (as evidenced
by a letter to such effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to the contrary,
the Master Servicer may assign its rights and delegate its duties and obligations under this
Agreement; provided that the Person accepting such assignment or delegation shall be a
Person which is qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac,
is reasonably satisfactory to the Trustee and the Company, is willing to service the
Mortgage Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which contains an
assumption by such Person of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Master Servicer under this
Agreement; provided further that each Rating Agency's rating of the Classes of Certificates
(in the case of the Insured Certificates (as defined in the Series Supplement), such
determination shall be made without giving effect to the Certificate Policy (as defined in
the Series Supplement)) that have been rated in effect immediately prior to such assignment
and delegation will not be qualified, reduced or withdrawn as a result of such assignment
and delegation (as evidenced by a letter to such effect from each Rating Agency).  In the
case of any such assignment and delegation, the Master Servicer shall be released from its
obligations under this Agreement, except that the Master Servicer shall remain liable for
all liabilities and obligations incurred by it as Master Servicer hereunder prior to the
satisfaction of the conditions to such assignment and delegation set forth in the next
preceding sentence.

Section 6.03.  Limitation on Liability of the Company,
                      the Master Servicer and Others.

        Neither the Company, the Master Servicer nor any of the directors, officers,
employees or agents of the Company or the Master Servicer shall be under any liability to
the Trust Fund or the Certificateholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Company, the Master Servicer or
any such Person against any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.  The Company, the Master Servicer and any director,
officer, employee or agent of the Company or the Master Servicer may rely in good faith on
any document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.  The Company, the Master Servicer and any
director, officer, employee or agent of the Company or the Master Servicer shall be
indemnified by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the Certificates,
other than any loss, liability or expense related to any specific Mortgage Loan or Mortgage
Loans (except as any such loss, liability or expense shall be otherwise reimbursable
pursuant to this Agreement) and any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties hereunder or by
reason of reckless disregard of obligations and duties hereunder.

        Neither the Company nor the Master Servicer shall be under any obligation to appear
in, prosecute or defend any legal or administrative action, proceeding, hearing or
examination that is not incidental to its respective duties under this Agreement and which
in its opinion may involve it in any expense or liability; provided, however, that the
Company or the Master Servicer may in its discretion undertake any such action, proceeding,
hearing or examination that it may deem necessary or desirable in respect to this Agreement
and the rights and duties of the parties hereto and the interests of the Certificateholders
hereunder.  In such event, the legal expenses and costs of such action, proceeding, hearing
or examination and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund, and the Company and the Master Servicer shall be entitled to
be reimbursed therefor out of amounts attributable to the Mortgage Loans on deposit in the
Custodial Account as provided by Section 3.10 and, on the Distribution Date(s) following
such reimbursement, the aggregate of such expenses and costs shall be allocated in reduction
of the Accrued Certificate Interest on each Class entitled thereto in the same manner as if
such expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04.  Company and Master Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Company nor the Master
Servicer shall resign from its respective obligations and duties hereby imposed on it except
upon determination that its duties hereunder are no longer permissible under applicable
law.  Any such determination permitting the resignation of the Company or the Master
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to the
Trustee.  No such resignation by the Master Servicer shall become effective until the
Trustee or a successor servicer shall have assumed the Master Servicer's responsibilities
and obligations in accordance with Section 7.02.






--------------------------------------------------------------------------------

ARTICLE VII


                                           DEFAULT

Section 7.01.  Events of Default.

        Event of Default, wherever used herein, means any one of the following events
(whatever reason for such Event of Default and whether it shall be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body):

(i)     the Master Servicer shall fail to deposit or cause to be deposited into the
        Certificate Account any amounts required to be so deposited therein at the time
        required pursuant to Section 4.01 or otherwise or the Master Servicer shall fail to
        distribute or cause to be distributed to the Holders of Certificates of any Class any
        distribution required to be made under the terms of the Certificates of such Class
        and this Agreement and, in each case, such failure shall continue unremedied for a
        period of 5 days after the date upon which written notice of such failure, requiring
        such failure to be remedied, shall have been given to the Master Servicer by the
        Trustee or the Company or to the Master Servicer, the Company and the Trustee by the
        Holders of Certificates of such Class evidencing Percentage Interests aggregating not
        less than 25%; or

(ii)    the Master Servicer shall fail to observe or perform in any material respect any
        other of the covenants or agreements on the part of the Master Servicer contained in
        the Certificates of any Class or in this Agreement and such failure shall continue
        unremedied for a period of 30 days (except that such number of days shall be 15 in
        the case of a failure to pay the premium for any Required Insurance Policy) after the
        date on which written notice of such failure, requiring the same to be remedied,
        shall have been given to the Master Servicer by the Trustee or the Company, or to the
        Master Servicer, the Company and the Trustee by the Holders of Certificates of any
        Class evidencing, in the case of any such Class, Percentage Interests aggregating not
        less than 25%; or

(iii)   a decree or order of a court or agency or supervisory authority having jurisdiction
        in the premises in an involuntary case under any present or future federal or state
        bankruptcy, insolvency or similar law or appointing a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities or similar proceedings, or for the winding-up or liquidation of its
        affairs, shall have been entered against the Master Servicer and such decree or order
        shall have remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master Servicer shall consent to the appointment of a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities, or similar proceedings of, or relating to, the Master Servicer or of, or
        relating to, all or substantially all of the property of the Master Servicer; or

(v)     the Master Servicer shall admit in writing its inability to pay its debts generally
        as they become due, file a petition to take advantage of, or commence a voluntary
        case under, any applicable insolvency or reorganization statute, make an assignment
        for the benefit of its creditors, or voluntarily suspend payment of its obligations;
        or

(vi)    the Master Servicer shall notify the Trustee pursuant to Section 4.04(b) that it is
        unable to deposit in the Certificate Account an amount equal to the Advance.

        If an Event of Default described in clauses (i)-(v) of this Section shall occur,
then, and in each and every such case, so long as such Event of Default shall not have been
remedied, either the Company or the Trustee may, and at the direction of Holders of
Certificates entitled to at least 51% of the Voting Rights, the Trustee shall, by notice in
writing to the Master Servicer (and to the Company if given by the Trustee or to the Trustee
if given by the Company), terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than
its rights as a Certificateholder hereunder.  If an Event of Default described in clause
(vi) hereof shall occur, the Trustee shall, by notice to the Master Servicer and the
Company, immediately terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than
its rights as a Certificateholder hereunder as provided in Section 4.04(b).  On or after the
receipt by the Master Servicer of such written notice, all authority and power of the Master
Servicer under this Agreement, whether with respect to the Certificates (other than as a
Holder thereof) or the Mortgage Loans or otherwise, shall subject to Section 7.02 pass to
and be vested in the Trustee or the Trustee's designee appointed pursuant to Section 7.02;
and, without limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, whether to complete the
transfer and endorsement or assignment of the Mortgage Loans and related documents, or
otherwise.  The Master Servicer agrees to cooperate with the Trustee in effecting the
termination of the Master Servicer's responsibilities and rights hereunder, including,
without limitation, the transfer to the Trustee or its designee for administration by it of
all cash amounts which shall at the time be credited to the Custodial Account or the
Certificate Account or thereafter be received with respect to the Mortgage Loans.  No such
termination shall release the Master Servicer for any liability that it would otherwise have
hereunder for any act or omission prior to the effective time of such termination.

        Notwithstanding any termination of the activities of Residential Funding in its
capacity as Master Servicer hereunder, Residential Funding shall be entitled to receive, out
of any late collection of a Monthly Payment on a Mortgage Loan which was due prior to the
notice terminating Residential Funding's rights and obligations as Master Servicer hereunder
and received after such notice, that portion to which Residential Funding would have been
entitled pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its Servicing Fee in
respect thereof, and any other amounts payable to Residential Funding hereunder the
entitlement to which arose prior to the termination of its activities hereunder.  Upon the
termination of Residential Funding as Master Servicer hereunder the Company shall deliver to
the Trustee a copy of the Program Guide.

Section 7.02.  Trustee or Company to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of termination pursuant
to Section 7.01 or resigns in accordance with Section 6.04, the Trustee or, upon notice to
the Company and with the Company's consent (which shall not be unreasonably withheld) a
designee (which meets the standards set forth below) of the Trustee, shall be the successor
in all respects to the Master Servicer in its capacity as servicer under this Agreement and
the transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master Servicer
(except for the responsibilities, duties and liabilities contained in Sections 2.02 and
2.03(a), excluding the duty to notify related Subservicers or Sellers as set forth in such
Sections, and its obligations to deposit amounts in respect of losses incurred prior to such
notice or termination on the investment of funds in the Custodial Account or the Certificate
Account pursuant to Sections 3.07(c) and 4.01(b) by the terms and provisions hereof);
provided, however, that any failure to perform such duties or responsibilities caused by the
preceding Master Servicer's failure to provide information required by Section 4.04 shall
not be considered a default by the Trustee hereunder.  As compensation therefor, the Trustee
shall be entitled to all funds relating to the Mortgage Loans which the Master Servicer
would have been entitled to charge to the Custodial Account or the Certificate Account if
the Master Servicer had continued to act hereunder and, in addition, shall be entitled to
the income from any Permitted Investments made with amounts attributable to the Mortgage
Loans held in the Custodial Account or the Certificate Account.  If the Trustee has become
the successor to the Master Servicer in accordance with Section 6.04 or Section 7.01, then
notwithstanding the above, the Trustee may, if it shall be unwilling to so act, or shall, if
it is unable to so act, appoint, or petition a court of competent jurisdiction to appoint,
any established housing and home finance institution, which is also a Fannie Mae- or Freddie
Mac-approved mortgage servicing institution, having a net worth of not less than $10,000,000
as the successor to the Master Servicer hereunder in the assumption of all or any part of
the responsibilities, duties or liabilities of the Master Servicer hereunder.  Pending
appointment of a successor to the Master Servicer hereunder, the Trustee shall become
successor to the Master Servicer and shall act in such capacity as hereinabove provided.  In
connection with such appointment and assumption, the Trustee may make such arrangements for
the compensation of such successor out of payments on Mortgage Loans as it and such
successor shall agree; provided, however, that no such compensation shall be in excess of
that permitted the initial Master Servicer hereunder.  The Company, the Trustee, the
Custodian and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.  The Servicing Fee for any successor
Master Servicer appointed pursuant to this Section 7.02 will be lowered with respect to
those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of less than
0.20% per annum in the event that the successor Master Servicer is not servicing such
Mortgage Loans directly and it is necessary to raise the related Subservicing Fee to a rate
of 0.20% per annum in order to hire a Subservicer with respect to such Mortgage Loans.

        (b)  In connection with the termination or resignation of the Master Servicer
hereunder, either (i) the successor Master Servicer, including the Trustee if the Trustee is
acting as successor Master Servicer, shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the Mortgage Loans that are
registered with MERS, in which case the predecessor Master Servicer shall cooperate with the
successor Master Servicer in causing MERS to revise its records to reflect the transfer of
servicing to the successor Master Servicer as necessary under MERS' rules and regulations,
or (ii) the predecessor Master Servicer shall cooperate with the successor Master Servicer
in causing MERS to execute and deliver an assignment of Mortgage in recordable form to
transfer the Mortgage from MERS to the Trustee and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS(R)System to the
successor Master Servicer.  The predecessor Master Servicer shall file or cause to be filed
any such assignment in the appropriate recording office.  The predecessor Master Servicer
shall bear any and all fees of MERS, costs of preparing any assignments of Mortgage, and
fees and costs of filing any assignments of Mortgage that may be required under this
subsection (b).  The successor Master Servicer shall cause such assignment to be delivered
to the Trustee or the Custodian promptly upon receipt of the original with evidence of
recording thereon or a copy certified by the public recording office in which such
assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master Servicer, the
Trustee shall give prompt written notice thereof to the Certificateholders at their
respective addresses appearing in the Certificate Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee shall
transmit by mail to all Holders of Certificates notice of each such Event of Default
hereunder known to the Trustee, unless such Event of Default shall have been cured or waived.

Section 7.04.  Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights affected by a default or
Event of Default hereunder may waive such default or Event of Default; provided, however,
that (a) a default or Event of Default under clause (i) of Section 7.01 may be waived only
by all of the Holders of Certificates affected by such default or Event of Default and (b)
no waiver pursuant to this Section 7.04 shall affect the Holders of Certificates in the
manner set forth in Section 11.01(b)(i) or (ii).  Upon any such waiver of a default or Event
of Default by the Holders representing the requisite percentage of Voting Rights affected by
such default or Event of Default, such default or Event of Default shall cease to exist and
shall be deemed to have been remedied for every purpose hereunder.  No such waiver shall
extend to any subsequent or other default or Event of Default or impair any right consequent
thereon except to the extent expressly so waived.






--------------------------------------------------------------------------------

ARTICLE VIII

                                    CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee, prior to the occurrence of an Event of Default and after the curing or
waiver of all Events of Default which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement.  In case an Event of
Default has occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Agreement, and use the same degree of care and
skill in their exercise as a prudent investor would exercise or use under the circumstances
in the conduct of such investor's own affairs.

(b)     The Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Trustee which are
specifically required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform to the requirements of this Agreement.  The
Trustee shall notify the Certificateholders of any such documents which do not materially
conform to the requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents.

        The Trustee shall forward or cause to be forwarded in a timely fashion the notices,
reports and statements required to be forwarded by the Trustee pursuant to Sections 4.03,
4.06, 7.03 and 10.01.  The Trustee shall furnish in a timely fashion to the Master Servicer
such information as the Master Servicer may reasonably request from time to time for the
Master Servicer to fulfill its duties as set forth in this Agreement.  The Trustee covenants
and agrees that it shall perform its obligations hereunder in a manner so as to maintain the
status of any portion of any REMIC formed under the Series Supplement as a REMIC under the
REMIC Provisions and (subject to Section 10.01(f)) to prevent the imposition of any federal,
state or local income, prohibited transaction, contribution or other tax on the Trust Fund
to the extent that maintaining such status and avoiding such taxes are reasonably within the
control of the Trustee and are reasonably within the scope of its duties under this
Agreement.

(c)     No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its own willful
misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default, and after the curing or waiver of all
        such Events of Default which may have occurred, the duties and obligations of the
        Trustee shall be determined solely by the express provisions of this Agreement, the
        Trustee shall not be liable except for the performance of such duties and obligations
        as are specifically set forth in this Agreement, no implied covenants or obligations
        shall be read into this Agreement against the Trustee and, in the absence of bad
        faith on the part of the Trustee, the Trustee may conclusively rely, as to the truth
        of the statements and the correctness of the opinions expressed therein, upon any
        certificates or opinions furnished to the Trustee by the Company or the Master
        Servicer and which on their face, do not contradict the requirements of this
        Agreement;

(ii)    The Trustee shall not be personally liable for an error of judgment made in good
        faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
        shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken, suffered
        or omitted to be taken by it in good faith in accordance with the direction of
        Certificateholders of any Class holding Certificates which evidence, as to such
        Class, Percentage Interests aggregating not less than 25% as to the time, method and
        place of conducting any proceeding for any remedy available to the Trustee, or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with knowledge of any default (other than a default
        in payment to the Trustee) specified in clauses (i) and (ii) of Section 7.01 or an
        Event of Default under clauses (iii), (iv) and (v) of Section 7.01 unless a
        Responsible Officer of the Trustee assigned to and working in the Corporate Trust
        Office obtains actual knowledge of such failure or event or the Trustee receives
        written notice of such failure or event at its Corporate Trust Office from the Master
        Servicer, the Company or any Certificateholder; and

(v)     Except to the extent provided in Section 7.02, no provision in this Agreement shall
        require the Trustee to expend or risk its own funds (including, without limitation,
        the making of any Advance) or otherwise incur any personal financial liability in the
        performance of any of its duties as Trustee hereunder, or in the exercise of any of
        its rights or powers, if the Trustee shall have reasonable grounds for believing that
        repayment of funds or adequate indemnity against such risk or liability is not
        reasonably assured to it.

(d)     The Trustee shall timely pay, from its own funds, the amount of any and all federal,
state and local taxes imposed on the Trust Fund or its assets or transactions including,
without limitation, (A) "prohibited transaction" penalty taxes as defined in Section 860F of
the Code, if, when and as the same shall be due and payable, (B) any tax on contributions to
a REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C) any tax on
"net income from foreclosure property" as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder, which breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or refraining from acting upon
        any resolution, Officers' Certificate, certificate of auditors or any other
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        appraisal, bond or other paper or document believed by it to be genuine and to have
        been signed or presented by the proper party or parties;

(ii)    The Trustee may consult with counsel and any Opinion of Counsel shall be full and
        complete authorization and protection in respect of any action taken or suffered or
        omitted by it hereunder in good faith and in accordance with such Opinion of Counsel;

(iii)   The Trustee shall be under no obligation to exercise any of the trusts or powers
        vested in it by this Agreement or to institute, conduct or defend any litigation
        hereunder or in relation hereto at the request, order or direction of any of the
        Certificateholders, pursuant to the provisions of this Agreement, unless such
        Certificateholders shall have offered to the Trustee reasonable security or indemnity
        against the costs, expenses and liabilities which may be incurred therein or thereby;
        nothing contained herein shall, however, relieve the Trustee of the obligation, upon
        the occurrence of an Event of Default (which has not been cured or waived), to
        exercise such of the rights and powers vested in it by this Agreement, and to use the
        same degree of care and skill in their exercise as a prudent investor would exercise
        or use under the circumstances in the conduct of such investor's own affairs;

(iv)    The Trustee shall not be personally liable for any action taken, suffered or omitted
        by it in good faith and believed by it to be authorized or within the discretion or
        rights or powers conferred upon it by this Agreement;

(v)     Prior to the occurrence of an Event of Default hereunder and after the curing or
        waiver of all Events of Default which may have occurred, the Trustee shall not be
        bound to make any investigation into the facts or matters stated in any resolution,
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        approval, bond or other paper or document, unless requested in writing so to do by
        Holders of Certificates of any Class evidencing, as to such Class, Percentage
        Interests, aggregating not less than 50%; provided, however, that if the payment
        within a reasonable time to the Trustee of the costs, expenses or liabilities likely
        to be incurred by it in the making of such investigation is, in the opinion of the
        Trustee, not reasonably assured to the Trustee by the security afforded to it by the
        terms of this Agreement, the Trustee may require reasonable indemnity against such
        expense or liability as a condition to so proceeding.  The reasonable expense of
        every such examination shall be paid by the Master Servicer, if an Event of Default
        shall have occurred and is continuing, and otherwise by the Certificateholder
        requesting the investigation;

(vi)    The Trustee may execute any of the trusts or powers hereunder or perform any duties
        hereunder either directly or by or through agents or attorneys; and

(vii)   To the extent authorized under the Code and the regulations promulgated thereunder,
        each Holder of a Class R Certificate hereby irrevocably appoints and authorizes the
        Trustee to be its attorney-in-fact for purposes of signing any Tax Returns required
        to be filed on behalf of the Trust Fund.  The Trustee shall sign on behalf of the
        Trust Fund and deliver to the Master Servicer in a timely manner any Tax Returns
        prepared by or on behalf of the Master Servicer that the Trustee is required to sign
        as determined by the Master Servicer pursuant to applicable federal, state or local
        tax laws, provided that the Master Servicer shall indemnify the Trustee for signing
        any such Tax Returns that contain errors or omissions.

(b)     Following the issuance of the Certificates, the Trustee shall not accept any
contribution of assets to the Trust Fund unless (subject to Section 10.01(f)) it shall have
obtained or been furnished with an Opinion of Counsel to the effect that such contribution
will not (i) cause any portion of any REMIC formed under the Series Supplement to fail to
qualify as a REMIC at any time that any Certificates are outstanding or (ii) cause the Trust
Fund to be subject to any federal tax as a result of such contribution (including the
imposition of any federal tax on "prohibited transactions" imposed under Section 860F(a) of
the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the execution of
the Certificates and relating to the acceptance and receipt of the Mortgage Loans) shall be
taken as the statements of the Company or the Master Servicer as the case may be, and the
Trustee assumes no responsibility for their correctness.  The Trustee makes no
representations as to the validity or sufficiency of this Agreement or of the Certificates
(except that the Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS or the MERS(R)
System.  Except as otherwise provided herein, the Trustee shall not be accountable for the
use or application by the Company or the Master Servicer of any of the Certificates or of
the proceeds of such Certificates, or for the use or application of any funds paid to the
Company or the Master Servicer in respect of the Mortgage Loans or deposited in or withdrawn
from the Custodial Account or the Certificate Account by the Company or the Master Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner or pledgee
of Certificates with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees
                      and Expenses; Indemnification.

(a)     The Master Servicer covenants and agrees to pay to the Trustee and any co-trustee
from time to time, and the Trustee and any co-trustee shall be entitled to, reasonable
compensation (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered by each of them in
the execution of the trusts hereby created and in the exercise and performance of any of the
powers and duties hereunder of the Trustee and any co-trustee, and the Master Servicer will
pay or reimburse the Trustee and any co-trustee upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee or any co-trustee in accordance
with any of the provisions of this Agreement (including the reasonable compensation and the
expenses and disbursements of its counsel and of all persons not regularly in its employ,
and the expenses incurred by the Trustee or any co-trustee in connection with the
appointment of an office or agency pursuant to Section 8.12) except any such expense,
disbursement or advance as may arise from its negligence or bad faith.

(b)     The Master Servicer agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense incurred without negligence or willful
misconduct on the Trustee's part, arising out of, or in connection with, the acceptance and
administration of the Trust Fund, including the costs and expenses (including reasonable
legal fees and expenses) of defending itself against any claim in connection with the
exercise or performance of any of its powers or duties under this Agreement and the
Custodial Agreement, including, without limitation, all costs, liabilities and expenses
(including reasonable legal fees and expenses) of investigating and defending itself against
any claim, action or proceeding, pending or threatened, relating to the provisions of this
paragraph, provided that:

(i)     with respect to any such claim, the Trustee shall have given the Master Servicer
        written notice thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while maintaining control over its own  defense, the Trustee shall cooperate and
        consult fully with the Master Servicer in preparing such defense; and

(iii)   notwithstanding anything in this Agreement to the contrary, the Master Servicer shall
        not be liable for settlement of any claim by the Trustee entered into without the
        prior consent of the Master Servicer which consent shall  not be unreasonably
        withheld.

No termination of this Agreement shall affect the obligations created by this Section
8.05(b) of the Master Servicer to indemnify the Trustee under the conditions and to the
extent set forth herein.

        Notwithstanding the foregoing, the indemnification provided by the Master Servicer in
this Section 8.05(b) shall not pertain to any loss, liability or expense of the Trustee,
including the costs and expenses of defending itself against any claim, incurred in
connection with any actions taken by the Trustee at the direction of the Certificateholders
pursuant to the terms of this Agreement.

Section 8.06.  Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a corporation or a national banking
association having its principal office in a state and city acceptable to the Company and
organized and doing business under the laws of such state or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by federal or
state authority.  If such corporation or national banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section the combined
capital and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of this
Section, the Trustee shall resign immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Company.  Upon receiving such notice of resignation,
the Company shall promptly appoint a successor trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee.  If no successor trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of a successor
trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request therefor by the
Company, or if at any time the Trustee shall become incapable of acting, or shall be
adjudged bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or liquidation, then the
Company may remove the Trustee and appoint a successor trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee.  In addition, in the event that the Company determines that
the Trustee has failed (i) to distribute or cause to be distributed to the
Certificateholders any amount required to be distributed hereunder, if such amount is held
by the Trustee or its Paying Agent (other than the Master Servicer or the Company) for
distribution or (ii) to otherwise observe or perform in any material respect any of its
covenants, agreements or obligations hereunder, and such failure shall continue unremedied
for a period of 5 days (in respect of clause (i) above) or 30 days (in respect of clause
(ii) above other than any failure to comply with the provisions of Article XII, in which
case no notice or grace period shall be applicable) after the date on which written notice
of such failure, requiring that the same be remedied, shall have been given to the Trustee
by the Company, then the Company may remove the Trustee and appoint a successor trustee by
written instrument delivered as provided in the preceding sentence.  In connection with the
appointment of a successor trustee pursuant to the preceding sentence, the Company shall, on
or before the date on which any such appointment becomes effective, obtain from each Rating
Agency written confirmation that the appointment of any such successor trustee will not
result in the reduction of the ratings on any class of the Certificates below the lesser of
the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting Rights may at any
time remove the Trustee and appoint a successor trustee by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact duly
authorized, one complete set of which instruments shall be delivered to the Company, one
complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section shall become effective upon acceptance of
appointment by the successor trustee as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any successor trustee appointed as provided in  Section 8.07 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee shall become effective
and such successor trustee, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor hereunder,
with the like effect as if originally named as trustee herein.  The predecessor trustee
shall deliver to the successor trustee all Mortgage Files and related documents and
statements held by it hereunder (other than any Mortgage Files at the time held by a
Custodian, which shall become the agent of any successor trustee hereunder), and the
Company, the Master Servicer and the predecessor trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more fully and
certainly vesting and confirming in the successor trustee all such rights, powers, duties
and obligations.

(b)     No successor trustee shall accept appointment as provided in this Section unless at
the time of such acceptance such successor trustee shall be eligible under the provisions of
Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in this Section,
the Company shall mail notice of the succession of such trustee hereunder to all Holders of
Certificates at their addresses as shown in the Certificate Register.  If the Company fails
to mail such notice within 10 days after acceptance of appointment by the successor trustee,
the successor trustee shall cause such notice to be mailed at the expense of the Company.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee may be merged
or converted or with which it may be consolidated or any corporation or national  banking
association resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation or national banking association succeeding to the
business of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or national banking association shall be eligible under the provisions of
Section 8.06, without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.  The Trustee
shall mail notice of any such merger or consolidation to the Certificateholders at their
address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Fund or property
securing the same may at the time be located, the Master Servicer and the Trustee acting
jointly shall have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust Fund, or any
part thereof, and, subject to the other provisions of this Section 8.10, such powers,
duties, obligations, rights and trusts as the Master Servicer and the Trustee may consider
necessary or desirable.  If the Master Servicer shall not have joined in such appointment
within 15 days after the receipt by it of a request so to do, or in case an Event of Default
shall have occurred and be continuing, the Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee hereunder shall be required to meet the
terms of eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate trustee(s) shall be
required under Section 8.08 hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee pursuant to this
Section 8.10 all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the Trustee, and
such separate trustee or co-trustee jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed (whether as Trustee
hereunder or as successor to the Master Servicer hereunder), the Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any portion
thereof in any such jurisdiction) shall be exercised and performed by such separate trustee
or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be deemed to have
been given to each of the then separate trustees and co-trustees, as effectively as if given
to each of them.  Every instrument appointing any separate trustee or co-trustee shall refer
to this Agreement and the conditions of this Article VIII.  Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Trustee.  Every such instrument
shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the Trustee, its
agent or attorney-in-fact, with full power and authority, to the extent not prohibited by
law, to do any lawful act under or in respect of this Agreement on its behalf and in its
name.  If any separate trustee or co-trustee shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall vest in and
be exercised by the Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the Company, appoint one
or more Custodians who are not Affiliates of the Company, the Master Servicer or any Seller
to hold all or a portion of the Mortgage Files as agent for the Trustee, by entering into a
Custodial Agreement.  Subject to Article VIII, the Trustee agrees to comply with the terms
of each Custodial Agreement and to enforce the terms and provisions thereof against the
Custodian for the benefit of the Certificateholders.  Each Custodian shall be a depository
institution subject to supervision by federal or state authority, shall have a combined
capital and surplus of at least $15,000,000 and shall be qualified to do business in the
jurisdiction in which it holds any Mortgage File.  Each Custodial Agreement may be amended
only as provided in Section 11.01.  The Trustee shall notify the Certificateholders of the
appointment of any Custodian (other than the Custodian appointed as of the Closing Date)
pursuant to this Section 8.11.

Section 8.12.  Appointment of Office or Agency.

        The Trustee will maintain an office or agency in the United States at the address
designated in Section 11.05 of the Series Supplement where Certificates may be surrendered
for registration of transfer or exchange. The Trustee will maintain an office at the address
stated in Section 11.05 of the Series Supplement where notices and demands to or upon the
Trustee in respect of this Agreement may be served.





--------------------------------------------------------------------------------

ARTICLE IX


                     TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01.  Optional Purchase by the Master Servicer of All Certificates; Termination Upon
                      Purchase by the Master Servicer or Liquidation of All Mortgage Loans


(a)     Subject to Section 9.02, the respective obligations and responsibilities of the
Company, the Master Servicer and the Trustee created hereby in respect of the Certificates
(other than the obligation of the Trustee to make certain payments after the Final
Distribution Date to Certificateholders and the obligation of the Company to send certain
notices as hereinafter set forth) shall terminate upon the last action required to be taken
by the Trustee on the Final Distribution Date pursuant to this Article IX following the
earlier of:

(i)     the later of the final payment or other liquidation (or any Advance with respect
        thereto) of the last Mortgage Loan remaining in the Trust Fund or the disposition of
        all property acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage
        Loan, or

(ii)    the purchase by the Master Servicer of all Mortgage Loans and all property acquired
        in respect of any Mortgage Loan remaining in the Trust Fund at a price equal to 100%
        of the unpaid principal balance of each Mortgage Loan or, if less than such unpaid
        principal balance, the fair market value of the related underlying property of such
        Mortgage Loan with respect to Mortgage Loans as to which title has been acquired if
        such fair market value is less than such unpaid principal balance (net of any
        unreimbursed Advances attributable to principal) on the day of repurchase plus
        accrued interest thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in
        the case of any Modified Mortgage Loan) to, but not including, the first day of the
        month in which such repurchase price is distributed, provided, however, that in no
        event shall the trust created hereby continue beyond the expiration of 21 years from
        the death of the last survivor of the descendants of Joseph P. Kennedy, the late
        ambassador of the United States to the Court of St. James, living on the date hereof
        and provided further that the purchase price set forth above shall be increased as is
        necessary, as determined by the Master Servicer, to avoid disqualification of any
        portion of any REMIC formed under the Series Supplement as a REMIC.  The purchase
        price paid by the Master Servicer shall also include any amounts owed by Residential
        Funding pursuant to the last paragraph of Section 4 of the Assignment Agreement in
        respect of any liability, penalty or expense that resulted from a breach of the
        Compliance With Laws Representation, that remain unpaid on the date of such purchase.

        The right of the Master Servicer to purchase all the assets of the Trust Fund
pursuant to clause (ii) above is conditioned upon the Pool Stated Principal Balance as of
the Final Distribution Date, prior to giving effect to distributions to be made on such
Distribution Date, being less than ten percent of the Cut-off Date Principal Balance of the
Mortgage Loans.

        If such right is exercised by the Master Servicer, the Master Servicer shall be
deemed to have been reimbursed for the full amount of any unreimbursed Advances theretofore
made by it with respect to the Mortgage Loans.  In addition, the Master Servicer shall
provide to the Trustee the certification required by Section 3.15 and the Trustee and any
Custodian shall, promptly following payment of the purchase price, release to the Master
Servicer the Mortgage Files pertaining to the Mortgage Loans being purchased.

        In addition to the foregoing, on any Distribution Date on which the Pool Stated
Principal Balance, prior to giving effect to distributions to be made on such Distribution
Date, is less than ten percent of the Cut-off Date Principal Balance of the Mortgage Loans,
the Master Servicer shall have the right, at its option, to purchase the Certificates in
whole, but not in part, at a price equal to the outstanding Certificate Principal Balance of
such Certificates plus the sum of Accrued Certificate Interest thereon for the related
Interest Accrual Period and any previously unpaid Accrued Certificate Interest.  If the
Master Servicer exercises this right to purchase the outstanding Certificates, the Master
Servicer will promptly terminate the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.

               (b)    The Master Servicer shall give the Trustee not less than 40 days' prior
        notice of the Distribution Date on which the Master Servicer anticipates that the
        final distribution will be made to Certificateholders (whether as a result of the
        exercise by the Master Servicer of its right to purchase the assets of the Trust Fund
        or otherwise) or on which the Master Servicer anticipates that the Certificates will
        be purchased (as a result of the exercise by the Master Servicer to purchase the
        outstanding Certificates).  Notice of any termination specifying the anticipated
        Final Distribution Date (which shall be a date that would otherwise be a Distribution
        Date) upon which the Certificateholders may surrender their Certificates to the
        Trustee (if so required by the terms hereof) for payment of the final distribution
        and cancellation or notice of any purchase of the outstanding Certificates,
        specifying the Distribution Date upon which the Holders may surrender their
        Certificates to the Trustee for payment, shall be given promptly by the Master
        Servicer (if it is exercising its right to purchase the assets of the Trust Fund or
        to purchase the outstanding Certificates), or by the Trustee (in any other case) by
        letter.  Such notice shall be prepared by the Master Servicer (if it is exercising
        its right to purchase the assets of the Trust Fund or to purchase the outstanding
        Certificates), or by the Trustee (in any other case) and mailed by the Trustee to the
        Certificateholders not earlier than the 15th day and not later than the 25th day of
        the month next preceding the month of such final distribution specifying:

(iii)   the anticipated Final Distribution Date upon which final payment of the Certificates
        is anticipated to be made upon presentation and surrender of Certificates at the
        office or agency of the Trustee therein designated where required pursuant to this
        Agreement or, in the case of the purchase by the Master Servicer of the outstanding
        Certificates, the Distribution Date on which such purchase is to be made,

(iv)    the amount of any such final payment, or in the case of the purchase of the
        outstanding Certificates, the purchase price, in either case, if known, and

(v)     that the Record Date otherwise applicable to such Distribution Date is not
        applicable, and in the case of the Senior Certificates, or in the case of all of the
        Certificates in connection with the exercise by the Master Servicer of its right to
        purchase the Certificates, that payment will be made only upon presentation and
        surrender of the Certificates at the office or agency of the Trustee therein
        specified.

If the Master Servicer is obligated to give notice to Certificateholders as aforesaid, it
shall give such notice to the Certificate Registrar at the time such notice is given to
Certificateholders and, if the Master Servicer is exercising its rights to purchase the
outstanding Certificates, it shall give such notice to each Rating Agency at the time such
notice is given to Certificateholders. As a result of the exercise by the Master Servicer of
its right to purchase the assets of the Trust Fund, the Master Servicer shall deposit in the
Certificate Account, before the Final Distribution Date in immediately available funds an
amount equal to the purchase price for the assets of the Trust Fund, computed as provided
above.  As a result of the exercise by the Master Servicer of its right to purchase the
outstanding Certificates, the Master Servicer shall deposit in an Eligible Account,
established by the Master Servicer on behalf of the Trustee and separate from the
Certificate Account in the name of the Trustee in trust for the registered holders of the
Certificates, before the Distribution Date on which such purchase is to occur in immediately
available funds an amount equal to the purchase price for the Certificates, computed as
above provided, and provide notice of such deposit to the Trustee.  The Trustee will
withdraw from such account the amount specified in subsection (c) below.

(b)     In the case of the Senior Certificates, upon presentation and surrender of the
Certificates by the Certificateholders thereof, and in the case of the Class M and Class B
Certificates, upon presentation and surrender of the Certificates by the Certificateholders
thereof in connection with the exercise by the Master Servicer of its right to purchase the
Certificates, and otherwise in accordance with Section 4.01(a), the Trustee shall distribute
to the Certificateholders (i) the amount otherwise distributable on such Distribution Date,
if not in connection with the Master Servicer's election to repurchase the assets of the
Trust Fund or the outstanding Certificates, or (ii) if the Master Servicer elected to so
repurchase the assets of the Trust Fund or the outstanding Certificates, an amount
determined as follows:  (A) with respect to each Certificate the outstanding Certificate
Principal Balance thereof, plus Accrued Certificate Interest for the related Interest
Accrual Period thereon and any previously unpaid Accrued Certificate Interest, subject to
the priority set forth in Section 4.02(a), and (B) with respect to the Class R Certificates,
any excess of the amounts available for distribution (including the repurchase price
specified in clause (ii) of subsection (a) of this Section) over the total amount
distributed under the immediately preceding clause (A).  Notwithstanding the reduction of
the Certificate Principal Balance of any Class of Subordinate Certificates to zero, such
Class will be outstanding hereunder until the termination of the respective obligations and
responsibilities of the Company, the Master Servicer and the Trustee hereunder in accordance
with Article IX.

(c)     If any Certificateholders shall not surrender their Certificates for final payment
and cancellation on or before the Final Distribution Date (if so required by the terms
hereof), the Trustee shall on such date cause all funds in the Certificate Account not
distributed in final distribution to Certificateholders to be withdrawn therefrom and
credited to the remaining Certificateholders by depositing such funds in a separate escrow
account for the benefit of such Certificateholders, and the Master Servicer (if it exercised
its right to purchase the assets of the Trust Fund), or the Trustee (in any other case)
shall give a second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect thereto.  If
within six months after the second notice any Certificate shall not have been surrendered
for cancellation, the Trustee shall take appropriate steps as directed by the Master
Servicer to contact the remaining Certificateholders concerning surrender of their
Certificates.  The costs and expenses of maintaining the escrow account and of contacting
Certificateholders shall be paid out of the assets which remain in the escrow account.  If
within nine months after the second notice any Certificates shall not have been surrendered
for cancellation, the Trustee shall pay to the Master Servicer all amounts distributable to
the holders thereof and the Master Servicer shall thereafter hold such amounts until
distributed to such Holders.  No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Master Servicer as a
result of such Certificateholder's failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01.

(d)     If any Certificateholders do not surrender their Certificates on or before the
Distribution Date on which a purchase of the outstanding Certificates is to be made, the
Trustee shall on such date cause all funds in the Certificate Account deposited therein by
the Master Servicer pursuant to Section 9.01(b) to be withdrawn therefrom and deposited in a
separate escrow account for the benefit of such Certificateholders, and the Master Servicer
shall give a second written notice to such Certificateholders to surrender their
Certificates for payment of the purchase price therefor.  If within six months after the
second notice any Certificate shall not have been surrendered for cancellation, the Trustee
shall take appropriate steps as directed by the Master Servicer to contact the Holders of
such Certificates concerning surrender of their Certificates.  The costs and expenses of
maintaining the escrow account and of contacting Certificateholders shall be paid out of the
assets which remain in the escrow account.  If within nine months after the second notice
any Certificates shall not have been surrendered for cancellation in accordance with this
Section 9.01, the Trustee shall pay to the Master Servicer all amounts distributable to the
Holders thereof and the Master Servicer shall thereafter hold such amounts until distributed
to such Holders.  No interest shall accrue or be payable to any Certificateholder on any
amount held in the escrow account or by the Master Servicer as a result of such
Certificateholder's failure to surrender its Certificate(s) for payment in accordance with
this Section 9.01.  Any Certificate that is not surrendered on the Distribution Date on
which a purchase pursuant to this Section 9.01 occurs as provided above will be deemed to
have been purchased and the Holder as of such date will have no rights with respect thereto
except to receive the purchase price therefor minus any costs and expenses associated with
such escrow account and notices allocated thereto.  Any Certificates so purchased or deemed
to have been purchased on such Distribution Date shall remain outstanding hereunder until
the Master Servicer has terminated the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.  The Master Servicer
shall be for all purposes the Holder thereof as of such date.

Section 9.02.  Additional Termination Requirements.

(a)     Each REMIC that comprises the Trust Fund shall be terminated in accordance with the
following additional requirements, unless (subject to Section 10.01(f)) the Trustee and the
Master Servicer have received an Opinion of Counsel (which Opinion of Counsel shall not be
an expense of the Trustee) to the effect that the failure of each such REMIC to comply with
the requirements of this Section 9.02 will not (i) result in the imposition on the Trust
Fund of taxes on "prohibited transactions," as described in Section 860F of the Code, or
(ii) cause any such REMIC to fail to qualify as a REMIC at any time that any Certificate is
outstanding:
(i)     The Master Servicer shall establish a 90-day liquidation period for each such REMIC
        and specify the first day of such period in a statement attached to the Trust Fund's
        final Tax Return pursuant to Treasury regulations Section 1.860F-1.  The Master
        Servicer also shall satisfy all of the requirements of a qualified liquidation for a
        REMIC under Section 860F of the Code and regulations thereunder;

(ii)    The Master Servicer shall notify the Trustee at the commencement of such 90-day
        liquidation period and, at or prior to the time of making of the final payment on the
        Certificates, the Trustee shall sell or otherwise dispose of all of the remaining
        assets of the Trust Fund in accordance with the terms hereof; and

(iii)   If the Master Servicer or the Company is exercising its right to purchase the assets
        of the Trust Fund, the Master Servicer shall, during the 90-day liquidation period
        and at or prior to the Final Distribution Date, purchase all of the assets of the
        Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably approves and appoints
the Master Servicer as its attorney-in-fact to adopt a plan of complete liquidation for each
REMIC at the expense of the Trust Fund in accordance with the terms and conditions of this
Agreement.

Section 9.03.  Termination of Multiple REMICs.

        If the REMIC Administrator makes two or more separate REMIC elections,  the applicable
REMIC  shall be  terminated  on the  earlier  of the Final  Distribution  Date and the date on
which it is deemed to receive the last  deemed  distributions  on the  related  Uncertificated
REMIC Regular Interests and the last distribution due on the Certificates is made.





--------------------------------------------------------------------------------




ARTICLE X



                                       REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat the Trust Fund as one or more
REMICs under the Code and, if necessary, under applicable state law.  The assets of each
such REMIC will be set forth in the Series Supplement.  Such election will be made on Form
1066 or other appropriate federal tax or information return (including Form 8811) or any
appropriate state return for the taxable year ending on the last day of the calendar year in
which the Certificates are issued.  For the purposes of each REMIC election in respect of
the Trust Fund, Certificates and interests to be designated as the "regular interests" and
the sole class of "residual interests" in the REMIC will be set forth in Section 10.03 of
the Series Supplement.  The REMIC Administrator and the Trustee shall not permit the
creation of any "interests" (within the meaning of Section 860G of the Code) in any REMIC
elected in respect of the Trust Fund other than the "regular interests" and "residual
interests" so designated.

(b)     The Closing Date is hereby designated as the "startup day" of the Trust Fund within
the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC Administrator shall hold a Class R Certificate representing a 0.01%
Percentage Interest each Class of the Class R Certificates and shall be designated as "the
tax matters person" with respect to each REMIC in the manner provided under Treasury
regulations section 1.860F-4(d) and Treasury regulations section 301.6231(a)(7)-1. The REMIC
Administrator, as tax matters person, shall (i) act on behalf of each REMIC in relation to
any tax matter or controversy involving the Trust Fund and (ii) represent the Trust Fund in
any administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The legal expenses, including without
limitation attorneys' or accountants' fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts attributable to the
Mortgage Loans on deposit in the Custodial Account as provided by Section 3.10 unless such
legal expenses and costs are incurred by reason of the REMIC Administrator's willful
misfeasance, bad faith or gross negligence.  If the REMIC Administrator is no longer the
Master Servicer hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed $3,000 per year
by any successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the Tax Returns
that it determines are required with respect to each REMIC created hereunder and deliver
such Tax Returns in a timely manner to the Trustee and the Trustee shall sign and file such
Tax Returns in a timely manner.  The expenses of preparing such returns shall be borne by
the REMIC Administrator without any right of reimbursement therefor.  The REMIC
Administrator agrees to indemnify and hold harmless the Trustee with respect to any tax or
liability arising from the Trustee's signing of Tax Returns that contain errors or
omissions.  The Trustee and Master Servicer shall promptly provide the REMIC Administrator
with such information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R Certificate
such information as is necessary for the application of any tax relating to the transfer of
a Class R Certificate to any Person who is not a Permitted Transferee, (ii) to the Trustee,
and the Trustee shall forward to the Certificateholders, such information or reports as are
required by the Code or the REMIC Provisions including reports relating to interest,
original issue discount and market discount or premium (using the Prepayment Assumption) and
(iii) to the Internal Revenue Service the name, title, address and telephone number of the
person who will serve as the representative of each REMIC.

(f)     The Master Servicer and the REMIC Administrator shall take such actions and shall
cause each REMIC created hereunder to take such actions as are reasonably within the Master
Servicer's or the REMIC Administrator's control and the scope of its duties more
specifically set forth herein as shall be necessary or desirable to maintain the status of
each REMIC as a REMIC under the REMIC Provisions (and the Trustee shall assist the Master
Servicer and the REMIC Administrator, to the extent reasonably requested by the Master
Servicer and the REMIC Administrator to do so).  The Master Servicer and the REMIC
Administrator shall not knowingly or intentionally take any action, cause the Trust Fund to
take any action or fail to take (or fail to cause to be taken) any action reasonably within
their respective control that, under the REMIC Provisions, if taken or not taken, as the
case may be, could (i) endanger the status of any portion of any REMIC formed under the
Series Supplement as a REMIC or (ii) result in the imposition of a tax upon any such REMIC
(including but not limited to the tax on prohibited transactions as defined in Section
860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section 860G(d)
of the Code) (either such event, in the absence of an Opinion of Counsel or the
indemnification referred to in this sentence, an "Adverse REMIC Event") unless the Master
Servicer or the REMIC Administrator, as applicable, has received an Opinion of Counsel (at
the expense of the party seeking to take such action or, if such party fails to pay such
expense, and the Master Servicer or the REMIC Administrator, as applicable, determines that
taking such action is in the best interest of the Trust Fund and the Certificateholders, at
the expense of the Trust Fund, but in no event at the expense of the Master Servicer, the
REMIC Administrator or the Trustee) to the effect that the contemplated action will not,
with respect to each REMIC created hereunder, endanger such status or, unless the Master
Servicer, the REMIC Administrator or both, as applicable, determine in its or their sole
discretion to indemnify the Trust Fund against the imposition of such a tax, result in the
imposition of such a tax. Wherever in this Agreement a contemplated action may not be taken
because the timing of such action might result in the imposition of a tax on the Trust Fund,
or may only be taken pursuant to an Opinion of Counsel that such action would not impose a
tax on the Trust Fund, such action may nonetheless be taken provided that the indemnity
given in the preceding sentence with respect to any taxes that might be imposed on the Trust
Fund has been given and that all other preconditions to the taking of such action have been
satisfied.  The Trustee shall not take or fail to take any action (whether or not authorized
hereunder) as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that it has received an Opinion of Counsel to the effect that an
Adverse REMIC Event could occur with respect to such action.  In addition, prior to taking
any action with respect to any REMIC created hereunder or any related assets thereof, or
causing any such REMIC to take any action, which is not expressly permitted under the terms
of this Agreement, the Trustee will consult with the Master Servicer or the REMIC
Administrator, as applicable, or its designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any such REMIC, and the
Trustee shall not take any such action or cause any such REMIC to take any such action as to
which the Master Servicer or the REMIC Administrator, as applicable, has advised it in
writing that an Adverse REMIC Event could occur.  The Master Servicer or the REMIC
Administrator, as applicable, may consult with counsel to make such written advice, and the
cost of same shall be borne by the party seeking to take the action not expressly permitted
by this Agreement, but in no event at the expense of the Master Servicer or the REMIC
Administrator.  At all times as may be required by the Code, the Master Servicer will to the
extent within its control and the scope of its duties more specifically set forth herein,
maintain substantially all of the assets of each REMIC created hereunder as "qualified
mortgages" as defined in Section 860G(a)(3) of the Code and "permitted investments" as
defined in Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on "prohibited transactions" of any REMIC
created hereunder as defined in Section 860F(a)(2) of the Code, on "net income from
foreclosure property" of any such REMIC as defined in Section 860G(c) of the Code, on any
contributions to any such REMIC after the Startup Day therefor pursuant to Section 860G(d)
of the Code, or any other tax is imposed by the Code or any applicable provisions of state
or local tax laws, such tax shall be charged (i) to the Master Servicer, if such tax arises
out of or results from a breach by the Master Servicer of any of its obligations under this
Agreement or the Master Servicer has in its sole discretion determined to indemnify the
Trust Fund against such tax, (ii) to the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Article X, or (iii) otherwise
against amounts on deposit in the Custodial Account as provided by Section 3.10 and on the
Distribution Date(s) following such reimbursement the aggregate of such taxes shall be
allocated in reduction of the Accrued Certificate Interest on each Class entitled thereto in
the same manner as if such taxes constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax purposes, maintain
books and records with respect to each REMIC created hereunder on a calendar year and on an
accrual basis or as otherwise may be required by the REMIC Provisions.

(i)     Following the Startup Day, neither the Master Servicer nor the Trustee shall accept
any contributions of assets to any REMIC created hereunder unless (subject to Section
10.01(f)) the Master Servicer and the Trustee shall have received an Opinion of Counsel (at
the expense of the party seeking to make such contribution) to the effect that the inclusion
of such assets in such REMIC will not cause the REMIC to fail to qualify as a REMIC at any
time that any Certificates are outstanding or subject the REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section 10.01(f)) enter
into any arrangement by which any REMIC created hereunder will receive a fee or other
compensation for services nor permit any such REMIC to receive any income from assets other
than "qualified mortgages" as defined in Section 860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations,
the "latest possible maturity date" by which the Certificate Principal Balance of each Class
of Certificates (other than the Interest Only Certificates) representing a regular interest
in the applicable REMIC and the Uncertificated Principal Balance of each Uncertificated
REMIC Regular Interest (other than each Uncertificated REMIC Regular Interest represented by
a Class A-V Certificate, if any) and the rights to the Interest Only Certificates and
Uncertificated REMIC Regular Interest represented by a Class A-V Certificate would be
reduced to zero is the Maturity Date for each such Certificate and Interest.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall prepare and file
with the Internal Revenue Service Form 8811, "Information Return for Real Estate Mortgage
Investment Conduits (REMIC) and Issuers of Collateralized Debt Obligations" for each REMIC
created hereunder.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or substitute for
any of the Mortgage Loans (except in connection with (i) the default, imminent default or
foreclosure of a Mortgage Loan, including but not limited to, the acquisition or sale of a
Mortgaged Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of any REMIC
created hereunder, (iii) the termination of any such REMIC pursuant to Article IX of this
Agreement or (iv) a purchase of Mortgage Loans pursuant to Article II or III of this
Agreement) nor acquire any assets for any such REMIC, nor sell or dispose of any investments
in the Custodial Account or the Certificate Account for gain nor accept any contributions to
any such REMIC after the Closing Date unless it has received an Opinion of Counsel that such
sale, disposition, substitution or acquisition will not (a) affect adversely the status of
such REMIC as a REMIC or (b) unless the Master Servicer has determined in its sole
discretion to indemnify the Trust Fund against such tax, cause such REMIC to be subject to a
tax on "prohibited transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC Administrator
and the Master Servicer for any taxes and costs including, without limitation, any
reasonable attorneys fees imposed on or incurred by the Trust Fund, the Company or the
Master Servicer, as a result of a breach of the Trustee's covenants set forth in Article
VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Company, the Master
Servicer and the Trustee for any taxes and costs (including, without limitation, any
reasonable attorneys' fees) imposed on or incurred by the Trust Fund, the Company, the
Master Servicer or the Trustee, as a result of a breach of the REMIC Administrator's
covenants set forth in this Article X with respect to compliance with the REMIC Provisions,
including without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the REMIC Administrator that contain errors or omissions; provided,
however, that such liability will not be imposed to the extent such breach is a result of an
error or omission in information provided to the REMIC Administrator by the Master Servicer
in which case Section 10.02(c) will apply.

(c)     The Master Servicer agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Trustee for any taxes and costs (including, without limitation, any
reasonable attorneys' fees) imposed on or incurred by the Trust Fund, the Company, the REMIC
Administrator or the Trustee, as a result of a breach of the Master Servicer's covenants set
forth in this Article X or in Article III with respect to compliance with the REMIC
Provisions, including without limitation, any penalties arising from the Trustee's execution
of Tax Returns prepared by the Master Servicer that contain errors or omissions.

Section 10.03. Designation of REMIC(s).

        As provided in Section 10.03 of the Series Supplement.

Section 10.04. Distributions on the Uncertificated REMIC I and REMIC II Regular Interests.

        As provided in Section 10.04 of the Series Supplement.

Section 10.05. Compliance with Withholding Requirements.

        As provided in Section 10.05 of the Series Supplement.






--------------------------------------------------------------------------------

ARTICLE XI


                                   MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This Agreement or any Custodial Agreement may be amended from time to time by the
Company, the Master Servicer and the Trustee, without the consent of any of the
Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions herein or therein, which may be inconsistent
        with any other provisions herein or therein or to correct any error,

(iii)   to modify, eliminate or add to any of its provisions to such extent as shall be
        necessary or desirable to maintain the qualification of the Trust Fund as a REMIC at
        all times that any Certificate is outstanding or to avoid or minimize the risk of the
        imposition of any tax on the Trust Fund pursuant to the Code that would be a claim
        against the Trust Fund, provided that the Trustee has received an Opinion of Counsel
        to the effect that (A) such action is necessary or desirable to maintain such
        qualification or to avoid or minimize the risk of the imposition of any such tax and
        (B) such action will not adversely affect in any material respect the interests of
        any Certificateholder,

(iv)    to change the timing and/or nature of deposits into the Custodial Account or the
        Certificate Account or to change the name in which the Custodial Account is
        maintained, provided that (A) the Certificate Account Deposit Date shall in no event
        be later than the related Distribution Date, (B) such change shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder and (C) such change shall not result in a reduction of the
        rating assigned to any Class of Certificates below the lower of the then-current
        rating or the rating assigned to such Certificates as of the Closing Date (in the
        case of the Insured Certificates (as defined in the Series Supplement), such
        determination shall be made without giving effect to the Certificate Policy (as
        defined in the Series Supplement)), as evidenced by a letter from each Rating Agency
        to such effect,

(v)     to modify, eliminate or add to the provisions of Section 5.02(f) or any other
        provision hereof restricting transfer of the Class R Certificates, by virtue of their
        being the "residual interests" in a REMIC, provided that (A) such change shall not
        result in reduction of the rating assigned to any such Class of Certificates below
        the lower of the then-current rating or the rating assigned to such Certificates as
        of the Closing Date (in the case of the Insured Certificates (as defined in the
        Series Supplement), such determination shall be made without giving effect to the
        Certificate Policy (as defined in the Series Supplement)), as evidenced by a letter
        from each Rating Agency to such effect, and (B) such change shall not (subject to
        Section 10.01(f)), as evidenced by an Opinion of Counsel (at the expense of the party
        seeking so to modify, eliminate or add such provisions), cause any REMIC created
        hereunder or any of the Certificateholders (other than the transferor) to be subject
        to a federal tax caused by a transfer to a Person that is not a Permitted Transferee,

(vi)    to make any other provisions with respect to matters or questions arising under this
        Agreement or such Custodial Agreement which shall not be materially inconsistent with
        the provisions of this Agreement, provided that such action shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder or

               (vii)  to amend any provision herein or therein that is not material to any of
        the Certificateholders.

(b)     This Agreement or any Custodial Agreement may also be amended from time to time by
the Company, the Master Servicer and the Trustee with the consent of the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates with a Certificate Principal Balance greater than zero affected
thereby for the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or such Custodial Agreement or of modifying in any
manner the rights of the Holders of Certificates of such Class; provided, however, that no
such amendment shall:

(i)     reduce in any manner the amount of, or delay the timing of, payments which are
        required to be distributed on any Certificate without the consent of the Holder of
        such Certificate,

(ii)    reduce the aforesaid percentage of Certificates of any Class the Holders of which are
        required to consent to any such amendment, in any such case without the consent of
        the Holders of all Certificates of such Class then outstanding.

(c)     Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received an Opinion of
Counsel (subject to Section 10.01(f) and at the expense of the party seeking such amendment)
to the effect that such amendment or the exercise of any power granted to the Master
Servicer, the Company or the Trustee in accordance with such amendment will not result in
the imposition of a federal tax on the Trust Fund or cause any REMIC created under the
Series Supplement to fail to qualify as a REMIC at any time that any Certificate is
outstanding.

(d)     Promptly after the execution of any such amendment the Trustee shall furnish written
notification of the substance of such amendment to the Custodian and each
Certificateholder.  It shall not be necessary for the consent of Certificateholders under
this Section 11.01 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.  The manner of obtaining
such consents and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the Trustee may
prescribe.

(e)     The Company shall have the option, in its sole discretion, to obtain and deliver to
the Trustee any corporate guaranty, payment obligation, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or a reserve fund, or any combination of the
foregoing, for the purpose of protecting the Holders of the Class B Certificates against any
or all Realized Losses or other shortfalls.  Any such instrument or fund shall be held by
the Trustee for the benefit of the Class B Certificateholders, but shall not be and shall
not be deemed to be under any circumstances included in the Trust Fund.  To the extent that
any such instrument or fund constitutes a reserve fund for federal income tax purposes, (i)
any reserve fund so established shall be an outside reserve fund and not an asset of the
Trust Fund, (ii) any such reserve fund shall be owned by the Company, and (iii) amounts
transferred by the Trust Fund to any such reserve fund shall be treated as amounts
distributed by the Trust Fund to the Company or any successor, all within the meaning of
Treasury Regulations Section 1.860G-2(h) as it reads as of the Cut-off Date.  In connection
with the provision of any such instrument or fund, this Agreement and any provision hereof
may be modified, added to, deleted or otherwise amended in any manner that is related or
incidental to such instrument or fund or the establishment or administration thereof, such
amendment to be made by written instrument executed or consented to by the Company but
without the consent of any Certificateholder and without the consent of the Master Servicer
or the Trustee being required unless any such amendment would impose any additional
obligation on, or otherwise adversely affect the interests of the Senior Certificateholders,
the Class M Certificateholders, the Master Servicer or the Trustee, as applicable; provided
that the Company obtains (subject to Section 10.01(f)) an Opinion of Counsel (which need not
be an opinion of Independent counsel) to the effect that any such amendment will not cause
(a) any federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of the Code or on
"contributions after the startup date" under Section 860G(d)(1) of the Code and (b) any REMIC
created hereunder to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  In the event that the Company elects to provide such coverage in the form of a
limited guaranty provided by General Motors Acceptance Corporation, the Company may elect
that the text of such amendment to this Agreement shall be substantially in the form
attached hereto as Exhibit K (in which case Residential Funding's Subordinate Certificate
Loss Obligation as described in such exhibit shall be established by Residential Funding's
consent to such amendment) and that the limited guaranty shall be executed in the form
attached hereto as Exhibit L, with such changes as the Company shall deem to be appropriate;
it being understood that the Trustee has reviewed and approved the content of such forms and
that the Trustee's consent or approval to the use thereof is not required.

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to recordation
in all appropriate public offices for real property records in all the counties or other
comparable jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere, such
recordation to be effected by the Master Servicer and at its expense on direction by the
Trustee (pursuant to the request of Holders of Certificates entitled to at least 25% of the
Voting Rights), but only upon direction accompanied by an Opinion of Counsel to the effect
that such recordation materially and beneficially affects the interests of the
Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as herein provided
and for other purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such Certificateholder's legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court for a
partition or winding up of the Trust Fund, nor otherwise affect the rights, obligations and
liabilities of any of the parties hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly provided
herein) or in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth, or contained
in the terms of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association; nor shall any Certificateholder
be under any liability to any third person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Agreement, unless such Holder previously shall have given to the
Trustee a written notice of default and of the continuance thereof, as hereinbefore
provided, and unless also the Holders of Certificates of any Class evidencing in the
aggregate not less than 25% of the related Percentage Interests of such Class, shall have
made written request upon the Trustee to institute such action, suit or proceeding in its
own name as Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be incurred
therein or thereby, and the Trustee, for 60 days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such action, suit
or proceeding it being understood and intended, and being expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no one or more
Holders of Certificates of any Class shall have any right in any manner whatever by virtue
of any provision of this Agreement to affect, disturb or prejudice the rights of the Holders
of any other of such Certificates of such Class or any other Class, or to obtain or seek to
obtain priority over or preference to any other such Holder, or to enforce any right under
this Agreement, except in the manner herein provided and for the common benefit of
Certificateholders of such Class or all Classes, as the case may be.  For the protection and
enforcement of the provisions of this Section 11.03, each and every Certificateholder and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed in accordance
with the laws of the State of New York and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

Section 11.05. Notices.

        As provided in Section 11.05 of the Series Supplement.

Section 11.06. Required Notices to Rating Agency and Subservicer.

        The Company, the Master Servicer or the Trustee, as applicable, (i) shall notify each
Rating Agency at such time as it is otherwise required pursuant to this Agreement to give
notice of the occurrence of, any of the events described in clause (a), (b), (c), (d), (g),
(h), (i) or (j) below,  (ii) shall notify the Subservicer at such time as it is otherwise
required pursuant to this Agreement to give notice of the occurrence of, any of the events
described in clause (a), (b), (c)(1), (g)(1),  or (i) below, or (iii) provide a copy to each
Rating Agency at such time as otherwise required to be delivered pursuant to this Agreement
of any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1) the termination or appointment of a successor Master Servicer or (2) the
        termination or appointment of a successor Trustee or a change in the majority
        ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer's blanket fidelity bond and the
        errors and omissions insurance policy required by Section 3.12 or the cancellation or
        modification of coverage under any such instrument,

(e)     the statement required to be delivered to the Holders of each Class of Certificates
        pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     (1) a change in the location of the Custodial Account or (2) a change in the location
        of the Certificate Account,

(h)     the occurrence of any monthly cash flow shortfall to the Holders of any Class of
        Certificates resulting from the failure by the Master Servicer to make an Advance
        pursuant to Section 4.04,

(i)     the occurrence of the Final Distribution Date, and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events described in
clauses (d), (g) or (h) above, the Master Servicer shall provide prompt written notice to
each Rating Agency and the Subservicer, if applicable, of any such event known to the Master
Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

        This Agreement may be supplemented by means of the addition of a separate Article
hereto (a "Supplemental Article") for the purpose of resecuritizing any of the Certificates
issued hereunder, under the following circumstances.  With respect to any Class or Classes
of Certificates issued hereunder, or any portion of any such Class, as to which the Company
or any of its Affiliates (or any designee thereof) is the registered Holder (the
"Resecuritized Certificates"), the Company may deposit such Resecuritized Certificates into a
new REMIC, grantor trust or custodial arrangement (a "Restructuring Vehicle") to be held by
the Trustee pursuant to a Supplemental Article.  The instrument adopting such Supplemental
Article shall be executed by the Company, the Master Servicer and the Trustee; provided,
that neither the Master Servicer nor the Trustee shall withhold their consent thereto if
their respective interests would not be materially adversely affected thereby.  To the
extent that the terms of the Supplemental Article do not in any way affect any provisions of
this Agreement as to any of the Certificates initially issued hereunder, the adoption of the
Supplemental Article shall not constitute an "amendment" of this Agreement.

        Each Supplemental Article shall set forth all necessary provisions relating to the
holding of the Resecuritized Certificates by the Trustee, the establishment of the
Restructuring Vehicle, the issuing of various classes of new certificates by the
Restructuring Vehicle and the distributions to be made thereon, and any other provisions
necessary for the purposes thereof.  In connection with each Supplemental Article, the
Company shall deliver to the Trustee an Opinion of Counsel to the effect that (i) the
Restructuring Vehicle will qualify as a REMIC, grantor trust or other entity not subject to
taxation for federal income tax purposes and (ii) the adoption of the Supplemental Article
will not endanger the status of the Trust Fund as a REMIC or (subject to Section 10.01(f))
result in the imposition of a tax upon the Trust Fund (including but not limited to the tax
on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09. Allocation of Voting Rights.

        As provided in Section 11.09 of the Series Supplement.

Section 11.10. No Petition.

        As provided in Section 11.10 of the Series Supplement.






--------------------------------------------------------------------------------

ARTICLE XII


                                COMPLIANCE WITH REGULATION AB

Section 12.01. Intent of the Parties; Reasonableness.

               The Company,  the Trustee and the Master  Servicer  acknowledge  and agree that
the  purpose  of  this  Article  XII is to  facilitate  compliance  by the  Company  with  the
provisions  of  Regulation  AB and  related  rules  and  regulations  of the  Commission.  The
Company shall not exercise its right to request  delivery of information or other  performance
under these  provisions  other than in good faith,  or for purposes other than compliance with
the Securities  Act, the Exchange Act and the rules and  regulations  of the Commission  under
the  Securities  Act  and the  Exchange  Act.  Each of the  Master  Servicer  and the  Trustee
acknowledges that  interpretations  of the requirements of Regulation AB may change over time,
whether due to  interpretive  guidance  provided  by the  Commission  or its staff,  consensus
among  participants  in  the  mortgage-backed   securities  markets,  advice  of  counsel,  or
otherwise,  and agrees to comply with  reasonable  requests  made by the Company in good faith
for delivery of information  under these  provisions on the basis of evolving  interpretations
of  Regulation  AB. Each of the Master  Servicer and the Trustee  shall  cooperate  reasonably
with the Company to deliver to the Company  (including  any of its  assignees  or  designees),
any  and  all  disclosure,   statements,  reports,  certifications,   records  and  any  other
information  necessary in the reasonable,  good faith  determination  of the Company to permit
the Company to comply with the provisions of Regulation AB.

Section 12.02. Additional Representations and Warranties of the Trustee.

               (a)....The Trustee  shall be deemed to  represent to the Company as of the date
hereof  and on each date on which  information  is  provided  to the  Company  under  Sections
12.01,  12.02(b) or 12.03 that,  except as disclosed  in writing to the Company  prior to such
date:  (i) there are no material  legal or  governmental  proceedings  pending (or known to be
contemplated)  against it that would be material to  Certificateholders;  and (ii) the Trustee
is not an affiliate (as  contemplated  by Item 1119(a) of Regulation AB) of the Company or any
sponsor, issuing entity, servicer, trustee,  originator,  significant obligor,  enhancement or
support  provider  or other  material  transaction  party  (as each of such  terms are used in
Regulation  AB),  as  identified  by the  Company to the  Trustee in writing as of the Closing
Date (each,  a  "Transaction  Party").  The Company  shall notify the Trustee of any change in
the identity of a Transaction Party after the Closing Date.

               (b)....If so requested by the Company on any date  following  the Closing Date,
the Trustee shall,  within five Business Days  following such request,  confirm in writing the
accuracy of the  representations  and  warranties  set forth in paragraph  (a) of this Section
or,  if  any  such  representation  and  warranty  is not  accurate  as of the  date  of  such
confirmation,  provide the  pertinent  facts,  in writing,  to the  Company.  Any such request
from the Company shall not be given more than once each calendar  quarter,  unless the Company
shall  have a  reasonable  basis  for a  determination  that  any of the  representations  and
warranties may not be accurate.

Section 12.03. Information to Be Provided by the Trustee.

               For so long as the Certificates are outstanding,  for the purpose of satisfying
the  Company's  reporting  obligation  under the  Exchange  Act with  respect  to any class of
Certificates,  the  Trustee  shall  provide to the  Company a written  description  of (a) any
litigation  or  governmental  proceedings  pending  against  the Trustee as of the last day of
each calendar  month that would be material to  Certificateholders,  and (b) any  affiliations
or  relationships  (as  described in Item 1119 of  Regulation  AB) that develop  following the
Closing Date between the Trustee and any  Transaction  Party of the type  described in Section
12.02(a)(iv)  or  12.02(a)(v)  as of the  last day of each  calendar  year.  Any  descriptions
required  with  respect  to legal  proceedings,  as well as  updates  to  previously  provided
descriptions,  under this Section  12.03 shall be given no later than five Business Days prior
to the  Determination  Date  following the month in which the relevant  event occurs,  and any
notices  and  descriptions  required  with  respect  to  affiliations,  as well as  updates to
previously  provided  descriptions,  under  this  Section  12.03  shall be given no later than
January 31 of the calendar  year  following the year in which the relevant  event  occurs.  As
of the related  Distribution  Date with  respect to each Report on  Form 10-D  with respect to
the Certificates  filed by or on behalf of the Company,  and as of March 15 preceding the date
each  Report on Form 10-K with  respect to the  Certificates  is filed,  the  Trustee  will be
deemed to  represent  that any  information  previously  provided  by the  Trustee  under this
Article  XII is  materially  correct  and  does not have any  material  omissions  unless  the
Trustee has  provided an update to such  information.  The  Company  will  provide the Trustee
any  disclosure  relating to  material  litigation  against the Trustee in a timely  manner to
allow  the  Trustee  to  review  such  disclosure  prior to filing  such  disclosure  with the
Commission to the extent the Company changes the information provided by the Trustee.

Section 12.04. Report on Assessment of Compliance and Attestation.

               On or  before  March  15 of each  calendar  year  until  a Form  15  Suspension
Notification has been filed with the Commission with respect to the Trust, the Trustee shall:

(a)     deliver to the Company a report (in form and substance reasonably satisfactory to the
Company) regarding the Trustee's assessment of compliance with the applicable Servicing
Criteria during the immediately preceding calendar year, as required under Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be signed by
an authorized officer of the Trustee, and shall address each of the Servicing Criteria
specified on Exhibit R hereto; and

(b)     deliver to the Company a report of a registered public accounting firm satisfying the
requirements of Rule 2-01 of Regulation S-X under the Securities Act and the Exchange Act
that attests to, and reports on, the assessment of compliance made by the Trustee and
delivered pursuant to the preceding paragraph.  Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

Section 12.05. Indemnification; Remedies.

(a)     The Trustee shall indemnify the Company, each affiliate of the Company, the Master
Servicer and each affiliate of the Master Servicer, and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall hold each of
them harmless from and against any losses, damages, penalties, fines, forfeitures, legal
fees and expenses and related costs, judgments, and any other costs, fees and expenses that
any of them may sustain arising out of or based upon:

......................(i)(A) any untrue  statement of a material fact  contained or alleged to
be contained in any information,  report,  certification or other material provided under this
Article XII by the Trustee (collectively,  the "Trustee Information"),  or (B) the omission or
alleged  omission to state in the Trustee  Information  a material  fact required to be stated
in the Trustee  Information  or  necessary  in order to make the  statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

......................(ii)   any failure by the Trustee to deliver  any  information,  report,
certification  or other  material  when and as required  under this Article XII,  other than a
failure by the Trustee to deliver an accountants' attestation;

provided, however, that in no event will the Trustee be liable for any consequential or
punitive damages pursuant to this Section 12.05(a), even if advised of the possibility of
such damages.

(b)     In the case of any failure of performance described in clause (ii) of Section
12.05(a), the Trustee shall (i) promptly reimburse the Company for all costs reasonably
incurred by the Company in order to obtain the information, report, certification,
accountants' attestation or other material not delivered as required by the Trustee and (ii)
cooperate with the Company to mitigate any damages that may result from such failure.

(c)     The Company and the Master Servicer shall indemnify the Trustee, each affiliate of
the Trustee and the respective present and former directors, officers, employees and agents
of the Trustee, and shall hold each of them harmless from and against any losses, damages,
penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any
other costs, fees and expenses that any of them may sustain arising out of or based upon (i)
any untrue statement of a material fact contained or alleged to be contained in any
information provided under this Agreement by or on behalf of the Company or Master Servicer
for inclusion in any report filed with Commission under the Exchange Act (collectively, the
"RFC Information"), or (ii) the omission or alleged omission to state in the RFC Information
a material fact required to be stated in the RFC Information or necessary in order to make
the statements therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that in no event will the Company or the Master Servicer be
liable for any consequential or punitive damages pursuant to this Section 12.05(c), even if
advised of the possibility of such damages.




--------------------------------------------------------------------------------


                                          EXHIBIT A


 FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS A-P] CERTIFICATE AND [INTEREST ONLY/CLASS
                                       A-V] CERTIFICATE



        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986.

        UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  ("DTC"),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE  REGISTERED  OWNER  HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.]

        [THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S.
FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE
DATE OF THIS CERTIFICATE IS ___________ __, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY
AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT),
[AND ASSUMING A CONSTANT PASS-THROUGH RATE EQUAL TO THE INITIAL PASS-THROUGH RATE,] THIS
CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[          ] OF OID PER [$1,000] [$100,000]
OF [INITIAL CERTIFICATE PRINCIPAL BALANCE] [NOTIONAL AMOUNT], THE YIELD TO MATURITY IS
[      ]% AND THE AMOUNT OF OID ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[              ] PER [$1,000] [$100,000] OF [INITIAL CERTIFICATE PRINCIPAL BALANCE]
[NOTIONAL AMOUNT], COMPUTED USING THE APPROXIMATE METHOD.  NO REPRESENTATION IS MADE THAT
THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY
OTHER RATE OR AS TO THE CONSTANCY OF THE PASS-THROUGH RATE.]

Certificate No.                                   [        %][Variable] Pass-Through Rate
                                                  [based on a Notional Amount]
Class A-     Senior
Date of Pooling and Servicing                     [Percentage Interest:       %]
Agreement and Cut-off Date:
___________ 1, ____                               Aggregate Initial [Certificate Principal
                                                  Balance] [[Interest Only/Class A-V] Notional
First Distribution Date:                          Amount] [Subclass Notional Amount] of the
_________ 25, ____                                Class A-     Certificates:

Master Servicer:                                  [Initial] [Certificate Principal
Residential Funding                               Balance] [Interest Only/Class A-V] [Subclass]
Corporation                                       Notional Amount] of this Certificate:
                                                  $                          ]
Assumed Final
Distribution Date:                                CUSIP 76110F-
___________ 25, ____
                        MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                       SERIES ____-___

               evidencing a percentage  interest in the distributions  allocable
               to the Class  A-      Certificates  with  respect to a Trust Fund
               consisting   primarily  of  a  pool  of   conventional   one-  to
               four-family  fixed  interest rate first mortgage loans formed and
               sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that ________________________________________________________
is the registered owner of the Percentage Interest evidenced by this Certificate [(obtained
by dividing the [Initial Certificate Principal Balance] [Initial [Interest Only/Class A-V]
Notional Amount] of this Certificate by the aggregate [Initial Certificate Principal Balance
of all Class A-       Certificates] [Initial [Interest Only/Class A-V] Notional Amounts of
all [Interest Only/Class A-V] Certificates], both as specified above)] in certain
distributions with respect to the Trust Fund consisting primarily of an interest in a pool
of conventional one- to four-family fixed interest rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated as specified
above (the "Agreement") among the Company, the Master Servicer and __________________, as
trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter.  To the extent not defined herein, the capitalized terms used herein have
the meanings assigned in the Agreement.  This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount [(of interest and
principal, if any)] required to be distributed to Holders of Class A-     Certificates on
such Distribution Date.  [The [Interest Only/Class A-V] Notional Amount of the [Interest
Only/Class A-V] Certificates as of any date of determination is equal to the aggregate
Stated Principal Balance of the Mortgage Loans corresponding to the Uncertificated REMIC
Regular Interests represented by such [Interest Only/Class A-V] Certificates.] [The Subclass
Notional Amount of the [Interest Only/Class A-V]-   Certificates as of any date of
determination is equal to the aggregate Stated Principal Balance of the Mortgage Loans
corresponding to the Uncertificated REMIC Regular Interests represented by such [Interest
Only/Class A-V]-   Certificates immediately prior to such date.] [The [Interest Only/Class
A-V][-  ] Certificates have no Certificate Principal Balance.]

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The [Initial Certificate Principal Balance]
[Initial [Interest Only/Class A-V] Notional Amount] [initial Subclass Notional Amount] of
this Certificate is set forth above.] [The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.]

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.






--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------


                                          EXHIBIT B

                                 FORM OF CLASS M CERTIFICATE

        THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
[CLASS M-1 CERTIFICATES] [AND CLASS M-2 CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE &
CO., HAS AN INTEREST HEREIN.

        THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S.
FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE
DATE OF THIS CERTIFICATE IS ___________ __, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY
AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT),
THIS CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[____] OF OID PER $[1,000] OF INITIAL
CERTIFICATE PRINCIPAL BALANCE, THE YIELD TO MATURITY IS [_____]% AND THE AMOUNT OF OID
ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[____] PER $[1,000] OF INITIAL
CERTIFICATE PRINCIPAL BALANCE, COMPUTED UNDER THE APPROXIMATE METHOD.  NO REPRESENTATION IS
MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION
OR AT ANY OTHER RATE.


        ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY
VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT
EITHER (A) SUCH TRANSFEREE IS NOT AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A
TRUSTEE OF ANY PLAN, OR ANY OTHER PERSON, ACTING, DIRECTLY OR INDIRECTLY, ON BEHALF
OF OR PURCHASING ANY CERTIFICATE WITH "PLAN ASSETS" OF ANY PLAN (A "PLAN INVESTOR"),
(B) IT HAS ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED
TRANSACTION EXEMPTION ("PTE") 94-29, AS MOST RECENTLY AMENDED, PTE 2002-41, 67 FED.
REG. 54487 (AUGUST 22, 2002) (THE "RFC EXEMPTION"), AND THAT IT UNDERSTANDS THAT
THERE ARE CERTAIN CONDITIONS TO THE AVAILABILITY OF THE RFC EXEMPTION INCLUDING THAT
SUCH CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN "BBB-" (OR
ITS EQUIVALENT) BY STANDARD & POOR'S, FITCH OR MOODY'S OR (C) (I) THE TRANSFEREE IS
AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS TO BE USED BY IT TO PURCHASE THE
CERTIFICATE IS AN "INSURANCE COMPANY GENERAL ACCOUNT" (WITHIN THE MEANING OF U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION ("PTCE") 95-60), AND (III)
THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED
(EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE COMPANY).

        IF THIS CERTIFICATE (OR ANY INTEREST HEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN THE
LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II) ACQUIRED SUCH
CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION, OR (III) IS A COMPLYING INSURANCE
COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY LAW, TO ALL RIGHTS AND
OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO THE DATE OF SUCH TRANSFER OF
THIS CERTIFICATE.  THE TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING
ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR
INTEREST HEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION 5.02(e) OF THE
POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE TRUSTEE,
THE MASTER SERVICER, ANY SUBSERVICER, AND THE TRUST FUND FROM AND AGAINST ANY AND ALL
LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.

Certificate No.                                   [      ]% Pass-Through Rate

Class M-    Subordinate                           Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class M Certificates:
Agreement and Cut-off Date:                       $
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  CUSIP: 76110F-
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____

                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

        evidencing a percentage  interest in any  distributions  allocable to the Class
        M-      Certificates  with respect to the Trust Fund consisting  primarily of a
        pool of  conventional  one- to  four-family  fixed interest rate first mortgage
        loans formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that _____________________________________________ is the
registered owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Certificate Principal Balance of this Certificate by the aggregate Certificate
Principal Balance of all Class M-     Certificates, both as specified above) in certain
distributions with respect to a Trust Fund consisting primarily of a pool of conventional
one- to four-family fixed interest rate first mortgage loans (the "Mortgage Loans"), formed
and sold by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term
includes any successor entity under the Agreement referred to below).  The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above (the
"Agreement") among the Company, the Master Servicer and __________________, as trustee (the
"Trustee"), a summary of certain of the pertinent provisions of which is set forth
hereafter.  To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Agreement.  This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and
principal, if any) required to be distributed to Holders of Class M-     Certificates on
such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of the distributions allocable to principal and any Realized Losses
allocable hereto.

               As  described  above,  no  transfer  of this Class M  Certificate  will be made
unless (i) the Trustee has received either an opinion of counsel or a  representation  letter,
each as described in the  Agreement,  relating to the  permissibility  of such transfer  under
ERISA and Section  4975 of the Code,  or (ii) this  Certificate  is held by a  Depository,  in
which  case the  Transferee  will be  deemed  to have  made  representations  relating  to the
permissibility  of such  transfer  under ERISA and Section  4975 of the Code,  as described in
Section  5.02(e)  of the  Agreement.  In  addition,  any  purported  Certificate  Owner  whose
acquisition or holding of this  Certificate (or interest  herein) was effected in violation of
the  restrictions  in Section  5.02(e) of the Agreement  shall indemnify and hold harmless the
Company,  the  Trustee,  the Master  Servicer,  any  Subservicer,  and the Trust Fund from and
against  any and all  liabilities,  claims,  costs or expenses  incurred by such  parties as a
result of such acquisition or holding.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------
               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------


                                          EXHIBIT C


                                 FORM OF CLASS B CERTIFICATE

THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES  AND CLASS M
CERTIFICATES [AND CLASS B-1] [CLASS B-2  CERTIFICATES]  DESCRIBED IN THE AGREEMENT (AS DEFINED
HEREIN).

THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933,
AS AMENDED,  OR THE SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR TRANSFERRED  UNLESS
IT IS  REGISTERED  PURSUANT  TO SUCH ACT AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS
WHICH ARE  EXEMPT  FROM  REGISTRATION  UNDER  SUCH ACT AND UNDER  APPLICABLE  STATE LAW AND IS
TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

NO TRANSFER OF THIS  CERTIFICATE  MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE  PROVIDES
EITHER A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE  THAT THE PURCHASE OF THIS
CERTIFICATE  WILL NOT  CONSTITUTE  OR  RESULT IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR
SECTION  4975 OF THE CODE AND WILL  NOT  SUBJECT  THE  MASTER  SERVICER,  THE  COMPANY  OR THE
TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A
"REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN
SECTIONS  860G AND 860D OF THE CODE.  THE  FOLLOWING  INFORMATION  IS PROVIDED  SOLELY FOR THE
PURPOSES OF APPLYING THE U.S.  FEDERAL  INCOME TAX ORIGINAL  ISSUE  DISCOUNT  ("OID") RULES TO
THIS  CERTIFICATE.  THE ISSUE DATE OF THIS  CERTIFICATE  IS  ___________  __,  ____.  ASSUMING
THAT THE MORTGAGE  LOANS PREPAY AT 100% OF THE  PREPAYMENT  SPEED  ASSUMPTION (AS DESCRIBED IN
THE PROSPECTUS  SUPPLEMENT),  THIS  CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[      ] OF
OID PER  $[1,000]  OF  INITIAL  CERTIFICATE  PRINCIPAL  BALANCE,  THE  YIELD  TO  MATURITY  IS
[        ]%  AND THE AMOUNT OF OID  ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[        ]  PER  $[1,000]  OF  INITIAL  CERTIFICATE  PRINCIPAL  BALANCE,  COMPUTED  UNDER THE
APPROXIMATE  METHOD.  NO  REPRESENTATION IS MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE
BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE.

Certificate No.                                   [      ]% Pass-Through Rate

Class B-     Subordinate                          Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class B-
Agreement and Cut-off Date:                       Certificates as of
___________ 1, ____                               the Cut-off Date:
                                                  $
First Distribution Date:
_________ 25, ____                                Initial Certificate Principal
                                                  Balance of this Certificate:
Master Servicer:                                  $
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

       evidencing a  percentage  interest in any  distributions  allocable to the Class
       B-      Certificates  with respect to the Trust Fund  consisting  primarily of a
       pool of  conventional  one- to  four-family  fixed  interest rate first mortgage
       loans formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that Residential Accredit Loans, Inc. is the registered owner
of the Percentage Interest evidenced by this Certificate (obtained by dividing the
Certificate Principal Balance of this Certificate by the aggregate Certificate Principal
Balance of all Class B-     Certificates, both as specified above) in certain distributions
with respect to a Trust Fund consisting primarily of a pool of conventional one- to
four-family fixed interest rate first mortgage loans (the "Mortgage Loans"), formed and sold
by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes
any successor entity under the Agreement referred to below).  The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as specified above (the "Agreement")
among the Company, the Master Servicer and __________________, as trustee (the "Trustee"), a
summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent not defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement.  This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of
the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at the close of
business on the last day (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) of the month next preceding the month of such
distribution (the "Record Date"), from the Available Distribution Amount in an amount equal
to the product of the Percentage Interest evidenced by this Certificate and the amount (of
interest and principal, if any) required to be distributed to Holders of Class B
Certificates on such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of the distributions allocable to principal and any Realized Losses
allocable hereto.

               No transfer of this Class B Certificate will be made unless such transfer is
exempt from the registration requirements of the Securities Act of 1933, as amended, and any
applicable state securities laws or is made in accordance with said Act and laws.  In the
event that such a transfer is to be made, (i) the Trustee or the Company may require an
opinion of counsel acceptable to and in form and substance satisfactory to the Trustee and
the Company that such transfer is exempt (describing the applicable exemption and the basis
therefor) from or is being made pursuant to the registration requirements of the Securities
Act of 1933, as amended, and of any applicable statute of any state and (ii) the transferee
shall execute an investment letter in the form described by the Agreement.  The Holder
hereof desiring to effect such transfer shall, and does hereby agree to, indemnify the
Trustee, the Company, the Master Servicer and the Certificate Registrar acting on behalf of
the Trustee against any liability that may result if the transfer is not so exempt or is not
made in accordance with such Federal and state laws. In connection with any such transfer,
the Trustee will also require either (i) an opinion of counsel acceptable to and in form and
substance satisfactory to the Trustee, the Company and the Master Servicer with respect to
the permissibility of such transfer under the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class B Certificate will
not constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code or (ii) a representation letter, in the form as described by
Section 5.02(e) of the Agreement, either stating that the transferee is not an employee
benefit or other plan subject to the prohibited transaction provisions of ERISA or Section
4975 of the Code (a "Plan"), or any other person (including an investment manager, a named
fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan, or stating that the transferee is
an insurance company, the source of funds to be used by it to purchase the Certificate is an
"insurance company general account" (within the meaning of Department of Labor Prohibited
Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in reliance upon
the availability of the exemptive relief afforded under Sections I and III of PTCE 95-60.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------

                                          EXHIBIT D


                                 FORM OF CLASS R CERTIFICATE

THIS  CERTIFICATE  MAY  NOT BE HELD BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A
"REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE  TERMS ARE  DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

NO TRANSFER OF THIS  CERTIFICATE  MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE  PROVIDES
EITHER A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE  THAT THE PURCHASE OF THIS
CERTIFICATE  WILL NOT  CONSTITUTE  OR  RESULT IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR
SECTION  4975 OF THE CODE AND WILL  NOT  SUBJECT  THE  MASTER  SERVICER,  THE  COMPANY  OR THE
TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY  RESALE,  TRANSFER  OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE  ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE TRUSTEE
THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL  SUBDIVISION
THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE
FOREGOING (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE
SUBJECT TO TAX AND EXCEPT  FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED  BY  SUCH   GOVERNMENTAL   UNIT),  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL
ORGANIZATION,  OR  ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF  THE  FOREGOING,  (C)  ANY
ORGANIZATION (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION
511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL  ELECTRIC  AND  TELEPHONE
COOPERATIVES   DESCRIBED  IN  SECTION  1381(a)(2)(C)  OF  THE  CODE,  (E)  AN  ELECTING  LARGE
PARTNERSHIP  UNDER  SECTION  775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED  IN THE  FOREGOING
CLAUSES  (A),   (B),   (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A   "DISQUALIFIED
ORGANIZATION"),  OR (F) AN  AGENT  OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE  OF SUCH
TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES
CERTAIN  ADDITIONAL   CONDITIONS   RELATING  TO  THE  FINANCIAL   CONDITION  OF  THE  PROPOSED
TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION IN THE  CERTIFICATE  REGISTER OR ANY TRANSFER,
SALE OR OTHER  DISPOSITION OF THIS  CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF
A  DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL NOT BE DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS
CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Certificate No.                                   [      ]% Pass-Through Rate

Class R Senior                                    Aggregate Initial Certificate
                                                  Principal Balance of the
Date of Pooling and Servicing                     Class R Certificates:
Agreement and Cut-off Date:                       $100.00
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  Percentage Interest:
Residential Funding Corporation                                 %

Assumed Final Distribution Date:                  CUSIP 76110F-
___________ 25, ____


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

        evidencing a percentage interest in any distributions  allocable to the Class R
        Certificates  with respect to the Trust Fund consisting  primarily of a pool of
        conventional  one- to  four-family  fixed  interest rate first  mortgage  loans
        formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that                                                    is the
registered owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Initial Certificate Principal Balance of this Certificate by the aggregate
Initial Certificate Principal Balance of all Class R Certificates, both as specified above)
in certain distributions with respect to the Trust Fund consisting primarily of a pool of
conventional one- to four-family fixed interest rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated as specified
above (the "Agreement") among the Company, the Master Servicer and __________________, as
trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter.  To the extent not defined herein, the capitalized terms used herein have
the meanings assigned in the Agreement.  This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and
principal, if any) required to be distributed to Holders of Class R Certificates on such
Distribution Date.

               Each Holder of this Certificate will be deemed to have agreed to be bound by
the restrictions set forth in the Agreement to the effect that (i) each person holding or
acquiring any Ownership Interest in this Certificate must be a United States Person and a
Permitted Transferee, (ii) the transfer of any Ownership Interest in this Certificate will
be conditioned upon the delivery to the Trustee of, among other things, an affidavit to the
effect that it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any Ownership Interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the purported
transferee, and (iv) if any person other than a United States Person and a Permitted
Transferee acquires any Ownership Interest in this Certificate in violation of such
restrictions, then the Company will have the right, in its sole discretion and without
notice to the Holder of this Certificate, to sell this Certificate to a purchaser selected
by the Company, which purchaser may be the Company, or any affiliate of the Company, on such
terms and conditions as the Company may choose.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.  Notwithstanding the reduction of the Certificate Principal Balance hereof
to zero, this Certificate will remain outstanding under the Agreement and the Holder hereof
may have additional obligations with respect to this Certificate, including tax liabilities,
and may be entitled to certain additional distributions hereon, in accordance with the terms
and provisions of the Agreement.

               No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Master Servicer with respect to the
permissibility of such transfer under the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class R Certificate will
not constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code or (ii) a representation letter, in the form as described by the
Agreement, stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a "Plan"), or
any other person (including an investment manager, a named fiduciary or a trustee of any
Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
assets" of any Plan.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purpose have the same
effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


                                          EXHIBIT E


                               FORM OF SELLER/SERVICER CONTRACT

        This Seller/Servicer Contract (as may be amended, supplemented or otherwise modified
from time to time, this "Contract") is made this ___________ day of _____________________,
20_______, by and between Residential Funding Corporation, its successors and assigns
("Residential Funding") and _________________________________________________________ (the
"Seller/Servicer," and, together with Residential Funding, the "parties" and each,
individually, a "party").

        WHEREAS, the Seller/Servicer desires to sell Loans to, and/or service Loans for,
Residential Funding, and Residential Funding desires to purchase Loans from the
Seller/Servicer and/or have the Seller/Servicer service various of its Loans, pursuant to
the terms of this Contract and the Residential Funding Seller and Servicer Guides
incorporated herein by reference, as amended, supplemented or otherwise modified, from time
to time (together, the "Guides").

        NOW, THEREFORE, in consideration of the premises, and the terms, conditions and
agreements set forth below, the parties agree as follows:

1.      INCORPORATION OF GUIDES BY REFERENCE.

        The Seller/Servicer acknowledges that it has received and read the Guides.  All
provisions of the Guides are incorporated by reference into and made a part of this
Contract, and shall be binding upon the parties; provided, however, that the Seller/Servicer
shall be entitled to sell Loans to and/or service Loans for Residential Funding only if and
for so long as it shall have been authorized to do so by Residential Funding in writing.
Specific reference in this Contract to particular provisions of the Guides and not to other
provisions does not mean that those provisions of the Guides not specifically cited in this
Contract are not applicable.  All terms used herein shall have the same meanings as such
terms have in the Guides, unless the context clearly requires otherwise.

2.      AMENDMENTS.

        This Contract may not be amended or modified orally, and no provision of this
Contract may be waived or amended except in writing signed by the party against whom
enforcement is sought.  Such a written waiver or amendment must expressly reference this
Contract.  However, by their terms, the Guides may be amended or supplemented by Residential
Funding from time to time.  Any such amendment(s) to the Guides shall be binding upon the
parties hereto.

3.      REPRESENTATIONS AND WARRANTIES.

a.      Reciprocal Representations and Warranties.

               The Seller/Servicer and Residential Funding each represents and warrants to
the other that as of the date of this Contract:

(1)     Each party is duly organized, validly existing, and in good standing under the laws
                      of its jurisdiction of organization, is qualified, if necessary, to do
                      business and in good standing in each jurisdiction in which it is
                      required to be so qualified, and has the requisite power and authority
                      to enter into this Contract and all other agreements which are
                      contemplated by this Contract and to carry out its obligations
                      hereunder and under the Guides and under such other agreements.

(2)     This Contract has been duly authorized, executed and delivered by each party and
                      constitutes a valid and legally binding agreement of each party
                      enforceable in accordance with its terms.

(3)     There is no action, proceeding or investigation pending or threatened, and no basis
                      therefor is known to either party, that could affect the validity or
                      prospective validity of this Contract.

(4)     Insofar as its capacity to carry out any obligation under this Contract is concerned,
                      neither party is in violation of any charter, articles of
                      incorporation, bylaws, mortgage, indenture, indebtedness, agreement,
                      instrument, judgment, decree, order, statute, rule or regulation and
                      none of the foregoing adversely affects its capacity to fulfill any of
                      its obligations under this Contract.  Its execution of, and performance
                      pursuant to, this Contract will not result in a violation of any of the
                      foregoing.

b.      Seller/Servicer's Representations, Warranties and Covenants.

               In addition to the representations, warranties and covenants made by the
               Seller/Servicer pursuant to subparagraph (a) of this paragraph 3, the
               Seller/Servicer makes the representations, warranties and covenants set forth
               in the Guides and, upon request, agrees to deliver to Residential Funding the
               certified Resolution of Board of Directors which authorizes the execution and
               delivery of this Contract.

4.      REMEDIES OF RESIDENTIAL FUNDING.

        If an Event of Seller Default or an Event of Servicer Default shall occur,
Residential Funding may, at its option, exercise one or more of those remedies set forth in
the Guides.

5.      SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR.

        At no time shall the Seller/Servicer represent that it is acting as an agent of
Residential Funding.  The Seller/Servicer shall, at all times, act as an independent
contractor.

6.      PRIOR AGREEMENTS SUPERSEDED.

        This Contract restates, amends and supersedes any and all prior Seller Contracts or
Servicer Contracts between the parties except that any subservicing agreement executed by
the Seller/Servicer in connection with any loan-security exchange transaction shall not be
affected.

7.      ASSIGNMENT.

        This Contract may not be assigned or transferred, in whole or in part, by the
Seller/Servicer without the prior written consent of Residential Funding.  Residential
Funding may sell, assign, convey, hypothecate, pledge or in any other way transfer, in whole
or in part, without restriction, its rights under this Contract and the Guides with respect
to any Commitment or Loan.

8.      NOTICES.

        All notices, requests, demands or other communications that are to be given under
this Contract shall be in writing, addressed to the appropriate parties and sent by
telefacsimile or by overnight courier or by United States mail, postage prepaid, to the
addresses and telefacsimile numbers specified below.  However, another name, address and/or
telefacsimile number may be substituted by the Seller/Servicer pursuant to the requirements
of this paragraph 8, or Residential Funding pursuant to an amendment to the Guides.

If to Residential Funding, notices must be sent to the appropriate address or telefacsimile
number specified in the Guides.

If to the Seller/Servicer, notice must be sent to:




      Attention:
      Telefacsimile Number:  (      )       -
9.      JURISDICTION AND VENUE.
----------------------------------------------------------------------------------------------

        Each of the parties irrevocably submits to the jurisdiction of any state or federal
court located in Hennepin County, Minnesota, over any action, suit or proceeding to enforce
or defend any right under this Contract or otherwise arising from any loan sale or servicing
relationship existing in connection with this Contract, and each of the parties irrevocably
agrees that all claims in respect of any such action or proceeding may be heard or
determined in such state or federal court.  Each of the parties irrevocably waives the
defense of an inconvenient forum to the maintenance of any such action or proceeding and any
other substantive or procedural rights or remedies it may have with respect to the
maintenance of any such action or proceeding in any such forum.  Each of the parties agrees
that a final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other manner provided
by law.  Each of the parties further agrees not to institute any legal actions or
proceedings against the other party or any director, officer, employee, attorney, agent or
property of the other party, arising out of or relating to this Contract in any court other
than as hereinabove specified in this paragraph 9.

10.     MISCELLANEOUS.

        This Contract, including all documents incorporated by reference herein, constitutes
the entire understanding between the parties hereto and supersedes all other agreements,
covenants, representations, warranties, understandings and communications between the
parties, whether written or oral, with respect to the transactions contemplated by this
Contract.  All paragraph headings contained herein are for convenience only and shall not be
construed as part of this Contract.  Any provision of this Contract that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any other
jurisdiction, and, to this end, the provisions hereof are severable.  This Contract shall be
governed by, and construed and enforced in accordance with, applicable federal laws and the
laws of the State of Minnesota.





--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the duly authorized officers of the Seller/Servicer and
Residential Funding have executed this Seller/Servicer Contract as of the date first above
written.

ATTEST:                                 SELLER/SERVICER

[Corporate Seal]

                                                         (Name of Seller/Servicer)
By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:
======================================= =========================================================

ATTEST:                                 RESIDENTIAL FUNDING CORPORATION
[Corporate Seal]

By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:







--------------------------------------------------------------------------------



                                          EXHIBIT F
                                 FORMS OF REQUEST FOR RELEASE

DATE:

TO:

RE:            REQUEST FOR RELEASE OF DOCUMENTS

In connection with the administration of the pool of Mortgage Loans held by you for the
referenced pool, we request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request:      (circle one)

        Mortgage Loan Prepaid in Full              Mortgage Loan Repurchased

"We hereby certify that all amounts received or to be received in connection with such
payments which are required to be deposited have been or will be so deposited as provided in
the Pooling and Servicing Agreement."


Residential Funding Corporation
Authorized Signature

******************************************************************************

TO CUSTODIAN/TRUSTEE:  Please acknowledge this request, and check off documents being
enclosed with a copy of this form.  You should retain this form for your files in accordance
with the terms of the Pooling and Servicing Agreement.

Enclosed Documents:          [ ]  Promissory Note
                             [ ]  Primary Insurance Policy
                             [ ]  Mortgage or Deed of Trust
                             [ ]  Assignment(s) of Mortgage or Deed of Trust
                             [ ]  Title Insurance Policy
                             [ ]  Other:

Name:
Title:
Date:





--------------------------------------------------------------------------------



                                         EXHIBIT G-1

                           FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF                         )
                                 )    ss.:
COUNTY OF                        )
               [NAME OF OFFICER], being first duly sworn, deposes and says:

1.      That he is [Title of Officer] of [Name of Owner] (record or beneficial owner of the
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class R (the "Owner")), a
[savings institution] [corporation] duly organized and existing under the laws of [the State
of                                     ] [the United States], on behalf of which he makes
this affidavit and agreement.

2.      That the Owner (i) is not and will not be a "disqualified organization" or an
electing large partnership as of [date of transfer] within the meaning of Sections
860E(e)(5) and 775, respectively, of the Internal Revenue Code of 1986, as amended (the
"Code") or an electing large partnership under Section 775(a) of the Code, (ii) will endeavor
to remain other than a disqualified organization for so long as it retains its ownership
interest in the Class R Certificates, and (iii) is acquiring the Class R Certificates for
its own account or for the account of another Owner from which it has received an affidavit
and agreement in substantially the same form as this affidavit and agreement. (For this
purpose, a "disqualified organization" means an electing large partnership under Section 775
of the Code, the United States, any state or political subdivision thereof, any agency or
instrumentality of any of the foregoing (other than an instrumentality all of the activities
of which are subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental entity) or any
foreign government, international organization or any agency or instrumentality of such
foreign government or organization, any rural electric or telephone cooperative, or any
organization (other than certain farmers' cooperatives) that is generally exempt from
federal income tax unless such organization is subject to the tax on unrelated business
taxable income).

3.      That the Owner is aware (i) of the tax that would be imposed on transfers of Class R
Certificates to disqualified organizations or electing large partnerships, under the Code,
that applies to all transfers of Class R Certificates after March 31, 1988; (ii) that such
tax would be on the transferor (or, with respect to transfers to electing large
partnerships, on each such partnership), or, if such transfer is through an agent (which
person includes a broker, nominee or middleman) for a disqualified organization, on the
agent; (iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for the tax if the
transferee furnishes to such person an affidavit that the transferee is not a disqualified
organization and, at the time of transfer, such person does not have actual knowledge that
the affidavit is false; and (iv) that the Class R Certificates may be "noneconomic residual
interests" within the meaning of Treasury regulations promulgated pursuant to the Code and
that the transferor of a noneconomic residual interest will remain liable for any taxes due
with respect to the income on such residual interest, unless no significant purpose of the
transfer was to impede the assessment or collection of tax.

4.      That the Owner is aware of the tax imposed on a "pass-through entity" holding Class R
Certificates if either the pass-through entity is an electing large partnership under
Section 775 of the Code or if at any time during the taxable year of the pass-through entity
a disqualified organization is the record holder of an interest in such entity.  (For this
purpose, a "pass through entity" includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and certain
cooperatives.)

5.      The Owner is either (i) a citizen or resident of the United States, (ii) a
corporation, partnership or other entity treated as a corporation or a partnership for U.S.
federal income tax purposes and created or organized in or under the laws of the United
States, any state thereof or the District of Columbia (other than a partnership that is not
treated as a United States person under any applicable Treasury regulations), (iii) an
estate that is described in Section 7701(a)(30)(D) of the Code, or (iv) a trust that is
described in Section 7701(a)(30)(E) of the Code.

6.      The Owner hereby agrees that it will not cause income from the Class R Certificates
to be attributable to a foreign permanent establishment or fixed base (within the meaning of
an applicable income tax treaty) of the Owner or another United States taxpayer.

7.      That the Owner is aware that the Trustee will not register the transfer of any Class
R Certificates unless the transferee, or the transferee's agent, delivers to it an affidavit
and agreement, among other things, in substantially the same form as this affidavit and
agreement.  The Owner expressly agrees that it will not consummate any such transfer if it
knows or believes that any of the representations contained in such affidavit and agreement
are false.

8.      That the Owner has reviewed the restrictions set forth on the face of the Class R
Certificates and the provisions of Section 5.02(f) of the Pooling and Servicing Agreement
under which the Class R Certificates were issued (in particular, clause (iii)(A) and
(iii)(B) of Section 5.02(f) which authorize the Trustee to deliver payments to a person
other than the Owner and negotiate a mandatory sale by the Trustee in the event the Owner
holds such Certificates in violation of Section 5.02(f)).  The Owner expressly agrees to be
bound by and to comply with such restrictions and provisions.

9.      That the Owner consents to any additional restrictions or arrangements that shall be
deemed necessary upon advice of counsel to constitute a reasonable arrangement to ensure
that the Class R Certificates will only be owned, directly or indirectly, by an Owner that
is not a disqualified organization.

10.     The Owner's Taxpayer Identification Number is                             .

11.     This affidavit and agreement relates only to the Class R Certificates held by the
Owner and not to any other holder of the Class R Certificates.  The Owner understands that
the liabilities described herein relate only to the Class R Certificates.

12.     That no purpose of the Owner relating to the transfer of any of the Class R
Certificates by the Owner is or will be to impede the assessment or collection of any tax;
in making this representation, the Owner warrants that the Owner is familiar with (i)
Treasury Regulation Section 1.860E-1(c) and recent amendments thereto, effective as of July
19, 2002, and (ii) the preamble describing the adoption of the amendments to such
regulation, which is attached hereto as Exhibit 1.

13.     That the Owner has no present knowledge or expectation that it will be unable to pay
any United States taxes owed by it so long as any of the Certificates remain outstanding.
In this regard, the Owner hereby represents to and for the benefit of the person from whom
it acquired the Class R Certificate that the Owner intends to pay taxes associated with
holding such Class R Certificate as they become due, fully understanding that it may incur
tax liabilities in excess of any cash flows generated by the Class R Certificate.

14.     That the Owner has no present knowledge or expectation that it will become insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain
outstanding.

15.     The Purchaser is not an employee benefit plan or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or Section 4975 of the Code, or an investment manager, named fiduciary or a
trustee of any such plan, or any other Person acting, directly or indirectly, on behalf of
or purchasing any Certificate with "plan assets" of any such plan.





--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of Officer] and
its corporate seal to be hereunto attached, attested by its [Assistant] Secretary, this
___________ day of _______________, 200___.




                                            [NAME OF OWNER]



                                            By: ____________________________
                                                 [Name of Officer]
                                                 [Title of Officer]
[Corporate Seal]

ATTEST:


[Assistant] Secretary

               Personally appeared before me the above-named [Name of Officer], known or
proved to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the same as his
free act and deed and the free act and deed of the Owner.

               Subscribed and sworn before me this ___________ day of
               __________, 200_______.





                                                 NOTARY PUBLIC



                                            COUNTY OF _______________________
                                            STATE OF ________________________
                                            My Commission expires the _______
                                            day of ________, 20_____.





--------------------------------------------------------------------------------


                                          EXHIBIT 1

DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98


Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

-----------------------------------------------------------------------

SUMMARY: This document contains final regulations relating to safe
harbor transfers of noneconomic residual interests in real estate
mortgage investment conduits (REMICs). The final regulations provide
additional limitations on the circumstances under which transferors may
claim safe harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.
    Applicability Date: For dates of applicability, see Sec. 1.860E-
(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940
(not a toll-free number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

    The collection of information in this final rule has been reviewed
and, pending receipt and evaluation of public comments, approved by the
Office of Management and Budget (OMB) under 44 U.S.C. 3507 and assigned
control number 1545-1675.
    The collection of information in this regulation is in Sec. 1.860E-
1(c)(5)(ii). This information is required to enable the IRS to verify
that a taxpayer is complying with the conditions of this regulation.
The collection of information is mandatory and is required. Otherwise,
the taxpayer will not receive the benefit of safe harbor treatment as
provided in the regulation. The likely respondents are businesses and
other for-profit institutions.
    Comments on the collection of information should be sent to the
Office of Management and Budget, Attn: Desk Officer for the Department
of the Treasury, Office of Information and Regulatory Affairs,
Washington, DC, 20503, with copies to the Internal Revenue Service,
Attn: IRS Reports Clearance Officer, W:CAR:MP:FP:S, Washington, DC
20224. Comments on the collection of information should be received by
September 17, 2002. Comments are specifically requested concerning:
    Whether the collection of information is necessary for the proper
performance of the functions of the Internal Revenue Service, including
whether the information will have practical utility;
    The accuracy of the estimated burden associated with the collection
of information (see below);
    How the quality, utility, and clarity of the information to be
collected may be enhanced;
    How the burden of complying with the collection of information may
be minimized, including through the application of automated collection
techniques or other forms of information technology; and
    Estimates of capital or start-up costs and costs of operation,
maintenance, and purchase of service to provide information.
    An agency may not conduct or sponsor, and a person is not required
to respond to, a collection of information unless it displays a valid
control number assigned by the Office of Management and Budget.
    The estimated total annual reporting burden is 470 hours, based on
an estimated number of respondents of 470 and an estimated average
annual burden hours per respondent of one hour.
    Books or records relating to a collection of information must be
retained as long as their contents may become material in the
administration of any internal revenue law. Generally, tax returns and
tax return information are confidential, as required by 26 U.S.C. 6103.

Background

    This document contains final regulations regarding the proposed
amendments to 26 CFR part 1 under section 860E of the Internal Revenue
Code (Code). The regulations provide the circumstances under which a
transferor of a noneconomic REMIC residual interest meeting the
investigation and representation requirements may avail itself of the
safe harbor by satisfying either the formula test or the asset test.
    Final regulations governing REMICs, issued in 1992, contain rules
governing the transfer of noneconomic REMIC residual interests. In
general, a transfer of a noneconomic residual interest is disregarded
for all tax purposes if a significant purpose of the transfer is to

[[Page 47452]]

enable the transferor to impede the assessment or collection of tax. A
purpose to impede the assessment or collection of tax (a wrongful
purpose) exists if the transferor, at the time of the transfer, either
knew or should have known that the transferee would be unwilling or
unable to pay taxes due on its share of the REMIC's taxable income.
    Under a safe harbor, the transferor of a REMIC noneconomic residual
interest is presumed not to have a wrongful purpose if two requirements
are satisfied: (1) the transferor conducts a reasonable investigation
of the transferee's financial condition (the investigation
requirement); and (2) the transferor secures a representation from the
transferee to the effect that the transferee understands the tax
obligations associated with holding a residual interest and intends to
pay those taxes (the representation requirement).
    The IRS and Treasury have been concerned that some transferors of
noneconomic residual interests claim they satisfy the safe harbor even
in situations where the economics of the transfer clearly indicate the
transferee is unwilling or unable to pay the tax associated with
holding the interest. For this reason, on February 7, 2000, the IRS
published in the Federal Register (65 FR 5807) a notice of proposed
rulemaking (REG-100276-97; REG-122450-98) designed to clarify the safe
harbor by adding the  "formula test,"  an economic test. The proposed
regulation provides that the safe harbor is unavailable unless the
present value of the anticipated tax liabilities associated with
holding the residual interest does not exceed the sum of: (1) The
present value of any consideration given to the transferee to acquire
the interest; (2) the present value of the expected future
distributions on the interest; and (3) the present value of the
anticipated tax savings associated with holding the interest as the
REMIC generates losses.
    The notice of proposed rulemaking also contained rules for FASITs.
Section 1.860H-6(g) of the proposed regulations provides requirements
for transfers of FASIT ownership interests and adopts a safe harbor by
reference to the safe harbor provisions of the REMIC regulations.
    In January 2001, the IRS published Rev. Proc. 2001-12 (2001-3
I.R.B. 335) to set forth an alternative safe harbor that taxpayers
could use while the IRS and the Treasury considered comments on the
proposed regulations. Under the alternative safe harbor, if a
transferor meets the investigation requirement and the representation
requirement but the transfer fails to meet the formula test, the
transferor may invoke the safe harbor if the transferee meets a two-
prong test (the asset test). A transferee generally meets the first
prong of this test if, at the time of the transfer, and in each of the
two years preceding the year of transfer, the transferee's gross assets
exceed $100 million and its net assets exceed $10 million. A transferee
generally meets the second prong of this test if it is a domestic,
taxable corporation and agrees in writing not to transfer the interest
to any person other than another domestic, taxable corporation that
also satisfies the requirements of the asset test. A transferor cannot
rely on the asset test if the transferor knows, or has reason to know,
that the transferee will not comply with its written agreement to limit
the restrictions on subsequent transfers of the residual interest.
    Rev. Proc. 2001-12 provides that the asset test fails to be
satisfied in the case of a transfer or assignment of a noneconomic
residual interest to a foreign branch of an otherwise eligible
transferee. If such a transfer or assignment were permitted, a
corporate taxpayer might seek to claim that the provisions of an
applicable income tax treaty would resource excess inclusion income as
foreign source income, and that, as a consequence, any U.S. tax
liability attributable to the excess inclusion income could be offset
by foreign tax credits. Such a claim would impede the assessment or
collection of U.S. tax on excess inclusion income, contrary to the
congressional purpose of assuring that such income will be taxable in
all events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the
Code.
    The Treasury and the IRS have learned that certain taxpayers
transferring noneconomic residual interests to foreign branches have
attempted to rely on the formula test to obtain safe harbor treatment
in an effort to impede the assessment or collection of U.S. tax on
excess inclusion income. Accordingly, the final regulations provide
that if a noneconomic residual interest is transferred to a foreign
permanent establishment or fixed base of a U.S. taxpayer, the transfer
is not eligible for safe harbor treatment under either the asset test
or the formula test. The final regulations also require a transferee to
represent that it will not cause income from the noneconomic residual
interest to be attributable to a foreign permanent establishment or
fixed base.
    Section 1.860E-1(c)(8) provides computational rules that a taxpayer
may use to qualify for safe harbor status under the formula test.
Section 1.860E-1(c)(8)(i) provides that the transferee is presumed to
pay tax at a rate equal to the highest rate of tax specified in section
11(b). Some commentators were concerned that this presumed rate of
taxation was too high because it does not take into consideration
taxpayers subject to the alternative minimum tax rate. In light of the
comments received, this provision has been amended in the final
regulations to allow certain transferees that compute their taxable
income using the alternative minimum tax rate to use the alternative
minimum tax rate applicable to corporations.
    Additionally, Sec. 1.860E-1(c)(8)(iii) provides that the present
values in the formula test are to be computed using a discount rate
equal to the applicable Federal short-term rate prescribed by section
1274(d). This is a change from the proposed regulation and Rev. Proc.
2001-12. In those publications the provision stated that  "present
values are computed using a discount rate equal to the applicable
Federal rate prescribed in section 1274(d) compounded semiannually"
and that  "[a] lower discount rate may be used if the transferee can
demonstrate that it regularly borrows, in the course of its trade or
business, substantial funds at such lower rate from an unrelated third
party."  The IRS and the Treasury Department have learned that, based
on this provision, certain taxpayers have been attempting to use
unrealistically low or zero interest rates to satisfy the formula test,
frustrating the intent of the test. Furthermore, the Treasury
Department and the IRS believe that a rule allowing for a rate other
than a rate based on an objective index would add unnecessary
complexity to the safe harbor. As a result, the rule in the proposed
regulations that permits a transferee to use a lower discount rate, if
the transferee can demonstrate that it regularly borrows substantial
funds at such lower rate, is not included in the final regulations; and
the Federal short-term rate has been substituted for the applicable
Federal rate. To simplify taxpayers' computations, the final
regulations allow use of any of the published short-term rates,
provided that the present values are computed with a corresponding
period of compounding. With the exception of the provisions relating to
transfers to foreign branches, these changes generally have the
proposed applicability date of February 4, 2000, but taxpayers may
choose to apply the interest rate formula set forth in the proposed
regulation and Rev. Proc. 2001-12 for transfers occurring before August
19, 2002.
    It is anticipated that when final regulations are adopted with
respect to

[[Page 47453]]

FASITs, Sec. 1.860H-6(g) of the proposed regulations will be adopted in
substantially its present form, with the result that the final
regulations contained in this document will also govern transfers of
FASIT ownership interests with substantially the same applicability
date as is contained in this document.

Effect on Other Documents

    Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for transfers of
noneconomic residual interests in REMICs occurring on or after August
19, 2002.

Special Analyses

    It is hereby certified that these regulations will not have a
significant economic impact on a substantial number of small entities.
This certification is based on the fact that it is unlikely that a
substantial number of small entities will hold REMIC residual
interests. Therefore, a Regulatory Flexibility Analysis under the
Regulatory Flexibility Act (5 U.S.C. chapter 6) is not required. It has
been determined that this Treasury decision is not a significant
regulatory action as defined in Executive Order 12866. Therefore, a
regulatory assessment is not required. It also has been determined that
sections 553(b) and 553(d) of the Administrative Procedure Act (5
U.S.C. chapter 5) do not apply to these regulations.

Drafting Information

    The principal author of these regulations is Courtney Shepardson.
However, other personnel from the IRS and Treasury Department
participated in their development.

List of Subjects

26 CFR Part 1

    Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

    Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

    Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

    Paragraph 1. The authority citation for part 1 continues to read in
part as follows:

    Authority: 26 U.S.C. 7805 * * *










--------------------------------------------------------------------------------



                                         EXHIBIT G-2


                                FORM OF TRANSFEROR CERTIFICATE


                                                               _________ , 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, Class R

Ladies and Gentlemen:

               This letter is delivered to you in connection with the transfer by
 __________________________________________________________________ (the "Seller") to
_____________________________________________________________________(the "Purchaser") of
$_________________________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, Class R (the "Certificates"), pursuant to
Section 5.02 of the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"),
dated as of ___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the
"Company"), Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise
defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Seller hereby certifies, represents and warrants to, and covenants with, the Company and the
Trustee that:

1.      No purpose of the Seller relating to the transfer of the Certificate by the Seller to
the Purchaser is or will be to impede the assessment or collection of any tax.

2.      The Seller understands that the Purchaser has delivered to the Trustee and the Master
Servicer a transfer affidavit and agreement in the form attached to the Pooling and
Servicing Agreement as Exhibit G-1.  The Seller does not know or believe that any
representation contained therein is false.

3.      The Seller has at the time of the transfer conducted a reasonable investigation of
the financial condition of the Purchaser as contemplated by Treasury Regulations Section
1.860E-1(c)(4)(i) and, as a result of that investigation, the Seller has determined that the
Purchaser has historically paid its debts as they become due and has found no significant
evidence to indicate that the Purchaser will not continue to pay its debts as they become
due in the future.  The Seller understands that the transfer of a Class R Certificate may
not be respected for United States income tax purposes (and the Seller may continue to be
liable for United States income taxes associated therewith) unless the Seller has conducted
such an investigation.

4.      The Seller has no actual knowledge that the proposed Transferee is not both a United
States Person and a Permitted Transferee.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT H


                            FORM OF INVESTOR REPRESENTATION LETTER


                                               _______________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Funding Corporation Series ____-___

               RE:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

                _____________________________________________ (the "Purchaser") intends
to purchase from ___________________________________________________________ (the "Seller")
$ _________________________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, Class      (the "Certificates"), issued pursuant
to the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the "Company"),
Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise
defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Purchaser hereby certifies, represents and warrants to, and covenants with, the Company, the
Trustee and the Master Servicer that:

1.      The Purchaser understands that (a) the Certificates have not been and will not be
               registered or qualified under the Securities Act of 1933, as amended (the
               "Act") or any state securities law, (b) the Company is not required to so
               register or qualify the Certificates, (c) the Certificates may be resold only
               if registered and qualified pursuant to the provisions of the Act or any state
               securities law, or if an exemption from such registration and qualification is
               available, (d) the Pooling and Servicing Agreement contains restrictions
               regarding the transfer of the Certificates and (e) the Certificates will bear
               a legend to the foregoing effect.

2.      The Purchaser is acquiring the Certificates for its own account for investment only
               and not with a view to or for sale in connection with any distribution thereof
               in any manner that would violate the Act or any applicable state securities
               laws.

3.      The Purchaser is (a) a substantial, sophisticated institutional investor having such
               knowledge and experience in financial and business matters, and, in
               particular, in such matters related to securities similar to the Certificates,
               such that it is capable of evaluating the merits and risks of investment in
               the Certificates, (b) able to bear the economic risks of such an investment
               and (c) an "accredited investor" within the meaning of Rule 501(a) promulgated
               pursuant to the Act.

4.      The Purchaser has been furnished with, and has had an opportunity to review (a) [a
               copy of the Private Placement Memorandum, dated
                                                     , 20    , relating to the Certificates
               (b)] a copy of the Pooling and Servicing Agreement and [b] [c] such other
               information concerning the Certificates, the Mortgage Loans and the Company as
               has been requested by the Purchaser from the Company or the Seller and is
               relevant to the Purchaser's decision to purchase the Certificates.  The
               Purchaser has had any questions arising from such review answered by the
               Company or the Seller to the satisfaction of the Purchaser.  [If the Purchaser
               did not purchase the Certificates from the Seller in connection with the
               initial distribution of the Certificates and was provided with a copy of the
               Private Placement Memorandum (the "Memorandum") relating to the original sale
               (the "Original Sale") of the Certificates by the Company, the Purchaser
               acknowledges that such Memorandum was provided to it by the Seller, that the
               Memorandum was prepared by the Company solely for use in connection with the
               Original Sale and the Company did not participate in or facilitate in any way
               the purchase of the Certificates by the Purchaser from the Seller, and the
               Purchaser agrees that it will look solely to the Seller and not to the Company
               with respect to any damage, liability, claim or expense arising out of,
               resulting from or in connection with (a) error or omission, or alleged error
               or omission, contained in the Memorandum, or (b) any information, development
               or event arising after the date of the Memorandum.]

5.      The Purchaser has not and will not nor has it authorized or will it authorize any
               person to (a) offer, pledge, sell, dispose of or otherwise transfer any
               Certificate, any interest in any Certificate or any other similar security to
               any person in any manner, (b) solicit any offer to buy or to accept a pledge,
               disposition of other transfer of any Certificate, any interest in any
               Certificate or any other similar security from any person in any manner, (c)
               otherwise approach or negotiate with respect to any Certificate, any interest
               in any Certificate or any other similar security with any person in any
               manner, (d) make any general solicitation by means of general advertising or
               in any other manner or (e) take any other action, that (as to any of (a)
               through (e) above) would constitute a distribution of any Certificate under
               the Act, that would render the disposition of any Certificate a violation of
               Section 5 of the Act or any state securities law, or that would require
               registration or qualification pursuant thereto.  The Purchaser will not sell
               or otherwise transfer any of the Certificates, except in compliance with the
               provisions of the Pooling and Servicing Agreement.

6.      The Purchaser

(a)     is not an employee benefit or other plan subject to the prohibited transaction
               provisions of the Employee Retirement Income Security Act of 1974, as amended
               ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
               "Plan"), or any other person (including an investment manager, a named
               fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf
               of or purchasing any Certificate with "plan assets" of any Plan within the
               meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
             ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the
               Certificates is an "insurance company general account" (within the meaning of
               DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase
               is being made in reliance upon the availability of the exemptive relief
               afforded under Sections I and III of PTCE 95-60.

        In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee and the Master Servicer that the Purchaser will not
transfer such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.


                                            Very truly yours,





                                            By:
                                            Name:
                                            Title:







--------------------------------------------------------------------------------


                                          EXHIBIT I


                           FORM OF TRANSFEROR REPRESENTATION LETTER


                                                              ________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Attention: Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

               In connection with the sale by _______________________________(the "Seller") to
____________(the "Purchaser") of $ _________________ Initial Certificate Principal Balance of
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class   (the
"Certificates"), issued pursuant to the Pooling and Servicing Agreement (the "Pooling and
Servicing Agreement"), dated as of ___________ 1, ____ among Residential Accredit Loans,
Inc., as seller (the "Company"), Residential Funding Corporation, as master servicer, and
__________________, as trustee (the "Trustee").  The Seller hereby certifies, represents and
warrants to, and covenants with, the Company and the Trustee that:

               Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any Certificate
or any other similar security to any person in any manner, (b) has solicited any offer to
buy or to accept a pledge, disposition or other transfer of any Certificate, any interest in
any Certificate or any other similar security from any person in any manner, (c) has
otherwise approached or negotiated with respect to any Certificate, any interest in any
Certificate or any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or (e) has
taken any other action, that (as to any of (a) through (e) above) would constitute a
distribution of the Certificates under the Securities Act of 1933 (the "Act"), that would
render the disposition of any Certificate a violation of Section 5 of the Act or any state
securities law, or that would require registration or qualification pursuant thereto.  The
Seller will not act, in any manner set forth in the foregoing sentence with respect to any
Certificate.  The Seller has not and will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------



                                          EXHIBIT J


                        [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                   Description of Rule 144A Securities, including numbers:




               The undersigned  seller, as registered holder (the "Seller"), intends to
transfer the Rule 144A Securities described above to the undersigned buyer (the "Buyer").

1.      In connection with such transfer and in accordance with the agreements pursuant to
which the Rule 144A Securities were issued, the Seller hereby certifies the following
facts:  Neither the Seller nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security to, or solicited any offer to buy or accept a
transfer, pledge or other disposition of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security from, or otherwise approached or negotiated
with respect to the Rule 144A Securities, any interest in the Rule 144A Securities or any
other similar security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action, that would
constitute a distribution of the Rule 144A Securities under the Securities Act of 1933, as
amended (the "1933 Act"), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto, and that
the Seller has not offered the Rule 144A Securities to any person other than the Buyer or
another "qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

2.      The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and
the Master Servicer (as defined in the Pooling and Servicing Agreement (the "Agreement"),
dated as of ___________ 1, ____ among Residential Funding Corporation as Master Servicer,
Residential Accredit Loans, Inc. as depositor pursuant to Section 5.02 of the Agreement and
__________________, as trustee, as follows:

(a)     The Buyer understands that the Rule 144A Securities have not been registered under
        the 1933 Act or the securities laws of any state.

(b)     The Buyer considers itself a substantial, sophisticated institutional investor having
        such knowledge and experience in financial and business matters that it is capable of
        evaluating the merits and risks of investment in the Rule 144A Securities.

(c)     The Buyer has been furnished with all information regarding the Rule 144A Securities
        that it has requested from the Seller, the Trustee or the Servicer.

(d)     Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged,
        sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule 144A
        Securities or any other similar security to, or solicited any offer to buy or accept
        a transfer, pledge or other disposition of the Rule 144A Securities, any interest in
        the Rule 144A Securities or any other similar security from, or otherwise approached
        or negotiated with respect to the Rule 144A Securities, any interest in the Rule 144A
        Securities or any other similar security with, any person in any manner, or made any
        general solicitation by means of general advertising or in any other manner, or taken
        any other action, that would constitute a distribution of the Rule 144A Securities
        under the 1933 Act or that would render the disposition of the Rule 144A Securities a
        violation of Section 5 of the 1933 Act or require registration pursuant thereto, nor
        will it act, nor has it authorized or will it authorize any person to act, in such
        manner with respect to the Rule 144A Securities.

(e)     The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A
        under the 1933 Act and has completed either of the forms of certification to that
        effect attached hereto as Annex 1 or Annex 2.  The Buyer is aware that the sale to it
        is being made in reliance on Rule 144A.  The Buyer is acquiring the Rule 144A
        Securities for its own account or the accounts of other qualified institutional
        buyers, understands that such Rule 144A Securities may be resold, pledged or
        transferred only (i) to a person reasonably believed to be a qualified institutional
        buyer that purchases for its own account or for the account of a qualified
        institutional buyer to whom notice is given that the resale, pledge or transfer is
        being made in reliance on Rule 144A, or (ii) pursuant to another exemption from
        registration under the 1933 Act.

               [3.    The Buyer

(a)     is not an employee benefit or other plan subject to the prohibited transaction
        provisions of the Employee Retirement Income Security Act of 1974, as amended
        ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
        "Plan"), or any other person (including an investment manager, a named fiduciary or a
        trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
        Certificate with "plan assets" of any Plan within the meaning of the Department of
        Labor ("DOL") regulation at 29 C.F.R.ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the
        Certificates is an "insurance company general account" (within the meaning of DOL
        Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being
        made in reliance upon the availability of the exemptive relief afforded under
        Sections I and III of PTCE 95-60.]

               4.     This document may be executed in one or more counterparts and by the
        different parties hereto on separate counterparts, each of which, when so executed,
        shall be deemed to be an original; such counterparts, together, shall constitute one
        and the same document.

               IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.


Print Name of Seller                              Print Name of Buyer
By:                                               By:
   Name:                                             Name:
   Title:                                            Title:
Taxpayer Identification                           Taxpayer Identification:
No.                                               No:
Date:                                             Date:






--------------------------------------------------------------------------------



                                                                          ANNEX 1 TO EXHIBIT J


                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                   [For Buyers Other Than Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.      As indicated below, the undersigned is the President, Chief Financial Officer, Senior
Vice President or other executive officer of the Buyer.

2.      In connection with purchases by the Buyer, the Buyer is a "qualified institutional
buyer" as that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A")
because (i) the Buyer owned and/or invested on a discretionary basis
$                                             in securities (except for the excluded
securities referred to below) as of the end of the Buyer's most recent fiscal year (such
amount being calculated in accordance with Rule 144A) and (ii) the Buyer satisfies the
criteria in the category marked below.

--      Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan
               association or similar institution), Massachusetts or similar business trust,
               partnership, or charitable organization described in Section 501(c)(3) of the
               Internal Revenue Code.

--      Bank.  The Buyer (a) is a national bank or banking institution organized under the
               laws of any State, territory or the District of Columbia, the business of
               which is substantially confined to banking and is supervised by the State or
               territorial banking commission or similar official or is a foreign bank or
               equivalent institution, and (b) has an audited net worth of at least
               $25,000,000 as demonstrated in its latest annual financial statements, a copy
               of which is attached hereto.

--      Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
               association, cooperative bank, homestead association or similar institution,
               which is supervised and examined by a State or Federal authority having
               supervision over any such institutions or is a foreign savings and loan
               association or equivalent institution and (b) has an audited net worth of at
               least $25,000,000 as demonstrated in its latest annual financial statements.

--      Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the
               Securities Exchange Act of 1934.

--      Insurance Company.  The Buyer is an insurance company whose primary and predominant
               business activity is the writing of insurance or the reinsuring of risks
               underwritten by insurance companies and which is subject to supervision by the
               insurance commissioner or a similar official or agency of a State or territory
               or the District of Columbia.

--      State or Local Plan.  The Buyer is a plan established and maintained by a State, its
               political subdivisions, or any agency or instrumentality of the State or its
               political subdivisions, for the benefit of its employees.

--      ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of
               the Employee Retirement Income Security Act of 1974.

--      Investment Adviser.   The Buyer is an investment adviser registered under the
               Investment Advisers Act of 1940.

--      SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small
               Business Administration under Section 301(c) or (d) of the Small Business
               Investment Act of 1958.

--      Business Development Company.  The Buyer is a business development company as defined
               in Section 202(a)(22) of the Investment Advisers Act of 1940.

--      Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and
               whose participants are exclusively (a) plans established and maintained by a
               State, its political subdivisions, or any agency or instrumentality of the
               State or its political subdivisions, for the benefit of its employees, or (b)
               employee benefit plans within the meaning of Title I of the Employee
               Retirement Income Security Act of 1974, but is not a trust fund that includes
               as participants individual retirement accounts or H.R. 10 plans.

3.      The term "securities" as used herein does not include (i) securities of issuers that
are affiliated with the Buyer, (ii) securities that are part of an unsold allotment to or
subscription by the Buyer, if the Buyer is a dealer, (iii) bank deposit notes and
certificates of deposit, (iv) loan participations, (v) repurchase agreements, (vi)
securities owned but subject to a repurchase agreement and (vii) currency, interest rate and
commodity swaps.

4.      For purposes of determining the aggregate amount of securities owned and/or invested
on a discretionary basis by the Buyer, the Buyer used the cost of such securities to the
Buyer and did not include any of the securities referred to in the preceding paragraph.
Further, in determining such aggregate amount, the Buyer may have included securities owned
by subsidiaries of the  Buyer,  but only if such subsidiaries are consolidated with the
Buyer in its financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the Buyer's
direction.  However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a reporting
company under the Securities Exchange Act of 1934.

5.      The Buyer acknowledges that it is familiar with Rule 144A and understands that the
seller to it and other parties related to the Certificates are relying and will continue to
rely on the statements made herein because one or more sales to the Buyer may be in reliance
on Rule 144A.

                           Will the Buyer be purchasing the Rule 144A
Yes           No           Securities only for the Buyer's own account?

6.      If the answer to the foregoing question is "no", the Buyer agrees that, in connection
with any purchase of securities sold to the Buyer for the account of a third party
(including any separate account) in reliance on Rule 144A, the Buyer will only purchase for
the account of a third party that at the time is a "qualified institutional buyer" within
the meaning of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
securities for a third party unless the Buyer has obtained a current representation letter
from such third party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of "qualified institutional buyer"
set forth in Rule 144A.

7.      The Buyer will notify each of the parties to which this certification is made of any
changes in the information and conclusions herein.  Until such notice is given, the Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation of this certification as of
the date of such purchase.




                                            Print Name of Buyer


                                            By:
                                                 Name:
                                                 Title:


                                            Date:







--------------------------------------------------------------------------------




                                                                          ANNEX 2 TO EXHIBIT J

                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                    [For Buyers That Are Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

8.      As indicated below, the undersigned is the President, Chief Financial Officer or
Senior Vice President of the Buyer or, if the Buyer is a "qualified institutional buyer" as
that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A") because
Buyer is part of a Family of Investment Companies (as defined below), is such an officer of
the Adviser.

9.      In connection with purchases by Buyer, the Buyer is a "qualified institutional buyer"
as defined in SEC Rule 144A because (i) the Buyer is an investment company registered under
the Investment Company Act of 1940, and (ii) as marked below, the Buyer alone, or the
Buyer's Family of Investment Companies, owned at least $100,000,000 in securities (other than
the excluded securities referred to below) as of the end of the Buyer's most recent fiscal
year.  For purposes of determining the amount of securities owned by the  Buyer or the
Buyer's Family of Investment Companies, the cost of such securities was used.

--      The Buyer owned $                                       in securities (other than the
               excluded securities referred to below) as of the end of the Buyer's most
               recent fiscal year (such amount being calculated in accordance with Rule 144A).

--      The Buyer is part of a Family of Investment Companies which owned in the aggregate
               $                             in securities (other than the excluded
               securities referred to below) as of the end of the Buyer's most recent fiscal
               year (such amount being calculated in accordance with Rule 144A).

10.     The term "Family of Investment Companies" as used herein means two or more registered
investment companies (or series thereof) that have the same investment adviser or investment
advisers that are affiliated (by virtue of being majority owned subsidiaries of the same
parent or because one investment adviser is a majority owned subsidiary of the other).

11.     The term "securities" as used herein does not include (i) securities of issuers that
are affiliated with the Buyer or are part of the Buyer's Family of Investment Companies,
(ii) bank deposit notes and certificates of deposit, (iii) loan participations, (iv)
repurchase agreements, (v) securities owned but subject to a repurchase agreement and (vi)
currency, interest rate and commodity swaps.

12.     The Buyer is familiar with Rule 144A and understands that each of the parties to
which this certification is made are relying and will continue to rely on the statements
made herein because one or more sales to the Buyer will be in reliance on Rule 144A.  In
addition, the Buyer will only purchase for the Buyer's own account.

13.     The undersigned will notify each of the parties to which this certification is made
of any changes in the information and conclusions herein.  Until such notice, the Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation of this certification by
the undersigned as of the date of such purchase.




                                            Print Name of Buyer


                                            By:
                                                 Name:
                                                 Title:


                                            IF AN ADVISER:



                                            Print Name of Buyer


                                            Date:





--------------------------------------------------------------------------------


                                         EXHIBIT K


                         [TEXT OF AMENDMENT TO POOLING AND SERVICING
                         AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A
                                      LIMITED GUARANTY]

                                         ARTICLE XIII

                   Subordinate Certificate Loss Coverage; Limited Guaranty

               Section 13.01.  Subordinate Certificate Loss Coverage; Limited Guaranty.  (a)
Subject to subsection (c) below, prior to the later of the third Business Day prior to each
Distribution Date or the related Determination Date, the Master Servicer shall determine
whether it or any Sub-Servicer will be entitled to any reimbursement pursuant to Section
4.02(a) on such Distribution Date for Advances or Sub-Servicer Advances previously made,
(which will not be Advances or Sub-Servicer Advances that were made with respect to
delinquencies which were subsequently determined to be Excess Special Hazard Losses, Excess
Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses) and, if so, the Master
Servicer shall demand payment from Residential Funding of an amount equal to the amount of
any Advances or Sub-Servicer Advances reimbursed pursuant to Section 4.02(a), to the extent
such Advances or Sub-Servicer Advances have not been included in the amount of the Realized
Loss in the related Mortgage Loan,  and shall distribute the same to the Class B
Certificateholders in the same manner as if such amount were to be distributed pursuant to
Section 4.02(a).

               (b)    Subject to subsection (c) below, prior to the later of the third
Business Day prior to each Distribution Date or the related Determination Date, the Master
Servicer shall determine whether any Realized Losses (other than Excess Special Hazard
Losses, Excess Bankruptcy Losses, Excess Fraud Losses and Extraordinary Losses) will be
allocated to the Class B Certificates on such Distribution Date pursuant to Section 4.05,
and, if so, the Master Servicer shall demand payment from Residential Funding of the amount
of such Realized Loss and shall distribute the same to the Class B Certificateholders in the
same manner as if such amount were to be distributed pursuant to Section 4.02(a); provided,
however, that the amount of such demand in respect of any Distribution Date shall in no
event be greater than the sum of (i) the additional amount of Accrued Certificate Interest
that would have been paid for the Class B Certificateholders on such Distribution Date had
such Realized Loss or Losses not occurred plus (ii) the amount of the reduction in the
Certificate Principal Balances of the Class B Certificates on such Distribution Date due to
such Realized Loss or Losses.  Notwithstanding such payment, such Realized Losses shall be
deemed to have been borne by the Certificateholders for purposes of Section 4.05.  Excess
Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and Extraordinary
Losses allocated to the Class B Certificates will not be covered by the Subordinate
Certificate Loss Obligation.

               (c)    Demands for payments pursuant to this Section shall be made prior to
the later of the third Business Day prior to each Distribution Date or the related
Determination Date by the Master Servicer with written notice thereof to the Trustee.  The
maximum amount that Residential Funding shall be required to pay pursuant to this Section on
any Distribution Date (the "Amount Available") shall be equal to the lesser of (X)
                minus the sum of (i) all previous payments made under subsections (a) and (b)
hereof and (ii) all draws under the Limited Guaranty made in lieu of such payments as
described below in subsection (d) and (Y) the then outstanding Certificate Principal
Balances of the Class B Certificates, or such lower amount as may be established pursuant to
Section 13.02.  Residential Funding's obligations as described in this Section are referred
to herein as the "Subordinate Certificate Loss Obligation."

               (d)    The Trustee will promptly notify General Motors Acceptance Corporation
of any failure of Residential Funding to make any payments hereunder and shall demand
payment pursuant to the limited guaranty (the "Limited Guaranty"), executed by General
Motors Acceptance Corporation, of Residential Funding's obligation to make payments pursuant
to this Section, in an amount equal to the lesser of (i) the Amount Available and (ii) such
required payments, by delivering to General Motors Acceptance Corporation a written demand
for payment by wire transfer, not later than the second Business Day prior to the
Distribution Date for such month, with a copy to the Master Servicer.

               (e)  All payments made by Residential Funding pursuant to this Section or
amounts paid under the Limited Guaranty shall be deposited directly in the Certificate
Account, for distribution on the Distribution Date for such month to the Class B
Certificateholders.

               (f)    The Company shall have the option, in its sole discretion, to
substitute for either or both of the Limited Guaranty or the Subordinate Certificate Loss
Obligation another instrument in the form of a corporate guaranty, an irrevocable letter of
credit, a surety bond, insurance policy or similar instrument or a reserve fund; provided
that (i) the Company obtains (subject to the provisions of Section 10.01(f) as if the
Company was substituted for the Master Servicer solely for the purposes of such provision)
an Opinion of Counsel (which need not be an opinion of Independent counsel) to the effect
that obtaining such substitute corporate guaranty, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or reserve fund will not cause either (a) any
federal tax to be imposed on the Trust Fund, including without limitation, any federal tax
imposed on "prohibited transactions" under Section 860(F)(a)(1) of the Code or on
"contributions after the startup date" under Section 860(G)(d)(1) of the Code or (b) the
Trust Fund to fail to qualify as a REMIC at any time that any Certificate is outstanding,
and (ii) no such substitution shall be made unless (A) the substitute Limited Guaranty or
Subordinate Certificate Loss Obligation is for an initial amount not less than the then
current Amount Available and contains provisions that are in all material respects
equivalent to the original Limited Guaranty or Subordinate Certificate Loss Obligation
(including that no portion of the fees, reimbursements or other obligations under any such
instrument will be borne by the Trust Fund), (B) the long term debt obligations of any
obligor of any substitute Limited Guaranty or Subordinate Certificate Loss Obligation (if
not supported by the Limited Guaranty) shall be rated at least the lesser of (a) the rating
of the long term debt obligations of General Motors Acceptance Corporation as of the date of
issuance of the Limited Guaranty and (b) the rating of the long term debt obligations of
General Motors Acceptance Corporation at the date of such substitution and (C) the Company
obtains written confirmation from each nationally recognized credit rating agency that rated
the Class B Certificates at the request of the Company that such substitution shall not
lower the rating on the Class B Certificates below the lesser of (a) the then-current rating
assigned to the Class B Certificates by such rating agency and (b) the original rating
assigned to the Class B Certificates by such rating agency.  Any replacement of the Limited
Guaranty or Subordinate Certificate Loss Obligation pursuant to this Section shall be
accompanied by a written Opinion of Counsel to the substitute guarantor or obligor,
addressed to the Master Servicer and the Trustee, that such substitute instrument
constitutes a legal, valid and binding obligation of the substitute guarantor or obligor,
enforceable in accordance with its terms, and concerning such other matters as the Master
Servicer and the Trustee shall reasonably request.  Neither the Company, the Master Servicer
nor the Trustee shall be obligated to substitute for or replace the Limited Guaranty or
Subordinate Certificate Loss Obligation under any circumstance.

               Section 13.02.  Amendments Relating to the Limited Guaranty.  Notwithstanding
Sections 11.01 or 13.01: (i) the provisions of this Article XIII may be amended, superseded
or deleted, (ii) the Limited Guaranty or Subordinate Certificate Loss Obligation may be
amended, reduced or canceled, and (iii) any other provision of this Agreement which is
related or incidental to the matters described in this Article XIII may be amended in any
manner; in each case by written instrument executed or consented to by the Company and
Residential Funding but without the consent of any Certificateholder and without the consent
of the Master Servicer or the Trustee being required unless any such amendment would impose
any additional obligation on, or otherwise adversely affect the interests of, the Master
Servicer or the Trustee, as applicable; provided that the Company shall also obtain a letter
from each nationally recognized credit rating agency that rated the Class B Certificates at
the request of the Company to the effect that such amendment, reduction, deletion or
cancellation will not lower the rating on the Class B Certificates below the lesser of (a)
the then-current rating assigned to the Class B Certificates by such rating agency and (b)
the original rating assigned to the Class B Certificates by such rating agency, unless (A)
the Holder of 100% of the Class B Certificates is Residential Funding or an Affiliate of
Residential Funding, or (B) such amendment, reduction, deletion or cancellation is made in
accordance with Section 11.01(e) and, provided further that the Company obtains (subject to
the provisions of Section 10.01(f) as if the Company was substituted for the Master Servicer
solely for the purposes of such provision), in the case of a material amendment or
supercession (but not a reduction, cancellation or deletion of the Limited Guaranty or the
Subordinate Certificate Loss Obligation), an Opinion of Counsel (which need not be an
opinion of Independent counsel) to the effect that any such amendment or supercession will
not cause either (a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of
the Code or on "contributions after the startup date" under Section 860G(d)(1) of the Code
or (b) the Trust Fund to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  A copy of any such instrument shall be provided to the Trustee and the Master
Servicer together with an Opinion of Counsel that such amendment complies with this Section
13.02.




--------------------------------------------------------------------------------



                                          EXHIBIT L


                                  [FORM OF LIMITED GUARANTY]


                                       LIMITED GUARANTY


                               RESIDENTIAL ACCREDIT LOANS, INC.


                       Mortgage Asset-Backed Pass-Through Certificates
                                       Series ____-___


                                                               ____________ , 200

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

Ladies and Gentlemen:

               WHEREAS, Residential Funding Corporation, a Delaware corporation ("Residential
Funding"), an indirect wholly-owned subsidiary of General Motors Acceptance Corporation, a
New York corporation ("GMAC"), plans to incur certain obligations as described under Section
13.01 of the Pooling and Servicing Agreement dated as of ___________ 1, ____ (the "Servicing
Agreement"), among Residential Accredit Loans, Inc. (the "Company"), Residential Funding and
__________________ (the "Trustee") as amended by Amendment No.        thereto, dated as of
                , with respect to the Mortgage Asset-Backed Pass-Through Certificates, Series
____-___ (the "Certificates"); and

               WHEREAS, pursuant to Section 13.01 of the Servicing Agreement, Residential
Funding agrees to make payments to the Holders of the Class B Certificates with respect to
certain losses on the Mortgage Loans as described in the Servicing Agreement; and

               WHEREAS, GMAC desires to provide certain assurances with respect to the
ability of Residential Funding to secure sufficient funds and faithfully to perform its
Subordinate Certificate Loss Obligation;

               NOW THEREFORE, in consideration of the premises herein contained and certain
other good and valuable consideration, the receipt of which is hereby acknowledged, GMAC
agrees as follows:

1.      Provision of Funds.  (a) GMAC agrees to contribute and deposit in the Certificate
Account on behalf of Residential Funding (or otherwise provide to Residential Funding, or to
cause to be made available to Residential Funding), either directly or through a subsidiary,
in any case prior to the related Distribution Date, such moneys as may be required by
Residential Funding to perform its Subordinate Certificate Loss Obligation when and as the
same arises from time to time upon the demand of the Trustee in accordance with Section
13.01 of the Servicing Agreement.

               (b)    The agreement set forth in the preceding clause (a) shall be absolute,
irrevocable and unconditional and shall not be affected by the transfer by GMAC or any other
person of all or any part of its or their interest in Residential Funding, by any
insolvency, bankruptcy, dissolution or other proceeding affecting Residential Funding or any
other person, by any defense or right of counterclaim, set-off or recoupment that GMAC may
have against Residential Funding or any other person or by any other fact or circumstance.
Notwithstanding the foregoing, GMAC's obligations under clause (a) shall terminate upon the
earlier of (x) substitution for this Limited Guaranty pursuant to Section 13.01(f) of the
Servicing Agreement, or (y) the termination of the Trust Fund pursuant to the Servicing
Agreement.

2.      Waiver.  GMAC hereby waives any failure or delay on the part of Residential Funding,
the Trustee or any other person in asserting or enforcing any rights or in making any claims
or demands hereunder.  Any defective or partial exercise of any such rights shall not
preclude any other or further exercise of that or any other such right.  GMAC further waives
demand, presentment, notice of default, protest, notice of acceptance and any other notices
with respect to this Limited Guaranty, including, without limitation, those of action or
nonaction on the part of Residential Funding or the Trustee.

3.      Modification, Amendment and Termination.  This Limited Guaranty may be modified,
amended or terminated only by the written agreement of GMAC and the Trustee and only if such
modification, amendment or termination is permitted under Section 13.02 of the Servicing
Agreement.  The obligations of GMAC under this Limited Guaranty shall continue and remain in
effect so long as the Servicing Agreement is not modified or amended in any way that might
affect the obligations of GMAC under this Limited Guaranty without the prior written consent
of GMAC.

4.      Successor.  Except as otherwise expressly provided herein, the guarantee herein set
forth shall be binding upon GMAC and its respective successors.

5.      Governing Law.  This Limited Guaranty shall be governed by the laws of the State of
New York.

6.      Authorization and Reliance.  GMAC understands that a copy of this Limited Guaranty
shall be delivered to the Trustee in connection with the execution of Amendment No. 1 to the
Servicing Agreement and GMAC hereby authorizes the Company and the Trustee to rely on the
covenants and agreements set forth herein.

7.      Definitions.  Capitalized terms used but not otherwise defined herein shall have the
meaning given them in the Servicing Agreement.

8.      Counterparts.  This Limited Guaranty may be executed in any number of counterparts,
each of which shall be deemed to be an original and such counterparts shall constitute but
one and the same instrument.

               IN WITNESS WHEREOF, GMAC has caused this Limited Guaranty to be executed and
delivered by its respective officers thereunto duly authorized as of the day and year first
above written.



                                            GENERAL MOTORS ACCEPTANCE
                                            CORPORATION


                                            By:
                                            Name:
                                            Title:


Acknowledged by:


__________________,
    as Trustee


By:
Name:
Title:



RESIDENTIAL ACCREDIT LOANS, INC.


By:
Name:
Title:





--------------------------------------------------------------------------------


                                          EXHIBIT M


                 FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


                                                    ________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___ Assignment of Mortgage Loan

Ladies and Gentlemen:

               This letter is delivered to you in connection with the assignment by
__________________________________________________________________(the "Trustee") to
_____________________________________________________________________(the "Lender") of
_______________________________ (the "Mortgage Loan") pursuant to Section 3.13(d) of the
Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the "Company"),
Residential Funding Corporation, as Master Servicer, and the Trustee.  All terms used herein
and not otherwise defined shall have the meanings set forth in the Pooling and Servicing
Agreement.  The Lender hereby certifies, represents and warrants to, and covenants with, the
Master Servicer and the Trustee that:

(i)     the Mortgage Loan is secured by Mortgaged Property located in a jurisdiction in which
an assignment in lieu of satisfaction is required to preserve lien priority, minimize or
avoid mortgage recording taxes or otherwise comply with, or facilitate a refinancing under,
the laws of such jurisdiction;

(ii)           the substance of the assignment is, and is intended to be, a refinancing of
such Mortgage Loan and the form of the transaction is solely to comply with, or facilitate
the transaction under, such local laws;

(iii)          the Mortgage Loan following the proposed assignment will be modified to have a
rate of interest at least 0.25 percent below or above the rate of interest on such Mortgage
Loan prior to such proposed assignment; and

(iv)           such assignment is at the request of the borrower under the related Mortgage
Loan.



                                            Very truly yours,



                                            (Lender)


                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT N


                                 FORM OF REQUEST FOR EXCHANGE

                                                                                        [DATE]

__________________
__________________
__________________

               Re:    Residential Accredit Loans, Inc.,
                      Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___

               Residential Funding Corporation, as the Holder of a       % Percentage
Interest of the [Interest Only/Class A-V][-1] Certificates, hereby requests the Trustee to
exchange the above-referenced Certificates for the Subclasses referred to below:

1.      [Interest Only/Class A-V]-   Certificates, corresponding to the following
                      Uncertificated REMIC Regular Interests: [List numbers corresponding to
                      the related loans and Pool Strip Rates from the Mortgage Loan
                      Schedule].  The initial Subclass Notional Amount and the Initial
                      Pass-Through Rate on the [Interest Only/Class A-V]-   Certificates will
                      be $ _________ and  _______________%, respectively.

2.      [Repeat as appropriate.]

               The Subclasses requested above will represent in the aggregate all of the
Uncertificated REMIC Regular Interests represented by the [Interest Only/Class A-V][-1]
Certificates surrendered for exchange.

               All capitalized terms used but not defined herein shall have the meanings set
forth in the Pooling and Servicing Agreement, dated as of ___________ 1, ____, among
Residential Accredit Loans, Inc., Residential Funding Corporation and __________________, as
trustee.



                                            RESIDENTIAL FUNDING CORPORATION



                                            By:
                                            Name:
                                            Title:






--------------------------------------------------------------------------------


                                          EXHIBIT O

                               Form of Form 10-K Certification


        I, [identify the certifying individual], certify that:

        1.     I have reviewed this report on Form 10-K and all reports on Form 10-D required
to be filed in respect of the period covered by this report on Form 10-K of the trust (the
"Exchange Act periodic reports") created pursuant to the Series Supplement dated
___________________ to the Standard Terms of Pooling and Servicing Agreement dated
____________________ (together, the "P&S Agreement") among Residential Accredit Loans, Inc.,
Residential Funding Corporation (the "Master Servicer") and [Name of Trustee] (the
"Trustee");

        2.     Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by this report;

        3.     Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by this report is
included in the Exchange Act periodic reports;

        4.     I am responsible for reviewing the activities performed by the Master Servicer
and based on my knowledge and the compliance review conducted in preparing the servicer
compliance statement required in this report under Item 1123 of Regulation AB, and except a
disclosed in the Exchange Act periodic reports, the Master Servicer has fulfilled its
obligations under the P&S Agreement; and

        5.     All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of compliance
with servicing criteria for asset-backed securities required to be included in this report
in accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have
been included as an exhibit to this report, except as otherwise disclosed in this report.
Any material instances of noncompliance described in such reports have been disclosed in
this report on Form 10-K.

        In giving the certifications above, I have reasonably relied on the information
provided to me by the following unaffiliated parties: [the Trustee].

Date:_______________________



____________________________*
[Signature]
[Title:]

* to be signed by the senior officer in charge of the servicing functions of the Master
Servicer





--------------------------------------------------------------------------------


                                          EXHIBIT P


                   [FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE]

        The undersigned, a Responsible Officer of [_________] (the "Trustee") certifies that:

        (a)    The Trustee has performed all of the duties specifically required to be
performed by it pursuant to the provisions of the Pooling and Servicing Agreement dated as
of [_________], 20[__] (the "Agreement") by and among [__________], as depositor,
Residential Funding Corporation, as Master Servicer, and the Trustee in accordance with the
standards set forth therein.

        (b)    Based on my knowledge, the list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year that is provided by the Trustee
pursuant to the  Agreement is accurate as of the last day of the 20[__] calendar year.

Capitalized terms used and not defined herein shall have the meanings given such terms in
the Agreement.



        IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.]




                                                   Name:
                                                   Title:










--------------------------------------------------------------------------------

                           EXHIBIT Q

     INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO
                              REPORTABLE MODIFIED MORTGAGE LOANS

Account number

Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Term (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term

Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance  Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification

Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan




--------------------------------------------------------------------------------


                                          EXHIBIT R


                SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

        The assessment of compliance to be delivered by the Trustee shall address, at a
minimum, the criteria identified as below as "Applicable Servicing Criteria":

-------------------------------------------------------------------------- ------------------
                                                                              APPLICABLE
                                                                               SERVICING
                           SERVICING CRITERIA                                  CRITERIA
-------------------------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
   REFERENCE                             CRITERIA
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                             GENERAL SERVICING CONSIDERATIONS
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(i)     Policies and procedures are instituted to monitor any
                  performance or other triggers and events of default in
                  accordance with the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(ii)    If any material servicing activities are outsourced to
                  third parties, policies and procedures are instituted
                  to monitor the third party's performance and
                  compliance with such servicing activities.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iii)   Any requirements in the transaction agreements to
                  maintain a back-up servicer for the pool assets are
                  maintained.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in
                  effect on the party participating in the servicing
                  function throughout the reporting period in the amount
                  of coverage required by and otherwise in accordance
                  with the terms of the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            CASH COLLECTION AND ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(i)     Payments on pool assets are deposited into the              |X| (as to
                  appropriate custodial bank accounts and related bank
                  clearing accounts no more than two business days
                  following receipt, or such other number of days          accounts held by
                  specified in the transaction agreements.                     Trustee)
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an        |X| (as to
                  obligor or to an investor are made only by authorized     investors only)
                  personnel.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections,
                  cash flows or distributions, and any interest or other
                  fees charged for such advances, are made, reviewed and
                  approved as specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  The related accounts for the transaction, such as cash
                  reserve accounts or accounts established as a form of       |X| (as to
                  overcollateralization, are separately maintained         accounts held by
                  (e.g., with respect to commingling of cash) as set           Trustee)
1122(d)(2)(iv)    forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(v)     Each custodial account is maintained at a federally
                  insured depository institution as set forth in the
                  transaction agreements. For purposes of this
                  criterion, "federally insured depository institution"
                  with respect to a foreign financial institution means
                  a foreign financial institution that meets the
                  requirements of Rule 13k-1(b)(1) of the Securities
                  Exchange Act.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
                  unauthorized access.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for
                  all asset-backed securities related bank accounts,
                  including custodial accounts and related bank clearing
                  accounts. These reconciliations are (A) mathematically
                  accurate; (B) prepared within 30 calendar days after
                  the bank statement cutoff date, or such other number
                  of days specified in the transaction agreements; (C)
                  reviewed and approved by someone other than the person
                  who prepared the reconciliation; and (D) contain
                  explanations for reconciling items. These reconciling
                  items are resolved within 90 calendar days of their
                  original identification, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            INVESTOR REMITTANCES AND REPORTING
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(i)     Reports to investors, including those to be filed with
                  the Commission, are maintained in accordance with the
                  transaction agreements and applicable Commission
                  requirements. Specifically, such reports (A) are
                  prepared in accordance with timeframes and other terms
                  set forth in the transaction agreements; (B) provide
                  information calculated in accordance with the terms
                  specified in the transaction agreements; (C) are filed
                  with the Commission as required by its rules and
                  regulations; and (D) agree with investors' or the
                  trustee's records as to the total unpaid principal
                  balance and number of pool assets serviced by the
                  servicer.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in          |X|
                  accordance with timeframes, distribution priority and
                  other terms set forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made to an investor are posted within
                  two business days to the servicer's investor records,
                  or such other number of days specified in the                   |X|
1122(d)(3)(iii)   transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Amounts remitted to investors per the investor reports
                  agree with cancelled checks, or other form of payment,          |X|
1122(d)(3)(iv)    or custodial bank statements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                                 POOL ASSET ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(i)     Collateral or security on pool assets is maintained as
                  required by the transaction agreements or related
                  asset pool documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Pool assets and related documents are safeguarded as
1122(d)(4)(ii)    required by the transaction agreements
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iii)   Any additions, removals or substitutions to the asset
                  pool are made, reviewed and approved in accordance
                  with any conditions or requirements in the transaction
                  agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made
                  in accordance with the related pool asset documents
                  are posted to the servicer's obligor records
                  maintained no more than two business days after
                  receipt, or such other number of days specified in the
                  transaction agreements, and allocated to principal,
                  interest or other items (e.g., escrow) in accordance
                  with the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(v)     The servicer's records regarding the pool assets agree
                  with the servicer's records with respect to an
                  obligor's unpaid principal balance.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vi)    Changes with respect to the terms or status of an
                  obligor's pool asset  (e.g., loan modifications or
                  re-agings) are made, reviewed and approved by
                  authorized personnel in accordance with the
                  transaction agreements and related pool asset
                  documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance
                  plans, modifications and deeds in lieu of foreclosure,
                  foreclosures and repossessions, as applicable) are
                  initiated, conducted and concluded in accordance with
                  the timeframes or other requirements established by
                  the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(viii)  Records documenting collection efforts are maintained
                  during the period a pool asset is delinquent in
                  accordance with the transaction agreements. Such
                  records are maintained on at least a monthly basis, or
                  such other period specified in the transaction
                  agreements, and describe the entity's activities in
                  monitoring delinquent pool assets including, for
                  example, phone calls, letters and payment rescheduling
                  plans in cases where delinquency is deemed temporary
                  (e.g., illness or unemployment).
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(ix)    Adjustments to interest rates or rates of return for
                  pool assets with variable rates are computed based on
                  the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(x)     Regarding any funds held in trust for an obligor (such
                  as escrow accounts): (A) such funds are analyzed, in
                  accordance with the obligor's pool asset documents, on
                  at least an annual basis, or such other period
                  specified in the transaction agreements; (B) interest
                  on such funds is paid, or credited, to obligors in
                  accordance with applicable pool asset documents and
                  state laws; and (C) such funds are returned to the
                  obligor within 30 calendar days of full repayment of
                  the related pool asset, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
                  insurance payments) are made on or before the related
                  penalty or expiration dates, as indicated on the
                  appropriate bills or notices for such payments,
                  provided that such support has been received by the
                  servicer at least 30 calendar days prior to these
                  dates, or such other number of days specified in the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xii)   Any late payment penalties in connection with any
                  payment to be made on behalf of an obligor are paid
                  from the servicer's funds and not charged to the
                  obligor, unless the late payment was due to the
                  obligor's error or omission.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made on behalf of an obligor are posted
                  within two business days to the obligor's records
                  maintained by the servicer, or such other number of
1122(d)(4)(xiii)  days specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts
                  are recognized and recorded in accordance with the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Any external enhancement or other support, identified
                  in Item 1114(a)(1) through (3) or Item 1115 of
                  Regulation AB, is maintained as set forth in the                |X|
1122(d)(4)(xv)    transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------

----------------- -------------------------------------------------------- ------------------





--------------------------------------------------------------------------------


                                         EXHIBIT FIVE

                                  PLANNED PRINCIPAL BALANCES


                             AGGREGATE PLANNED PRINCIPAL BALANCE

                     AGGREGATE PLANNED
DISTRIBUTION DATE  PRINCIPAL BALANCE FOR
                  LASS A-2, CLASS A-3 AND
                 CCLASS A-4 CERTIFICATES
   Initial
   Balance        $132,545,000.00
   February 2006   130,727,831.27
   March 2006      128,921,646.00
   April 2006      127,126,549.01
   May 2006        125,342,474.11
   June 2006       123,569,355.50
   July 2006       121,807,127.78
   August 2006     120,055,725.95
   September 2006  118,315,085.41
   October 2006    116,585,141.96
   November 2006   114,865,831.77
   December 2006   113,157,091.42
   January 2007    111,458,857.86
   February 2007   109,771,068.45
   March 2007      108,093,660.90
   April 2007      106,426,573.32
   May 2007        104,769,744.19
   June 2007       103,123,112.38
   July 2007       101,486,617.10
   August 2007      99,860,197.97
   September 2007   98,243,794.94
   October 2007     96,637,348.37
   November 2007    95,040,798.94
   December 2007    93,454,087.73
   January 2008     91,877,156.15
   February 2008    90,309,945.99
   March 2008       88,752,399.38
   April 2008       87,204,458.80
   May 2008         85,666,067.11
   June 2008        84,137,167.49
   July 2008        82,617,703.47
   August 2008      81,107,618.95
   September 2008   79,606,858.14
   October 2008     78,115,365.62
   November 2008    76,633,086.28
   December 2008    75,159,965.37
   January 2009     73,695,948.48
   February 2009    72,240,981.50
   March 2009       70,795,010.68
   April 2009       69,357,982.59
   May 2009         67,929,844.12
   June 2009        66,510,542.51
   July 2009        65,100,025.30
   August 2009      63,698,240.35
   September 2009   62,305,135.86
   October 2009     60,920,660.31
   November 2009    59,544,762.55
   December 2009    58,177,391.69
   January 2010     56,818,497.18
   February 2010    55,468,028.79
   March 2010       54,125,936.57
   April 2010       52,792,170.89
   May 2010         51,466,682.43
   June 2010        50,149,422.17
   July 2010        48,840,341.37
   August 2010      47,539,391.63
   September
   2010             46,246,524.81
   October 2010     44,961,693.09
   November 2010    43,684,848.93
   December 2010    42,415,945.08
   January 2011     41,154,265.49
   February 2011    39,984,037.18
   March 2011       38,821,439.40
   April 2011       37,666,426.12
   May 2011         36,518,951.57
   June 2011        35,378,970.27
   July 2011        34,246,437.01
   August 2011      33,121,306.86
   September 2011   32,003,535.17
   October 2011     30,893,077.57
   November 2011    29,789,889.94
   December 2011    28,693,928.45
   January 2012     27,605,149.53
   February 2012    26,597,470.45
   March 2012       25,612,643.66
   April 2012       24,650,211.29
   May 2012         23,709,724.22
   June 2012        22,790,741.92
   July 2012        21,892,832.35
   August 2012      21,015,571.70
   September 2012   20,158,544.33
   October 2012     19,321,342.56
   November 2012    18,503,566.53
   December 2012    17,704,824.06
   January 2013     16,924,730.52
   February 2013    16,299,222.46
   March 2013       15,688,937.32
   April 2013       15,093,550.49
   May 2013         14,512,743.88
   June 2013        13,946,205.75
   July 2013        13,393,630.62
   August 2013      12,854,719.12
   September 2013   12,329,177.91
   October 2013     11,816,719.52
   November 2013    11,317,062.28
   December 2013    10,829,930.17
   January 2014     10,355,052.71
   February 2014    10,010,611.19
   March 2014        9,674,654.01
   April 2014        9,346,991.89
   May 2014          9,027,439.56
   June 2014         8,715,815.61
   July 2014         8,411,942.50
   August 2014       8,115,646.40
   September 2014    7,826,757.16
   October 2014      7,545,108.21
   November 2014     7,270,536.53
   December 2014     7,002,882.53
   January 2015      6,741,989.99
   February 2015     6,585,884.79
   March 2015        6,432,781.40
   April 2015        6,282,622.89
   May 2015          6,135,353.41
   June 2015         5,990,918.16
   July 2015         5,849,263.35
   August 2015       5,710,336.22
   September 2015    5,574,085.01
   October 2015      5,440,458.90
   November 2015     5,309,408.05
   December 2015     5,180,108.24
   January 2016      5,050,095.94
   February 2016     4,922,639.16
   March 2016        4,797,688.76
   April 2016        4,675,196.52
   May 2016          4,555,115.14
   June 2016         4,437,398.23
   July 2016         4,322,000.26
   August 2016       4,208,876.57
   September 2016    4,097,983.35
   October 2016      3,989,277.64
   November 2016     3,882,717.26
   December 2016     3,778,260.85
   January 2017      3,675,867.84
   February 2017     3,575,498.43
   March 2017        3,477,113.56
   April 2017        3,380,674.93
   May 2017          3,286,144.96
   June 2017         3,193,486.80
   July 2017         3,102,664.27
   August 2017       3,013,641.91
   September 2017    2,926,384.91
   October 2017      2,840,859.14
   November 2017     2,757,031.10
   December 2017     2,674,867.96
   January 2018      2,594,337.48
   February 2018     2,515,408.06
   March 2018        2,438,048.68
   April 2018        2,362,228.93
   May 2018          2,287,918.96
   June 2018         2,215,089.52
   July 2018         2,143,711.88
   August 2018       2,073,757.89
   September 2018    2,005,199.92
   October 2018      1,938,010.86
   November 2018     1,872,164.13
   December 2018     1,807,633.67
   January 2019      1,744,393.88
   February 2019     1,682,419.68
   March 2019        1,621,686.47
   April 2019        1,562,170.09
   May 2019          1,503,846.87
   June 2019         1,446,693.59
   July 2019         1,390,687.46
   August 2019       1,335,806.13
   September 2019    1,282,027.69
   October 2019      1,229,330.62
   November 2019     1,177,693.86
   December 2019     1,127,096.70
   January 2020      1,077,518.86
   February 2020     1,028,940.44
   March 2020          981,341.92
   April 2020          934,704.15
   May 2020            889,008.35
   June 2020           844,236.10
   July 2020           800,369.34
   August 2020         757,390.34
   September 2020      715,281.73
   October 2020        674,026.45
   November 2020       633,607.80
   December 2020       594,009.36
   January 2021        555,215.07
   February 2021       517,209.13
   March 2021          479,976.08
   April 2021          443,500.74
   May 2021            407,768.23
   June 2021           372,763.96
   July 2021           338,473.60
   August 2021         304,883.12
   September 2021      271,978.74
   October 2021        239,746.96
   November 2021       208,174.54
   December 2021       177,248.47
   January 2022        146,956.02
   February 2022       117,284.70
   March 2022           88,222.25
   April 2022           59,756.65
   May 2022             31,876.12
   June 2022             4,569.09

----------------------------------------------------------------------------------------------


